Wind Power Generation Project (RRP SRI 49345)

Environment Impact Assessment

Document Stage: Update
Project Number: P49345-002 (SRI)
September 2017

Sri Lanka: Wind Power Generation Project
Main Report

Prepared by Ceylon Electricity Board, Ministry of Power and Renewable Energy, Democratic
Socialist Republic of Sri Lanka for the Asian Development Bank. This is an updated version of
the draft originally posted in May 2017 on https://Awww.adb.org/projects/documents/sri-49345-
002-eia

CURRENCY EQUIVALENTS
(as of 8 September 2017)

Currency unit
SLRe 1.00
$1.00

Sri Lankan rupee/s(SLRe/SLRs)
$0.00654
SLRs 152.90

ABBREVIATIONS

Asian Development Bank

Coast Conservation and Coastal Resource
Management Department

Central Environmental Authority

Ceylon Electricity Board

Department of Forest

District Secretary

District Secretaries Division

Department of Wildlife Conservation
environmental impact assessment
environmental monitoring plan
environmental management plan
engineering, procurement and construction
Grama Niladhari

Government of Sri Lanka

grievance redress mechanism

initial environmental examination

Land Acquisition and Resettlement Committee
Ministry of Power and Renewable Energy
mean sea level

National Aquatic Resources Research and
Development Agency

National Environmental Act

project implementation unit

Provincial Road Development Authority
Public Utility Commission of Sri Lanka
Road Development Authority

right of way

Sri Lanka Sustainable Energy Authority
wind turbine
WEIGHTS AND MEASURES

GWh - 1 gigawatt hour = 1,000 megawatt hour
ha - 1 hectare = 10,000 square meters
km - 1 kilometre = 1,000 meters
kV - 1 kilovolt = 1,000 volts
MW - 1 megawatt = 1,000 kilowatts
NOTE

In this report, “$” refers to US dollars.

This environmental impact assessment is a document of the borrower. The views expressed
herein do not necessarily represent those of ADB's Board of Directors, Management, or staff, and
may be preliminary in nature. Your attention is directed to the “terms of use” section on ADB’s
website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of any
territory or area.
TABLE OF CONTENTS

PREFACE
EXECUTIVE SUMMARY

1.0

2.0

3.0

4.0

5.0

6.0

7.0

8.0

9.0

INTRODUCTION

1.1. Background

1.2 Project Objective and Justification

1.3 Project Aim and scope

1.4 Purpose and structure of the EIA document

1.5 Data Collection and Survey

POLICY, LEGAL, AND ADMINISTRATIVE FRAMEWORK

2.1 Applicable Sri Lankan Environmental Regulations and other Legislations
2.2 SriLankan Health and Safety Legislation

2.3 Sri Lanka Sustainable Energy Authority Act, No. 35 of 2007

2.4 Multinational Agreements

2.5 Safeguard Policy Statement (SPS) 2009 of the Asian Development Bank
DESCRIPTION OF THE PROJECT

3.1. Proposed 100 MW Wind Power Project

3.2 Major components of the proposed wind farm

3.3. Type of Project

3.4 Justification of the Project

3.5 Location

3.6 Size and Magnitude of the Operation

DESCRIPTION OF ENVIRONMENT (BASELINE DATA)

4.1 Physical Environment

4.2 Ecological environment (Terrestrial and Aquatic)

4.3 Critical Habitat Assessment

4.4 Land use Assessment in Project Area

4.5 Social Environment

4.6 Economic Development

4.7 Infrastructure facilities in Project Area

4.8 Baseline Data for Study Area

ANTICIPATED ENVIRONMENTAL IMPACTS AND MITIGATION MEASURES
5.1 Environment Impacts and Mitigation Measures

5.2 Environment problems due to project location and design

5.3 Environmental Impacts Associated with Pre-Construction Stage
5.4 Environmental Problems Associated with Construction Stage
5.5 Environmental impacts associated with operational stage

5.6 Cumulative and Induced Impacts

ANALYSIS OF ALTERNATIVES

6.1. CEB’S Approach for Wind Power Site Selection

6.2 The “no action” alternative

6.3 The “with project alternative” Wind Farm site selection
INFORMATION DISCLOSURE, CONSULTATION, AND PARTICIPATION
7.1 Information Disclosure and Public Consultations

7.2 Consultation Findings

GRIEVANCE REDRESS MECHANISM

8.1 Awareness of Stakeholders

8.2 The Grievance Redress Mechanism and PUCSL
ENVIRONMENTAL MANAGEMENT PLAN

9.1 Environmental Management Plan

MORANNAAA24
9.2 Construction Method Statement
9.3 Mitigation Measures
9.4 Monitoring
9.4.1 Environmental Monitoring Plan (EMoP)
9.5 Environmental Management and Monitoring Plan Budget Costs
9.6 Institutional arrangements
10.0 CONCLUSION AND RECOMMENDATION
ANNEXURES
Annexure 1 Applicable Environmental Policy and Procedures
Annexure 2 Ecology Study
Annexure 3 Environment Management Plan (EMP) including Checklist for construction
method statement
Annexure 4: — Construction Method Statement
Annexure 5 Environmental Parameters and Periodicity for Environmental Monitoring
Plan
Annexure 6 Environmental Safeguard Monitoring Report
Annexure 7 — Approval letter of IEE by Coast Conservation and Coastal Resource
Management Department, the Project Approving Authority
Annexure 8: Consent Letters from Stakeholders to CEB’s 100 MW Wind Farm
Annexure 9: Consolidated Summary of Public Consultations
Annexure 10: Terms of Reference for Biodiversity Management Plan
Annexure 11: Addressing Noise issues in sleeping areas
APPENDICES

237
237
249
249
257
259
263
268
268
282

295
328

348
354

357
362
383
456
472
476
PREFACE

This document describes the environmental assessment and special studies conducted for the
100 MW Wind Power Project in Mannar, Sri Lanka. These studies were conducted between 2016
and 2017 on behalf of the Project Proponent - The Ceylon Electricity Board (CEB).

This environmental impact assessment (EIA) was prepared according to the requirements of the
Asian Development Bank (ADB)’s Safeguard Policy Statement (SPS) 2009 for evaluation of
project impacts and mitigation measure, and comprises of the following:

e Environmental management plan (EMP) including guidelines for Construction Method
Statement

e Environment monitoring plan (EMoP), public disclosure and grievance redress mechanism

e Avian data - bird vantage point surveys at four locations, flight path studies and sector counts
along wind farm blocks conducted by Dr. Devaka Weerakoon for 10 months between 2016-
2017; ecology, and other environmental data, data on marine flora and fauna, hydrogeology
and global positioning system (GPS) mapping collected for the entire Mannar island and the
wind farm area on the island.

e Avian Critical Habitat Assessment Report and Avian Collision Risk Assessment Report (2017)
by Dr. Steve Percival and Prof. Devaka Weerakoon based on avian data collected between
2016 and 2017.

¢ Terrestrial ecology, temporary pier construction, photomontages/wireframes, shadow flicker
and noise assessment and future wind energy potential studies undertaken by Entura, RMA
and their associates.

The EIA covers the following:

Main text which includes the environmental management plan (EMP). This presents the final
assessment of the environmental impacts of the 100 MW Wind Power Generation Project and the
cumulative impact assessment of the Mannar Island.

Annexures_ 1-11 include EMP and Construction Method Statement, Consent by Coast
Conservation and Coastal Resource Management Department (CCD) to the IEE prepared by
CEB in 2016 for the 100 MW Wind Farm Project by Project Approving Authority (PAA). The
annexures also include the list of all public consultations held between 2016 and 2017 for the
Project as well the terms of reference for the biodiversity management plan for the Vanakalai
Sanctuary area and wind farm area. Letters stating CEB efforts to reduce impact on noise on navy
quarters and through acquisition of Cabanas are also attached.

Appendices 1-10 include the Avian Collision Risk Assessment Report within the wind farm
corridor, Avian Critical Habitat Assessment Report, Terrestrial Ecology, Temporary Pier
Construction, Photomontages/Wireframes, Shadow Flicker and Noise Assessment Report and
Background Noise Measurements data in Project Area and photographs of sample points on the
Mannar Island. A study on tourism potential conducted by CEB for the area and a Future potential
of wind generation is also included.
EXECUTIVE SUMMARY
Introduction

1. The Asian Development Bank (ADB) will be extending loan assistance to Sri Lanka’s
power sector focusing on renewable energy (solar and wind) and the overall improvement of
network reliability. With this, the Ceylon Electricity Board (CEB) proposes for the development of
a semi-dispatchable 100 megawatt (MW) Wind Power Generation Project and estimates the total
project costs to be $256.79 million. The operation and maintenance expenditure throughout the
lifetime of the proposed project is estimated at 2% of the capital cost per year. The main benefit
from the project is electricity generation from wind power project of about 345 gigawatt hours
(GWh) per year, which will be avoiding electricity generation from conventional power plants such
as thermal power by an equal amount.'

2. The Wind Power Generation Project in Mannar will utilize wind energy to produce
electricity. CEB will build and operate the 100 MW wind farm to harness the available wind electric
potential in the Mannar region. The state-of-the-art wind energy conversion systems will be
selected to ensure the generation of electricity in a sustainable manner.

Project Description

3. The project scope comprises the construction of the following major components: (a) a
total of up to 39 wind turbines with a turbine specification and layout to comply with environmental
constraints; (b) a collector substation and control building; (c) the collector cables, step-up
transformers and switchgears and accessories; and the (d) supporting infrastructure. The main
collector substation together with the control building will be setup in the Nadukuda village. This
substation will be linked to the national grid via interconnection transmission line (associated
facility). The control building will house all the required hardware and software facilities to acquire
operational data, controlling and monitoring of wind farm, and to design and develop the
operational and control strategies of the wind farm. The network of collector cables, step-up
transformers, etc. will be established to link the individual wind turbines to the collector substation
while the supporting infrastructure will consist of access roads, temporary storage facilities,
temporary pier for unloading equipment, office building and staff accommodation facilities, etc.

4. Initially, the proposed project was to consist of 56 wind turbines but as a result of
consultations with local people, non-government organizations such as Ceylon Bird Club, the
number of wind turbines will now be 39 wind turbines.

5. Other project outputs include the installation of a total of 150 megavolt-ampere reactive
(MVAr) reactors, and provision of project management and supervision of construction activities
for CEB. These reactors are required to manage voltage levels within the planning limits and
practical operational requirements to ensure the reliable operations of the wind farm. The 100
MVAr will be installed at the 220 kilovolt (kV) voltage level in the existing Anuradhapura grid
substation in the North Central Province while the 50 MVAr will be installed at the 220 kV level at
Mannar grid substations in the Northern Province which is being both of which were constructed
also under ADB funding. Installation of the reactors will not cause adverse environmental impacts?
but rather will ensure the integrity and reliability of wind power generation.

1 345 GWh per year after environmental constraints.
2 Pollution prevention and H&S measures may however be applied during construction and operation (oil spills etc.)
6. The proposed wind power farm will be located in the southern part of Mannar Island from
Thoddaveli to Palavi, with a length of about 12.5 kilometers (km) along the coast. The first row of
up to 33 turbines will be placed about 150 meters (m) to 160 m from the shoreline, and the second
row of up to six turbines will be located about 1 km from the shore. The proposed wind farm has
excluded the areas coming under the Adam’s Bridge Marine National Park (by approximately
1 km) declared in 2015 by the Government of Sri Lanka (GoSL). The nearest village is about 800
m away from the second row of wind turbines. Several Navy camps and Navy observation points,
boat landing sites, ma-del hauling sites, and fishermen vaadi/camps (seasonal), two investment
cabanas, and a tourist hotel are found within the wind farm block. Access roads to the Navy
camps, fishermen camps and fish landing sites from Mannar- Thalaimannar main road, and roads
parallel to the coastline are also found within the wind farm.

7. This environmental impact assessment (EIA) is prepared following the environmental
requirements of GoSL and the Safeguard Policy Statement (SPS) 2009 of ADB and other
international standards suchs as World Bank’s Environmental, Health and Safety (EHS) 2007
guidelines as well as EHS guidelines for wind energy. The main objective of this EIA is to identify
and evaluate the potential direct, indirect, cumulative, and induced environmental impacts of the
proposed wind power generation facility to the existing environment. The EIA provides mitigation
and management measures including site-specific environmental monitoring plan to ensure
sustainability of the project.

Description of Environment
Coastal aspects

8. The coastline of the project area is exposed to the swell throughout the year and the
South- West monsoonal waves, but sheltered from the North-East monsoonal waves. Relatively
shallow depths exist in the near shore area. The beach area consists of a gently sloping foreshore
of fine sand, followed by a relatively flat sandy backshore area. Although sea outlets of several
small water bodies are located along the coastline, sand bar formations, exist across all such
outlets, most of the year. A coastal setback distance of 80 m is specified for the Mannar Island.

9. The wind season starts from 15 April until 15 September while the non-wind season is
from 16 September until 14 April of each year. The general wind pattern and actual occurrence
can vary by about 15 days.

10. As the wind turbines are located beyond the coastal setback, a direct impact on the
coastline behavior due to the construction and operation is not envisaged. The construction
activities will involve the use of a larger area around the locations of each wind turbine and
clearing of vegetation, excavation, filling, compacting, leveling and other related activities during
the construction phase. A possibility thus exists for soil erosion, siltation, blockage/restriction of
natural drainage patterns leading to soil degradation and water logging/localized flooding in the
area. However, in view of the relatively flat nature of the terrain and sandy soil with high infiltration
capacity in the area, a severe impact due to construction activities is not expected. Potential
localized water logging and flooding may result from changes in natural drainage patterns in the
coastal zone due to construction of proposed access roads. The construction of temporary pier
may potentially cause direct impacts on the coastline due to sediment trapping in its vicinity that
could lead to coastal erosion and/or accretion on either side of the temporary pier. However, due
to the permeable nature of the proposed pier, no significant level of sediment trapping in its vicinity
is anticipated.

11. Construction practices prescribed in Construction Method Statement and other mitigation
measures such as use of prescribed areas required for construction activities, provision of
drainage systems-with silt traps at all tower sites and culverts on water channels for access roads
to avoid obstruction of the existing drainage at the project site directly affected by the project, and
restoration of the affected area immediately after the construction phase. Regular monitoring of
coastal behavior will be done based on ocular inspections at coastal areas where needed,
periodic clearing of accumulated sediments will be conducted to restore existing sediment
transport patterns in the vicinity of the pier and beach nourishment in the areas affected based on
advice of the Coast Conservation and Coastal Resource Management Department.

Coastal geomorphology

12. The morphological development of the coastal geomorphology and their formative
processes are changed under the influence of the continental shelf morphology, coastline
configuration, monsoon winds, waves, currents, and sea-level changes. Based on the
morphological development of the Gulf of Mannar site, there are a series of coastal landforms
that can be identified as follows; mud flats, sandspits, contemporary shoreline and the beach,
incipient foredunes, Holocene beach and dunes, and waterways and water holes. These
landforms are identified within the 300 meter-wide area from the shoreline to inland. At the
construction stage, for the foundation for a wind turbine, it is necessary to remove sand, creeping
vegetation and existing thorny bushes within 2.25 hectares for each turbine (installation of 39 wind
turbines, access roads and staff accomodation shall require a total area of 90.3 hectares.
Removal of vegetation and sands on each location will not severely affect the existing
environment. After completion of construction works, the area topography will be restored by the
Engineering, Procurement, and Construction (EPC) contractor.

Geology and soil

13. Geology and soil investigations of the project area show that there are some impacts due
to possible soil excavations of the proposed project activities. Soil erosion and sedimentations in
the shallow marine environment can be expected during the construction period which will be
temporary and of short duration. Mitigation measures such as silt traps will be implemented to
minimize the impacts and to protect the available sand dunes around the proposed wind farm
area.

Hydrogeology

14. Due to construction activities, groundwater quality may be affected. Sheet piles® will be
used to isolate the areas selected for excavation. It will help to prevent the collapsing of
unconsolidated sand and to reduce the expected impacts to the groundwater. If pumping of
groundwater will be required during excavation, electrical conductivity of the groundwater will be
measured. If electrical conductivity of pumping water is more than 1500 yS/cm, it will be diverted
to the sea after allowing for the sediments to settle in pits before discharge.

15. Workers will be provided with sanitary facilities such as wash up and toilet facilities along
with soakage pits at construction sites. No groundwater well will be located within a minimum of
100 m from a toilet facility and vice-versa. The septic tanks will be constructed at relatively high

3 Sheet piles are sections of sheet materials with interlocking edges that are driven into the ground to provide earth
retention and excavation support. Sheet piles are most commonly made of steel, but can also be formed of timber or
reinforced concrete.
elevated areas. Once septic tanks are filled with wastewater, it will be collected and transported
to the nearest sewerage treatment plant located in the mainland at Thiruketiswaram. Monitoring
of water quality will be included in the environmental monitoring plan that will be implemented by
the EPC Contractor during construction and monitored for compliance by CEB.

Ecological environment

16. Altogether nine major habitat types were observed within the Mannar Island. These
include natural vegetation of Palmyra stands, modified habitats of coconut cultivated lands, home
gardens, natural habitats such as beach and sand dune-associated vegetation, scrublands,
mangroves, salt marshes, mud flats and water bodies (both fresh and brackish water). A total of
201 plant species (63 families and 185 genera) including two endemic species and 178
indigenous species were recorded from seashore/coastal vegetation and coastal scrublands
found in the site earmarked for the proposed project. 21 plant species recorded in the study area
are introduced species. About 17 species are now naturalized and this indicates that the area is
comparatively less disturbed by human influence. All recorded flora species are not unique or
restricted to the project area. However, Acacia planifrons is the species that is restricted to Mannar
region. It is not endemic species but an indigenous tree and more individuals can be seen in the
Mannar Island. Of the 201 species recorded, there are seven threatened species and 13 species
near threatened (see Table 1).

Table 1: Status of Terrestrial Ecology in the Project Area

National Red list
2012-
Threatened
Total (Near TUCN-
Life form species Threatened) GCS Endemic | Indigenous | Introduced
Tree 40 1(3) LC-7 1 32 7
Shrub 57 3(3) LC-6 1 51 5
Herb 65 1(4) LC-8 - 59 6
Climber/Creeper/Liana 34 2(3) LC-2 - 31 3
Grass /Grass like 5 - Lc-l - 2 -
Total 201 713) 24 2 175 21

UC = Teast concem
Source: Ecological Survey 2016.

17. The proposed site is predominantly natural habitats, scrub and coastal vegetation. Thus,
faunal diversity was found to be low in these areas and comprised mostly of butterflies, reptiles,
birds and mammals. The faunal assemblage in the project area is dominated by birds including
35 migrant species.

18. Impacts on the marine environment from the proposed project will be localized and mainly
during the construction phase. Aside from the wind turbines, a temporary pier will be constructed
to handle barge operations such as delivery of construction materials for the wind turbines. A
Construction Management Statement will be implemented by the EPC contractor and monitored
for compliance by CEB. Any potential impacts to benthic organisms can be considered moderate
as construction works for the temporary pier will be localized and of short duration. The near shore
environment is already turbid and devoid of any sensitive marine ecosystems.

19. Comprehensive underwater survey revealed that all the four sites considered in the
selection for the location of the temporary pier suggested identical uniform sandy bottom. None
of the locations had any sensitive ecosystems, rare, threatened or organisms of conservation
value.

20. There will be potential for highly localized loss of fish habitats, fishing grounds (mainly for
ma-del operations) and other seabed habitat due to the construction of the temporary pier. The
shore area facing the proposed wind farm block is traditional ma-del fishing area with ma-del
padus located adjacent to one another in 500 m to 1,000 m intervals. Ma-del operation requires
around 500 m stretch on the beach. One Madel owner whose Madel site (padu) stretching at a
length of 594 m along the shoreline and located in the area proposed for the construction of the
pier will be affected during pier construction and unloading of equipment. The Madel owner will
not be able to engage in fishing activities for at least two fishing seasons as both pier construction
and shipment of equipment are planned for the fishing season of October to March when the sea
is not rough. Seawater quality (i.e., turbidity, temperature, etc.) around the area of the temporary
pier will be part of the environmental monitoring plan.

Barge operations and Pier construction

21. Only barges that adhere to MARPOL and have regular maintenance service records will
be used by the project as any accidental oil spill from barges would badly impact on the marine
mammals, seabirds, fish and other marine organisms. Also, oil spill will have negative bearing on
sensitive marine ecosystems such as sea grass beds in offshore areas of the project area (outside
the direct project impact area). Only barges that have pollution emergency response plan and
equipment (e.g., booms) available on board in case of an incident will be used by the project.

22. Ecological impact issues include construction effects on vegetation and the associated
impacts on marine habitats. Specific issues include direct disturbance/pollution caused by
construction equipment or from erosion, and impacts from structure placement such as temporary
pier. Construction and dismantling of piers should be carefully handled to avoid long-term impacts
to these marine habitats and ecosystems.

Anticipated environmental impacts and mitigation measures
Noise assessment

23. Major concern of the fisherfolks was the noise that may be generated from the wind turbine
during operation phase. Noise generated in air at moderate distance of 150 m from the shore is
very likely to attenuate considerably as sound tends to reflect off rather than get absorbed by
water surface and only a small portion would be transferred into water, hence noise will have no
impact on fish or fisheries. The underwater noise would be temporary during the period of jetty
piling and barges ingress for unloading equipment. Other normal boat traffic in the area will not
increase due to project, there will be no additional impact on that account.

24. Rotor blades when move through air produce an aerodynamic noise. This noise is
noticeable when it is greater than the background noise. Noise limits for wind turbines operations
have been defined at sensitive locations in the vicinity of the wind farm based on the International
Finance Corporation (IFC) and World Bank Environmental, Health, and Safety (EHS) Guidelines.

25. Based on the noise modelling conducted for the project, unconstrained operation of all 39
wind turbine locations is likely to result in noise levels at receptor locations that will exceed noise
limits (see Appendix 5). As such, the wind turbine suppliers will be required to propose a wind

turbine model and wind farm layout (39 or less locations) that will comply with the prescribed limits
for the type of receptor and not result in significant disturbance (about >10 decibels (dB change
in noise magnitude) at relevant receptors.

26. To provide wind turbine suppliers with further guidance and boundaries on the acceptable
noise outputs of the wind farm, they will be required to adhere to the following:

. Wind turbines supplied for the project should have a maximum noise output of
106.5 dB. The modelling undertaken to date shows acceptable noise levels at all
permanent residential settlements at this output, even with no operational
constraints on noise and power output (noting that there are other relevant
receivers that also need to be considered, and will require certain wind turbine
locations to have a maximum sound output lower than 106.5 dB).

. Wind turbines supplied for the project must be able to operate in a noise
constrained mode, in order to meet the seasonal day/night noise limit requirements
defined by this report.

. Wind turbine noise should have no tonal component unless incorporated into the
assessment as a penalty.
. During the tender process, the wind turbine supplier must propose a wind turbine

model and wind farm layout that complies with the prescribed limits and does not
result in significant disturbance at relevant receptors. Any requirements for
reduced noise output (and hence reduced power output) must be quantified.

. Based on the capacity of the wind turbine offered, the wind turbine supplier will
select a subset of locations from the 39 locations available in order to achieve a
nominal 100 MW total installed capacity.

27. All Navy quarters in the receptor list would be now categorised as institutional. This is due
to the fact that CEB has a verbal confirmation to relocate all sleeping quarters to the places where
there is no impact on the Wind Farm layout. Similarly, The Kalthota Cabanas will be exempt from
the list as well, as CEB has agreed to acquire the sites. During the high wind season (north east
monsoon) which commenced in May 2017, additional measurements of background noise were
conducted in order to determine allowable wind farm noise when ambient background noise
exceeds fixed limits.* These background noise measurements are presented in Appendix 5a -
Background Noise Measurements Report by Resonate Accoustics which are based on the World
Bank/IFC EHS guidelines for wind energy. Careful design of the wind farm by the bidder,
considering a specific wind turbine model's noise characteristics, and employing noise control
modes to reduce noise and power output, a 100 MW wind farm can be designed to comply with
the current noise limits.

28. To address noise issues at locations used for sleeping purpose, CEB will consider the
land acquisition option for Kaluthota Cabanas to avoid potential noise impacts from the wind farm
and has initiated consultation with the owner of the Cabanas. CEB is also closely coordinating
with the concerned Naval Authority regarding the quarters of Navy at the naval outposts.
According to the letters attached from CEB (Annexure 11), CEB will initiate the land acquisition
option to avoid/mitigate noise impacts toward the cabanas, and this will be fully informed and

4 Entura’s proposed method for using the current background noise, is to retain the fixed limits (as per the EIA) for
lower wind speeds, but consider background noise in a conventional method for wind farms (and similar to the general
IFC EHS guidelines), assuming the limit as [background + 3 dB] when background noise already exceeds the fixed
limits for higher wind speeds. Separate calculations are required for South West and North East monsoon given
influence of wind direction on background noise.
discussed with the affected owners. To ensure full awareness to concerned parties involved, one-
on-one consultation by CEB will continue, if necessary and applicable, subject to environmental
impacts once the wind design is finalised.

Shadow Flicker

29. The rotating blades of wind turbines can cast intermittent shadows to a person or property
located in the shadow of the wind turbine — known as shadow flicker. Because wind turbines are
tall structures, shadow flicker can be observed at considerable distances but usually only for a
brief time at any given location. In some circumstances for some people, shadow flicker may
cause annoyance, however, it is not generally associated with adverse health impacts. Sri Lanka
does not have any specific guidelines for wind farm shadow flicker. The IFC/WB-EHS Guidelines
for Wind Energy (August 2015) including the German guidelines for shadow flicker were applied
to this project which recommends duration of shadow flicker at a sensitive receptor not to exceed
30 hours per year and 30 minutes per day on a worst affected day (based on worst-case scenario).

30. It is noted that wind turbine models that will be offered for this project will probably include
wind turbines with an individual capacity of around 3.3 MW, so that 31 wind turbine locations are
a likely configuration for the 100 MW project, and a reduced impact due to shadow flicker.
Regardless of the number of wind turbines, shadow flicker will be mitigated by turning off wind
turbines when there is potential for shadow flicker at receptors (typically around sunrise and
sunset). Shadow flicker will be completely mitigated operationally with an estimated energy loss
equivalent to approximately 1.5% of the annual energy output of a wind farm of 39 wind turbines,
and 1.0% for an example wind farm of 31 wind turbines. Based on the final wind turbine
configuration, the precise time of day when shadow flicker is present will be modeled for each day
of wind farm operational life. Post-construction monitoring and consultations will be undertaken
to determine whether the automated shutdown shadow flicker mitigation has been effectively
implemented.

31. Blade glint is not expected to cause any issue, provided the wind turbine supplier ensures
that blades supplied are coated with a low reflectivity treatment, as has been specified by the wind
farm technical specifications.

Visual Amenity/Photomontage/Wire Frame

32. According to the Photomontages and Visual Impact Assessment study (see Appendix 7),
it can be seen that distant views while not intrusive would harmonize better in the landscape with
less contrast in color, if the wind turbine generators (WTGs) are colored grey. This will be part of
the requirements of the wind farm technical specifications. The beach photomontages show the
importance of configuration, scale, proportion and spacing of the WTGs. The sleek form of the
structure lends elegance with the proviso that they will be vertical to the ground and well
maintained. In the future development of Mannar Island and potential uses, the identification of
landscape character units, conservation of vegetation, land use policy and developmental
guidelines need to be formulated for the carrying capacity of the island. The visual impact would
be considerable at Shell Coast Resort as well as tourism in the area for which photomontages
and wire frames were developed showing the row of wind turbines along the beach with the Resort
and fishing locations.

Temporary Pier, Equipment transportation and Bathymetry Report

33. A temporary pier of 50m length will be constructed at the project site which is designated
8

size that can handle barge operations with roll on-roll off (RO-RO) technology (see Appendix 1).
The width of the work area will be the required width of the trailer track during the RO-RO
operation. Based on independent studies conducted for the project, the most suitable modality
determined for bringing in equipment to Mannar wind farm is through the sea route from Colombo
and unloading at Mannar Wind farm beach area using appropriate mechanism. However, the EPC
contractor will be free to use their own logistical arrangements provided with approval from the
CEB and the authorities concerned.5 The bathymetry study conducted for the project by the
National Aquatic Resource Research & Development Agency (see Appendix 4) has identified the
most suitable depths (greater than 5 meters) installation of the pier and tentative approach path
of barges for transportation of wind turbine equipment.

Critical Avian Habitats and Collisions

34. The wind farm corridor is used by any critical bird species. Also, the migratory season of
birds does not coincide with the dominant wind season. A three-year bird study-cum-survey was
conducted by CEB from January 2014 to April 2016. The focus area of this study is the entire
Mannar Island including an off-shore belt of 500 m around the island as well as the Vankalai
Sanctuary, that is between the Mannar Island and the mainland. The study documented the bird
species present within the study area, temporal and spatial variations in their distribution and flight
patterns, flight heights, and critical avifaunal habitats with the ultimate aim of identifying potential
impacts that may arise due to the development of a wind farm and the associated transmission
line. Aside from these, a vantage point count, a water hole count/block count and transect counts
were done. Another bird study within the wind farm corridor was carried out from June 2016 to
March 2017 where bird vantage point surveys at four locations, flight path studies, and sector
counts along wind farm blocks were conducted.

35. An avian collision risk assessment study and an avian critical habitat assessment were
also undertaken by CEB as part of this EIA (see Appendix 2 and Appendix 3, respectively).
Based on the data collected from 2016 to 2017, it clearly indicates that there are important bird
populations that could be affected by the proposed development. Collision modelling was
undertaken for the wind farm using the Band et al. (2007) model. Results of the modelling
highlighted three critical habitat species at particular risk: Spot-billed Pelican, Indian Cormorant
and Gull-billed Tern. The collision risk to all of these species could be potentially significant.® The
waterbird and raptor counts made during the enhanced block counts in January-March 2017. The
wind farm also has the potential to disturb birds from a zone around the wind turbines. Specific
targeted counts of this area have shown that seven critical habitat species could be at risk: Little
Egret, Indian Cormorant, Red-wattled Lapwing, Brown-headed Gull, Caspian Tern, Gull-billed
Tern and Lesser Crested Tern. Most were restricted to the beach habitat and were uniformly
distributed along the coast. Only little egret, Indian cormorant, red-wattled lapwing were found on
the inland sectors (on the thonas wetland habitat)’. However, the numbers at risk were generally
low, many of the birds there are habituated to presence of people (reducing their vulnerability to
disturbance) and evidence from existing wind farms has shown similar species to be little-affected
by such disturbance. The likelihood of disturbance is therefore considered to be low, though some

5 If they use a different route then the EIA will need to be updated accordingly as no mitigation is currently included for
road import etc.

® Asignficiant impact on these species cannot be excluded and therefore implementation of BMP activities will mitigate
these impacts.

7 Thonas were included as these are inhabitaed by waterbirds. But none of the species that trigger critical habitat (CH)
were recorded in the Thonas during ground counts and hence excluded in the map provided in EIA report. But little
egret, Indian cormorant and red-wattled lapwing have been identified as CH species.
minor disturbance effects cannot be completely ruled out. To avoid collisions, no lighting on

turbines will be instal
Authority of Sri Lanka

36.
and 4 nationally near
area. Based on the bi

led besides a low intensity red beacon as suggested by Civil Aviation
(CAA) during operations (See Annexure 8, item 5).

A total of 129 faunal species including 4 endemic species, 1 nationally threatened species
threatened species were recorded during the field survey from the project
lock counts carried out during the baseline survey, the critical habitats of
these species have been identified (see Table 2).

Table 2: Species in Mannar Island and Vankalai Sanctuary
that triggered critical habitat criterion

Species Reason for Critical Habitat Extent of Critical Habitat
Globally CR/EN
Great Knot >1% flyway population Erukkalampiddy Lagoon

Nationally CR/EN

Spot Billed Duck

Nationally important concentration of
nationally critically endangered species

Korakulam and Vankalai sanctuary —
transmission line corridor used as a feeding
area

Caspian Tern

Nationally important concentration of
nationally critically endangered species

Vankalai Sanctuary, Erukkalampiddy Lagoon
and the north shore of Mannar Island.

Common Tern

Nationally important concentration of
nationally critically endangered species

Vankalai Sanctuary, Erukkalampiddy Lagoon
and the north and south shores of Mannar
Island

Gull-billed Tern

Nationally important concentration of
nationally critically endangered species

Vankalai Sanctuary, Korakulam,
Erukkalampiddy Lagoon and the north and
south shores of Mannar Island

Migratory and Congregatory Species

Spot billed pelican

>1% global population of a migratory or
congregatory species

Vankalai Sanctuary

Curlew Sandpiper

BirdLife International's Criterion A4 for
congregations

Vankalai Sanctuary, Saltern and the north
shore of Mannar Island

Northern pintail

Ramsar site Criterion 5

Vankalai sanctuary

Greater flamingo

Ramsar site Criterion 5 and 6

Vankalai sanctuary

Eurasian wigeon

Ramsar site Criterion 5 and 6

Vankalai sanctuary

Garganey

>1% flyway population of a migratory or
congregatory species

Vankalai Sanctuary, Korakulam and the
south shore of Mannar Island

Black-tailed godwit

Ramsar site Criterion 5 and 6

Vankalai sanctuary and Korakulam

Painted stork

>1% global population of a migratory or
congregatory species

Vankalai sanctuary and Korakulam

Eurasian Spoonbill

>1% flyway population of a migratory or
congregatory species

Vankalai Sanctuary

Black-headed Ibis

>1% flyway population of a migratory or
congregatory species

Vankalai Sanctuary

Little Egret

>1% flyway population of a migratory or
congregatory species

Vankalai Sanctuary

Indian Cormorant

>1% flyway population of a migratory or
congregatory species

Vankalai Sanctuary, Korakulam and the
north and south shore of Mannar Island

Yellow-wattled
Lapwing

>1% flyway population of a migratory or
congregatory species

Vankalai Sanctuary and Erukkalampiddy
Lagoon

Red-wattled Lapwing

>1% flyway population of a migratory or
congregatory species

Vankalai Sanctuary and the north shore of
Mannar Island

Kentish plover

> 1% of the flyway population of a
migratory/congregatory species

Vankalai sanctuary and Erukkalampiddy
Lagoon

Lesser sand plover

>1% global population of a migratory or
congregatory species

Vankalai Sanctuary, Saltern and north shore
of Mannar Island

Little stint

>1% global population of a migratory or
congregatory species

Vankalai Sanctuary, Saltern and north shore
of Mannar Island

10

Extent of Critical Habitat
Vankalai Sanctuary

Reason for Critical Habitat
>1% flyway population of a migratory or
congregatory species
>1% global population of a migratory or
congregatory species
> 1% of the flyway population of a
migratory/congregatory species
>1% flyway population of a migratory or
congregatory species

Species
Common Redshank

Marsh sandpiper Vankalai sanctuary, Saltern

Brown headed gull North and south shores of Mannar Island

Lesser Crested Tern North shore of Mannar Island

37. A Biodiversity Management Plan (BMP) as attached in Annexure 10 will be implemented
by the Department of Wildlife Conservation in partnership with CEB for the Vankalai Sanctuary
and all critical habitats on Mannar island including Adam's Bridge National Park to ensure no net
loss of biodiversity and to promote the conservation objectives of the sanctuary and also in
accordance with the requirements of ADB’s SPS 2009 and IFC’s guidelines for critical habitats.
CEB will fund/implement the BMP for the first five years for the project area inside the Vankalai
Sanctuary and all critical habitats on Mannar Island including Adam’s Bridge National Park (refer
to the EIA for Mannar-Nadukuda Transmission Line also funded by ADB). CEB/contractor shall
deal with any unanticipated impacts and undertake corrective actions as required during the
construction and operation of the transmission line.

Socio-Economic aspects

38. The proposed wind power generation project to be situated 140 meters inward from the
Mannar Island’s southern coastline spreads over to a distance of 12 km between the Thoddaveli
Grama Niladhari Division (GND) and the Thullukudiyiruppu GND. The project location falls within
the administrative jurisdictions of the Northern Provincial Council, Mannar District Secretariat and
the Mannar Town Divisional Secretariat. The local authority that governs the project area is

Mannar Pradeshiya Sabah.

(GNDs) namely Thoddave

MN/55 and Thullukudiyirup,

area” declared by the Sri

. The project location also cuts-across five Grama Niladhari Divisions
li MN/62, Olaiththoduvai MN/60, Pesalai South MN/56, Pesalai West
pu MN/54. The entire project area falls within an “energy development
Lanka Sustainable Energy Authority (SLSEA) in the Mannar Island in

2014 (refer the extraordinary gazette No. 1858/2 of 17th April 2014 of the Democratic Socialist
Republic of Sri Lanka). In May 2017, the Urban Development Authority (UDA) re-zoned this
‘Energy Development Area’ as ‘Industrial Area’ for the development of fishery, tourism and wind
parks.

39. The total number of fishing vessels that operate within the project impact area is estimated
at 662 vessels which include approximately 516 mechanized boats and 10 traditional fishing
crafts. The number of ma-dels (beach-seine) that operate within the impact area is 22. The
number of fishermen camps (Vaadies) of migrant fishermen is estimated as 39 camps. The
estimated number of fisherfolks who operate within the project impact area is 1,463. The number
of standing trees observed within the wind farm block includes 4,134 Palmyra trees; 825 coconut
trees and 10 mango trees.

40. The land identified for the project is free of encumbrances and has not been used for any
residential dwellings or productive purposes except for the presence of 190 Palmyra trees and
226 coconuts, produce of which is used by local communities for income-generating activities.
The preliminary design of the project has directly avoided the settlements, structures, fishery-
related activities and the valuable trees such as Palmyra and coconut being affected. The number
of Palmyra trees and coconut to be cut down for the installation of 39 turbines is estimated at 9
and 37, respectively and acquisitions/purchases for the project will not cause physical
11

displacements or livelihood impacts to landowners. The persons affected by land acquisitions will
be compensated at replacement value including for the trees and crops grown on such land. The
wind farm area is not fenced out except during turbine erection period due to safety reason. The
affected people have the other income resources apart from the land to be acquired. Therefore,
no significant economic and livelihood impacts are expected. However, the project will result in
temporary economic displacements to a cross-section of the fishery in the project impact area.
These temporary economic displacements are due to two reasons. Firstly, the construction of the
pier in Nadukuda and its operations over an estimated period of two fishing seasons, i.e., 12
months spread over two years will lead to temporary economic displacements to one Madel owner
and 17 fish laborers and two tractor operators employed by the said Madel owner. The
construction work of the pier and its operations linked with unloading shipments cannot be
scheduled to commence during off-fishing seasons because of the rough seas that prevail from
April to October. Secondly, there may arise temporary disruptions to livelihood activities of
fishermen during transportation of wind farm equipment from the pier to their respective
destinations and in the installation of wind turbines. Such temporary impacts however cannot be
assessed at the time of preparing the Resettlement Plan for the project as they are largely
dependent on EPC contractor’s work plan, but the disturbance of livelihood will be compensated
according to the entitlement matrix in the Resettlement Plan.

COz Sequestration

41. The project will require clearing of nine Palmyra trees, 37 coconut trees and removal of
Pandanus (Pandan or Screw Pine), Acacia shrubs/trees resulting to a reduction in COz
sequestration. However, environmental benefits of the project significantly outweigh the costs.
Reduction in COz sequestration due to vegetation clearing (i.e., Palmyra trees) was determined
based on the COz sequestration rate of 64.5 MT per year per hectare® and 143 Palmyra trees per
hectare.?

42. The Sustainable Energy Authority of Sri Lanka (SLSEA) publishes the grid emission factor
for Sri Lanka and the latest available is for 2015.'° From these published grid emission factors,
the combined margin specified to be used for new wind and solar projects is 0.7689 tonnes of
COz per MWh electricity generation. Thus, for the 345.6 GWh of generation expected from this
project, the total greenhouse gas (GHG) savings expected is 265,731 tonnes of equivalent COz.
Assuming approx. $12/t COz value for the saved GHG, the additional annual economic benefit
due to the project will be $3.18 million."

Analysis of Alternatives

43. CEB considered the potential environmental impacts of various alternatives including a
“do nothing” scenario. A technical assessment was conducted by CEB to demonstrate that the
overall benefits from the project will substantially outweigh the project costs, including
environmental costs; and that any conversion or degradation is appropriately reduced or mitigated
to ensure the sustainability of the project.

44. Given the nature of wind power development, it is generally viewed as “green” on

8 Indonesia and Oil Palm Plantations Amid Global Environmental Issues, Indonesian Palm Oil Association 2013.

° http://www.fao.org/docrep/006/0309e/T0309E03.htm

*° http:/Awww.info.energy.gov.|k/

11 Details from IEE Report (April 2016) prepared by CEB for Proposed 100 MW Mannar Wind Power Project. However,
for the project economic benefit analysis, $36.3 per ton of COz was used as it is the global social cost of carbon
reported by the International Panel on Climate Change.
12

environmental impacts. The proposed site is considered the “best” site to develop wind energy
based on the recommendations under the study, “Preparation of Renewable Development and
Wind Park Master Plans and Business Model for Wind Park.” This study identified 300 MW of
wind power potential in the Mannar Island. The 300MW potential is technical estimation based on
the wind resource assessment and will be adjusted based on further assessment of environmental
and social safeguards. Any power development project may cause both positive and negative
impacts and for the proposed project as follows:

. Increase in the availability, quality and reliability of electricity supply to the energy-
deficit areas in the country including Mannar region with 345.6 GWh of green
energy annually. This is the main positive impact.

. Potential impacts on birds resulting from the changed landscape of constructing
the wind turbines about 160 m and 1 km from the shoreline. CEB will work with
Department of Wildlife Conservation and Department of Coastal Conservation to
develop an implementation plan for the BMP which is meant to support the
maintenance of Vankalai Sanctuary and Adam's Bridge National Parks.

. Environmental impacts due to wind turbine erection, transportation of construction
materials, disposal of debris, disturbance to the breeding season of migratory birds
in Vankalai sanctuary, nuisance from dust, noise, vehicles, vibration, etc. due to
construction activities are short-term negative impacts. The long-term impact will
be related to the flight pattern of migratory birds during their arrival, breeding and
departure seasons.

. There will be negligible loss to the local population on account of agricultural
productivity in the area as well as cutting of home gardens of coconut and Palmyra
trees which will be compensated based on the established rates by CEB.

Information Disclosure, Consultation, and Participation

45. The National Environmental Act 2002 of Sri Lanka requires public notice about the
proposed project prior to approval by the Central Environmental Authority. As required by the
Safeguard Policy Statement (SPS) 2009 of ADB, a total of seven community level consultations
were conducted from March 2016 until February 2017 within the seven Gram Niladharis (GND)
to inform the communities about the project and seek their concerns and perception about wind
farm development. The project information including social and environmental aspects was given
to the participants in English, Sinhala and Tamil during the community level consultations. Three
from these consultations targeted women groups and were participated by 55 women. Another
two consultations with NGOs were held on 20 February and 23 May 2017. These consultations
were attended by a total of 594 persons. Consultations (as appropriate) will continue throughout
the life of the project. A communications strategy plan will be developed by CEB to provide proper
guidance during stakeholders’ engagement.

46. Local people were generally supportive of the project in anticipation of employment
generation and access to better infrastructures such as roads. Project-associated concerns
include effects of noise generated by the wind turbines to fish catch, restriction to access within
the wind farm block, potential increase in sand erosion, waste generation, release of radioactive
pollutants during operation, safety risks from blade throw from wind turbines,'? and potential
impacts to local and migratory birds. Other major concerns were illegal fishing and/or trawlers
from foreigners affecting local fisherfolks, continued desctructive fishing practices and

12 Will be addressed by CEB separately from RP as applicable. Set back will be met or if not property relocated to meet
the criteria.
13

uncontrolled exploitation of marine resources such as sea cucumber, conch (a tropical marine
mollusk with a spiral shell), and bivalves (oysters). Marine expert from the consultants’ team
explained that noise generated from the proposed wind power generation project will not affect
fish catch given the distance of the wind turbines from the shore (about 160 m and 1 km).

Grievance Redress Mechanism

47. CEB will establish a grievance redress mechanism to deal with potential
complaints/grievance from the public. A grievance redress committee (GRC) will be set-up by
CEB comprising of: project head, CEB, division secretary (or their nominee), representative of
GND, women representative of village or council, and the environment officer at project
management unit (PMU) or their nominee. Potential complaints can be redressed in two levels:
(i) project site/field office, and (ii) through the grievance redress committee. Grievance lodged at
the site office is expected to be resolved immediately while complaints raised to the level of GRC
will be resolved no later than 90 days. At any stage, if the project affected person is not satisfied
he can approach the court of law directly.

Environmental Management Plan

48. The Engineering, Procurement and Construction (EPC) contractor and CEB will
implement the detailed Construction Method Statement (CMS) based on the outline given in
Annexure 4 and as part of the environmental management plan (EMP) in Annexure 3. CEB will
ensure compliance of the EPC contractor to the CMS and the EMP, and other relevant
requirements of GoSL and SPS 2009. A guideline for the development of CMS based on industry
and international best practice is also included (see Annexure 4).'? The EPC contractor and CEB
will implement any required changes in the design of the wind farm layout to ensure all required
mitigations are in compliance with above stipulations.

49. CEB shall adopt the recommended measures from the special environmental studies
(e.g., bird collision risk, critical habitat assessment, etc.) to mitigate the operational impacts
(measures to reduce collision risks of migratory birds likely to pass the wind farm and the south
side of Mannar island). All stipulated mitigation measures to meet the ADB Critical Habitat
requirements in these studies will be implemented during construction and operation phases.

50. Also, conditions set forth by the CEA, the CCD, and the PAA for the implementation of the
100 MW wind power generation project to meet the requirements of GoSL will be complied with
by the EPC Contractor during the construction phase (monitored for compliance by the PMU,
CEB) and the CEB during the operation phase.

51. The environmental monitoring plan will cover noise and shadow flicker measurements,
marine water quality, fishing activities (i.e., fish catch, use of fishing gears, etc.), conditions of
marine and coastal area (i.e., potential sedimentation, construction debris, etc.), bird and bat
collision (i.e., pre-construction and post construction), and tree replantation at designated areas.
The EMP and the environmental monitoring plan during construction phase will be implemented
by the EPC Contractor and monitored for compliance by the PMU, CEB. During operation phase,
the EMP and monitoring plan will be implemented and/or supervised by the CEB’s Transmission
Design and Environment Division and Wind Farm Project team.

Conclusions and Recommendations

"3 As per IFC’s EHS guidelines 2007.
14

52. The development of the 100 MW wind power generation project is consistent with the
renewable energy resource development plan of GoSL and the associated environmental
requirements of GoSL have been followed by CEB. Additional environmental studies on avian
collision risks, noise assessment, shadow flicker, critical habitat assessment, visual impact
assessment, etc. have been conducted for more than a year to complement the EIA to ensure a
comprehensive and robust assessment of the potential environmental impacts. Public
consultations have been carried out also for than a year. The results of these environmental
studies and consultations reduced the number of wind turbines from 56 turbines at the initial stage
of project preparation to up to 39 turbines to ensure that the project will be implemented
sustainably. CEB is committed to implement the measures and recommendations from the
environmental studies.

53. While there are potential environmental impacts identified such as disturbance to some
bird species, increase in noise levels at some sensitive receptors, etc., these can be mitigated
through design specifications of wind turbines, good construction engineering practices, and
operating procedures. An EMP and EMoP including a Biodiversity Management Plan (TOR
attached as Annexure 10) will be implemented by CEB. A Grievance Redress Mechanism (GRM)
is included and consultations will continue throughout the life of the project. The implementation
of the proposed project will achieve the GoSL target of advancing renewable energy in meeting
their energy requirements.
1.0 INTRODUCTION
11 Background

1. According to the report of the Sustainable Energy Authority (SEA),'* a total wind capacity
of 1,010 MW is likely to be available for grid electricity generation in Sri Lanka by 2020. As per
approved CEB Long-Term Generation Plan 2015-2034, the total wind capacity which could be
integrated to the Sri Lankan system by 2020 is 354 MW. In early 2014, the Government of Sri
Lanka, with assistance from the Asian Development Bank (ADB), prepared a master plan for wind
power development in the Mannar region. The CEB is currently developing a 100 MW wind power
plant sited along the southern coast of the Mannar Island. According to the master plan study,'®
the total Mannar District wind potential was tentatively estimated as 375 MW, including 300 MW.
in Mannar Island and 75 MW in the mainland coastal stretch extending southwards. This potential
is technical estimation based on the wind resource assessment. The technical feasibility of these
projects was evaluated based on CEB’s long-term transmission plan as well as additional load
flow studies conducted by transmission planning and generation planning.

2. The Mannar wind power generation project is designed to have an electricity generating
capacity of 100 MW, and is estimated by the Ceylon Electricity Board (CEB) to cost $256.7 million.
The project is planned to be implemented over two years, of which the first year is mainly for
manufacturing wind turbines and other project equipment, while the majority of on-site work is
expected to be carried out in the second year. After commissioning, the proposed project is
expected to operate at an approximate plant factor of 37% and to contribute 345.6 GWh annually
to the national grid throughout its economic life of 20 years. This will have a positive impact on
the annual generator schedule and dispatch of other power plants, especially thermal generation.
The most notable feature is the avoidance of significant amount of thermal base power generation
thereby reducing, approximately 4.8 million tons of COzemissions over the life span of the project.
The approval from several stakeholders has been received for establishment of the wind park
(Annexure 9).

1.2 Project Objective and Justification

3. The following benefits associated with the project would justify the proposal to setup the
proposed 100 MW semi-dispatchable wind farm in Mannar region.

. One of the high priority project proposed by CEB to contribute towards achieving
20% target from new renewable energy sources by 2020 which is in line with
government policy framework goals.

. Project has the ability to generate a 345.6 GWh (including noise and shadow flicker
constraints) of clean energy and thereby avoiding expensive thermal base power
generation. This in turn would save significant amount of foreign exchange
throughout the operational life of the project.

. The novel operational strategy (semi-dispatchable) proposed for this project is
expected to provide hand on experience to CEB in formulating strategies for
operation of future wind farms in Sri Lanka.

. Project is expected to benefit scale in economies associated with large scale wind
power projects in the form of reduced cost of electricity.
. Avoiding 265,731 tons of COz annually by way of displacing thermal base (coal,

14 Renewable Energy Resource Development Plan 1/2012.
15 Funded by ADB under TA 7837.
diesel and furnace oil) power generation from national grid.

. The Mannar region, which is one of the underdeveloped regions in Sri Lanka, is
expected to benefit immensely from the project related activities.
. Contributes towards fuel diversification of national energy mix and hence improve

the energy security of Sri Lanka.

4. Mannar Wind Power project is an electrical power generation project, which will utilize
energy in the wind to produce electrical energy. The state of the art wind energy conversion
systems (WECS) would be selected for the proposed wind farm to generate approximately
345.6 GWh of clean electrical energy in a sustainable manner.

1.3 Project Aim and scope

5. The CEB will build and operate a semi-dispatchable wind farm of 100 MW capacity as the
first phase of harnessing the available wind electric potential in the Mannar region. The project
scope would comprise of constructing following major components:

a. Total of approximately 39 wind turbines, depending on the installed capacity of
each turbine and system operation strategy with following attributes would be
selected;

Probable wind turbine capacity: 2.75 MW to 3.5 MW
Minimum hub height: 80 m

Minimum rotor diameter: 130 m

Minimum lower tip from ground: 25 m

Minimum upper tip from ground: 155 m

Minimum tower base height: 10 m

Tower type: Steel tubular tapered tower

b. Collector substation and control building: The 220/33 kV main collector substation
together with control building will be setup in Nadukuda village. This substation will
be linked to the national grid via interconnecting 220 kV Nadukuda-Mannar
transmission link (associated facility), a project funded by ADB. The control
building will house all the required hardware and software facilities to acquire data,
controlling and monitoring of wind farm and to design and develop the operational
and control strategies of the wind farm.

c. Collector cables: The power network would comprise of collector cables, step up
transformers, switchgears and accessories will be established to link the individual
wind turbines to the collector substation.

d. Supporting infrastructure: This includes access roads, laydown and storage areas,
temporary storage facilities, pier for unloading equipment, office building and staff
accommodation facilities, etc.

1.4 Purpose and structure of the EIA document

6. The wind farm project is situated on Mannar Island which is deemed as a key habitat area
situated on the southeastern flyway for the migratory birds some of which may be Vulnerable
(VU), Endangered (EN) and Nearly Threatened (NT). Establishment of wind farm project can have
both negative and positive impacts on the wildlife and their habitats especially birds and bats.'®
Mannar Island is one of the key entry points of migratory birds and is well known for avifaunal
richness especially migratory water birds. On the national requirements, the initial environmental
examination (IEE) for the wind power generation project was approved by the Department of
Coast Conservation and Coastal Resource Management (CCD). However, the Mannar wind
power generation project is categorized as Category A under the ADB SPS 2009 requiring the
preparation of an environment impact assessment (EIA). In addition, Mannar-Nadukuda
Transmission Line that passes through a Ramsar Designated area — Vankalai Sanctuary to
connect to the mainland is an associated facility’” to this wind power generation project under the
ADB SPS 2009.

7. Based on the baseline data collected, a critical habitat assessment was carried out for the
entire Mannar Island and Vankalai Sanctuary using three critical habitat triggers, habitats used
by species that are listed as globally critically endangered/endangered, habitats used by species
that are listed as nationally critically endangered/endangered and migratory/congregatory
species/habitats occupied by more than 1% of the flyway population (Endemics and restricted
range species were considered in the Critical Habitat Assessment but none were identified that
could be significantly affected by the wind farm).'®

8. To conduct the ecological assessment of the wind farm project area and the Mannar
Island, mapping of terrestrial, aquatic and marine habitats, detailed vegetation classification,
quantification of habitat loss as a percentage of habitat presence, bird vantage point surveys,
sector counts to record flight line of birds within the Mannar Island and support avian collision risk
assessment need to be included. Accordingly, due diligence of all ecological variables in the area
of influence and specifically in the following areas were conducted:

- Avifauna data collection and Critical Habitat Analysis - input from Ornithologist,

- Avian Collision Risk assessment inside Wind Farm area and the Mannar Island —
input from International Ornithologist,

- Marine Ecology baseline information — input from Marine Biologist,

- Ecology of habitats/flora/fauna baseline information — input from Ecologist,

- Hydrological and hydrogeological information baseline,

- GIS data for the wind turbine sites,

- Noise Assessment studies, Visual Impact, photomontages and wire frames,

- Social Specialist for social inputs.

9. The project will be situated among three sensitive habitats and bird areas — Adam’s Bridge
Marine National Park, Vidathalathivu nature reserve and the Vankalai sanctuary area. Therefore,
study of the impact of the proposed wind farm project on avifauna was identified as a major
requirement during the environment assessment process of the proposed project as required by
SPS 2009. Hence, a study on avifauna was initiated:

. Assessing the potential impacts of Wind Farm project on the avifauna that inhabits
the Mannar Island.

16 Berger, R.P (1995) Fur, feathers and Transmission lines: rights of way affect wildlife. Wildlife Resource Consulting
Services, Inc., Canada, pp. 65.

7 Associated facilities are not funded as part of the project but their viability and existence depend exclusively on the
project and their goods or services are essential for successful operation of the project.

18 Wetlands International, 2012. Waterbird Population Estimates, Fifth Edition. Summary Report. Wetlands
International, Wageningen, The Netherlands.
Compile all available sources of existing background information on the bird
populations reported in the areas identified for the proposed wind farm project
specifically and generally the entire Mannar Island and provide an ornithological
assessment of the potential impacts and level of risk to the avifaunal population in
the area.

Establish and follow internationally acceptable survey methodologies, survey
locations and data collection format to inform the ornithological assessment of wind
farm and the entire Mannar Island.

Prepare an inventory of birds that inhabit the areas identified for the Wind Farm
area specifically and the Mannar Island generally and identify the presence of any
endangered, endemic or restricted range species.

Document the baseline conditions that exist at the site that can be used for future
monitoring to assess the real impact arising due to the proposed development.
Identify diurnal and seasonal patterns of avifaunal behavior and the factors that
govern these behaviors such as wind, rain, etc.

Identify the potential impacts that may arise as well as to provide recommendations
towards minimizing potential harmful impacts that may arise due to the proposed
development.

Consult the relevant stakeholders regarding the proposal to establish wind farms
in the Mannar Island.

1.5 Data Collection and Survey

10.

The objectives of the work to be conducted are:

a.

Physical features of the existing environment in the area selected for development
of Wind Farm as well as the surrounding areas in sufficient details that will enable
complete assessment of impacts that may arise due to proposed development and
to provide a baseline against which predicted and future changes can be
measured.

Description of the geology and soil types found in the project site, elevation,
topography and landforms of the wind farm block including slope and terrain
components, likely impacts on soil erosion, siltation due to construction activities
Coastal zone behavior of the area, mainly based on the information gathered on
near-shore wave climate and coastline characteristics to be identified. Further
information required and the project activities which are likely to cause impacts in
the coastal zone will also be identified. The data/information gathered will be
critically evaluated and the ones that are likely to give rise to adverse impacts will
be studied in detail and mitigation measures to lessen such impacts will be
proposed.

The availability of water resources and their conditions will be identified by using
existing reports and maps. This information will be matched with the available
water resources data in the area and it will be useful to identify the surface water
conditions and groundwater occurrence and distribution pattern in the proposed
project areas. The depth to different water bearing formations, thickness of water
bearing formations, their inflow data will be collected from existing wells in the
project area.

Nearest protected areas and ecological sensitive areas in the Mannar island and
the wind power blocks.

Existing habitats/ vegetation formations within the Mannar Island and wind farm
blocks:

e Enumerate number of Palmyra and other trees to be felled for wind turbine
footing/ siting and the underground cables for evacuation of power from
Wind turbines along with list of areas required to be cleared and the
clearing methodology applicable.

¢ Type and number of existing trees which need cutting/lopping for wind
turbine footing/ siting and power evacuation line corridors and tower bases
of the line.

g. Project related impacts on marine environment mainly from construction of a
temporary Pier. Survey to identify sensitive marine environments, specify
anticipated impacts and also to plan mitigation, monitoring and management
measures to be implemented to reduce or avoid the identified potential adverse
impacts.

h. To ensure that proposed development is carried out with minimum impacts to the
natural habitats - waterholes (‘Thonas’) within and adjacent to the project areas as
well as avoidance of Protected Areas.

i. Social impact assessment to assess impacts of the project on communities living
within the project influence area; study potential for community participation in the
project cycle.

11. An assessment of project activities to specify anticipated impacts, plan mitigation,
monitoring and management measures to be implemented to reduce or avoid the potential
adverse impacts on the adjoining communities. The detailed studies shall consist of physical,
ecological (biodiversity, flora and fauna) and social environment survey reports present site
conditions (baseline information). Information will be collected on environmental parameters;
public opinion will be assessed while requisite data will be collected using modern techniques.
During the process of undertaking the detailed studies, the study team will survey the natural
habitats as well as private lands likely to be affected due to the establishment of wind turbines.
Reconnaissance and detailed survey of terrestrial habitats, aquatic habitats (thonas, marine and
fresh water), and coastal habitats will be carried out.

12. The EIA report comprises baseline data on existing physical, ecological, economic, and
social condition, together with the anticipated environmental impacts and proposed mitigation
measures. Observations were made through transect walk along the proposed wind tower
generator locations, as well as in and around the proposed wind farm from September 2016 to
March 2017. Public consultations were held several times (attached in Annexure 9) with the
project affected communities, stakeholders, NGOs including Bird clubs, Environmental Bodies
and government officers that relate to existing environmental conditions around the proposed
wind farm and the potential impacts that could happen due to project implementation. In addition,
secondary data was collected from published data from GoSL documents, as well as from
authorities such as CEB, Coast Conservation and Coastal Resource Management Department
(CCD), MPRE and other departments.

13. The EIA present report and its appendixes present the results of the environment impact
assessment conducted for the wind power project. Based on the CEA Guidelines of GoSL, the
proposed wind power project is categorized as “prescribed.” IEE prepared by CEB has also been
approved by the Coast Conservation and Coastal Resource Management Department (CCD), the
PAA for the wind power project in Annexure 7. Consent letters from other agencies are attached
in Annexure 8, which conforms to the Sri Lankan regulations.

14. Furthermore, the wind farm site qualifies for conducting “Critical Habitat Analysis,” though
it does not have any aquatic habitats and therefore all the species that trigger critical habitat
criteria were observed either flying along the cost, feeding in off shore waters or resting on the
beach. Therefore, even though the critical species habitat is triggered for the wind farm based on
the presence of these species, the wind farm site is not directly used by any of these birds as a
habitat.

2.0 POLICY, LEGAL, AND ADMINISTRATIVE FRAMEWORK

15. This section discusses the national and local legal and institutional framework within which
the environmental assessment is carried out. It also identifies project-relevant international
environmental agreements to which the country is a party. Aside from these relevant
environmental regulations, the World Bank Group’s Environmental, Health, and Safety (EHS)
Guidelines (2007) and the Environmental, Health, and Safety (EHS) Guidelines for Wind Energy
(2015) were also referred to consistent with the requirements of the Safeguard Policy Statement
(SPS) 2009 of the Asian Development Bank (ADB).'°

2.1 Applicable Sri Lankan Environmental Regulations and other Legislations

16. The requirement for Environmental Assessment in Sri Lanka is established by the National
Environment Act No. 47 (1980), and the amendment to the act 1988, Act No. 56 Section 23A, for
EPL procedure and the EIA regulation under Part 4C, under the provision of section 23Z. The
procedures are defined in the environmental impact assessment (EIA) Regulations Gazette No.
772/22 (1993). The Prescribed Projects set out in the Gazette Extra Ordinary No. 772/22 of 24th
June 1993, No. 1104/22 dated 6th November 1999, and No. 1108/1 dated 29th November 1999
for which environmental assessment is mandatory.

National Environmental Act

17. The National Environmental Act or NEA (1980/1988/2000) is the main national legislation
in place for regulating all activities that affect the environment. It is implemented by the Central
Environmental Authority (CEA), which functions under the Ministry of Mahaweli Development and
Environment. The scope of this law virtually covers all aspects necessary to safeguard the
environment and natural resources in the country. As per the Act, the CEA is entrusted with
responsibilities regarding use of lands and the management and conservation of natural
resources. Moreover, the CEA manages the standards of wastewater discharges into coastal
water bodies and fresh water bodies and monitoring for environmental degradation. Part IV B, of
the Act provides the provisions for the maintenance of environmental quality and to control the
environmental pollution by setting relevant standards.

18. Part IV C of the Act provides the provisions for Approval of projects which needs an EIA
and also detailing the EIA procedures. According to Section 23(z), the requirements for an EIA or
IEE study to obtain the Environmental Clearance under the NEA No. 47 of 1980 and its
amendments applies to prescribed projects that are specified in the Gazette (Extraordinary) No.
772/22 of 24 June 1993 and No. 859/14 of 23 February 1995.

Fauna and Flora Protection Ordinance (Amendment) Act No. 49 of 1993

19. The first law that provided protection to habitats in order to conserve wildlife is the Fauna

19 Asian Development Bank, Safeguard Policy Statement 2009, paragraph 33 of Appendix 1; World Bank Group,
Environmental, Health, and Safety Guidelines for Wind Energy, August 7, 2015.
and Flora Protection Ordinance (FFPO), brought in 1937 and in operation since 1938. The
mandate of this act is to protect the indigenous wild plants and animals and to prevent their
commercial exploitation. Therefore, all the areas declared under this act are intended to achieve
this end. The protected areas declared under the FFPO can be divided into two categories. They
are the National Reserves and Sanctuaries. A National Reserve can be made only on state land
while a sanctuary can be declared on state and private land. The ordinance provides the
protection, conservation and preservation of the fauna and flora of Sri Lanka and prevention of
the commercial exploitation of such fauna and flora. Amendments are made to include the control
and management of national reserves, the protection of elephants and buffaloes in areas outside
national reserves and sanctuaries, the capture and keeping protected animals, offences and
penalties, prohibition of the import or export of protected animals, and protection of plants. The
ordinance has six schedules containing the lists of protected animals.

Forest Ordinance

20. The Forest Ordinance is one of the oldest ordinances in the country, first enacted in 1887
under which the Forest Department was established in 1887. This act has been amended several
times in the past. The Forest Reserves gazetted under the provisions of the ordinance and all
proposed reserves that are not gazetted under these provisions but selected for conservation
based on biological and hydrological importance should be taken into account in implementation
of this project.

Pradeshiya Sabha Act No. 15 of 1987

21. Pradeshiya Sabha (PS) is empowered to formulate by-laws for governance of the areas
under their jurisdiction on the subjects devolved to them under the Pradeshiya Sabha Act No. 15
of 1987. Some activities falling under this Project such as construction of GSS, waste disposal
etc. come under the purview of the Pradeshiya Sabha (PS) and as such need its approval.

Sri Lanka Electricity Act No. 20/2009 and 2013 (as amended)

22. An Act to provide for the regulation of the Generation, Transmission, Distribution, Supply
and use of Electricity in Sri Lanka with a view to enabling Sri Lanka to meet the increasing
demands for Electricity in the future.

Felling of Trees Act No. 9 of 1951

23. Jak, breadfruit and female Palmyra trees can be felled only with a valid permit issued by
an authorized officer, according to the order of 1962 Felling of Trees (Control) Act published by
the Minister of Agriculture, Land, Irrigation and Power in the Gazette No. 18856 of October 13,
1962 under the Felling of Trees (Control) Act No. 9 of 1951 (Ch 452).

The Ma-del (beach seine) Regulations of 1984

24. Ma-del (beach seine) fishing regulations of 1984 and subsequent amendments are
applicable to the beach seine fishery in the entire island. The key features of these regulations
are the designation and protection of special areas where beach seining can be carried out and
the limitation of entry into beach seine fisheries. These features are in line with the principles of
community-based fisheries management and incorporate the traditional management practices
of this fishery in the past.
25. All beach seine fishing operations are to be carried out exclusively from designated beach
seine warayas (bays or harbors) identified in the regulations by name and an assigned number
and only by beach seine owners who are registered and issued with permits for such operations
at those warayas which are reserved for their use. Many warayas have more than one padu (the
reserved portion of the beach for a registered beach seine owner). The length of a padu, reserved
by law for the beach seine owner's exclusive use, ranges from 500 m to 1 km. A common feature
of most of these regulations is the prominence given to the concept of community-based
management in the ordinances, which in many cases approved and legalized the rules made by
the inhabitants of the concerned areas where the rules would apply to their fishing grounds.

Some of the key features of the beach seine regulation

26. Where there are two or more registered owners or groups for a padu, a system rotation of
turns, agreed upon by all owners, shall be observed. Within a beach seine waraya, the use of
mechanized craft for the operation of a beach seine is prohibited. While a beach seine is in
operation, no mechanized boats are to navigate within the waters of a beach seine waraya.”°
Boats other than those used exclusively for the operation of beach seines are prohibited to be
anchored in the beach seine waraya or to be beached on the foreshore adjoining the beach seine
waraya. Within the beach seine waraya, the use of any fishing gear or fishing boat other than
those prescribed by these regulations are prohibited.

Acts and Ordinances that also have a bearing on the project

. Fisheries and Aquatic Resources Act No. 2 of 1996 (and subsequent amendments,
No 22 of 2006, 35 of 2013
. Coast Conservation Act No 57 of 1981, amended by Act No 4 of 1996
. Marine pollution prevention Act No 35 of 2008
Table 2.1: Evaluation of the project wholly or partly falling within the relevant jurisdiction
areas
No Jurisdiction Yes No
1 | 100 meters from the boundaries of or within any area declared under the National x
Heritage Wilderness Act No 3 of 1988
2 | 100 meters from the boundaries of or within any area declared under the Forest x
Ordinance
3 | Coastal Zone as defined in the Coast Conservation Act No 57 of 1981 x
3a | Setback limits defined in the CZMP of 1997 in respect to Mannar Island (80 m) x?
4 | Within 100 meters from the boundaries of or within any area declared as a x

sanctuary under the Fauna and Flora Protection Ordinance (Chapter 469)
5 | Within a distance of one mile of the boundary of a National Reserve declared under xX
the Fauna and Flora Protection Ordinance.
6 | Any gazetted Beach seine (Ma-del) areas under the Fisheries and Aquatic xX
Resources Development Act

7 | Dumping permit® from MEPA x

8 | Any erodable area declared under the Soil Conservation Act (CM50) Xx
9 | Any flood area declared under the Flood Protection Ordinance (Ch 449) x
10 | Any flood protection area declared under the Sri Lanka Land Reclamation x

Corporation Act of 15 of 1968 as amended by Act No. 52 of 1982

20 As per this regulation, when the jetty is put up or barges are used, the fishermen cannot use beach seine and will be
compensated as per Resettlement Plan.
No Jurisdiction Yes No
11 | Sixty meters from the bank of a public stream as defined in the Crown Land x
Ordinance (Chapter 454) and having a width of more than 25 meters at any point
of its course
12 | 100 meters from the high flood level contour of or within a public lake as defined Xx
in the Crown Land Ordinance (Ch 454) including those declared under section 71
of the said Ordinance
13 | Any reservations beyond the full supply level of a reservoir X
14 | Any archaeological reserve, ancient or protected monument defined or declared x
under the Antiquities Ordinance (Ch 188)
15 | Any area declared under the Botanic Gardens Ordinance (Ch 446) X

CZMP = Coastal Zone Management Plan, MEPA = Marine Environment Protection Authority.

@ All wind turbines are located about 140 m from coast.
> Waste material dumping law in municipal limits.

Clearances/Permits from Relevant State Agencies or Local Authorities

27. Table 2.2 shows the required permits/clearances relevant to the proposed project.

Table 2.2: Details of clearances/permits obtained or should be obtained

Clearance/ Permit Status
1 | Provisional approval from Sri Lanka Sustainable Energy Obtained (Annex 3)
Authority
2 | Letter of Intent from CEB to develop the Project N/A*
3 | Approval from the Coast Conservation Department Obtained
4 | Approval from the Divisional Secretary, Divisional Secretariat, | Obtained (Annex 3)
Mannar
5 | National Water Supply and Drainage Board Approval Obtained (Annex 3)
6 | Irrigation Department Approval Obtained (Annex 3)
7 | Mannar District Coordination Committee approval N/A
8 | District Land Utility Committee Approval N/A
9 | District Environmental Committee Approval N/A
10 | District Agricultural Committee approval N/A
11 | Approval from the Mannar Pradeshiya Sabah To be obtained
12 | Generating License To be obtained
13 | Civil Aviation Authority Approval for Wind Mast Construction Obtained (Annex 3)
14 | Approval from Road Development Authority for transportation | N/A
of heavy vehicles and equipment
15 | Approval from Department of Agrarian Development, Mannar_| Obtained (Annex 3)
16 | Approval from Coconut Cultivation Board N/A
17 | Approval from Ministry of Tourism N/A
18 | Approval from the Survey Department of Sri Lanka N/A N/A
19 | Approval from the Department of Wildlife Conservation Obtained
20 | Approval from the Forest Department N/A
21 | Approval from the Ministry of Defense, public Security, law and | N/A
Order
22 | Approval from Department of Archaeology N/A
23 | Solid waste disposal arrangement with Mannar Pradeshiya | To be obtained
Sabah during operational phase of the project.

N/A = not applicable

10

Note: Letter of intent is a document issued by the CEB to private developers who are developing small renewable
energy power plants upon checking the interconnection possibility. Since CEB is the developer of this project and the
wind farm is part of the long-term generation plan, this letter is not required.

Table 2.3: Summary of policies and statutory requirements
Relevant
Sector Name of the Act Policy thrust/Instruments Institution/s Relevant Regulations
Environment|National (Gazette Extra Ordinary No. Ministry of EIA Regulations
Environmental Act {859/14 of 23rd Mahaweli Water Quality Standards.

No 47 of 1980

National
Environmental Act
(Act No. 56 of 1988)
Part IV ‘C’

National
Environmental
(Amendment) Act,
No. 53 of

2000.

February 1991 approving
Project

“Prescribed Projects” (PP)
requiring Initial Environmental
Examination (IEE) / and or
Environmental Impact
[Assessment (EIA),

Gazette Notification No:
1533/16 of 25.01.2008 which
prescribes industries under
three categories such as Part
|A, B and C & requiring
obtaining the EPL from the
CEA Provincial or District
Offices.

Development
land
Environment

Central
Environmental
Authority (CEA)

\Tolerance limits for the
Discharge of Industrial Waste in
to Island's Surface Waters.

Ambient Air Quality Standards,
which is the quality of air in our
surrounding environment&
Stationary Source Emission
standards for stack emissions
which are emitted from a
particular activity.

National Environmental (Noise
Control) Regulations No.1 1996
dealing with noise Levels

Fauna and Flora
(Protection)
Ordinance Act No
49 of 1993 & its
lamendments.

To provide for the conservation
lof the fauna and flora of Sri
Lanka and their habitats; for
the prevention of commercial
land other misuse such fauna
and flora and their habitats; for
ithe conservation of the
biodiversity of Sri Lanka

Department of
Wildlife
Conservation

Five categories of protected
areas are established:

Strict nature reserves, National
parks, Nature reserves, jungle
corridors, and Intermediate
Zones including sanctuaries.

Any development activity within
lone mile from the boundary of
any national reserve is required
to be subjected to EIA/IEE, and
written approval shall be
obtained from the Director
(General, Department of Wildlife
‘Conservation prior to project
implementation.

Soil Conservation
Act No 25 of 1951
subsequent
Jamendments: 25 of
1951; 29 of 1953;
57 of 1981; 24 of
1996

Enhancement and substance
lof productive capacity of the
Soil; to restore degraded land
for the prevention and
mitigation of soil erosion; for
ithe Conservation of soil
resources and protection of
land against damage by floods,
salinity, alkalinity water
logging.

Regulation No 1 of 2009
published in gazette extra
ordinary No 1633/4 dated
[December 21, 2009; gazette

Department of
Agriculture

Soil conservation guidelines in
planting plantation crops in
conservation areas declared by
ithe Act;

Declaration of land as
conservation areas

11

Relevant
Sector Name of the Act Policy thrust/Instruments Institution/s Relevant Regulations
extra ordinary No 1550/9 dated
May 22, 2008
Felling of Trees The main purpose of this The Divisional Permits should be obtained for
(Control) Act No 9 __Jordinance is to provide for the |Secretary has _ felling of Jack, Bread Fruit and
lof 1951 and its prohibition, regulation or Authority to female Palmyra trees because
Amendments Control of the Felling of Trees. jissue a permit _ |yield (nuts) of those trees are
This has been amended in two |for felling up to |used as daily food of human
times (by 30 of 1953 of 2000) |03 of the above- |beings If the numbers of those
land last updated is by act no 1 |mentioned trees.|trees are above 15 the
lof 2000. The District ‘Secretary of the Ministry of
‘Secretary could |Agriculture could issue a permit
issue a permit to /on the recommendation of the
fell 3 to 15 of Divisional Agriculture
those trees. (Committee and the District
Secretary
Land Land Acquisition Act/Land acquisition for public Ministry of Payment of Crop Damages
Acquisition |No9of1950 and __ |purposes is guided by the Lands
Local Authority provisions and procedures
Regulations of 2008 |outlined in the Land Acquisition |Other relevant
Act (LAA,) No. 9 of 1950. Ministries and
the District and
Divisional
Secretaries.
National Involuntary |All involuntary resettlement Ministry of Payment of compensation
Resettlement Policy |resulting from land acquisition; |Lands
development activities
Energy Sri Lanka Electricity |National Energy Policy Ministry of
including Act No 20 of 2009 & Power and
Non- (Amendments. Energy
Conventiona
| Renewable |Ceylon Electricity — |Sri Lanka Energy Sector Ceylon
Energy Board Act [Development Plan for a Electricity
(NCRE) knowledge based Economy Board
Public Utilities Generation, transmission, Public Utilities
Commission of Sri |distribution and use of commission of
Lanka Act No 35 of |electricity in Sri Lanka by Sri Lanka
2002. repealing previous Acts (PUCSL)
Sri Lanka The electricity (Application for |Sri Lanka
Sustainable Energy |Licenses and exemptions) Sustainable
Authority Act No. regulations, 2009 published in |Energy Authority
35, 2007 gazette No 1617/34 dated 3rd _|(SEA)
[September 2009 requiring
License for power generation
Construction|Pradeshiya Sabha |Require all building plans be ~—_|Local Authority {Regulations pertaining to set
lof Act No. 15 of 1987 |approved by the Local (Pradeshiya back limits: street line:
associated Authority; ‘Sabha, lassessment
facilities Municipal
Isuch as Council)
buildings
28. A large number of recurrent and non-recurrent activities under establishment of wind

power projects are presently not covered by the NEA. A summary of Government environmental

compliance requirements applicable to the project is presented in Table 2.4.
12

Table 2.4: Government environment-related compliance requirements
Operational
Agencies/Key
Name Scope and Objectives Key Areas Players
Agrarian Services Act (N° To provide secure Regulates the acquisition of The Ministry of
58 of 1979) background to farmers and land that belongs to paddy Agriculture

Agrarian Development
Act N° 46 of 2000

their agricultural premises

and other activities, which are
related to agricultural areas.

Development and
Agrarian Services

Ceylon Electricity Board
Act, 1969

To provide for the
establishment of an
electricity board for the
development and
coordination of generation

Enters with joint schemes by
such board with any
government department or
approved body for the
generation of electrical
energy, the irrigation lands,
control of floods or other like
objects, and to make provision
for all matters connected there
with or incidental thereto.

Ceylon Electricity
Board

Electricity Act 2009

To provide reliable and
cheap electrical energy

Regulates the generation,
transmission, transformation,
distribution, supply and use of
electrical energy

Ceylon Electricity
Board

Fauna and Flora
Protection (Amendment)
Act 1993 (N° 49 of 1993).

To provide greatest
protection to fauna and flora

Makes provision for the
establishment of protected
areas, regulates human
involvements to such areas
and their fauna and flora.

Department of
Wildlife
Conservation and
Department of
Forest

Felling of Trees (Control)
Acts Nos. 9 of 1951, 30
of 1953. Felling of Trees
(Amendment Act N° 01 of
2000)

An act to provide for the
prohibition, regulation felling
of trees.

Regulates the removal of
trees relevant to type and the
compensation

Department of
Forest

Fisheries and Aquatic

To provide for the

Restricts detrimental or risk

National Aquatic

Resources Act 1996 management, regulation, activities for aquatic fauna and Resources
conservation and flora Research &
development of fisheries and Development
aquatic resources Agency (NARA)

and CEA

Flood Act N° 22 of 1955 Protection of areas subject Flood prevention Department of
to flood Irrigation

Forest Ordinance Act N°
13 of 1966

Forest (Amendment) Act
N° 65 of 2009

Conservation, protection and
management of forest and
forest resources for control
of felling and transport of
timber

Definition of Conservation
Forest, Reserve Forest,
Village forests

Forest Department

Irrigation Clauses Act
1973

To provide regulations for
the construction of
structures across the
irrigation canals and water
resources.

Regulates the construction of
structures across the irrigation
canals and water resources.

Department of
Irrigation

Land Acquisition
(Amendment) Act, N° 13
of 1986

Establishes the procedure to
be followed by the
competent authorities for the
acquisition of land for public
purpose.

It includes, among other
matters: investigations for
selecting land to be carried
out by a district officer
appointed by the Minister;
issue of notice of intended
acquisition indicating the
compensation to be paid for
any damage caused during
investigations; issue of notice
of acquisition of land or

Department of
Valuation

13

Name

Scope and Objectives

Key Areas

Operational
Agencies/Key
Players

servitude for a public purpose.

Monuments and

An Act to provide for the

For the regulation of

Department of

Archaeological Sites and _ preservation of ancient and archaeological excavations Archaeology
remains Act, 1958. Act historical monuments and and for the protection of
N°24 of 1958 archaeological sites and sculptures, carvings and other

remains of national like objects etc.
Antiques Ordinance, importance
1960
Motor Traffic Act N° 60 of To provide sustainable Regulates vehicle traffic
1979 approach for vehicle traffic during transportation of

construction materials and the
construction activities

National Environmental Provide protection, Regulates sustainable Central
Act N° 47 of 1980, management, enhancement __ utilization of almost all natural © Environmental
amendment N° 56 of of the environment with resources such as water, soil Authority (CEA)
1988, and other prevention and control of and air
amendments pollution
National Environmental To provide for the prevention Controls sewage and effluents CEA
(Protection & Quality) and control of water pollution —_ into inland surface water
Regulations, No 01 1990. and enhancing the quality of

water
National Environmental To provide for the prevention Controls emissions of air CEA
(Ambient Air Quality) and control of air pollution pollutants
Regulations, 1994.
National Environmental To provide maximum Regulates noise pollution CEA

(Noise Control)
Regulations N°1 1996

allowable noise levels

National Involuntary
Resettlement Policy

Land Acquisition Act does
not deal with the broader
social and economic impacts
of the project. Thus, this
policy was established to
overcome these impacts.

To monitor land replacement,
income restoration, relocation
assistance and allowances,
consultation and grievance
redress, assistance to
vulnerable groups and
provision of resettlement sites
and services.

Government of Sri
Lanka/Land
Acquisition and
Resettlement
Committee (LARC)

Public Utilities
Commission of Sri Lanka
Act, N° 35 of 2002

Create an environment for
all inhabitants of Sri Lanka
and the contributors to its
development, to have
access to essential
infrastructure and utility
services in the most
economical manner within
the boundaries of the
sustainable development
agenda

Regulate all the utilities within
the purview of the Public
Utilities Commission of Sri
Lanka, to ensure safe, reliable
and reasonably priced
infrastructure services for
existing as well as future
consumers in the most
equitable and sustainable
manner.

The Public Utilities
Commission of Sri
Lanka

Soil Conservation
(Amendment) Act N° 24
of 1996

Act for conservation of soil
resources and productive
capacity of land

Degraded Land, prevent
damage against salinity, water
logging, drought, floods

Soil Conservation
Board

Sri Lanka sustainable
energy

Authority Act, N° 35 of
2007

To develop renewable
energy resources; to declare
energy development areas;
to implement energy
efficiency measures and
conservation programs; to
promote energy security

Reliability and cost
effectiveness in energy
delivery and information
management, function as a
National Technical Service
Agency of Clean Development
Mechanism (CDM) in Sri
Lanka that provides technical
assistance to the Designated

Sri Lanka
Sustainable Energy
Authority

14

Operational
Agencies/Key

Name Scope and Objectives Key Areas Players

National Agency for Clean

Development Mechanism and

project developers, on energy

sector clean development

project activities
National Institute of An act to provide for the Occupational safety and National Institute of
Occupational 1 Safety establishment of the national health standards Occupational
And Health Act, No. 38 institute of occupational Safety and Health

Of 2009 safety and health for the
formulation of a policy on
occupational safety and
health standards; to create
an environment for
occupational safety and
health at all workplaces to
protect both the employers
and employees; and for
matters connected therewith
or incidental thereto

29. Annexure 1 gives the details about the applicable laws and regulations, environmental
clearance guidelines which are necessary for the proposed project activities.

2.2 Sri Lankan Health and Safety Legislation

30. In Sri Lanka, considerations on Occupational Safety and Health (OSH) was confined to
Mines and to the relevant machinery since year 1896 till 1950, and extended only to Factories
under Factories Ordinance to-date (1965). The shortcomings in relation to Occupational Safety
and Health coverage in the formal sector is a key concern, as only about 30 per cent of the labor
force is covered by the main statutory provision on OSH.

31. Realizing the need for wider coverage and taking on the responsibility of the State to
ensure a safe and non-exploitative work environment for all Sri Lankans, the Ministry of Labor
and Trade Union Relations has embarked on formulating new legislation in consultation with the
relevant stakeholders, with technical assistance from ILO. The new Safety Health and Welfare at
Work Act (2013) has been approved by Cabinet and is expected to be presented to Parliament
for adoption.

32. To institutionalize the supporting activities associated with the introduction of the new OSH
legislation the Ministry has established the National Institute of Occupational Safety and Health
(NIOSH) The Institute will be responsible for all relevant studies, researches and analysis and
setting up of National Standards on Occupational safety and Health. ILO will provide assistance
in implementing the new Safety Health and Welfare at Work Act which will provide a safe and a
productive environment to all workers.

2.3 Sri Lanka Sustainable Energy Authority Act, No. 35 of 2007

33. The wind farm is being developed under the Energy Development Zone under the Sri
Lanka Sustainable Energy Authority (SLSEA) Act, No. 35 of 2007, which is described below:
15

Sri Lanka Sustainable Energy Authority Act, No. 35 of 2007
Certified on 18th September, 2007] and Published as a Supplement to Part II of the Gazette of the Democratic Socialist
Republic of Sri Lanka of September 21, 2007 L.D.—O. 40/2006

‘An Act to provide for the establishment of the Sri Lanka sustainable energy authority; to develop renewable energy
resources; to declare energy development areas;

‘To implement energy efficiency measures and conservation programmes; to promote energy security, reliability and
cost effectiveness in energy delivery and information management; To repeal the energy conservation fund act, No. 2
lof 1985 and to provide for matters connected therewith or incidental thereto.

Be it enacted by the Parliament of the Democratic Socialist Republic of Sri Lanka as follows:

1. This Act may be cited as the Sri Lanka Sustainable Energy Authority Act, No. 35 of 2007, and shall come into
loperation on such date as may be appointed by the Minister by Order published in the Gazette (hereinafter referred to
as the “appointed date’).

PART |: ESTABLISHMENT OF THE SRI LANKA SUSTAINABLE ENERGY AUTHORITY

2. (1) There shall be established an authority which shall be called the Sri Lanka Sustainable Energy Authority
(hereinafter referred to as the “Authority”).

PART 1V

DECLARATION OF ENERGY DEVELOPMENT AREA

12.(1) The Minister may, subject to the provisions of subsection (3) and having taken into consideration the
recommendations made by the Board that any area is suitable for the conservation and management of renewable
energy resources or is suitable for the promotion of renewable energy development projects, by Order published in the
Gazette, declare such area as an Energy Development Area (in this Act referred to as “Development Area’).

(2) The Minister shall prior to the declaration of any area as a Development Area under sub-section (1), consult such
Minister or Ministers or any Minister of any Provincial Council, whom he considers necessary or appropriate to consult
in the declaration of such area as a Development Area.

(3) An Order made under subsection (1) declaring an area as a Development Area, shall define that area by setting out
the metes and bounds of such Area.

13. The Authority shall be responsible for conserving and managing all renewable energy resources within a
Development Area and take all necessary measures to promote and develop such energy resources, with a view to
obtaining the maximum economic utilization of those resources.

14. Notwithstanding anything to the contrary contained in any written law, an owner or occupier of any land situated
within a Development Area shall not, except with the written approval of the Authority and subject to any terms and
conditions that may be imposed by the Authority for that purpose, do any act or permit any other person to do any act,
which may change the form of any renewable resource situated within such Development Area or cause the depletion
lof any such resource in such a manner or to such an extent, that the economic viability of developing that resource is
substantially reduced.

15. (1) Subject to as hereinafter provided and the rights granted to any person by a permit issued under section 18 or
section 25, the absolute ownership of all renewable energy resources on or below the surface of the land or the air
space of the land within a Development Area, is hereby vested in the Republic, notwithstanding any right of ownership
or otherwise which any person may have to such renewable energy resources within that Area.

(2) Notwithstanding the provisions of subsection (1), any person who is deprived of his right of ownership or otherwise
to a renewable energy resources on or below the surface of his land or the air space of such land by virtue of the
provisions of that subsection, shall be entitled to the payment of compensation as may be determined by an Advisory
Committee, appointed by the Board for that purpose under section 9 of this Act. In the computation of the amount of
compensation payable under this subsection, the person concerned shall be given an opportunity of being heard by
such Advisory Committee.

34. The SLSEA Act empowers the Authority to designate usage of the wind development
zone, its character and zoning. According to the gazette, the boundary of the wind resource
development area is approx. 1.5 km by 15 km. With the development of the 100 MW wind power
generation project in the southern part of the Mannar Island, the SLSEA on 21 April 2017,
16

requested the Urban Development Authority (UDA) under the Ministry of Megapolis and Western
Development to declare the identified area as an industrial zone. On 2 May 2017, UDA granted
the rezoning*' and has declared that the energy development area of the Mannar wind power
project will be an industrial zone (see Annexure 8).

2.4

35.

Multinational Agreements

Sri Lanka has acceded or ratified around 40 Multilateral Environmental Agreements

(MEA). The MEAs that are relevant to this project are shown in Table 2.5.

Table 2.5: Project-relevant international agreements to which Sri Lanka is a party

Agreement

Ratification
Date

Objectives

Atmosphere

Vienna Convention for
the Protection of the
Ozone Layer (1985)

15 December
1989

Protection of the Ozone Layer through international
cooperation in the areas of scientific research, monitoring
and of information exchange

Montreal Protocol on
Substances That
Deplete the Ozone
Layer (1987)

12 December
1989

Reduction and the eventual elimination of the consumption
and production of Un-anthropogenic Ozone Depleting
Substances

United Nations
Framework
Convention on Climate
Change (UNFCCC-
1992)

23 November
1993

Stabilization of greenhouse gas concentrations in the
atmosphere at a level that would prevent dangerous
anthropogenic interference with the climatic systems

Kyoto Protocol (1997)

3 October 2002

The Annex 1 parties (Developed Countries) to reduce their
collective emissions of greenhouse gases by at least 5%
of the 1990 level by the period 2008-2012.

Biodiversity

International Plant
Protection Convention
(1951)

12 February
1952

To maintain and increase international cooperation in
controlling pests and diseases of plants and plant
products, and in preventing their introduction and spread
across national boundaries

conservation of
Migratory Species
(CMS-1979)

Plant Protection 27 February To prevent the introduction into and spread within the
Agreement for Asia 1956 region of destructive plants

and Pacific Region

(1956)

CITES - Convention 4 May 1979 To protect certain endangered species from being over-
on International Trade exploited by adopting a system of import/export permits,
in Endangered for regarding the procedure.

Species of Wild Fauna

and Flora (1973)

Convention on the 6 June 1990 To protect those species of wild animals which migrate

across or outside national boundaries

Convention on
Biological Diversity
(CBD-1992)

23 March 1994

Conservation of biological diversity, the sustainable use of
its components and the fair and equitable sharing of the
benefits arising out of the utilization of genetic resources,
including appropriate access to genetic resources and by

21 As no community consultation by SLSEA/UDA/CEB involved in decision, CEB will conduct suitable community

consultations.

17

Ratification

Agreement Date Objectives
appropriate transfer of relevant technologies and
appropriate funding

Cartagena Protocol on | 28 April 2004 To contribute to ensuring an adequate level of protection

Bio Safety (2000) in the field of the safe transfer, handling and use of living
modified organisms resulting from modern biotechnology
that may have adverse effects on the conservation and
sustainable use of biological diversity, taking also into
account risks to human health, and specially focusing on
trans boundary movements.

Land

United Nations To combat desertification and to mitigate the effects of

Convention to Combat drought in countries experiencing serious droughts and/ or

Desertification desertification with the final aim being to prevent land

(UNCCD- 1994) degradation in the hyper arid, arid, and semi-arid, dry sub
humid areas in the countries that are parties of the
Convention

Ramsar Convention 15 October To protect wetlands that serve as critical habitats for

on Wetland 1990 migratory birds. Sri Lanka presently has 6 sites designated
as Wetlands of International Importance, with a surface
area of 198,172 hectares.

Chemicals

Basel Convention on
the Control of Trans-
Boundary Movements
of Hazardous Wastes
and Their Disposal
(1989)

28 August 1992

To reduce trans boundary movements of hazardous
waste; to dispose of hazardous and other waste as close
as possible to the source; to minimize the generation of
hazardous waste; to prohibit shipments of hazardous
waste to countries lacking the legal, administrative and
technical capacity to manage & dispose of them in an
environmentally sound manner; to assist developing
countries in environmentally sound management of the
hazardous waste they generate

Rotterdam Convention
(1998)

19 January
2006

To promote shared responsibility and cooperative efforts in
the international trade of certain hazardous chemicals, to
protect human health and the environment; to contribute to
the environmentally sound use of those hazardous
chemicals by facilitating information exchange, providing
for a national decision-making process on their
import/export

Stockholm Convention
on Persistent Organic
Pollutants (POPs -
2001)

22 December
2005

To protect human health and the environment from
persistent organic pollutants (POPs).

2.5 Safeguard Policy Statement (SPS) 2009 of the Asian Development Bank

36. SPS 2009 provides for the environmental requirements and review procedures of ADB
and applies to all projects and grants it finances. SPS 2009 comprises three key safeguard areas:
environment, involuntary resettlement, and indigenous peoples; and aims to avoid adverse project
impacts to both the environment and the affected people; minimize, mitigate and/or compensate
for adverse project impacts; and help Borrowers to strengthen their safeguard systems and to
develop their capacity in managing the environmental and social risks.
18

3.0 DESCRIPTION OF THE PROJECT

37. The CEB will develop 100 MW wind park to be constructed on southern coast of Mannar
Island in the Northern Province of Sri Lanka (see Figure 3.1). Mannar Island is one of the five
divisional secretary divisions of the Mannar district. The island has a land area of about 130
square kilometers (km*) and is almost entirely surrounded by sea. Its topography is characterised
by an almost flat sandy terrain gradually elevating towards the middle of the island up to about 8
meters above mean sea level (msl). The island’s ecological features are characterised by
mangroves, lagoon, mud flats, home gardens, coconut plantations, scrublands and natural
Palmyra stands. To develop the wind park, the Government of Sri Lanka and CEB requested a
loan from the ADB to finance the wind power generation project.

38. Overall, the Project consists of the following outputs:

(i) Output 1: Increase in wind power generation
(a) 100 MW wind farm constructed in Mannar Island of the Northern
Province;

(b) Wind park infrastructure developed: This involves construction of wind
park’s internal medium voltage infrastructure, internal cabling and other
arrangements; and

(c) A renewable energy dispatch control center established: This involves
establishing a dedicated renewable energy dispatch control center to
forecast, control and manage intermittent resource-based 100 MW wind
power generation;

(ii) Output 2: Installation of 150 megavolt-ampere reactive (MVAr) reactors; and,

(iii) Output 3: Provision of project management and supervision for construction
activities.

3.1 Proposed 100 MW Wind Power Project

39. The proposed wind power park will be located in the southern part of Mannar Island from
Thoddaveli to Palavi, about 12.5 km along the coast. The first row of up to 33 turbines are placed
about 170 m to 185 m from the shoreline, and the second row of up to 6 turbines are located
about 1 km from the shore.
19

nase 25200 a7s00 Ed 22500 4009 s1800 02000

a um oars
——

Adams Park River Other

<=. Proposed Wind Park LZ] Coconut Forest

* Proposed Wind Mill — Major Road Home Land Paddy
@ Proposed Jetty Site —— MinoeRoad Scrub Sand
‘Other Road Marsh OO Tak

Sovrce 150 600 Map, Deparment ol Suey Satara |
Figure 3.1: The boundary and land use of the Wind Farm, present road network, locations for
39 wind turbines, eastern boundary of the Adam's Bridge National Park, and alternative sites
selected for the construction of a pier.

40. The proposed wind farm is demarcated outside the Adam’s Bridge Marine National Park
declared in 2015. The national park includes the sand islands within the Sri Lankan maritime
boundary. It stretches about 1.5 km on the land in Thalaimannar south. The wind turbines are
placed outside the eastern boundary of the national park. The nearest village is about 800 m away
from the second row of wind turbines.

41. Except for small portions of land occupied by the Sri Lanka Navy for their naval bases and
security points, there is no state-owned land within the boundaries demarcated for the proposed
wind farm. A preliminary land survey conducted by the project office within 500 meters inland from
the coastline indicates that rest of the land located within this corridor belongs to three sources.
They include (i) the Bishop of Mannar, (ii) private business companies; and (iii) private individuals.
A list of land owners identified during the preliminary land survey is appended (see Annexure 9).
The project land will be procured either through negotiated settlement or land acquisition process.

42. The Shell Coast Resort is the only tourist hotel found within the wind farm block” and the
distance to the hotel, from the nearest wind turbines is about 350 m. Similarly, the two ‘Investment
Cabanas,’ several Navy camps/Navy observation points, fishermen restrooms, boat landing

22 Two investment cabanas are exempt as CEB has agreed to acquire them.
23 It is noted the two new tourist cabanas may be acquired by CEB which would negate their status as receptors.
20

sites, Ma-del hauling sites, and fishermen vaadi/ camps (seasonal) are found within the wind farm
block. Access roads to the Navy camps, fishermen camps and fish landing sites from Mannar-
Thalaimannar main road, and roads parallel to the coastline are also found within the wind farm
block.

3.2 Major Components of the Proposed Wind Farm

43. The proposed 100 MW semi-dispatchable wind farm comprises of up to 39 state of the art
wind turbines. The wind turbines and all the other associated infrastructure facilities will be
designed and built sturdily, to provide wind generated electricity to the national grid during the
economic life of the project.

44. The major components of the proposed wind farm include the following:

Wind turbines;

Wind turbine foundations and crane pads;

Step-up transformers for each turbine;

Power collector system of underground cables to Nadukuda collector substation;
Wind energy control and dispatch center;

Administrative building and workshops; and,

Temporary structures™ such as wind measuring mast (approximately 100 meters
high), container type site offices, and storage areas at project site.

Wind Turbine

45. Based on the analysis of the available wind measurement data in Mannar Island and
numerous siting restrictions, CEB has specified the wind turbine unit capacity to be in the range
from 2.75 MW to 3.5 MW. A typical wind turbine consists of three major mechanical components:
rotor, nacelle and the tower (see Figure 3.2) and is described as follows:

. Rotor: The rotor generally consists of three fiberglass blades that extend out of
the hub. In most cases the rotor is mounted to a driveshaft within the nacelle (as
described below) to operate upwind of the tower. The rotor attaches to the drive
train emerging from the front of the nacelle. Hydraulic or electric motors within the
rotor hub feather each blade according to the wind conditions, which enables the
turbine to operate efficiently at varying speeds. The diameter of rotor is about
130 m, and the weight is about 60 metric tons. The lower edge of the blade will sit
about 25 m high from the ground and whereas the top tip is about 155 m from the
ground.

. Nacelle: The nacelle is a large housing that sits on top of the tower behind the
rotor. It houses the main mechanical components of the wind turbine: drive train,
power generator, yaw system and its accessories, and sometimes the wind turbine
transformer and power electronics. The nacelle is generally externally equipped
with anemometer and a wind wane that signals wind speed and direction
information to an electronic controller. The nacelle is mounted over yaw gear,
which constantly monitors the wind direction and positions the rotor upwind of the

24 For regular operation of the wind farm, the measuring mast is not needed. The purpose of the specific mast is for
power curve testing (performance validation) of the supplied WTs. However, keeping the installed masts on
permanent basis to collect wind data would be useful.
21

tower. The heaviest part of a wind turbine is the nacelle and the weight of nacelle
is about 80 metric tons.

. Tower: The tower supports the nacelle and rotor. Wind turbine towers will be made
of steel and of tubular taper design. Tower will have an access door, power cable
ladders and internal safety ladder, and/or elevator to access the nacelle. The hub

height of
100 m.

the tower required for the project is in the range of approximately 80 to

Py as ta

Figure 3.2: The components of a wind turbine, tower rotor and nacelle

Wind Turbine Foundat

46. Pad type conical

ions and Operating Pad

foundations with reinforce concrete of approximately 25 m diameter and

3 m depth will be casted. Land requirement for each turbine is estimated to be 150 m x 150 m as
per the Figure 3.2. and has no buildings in this area. This is the maximum free area” required at
each turbine footing to facilitate erecting of the turbine. However, only 25 m x 25 m block of land
area will be used for excavation and foundation work of the turbine. The tower base height is
about 10 m. The general spacing in between adjacent turbines in a single row would be

approximately 350 m.

25 Any value mentioned here would be only tentative, as the hard stand design will vary with the WT model selected by

bidder. The land requireme:

nt is 150 m x 150 m, implying the WT will be 75 m from the boundary of the land block.
22

@ cerom euzermcrry woano |

Figure 3.2: Layout plan of a single turbine.

Step-up Transformers

47. Typical generating voltage of modern wind turbines is 690 V. This will be increased up to
33 kV by means of step-up transformer which is located either at the turbine foot or inside the
turbine tower/nacelle. The 33 kV side of the step-up transformer is connected to the wind farm
collector substation via underground cables which will run along the side of the access road.

Wind Energy Control and Dispatch Centre

48. A dedicated dispatch center will be established, equipped with modern state of the art
software and hardware tools and the supervisory control and data acquisition (SCADA) facilities
for forecasting and managing the power generation of the wind farm according to the
requirements of the CEB System control center.

Wind Masts in the Project Area

49. The project area will have two permanent masts for wind monitoring and they will be sited
23

inside the wind farm. Wind farm comprises of one permanent mast which will possibly be located
between the vacant area originally designated for wind turbine WT 27 and WT 28 (which will not
be used for locating wind turbines) without obstructing the microwave communication link of
Sri Lanka Navy. The measuring height of this permanent mast will be equal to the turbine hub
height which could be within a range of 80 m-100 m. Figure 3.3 gives the location. Permanent
and temporary met masts to be of guy wire type design using bird flight divertors to reduce bird
collisions

50. The existing wind measuring mast at Nadukuda is owned by Sri Lanka Sustainable Energy
Authority (SLSEA) located between WT 22 and WT 23. This was setup in 2012 using necessary
unding from ADB. The height of this mast is 80m and measuring levels are at 80 m, 60 m, 40 m
and 20 m. SLSEA will continue to maintain this mast.

Mast at Nadukkuda 4
Lat -9.051147
Long - 79.787964

“@
. 8
*) 6
aa)
Py ! *
“8
Figure 3.3: _ Wind Mast

3.3 Type of Project

51. The development of power evacuation system from clean energy sources (wind, solar,

small hydro) and overall network efficiency improvement were the outcome from the Green Power
Development and Energy Efficiency Improvement Investment Program of ADB. Some of the
projects implemented under the program are:

. Mannar Nadukuda power transmission project passing through Vankalai
Sanctuary; and
. Augmentation of transmission capacities associated with renewable park

evacuation project, i.e., at Mannar and Nadukuda.
24

Temporary Structures

52. Wind-measuring mast of approximately 91.5 m high will be constructed to verify the
performance of the wind machines and will be removed after one year of operating the wind
machines. Two container type site offices will be utilized during the construction and
commissioning phases which will be approximately 2 years. All these structures will be installed
by the EPC contractor and will be taken away after completion of work. Temporary met masts are
to be installed with bird flight divertors to reduce bird collisions.

53. Project layout plan and drawings, included at the end of the EIA (see Maps 1-7), show
all project components, access roads to the site, reservation, etc. in order to get a clear picture of
the project (Scale 1:1000). These include:

. Laydown areas, camps, storage, facilities (Map 1).

. Laydown areas, foundations, etc. (Map 2).

. Ancillary buildings and access roads (Maps 4, 5 and 6). The main access road is
8 m wide plus drains making the total width of the road as 14 m.

. Design of toilets (Map 7). No groundwater well will be located within a minimum of

100 m from a toilet facility.
Detail of Laying Out of Power Cables

54. The individual wind turbines will be connected to the 33 kV underground cables that will
evacuate the power generated into the collector substation at the Nadukuda area. These medium
voltage cables will be directly buried underground along the side of the access road (access road
is 6 m minimum width) and the turbine approach road, so that the disturbance to the environment
will be minimal. Therefore, there will be no aesthetics and visual impacts usually associated with
overhead transmission lines.

Power Collector System

55. Power collector system of the underground cable network will be constructed along the
access roads to the wind turbines. This will evacuate the power generated from wind farm to the
national grid through the proposed Nadukuda Grid Substation (GSS). The layout drawing of the
cable laying is illustrated in Figure 3.4.
25

Figure 3.4: Layout of power collection network
along the access road to Nadukuda GSS

Renewable Energy Dispatch Center

56. This dispatch centre will be established in the premises of the Nadukuda GSS which will
be constructed to meet the requirements of all controlling and dispatching functions of wind farm
control systems.

System Reactive Power Management Improved

57. Aside from the wind power farm, another project output is the system reactive power
management to support the realibity of wind power generation. The reactor elements of 150 MVAr
will be procured and installed at locations in the electricity network to manage voltage levels within
the planning limits and practical operational requirements, and ensure reliable operation of the
wind park. The reactors of total 100 MVAr will be installed at the 220 kV voltage level at the
existing Anuradhapura grid substation in the North Central Province. One 50 MVAr will be
installed at the 220 kV voltage level at Mannar grid substation in the Northern Province that are
being constructed under the previous ADB financing. These reactors will be in operation during
the low system load period (off-peak) and will be required to be automatically (or manually)
switched off based on the system load in the area or voltage level. The control functions of the
reactors will be designed by CEB. CEB will ensure features for pollution prevention since the
facility will contain oil and cause noise generation.

Project Engineering Design Review and Supervision to Support CEB

58. Expert consultancy services will be procured to support CEB in project engineering design
review and supervision. These advisory consultancy services will support CEB in ensuring
26

engineering oversight of the wind park detailed design, wind turbine installation, commissioning
and testing activities, and technical certification of contractor's activities throughout construction
period. The contractor will be responsible for commissioning and testing the wind farm, including:

(1) Factory acceptance tests;
(2) Site acceptance tests;
(3) Wind turbine performance tests, including:
(i) Reliability tests of the installed wind turbines;
(ii) A power curve test to determine whether the Power Curve Guarantee has
been achieved;
(iii) Power system model validation and performance verifications tests; and
(iv) Awind turbine noise emissions test to be undertaken at the discretion of
CEB.

59. The consultants will also support CEB to certify these tests.
3.4 Justification of the Project

60. The National Energy Policy of Sri Lanka had set a target of producing minimum of 10% of
the country’s electricity generation from Non-Conventional Renewable Energy (NCRE) in 2015.
This target was met by the end of 2015, harnessing mainly small hydro and wind resources
contributing to 8% and 3% respectively. The Development Policy Framework formulated in 2010
set the NCRE target as 20% by the end of 2020. Small hydro development has almost reached
the economic potential and solar energy development is still taking place on a modest scale.
Hence, wind remains the only major NCRE source in Sri Lanka that could contribute to reaching
the NCRE target of 20% by 2020. The region that offers the highest economic wind potential
encompasses Mannar area and the coastal belt extending northward towards Pooneryn.

61. Realizing this situation, the ADB assisted the government of Sri Lanka to prepare a wind
development master plan for the Mannar region under TA-8167 SRI: Capacity Building for Clean
Power Development Part B: Preparation of Renewable Development and Wind Park Master Plans
and Business Model for Wind Park. The master plan had identified 375 MW of wind power
potential in the Mannar region with 300 MW located in the Mannar Island and 75 MW in the coastal
stretch extending towards Silavaturai in the mainland. The 300MW potential is technical
estimation based on the wind resource assessment.

62. CEB has given priority to develop a wind farm of 100 MW on the southern coast of the
Mannar Island due to its high plant factor and several other factors like availability of wind data,
infrastructure etc. The feasibility and other required initial studies are being carried out to realize
the remaining potential. A transmission line is being constructed from Vavuniya to Mannar
mainland, terminating at the Mannar GSS currently under construction. Mannar—Nadukuda
transmission line is also at the initial stages of construction along with the Nadukuda collector
substation to facilitate interconnection of this 100 MW wind farm to the national grid.

3.5 Location

63. Project location spans a 12.5 km stretch of coastal land extending from Thoddaveli
towards Thullukuduirruppu in Thalaimannar, that includes five Grama Niladhari Divisions
(Table 3.1). Entire project area lies within an “energy development area” declared by the Sri Lanka
Sustainable Energy Authority (SLSEA) in the Mannar Island (refer the extraordinary gazette
No. 1858/2 of 17" April 2014 of the Democratic Socialist Republic of Sri Lanka).
27

Table 3.1: Location of proposed Mannar Wind Power Project
District Divisional

Provincial Council Secretariat _| Secretariat | Local Authority | Grama Niladhari Divisions (GND)

Northern Provincial | Mannar Mannar Mannar Pesalai South MN/56

Council District Town Pradeshiya Thoddavelli MN/62

Secretariat Sabah Olaiththoduvai MN/60

Kattukarankudiruppu MN/53
Thullukudiruppu MN/54

64. Mannar Island is characterized by a flat terrain with the highest elevation above mean sea
level being less than 8 m. The shallow lagoons found in the area have an average depth below
1.5 m and experience daily tidal variation of 50-60 cm in amplitude. The area receives an average
annual rainfall of about 950 mm, mainly during the north-east monsoon (December—February).

80000 100000 120000 140000 760000

430000
4

B MANTA! WEST

MANNAR MADHU

#10000

Legend MUSALI
. Wind Turbine

Proposed wind park

‘370000

r :
Figure 3.5: Divisional Secretariat Divisions and the location of the Wind Farm
in Mannar District

The Wind Farm Site

65. Physical features such as the location of wind turbines are marked in Figures 3.5 and 3.6
with administrative boundaries. The proposed wind farm site is demarcated outside the Vankalai
Sanctuary as well as the Adam's Bridge Marine National Park. The wind turbines are placed
28

outside the eastern boundary of the Adam’s Bridge National Park, outside the buffer zone of the
national park. The wind farm comprises two rows of wind turbines, the first row along the sea
shore having up to 33 land blocks suitable to locate wind turbines and the second 800 m behind
the first row, having up to six such land blocks for turbine location. There are no houses close to
wind turbines. The nearest village is about 800 m away from the second row of wind turbines.
The first row of 33 turbines are placed about 170 m-—185 m from the shoreline, and the second
row of 6 turbines are located about 1 km from the shore.

66. Except for small portions of land occupied by the Sri Lanka Navy as naval bases and
security points, there is no state-owned land within the boundaries demarcated for the proposed
wind farm. A preliminary land survey conducted by the project office within 500 meters inland from
the coastline indicates that rest of the land located within this corridor belongs to three sources.
They include (i) the Bishop of Mannar, (ii) private business companies; and (iii) private individuals.

67. The Shell Coast Resort is the only tourist hotel found within the wind farm block and the
distance to the hotel, from the nearest wind turbines is about 350 m. Similarly, the two cabanas
owned by Kaluthota Investments,”° several Navy camps/Navy observation points, fishermen
restrooms, boat landing sites, Ma-del hauling sites, and fishermen vaadi/ camps (seasonal) are
found within the wind farm block. Access roads to the Navy camps, fishermen camps and fish
landing sites from Mannar-Talaimannar main road, and roads parallel to the coastline are also
found within the wind farm block.

26 These properties may be acquired by CEB.
29

0000 t1200 see e209 120009
N L
Reed
Talaimannar Pier West s
Talaimannar Pier We:
c **Talaimannar Pier East
“Talaimannat: —
f nnar >
‘Peeimenner Lou ; Pesalai WestPesalai North
' Kaddukarankudiyiruppu f ‘4 fr

420000

Pesalai South" Periyakarisal..
= Olaithoduwai

* Proposed Wind Turbine Locations

Proposed Wind Park Thalvupadu,

B eae: |
Eluthu

68.

r + r r

Figure 3.6: Proposed wind turbine locations (1-39) in the southern coast of the
Mannar Island (in relation to GNDson the island).

Other areas adjoining the Mannar Island that are listed as ecologically sensitive areas

include:

Ramsar Area Study Site

69.

The area identified for the construction of the transmission line supports a rich avifaunal

diversity. Further, Mannar is one of the key entry and exit points of migratory birds that use the
Central Asian Flyway. The elevation in the area ranges from 0 to 5 masi. The shallow lagoons
found in the area have an average depth below 1.5 m and experience daily tidal variation of 50
cm-60 cm in amplitude. The area receives an average annual rainfall of about 950 mm, mainly
during the north-east monsoon (October-December). The average annual temperature is around
27°C. The shallow brackish water lagoons, mud flats and the sea-grass contribute to a highly
productive near-shore ecosystem that supports a rich assemblage of fish and invertebrates which
in turn supports a rich array of water birds. Further, this region also supports a number of bird
species that are absent or seldom found elsewhere in Sri Lanka.

70.

Therefore, an area of 4,398.95 hectares (ha) between Mannar and Mannar Island has

been designated as a bird sanctuary, namely Vankalai Sanctuary in 2008 for the protection of
birds. Vankalai Sanctuary is located close to the town of Mannar at 8° 56’ 15.17” N and 79° 55’
30

24.3” E. The sanctuary includes part of the main land, coastal islands, sea-shore and part of the
marine area. The sanctuary is bounded by Vankalai in the south, Puliyantivu Island in the west
and Tiruketiswaram in the north and east including the causeway between the mainland and the
Mannar Island. Sanctuary consists of several habitats and vegetation types such as arid-zone
thorn scrubland, arid-zone pastures, maritime grasslands, sand dunes, mangroves, waterholes,
tanks, salt marshes, lagoons, tidal flats and sea-grass beds. It also includes part of the shallow
marine region especially in the northern region.

71. The Gulf of Mannar harbors more water birds during the migratory season, including the
Northern Pintail (Anas acuta), Greater Flamingo (Phoenico-pterus roseus) and the Eurasian
Wigeon (Anas Penelope). The site’s coastal and marine ecosystems are important for over 60
species of fish, marine turtles, and rare species such as Dugongs (Dugong dugon). These
ecosystems provide important spawning and feeding grounds for juvenile fish species such as
Trevally (Caranx spp.), Snappers (Lutjanus spp.), and harbors a number of threatened species,
including the Indian Spot-billed Duck Anas poecilorhyncha, marine turtles, namely Green Turtle
Chelonia mydas, Olive Ridley Turtle Lepidochelys olivacea and the marine mammal Dugong
(Dugong dugon). The marine turtles are listed in CITES (the Convention on International Trade in
Endangered Species of Wild Fauna and Flora).

3.6 Size and Magnitude of the Operation
Summary of Planning and Phasing of Works

72. The establishment of the wind farm can be considered as comprising construction,
operational refurbishment and/or decommissioning phases.

Construction

73. The construction phase of the wind farm will include activities such as:

. Construction of a temporary pier

. Transportation of people, material and equipment to the wind farm site

. Civil works for access track upgrades and construction, wind turbine foundations,
and trenching for power cables

. Establishment, operation and removal of approximately two concrete batching
plants which must be located 100 m away from any surface water body or any well

. Potential use of rock crushing equipment, if required

. Potential use of piling in setting of jetty foundation

. Preparation of concrete foundations, which must be cured for many weeks prior to

wind turbine installation
Installation of wind turbines using large mobile cranes
Installation of power collection system cables
Construction of temporary offices and facilities
Temporary storage
Restoration and revegetation of disturbed onsite areas (including the temporary
pier) on completion of construction works
. Pre-commissioning checks on wind turbines and all high-voltage equipment prior
to connection to the electrical network

74. The construction process will be managed by an EPC contractor, including safety and
environmental management plans.
31

Operational

75. A modern wind farm operates largely unattended. However, the wind turbines and other
equipment require regular maintenance, and occasionally major repairs or component
replacements are required. Routine maintenance on wind turbines is generally conducted on 6
monthly intervals, with a focus on maximizing energy output by conducting maintenance during
low wind speeds, whenever possible.

76. Major repairs might include replacing wind turbine blades, generators or gearboxes, and
these activities would generally require a mobile crane to be brought to the site.

77. Maintenance activities will be contracted to the wind turbine supplier, at least during the
initial years of operation, while CEB builds their internal capacity to maintain the wind farm. The
O&M contract will be implemented by EPC contractor while CEB will implement all health and
safety related programs at the site as evident from implementation capacity of CEB from other
other ADB funded programs.

78. An Environmental Monitoring Plan will be in place to monitor environmental aspects of
operation. CEB will ensure that there is low risk to community health and safety through proper
control of turbines through SCADA as well as how they will be maintained, serviced etc.

Refurbishment and/or Decommissioning

79. The wind farm will have a design life of 20 years, although the life of a modern wind farm
is generally expected to be between 20-30 years. After which, wind turbines would be
refurbished, replaced, overhauled or removed.

80. Replacements, refurbishment and recommissioning or decommissioning would involve
similar road access arrangements to construction, and would require large cranes. Any
refurbishment or replacement would need to comply with the requirements of the original project.

81. If decommissioned, all underground footings and cable trenches would remain in situ,
while all above ground infrastructure would be removed. It is noted that the scrap value of wind
turbines and other equipment is expected to be sufficient to cover the majority of the costs of their
dismantling and site restoration.

82. Figure 3.7 provides general location map for all projects proposed under the project.
Figure 3.8 shows the location of the wind turbines in relation to the three important bird areas.
32

The Map of Sri Lanka Transmission System in Year 2022

132KV ; Underground Cable
AS2KV Line

152KV Line (not in operation)
400/132 KY Sub Station
400/220/132 KY Sub Station
400/220 KV Sub Station
220/132 KV Sub Station
220/334V GS

132kY GS

Hydro Power Station
‘Thermal Power Station

eoumas ss | | | |

Figure 3.7: Map of Sri Lanka including details of Proposed Project Location
and national grid infrastructure
33

Legend
‘Town/Village
4 Proposed Wind Turbine
— _ National park boundary
=== Railway
— Proposed ftransmission ine
— Minor road
— Main road
Ramsar site
(0) Grass tand
Home land
(2 Seattagoon
= Marsh
(=) Other
‘ Paddy
‘Sand
‘Scrub
Tank/well

Figure 3.8: Wind turbines location in respect to three important bird areas
4.0 DESCRIPTION OF ENVIRONMENT (BASELINE DATA)
4.1 Physical Environment

83. Mannar District is located in north-western Sri Lanka. It is one of five administrative
districts of the Northern Province. The district covers 2,002 km?, approximately 3% of the total
land area of Sri Lanka and has 50% forest cover. A major part of this division is an island
connected to the mainland by a 3-mile causeway and a bridge.

84. Geographically the bulk of Mannar is on the mainland within the arid and dry zone. High
temperatures and low rainfall characterize the climate. The monthly temperatures range between
26.5°C and 30.0°C with highs normally recorded between May and August. Mannar receives
nearly 60% of its rainfall during the northeast monsoon, which lasts from October through
December. The land area is relatively flat and sits at low elevations. Towards the interior, the
terrain is gently undulating, favoring the storage of rainwater in tanks that provide the majority of
the irrigation for the district's arable land. The primary economic activities in Mannar are crop
Cultivation (mainly paddy), fisheries, and animal husbandry. Employment opportunities in the
district are highly seasonal, and there are no institutional facilities for tertiary education.

4.1.1. Topography, Geology and Soil
85. | Topography along the proposed wind farm can be explained in terms of contour, slope,

aspect and land use. Contour map of the area is clearly demarcating very flat terrain along the
proposed wind farm. Therefore, slope and aspects are not important for the proposed area. Major
34

topographical variation present in the area is due to small scale sand dunes. However, the sand
dunes are not present within the distance of 130-150 m from the coast, demarcated for
construction of wind turbines.

86. Therefore, the flat topography of the area has no threat in terms of landslides. There is no
significant possibility for flooding and tidal impacts. However, there is a possibility for major
tsunami incidences in the flat terrain, only during the massive tsunamis; water level rises can be
expected. Because tsunami originated zone is not directly facing the proposed project site, there
is no significant threat from major tsunamis on the proposed developments. However,
earthquake-triggered tsunamis can take place at any location of the sea basin thus it is necessary
to consider solid foundations for the wind turbines and locate electrical equipment above any flood
level.

General Description of Geology

87. Sand dunes are hills of sand having different forms and sizes, built by the winds. The
dunes can move to form different topography. Highly dynamic coastal topography is characterized
by rapidly moving sand dunes and fluctuating shorelines. The distribution of windblown sand dune
is very limited and left behind some significant geological challenges for the explanation of its
formation in relation with the past climate conditions.

88. Field observations of the costal stretch along the proposed wind turbine locations indicate
that the sand dunes are not dominantly developed during both dry and rainy seasons. Only small
scale dunes are developed due to lower speed of wind (see the contours in land use maps).
Especially winds arriving from south-west and north-east directions form minor scale dunes in the
beach. Mainly around the south west region of the Mannar (Nadukuda) Island many medium scale
dunes are present. Moreover, mineral segregations along the wind direction face and slip face of
the dunes can be able to identify clearly. During the field survey three major zones are identified
around the proposed wind turbine locations. Very closer to the coastal line indicates recent beach
sands which consist of moderately developed small scale dunes. Minor scale heavy mineral
segregations with respect to wind direction face and the slip face of the dunes could be easily
identifiable. The second region is area probably represents previously migrated sands from the
beach environment during the Holocene period. Hence there is no clear development of dunes of
the area. The proposed wind turbine locations are located in this region. The third region is the
medium scale sand dune dominant area. This area mainly consists of bushes and Palmyra
groves/stands. This area is needed to protect in order to develop natural forest cover around
them. The second row of the proposed turbine locations (wind turbine no 34-39, about 1 km from
the sea shore) is about 300 m to the region of dominant sand dune formations.

89. In addition, western end of the Mannar Island, about 6.8 km away from the last wind
turbine location (No. 33), mud flats are present. Those are represented by recent mud deposits
which were formed by tidal influences on top of the paleo-sand layers.

General Description of Soil

90. Residual soils in the region are formed from a variety of rocks, mainly meta-igneous rocks
and meta-sedimentary rocks. Soils along the proposed wind turbine locations are different from
the other parts of the country due to dominant sand formation. Non-agricultural transported soils
having variable properties and texture. General soil distribution map around the proposed wind
farm is given in Figure 4.1 and brief description for the major soils is given below in Table 4.1.
35

10208 2208 0208 2000 06009
ot nq H i ri

N

: s &
s

D

Legend

© Proposed Wind Turbine Locations

__| Proposed Wind Park

[]  Regosols on Recent Beach and Dune Sands
[} sotodized Solonetz and Solonchaks
Dominant Sand Layers

by + + + r

Figure 4.1: General distribution of soil in the proposed project site
91. Major soil types found in Mannar district are given in Table 4.1.

Table 4.1: Soil Types

Type Nature of soil

Reddish brown earth Good for other field crops, vegetables, horticulture and forestry.

Grumusol (clay soil) High potential for paddy cultivation averaging 4.7— 5.4 Mt per ha.

Regosol Mainly found in Mannar Island — good for vegetables, Palmyra and
Coconut.

Yellow red latosol Found distinctively in coastal regions — good for vegetables, horticulture

and other field crops.
Source: Statistical Handbook 2002 — Mannar district. (Adopted from Resettlement Programme Mannar district) .

Regosol on Recent Beach and Dunes

92. This soil type is dominantly present around the proposed wind farm project. It commonly
occurs in the lean coastal areas. The soil has less organic matter, N and P, K, Ca, and Mg contain
required levels and has better cation exchange capacity. Underground water is dominant and
area is rich in water drainage. Coconut and cashew can be planted.
36

Solodized Solonetz

93. Solodized solonetz are developed due to mixing of sea water with the coastal soils hence
base saturation is generally high. Also, metal corrosive salts can be present with this soil type.
Thickness of the horizon A of Solodized Solonetz ranges from a few centimeters to 50 cm. Horizon
B is dark in color and columnar structure is dominant. This is not very fertile soil. The amount of
sodium is greater than 15% and pH is greater than 8.5.

4.1.2. Climate and Meteorological conditions
Climate and meteorology

94. Western part of Mannar district, including the Mannar Island forms a part of Sri Lanka’s
Arid Zone while the rest of the areas of the district falls within the dry zone of Sri Lanka, where a
tropical dry climate prevails. The area covered by the district receives somewhat low rainfall
throughout the year. Annual rainfall in the western part of the district, including the Mannar Island,
is less than 1,000mm while that in rest of the district is between 1,000-1,250 mm. The area
experiences heavy rains from October to December, during NE monsoonal season. In
comparison, amount of rainfall received during the rest of the months is extremely low (Figure
4.2).

bs 4 Altitude: 9m Climate: Aw °C: 27.9 mm: 1026 mm
150 300
140 280
130 260
120 240
110 220
100 200
90 180
80 160
70 140
60 120
50 100
40 80
30 60
20 40
10 20
o + 0
01 02 03 04 05 06 07 08 09 10 1 12

Source: IEE for 100 MW Mannar Wind farm Project April 2016 by CEB
Figure 4.2: Monthly average rainfall in Mannar Island
95. The highest average monthly temperature is recorded in the months of April, May and

June (33°C) while the lowest is encountered in the months of December, January and February
(23°C). The mean annual temperature is about >27.5°C (Figure 4.3, Table 4.2).
37

30

20

10

01 02 #03 #04 O05 06 OF 08 09 10 WW 12
Source: IEE for 100 MW Mannar Wind farm Project April 2016 by CEB

Figure 4.3: | Monthly averages, high and low temperatures in Mannar Island

Table 4.2: Climate table for Mannar Island, difference in precipitation between the driest
month and the wettest month is 291 mm, the average annual temperatures vary by 3.8 °C.

Month 1 2 3 4 5 6 7 8 9 10 ll 12
Mm 70 35 32 75 49 5 10 14 29 186 296 225
°C 259 264 28.1 29.2 29.7 29.1 285 285 288 279 263 26.0
°C 23.3 232 243 259 270 26.91 26.1 260 264 25.2 242 23.8
(min)

°C 28.5 29.7 319 326 324 314 310 310 312 30.6 284 282
(max)

Source: IEE for 100 MW Mannar Wind farm Project April 2016 by CEB

Agro-ecological Conditions

96. According to major climatic zones of the country, the proposed wind farm belongs to the
dry zone. Agro-ecologically, the wind farm lies in the DL3 zone (low country dry zone) Figure 4.4.

97. The mean temperature is about 30°C. The soils occur in valley bottoms of the region of
undulating terrain are used for rice crop. However, the project area is dominated by sands and
there is no rice cultivation area within the wind farm. An average of, 6-8 t/ha paddy yield can be
expected during Maha with supplementary irrigation in Grumusols in Mannar district. However,
average paddy yield under rain fed condition is about 2-3 t/ha. The main rice growing great soil
groups in this region are Calcic Red Yellow Latasols, Grumusols and Alluvial soils situated in flat
to undulating terrain. There are some Solodized- Solonetz and Solonchaks soils situated in flat
terrain. The general landform pattern of the region is undulating and the slope varies from 2-8%.
38

2000 0000 8000 62000 15000
, Hi H ri t
N
i : L
Kangy 4] r
Colombo
fo}
“ H r
i i
4
* — Wind Turbine Locations hj [
— Climate Boundry I
[7] DL3Zone Pl3or3 DL3
GE 01. 4 Zone i DL3 OL3
34 DL3DL3 Lt
Dl
i © +900 3.800 7909,
iin DI

1 r t r r
Figure 4.4: | Agro-ecological map of the proposed wind farm area.
4.1.3 Wind

98. Wind direction and speed across the proposed wind farm is highly dependent on the
terrain morphology. According to maps developed by the Department of Meteorology, wind roses
are developed for months of January, April, July and October (Figure 4.5). According to the
observations general winds are dominant during the northeast (NE) monsoons with heavy rainfall.
However, during the southwest (SW) monsoons dry wind roses are present along the terrain
without forming typhoons. Cyclones are not frequent in the Gulf of Mannar which faced its last
typhoon in December 2000.
39

January July
x
ad x
x = ~
« =
te : “
Aprial October n
«
« a N
_ * « = . t
« = “
x Le se mo
fu a

Figure 4.5: Wind directions around the proposed wind farm.
Wind Measurements in Nadukuda, Mannar Island

99. A triangle lattice aluminum mast, with a total height of 79.0 m, was built in Nadukuda for
the wind measurements in Mannar Island in 2012. The measurement site was chosen by the RMA
and GEO-NET. The mast was fixed with guy wires to three directions. The foundation of the mast
was made with concrete. The met mast was delivered and erected by GeNet, GmbH, Germany.

100. The wind speed was measured with cup anemometers at 81.5 m, 80.0 m, 60.0 m, 40.0 m
and 20.0 m height above ground. One anemometer was installed on top of the mast in 81.5 m.
The other anemometers were mounted on side booms. The anemometer at 80.0 m height served
as back-up anemometer for the 81.5 m anemometer and the anemometers at the lower heights
served for the determination of the vertical wind shear. The wind direction was measured with
wind vanes at 80.0 m and 60.0 m above ground. Northing of wind vane was performed according
to GEO-NET quality management system. Data is shown in Table 4.3.

101. The air temperature and the air humidity were measured at 80.0 m above ground with a
combined sensor of the type Galltec KPC 1/5. The air pressure was measured at 16.0 m above
ground with a sensor of the type P-GE 6. The data of the sensors was recorded with a data logger
of the type Campbell CR1000-CSL. The measurement interval was 1s and the storage static
interval was 10-min-means. The data logger was calibrated before the start of measurements by
Campbell Scientific Ltd.

102. The stored data was transmitted daily as daily data sets by means of GSM. The storage,
conversion and regularly checking of data in the office was realized according to the quality
management system of GEO-NET.
40

Table 4.3: Overview of wind speed average and extreme values

Mean wind speed 10-min maximum | 1-sec maximum wind

Height (m/s) wind speed (m/s) speed (m/s)

81.5m 8.85 19.95 24.06

80.0 m 8.81 19.78 23.84

60.0 m 8.54 19.92 23.19

40.0 m 8.22 18.65 22.41

20.0 m 7.59 17.39 21.68
103. Overview of air temperature, air pressure, air humidity and air density average values and
extreme values are given in Table 4.4. Figure 4.6 and 4.7 show the monthly mean values of wind
speed in 2012 and 2013, and daily wind speed distribution at 81.5 m.

Table 4.4: Air temperature, air pressure, air humidity and air density
(average values and extreme values)

Air pressure [hPa] in
Air temperature [°C] in 80.0 m 16.0m Air humidity [%] in 100.0 m
Mean Max Min Mean Max Min Mean Max Min
27.8 32.3 22.4 1003 1011 974 84 100 45
Air density [kg/m§] in ~80.0 m with
humidity Air density [kg/m§] in ~80.0 m without humidity
Mean Max Min Mean Max Min
1.147 1.173 1.127 1.1608 1.185 1.142

Monthly mean values of wind speed in m/s
Month 2012 2013 mean mean of months

Wind speed (m/s,

soa6oy

Hour Month

‘WNkidiel LL.
mua ala

TV
f
rT
i)
°
_h
| ‘
|
l
sf =
ane

Figure 4.7: Wind speed distribution at 81.5 m and Weibull fit

42

4.1.4. Coastal Zone of the Area

104. The project site is located on the southern part of the Mannar Island as shown in Figure
4.8. It extends over 12.5 km (approximately) along the southern coast of the Island. The coastal
zone, as defined in the Coast Conservation Act of Sri Lanka, extends 300 m inland from the
permanent vegetation line along the coastline. (Along a water body connected to the sea, the
coastal zone extends 2 km, perpendicular to the coastline across its sea outlet.) A coastal setback
distance of 80 m is specified by the Coast Conservation and Coastal Resource Management
Department (CCD) for Mannar Island which lies in the Coastal Segment 68. It consists of a
reservation area of width 30 m and restricted area of width 50 m.

Proposed Developments in the Coastal Zone

105. The locations of the wind turbines (Numbers 1 to 39) are shown in Figure 4.8. As
indicated, out of the 39 wind turbines, 33 are arranged in a single row, approximately 150-160 m
from the vegetation line along the coast (a few are located approximately 165 m from the
vegetation line along the coast). Most of the wind turbines are spaced at distances in the range
of 295 m-385 m, with a few spaced at larger distances up to 750 m. The remaining six wind
turbines are located in a row, approximately 1 km from the vegetation line along the coast, as
shown in Figure 4.8.

106. Apier is to be constructed to meet the transport/delivery requirements of the project. The
4 locations initially identified as possible sites for the pier (J1, J2, J3 and J4) are shown in Figure
4.8. These locations have been identified based on the availability of affording 5 m and greater
depths closer to the coastline as per outcomes of the Bathymetric survey performed by NARA
(National Aquatic Resource Research & Development Agency).

107. From the pier, access roads to reach all wind turbine locations are to be constructed. It is
proposed to extend the existing roads stretches in the area for this purpose, whenever possible.

Near Shore Characteristics

108. The coastline extends in the direction of SE to NW and the near-shore area extends in the
southwest (SW) direction as shown in Figure 4.9. The near-shore wave climate in the coastal
waters of Sri Lanka is characterized by the swell approaching from the south throughout the year
and the monsoonal waves during the SW and northeast (NE) monsoons. Considering the location
and the orientation of the coastline of the area, it is evident that it is exposed to the swell
throughout the year and the SW monsoonal waves during the period from May to September, but
sheltered from the NE monsoonal waves.

109. Relatively shallow depths exist in the near-shore area extending from the coastline. The
Admiralty Chart (Figure 4.9), published by the United Kingdom Hydrographic Office, for the area
indicates that the 100 m and 10 m sea bed contours are located approximately at 40 km—45 km
and 15 km-20 km from the coastline. The 5 m sea bed contour is located at an approximate
distance in the range of 0.5 km-1.5 km from the coastline. It is located closer to the coastline in
the locations identified for the proposed pier construction. These figures have been confirmed by
the outcomes of the recent Bathymetric Survey conducted by NARA in the captioned sea areas
on behalf of the project.

110. Except small plunging wave breaking at the coastline, no significant wave breaking in the
near- shore area was observed during the field investigations conducted in March 2016, prior to
43

the onset of the SW monsoon. The satellite images available for the area indicate wave breaking
closer to the coastline (within approximately 50 m from the coastline) during SW monsoon with
no significant wave breaking in the near-shore area during other periods, as shown in Figure
4.10.

Source of Image: https://earth.google.com
Figure 4.8: _ Project Site

(Source of Image: United Kingdom Hydrographic Office)
Figure 4.9: | Bathymetric Information

44

24-03-2016 Prior to SW Monsoon (SWM)

27-06-2014 SWM

02-04-2014 Prior to SWM
Source of Images: https://earth google.com

Figure 4.10: Near-shore Characteristics: Wave Breaking

Coastal Zone Characteristics

111. The beach area consists of a gently sloping foreshore of fine sand, followed by a relatively
lat sandy backshore area. The area next to the backshore is predominantly flat in terrain and is
mainly covered by scrub vegetation. The coastal zone characteristics of three representative
locations, L1, L2 and L3, shown in Figure 4.11. Field investigations conducted in March 2016
revealed foreshore widths in the order of 10 m—15 m and backshore widths in the order of 10 m—
30 m at many locations in the area. Sand deposits, similar to low dunes, are evident in the areas
covered by vegetation, closer to the eastern edge (Location L1) of the project site.

45

Location L1

Location L2

Location L3

Figure 4.11: Coastal Zone Characteristics

112. With no bays and rock outcrops/headlands present in the area, the coastline extends
uninterrupted along the project area. Seasonal beach cusp formations are evident in the area
(Figure 4.11). Although sea outlets of several small water bodies are located along the coastline,
sand bar formations, as shown in Figure 4.17, exist across all such outlets, most of the year. The
locations of the sea outlets of these water bodies, WB1 to WB17, are shown in Figure 4.12.
Breaching/overtopping of sand bar formations usually occurs during NE monsoon releasing high
flood rates along such water bodies.
46

113. The coastline behavior is governed by the sediment transport patterns along the shore
and onshore/offshore of the area which are mainly dependent on near-shore wave, bathymetric
and sediment characteristics. In the absence of detailed information of such characteristics, a
comparative assessment of the coastline positions at location L2, in the vicinity of the proposed
pier construction, was carried out to assess the variation of the coastline. The assessment
revealed a seasonal coastline variation in the order of 10 m—20 m as shown in the satellite images
in Figure 4.13.
03-05-2008 SWM 07-08-2013 End of SWM

eT

as
02-04-2014 or to SWM 27-06-2014 SWM

‘Source of Images: https://earth.google.com
Figure 4.13: Coastline Positions: 2005-2014

114. Asimilar assessment carried out on the eastern side of the project site indicates significant
seasonal movement of sand bar formations on the western edge of the Adam's Bridge area, as
shown in Figure 4.14. Significant levels of sediment activity are also evident along the coastline
of the mainland, immediately to the south of Mannar Island, in the Vankalai area. Sand bypassing
over a few groins, constructed as coast protection structures, is also evident in this area.
48

29-09-2005 End of SWM

06-05-2008 SWM

02-04-2014 Prior to SWM

‘Source of Image: hitps://earth.google.com
Figure 4.14: Sand Bar Formations: Adam's Bridge National Park Area

115. The only coastal structures in the area are the pier used by the Sri Lanka Navy, at the
location SLN-J shown in Figure 4.15 and an abandoned pier, at the location ABN-J shown in
49

Figure 4.16. The details of these structures are shown in Figure 4.15 and Figure 4.16
respectively. As both piers are highly permeable structures constructed on steel piling, no
sediment trapping and/or any significant coastal erosion or accretion is evident in the vicinity of
these piers.

116. A few fisheries landing sites and beach seine sites are located along the coastline of the
project area. However, no coastal structures/constructions are present at these sites.

Figure 4.15: Sri Lanka Navy Pier in the Area

Figure 4.16: Abandoned Pier in the Area, Old pier, Thalaimannar
Geomorphology of the Mannar Coastal Area

117. The island of Mannar is an initially coral island covered by multiple sand bars and spits,
barriers, and dunes in Holocene Age (Silva et. al, 2013), and sands and sand dunes on the Gulf
of Mannar side piled up by mainly SW monsoons and the Indian ocean swells. As a coral island,
it is covering the Miocene limestone beneath (Swan, 1982). The piling of the sands in the study
area clearly showed the SW and NE direction, which follow the monsoon wind, and the wind
system helps to build the frontal dunes (contemporary beaches, incipient foredunes) and old
dunes towards the Mannar Island crest. The shore facing the Gulf of Mannar is concave towards
the sea.

118. The morphological development of the coastal geomorphology and their formative
processes are changed under the influence of the continental shelf morphology, coastline
configuration, monsoon winds, waves, currents, and sea-level changes. Further, it deals with the
evolution of landforms such as shoreline, sandy shore and beaches, dunes, water ways and water
holes, on which the process work and the changes take place accordingly. The coastal sediments
are subject to multiple episodes of erosion, transportation and deposition and a net seaward
transport takes place on local in micro scale.
51

119. Based on morphological development of the Gulf of Mannar site, there are a series of
coastal landforms that can be identified as follows; Mud flats, Sand spits, Contemporary shoreline
and the beach, incipient foredunes, Holocene beach and dunes, Waterways and water holes. For
this study, the above-mentioned landforms are identified within the 300 m wide area from
shoreline to inland.

Mudflats

120. Due to the amplitude of 0.5 m tidal level around Gulf of Mannar, intertidal flats are formed
of bare mud and sand, drained by the flood tidal water. Mudflats have been a significant feature
because of their ecological and geomorphological characteristics, but mud Flats are not formed
in the proposed project area. These are apparently present only at both ends of the island.

Sand Spits

121. Well-developed sand spits in the Mannar Island can be identified both ends of the island
and northeastern part of the island. These immature sand bars and spits are changing seasonally
and annually due to natural processes, but this type of morphology has never developed along
the coastal belt under study.

Contemporary Shoreline and the Beach

122. A loose aggregate of unlithified mineral particles/calcareous material of sand size gather
forming a beach. There is relatively thick and temporary accumulation of loose water-borne
material that is in active transit along, or deposited on, the shore zone between the limits of low
water and high water (Figure 4.17-4.18). It appears as contemporary shoreline and beach in
Mannar Island are changing particularly due to erosion during the SW monsoon (May to
September), on the other hand accumulation of mineral sands can be seen along same the area,
Gulf of Mannar area, during the NE monsoon season (December to February). Moderate erosion
and irregularly shaped shoreline is obvious in many places of the coastal stretch during the end
of the First Inter Monsoon (April), SW monsoon and beginning of the second monsoon (October).

Incipient Foredunes

123. Foredunes are coastal dunes or a ridge that are parallel to the shoreline of a large sea or
ocean and is stabilized by vegetation. They are in-between back dunes and beach/beach berm
(Figure 4.18). Extension of foredunes in Gulf of Mannar side is very low in height and extends
further inland from the contemporary shoreline/beach to inland. Gulf of Mannar beach side, the
irregular contemporary shoreline and beach, incipient foredunes have developed by windblown
sand trapping by pioneer plant species behind the line of high tide. These foredunes are about
2.0 m to 3.5 m high from MSL.
52

Figure 4.17: Swash zone, beach face and low beach berm have developed ona
contemporary wide beach (A = eastwards, and B = westwards from the starting point),
Gulf of Mannar side, Photos were taken on 03.03.2016).

Figure 4.18: Foredunes along the Gulf of Mannar side. They are closer to the
contemporary wide beach; Photos were taken on 03.03.2016.

Holocene Beaches and Dunes

124. Holocene beaches and sand dunes are separated into lower and upper deposits based
on the wind action, height and the constitute material. The lower deposits contain roughly equal
proportions of shell/coral fragments and quart grains as well as heavy mineral sands; the upper
deposits are almost shell/coral fragments of other fine minerals. These dunes overlie on former
beaches and incipient dunes, which probably accumulated behind an old stranded beach ridges
at a time when sea level was some 2m-3m higher than today. Radiocarbon dating gives an age
for the lower deposits between 6,240 and 3,600 years B.P., and for the upper deposits of less
than 3,600 years B.P (Katupotha, 1995). The location of wind turbines as a line, from
Nos. 01-39, is terminated at the lower deposit of Holocene beaches and dunes. The height of the
wind turbine line of the lower deposit is varying between 2.5 m to 4.0 m from MSL. The upper
deposit area is varying between 8.0 m and 11.0 m from MSL. The lower and upper sand dunes
on study stretch are mainly covered by creeping and thorny scrub vegetation and perennial plant
species (Figure 4.19- 4.20).
53

: . s et. ae Ee
Figure 4.19: Lower deposit of Holocene beaches and dunes. The height of the wind
turbine line of the lower deposit is varying between 2.5 m to 4.0 m from MSL. Photos
were taken on 03.03.2016.

Figure 4.20: Lower deposit of Holocene beaches and dunes, the height of the wind
turbine line of the lower deposit is varying between 2.5m to 4.0m from MSL. Photos
were taken on 03.03.2016.

Waterways (Channels) and Water Holes

125. The Gulf of Mannar side, there are number of waterways and water holes, but no proper
directions or sizes. They appear as contemporary or seasonal pools elongated or parallel and low
depressions between beach and dune ridges (Figure 4.21-4.22). The depressions that can be
designated as runnels or water holes and extending close to or sometimes below the ground
water table. To the inland from the coast, they are filled by freshwater during the monsoon rains
or brackish water, during the storm surges, the water holes are filled by salt waters/brackish water.
In the study area, freshwater conditions of these landforms appear during the rainy seasons
especially the monsoon and inter-monsoon periods.
54

- a

Figure 4.21: Water holes (Thonas) formed among the dune depressions. Water
gathers in these depressions by storm surges and by monsoon rains (Photos were
taken on 03.03.2016

Figure 4.22: Water gathers as over wash salt waters by storm surges and from
seasonal rainfalls (Photos were taken on 03.03.2016)

126. This section describes relevant physical, biological, and socioeconomic conditions within
the study area. It also looks at current and proposed development activities within the project's
area of influence, including those not directly connected to the project. It indicates the accuracy,
reliability, and sources of the data.

4.2 Ecological environment (Terrestrial and Aquatic)
4.2.1 National Parks, Sanctuary, Important Bird Area’s (IBA’s)
Natural Reserves
127. There are three main wildlife reserves located in close proximity to the project site. These
are Vankalai Sanctuary, Adam’s Bridge Marine National Park, and Vedithalativu Nature Reserve

(Figure 4.23-4.24). Out of these three protected areas Adams Bridge Marine National Park lying
on the western boundary of the proposed project site is the closest protected area to the proposed
55

project. The Vankalai Sanctuary is located nearly 8 km east of the proposed site.

Figure 4.23: Adams Bridge Marine National Park

The Adam's Bridge Marine National Park

128. The Adam's Bridge National Park was declared on 22 June 2015, comprising the land and
maritime belt of 18,990 ha situated within the Divisional Secretary's Division of Thalaimannar in
the Administrative District of Mannar in the northern province of Sri Lanka. (Figure 4.24)

129. It is a critical breeding site for ground nesting sea birds. Adam's Bridge is a chain
of limestone shoals that loosely connect Rameswaram Island, off the southeastern coast of Tamil
Nadu, India, and Mannar Island, off the northwestern coast of Sri Lanka. Geological evidence
suggests that this bridge is a former land connection between India and Sri Lanka. Hence this
land connection played a vital role of biogeography of Sri Lanka. Adam's Bridge is one of the key
entry points used by thousands of migratory birds that arrive through eastern flyway. Birds that
are coming from eastern flyway either enter from Jaffna peninsula or through Rameswaram via
Adam's Bridge to enter Mannar. It is believed that many weak-fliers follow Rameswaram - Adam’s
Bridge to enter Sri Lanka. Hence, sand island chain plays an important role for migratory birds to
Sri Lanka. Nine islands of the Adam's Bridge lie within the Sri Lankan maritime zone and the third
island west of Mannar island (Sand Island III 9.067°N 79.633°E), is the most important island for
breeding seabirds in Sri Lanka. This 4 ha island is an important breeding site for several species
of seabirds including Onychoprion fuscatus (Sooty Tern), O. anaethetus (Bridled Tern), Sternula
albifrons (Little Tern), S. saundersi (Saunders’ Tern), Sterna dougallii (Roseate Tern), S. hirundo
(Common Tern), Thalasseus bergii (Greater Crested Tern) and Anous stolidus (Brown Noddy).
This is the only known breeding colony in Sri Lanka for these sea birds except for Greater Crested
Tern and Little Tern.

Vankalai Sanctuary
130. Vankalai Sanctuary (8°56'N 079°55’E) extends over an area of 4,398.95 hectares

between Mannar and Mannar Island and has been designated as a sanctuary in 2008 for the
protection of birds. The sanctuary includes part of the main land, coastal islands, sea-shore and
56

part of the marine area. The sanctuary is bounded by Vankalai in the south, Puliyantivu Island in
the west and Tiruketiswaram in the north and east including the causeway between the mainland
and the Mannar Island. Sanctuary consists of several habitats and vegetation types such as arid-
zone thorn scrubland, arid-zone pastures, maritime grasslands, sand dunes, mangroves,
waterholes, tanks, salt marshes, lagoons, tidal flats and sea-grass beds. It also includes part of
the shallow marine region especially in the northern region.?”

131. The Vankalai sanctuary and the wetlands within the Mannar Island are inhabited by a large
number of water bird species, including annual migrants travelling on the Central Asian Flyway.
These birds use this area as an entry point to Sri Lanka, major wintering site as well as the staging
point before they exit from Sri Lanka. More than 30% of the birds recorded in Sri Lanka (more
than 150 species) have been recorded from this region. This region generally harbors more than
20,000 water birds during the migration season that spans from September to April. The area is
also inhabited by some of the rarest species of birds recorded in Sri Lanka such as Anas
poecilorhyncha (Spot-billed Duck), Anas strepera (Gadwall), Sarkidiornis Melanotos (Comb
Duck). Further, Vankalai Sanctuary and Mannar Island supports number of species of birds that
are restricted to the northern region of Sri Lanka or recorded seldom outside the northern region
of Sri Lanka such as Dicrurus macrocercus (Black drongo), Lanius schach (Long-tailed Shrike),
Streptopelia decaoto (Eurasian Collared-dove), Francolinus pondicerianus (Grey Francolin),
Milvus migrans (Black Kite), Phoenicopterus roseus (Greater Flamingo), Dromas ardeola (Crab-
plover), Cursorius coromandelicus (Indian Courser) and Larus ichthyaetus (Great Black-headed
Gull). This area also supports more than 1% of the total population of at least three species of
water birds Phoenicopterus roseus (Greater Flamingo), Anas penelope (Eurasian Wigeon) and
Limosa limosa (Black-tailed Godwit). As a result, Vankalai Sanctuary has been designated as Sri
Lanka’s fourth Ramsar Site in 2010 under the International Convention on Wetlands of
International Importance.

Veduthalativu Natural Reserve

132. The Vedithalathive Nature Reserve was declared on 25 February 2016, comprising the
land and maritime belt of 29,180 ha situated within the Mannar Town Divisional Secretariat of the
Mannar Administrative District in the Northern Province of Sri Lanka.

133. The nature reserve falls within the Arid Zone of Sri Lanka where the annual rainfall is less
than 1,000 mm. The typical natural climax vegetation types found in the nature reserve include
mangroves, salt marshes, sand dunes, strand vegetation and dry mixed evergreen forest. The
nature reserve includes the stretch of land belonging to the coastal stretch from Mannar-Jaffna,
the Mannar lagoon, northwestern edge of the Mannar Island Erukkalampiddy lagoon and
Korakulam. The northwestern edge of the Mannar Island supports a rich mangrove and salt marsh
habitats while Korakulam is the only freshwater body located within the Mannar Island that serves
as an important feeding and breeding site for water birds that inhabit the Mannar area. Further,
Erukkalmpiddy lagoon, Mannar lagoon and Korakulam is inhabited by a large number of water
bird species including annual migrants travelling on the Central Asian Flyway, which use this area
as an entry point to Sri Lanka, major wintering site as well as staging point before they exit from
Sri Lanka. More than 150 bird species have been recorded in the nature reserve including some
of the rarest species of birds recorded in Sri Lanka such as Anas poecilorhyncha (Spot-billed
Duck), Lanius schach (Long-tailed Shrike) and Dromas ardeola (Crab-plover).
The Wedithalathive Nature Reserve contains the only known habitat of the nationally critically

27 Information sheet on Ramsar Wetlands 2009-2012 version prepared by Wijesurya, W.A.D.A., Bambaradeniya, C.,
Sirivardana, U. and Fernando, S.S. (www.ramsar.org/ris/key_ris_index.htm)
57

endangered bird species Cursorius coromandelicus (Indian Courser).
Important Bird Areas (IBAs)

134. These are located outside the Mannar island and far away from the right of way of the
wind map.

. Amaipaddukkai Bird Area:*° The Amaipaddukai Bird Area is located near the
Mannar town (See Figure 4.7) at coordinates (79° 54.00' East 9° 1.00' North). It
has an area of 500 ha. Amaipaddukkai IBA is designated for Curlew Sandpiper
(Calidris ferruginea).?° There are no forest areas but mangroves and salt marshes.
It is situated within the Vedithalativu Nature Reserve declared recently.
(http://www. birdlife.org/datazone/sitefactsheet.php?id=15257).

. Periyakalapuwa mouth IBA: Periyakalapuwa mouth IBA includes 800 ha of
saltmarsh and other wetland habitat. Its key IBA trigger species is also its wintering
Curlew Sandpiper population (Birdlife International 2016b). It lies within the
Vankalai Sanctuary Ramsar site.

(http://www. birdlife.org/datazone/sitefactsheet.php?id=15259).

28 http:/Awww.birdlife.org/datazone/sitefactsheet.php?id=15257.
29 Source of data: Field Ornithology Group of Sri Lanka (Affiliate) - Important Bird and Biodiversity Areas (IBAs).
58

Legend
@ = Town/Village
HW 4 Proposed Wind Turbine
National park boundary
Railway
Proposed Itransmission inc
Minor road
Main road
Ramsar site
Grass land
Home land
Sca/lagoon

3km

Figure 4.24: Newly declared Adam's Bridge Marine National Park boundary about 4.5 km from the proposed Nadukuda GSS
and Amaipaddukkai Bird area (marked with green dot/written in red)
59

4.2.2. Habitats/ecosystems

4.2.2.1 Project Area

135. Altogether nine major habitat types were observed within the Mannar Island. These
include Palmyra stands, coconut cultivated lands, Home gardens, beach and sand dune
associated vegetation, scrublands, mangroves, salt marshes, mud flats and water bodies (both
fresh and brackish water). All of these habitat types were observed in the direct and indirect impact
zones of the proposed wind farm blocks. Distribution of these habitats within the study area is
shown in Figure 4.25 and a brief description of these habitats is given below.

aces ce ro%000 oo
~ * - Legend
. Proposed Wind
P' e Turbine
a << | __. Nationat Park
i sf Boundary
“sy Nadukuda === Railway
Adam's Bridge | 7a — —— _ Proposed line
Marine National Park ma $e —— Minor road
eae ees — Main road
. ‘i Coconut
Vedithalathive Nature Reseive EE Grass land
Home tand
/ LD) Seailagoon
J Y Marsh
L Proposed Wind Park Other
Paddy
Sand
Scrub
HEE Tonk/well
Ramsar site
Proposed Mannar-Nadukuda Line cd
n
Mannar | > a
tote

Tr T * or . a
Figure 4.25: Map of the study area indicating the main land use types present in the
Mannar Island.

Palmyra Stands

136. This is a natural habitat dominated by Palmyra Borassus flabellifer (Tal) trees. Other trees,
shrubs and herbs such as Phoenix pusilla (Indi), Catunaregam spinosa (Kukurumanna),
Syzygium cumini (Madan), Cassia fistula (Ehela), Ficus benghalensis (Nuga), Calotropis gigantea
(Wara), Jatropha gossypiifolia, Flueggea leucopyrus (Katupila), Azadirachta indica (Kohomba),
Morinda coreia (Ahu), Cymbidium aloifolium are found scattered within this habitat.

Coconut Cultivated Lands

137. These are lands that have been used for cultivation of Coconut Cocos nucifera (Pol).
60

However, many of the coconut lands are not maintained properly and in some cases, they have
been abandoned for many years. In such cases, even though these areas are defined as coconut
lands in land use maps hardly any coconut trees can be seen. Instead the land is colonized by
other plant species such as Phoenix pusilla (Indi), Calotropis gigantea (Wara), Borassus flabellifer
(Tal), Croton bonplandianus, Cassia roxburghii (Ratu Wa), Azadirachta indica (Kohomba),
Syzygium cumini (Madan), Cynodon dactylon, Lannea coromandelica (Hik), Catunaregam
spinosa (Kukurumanna), Morinda coreia (Ahu).

Home Gardens

138. The home gardens in the Mannar area consist mainly of cultivated species such as Cocos
nucifera (Pol), Borassus flabellifer (Tal), Thespesia populnea (Suriya), Azadirachta indica
(Kohomba), Musa x paradisiaca (Kesel), Moringa oleifer (Murunga), Tamarindus indica
(Siyambala), Commiphora berryi and Mangifera indica (Amba).

Beach, Sand Dunes and Associated Flora

139. The beach vegetation, a natural habitation, (some photographs in Figure 4.26) comprises
of runners such as Ipomoea pes-caprae (Mudu Bin Thamburu), Scaevola taccada (Takkada) and
Spinifex littoreus at the outermost edge closed to the littoral zone. This then changes into open
scrub comprising of species such as Cocos nucifera (Pol), Cynodon dactylon, Calotropis gigantea
(Wara), Tridax procumbens, Pupalia lappacea (Wel Karal Heba) Launaea sarmentosa, Pedalium
murex, Phyla nodiflora (Hiramanadetta), Cyperus stoloniferus, Aloe vera (Komarika), Pupalia
lappacea (Wel Karal Heba), Citrullus colocynthis (Yak Komadu), Catharanthus roceus (Mini Mal).

acs é cialis: as

sa :
ated with beaches in Mannar Island

Figure 4.26: Typical vegetation associ
Scrublands

140. This is a habitat that arises due to clearing the land for human and subsequently
abandoned for a long period of time allowing plants to recolonize the land. Therefore, this habitat
shows an intermediate state between abandoned lands and forest lands. The vegetation
comprises of mostly shrubs, herbs with scattered tree species (photographs in Figure 4.27). The
characteristic tree species found in the scrubland is Acacia planifrons, with an umbrella like tree
crown. In some areas, it forms a consociation and the canopy cover is almost 100% allowing very
little sunlight to reach the ground vegetation. The other plant species that can be seen in scrubland
habitats include Abrus precatorius (Olinda), Azadirachta indica (Kohomba), Azima tetracantha,
Borassus flabellifer (Tal), Calotropis gigantean (Wara), Canthium coromandelicum (Kara),
Carissa spinarum (Heen Karamba), Cassia auriculata (Ranawara), Cassytha filiformis,
Catunaregam spinosa (Kukurumanna), Cissus quadrangularis (Heressa) Clerodendrum inerme
(Burenda), Dichrostachys cinerea (Andara), Dodonaea viscose (Eta Werella), Ficus benghalensis
(Nuga), Flueggea leucopyrus (Katupila), Gmelina asiatica (Demata), lpomoea violacea, Morinda
61

coreia (Ahu), Pergularia daemia (Wissani), Phoenix pusilla (Indi), Premna obtusifolia (Maha midi),
Scutia myrtina, Syzygium cumini (Madan), Toddalia asiatica (Kudumiris), Ziziphus oenoplia (Heen
Eraminiya) and Ziziphus mauritiana (Dembara).

ol

Figure 4.27: Typ coastal scrubland habitats that can be seen in Mannar Island

Water Bodies

141. These include both freshwater and brackish water habitats such as tanks (Kora Kulam
(Figure 4.28) and small tank at the turn off to Tharapuram), lagoons (lagoon in the center of the
island and small coastal lagoons along the southern end of the island (photograph in Figure 4.29).
The lagoons did not have any aquatic vegetation while some of the freshwater bodies had aquatic
plant species such as Nelumbo nucifera (Nelum), Persicaria attenuata (Sudu Kimbul Wenna),
Aponogeton natans (Kekatiya), Neptunia oleracea (Diya Nidikumba), Ludwigia adscendens (Beru
Diyanilla), Utricularia aurea, Cyperus spp., Fimbristylis spp., Crinum defixum (Heen Tolabo),
Ipomoea aquatica (Kankung) and Typha angustifolia (Hambupan).

Figure 4.28: Kora Kulam, a freshwater body | Figure 4.29: A typical shallow lagoon
located in the indirect impact zone habitat that supports large number of
waders

Mangroves

142. This habitat occurs around lagoons and estuaries where there is mixing of freshwater
coming from inland and salt water brought in by the tides resulting in brackish water conditions.
These areas are subject to continuous inundation and exposure due to tidal changes and only
specialized trees that can withstand such conditions. Mangroves are present in four major
locations of the island Urumalai area in the South-western end of the island, Pesalai area in the
North-central part of the Island, Munthal area in the northeastern end of the island and the
Santipuram area near the Mannar salt pans. Avicennia marina (Kanna) is the dominant species
62

present in the mangroves vegetation in the Urumalai area while Rhizophora mucronata (Kadol)
is the dominant species observed in the Mangroves in the Pesali Area. The other common
mangrove species observed in this habitat include Lumnitzera racemosa (Beriya), Excoecaria
agallocha (Tela Kiriya) and Pemphis acidula (Kiri Maran). Further, mangrove associates such as
Pandanus odoratissimus (Muhudu Keiya), Thespesia populnea (Suriya), Cyperus stoloniferus,
Fimbristylis triflora, Derris trifoliolata (Kalawel), Caesalpinia bonduc (Kalu Waulatiya), and
Wedelia biflora (Mudu Gam Palu) were also observed in this habitat. Mangrove species such as
Excoecaria agallocha (Thela kiriya) and Lumnitzera racemosa (Beriya) are also found along the
banks of seasonal water courses in the southern coast line that extends inlands into the island.
Photographs shown in Figure 4.30.

Figure 4.30: Typical mangrove formation that can be seen in the Mannar Island
Salt Marshes

143. This is a habitat that can be seen in association with mangroves in most places where
once again the soil conditions are saline and supports only specialised plant communities such
as Suaeda communities and Arthrocnemum consociations. Such salt marshes can be seen in the
Urumalai area in the south-western part of the Island and Erukkalmpiddy area in the North-
eastern end of the Island (photograph in Figure 4.31). The salt marsh vegetation comprises of
species such as Arthrocnemum indicum, Halosarcia indica, Salicornia brachiata, Suaeda
maritima, Suaeda monoica and Suaeda nudiflora. Cynodon dactylon is the most widespread
grass species that can be seen in the salt marsh while Cyperus rotundus is found confined chiefly
to depressions in this habitat.

Figure 4.31: Typical salt marsh formations that can be seen in the Mannar Island.

Mudflats

144. The 0.5 m tidal fluctuations that takes place around Gulf of Mannar and Palk Bay has
resulted in the formation of inter tidal flats that comprise of bare mud and sand, drained by the
tidal flood water. Mudflats are a significant feature in the Mannar region because of their unique
geomorphology. Further, these mud flats are highly productive ecosystems and therefore play a
63

critical ecological role, especially as feeding grounds for wading birds. Such mudflats are present
in locations where tiny lagoons are formed. These tiny lagoons are temporary features in the area
and their configuration is always changing due to waves, winds, currents, seasonal tidal
amplitudes as well as storm surges (Photographs in Figure 4.32). During the dry periods the
exposed mudflats are colonized by salt loving herbaceous species such as Cynodon dactylon,
Cressa cretica, Blumea obliqua, Atriplex repens, Fimbristylis spp. and Cyperus stoloniferus.

145. Out ofthese habitats mangroves, salt marshes, mudflats, water bodies and home gardens
occur only in the indirect impact zone/ outside the project area. The predominant habitats
observed in the direct impact zone include scrublands and sea-shore/beach associated
vegetation. The species assemblage observed in Palmyra stands and Coconut cultivated lands
is very similar as the vegetation structure and composition are quite similar among these two
habitats.

Figure 4.32: Typical mudflats that can be seen in the Mannar island (Urumalai/
Thalaimannar)

4.2.3. Marine and Coastal Environment
4.2.3.1 Survey Design and Methodology

146. Project related impacts on marine environment are mainly from construction of a pier.
Survey was carried out to identify sensitive marine environments, specify anticipated impacts and
also to plan mitigation, monitoring and management measures to be implemented to reduce or
avoid the identified potential adverse impacts.

147. After recognizing and prioritizing the most suitable four sites by the project proponent for
the construction of pier, a detailed underwater survey was carried along the full length of the pier
and either side of the pier as well as from shore up to depth of 5m including intertidal zone in
order to rule out places that would show high environmental sensitivity, or fish or fisheries
important areas.

148. Shore perpendicular and parallel transects were conducted within the assessment area
and using standard underwater survey protocols to identify the locations of sensitive marine
resources and changes in community composition that may be directly or indirectly impacted by
project construction and/or operation. Characterization of aquatic flora and fauna including
phytoplankton and zooplankton was taken for qualitative assessments. Bottom sediment samples
were also being taken to identify the benthonic fauna and also to study the sediment
characteristics.
64

Underwater Visual Census

149. This qualitative biological survey was conducted over two days by a team of three divers
led by the marine biologist and assisted by two field assistants. The specialist and trained divers
conducted a roving diver census along a transect to compile a comprehensive list of marine
organisms utilizing each habitat within the project area (See Figure 4.33 for underwater survey
approach).

a a re

Tie

a]

Transect
width 6m

Jetty width 10m

4m water depth

Figure 4.33: Schematic diagram of the paths of the underwater survey (not to the scale or engineering
design of the pier). Sample photographs are shown in later in the text from these two perpendicular
transects (PERTL, PERTR) obtained at 2 m depth and two parallel transects (PARTL, PARTR) obtained
at 3.5 m depth for 200 m.

150. Digital photographs and videos documented various habitats for descriptive analysis o
the communities of the benthic and vertical relief and also used for further identification and also
to have permanent visual record of the underwater habitats. Data collected from snorkeling,
diving, photos and video is used to produce seabed habitat maps and classification of habitats.
All the images and video are obtained along with GPS data for geo referencing.

151. Survey was conducted to identify coastal Inter-tidal communities, soft substrate
communities, hard substrate communities such as coral reefs, sea grass meadows, fish
aggregations, breeding or feeding grounds or any other sensitive and significant habitats were
also recorded. Figures 4.34-4.37 relate to data collection.

152. In addition, some physical and chemical parameters such as water and air temperature,
dissolved oxygen (DO), electric conductivity (EC), total dissolved solids (TDS), salinity and pH
were also recorded.

153. All the field surveys, assessments and data gathering was conducted for studying existing
environment, project related anticipated impacts, mitigatory measures and environmental
monitoring and management.

Figure 4.34: Sediment sample collection and underwater photography

- ——
ir a ~ =
Figure 4.35: Multiparameter reader (YSi Pro Plus) Figure 4.36: Temporary tide staff for recording
used to measure, temperature, DO, TDS, EC, water level changes

Salinity and pH

Figure 4.37: A diver observing and recording the underwater transects

66

4.2.3.2 Location of coastal and marine ecosystems, fauna and flora in respect to
Project Area

154. No sensitive ecosystems such as sea grasses or coral reefs within or vicinity of the project
sites (Figure 4.38). Survey data is attached in Annexure 2. Distance to reefs and seagrass beds
are given in Figure 4.38

Fanon Tanner ered

| Figure 4.38: Locations of the Vankalai reef (18 km from project site and 8 km offshore, mostly a sea grass |
bed) and Pere reefs (20 km from project site and 11 km offshore, a dead reef covered with seaweeds)

Figure 4.39: Rich offshore sea grass meadows off Vankalai

67

the Mannar Island

. %
Figure 4.41: Dead reef covered with seaweeds observed offshore in Vankalai (Pere reef)

155. Even any breakoffs of corals were not observed. However, breakoffs of sea grasses and
seaweeds were observed in subsequent field visits. Field investigations confirmed that those
breakoff sea grasses were from sea grass beds found in deeper areas outside of the project and
project impact area. Figure 4.39, 4.40, and 4.41 show some picture mentioned above.

156. The coastal stretch of the project area in Mannar Island is formed with sand; essentially
sand beach, sand dunes, and sand plains (Figure 4.42).
Figure 4.42: Sandy beaches in the coastal stretch of the project area

157. Plankton samples studied showed some common marine planktons (Figure 4.43). Fish
egg or larval stages were not recorded among samples and therefore no strong evidence of fish
using this area as breeding grounds. Highly turbulent, sandy and very murky waters are not
preferred breeding locations for many fish species. Table 4.5 shows underwater marine survey
results.

Pediastrum sp. Nitschia sp. Staurodesmus sp.

Dinobryon sp. Rhizosolenia sp Tetraedron sp.

69

Copepod Hyalotbeca sp Cladocera
Figure 4.43: Most common planktons observed from all the four
sites

Table 4.5: Phytoplankton and zooplankton species recorded from the underwater survey
area

Phylum/ Division Order / group Species Conservation status.
Chlorophyta Chlorophyceae Pediastrum sp NE (Not Evaluated)
Tetraedron sp NE
Ochrophyta Bacillariophyceae Nitschia sp NE
Ochrophyta Bacillariophyceae Melosira sp NE
Ochrophyta Bacillariophyceae Rhizosolenia sp NE
Charophyta Desmidiaceae Staurodesmus sp. NE
Cyanobacteria Cyanophyceae Microcystis sp NE
Chrysophyta Chrysophyceae Dinobryon sp NE
Hyalotbeca sp NE
Arthropoda Crustacea Cladocera NE
Nauplii NE
Copepods NE
General Marine and Coastal Biodiversity Outside Project and Project Impact Area
158. The shallow seas around Mannar Island encompass several sensitive ecosystems such

as mangrove, sea grass beds, sand dunes and scattered corals reef patches. The Gulf of Mannar
is an ecosystem with high biodiversity. The biodiversity of these ecosystems is very rich and
supporting economically important fisheries resources such as fin fish, crustaceans such as
shrimp, crabs, lobsters, mollusks, sea cucumber and seaweeds. Furthermore, it is also the area
of distribution of the endangered dugong and in some extent sea turtles, whales and dolphins.

159. Coastal habitats in Mannar comprise an extensive system of estuaries and lagoons,
mangroves, salt marshes, sand dunes, beaches, coastal marshy wetlands and mudflats
supporting very high biodiversity. Coastal seas around Sri Lanka is characterized by productive
ecosystems that support a plethora of species such as coral fishes; mangroves associated
animals; fauna living among sea grasses; animals using lagoon and sea to complete their life
cycle stages resulting the high rating in biological diversity. It is further strengthened by the
migratory animals such as tunas, cetaceans, sea turtles and sharks.

160. Since it is located in the arid zone of Sri Lanka, high temperatures and low rainfall are the
main characteristics of the climate. Annual rainfall is less than 1,000 mm. The area experiences
heavy rains from October to December, during NE monsoonal season. In comparison, amount of
rainfall receives during the rest of the months is extremely low. The highest average monthly
temperature is recorded in the months of June, July and August (36°C) while the lowest is
encountered in the months of January and December (25°C).

Sea Grass Beds
70

161. Sea grass beds are encountered in the shallow coastal areas and lagoons in Mannar.
However, sea grasses were not recorded within the submerged coastal stretch studied during the
field survey. However, some sea grasses were observed in subsequent field visits washed off to
the shore within the project site and along the Mannar Island. These sea grasses have washed
off from sea grass beds located offshore (minimum 8 km).

Coral Reefs

162. The continental shelf of Gulf of Mannar contains shallow coral reef habitats in the country
(Rajasuriya, et.al. 1995). They are continental patch reefs and the largest of these are Vankalai
reef, Arippu reef, Silavathurai reef (Rajasuriya, et.al. 1995). However, they are far from the project
area (more than 18 km). There are smaller coral patches situated further to the south of Mannar
Island. Their extent varies from a few square meters to few hectares and occurs in relatively
shallow water to a depth of about 10-12 m. They are about 6 km offshore. The famous Pearl
Banks of Sri Lanka are found in the shallow seas of Silavathurai and Arippu and they are more
than 20 km south of the project area.

Marine Mammals

163. Sixteen species of marine mammals* have been recorded within the northwestern
maritime zone of Sri Lanka (Illangakoon 2004). Particular significance is the population of globally
endangered Dugong (Dugong dugon). Dugong dugon*" which was one of the common marine
mammals recorded a few decades back is now found occasionally more than 6 km off shore and
is required for marine mammal observer (MMO) aboard barge to watch out for. According to the
fisherman, there have been no sightings of dugong within shallow waters in Mannar in recent
past. Therefore, it is very unlikely to encounter any dugong within project impact area.

Sea Turtles

164. Out of the five species of sea turtle reported to nest along the coastal belt of Sri Lanka,
three of them have been recorded in the Gulf of Mannar region. The predominant species is the
Olive Ridley** (Lepidochelys olivaceae), followed by the Green Turtle (Chelonia mydas) and the
Hawksbill Turtle (Erytmochelis imbricata). During the survey, an olive ridley was observed dead
about 300m offshore at 5m depth close to Nadukuda. Although some fishermen believe that sea
turtles nest in the coastal stretch in the project area, evidences could not be obtained during field
survey and from literature, though it cannot be completely ruled out. Also, wind turbine locations
are not within the turtle nesting areas. Figure 4.44 gives illustrative turtle nesting locations in Sri
Lanka.

30 (Ref from Illangakoon, 2004), Marine mammals occur in deeper areas Valid for barge operation where onboard
marine mammal observer (MMO) will be on duty.

31 These are found in offshore areas and not a CH trigger for the project other than barge operation where MMO will
look after.

32 Although there are some records, turtles are found in southern part of the Island (already given a map with
distribution). No tutles were recorded laying eggs in Mannar beaches. However, precausions are already discussed.
71

A BB creen turtle
N

B® olive Riaiey Turtle
@ Leatherback Turtle

® Hawksbill Turtle
AX Loggerhead Turtle

TURTLE NESTING

wae |
Moratuwa BEACHES OF
‘ Arugambay
= SRI LANKA | cme
| 9 Komana
Kengeds Butsws
3S
Balapitiya 2.¢ ——~—-\ Mahaseeiawa
‘Ambalangoda 2° <== _,, Sram

Figure 4.44: Map of the Turtle nesting beached of Sri Lanka
Source: Guidelines for Community-based Nature Tourism in Sri Lanka by IUCN Sti Lanka Country Office and CARE
Sti Lanka http:/www.asiantribune.com/sites/asiantribune.com/files/imagecache/OriginaVimages/2012/Turtles_1.jpg

4.2.4 Activities in the Project Area (Including Beach Seine Fisheries)
Fisheries Survey Design and Sampling Methods

165. An assessment was carried out to collect information through scientific field studies,
physical observation, working with key informants and semi-structured interviews with key
informants including owner of ma-del padu (beach seine area) and leader of the beach seine
operation. Field studies were conducted in the 4"" week of February 2016. In addition, secondary
data was collected mainly from the Department of Fisheries and Aquatic Resources Development
72

(DFAR), District Fisheries Office in Mannar (Assistant Director, Mannar).

166. The fllowing areas of fisheries important within the project area and in the vicinity of the
project were assessed:

. Present fishing practices, fishing seasons, types of fishing gear and crafts within
the project area including beach sein fisheries

. Major species involved in the fishery

. Fish catch data (Additional fish catch statistics from department of fisheries and
Aquatic Resources Management)

. Fishing grounds covering the area of proposed pier construction

. Spawning and nursery grounds for fish and shell fish

Significant Marine Resources in Study Area

167. Marine environments surrounding Mannar Island are very rich in fishery resources. Fishing
is a major contributor to the economy. It provides the principal source of livelihood for a large
portion of the population, particularly in Mannar DS division, where over 50% of families rely
heavily on fishing activities. Mannar is an important supplier of fresh and dried fish. Fishing season
is between October to March following year. From May to September, it is the off season with
very rough seas. No activities are possible in the sea.

Fishing Gear and Types of Fisheries

168. The coastal stretch along the project area is a well-known seasonal camps of migratory
fishermen mainly traditional beach seine (ma-del) operated area. Ma-del areas locally referred to
as ma-del padu (the reserved portion of the beach for a registered beach seine owner).
Designated beach seine areas (ma-del padus) are demarcated almost adjacent to one another.
Mannar District Fisheries Extension Office (DFEO) Division has 114 such ma-del padus, whereas
in the study area there were nine. Kiriyankuduyiruppu has missed from the map. However, there
is a high degree of variability in actual madel padus since they are adjacent to each other without
physical boundaries to demarcate each. Also, no map depicting the area of ma-del padu.

169. Table 4.6 summarizes the Fisheries Inspector (Fl) Divisions, respective GN divisions and
major fishing camp sites. Figure 4.45°° shows fishing camp locations.

Table 4.6: Fishing camps/ beach seine areas (ma-del padus) along the coastal stretch
of project area

Fishing camp Number of | Temporary/ Fishing
FI Division GN div (Ma-del padu) fishermen | Permanent? period
Mannar Thoddaveli (MN-62) Malivady (Anchu 20 T Oct — Mar
Thennampillai)
Erukkalam |Oolaithoduvai (MN-60) | Oolaithoduvai 80 T Oct — Mar
piddy (Sinnakarisal)
Puthukudiyiruppu (MN- | Uvari 25 T Oct — Mar
60)
Pesalai Thullukuduyiruppu (MN- | Nadukuda 1 20 T Oct — Mar
55)
Nadukuda 2 6 T Aug — April?

33 Green dots are from actual field surveys within project area overlayed on an old map. The Black dots shows fishing
camps that are temperory (except Nadukuda) which may change it sites.

73

Fishing camp Number of | Temporary/ Fishing

FI Division GN div (Ma-del padu) fishermen | Permanent? period
Kiriyankuduyiruppu 40 T Oct — Mar
Kaddukarankudiyiru ppu| Palavithotai 20 T Oct — Mar
(Thalaimannar Station)
30
Old Pier 1 100 T Oct — May
Old Pier 2 T Oct — Mar

@ According to the information from fishermen, they leave these camps in off season, some structures may be
permanent, but fishermen stay temporarily.
> Nadukuda fishers also engage in fishing in the northernside while staying at same location.

Legend

Madel Padu

LJ
Wind mill location
Road
—— ~~ Railway

CJ Proposed wind park

Figure 4.45: Map of the study area showing fishing camp locations within Ma-del Padus

Fishing Boats Operated

170. There is no fishery hour or anchorages in the area and usually landed on beach in
scattered locations along the coast, although the beach landing location at Nadukuda is used
more regularly. Only small crafts are operated. These include out-board engine fiber reinforced
plastic boats (OFRP), motorized traditional boats (MTRB), non-motorized traditional boats
(NTRB) and non-motorized beach seine boats (NBSB).

74

Fishing Season

171. The main fishing season for fin-fish in Mannar District is generally from October to March.
Rough weather conditions with very high winds and blown dust between April to September
prevent fishing operations and majority of the fishermen* have to vacate the area and move to
other areas for livelihood. Most of the data in this report related to fisheries were derived from the
semi structures interviews conducted with the owner of the ma-del padu or other key informants,
in addition to personal observation on fishing operations, landings and camping sites. Some data
were obtained from District Fisheries Office and personal communication with Assistant Director,

District Fisheries Office, Mannar. Table 4.7 summarizes the target fisheries in each of tl

camps within the project area

he fishing

Table 4.7: Fishing gear, boats used and target fisheries in each of the fishing camps
within the project area
Ma-del Catch per
padu/ key Fishing gear/ Boats operation?
informant methods used used Major species targeted /kg
Malivady Scuba Diving upto | OFRP -6 Sea Cucumber, lobster and chanks | 50-75 pieces
10km offshore 20- (sangu)
120 feet depth
Ma-dal-2 NTRB Parawa, Kattawa, Salaya, Sudaya,
(Vallam) -2 | Kumbalava, Anguluva, Karalla,
Kumbalawa
Surukku del Cuttlefish, crabs, rock fish 500-1200
Oolaithoduv | Ma-dal-3 OFRP -40 |Parawa, Kattawa, Salaya, Sudaya, | 600-1200
ai Kumbalava, Anguluva, Karalla
Small size gill nets Habaraliya, Kumbalawa
(1%’)
Kumbala del (2 %”) Herrings, mackerals
during high wind
months
Uvari Ma-del-5 OFRP -6 Parawa, Kattava, Salaya, Sudaya, | 700-1000
Kumbalava, Anguluva, Karalla,
Habaraliya, Kumbalawa
Nadukuda 1 | Ma-del-13 OFRP-11 |Parawa, Kattawa, Salaya, Sudaya, | 500- 1000
Kumbalava, Anguluva.
Karalla, Habaraliya, Kumbalawa
Nadukuda 2 | Ma-del-03 OFRP - 20 | Parawa, Kattawa, Salaya, 800-1200
Sudaya, Kumbalava, Anguluva, Karalla,
Habaraliya, Kumbalawa
Kiriyankuduy | Ma-del OFRP - 2 Parawa, Kattawa, Salaya, 500-600
ir uppu
Gillnet Sudaya, Kumbalava, Anguluva, Karalla,
Habaraliya, Kumbalawa
Madu del (10km skates
offshore)
Palavithotai | Ma-del-01 OFRP - 4 Parawa, Kattawa, Salaya, 600-800
Gillnet Sudaya, Kumbalava, Anguluva, Karalla,
NTRB Habaraliya, Kumbalawa

34 Nadukuda camp fishing is used during April-August as some fishermen stay there and do fishing in the northern side

of the Mannar island.

75

Ma-del Catch per
padu/ key Fishing gear/ Boats operation®
informant methods used used Major species targeted /kg
Kumbala del (2 %”) | (Vallam) - 1
Old Pier—1 | Ma-del-02 OFRP — 05 | Parawa, Kattawa, Salaya, 700-1000
Sudaya, Kumbalava, Anguluva, Karalla,
Gillnet NTRB Habaraliya, Kumbalawa
(Vallam) - 2
Old Pier-2 | Gillnet OFRP — 30 | Parawa, Kattawa, Salaya, 500-800
Sudaya, Kumbalava, Anguluva, Karalla,
Paraw- panna NTRB Habaraliya, Kumbalawa
Kumbala del (Vallam) -6
Handline
NTRB = non-motorized traditional crafts, OFRP = outboard motor fiberglass reinforced boats.
@ Catch data from District fisheries office, Mannar, average catch during peak time
172. The project area was dominated by ma-del fishing operations. Uniform sandy bottom in
shallow coastal stretch favored ma-del operations (Figure 4.46). In addition, gill nets are operated

targeting sardines, carangids and mackerels. Only in MaliVaadi fishermen were using scuba and
skin diving for sea cucumber, lobster and chanks (sangu).

Figure 4.46: Uniform sandy bottom in the coastal zone in Mannar Island ideal for
operating beach seines

Beach Seine Fisheries

173. The beach seine fishery is one of the oldest fisheries in Sri Lanka and the most important
ishing gear in Sri Lanka until the 1950s (Canagaratnam and Medcof, 1956). It accounted for over
40% of the total fish landings until the 1950s. It is believed that the local name for beach seine,
ice. ma-dela, was derived from the Sinhalese words maha dela, which means, a huge net
(Alexander, 1995). The term ma-dela is still used today in most legal documents.

174. The beach seines had been traditionally made from natural fibres, i.e., cotton, hemp and
coconut fibres. These natural fibres have now been replaced by synthetic fibres. Beach seine
fishing in Mannar is confined to coastal waters up to 2 km from the shore. Some of the ma-del
padus belong to fishermen from Mannar and Pesalei where as others from Negombo,
Wennappuwa, Marawila and Udappuwa, migrated to the NW shores of the country at the onset
76

of the NE monsoon and set up temporary fishing camps.

175. Beach seines are large nets with mostly detachable units; principally consist of a seine
body, codend, wings, foot ropes, head ropes and hauling ropes, weights and floats. The mesh
size in the cod end varies from about 6 to 18 mm, if small fish species are targeted, with a ply of
about 27 (27 times Denier 210) to provide sufficient strength to withstand pressure from large
catches in the range of 2 to 3 tonnes. Ropes are made of polyamide nylon twine. If shoals of
larger fish are targeted, mesh sizes from 30 to 50 mm are used in the seine body. In most beach
seines, the codend can be detached from the wings. Many beach seines have several codends
with different mesh sizes so that fish species of different sizes can be more effectively targeted.
Figure 4.47 shows schematic beach seine fishing net.

Figure 4.47: Schematic diagram of a typical beach seine net

176. Ahead rope is buoyed with rigifoam/wooden floats and the foot rope is weighted down
with pierced stones, cement blocks or lead pieces. The cone-shaped body of the seine is made
up of several cylindrical netting sections. The mesh size of the main body increases from 20 mm
at the end to 60 mm at the mouth.

177. The weighted foot ropes and buoyed head ropes, which keep the wings in a vertical
position with floats and sinkers, extend from the body along the wings up to the hauling ropes.
The hauling ropes have diameters from 20 to 25 mm and a length from 400 to 3,000 m depending
on the area to be encircled and on the type of operation. For ease of handling, the ropes are made
into coils of about 75 m each. For the operation of larger beach seines, vallams and FRP boats
are used.

Beach Seine Catches

178. During the study, species of sardines (Sardinella), ponyfish (Leiognathidae), mackerel
(Rastrelliger), anchovies (Stolephorous), caranx (Carangidae) and spotted sardinella
(Amblygaster sirm) were the most common varieties in the beach seine catches in the
northwestern province. Of the recorded species, majority were belonging to the herring family
(Clupeidae), horse mackerel family (Carangidae) and silver belly family (Leiognathidae). Most
common species recorded in beach seine catches are shown in Table 4.8 below:

179. None of the species recorded has significant conservation requirement.
77

Table 4.8: Species composition of Ma-del catches
Family Scientific Name English Name Local Name
Prawns,
Penaidae Penaeus monodon Giant tiger prawn Karawandu issa
Cuttlefish
Sepiodae Sepiella inermis Spineless cuttlefish Della
Cartilage fished
Dasyatididae Dasyatis kuhlii Bluespotted stingray maduwa
Ariidae Arius maculatus Spotted catfish Gal anguluvu
Belonidae Ablennes hians Flat neeglefish Moralla
Carangidae Alectis ciliaris African pompano Kannadi parava
Decapterus macarellus Mackerel scad .
Caranx heberi Blacktip trevally Atanagul parava
Scomberoides tala Barred queenfish Han kattava
Chirocentridae Chirocentrus dorab Dorab wolf-herring Podi katuvalla
Clupedae Amblygaster sirm Spotted sardinella Hurulla
Anodontosoma chacunda_| Chacunda gizzard shad >
Sadrdinella albella White sardinella sudaya
Sadrdinella gibbosa Goldstripe sardinella Matta salaya
Fistulariidae Fistularia commersonii Bluespotted cornetfish Malava
Leiognathidae Gazza minuta Toothpony Pulunu karalla
Leiognathus equulus Common ponyfish Mas karalla
Lehrinidae Gymnocranius elongatus _| Forktail largeeye bream :
Muraenidae Uropterygius concolor Brown moray :
Triacanthidae Pseudotriacanthus strilifer_| Longspined tripodfish :
Serranidae Epinephelus faveatus Barredchest grouper Pulli kossa
By catch
Muraenidae Gymnothorax boschi Blacklined morey Kalu iriya

Figure 4.48: Beach seine catches

78

Impact of Beach Seines on Fishery Resources and Aquatic Habitat

180. There is no national regulation for fishery prohibiting catching any (fish) species other than
turtles, marine mammals and thresher shark (species under regular international agreements).
Sri Lanka is party to Convention on International Trade of Endangered Species (CITES). The
Department of Wildlife Conservation is the management authority for the Convention in Sri
Lanka.

181. Beach seines are often regarded as having a negative impact on the environment. With
small mesh sizes in the seine body and codend, the method is non-selective and negatively
affects the aquatic fauna encircled by the seine, including larval forms, fry, juveniles and ova,
while virtually scraping the seabed.

182. The catch of undersized fingerlings is a noticeable feature of the beach seine fishery. In
addition to target species, these may contain fingerlings and juveniles of commercially valuable
large fish such as tuna, caranx (Carangidae), Spanish mackerel (Scomberomorus commerson),
prawns etc. Discards are usually negligible. However, poisonous fish such as puffer fishes and
sea snakes, sponges, anemones, echinoderms, starfishes, tunicates, etc., found in the catch in
small quantities (Figures 4.48 above and 4.49).

Morey eel Puffer fish

Figure 4.49: Some by-catch from beach seine fishery
Other Fishing Methods
183. Gillnet fishing is the other fishing method that operate in the project area mostly using
OFRP boats. The depth at fishing is mostly confined to 5-15 m targeting sardines. The key target
species are herring (Amblygaster sirm), oil sardines (Sardinella longiceps), kelee shad (Hilsa
kelee).
184. Surukku del is a mini-purse seine which encircles fish schools. The key target species are
oil sardines (Sardinella longiceps), rainbow sardine (Dussumieria acuta), and herring
(Amblygaster sirm). Operation of this gear has been banned in Sri Lanka.
185. Sea cucumbers, oysters and gastropods (eg., conch) are caught by skin and scuba diving.
Sea Cucumber (beche-de-mer) Fishery

186. Sea cucumber fishery is a lucrative business in the Mannar district where the processed
79

product is exported. October to April is the season for collecting sea cucumber. Of the sixteen
species of sea cucumber found in the northwestern region, Holothuria scabra and H. spinifera are
restricted to the Mannar area. Among the species collected in Mannar, Holothuria scabra (sand
fish) is highest rated followed by Stichopus choronotus (green fish). Holothuria spinifera (brown
fish), Stichopus herrmanni (curry fish) and Holothuria atra (lolly fish) are the other species
recorded. Once cleaned, boiled and dried they are graded and packed for export.

Gastropod Fishery
187. Conch shell collection: Of the 10 sites surveyed fishermen in MaliVaadi, conch shells are
collected by skin and scuba diving. This is generally an unregulated activity with very little or no
supervision on the size of specimens collected. Diving as a fishing method is only operated by
fishermen at MaliVaadi padu.

Crab Fishery

188. Crabs fetch high prices. Sea crab (Portunus pelagicus/blue swimming crab) is caught
using nylon nets while mud crabs are caught in traps.
4.2.5 Rare, threatened, endemic Fauna of the Coastal area of study area

189. A total of 131 terresterial faunal species including four endemic species, five nationally
Critically Endangered, four Vulnerable and five nationally near threatened species were recorded
during the field survey within the study area (Table 4.9). The site selected for the establishment
of the proposed wind farm predominantly comprise of scrub and coastal vegetation. The terrestrial
survey area for wind farm included the entire area identified for wind development. Therefore, the
faunal diversity was found to be low in these areas and comprised mostly of butterflies, reptiles,
birds and mammals. The faunal assemblage in the project area is dominated by birds including
35 migrant species. Most of the migrant birds were observed along the coastline of the project

area except for few common forest migrants observed within the project impacted area. A fruit
bat colony comprising of approximately 100 bats were observed near the wind turbine No. 1.
However, the bats are not passing through the proposed wind farm area as they feed mostly on
the mainland.°* The detailed list of fauna recorded during the field study is listed in Annexure 2.
Table 4.9: Summary of the faunal species recorded during the study
Global
Conservation Migrant or
|Taxonomic Total | Endemic National Conservations Status Status Feral
Group Number | Species | CR | EN | VU NT | LC | NE [| LC NT | NE Species
Butterflies 12 1 0 0 0 0 o | 12 | 12 | 0 0 0
Reptiles 5 1 0) 0 1 0 3 1 ee) 2 0
Birds 103 1 5 0 3 4 | 62 [ 29 | 100[ 3 0 35
Mammals 1 1 0 0 0 1 9 2 8 1 2 2
(including
IBats-2)
Total 131 4 5 0 4 5 | 74 [| 44 [123 | 04 [ 04 37

CR = critically endangered, EN = endangered, LC = least concern, NE = not evaluated, NT = near threatened,
VU = vulnerable

® migrant bird species

> feral to Sri Lanka

35 The two species of bats added to the list. Bats rarely pass through the windfarm area as was confirmed by the
vantage point survey counts from June 2016 to March 2017. During this period, there were 10171 records of
movements which bats comprise of only 24 records. Out of these 24 records, fruit bats made up 19 while the
remaining five were insectivorous bats.
80

190. The two feral species» (Equus asinus and Equus caballus) as mentioned in the Table 4.9
above do not trigger critical habitat as these two are introduced species to Sri Lanka that have
subsequently formed feral populations. Two species of bats - Pteropus giganteus and Pipistrellus
tenuis mentioned in the above table were observed in the wind farm area but at a very low
frequency.

191. Only four species of endemic fauna were observed within the project affected area. These
include one butterfly species Appias galena (Lesser albatross), one reptile species Sitana devakai
(Devaka’s fanthroat lizard), one bird species Tephrodornis pondicerianus (Common Wood shrike)
and one species of mammal Moschiola meminna (Sri Lanka Mouse Deer). All of these endemic
species are widely distributed in Sri Lanka. Sitana devakai is found in coastal and inland habitats
in the northwestern region while Appias galena, Tephrodornis pondicerianus and Moschiola
meminna show an island wide distribution in Sri Lanka. None of the species that are recorded in
the project site are listed as globally threatened species. It should be noted that eight species of
birds and the reptile species Sitana devakai® are listed as Nationally threatened species (MOE,
2012). In the case of the eight species of birds listed as Nationally Threatened, this status only
applies for their breeding populations. All these species also have a migrant population which is
not considered threatened. Breeding populations of any of these species are not recorded within
the project affected area and therefore what is observed here are migrant populations that do not
qualify for the threatened status.

Rare, Threatened, Endemic Fauna Outside Study Area

192. Holothuria scabra has been listed as globally endangered, however, it is commercially
exploited throughout its range for its high value. In Mannar, catching of H scabra is done only with
permits from the fisheries authority. It is not found in the study area.

193. They are usually caught in 6-10 km offshore outside the Wind Farm project and project
impact zone. Therefore, wind farm project activities will not have any impacts on this species and
mitigation measures are not proposed. The project implementation agency, CEB has no control
on capture of this species and it is outside the purview of the wind farm project.

4.2.6 Rare, Threatened and Endemic Flora Species in the Study Area”
Terrestrial Survey

194. A terrestrial survey®® was conducted to prepare a plant species inventory in 39 locations,
each having an area of 150 m x 150 m (2.25 ha), demarcated in two rows (33 in the first row and
6 in the second row) along the southern part of Mannar Island for the proposed Wind Power
Project. The first row is about 150-160 m from the coast and the second row is about 900 m. All
the plant species found in the 2.25 ha or 150 x 150 m area were recorded. The trees that will be
removed within the hardstand (about 31% (0.7 ha®?) of the area demarcated for the wind turbine)

36 Sitana devakei was formerly known as Sitana ponticeraina which was taught to show a islandwide distribution in Sri
Lanka and shared with India. In 2014, Sitana ponticeraina was split in to two, Sitana devakaei and Sitana bahiri and
both species are now listed as endemic to Sri lanka. Sitana devakei occurs in the northwestern part of the island
while Sitana bahiri inhabits the southeastern part of the island.

37 Study area- same as the project site, however, this includes proposed access roads as well.

38 There is no standard methodology for conducting ecological studies. It changes according to the habitat (terrestrial/
aquatic) and type of activities of the proposed project.

39 Google kmz map of the hardstands of each turbine location was given in the Figures 4.58-4.60 developed by CEB-
the tab which has google earth can be used to locate the hardstand area
81

were counted or the area covered by trees, as a percentage of the total hardstand area, was
estimated. All vegetation including trees, other than this hardstanding area, will be retained as per
the Terrestrial Ecology report (Appendix 8).

195. A total of 201 plant species (63 families and 185 genera) including two endemic (Vernonia
zeylanica - Pupula and Cassine glauca — Neralu) and 178 indigenous species were recorded from
39 turbine locations, each having an area of 150 m x 150 m (2.25 ha). 21 plant species recorded
in the study area are introduced species. About 17 of them are now naturalized and this indicates
that the area is comparatively less disturbed by human influence. All recorded flora species are
not unique or restricted to the project locations. However, Acacia planifrons is the species that
restricted to Mannar and some area of the mainland. It is the most common tree in Mannar Island
and forms a continuous canopy about 100-150 m from the coast. The highest number of trees to
be removed in the hardstand of all locations is Acacia trees. Scrubland and sand dune vegetation
is the main vegetation types found in the 12 km stretch of the first row of wind turbines. In addition
to scrublands, Palmyra groves/ stands and coconut plantations are found within the turbine
locations 34 to 39. Most of the recorded plant species are locally common in the area.

196. There are seven threatened species (two shrub species, three creepers, one herb and
one tree) (Red list 2012), 13 near threatened species and one categorized as data deficient (Table
4.10). Two plant species (Vernonia zeylanica - Pupula and Cassine glauca - Neralu) recorded
during the field survey within the project site are endemic to the country. The revised Handbook
to the Flora of Ceylon, Vol. X (pg.86-87) list the herbarium specimens of C. galuca (Neralu) were
prepared from the specimens collected from localities in seven districts (Mannar, Vavunia,
Puttalam, Anuradhapura, Trincomalee, Matale and Polonnaruwa) of Sri Lanka. Two endemic
species, Vernonia zeylanica (Pupula) and Cassine glauca (Neralu) are categorized as LC in the
National Red list (2012).

197. Seven threatened species were also listed during the field survey (Table 4.11). Another
13 species recorded are in near threatened (NT) category and one species considered as data
deficient (DD) according to the National Red List of 2012, Ministry of Environment, Sri Lanka. No
endemic species are in threatened or near threatened categories. All recorded endemic and
indigenous flora species are not unique or restricted to the 39 turbine locations. Appendix 8
(Table 3) gives lists of all plant species recorded in Terrestrial Survey in 39 location.

Table 4.10: Number of plant species, threatened, endemic, indigenous and introduced
species by life forms

Total National Status

Life form species Threatened (NT) | IUCN-GCS | Endemic | Indigenous | Introduced
Tree 40 1(3) LC-7 1 32 7
Shrub 57 3(3) LC-6 i 31 5
Herb 65 1(4) LC-8 - 59 6
Climber/Creeper/ 34 2(3) LC-2 - 31 3
Liana

Grass / Grass like 5 - Lc-l - 2 -
Total 201 7(13) LC-24 2 175 21

82

Table 4.11. Threatened plants (Red Data book, 2012 and Global Conservation Status-
IUCN Global Red list) recorded in the turbine locations

Threatened species
Family Species Sinhala Name H TS | NCS Gcs
Fabaceae Vigna marina Lee ma ie} In EN NA
Menispermaceae Hyserpa nitida Niri-wel Cc In EN NA
Vahliaceae Vahlia dichotoma H In EN NA
Fabaceae Indigofera oblongifolia Nari Mun s In VU Lo
Menispermaceae Tinospora cordifolia Rasa-Kinda Cc In VU NA
Rhamnaceae Colubrina asiatica Tel hiriya Ss In VU NA
Sapotaceae Manilkara hexandra Palu T In VU NA
Near Threatened and Data Deficient Species
Family Species Sinhala Name H TS | NCS
Menispermaceae Tinospora sinensis Rasa Kinda Cc In DD NA
Aizoaceae Sesuvium portulacastrum | Maha-sarana H In NT NA
Aizoaceae Trianthema decandra Maha-sarana H In NT NA
Capparaceae Capparis brevispina Wal-dehi Ss In NT NA
Heen-himbutu-
Celastraceae Salacia chinensis wel Cc In NT NA
Combretaceae Lumnitzera racemosa Beriya T In NT LC
Fabaceae Albizia amara tha T In NT NA
Fabaceae Indigofera colutea H In NT NA
Fabaceae Vigna trilobata Bin-me Cc In NT NA
Lythraceae Pemphis acidula Muhudu Wara Ss In NT LC
Olacaceae Olax imbricata Telatiya Ss In NT NA
Orobanchaceae Striga angustifolia H In NT NA
Salvadoraceae Salvadora persica Malittan T In NT NA
Vitaceae Cyphostemma setosum Cc In NT NA
C = creeper, E = endemic, EN = endangered, G = grass, GCS = global conservation status, H = herb, | = introduced (including

naturalized exotics), In = indigenous, LC = least concern, NA = not assessed, NCS = national conservation status, NT = near
threatened, S = shrub, T = tree, TS = taxonomic status, VU = vulnerable.

4.2.7 Avifauna in the Project Area

198. Sri Lanka supports a rich avifauna that stands at 495 species at present. This includes
240 species that are confirmed breeding residents that live year-round and breed in Sri Lanka.
Out of the 240 breeding residents, 33 are found only in Sri Lanka (endemic to Sri Lanka).
Approximately 125 bird species recorded in Sri Lanka are listed as regular winter visitors that
arrive in Sri Lanka around September and depart Sri Lanka around April (the period that coincides
with winter season in the northern hemisphere). Further, 21 species that are listed as breeding
residents, also have migrant populations which also include migrants of different races than the
species that occur in the country. The remaining species are listed as vagrants (recorded only
several times or periodically), status unknown and oceanic birds.

199. The Mannar region, including Talaimannar and Adam's Bridge are important refuges of
water birds, especially the annual migrants. The Gulf of Mannar region forms part of the Central-
83

South Asian migratory bird flyway. As such the wetland habitats of this area are of high ecological
significance for annual migrants. The Mannar area provides excellent feeding and living habitats
for a large number of water bird species, including annual migrants, which use this area also for
landfall (on arrival in Sri Lanka), and as a last staging point (during their exit from Sri Lanka).
(Figure 4.50).

200. The migrant birds that arrive in Sri Lanka enter the island through several paths of entry.
One of the major entry points is located in the Mannar region which thousands of birds use as
landing place before they disperse in to other internal wintering sites. Similarly, when leaving the
country at the end of the season, they use this region as their last staging point. Based on a three-
year study conducted the major entry point for migrants that enter through the northwestern region
lies between Mannar and Vedithalaitivu where they are entering Sri Lanka using the passage
north of the Mannar Island. The proposed site is not lying within this entry point. Some of the weak
fliers such as small birds use the Adam's Bridge Marine National Park to cross over from Mainland
India to Sri Lanka.*° They enter the island through the Southwestern end of the Mannar Island
(Urumalai point) and disperse into the island. This passage way lies 5 km from the proposed site.
However, the proposed site lies in the southern boundary of this flight path and is not likely to
interfere with this movement.

201. More than 30% of the birds recorded in Sri Lanka (more than 150 species) have been
recorded from this region. This region generally harbors more than 200,000 water birds during
the migration season that spans from September to April. The area is also inhabited by some of
the rarest species of birds recorded in Sri Lanka such as Anas poecilorhyncha (Spot-billed Duck),
Anas strepera (Gadwall), Sarkidiornis Melanotos (Comb Duck).

Figure 4.50: Migratory Birds entry points in Sri Lanka

40 The scrub habitat used by migratory small birds lie mostly in Urumalai area which is within the Adam's Bridge National
Park and does not overlap with the Wind farm corridor.
84

4.2.6.1 Avifauna Study
Methodology for Baseline Development for Avifauna in Project Area
Overall Approach

202. A literature survey was carried out to document all available data on birds of the Mannar
Island. Based on this data a preliminary assessment was carried out to identify gaps in the
available information and potential impacts of establishing a wind farm on the avifauna of the
region. This was followed by baseline bird surveys to identify different types of habitats present in
the study area. The type of avifauna inhabiting each of these habitats, their relative abundance,
their conservation status and the movement patterns of the avifauna were documented. This
information was used to identify potential impacts of the proposed development on the avifauna
and mitigation measures that are required for the identified significant negative impacts.

Baseline Bird Surveys

203. Baseline bird survey work was led by Prof. Devaka Weerakoon of Colombo University,
Department of Zoology, and had the specific objectives of the following:

. Compile all available sources of existing background information on the bird
populations reported in the areas identified for the proposed wind parks in the
Mannar Island and provide an ornithological assessment of the potential impacts
and level of risk to the bird population associated with the proposed wind park.

. Establish and follow internationally acceptable survey methodologies, survey
locations and data collection formats to inform an ornithological assessment of the
wind park development in the Mannar Island.

. Prepare an inventory of birds that inhabit the areas identified for the wind park
development in the Mannar Island and identify the presence of any endangered or
restricted range species.

. Document the baseline conditions that exist in the Mannar Island that can be used
for future monitoring to assess the real impact arising due to the proposed
development.

. Identify diurnal and seasonal patterns of avifaunal behavior and the factors that
govern these behaviors such as wind, rain, etc.

. Identify the potential impacts that may arise as well as to provide recommendations
towards minimizing potential harmful impacts that may arise due to the proposed
development.

. Consult relevant stakeholders regarding the proposed wind power development in
Mannar Island.

204. The first phase of this work was undertaken to inform the full extent of the whole potential
development, i.e., the full 375 MW wind farm and the transmission line route to the substation on
the mainland. The surveys undertaken for this work comprised three main survey methods.
Further details of the survey methods are given in Appendix 2.

. Line Transect Surveys (Grid Counts): These surveys covered a high proportion
of the study area, to determine temporal changes in bird composition, abundance
and movement patterns within the study area with surveys carried out on a sample
of 1x1 km squares over the whole survey area as shown in Figure 4.51.
85

. Initial Vantage Point Surveys: These surveys were undertaken to quantify bird
flight activity through the study area, and identify any important flight routes.

s1088 97000 101000" 105000408080. 143000" 117000
Piano i tar

ae
N ff

3

Ab

 borerdtiferwrd ‘410000 414000 418000 477000 42600 420000434000 428000442000

T 1 a 4
‘ss000" “egoee " "73000." “r7eea " “stood " ‘aso0" ‘asood " “s3000 |" ‘s7000 | ‘toio0 108000” 108000 113000. r17800

Figure 4.51: Map showing the 1 km grid used for quadrate sampling and the placement of the permanent
sampling plots (indicated by black circles). Each | sq. km block in the grid is labeled using a 2-letter code,
a letter from the English alphabet and an Arabic numeral (e.g. Al, B1 etc.)

. Block Counts. These surveys set out to determine the densities of water birds
and waders. Six main sites were covered (see Figure 3); Kora Kulam, the northern
beaches and southern beaches and Kralls of Mannar Island, the salt pans, the
Erukkalampiddy lagoon, and the Vankalai Sanctuary (including both sides of the
causeway, Periya Kalapuwa, Mantai Kulam and other water bodies in the
Sanctuary). Of these count areas though, it is only the Mannar Island south shore
that is relevant to the wind farm assessment, as all of the other areas lie outside
the potential impact zone of the wind farm.

. Each site was divided into blocks and the birds in each block were counted using
a spotting scope. These counts were carried out during the migration season (three
counts, made during January/February 2014, 2015 and 2016) and non-migration
season (two counts in May/June 2014 and 2015) to determine different usage of
these water bodies by aquatic birds. The Erukkalampiddy lagoon was only counted
in 2015 and 2016, as it was dry in 2014 so held very few waterbirds.

. Wind Farm Vantage Point Surveys June 2016-March 2017. Following a review
of the above data, further specific surveys were carried out during June 2016—
86

March 2017, focusing more on the specific wind farm site and quantifying more
precisely how many birds could be affected by the wind farm. These new surveys
were undertaken from four vantage points (VP) along the southern Mannar Island
shore, giving a view over the proposed wind farm site.

. The survey methodology was updated from January 2017 to include mapping of
flight lines of key species from each vantage point, to provide more detail on the
movements of key (Critical Habitat) species through the wind farm site.

Enhanced Ground Counts by Sector

205. The objective of these additional surveys was to obtain data to sufficient spatial accuracy
to enable key species numbers within the potential disturbance zone of the wind farm to be more
accurately calculated. They were carried out during January-March 2017. They comprised
regular counts on a sector-by-sector basis of all habitats that could hold Critical Habitat species
(primarily open coastal and any other wetland), including all of the area that could be affected by
the wind farm.

Mass Migration of Birds

206. Adetailed avian survey was carried from January 2014- March 2017 in the Mannar island.
This included VP surveys along the transmission line and wind farm corridor to gather detailed
information on bird movements and potential project impacts. The survey counted 1.2 million birds
in the Wedathalithuvu area located almost 30 km north of the windfarm and transmission line
corridor. The bird data shows that no mass migration of ducks or other species is supported by
areas in and near the windfarm and transmission line corridor.

207. A full list of all of the species recorded during the baseline surveys, together with their
scientific names and conservation status is given in Appendix 3.

4.2.6.2. Avian Collision Risk Modelling Methodology (Wind Turbines)

208. One of the main potential ornithological impacts of concern for the Mannar wind farm is
collision with the operational turbines. Collision risk modelling (CRM) has therefore been
undertaken following the method of Band et al. (2007), as extensively used in the UK and
elsewhere. Details of the original SNH guidance on this model (Band 2000) are available from the
SNH web site at <www.snh.gov.uk/docs/C205425.pdf>. Further details of this modelling are
provided in Appendix 2.

209. The CRM has been carried out on the key species of concern (i.e. those listed in Appendix
2, Tables 6 and 7) that were observed flying within the collision risk zone at risk height, for both
the wind turbines and for the overhead power line.

210. The collision modelling requires a range of input data on the wind turbine specifications,
which have been provided by the CEB (Table 4.12). This modelling has taken a reasonable
conservative approach, running the model for the turbine likely to give the highest collision risk of
the options being considered. The model has been run for the current proposed 39 turbine layout
being assessed. Consideration is also given to the risks that would be posed but the further
phases of the wind farm.
Table 4.12: Wind turbine data used int

87

he collision risk modelling.

Specification Turbine input data
Number of turbines 39
Hub height 80-100m
Rotor diameter 130m
Height to blade tip 155m.
Minimum height of blade above ground 25m
Rotational speed (variable — mean of range used) | 5-20 rpm (mean 12.5rpm)
Blade maximum chord 4.5m
Blade pitch (variable — mean value used) 6°
Turbine operation time (when not constrained by | 90%
high/low wind speed or maintenance activity)

211. The collision model also requires data on bird

body size and flight speed. Body sizes and

baseline mortality rates were taken from Robinson (2005) and Grimmet et al. (2012) and flight

speeds from Alerstam et al. (2007).

212.

The results of any collision risk modelling using the Band, et.al. (2007) approach is highly

sensitive to the avoidance rate used (Chamberlain, et.al., 2006). Application of an appropriate

rate is therefore of fundamental importance in undert
very few studies at existing wind farms where avoi

aking such modelling. However, there are
idance rates have been fully determined,

comparing pre-construction flight activity with the actual numbers of collisions post-construction

(Urquhart, 2010). The approach generally used to ad
based on the available data, such that any collision

represents a reasonable worst case). Where data
species/groups have been established, then this has
applied. For example, SNH has recently recommend
geese based on recent research (Douse, 2013). SNH
as an avoidance rate for geese (Douse, 2013), 99%

Eagle and Hen Harrier), and 98% for most other speci

213.
concern at Mannar. As collision avoidance rates are
suitable overseas species have been used as proxies.
SNH guidance and with reference to the bird-wind

guidance, a precautionary 98% was adopted as the d
has also explored whether particular species exhibit si

dress this is to apply a precautionary rate
prediction is unlikely to be exceeded (i.e.
on actual avoidance rates of particular
usually enabled a higher rate to be safely
led a move from a 99% rate to 99.8% for
now recommends using a value of 99.8%
or several birds of prey (including Golden
ies (Urquhart, 2010).

There is a lack of specific avoidance rate data from Sri Lanka and on the species of

not yet known for the species of concern,
The selection of appropriate rates followed
‘arm literature. As recommended in SNH
efault value (Urquhart, 2010) but the work
imilar behavior to more vulnerable species

such as White-tailed Sea Eagle and Kestrel, or such behavior that would reduce risk (and hence
allow higher rates to be used as is recommended by SNH for Golden Eagle and Hen Harrier for
example). The collision risk modelling results is presented for each layout for a range of avoidance

rates to inform the assessment but the most appropri:
be indicated.

43 Critical Habitat Assessment
Critical Habitat Criteria

214.
Critical habitat is defined by ADB (2012)*' as follows:

41 Asian Development Bank. 2012. Environment Safeguards: A Go

December 2012.

jate rate to apply in each specific case will

The highest ornithological sensitivity category relates to the ADB tests for Critical Habitat.

od Practice Sourcebook Draft Working Document,
88

“Critical Habitat is an area that has high biodiversity value and may include sites that are legally
protected or officially proposed for protection (e.g. areas that meet the International Union for
Conservation of Nature (IUCN) classification criteria, the Ramsar List of Wetlands of International
Importance, and United Nations Educational, Scientific, and Cultural Organization (UNESCO)
world natural heritage sites. Critical habitat includes:

habitat required for the survival of critically endangered or endangered species

areas with special significance for endemic or restricted-range species

sites that are critical for the survival of migratory species

areas supporting globally significant concentrations or numbers of individuals of

congregatory species

¢ areas with unique assemblages of species that are associated with key
evolutionary processes or provide key ecosystem services

¢ areas with biodiversity that has significant social, cultural or economic importance

to local communities

Further, ADB’s Good Practice Sourcebook (2012) states that “In accordance with the SPS, no
project activity is permitted in areas of critical habitat unless: (i) there are no measurable adverse
impacts, or likelihood of such, on the critical habitat that could impair its high biodiversity value or
ability to function; (ii) the project is not anticipated to lead to a reduction in the population of any
recognized endangered or critically endangered species, or a loss in the area of the habitat
concerned such that the persistence of a viable and representative host ecosystem will be
compromised; and (iii) any lesser impacts are mitigated to achieve at least no net loss of
biodiversity.

215. A Critical Habitat Assessment has been undertaken following this guidance. The first step
was to identify the internationally/nationally important designated areas that could qualify as
Critical Habitat.

Birds Species of Conservation Concern

216. After that the species/populations of importance that triggered this Critical Habitat were
identified through reference to the protected area designations and using the baseline survey data
collected for the project EIA. This part of the assessment was done primarily using the 1%
criterion” (Wetlands International 2012),“* with an area considered Critical Habitat if it supported
more than 1% of the relevant flyway population (though with reference also to the global and
national populations). As the baseline data and historic data were sparse, a precautionary
approach was adopted utilizing the overall peak count as the key population indicator. Flyway and
global populations were taken from the most recently-published Wetlands International report
(Wetlands International 2012).

217. As the Vankalai Sanctuary Ramsar site is also internationally important for its wintering
bird assemblage, and given the high between-year variability in numbers recorded, all populations
with more than 0.5% of the flyway population, and species occurring in higher numbers (>500
individuals) have also been considered as potential Critical Habitat triggers (as contributing to the
overall assemblage in numeric terms).

218. Nationally important species listed as Critically Endangered and/or Endangered in the

42 For non-water birds population, estimates are not available and hence this criterion is not used.
43 Wetlands International, 2012. Waterbird Population Estimates, Fifth Edition. Summary Report. Wetlands
International, Wageningen, The Netherlands.
89

Sri Lanka Red Data Book, endemics and range-restricted species have also been additionally
considered, to determine whether there are any areas that could qualify as Critical Habitat on that
basis (where nationally important numbers are present).

219. For the purposes of this assessment, therefore, the Vankalai Sanctuary Ramsar site
(including the Periyakalapuwa mouth IBA) and the Adam’s Bridge/Gulf of Mannar National Park
have been considered as Critical Habitat. The following section considers all of the
species/populations that trigger this Critical Habitat definition from all of the baseline surveys, then
focuses on which of these would be specifically affected by the proposed wind farm.

Critical Habitat Triggers: IUCN Red-listed Species

220. The species recorded during the baseline surveys that are listed on the IUCN red data list
are given in Table 4.13. This gives their IUCN global and Sri Lanka red data status and their
status in the Mannar area (from the Ramsar Information Sheet). Only one, great knot, is globally
endangered so is considered further in the Critical Habitat assessment on this basis.

Table 4.13: IUCN red-listed species recorded during the Mannar wind farm baseline
surveys, 2014-17
IUCN Global Sri Lanka National
Species Red List Red List Status?
Painted Stork NT Lo common breeding resident
Asian Woollyneck VU NT
Black-headed Ibis NT Lco very common breeding resident
Spot-billed Pelican NT Lco common breeding resident
Oriental Darter NT Lco common breeding resident
Great Thick-knee NT Lo common breeding resident
Eurasian
Oystercatcher NT NE migrant, regular here, very rare
Eurasian Curlew NT NE migrant, common in the Mannar
Bar-tailed Godwit NT NE migrant, common in the Mannar
‘Western’ Black-tailed
Godwit NT NE limosa very common migrant
‘Eastern’ Black-tailed [limosa] melanuroides migrant, very
Godwit NT NE rare
Great Knot EN NE migrant, common
migrant, common here, rare
Red Knot NT NE elsewhere
Curlew Sandpiper NT NE very common migrant
migrant, common here, uncommon
Pallid Harrier NT NE elsewhere

CR = critically endangered, EN = endangered, LC = least concern, NE = not evaluated, NT = near threatened, VU =
vulnerable.
@ source: Ramsar Information Sheet

Critical Habitat Triggers: Additional Sri Lanka RDB Red-listed Species

221. Additional species of Sri Lankan national conservation concern (red-listed) include Indian
Spot-billed Duck, Black-winged Kite, Oriental Honey-buzzard, Black-crowned Night Heron,
Kentish Plover, Little Ringed Plover, Eurasian Collard Dove, Crab-plover, Peregrine Falcon,
Common Kestrel, Little Tern, Great Crested Tern, Saunders’s Tern, Gull-billed Tern, Caspian
Tern, Common Tern, and Grey Francolin, though it should be noted that this listing is based on
breeding rather than migratory populations. Of these species, Spot-billed Duck, Gull-billed Tern,
90

Caspian Tern, Common Tern are listed as nationally Critically Endangered/Endangered Species,
so are considered further in the Critical Habitat assessment. Further consideration is also given
to the following species with restricted range in Sri Lanka; Long-tailed Shrike, Eurasian Collared-
dove, Grey Francolin and Black Kite; and two Sri Lankan endemics; Common Woodshrike and
Pompadour Green Pigeon. It was concluded though that there would not be any significant effects
on any of these additional restricted range and endemics species.

Critical Habitat Triggers: Migratory/Congregatory Populations

222. All species with qualifying populations for the Ramsar/IBA sites were considered as
Critical Habitat triggers. The baseline data showed that there was a range of additional species
that also had internationally important populations in the survey area, based on their peak
population counts. This used the same criterion as applied to the designation of Ramsar sites to
identify such populations, i.e. >1% of the global/flyway population. Consideration was also given
to other populations that contributed to the overall water bird assemblage.

223. Table 4.14 gives the details of the Ramsar species totals from the systematic block counts
of the key wetland habitats across the survey area, including the Vankalai Sanctuary and the
other important wetlands. All of these species are considered to contribute to the wintering
waterfowl assemblage, and therefore have been considered further in the Critical Habitat
Assessment.

Table 4.14: Ramsar listed species (in bold) and other species recorded in internationally
important (>1% flyway) numbers (in red) and contributing to the internationally important
wintering bird assemblage

Migrant Non-migrant % flyway
Species overall peak overall peak 1% threshold | population at peak
Lesser Whistling-duck 1321 4034 10000 0.4%
Garganey 5423 23 3500 1.5%
Northern Shoveler 1120 0 7100 0.2%
Eurasian Wigeon 2500 0 2500 1.0%
Northern Pintail 9410 12 20000 0.5%
Greater Flamingo 1800 0 2400 0.8%
Painted Stork 621 277 250 2.5%
Eurasian Spoonbill 589 112 230 2.6%
Black-headed Ibis 423 77 250 1.7%
Eastern Cattle Egret 612 2 20000 0.03%
Grey Heron 343 39 1000 0.3%
Great Egret 191 221 1000 0.2%
Intermediate Egret 333 134 1000 0.3%
Little Egret 2079 256 1400 1.5%
Spot-billed Pelican 188 72 100 1.9%
Little Cormorant 1530 340 2500 0.6%
Indian Cormorant 624 209 300 2.1%
Black-winged Stilt 1060 480 1700 0.6%
Pacific Golden Plover 355 0 710 0.5%
Kentish Plover 4033 588 710 5.7%
Lesser Sand Plover 13175 5008 1200 11.0%

91

Migrant Non-migrant % flyway

Species overall peak overall peak 1% threshold | population at peak
Yellow-wattled

Lapwing 18 75 70 1.1%
Red-wattled Lapwing 151 66 100 1.5%
Eurasian Curlew 376 11 1000 0.4%
Black-tailed Godwit 6344 104 1500 4.2%
Great Knot 88 1 30 2.9%
Curlew Sandpiper 15200 5010 2400 6.3%
Little Stint 17700 634 2400 74%
Common Greenshank 405 13 710 0.6%
Common Redshank 2377 952 1000 2.4%
Marsh Sandpiper 3073 5 1000 3.1%
Brown-headed Gull 10610 100 1400 7.6%
Heuglin's Gull 4330 2 10000 0.4%
Little Tern 376 595 710 0.8%
Gull-billed Tern 380 21 770 0.5%
Caspian Tern 3810 343 710 5.4%
Whiskered Tern 780 51 1000 0.8%
Common Tern 152 100 10000 0.02%
Lesser Crested Tern 3830 154 1600 2.4%
Greater Crested Tern 2632 26 10000 0.3%

224.

Little egret and Indian cormorant, the populations of both these species recorded exceed

1% of the flyway population. Additionally, Indian Spot-billed Duck, though present in only small
numbers in terms of the international flyway population, is very important from a national

perspective (and on

225. A Critical Hal

that basis, has been cited on the Ramsar designation).

bitat Assessment was conducted for each of these species/populations, and

its conclusions regarding the species that trigger Critical Habitat are summarized in Table 4.15.

Table 4.1

5: _ Summary of species for which critical habitat supported

Species

Reason for Critical Habitat

Extent of Critical Habitat

Globally CR/EN

Great Knot

>1% flyway population

Erukkalampiddy Lagoon

Nationally CR/EN

Spot Billed Duck

Nationally important concentration of
nationally critically endangered
species

Korakulam and Vankalai sanctuary
transmission line corridor used as a feeding
area

Caspian Tern

Nationally important concentration of
nationally critically endangered
species

Vankalai Sanctuary, Erukkalampiddy Lagoon
and the north shore of Mannar Island.

Common Tern

Nationally important concentration of
nationally critically endangered
species

Vankalai Sanctuary, Erukkalampiddy Lagoon
and the north and south shores of Mannar
Island

Gull-billed Tern

Nationally important concentration of
nationally critically endangered
species

Vankalai Sanctuary, Korakulam,
Erukkalampiddy Lagoon and the north and
south shores of Mannar Island

92

Species

Reason for Critical Habitat

Extent of Critical Habitat

Migratory and Congr:

egatory Species

Spot billed pelican

>1% global population of a migratory
or congregatory species

Vankalai Sanctuary

Curlew Sandpiper

BirdLife International’s Criterion A4
for congregations

Vankalai Sanctuary, Saltern and the north shore
of Mannar Island

Northern pintail

Ramsar site Criterion 5

Vankalai sanctuary

Greater flamingo

Ramsar site Criterion 5 and 6

Vankalai sanctuary

Eurasian wigeon

Ramsar site Criterion 5 and 6

Vankalai sanctuary

Garganey

>1% flyway population of a migratory
or congregatory species

Vankalai Sanctuary, Korakulam and the south
shore of Mannar Island

Black-tailed godwit

Ramsar site Criterion 5 and 6

Vankalai sanctuary and Korakulam

Painted stork

>1% global population of a migratory
or congregatory species

Vankalai sanctuary and Korakulam

Eurasian Spoonbill

>1% flyway population of a migratory
or congregatory species

Vankalai Sanctuary

Black-headed Ibis

>1% flyway population of a migratory
or congregatory species

Vankalai Sanctuary

Little Egret

>1% flyway population of a migratory
or congregatory species

Vankalai Sanctuary

Indian Cormorant

>1% flyway population of a migratory
or congregatory species

Vankalai Sanctuary, Korakulam and the north
and south shore of Mannar Island

Yellow-wattled
Lapwing

>1% flyway population of a migratory
or congregatory species

Vankalai Sanctuary and Erukkalampiddy
Lagoon

Red-wattled Lapwing

>1% flyway population of a migratory
or congregatory species

Vankalai Sanctuary and the north shore of
Mannar Island

Kentish plover

> 1% of the flyway population of a
migratory/congregatory species

Vankalai sanctuary and Erukkalampiddy
Lagoon

Lesser sand plover

>1% global population of a migratory
or congregatory species

Vankalai Sanctuary, Saltern and north shore of
Mannar Island

Little stint

>1% global population of a migratory
or congregatory species

Vankalai Sanctuary, Saltern and north shore of
Mannar Island

Common Redshank

>1% flyway population of a migratory
or congregatory species

Vankalai Sanctuary

Marsh sandpiper

>1% global population of a migratory
or congregatory species

Vankalai sanctuary, Saltern

Brown headed gull

> 1% of the flyway population of a
migratory/congregatory species

North and south shores of Mannar Island

Lesser Crested Tern

>1% flyway population of a migratory
or congregatory species

North shore of Mannar Island

Restricted range

None

Endemic

None

93

Critical Habitat Species at the Proposed Wind Farm
226. Species“ flying through the wind farm site at risk of collision/barrier effect:

Northern Pintail
Little Egret
Spot-billed Pelican
Indian Cormorant
Gull-billed Tern
Caspian Tern
Lesser Crested Tern

227. Species“ at risk of disturbance - those that use habitats within the potential disturbance
zone:

Little Egret

Indian Cormorant
Red-wattled Lapwing
Brown-headed Gull
Gull-billed Tern
Caspian Tern
Lesser Crested Tern

Development of Critical Habitat Maps for the Study Site

228. A provisional critical habitat maps were constructed for the study site using metric sheets
(scale 1:50,000) and satellite images (show in Appendix 3) for all identified species. These
provisional habitat maps are based on reconnaissance surveys of the focal study area. Based on
the findings of the reconnaissance surveys the habitat maps were used for identification of
sampling sites for the detailed field investigations to document the density and distribution of
avifauna in each of these critical habitats.

4.4 Land Use Assessment in Project Area

229. The detail land use maps along the proposed wind turbine locations are given in the
Figure 4.52. According to the land use analyses most of the project area is covered by sand
deposits, scrubland and Palmyra stands. In addition, lower percentages are covered by home
lands and the coconut cultivations.

230. In general, field investigations revealed that the project area is fully covered by the paleo-
marine sand deposits. Most of the home lands are associated with the Palmyra and coconut.
Scrubland, mainly having scattered shrubs but in some areas, the shrub canopy is continuous. In
addition, there is a very few infrastructures across the proposed wind turbine locations. Road
networks are not effectively crossing the proposed project. The proposed wind turbine locations
are not crossing main roads and these are placed parallel to the coast. Minor road network (Jeep
and Cart track) is present along the proposed wind turbine locations.

“4 These are CH species seen flying thorugh collison zone at risk height.
45 These are species that were recorded using the habitat within the potential disturbance zone.
94

231. Surface water morphology of the area is quite simple, there are no major river channels
present. Few temporary surface water accumulations are found around the proposed wind farm,
which developed by the accumulation of rain water as well as inundation by sea water. The sea
water inundated marshy land area is mainly covered by different soil type than the alluvial deposit.

Wind turbines 16-20 Wind turbines 20-24

95

Wind turbines 29-33

Land use 1-14

Land use 10-24

Land use 17-33

Figure 4.52: Land use along the turbine locations 23-33

96

232.

According to the land use analyses, wind farm block is mainly covered by the coastal

vegetation and scrublands. Palmyra stands and coconut plantations are also found towards
inland. However, this area is not earmarked for the establishment of wind turbines. Few home
gardens are also found at the edge of the northern boundary of the wind farm. Most home gardens
are associated with the Palmyra and coconut trees. In addition, there is a very few infrastructures
across the proposed wind turbine locations. The main road network of the Island is not crossing
the proposed project area. The proposed wind turbine locations are placed parallel to the coast.
Minor road network (Jeep and Cart track) is present along the proposed wind turbine locations.
Tables 4.16 lists the land use categories and extents found in Mannar Island and the Wind farm

block.
Table 4.16: _ Land use classes and extents of Mannar Island
No. Description Area (ha) Land utilized a” wind farm
1. Sand or Beach 739.5 7
2. Home Garden 2,206.6 -
3. Other Plantation 5,033.1 -
4. Scrub 3,109.3 110
5. Coconut 1,043.2 -
6. Surface Water 43.2 -
7. Paddy 66.9 -
8. Tank with Bund - Working 61.3 -
9. Jeep or Cart Tracks 455.1 -
10. Marsh 66.5 -
11. Salt Pans 59.9 -
12. Minor Road 81.2 4
13. Main Road - Class A 132.7 6
Total 13,098.5 127
233. Table 4.17 gives the distances of turbines to water channels in the project area. Figures
4.53-4.56 give locations of water channels in the project area.

Table 4.17: Distances to water channels (Thonas) from the wind turbines

locations in the wind power project site, Mannar

Turbine Distance to the water
Location x Y channels from the turbine (m)

6 9.017743 79.838148 | 60 (towards north west)

8 9.021983 79.832688 | 85 (east)

12 9.032113 79.819051 120 (south east)

16 9.039753 79.807517 105 (north west)

17 9.041606 79.804595 | 110 (south east)

19 9.045127 79.798808 | 25? (north west)

21 9.048590 79.792699 | 140 (south east)

22 9.050075 79.789936 | 25° (south)

23 9.052724 79.785108 | 55 (south east)

26 9.056499 79.777886 | 35 (east)

28 9.058868 79.772969 | 100 (west)

29 9.060004 79.770502 | 155 (east)

32 9.063394 79.762935 62 (south east)

® It is recommended to shift the hardstand area within the 150 m x 150 m to avoid the water

channels (thonas), keep at least 25 m buffer zone for the water channels as the species
diversity (aquatic & terrestrial) is higher in this habitat.
Figure 4.54: Water channels near turbine locations 16, 17 and 19.

98

Figure 4.55:

Fig. 4.56:

ove ait 1.70 bon

Water channels near turbine locations 26, 28, 29 and 32.

99

4.5 Social Environment
4.5.1 Population

234. The proposed wind farm site encompasses parts of five Grama Niladhari Divisions (GNDs)
in the Mannar Town Divisional Secretariat Division. The GNDs are Thoddaveli MN/62,
Olaiththoduvai MN/60, Pesalai South MN/56, Pesalai West MN/55, and Thullukudiyiruppu MN/54.
The geographical spread of the 5 GNDs covers an area of 52.6 square kilometers. The total
population in the GNDs is estimated at 7,819. The male composition of the population is48.6%
whereas women constitute 51.4%. The total number of households in the GNDs is 1,984 of whom
99.3% belongs to the Tamil ethnic community. The Muslims represent 0.7%. There are no
Sinhalese households in the five GNDs. The Muslim population is found in the Thoddavelli and
Pesalai West GNDs. (see Table 4.18).

Table 4.18: Socio-Demography of the GNDs

GramaNiladhari Ethnic composition
Division Population No. (No. Households)
Male | Female | Total | Households | Tamil | Muslim | Sinhalese
Thoddavelli MN/62 980 1,003 1,983 459 449 10 :
Olaiththoduvai MN/60 356 349 705 201 201 :
Pesalai South MN/56 1,250 1,290 2,540 560 560 :
Pesalai West MN/55 550 710 1,260 390 387 03
Thullukudiyiruppu MN/54 661 670 1,331 374 374 :
TOTAL 3,797 | 4,022 | 7,819 1,984 1,971 13
Source: Records of the Grama Niladharis, January 2076 (Reference taken from Resettlement Plan for the project)
235. The socio-economic household survey conducted with 200 households pointed to a tota

population of 744. The female population exceeds their counterpart males with 50.5% and 49.5%,
respectively. The children below the age of 5 years are 8.3% of the population. Both children and
adolescents in the age group of 5 to 18 years constitute almost 25.5% of the population. The
young adults in the age group of 18 to 30 years represent a 21.8%. The adult population in the
age group of 30 to 60 years is 39%. Those over and above 60 years are 5.4%. The married
population is 48.8% against a similar unmarried population of 48.4%. Persons who are widows
and separated or divorced from their spouses are 2.8%. In terms of ethnicity, almost all household
population is Tamil. The religious composition of the households includes 91%
Catholics/Christians and 9% Hindus.

4.5.2 Migrant laborers

236. Apart from the local population that engages in a variety of economic activities, the project
impact area is also occupied by a significant number of seasonal migrant laborers in the months
of October to March. These seasonal migrant laborers are employed by the Ma-del owners for
their fishing activities. A rapid survey conducted with a sample of 50 migrant laborers shows that
majority (78%) of them have migrated to the southern coast of Mannar from the Puttalam and
Batticaloa districts. The rest are the migrants from several other districts/areas such as Mullaitivu,
Negombo, Kalpitiya, Kilinochchi and Jaffna. The ethnic composition of the migrant laborers
included 62% Tamils, 36% Sinhalese and 2% Muslims. The age structure of the migrant laborers
represented 50% in the age group of 40-55 years; 28% over and above 55 years; 14% between
25-40 years; and 8% below 25 years. The majority, 98% of them are married and 2% is single.

100

237. The migrant laborers are exclusively dependent on labor work and they would migrate in
labor teams accompanied by Ma-del owners. Among those laborers, 74% has been migrating
continuously to the southern coast of Mannar over the past 3 years. Another 16% has a history
of migration varying from 3-6 years. The migratory period of the rest 10% exceeded more than 6
years. They would make occasional visits to their homes during their six months of stay in Mannar.

4.6 Economic Development
4.6.1 Economic Mineral Deposits

238. Economically important minerals are predominantly identified around the proposed wind
farm area, particularly in the beach sands where minerals are mainly deposited by tidal influences.
The garnet rich mineral sands may be accumulating in the Mannar sand bars due to wave action
of Bay of Bengal sediment fan. However, there is no permission given for mineral sand mining
around the Mannar Island.

4.6.2 Petroleum Resources in Mannar Basin

239. Mannar Basin has wider extension of igneous rocks, which may have formed by several
episodes of volcanism during Late Cretaceous. Occurrence of an active petroleum system in the
Gulf of Mannar Basin is established by recent natural gas discoveries in offshore Sri Lanka.
Sandstones act as the reservoir. Dark greenish gray colored shale underlain by igneous rocks in
the Mannar Basin could be a potential source rock for hydrocarbons.

4.6.3. Agriculture in Mannar District

240. Agriculture is one of the key economic sectors in the district providing livelihoods for over
15,000 families, approximately 67% of the population. Out of a land area of 200,206 ha, the total
cultivable land is 37,160 ha (19%). Over 65% is under forest cover. The pattern of agriculture
practiced is dependent on climate and tradition. The average rainfall in the district is 960 mm per
year, the majority of which occurs during the NE monsoon from October to March.

4.6.4 Fisheries
In Mannar District

241. Fishing is a major contributor to the local economy of Mannar district. It provides the
principal source of livelihood for a large portion of the population, particularly in Mannar and Musali
Divisions, where over 50% and nearly 40% of families respectively rely heavily on fishing
activities. Over 8,700 families in 52 villages are involved in fishing.

242. The district has a marine coastline of 163 km, fresh water area of 4,867 ha and a brackish
water area of 3,828 ha. The marine fishing area in the district stretches from Thavenpiddy to the
north to Mullikulam in the east and Talaimannar to the south. In addition, although the majority of
anchorage facilities are damaged or destroyed, there are 29 separate, small fishing harbors
spread around the coastline.

In the Project Area

243. The total number of fishing vessels that operate within the project impact area is estimated
at 662 vessels which include approximately 516 mechanized boats and 10 traditional fishing
101

crafts. The largest number of fishing vessels are operated from Thalaimannar, Thullukudiiruppu
(Nadukuda) and Olaithoduvai GNDs. The number of ma-dels (beach-seine) that operate within
the impact area is 22, the majority being located at Thalaimannar, Thullukidiiruppu (Nadukuda)
and Thoddaveli GNDs. The number of fishermen camps (Vaadies) of migrant fishermen is
estimated as 39 camps. The estimated number of fisherfolks who operate within the project
impact area is 1,463. Fishing is followed by people engaged in casual daily paid labor work largely
in fishery sector work who account for 892 people.

4.6.5. Socio- economic status of the community
Land Ownership

244. The land on which 84.5% of the households live or cultivate is claimed as private property.
Of them, 85% is self-owned and 15% is owned by parents or children or relatives of the household.
17.5% of households live/work on land obtained from the government on lease or permits. The
encroached lands are occupied by 1% of the households. The land on which the rest 7% lived
belonged to other parties.

245. Almost all the households reported having highlands and home gardens. However,
households owned only limited extents of highlands. The size of highland owned by 98% is less
than one acre. It is only the rest 2% who owned land more than 1 acre in extent. The average
size of a highland owned by a household is 0.3 acres. Land prices varied considerably across
project area from SLR100,000 to SLR800,000 an acre depending on a variety of factors such as
location, accessibility etc.

Energy Use

246. Firewood is the main source of energy used by a majority of the households (96.5%) for
cooking purposes. Liquefied petroleum gas is used by 2% for household cooking while another
1.5% uses a combination of firewood and electricity. Households that use electricity for household
lighting are 93%. Kerosene is used for lighting by 7%. Not many households use energy sources
for economic activities. Only 16% use energy for their economic activities. Of them, electricity is
used by 31.3% and kerosene by 68.8%. Energy is used by 31.3% for irrigation purposes and
3.1% for lighting their different economic ventures. 65.6% of the households use electricity for
operating their machines such as rice grinding machines, sewing machines, kitchen appliances
related to food businesses.

Income Generation Sources

247. The people in the 5 GNDs are engaged in multiple economic activities and households
would earn their incomes from more than a singular source of livelihood. Fishery is the main
source of livelihood activity of the people in the five GNDs. The number of persons engaged in
marine fishing is reported as 1,453 while another 10 are lagoon fishermen. Fishing is followed by
people engaged in casual daily paid labor largely in the fishery sector work who account for 892
persons. The number of persons who are self-employed or in small-scale trade and business
activities is 286 of whom around 65 persons are engaged in dry-fish processing as a source of
livelihood. The number of persons employed in the formal sector either in government institutions
or in private business sector is 337. Agriculture and livestock rearing is a source of livelihood for
102 persons. Manufacturing Palmyra products such as toddy, sweetmeats, handicrafts etc.
generates incomes for another 102 persons. The number of persons employed in foreign
countries is recorded as 113 (see Table 4.19).
102

Table 4.19: _ Livelihood Activities of GND Population

Livelihoods (No. Persons)
Govt. Self-

Grama & Casual | Employed/ | Manufact.

Niladhari Agri.& Private | Labor Trade & Palmyra Foreign

Division Livestock Fishery Jobs Work | Business Products | Employment

Thoddavelli 15 630 (10 56 65 85 - 45

MN/62 (Livestock) | lagoon and

620
marine)

Olaiththoduvai 37 63 20 62 8 2 13

MN/60

Pesalai South 200 400 180 325 50 (25 dry - 20

MN/56 (Livestock) fish

Pesalai West 80 170 55 260 40 (15 dry 40 15

MN/55 fish

Thullukudiyiruppul! - 190 26 180 103 (25 60 20

MN/54 dry fish

TOTAL 332 1,453 337 892 286 102 113
Source: Records of the Grama Niladharis, January 2016 (Reference taken from RP for the project)
Occupational Pattern in the Area
248. Access to emerging economic opportunities to families in the area is curtailed by several
factors. Relatively low educational levels and human resource skills of the population, households’
inability to pay for higher education or skills development training of their children, limited
educational and vocational training opportunities available in the district and the transport
difficulties to reach educational and other vocational and technical training institutes that are

located in Mannar town are some of the factors that prevent particularly the youth in grabbing the
new opportunities emerging within and outside the district. Thus, many school leavers remain
unemployed. Most school leaving girls would stay at home while the boys would either work as
crewmen to boats, laborers in agriculture or non-agriculture related activities or some casual
employment in the urban centers.

249. Women in the project impact area are engaged in multiple activities. Apart from their roles
such as household cooking, cleaning, fetching water, feeding children and helping in children’s
studies, women across the subproject areas also make a significant contribution to the household
economy. Women also take a lead role in livestock farming and take care of the feeding of their
cattle, goats and poultry. Home gardening is another important economic activity of women,
produce of which is used for both household consumption and marketing. Other forms of
economic activities conducted by women include manufacture of a variety of Palmyra based
products, fishery related labor work, dried fish processing, retail trading, running food outlets,
dress-making, handicraft-making, employment in garment factories. etc. A few women are
employed in both government and private sector jobs. Lack of regular transport services, poor
household economy and limited opportunities for education and skills development and
employment curtail the mobility of women and girls.

250. Fishing is confined to a single season of the year for a majority of the households in the
project impact area. It is only the fishermen in Pesalai who reported that they are engaged in
fishing throughout the year by migrating to the northern coast of the Island when the season is
over in the southern coast. They would carry their fishing vessels and gear from the southern
coast to the northern coast or vice versa either over land or sea. The fishing season for the coastal
communities in the south is from October to March when the sea is not rough. During construction,
103

there is a temporary impact to their fishing activities in the area. Home gardens are cultivated with
a variety of crops such as drumsticks, brinjal, chillies, cassava, banana, papaw, mango, coconut,
etc., produce of which is primarily used for household consumption. 60% of the households
surveyed reported having coconut plantations in their home gardens while 7.5% have mango
trees.

4.7 Infrastructure facilities in Project Area

251. Among the infrastructure facilities available within the five GNDs are commercial centers,
industrial units, schools, hospitals and health centers and several religious institutions. The
commercial centers account for 59 and they mainly include retail shops, groceries, restaurants
and tea kiosks. The number of industrial units is rather limited and recorded as only two. There
are four schools and two pre-schools, one health center, and 17 places of religious worship
comprising churches, kovils and mosques spread over the five GNDs. The number of mechanized
and non-mechanized boats operating within the five GNDs is counted as 449 and 217,

respectively. Majority of those fishing crafts are in the Pesalai South and Thoddavelli GNDs (see
Table 4.20).
Table 4.20: Assets and Infrastructure within GND
Assets and
Grama Non-
Niladhari Mechanized | Mechanized | Comm. | Industrial Health | Religious
Division Boats Boats Centres Units Schools |Centres Places
Thoddavelli 120 150 4 - 1 - 5
MN/62 (4 churches
and 1
mosque)
Olaiththoduvai 6 - 6 - 1 school 1 6
MN/60 and (health (3
2pre- | centre) churches
schools and 3
kovils)
Pesalai South 275 20 20 - 1 - -
MN/56
Pesalai West 17 30 17 - - - 1 (kovil)
MN/55
Thullukudiyiruppu - 40 12 2 1 - 5
MN/54
TOTAL 418 240 59 2 44+2 1 17
pre-

Source: Records of the Grama Niladharis, January 2016 (Reference taken from RP)
4.7.1 Health

252. No chronic illnesses are reported from any of the communities in the project impact area.
Medical services for people are available in three divisional hospitals, namely the Thalaimannar
divisional hospital, the Pesalai divisional hospital and the Tharapuram divisional hospital. There
is one physician in the Thalaimannar hospital and two physicians in the Pesalai hospital. A
physician visits the Tharapuram hospital daily as there is no resident physician. Facilities such as
laboratory and diagnostic services available for patients are limited in these hospitals. Except for
a few pharmacies, there are no private clinics or dispensaries in the project impact area. People
would go to Mannar base hospital for treatment of serious illnesses. For people in Thalaimannar,
Sri Lanka Navy Base in Thalaimannar helps in transporting patients to the Mannar base hospital

104

who requires emergency medical care. The Navy also provides free medical services for school
children. Pregnant mothers suffer from poor transportation services.

4.7.2 Education

253. A number of educational institutions are located within the project impact area. They
include St. Lawrence School, Thalaimannar G.T.M.S School, Thullikudiruppu primary school and
a number of other primary and secondary schools in Pesali, Thoddaveli, Olaithoduvai and
Katukarankudiiruppu. Altogether, around seven schools are located in the project impact area.
Children who study for GCE AL attend the Thalaimannar G.T.M.S School or Fatima College in
Pesalai. Facilities for children to attend private tuition classes are rather limited.

254. The educational attainment of the sample household population shows that 33.8% have
passed GCE OL or AL. Another 2.5% are either graduates or persons with professional
qualifications. However, around 22.9% of the household population have education below grade
5 while another 40% have education between grades 5 to 10. The population that never had
schooling is 0.9%.

4.7.3 Archaeologically important sites of Mannar district

255. Macro historical and archaeological context of Mannar is rich and varied, covering long
span of human history. Mantai has played a cardinal role in ancient trade world during more than
thousand years. Literary and archaeological sources including inscriptions provide a concrete
background to understand the importance of this area. The name Mantai has been used in primary
sources as Mahathota, Mahapatna, Mahavoti, Mahaput, Mavaththota and Mahathiththa, while the
Tamil name had been Manthottam. One of the meanings of Pali 'Mahathiththa' is 'The Great Port’.
The port of ‘Mahathiththa’ is situated at the Southern extremity of Palk bay and can only be
reached by ships from the west by crossing the Mannar straits, a narrow stretch of water between
the mainland and the Island of Mannar. Mantai was a center point, which can maintain inter-
relationships with not only the main capital but also Eastern and Western international traders
and trade routes. In addition, this port lay on two international trade routes; One proceeding along
the Malabar Coast and thence to Arabia, Persia and Egypt and the other along the Coromandal
coast to the Bay of Bengal and to Malacca, Sumatra, Java, Moluccas and China.

256. Archaeological investigations have been carried out in the site of Tirukesvaram (or Mantai)
situated on the western coast of Ceylon across from Mannar. The mound proper rises to a
maximum height of about twenty feet above sea level. Parts of it are covered with scrub jungle
growth while the rest is the site of the famous Tirukesvaram temple. The site is located in the Palk
Strait, on the route of ancient overseas trade from the Mediterranean to the east, and in close
proximity to the south-eastern coast of India. According to tradition and historical evidence this
was a great port town in ancient times, and it consequently has attracted the attention of several
scholars over the years. These excavations revealed two ‘ancient’ roads, a pottery rimmed
soakage pit and two stone-lined wells. A collection of potsherds in the Anuradhapura museum
which belongs to the beginning of the Christian era. The pottery included such varied and clearly
recognizable types as Roman red ware, Arikamedu-type rouletted ware, Chinese celadon and
Persian glazed wares of medieval times, indicating a long occupation.

257. Recent investigations carried out in the Mannar district have revealed 64 archeologically
important sites (Figure 4.57).
105

Kilometers
32

Figure 4.57: Archaeologically Important Sites of Mannar District

258. Out of 64 sites, 12 are situated in Mannar Island. They are Dutch Fort of Mannar (site 19),
Baobab Tree (site 20), District Secretariat office of Mannar (site 21), St. Mary's Church (site 22),
106

Olutuduwa Kathar Church (site 23), St. Andres Church (site 24), Kappa Kovil Ruin Church (Old
Dutch Church) (site 25), Dutch Watch Tower, Narapadu (site 26), Urumale Light House (site 27),
Urumalai Adam's Tomb (site 28), Thalaimannar Old Hospital (site 29) and Old Pier (site 30).
Figure 4.58 shows places that are near the wind farm area.

Cc EK

ui Adame Te sg

ramali ven
‘Thalei

a
Old Pear

Legend

A Archaeological Site
. Wind mill location

A
Road Merry's, eas 8
~——* Railway Mannar Fo4

r
} =| Proposed wind park

Mannar division

Figure 4.58: Archaeologically Important Sites in the Mannar Island in relation to the
Wind Farm

259. According to the investigations following four sites are located about 2 km from the project
area: Site 27 — Urumale Light House, Site 28 —- Urumalai Adam's Tomb, Site 29 — Thalaimannar
Old Hospital and Site 30 — Old Pier. The Light House of Urumal is situated at the Urumali village
of the 49 Urumalai South Grama Niladhari division of the Mannar Divisional Secretariat. The
Adam's Tomb of Urumalai is situated at the Urumali Village of the 49 Urumalai South Grama
Niladari division of the Mannar Divisional Secretariat which is about 2.57 km from proposed WT
33. The Thalaimannar Old Hospital is situated at the Thalaimannar Village of the Mannar
Divisional Secretariat. The Old Pier of Talaimannar is situated at the Old Pier village of the Mannar
Divisional Secretariat. Apart from the above four sites which falls within the project area
Olaiththoduvai Kathar Church is 1.6 km from the WT 8, 9, and 10.
107

260. According to the Antiquities Ordinance the Director General of Archaeology could limit the
developments within a distance of 366 m of an Ancient or Protected Monument.

4.8 Baseline Data for Study Area

261. The baseline data collection for the Wind Park located in the Mannar Island is divided into
the following sections:

- Physical Resources Assessment
o Air, Water, Noise, Soil
- Hydrology Assessment
- Land use
o GIS mapping
- Ecological
o Terrestrial Habitats
o Marine Habitats
o Avifauna

4.8.1 Hydrology
Water Bodies Situated in the Project Area

262. The available perennial surface water bodies of the area are lagoons, Gulf of Mannar, and
Indian Ocean that contains seawater (high conductivity water). This water cannot be used for
domestic purposes without desalinization processes. The Indian Ocean is located at northern side
of the Mannar Island and Gulf of Mannar is located at southern side of the island.

263. In addition, several stream segments are observed within the study area and these stream
segments flow to the Gulf of Mannar, and these are named as SW1 to SW14, SWS (Figure 4.59).
Photographs of some stream segments are given in Figure 4.60. Generally, all stream segments
are seasonal. During the rainy period, fresh water is available in the stream segments and flows
to the sea.
108

Gulf of Mannar

Legend

© Proposed Wind Turbine Location ,
J | *% Surface Water Bodies B
i [] Proposed wind Park

Figure 4.59: Surface water bodies (SW1-SW14) within the proposed wind farm block

ee

Figure 4.60: Stream segments of the study area close to the sea, Mannar.
109

264. During the field surveys, it was noted that stagnated water observed at the lower part o!
some stream segments closer to stream mouth due to developing of sand barrier as a result of
long shore sediment transport and less out flow from the streams (Figure 4.61). Also, stagnated
water is mixing with sea water due to the tidal effect.

L

be ey
Figure 4.61: Development of sand barrier across the stream segment as a re:
sediment transport and less out flow from the stream.

sult of long shore —

265. During the rainy period, rain water stagnates over the depression areas within the inland
areas of the Mannar Island due to the increasing of groundwater level close to the ground level.
This water flows along the depressions to the sea mainly through stream segments and stagnated
water appears as small surface water bodies such as SW 14 (Figure 4.62). However, this water
is available only for one to three months after the rainy period.

<F 5 vines Sse

Figure 4.62: Stagnated water bodies within the depression in middle part of the Mannar Island.
110

Surface Drainage Pattern of the Area and Name of Drainage Channels

266. The study area and Mannar Island (previous Figure 4.59) mainly consists of
unconsolidated beach sand and dune sand and they develop high primary porosity naturally.

267. During the rainy period, considerable proportion of rainwater infiltrates into the ground and
reaches to the groundwater table. As a result of continues raining, rain water stagnates over the
depression areas due to the increasing of groundwater level close to the ground level. This water
flows along the depressions to the sea mainly through stream segments and groundwater
discharge. Therefore, development of streams in the middle part of Island could not be expected.

268. It was noted that several first order stream segments are observed within the study area
and these stream segments flow to the Gulf of Mannar. The length of each stream segment is
less than one kilometer and lower part of the stream segments show wider topography. Some
stream segments show meandering features. These streams do not show any surface water
drainage pattern. These streams segments are not named.

4.8.2. Surface and ground water quality and present use

269. The available surface water bodies of the area are sea water and stagnated water in the
stream segments and depressions. Seawater cannot be used directly for the domestic purposes
without desalinization processes. At present, these sea water bodies are mainly used for the
fishing industry, recreation, and transport activities.

270. During the field visit, no water sample was collected from the sea for the analysis of
chemical parameters. In general, the chemical water quality of the sea water does not show any
significant variation from place to place. The general chemical and physical water quality
parameters of the sea in Sri Lanka (location: Negambo) are given below (Table 4.21).
Table 4.21: | Chemical and physical water quality parameters of sea water.

Parameter Sea Water

[Appearance

Color 15

Turbidity in NTU 4

DH (lab) 7.2

Electrical conductivity in ys/cm (lab) 38110

Total Hardness in mg/l (as CaCO3) 3900

Total Alkalinity in mg/l (as CaCO3) Not measured

[TDS in mg/l Not measured

Calcium in mg/l (as Ca) Not measured

Magnesium mg/l as Mg Not measured

Total Iron in mg/l (as Fe) 0.36

Chloride in mg/l (as Cl) 18

Fluoride mg/l as F 0.83

Nitrate mg/l as N) 1.2

Sulphate in mg/l as SO4 2400

Phosphate in mg/l PO4 3.2

Data Assessment: 21-22 February 2016.

271. During the field visit, electrical conductivity (EC) of the stagnated water in lower part of
stream segments and depressions was measured using field conductivity meter and results are
given in Table 4.22.
Table 4.22: Electrical conductivity of surface water SW1-SW14

111

Site description/Stream Electrical conductivity(us/cm)/Temperature
segment Coordinates (eC)

sw 98524 E/421884 N 19850 at 35 °C
SWw2 98000 E/422470 N 8160 at 36 °C
Ssw3 97045 E/423312 N 1141 at 34°C
SW 4 96521 E/423723 N 1170 at 36°C
SW5 95113 E/42761 N 1715 at 35°C
SW6 93624 E/425654 N 1453 at 36 °C
SW7 92186 E/426610 N 2900 at 36 °C
Sws 91271 E/427062 N 2470 at 36 °C
swg 89995 E/427688 N 7980 at 35 °C
SW 10 89001 E/428099 N 4850 at 35 °C
swt 88354 E/428407 N 21000 at 35 °C
SW 12 87224 E/428870 N 6930 at 34 °C
SW 13 84748 E/429650 N 10190 at 34 °C
SW 14 94773 E/425791 N 437 at 34°C

272. The electrical conductivity in SW1, SW 2, SW 7, SW 8, SW 9, SW 10, SW 11, SW 12, and
SW 13 show high than 1000ys/cm due to the mixing of seawater. The electrical conductivity in
SW14 show very low electrical conductivity (EC) due to these stagnated water bodies are located

at middle parts of Island.

273. In addition, three water samples were collected from stagnated water at the lower part of
stream segments for the analysis of chemical parameters. The collected water sam
analyzed at Water Resource Board Laboratory, Hector Kobbekaduwa Lane, Colombo 07 and
analyzed water quality parameters are given in the Table 4.23.

ples were

Table 4.23: Chemical and physical water quality parameters of stagnated water, Wind

Farm Project.

, Mannar?

SLS potable water standards 614:2013
Maximum
Parameter Requirement (mg/l) Remark Ssw2 sw4 Ssw7
Appearance Turbid & Yellowish Turbid &
Yellowish Yellowish
Color 15 98 129 50.
Turbidity in NTU 2NTU 2.6 48 2.86
pH (lab) 65-85 88 82 8.3
Electrical conductivity in 750 8215 1168 1455
ps/cm (lab)
Total Hardness in mg/l (as 250 720 205 510
CaCO3)
Total Alkalinity in mg/l (as 200 469 392 310
CaCO3)
TDS in mg/l 500 4030 573 1455
Calcium in mg/l (as Ca) 100 104 46 69
Magnesium mg/l as Mg 30mg/L if SO4=250 If there is less 112 22 82
150 mg/L if SO4<250 |sulphate, Mg up to 150
mg/L. mg/l may be allowed.
Total Iron in mg/l (as Fe) 0.3 Total iron shall not 0.06 0.04 0.05
exceed 0.3 mg/l
Chloride in mg/l (as Cl) 250 2561 175 504
Fluoride mg/l as F 1 1.33 1.27 0.87
Nitrate mg/l as N) 50 9.3 11.5 16
Sulphate in mg/l as SO4 250 384 ND. 39
Phosphate in mg/l PO4 2 1.31 1.38 0.67

4 No pollution related parameters measured. No industrial activity in this area currently, two under construction.

112

274. The analysis revealed that most of the parameters in the stagnated water in the stream
segments are not within the Sri Lankan drinking quality standards (SLS 614:2013) mainly due to
the mixing with sea water.

275. The available fresh water resource of the area is groundwater and it occurs in the sandy
formation as lenses over the saline water. The study area mainly composed of unconsolidated
beach sand and thick sedimentary rocks rested over the metamorphic rock basement. The upper
part of the study area is mainly consisting of unconsolidated beach sand and it acts as unconfined
aquifer. The relatively thick fresh water lenses occur mainly at the middle part of the island and
thickness reduces gradually towards the coast. The thickness of the beach sand layer varies from
place to place with a maximum of 13 m. The groundwater at the area close to the lagoon and
coast is generally saline while groundwater at some places close to the coast line is fresh. The
average thickness of fresh water lenses close to the coast is less than one meter.

276. The average depth to groundwater level during the investigation period is about 1 m below
the surface level. However, the depth to groundwater with respect to ground level is totally
depending on the topography of the area. The average groundwater level fluctuation of the area
is about 1-2 m and comparatively low groundwater fluctuation is expected at the area close to
the sea. During the rainy period, groundwater level reaches to the ground level and sometime,
rain water occurs as puddles at depressions. The groundwater will be moved along the direction
from land to coast.

277. nthe area close to the coast, groundwater level, groundwater quality, and position of
interface between fresh water and sea water slightly changes with respect to the tidal effect that
is a natural occurring phenomenon. The influence area is very small and occurs along the coast
and is totally depending on the coastal morphology. The sea water level variation of Sri Lanka is
due to tidal effect is from 0.5 m to 0.75 m (Source: NARA, Mutwell Tidal gauge). The continuous
measurement on variation of groundwater level with respect to tidal effect is not available in
Mannar area or Sri Lanka. However, the literature revealed that groundwater level fluctuation due
to tidal effect is very low and nonlinear, and is negligible in regional scale. Ex: Groundwater level
fluctuation is 0.3 feet compared to the tidal fluctuation of about 10 feet at La Conner gage (USA).

278. It was noted that common dug wells are located at some places along the coastal stretch
and at almost every house in the middle part of island and most of those wells are similar type. In
addition, temporary dug wells along the beach have been constructed to obtain water for the
temporary fishing camps and navy security points. Table 4.24 gives locations of dug wells in the
project area.
Table 4.24 Locations of dug wells in the Wind Power Project site, Mannar, and the distance to the nearest wind turbines.

Well Coordinates Distance (m) to Wind

No. x Y Turbines Remarks photographs
1 09.00517 7985284 194 to WT1 380 to WT2_| At the sea cucumber drying facility, seasonally used, Plate 1-2
2 09.02178 79.83708 278 to WT7 460 to WT6 In a coconut plantation, abandoned Plate 3-4
3 09.02012 79.83416 143 to WT7 268 to WT8 _| Used by fishermen Plate 5-6
4 09.02036 79.83347 201 to WT8 218 to WT7_| Used by fishermen Plate 7-8
5 09.02225 7983388 132 to WT8 319to WT7 | Used by the villagers and construction laborers’ at Kalutota | Plate 9-10

cabanas#

6 09.02136 79.83238 79 to WT8 380 to WT7 Plate 11-12
7 09.02687 7982565 199 toWT10 | 570 to WTI1 | Near Shell Coast Resort Plate 13-14
8 09.02695 79.82556 | 211toWT10 | 560 to WTI1 Plate 15-16
9 09.02967 79.82513 365 to WTI11 461 to WT10 Plate 17-18
10 09.03052 79.82026 176 to WTI11 224 to WT12 Plate 19-20
ll 09.03127 79.81875 99 to WT12 362 WTI1 Near Navy check point Plate 21-22
12 09.03337 79.81599 82 to WT13 363 WTI12 Plate 23-24
13 09.03591 79.81241 116 to WT14 | 317 to WTIS Plate 25-26
14 09.04194 79.80269 | 212toWTI7 | 202 to WTI8 Plate 27-28
15 09.05084 79.78748 | 282to WT22 | 335 to WT23 | Nadukuda Navy Camp Plate 29-30
16 09.05097 79.78692 | 280 to WT23 | 347 to WT22 | Outside navy camp Plate 31-32
17 09.05319 79.78216 108 to WT24 | 303 to WT25_| C-coy no.3 navy check point Plate 33-34
18 09.06108 79.76617 140 to WT31 207 to WT30_| Near wadi, Tube well, abandoned Plate 35-36
19 09.06152 79.76589 83 to WT31 242 to WT30 Plate 37-38
20 09.06270 79.76214 117 to WT32_| 256 to WT33_| Near Selvari area Plate 39-40
21 09.06376 79.76221 90 to WT32 201 to WT33_| Near Wadi, Selvari Plate 41-42
22 9.03601 7982497 182 to WT35_| 330 to WT34_| Second row, in a coconut plantation
23 09.04181 79.81811 136 to WT37_| 327 to WT38_| Second row, in a coconut plantation

Source: Date of Assessment: July 2017
® These properties may be acquired by CEB
114

279. The photos of inspected dug wells, tube wells, and temporary dug wells are shown in the Figure
4.63 (Plates 1- 42). The depth of most of dug wells is less than three meters from the soil surface.

Figure 4.63: Photographs of dug wells within the wind power project site, distance to the nearest
wind turbine is given.

oe er

Plate 1. Well No. 1 at the sea cucumber drying site, | Plate 2. Well 1 at the sea cucumber drying site, near
Thoddaweli, 194 m to WT1 WT1

Plate 3. Well 2 in a coconut plantation, near WT7, | Plate 4. Well 2 in a coconut plantation
abandoned, 278 m to WT7

Plate 5. Well 3 at sea cucumber hatchery which is | Plate 6. Well 3 at sea cucumber hatchery
under construction, Oluthoduwai, 143 m to WT7

115

ae “a at

Plate 7. Well 4 at Olothoduwai at the entrance of sea | Plate 8. Well 4
cucumber hatchery site, 201 m to WT8

Plate 9. Well 5, close to the road to Olothoduwai, used | Plate 10. Well 5

by the people working at Kalutota cabanas, 132 m to
WT8

7q

Plate 12. Well 6

the junction of the road towards Shell Coast Resort,
79m WT8

116

Es

Plate 13. Well 7, close to the road to Shell Coast
Resort, 199 m to WT10

Plate 14. Well 7

Plate 15. Well 8, close to the road towards Shell Coast
Resort, drinking water well, 211 m to WT 10

Plate 17. Well 9 at Shell Coast Resort, extracting 4000
Lin 1.5 hours, 365 m to WT11

Plate 18. Well 9 at Shell Coast Resort

f Pa “
ae ois

Plate 19. Well 10, used by people during the fishing
season, 176 m to WT 11

at OF

Plate 20. Well 10

Plate 21. Well 11 at the Navy check point No. 1, 99
m to WT 12

Plate 22. Well 11

©. 7e

j |

Plate 23. Well 12 near fishing wadi, 82 m to WT 13

Plate 24. Well 12

117
118

es a |
Plate 25. Well 13, drinking water well, used by | Plate 26. Well 13
people during the fishing season, 116 m to WT 14.

== pee Ca
Plate 27. Well 14, near Navy check point, 212 to | Plate 28. Well 14
WT17
ars \

Plate 29. Well 15 drinking water well at Nadukuda | Plate 30. Well 15
Navy Camp, 282 m to WT 22

A

16, outside the Navy camp,

Plate 31. Well Plate 32. Well 16
Nadukuda, 280 to WT23
>S>—

Plate 33. Well 17 at a Navy check ppint No.3, 108 m
to WT 24.

Plate 34. Well 17

Plate 35. Well 18, abandoned tube well, near fishing
wadi, 140 m to WT 31

Plate 36. Well 18

119
120

Plate 37. Well 19, used by fishermen in the fishing | Plate 38. Well 19
season, 83 m WT 31

_ |

Plate 39. Well 20, behind fishing wadi, 117 m to | Plate 40. Well 20
WT32

Plate 41. Well 21 near fishing wadi, 90 m to WT 32 | Plate 42. Well 21

280. It is reported that these temporary dug wells are contaminated with sea water during rough sea
period. Electrical conductivity of water in some wells located close to the beach is above the 4,000 ps/cm.

281. During the field visit, electrical conductivity of the water in the visited dug wells, and shallow tube
wells was measured using field conductivity meter and results are given below (Table 4.25).
121

Table 4.25: Electrical conductivity of surface water dug wells and tube wells

Electrical
Site description? Coordinates Conductivity(us/cm)/Temperature(°C)

DW 1 98746 E/421774N 2100 at 35 °C
Twi 97534 E/422858 N 5470 at 36 °C
DW 2 96680 E/423552 N 2520 at 35 °C
DW3 95262 E/424676 N 1485 at 36 °C
DW 4 95149 E/424747 N 2150 at 36 °C
DW5 94354 E/425236 N 1418 at 36°C
DW6 91543 E/426935 N 450 at 35 °C
DW7 91480 E/426948 N 573 at 34 °C
DW8 89201 E/428040 N 4280 at 35 °C
TW2 89250 E/428029 N 1006 at 35 °C
DW9 85190 E/429586 N 4010 at 36 °C
DW 10 85188 E/429571 N 1070 at 36 °C
DW 11 85729 E/429833 N 5320 at 35 °C
DW 12 83726 E/429777 N 1300 at 36 °C
DW 13 93549 E/426070 N 2170 at 36 °C
DW15 94940 E/425845 N 504 at 34 °C
DW 17 90327 E/428519 N 740 at 35 °C
DW 18 87546 E/429625 N 600 at 33 °C

DW = dug well, TW = tube well.

@ Distances from wind turbines listed in previot
Note: Data Assessment: 21-22 February 2016.

282. The electrical conductivity in visited dug wel

us table.

Is close to the beach except DW 6 and DW 7 are

higher than 1,000 ps/cm as a result of mixing of sea water due to the over extraction of groundwater.
Other dug wells show low electrical conductivity as they are located in middle part of Island.

283. The visited dug wells and shallow bore holes are shown in the Figure 4.64. 10 water samples
were collected from dug wells and shallow tube wells were analyzed at Water Resource Board
Laboratory, Hector Kobbekaduwa Lane, Colombo 07 and analyzed water quality parameters are given

in Table 4.26.
122

tee sence sso 100000
t N
Indian Ocean
c w E
SS s
~
a owe. t
a e
D =
Hl a
Gulf of Mannar
A
2
:
:
Legend ze °
owt
© Proposed Wind Turbine Location
4 4 Dug Well and Tube Weil Location B i
i Proposed Wind Park ; =
r 7 r r
Figure 4.64: Wind turbine locations, dug wells (DW) and tube wells (TW)
around the proposed wind farm block
Table 4.26: _ Chemical and physical water quality parameters of dug wells?
SLS potable water
standards 614:2013
Maximum
Requirement
Parameter (mg) Remarks | DW 12] Tw 2 | DW 41 | Dw 16| bw 18| bw 15| pw1 | pws |pwi7| Twi
‘Appearance Clear \Yellowis|Yellow [yellow [Clear |Slighty Yello Yello yellow [Yello
lish __|ish urbid wish _wish__[sh__|wish
Color 5 ND | 27 | 156 | 14 | ND | ND 8 38 7 27
Turbidity in NTU 2NTU 7 059 | 0.78 | 022 | 077 | 125 | 0.27 | 024 | 0.17 | 068
PH (lab) 65-85 77 [79 | 75 | 74 | 78 | 78 | 79 9 77 | 77
Electrical conductivity 750 7285 | 984 | 5280 | 621 | 600 | 498 | 2708 | i512 | 733 | 5475
in ys/cm (lab)
Total Hardness in mg/L 250 363 | 202 | 695 | 237 | 307 | 243 | 505 | 303 | 305 | 570
(as CaCOs)
Total Alkalinity in mg/L 200 396 | 202 | 695 | 237 | 301 | 243 | 378 | 335 | 337 | 646
(as CaCOs)
Total Dissolved solids 500 630 | 483 | 2653 | 305 | 294 | 245 | 1371 | 741 | 360 | 2703
in mg/L (calculated)
Calcium in mg/L (as 700 73 | 7 | 124 | 73 | 45 | 48 | 118 | 37 | 100 | 116
Ca)
Magnesium in mg/L somgLit  |ifthereis | 44 | 30 | tes | 15 | 35 | 24 | 51 51 13 68
(as Mg) $04=250 150 |less
ma/L if sulphate,

123

SLS potable water
standards 614:2013
Maximum
Requirement
Parameter (mg/l) Remarks | DW 12| TW 2 | DW 11 | DW 16| DW 18| DW 15| Dw14 | Dw3 |DW17| TW1
$04<250 mg/L [Mg up to
150 mg/l
may be
allowed.
Total Iron in mg/L (as 03 Totaliron | 0.02 | 0.02 | 0.04 | 001 | ND | 0.07 | 002 | 002 | 001 | 003
Fe) shall not
exceed
0.3 mg/l
Chioride in mg/L (as 250 209 | 134 | 1950 | 52 40 29 | 677 | 305 | 50 | 1467
Cl)
Sulphate in mg/L (as 250 Tat_| 57 50 2 7 13 | 142 | 48 34 | 263
0.)
Fluoride mg/l as F 7 T09 | 035 | 1.35 | 098 | 082 | 1.76 | 052 | 059 | 1.47 | 049
Nitrate mg/l as N) 250 33 | ti7 [i719] i06] 31 | 04 | ND | 48 [37 | 142
Phosphate in mg/L (as 2 073 | 064 | 52 | 38 | 063 | 064 [035 | 49 | 269 | 0.25
PO.)
@ No parameter of pollution measured. No industrial activity in area yet, two under construction.
Note: Data Assessment: 21-22 February 2016
284. The analysis revealed that some of the parameters (EC, Cl, TDS, alkalinity, hardness) in the wells
located close to the beach are not within the Sri Lankan drinking quality standards (SLS 614:2013) as a

result of mixing of sea water due to the over extraction of groundwater. Also, analysis results revealed
that most of parameters except alkalinity and phosphate in the wells located in the middle part of the
island are within the Sri Lankan drinking water quality standards (SLS 614:2013). At present, the
groundwater of the area is mainly used for the drinking and household purposes.

Observed Annual Flood Levels and Duration

285. Generally, Mannar Island shows flat topography in the regional scale. However, the study area
shows rough ground surface in local scale due to the presence of discontinous sand dune structures.
The elevation of sand dune at the area close to the beach varies from 0.5 m to 1.5 m with respect to flat
ground surface (Figures 4.65 and 4.66).

Figure 4.66-67: Rough ground surface of the study area close to sea, Mannar.

286. During the field survey, it was noted development of the narrow sand barrier is along the beach
ine as a result of long shore sediment transport and average height of narrow sand barrier is about 0.5
m above the flat ground surface.

287. The study area is located within the dry zone of Sri Lanka. According to the rain fall distribution in

124

last 30 years (Department of Meteorology), lowest (625 mm) and highest rainfall (1,219 mm) had been
received during year of 1980 and 2008. The annual average rainfall of the area is about 950 mm (10-
year average) while calculated annual pan evaporation is about 2,100 mm (Source: Department of
Meteorology). The main contribution of precipitation is received from NE monsoon.

288. During the days, considerable proportion of rain water infiltrates into the ground and reaches to
the groundwater table. As a result of continuous raining, groundwater level gradually increases and
reaches to the ground level and groundwater stagnates over the depression areas as surface water
bodies. This water flows along the depressions to the sea mainly through stream segments and
groundwater discharge. However, due to the presence of narrow sand barrier along the beach line,
flooding conditions less than one meter especially at the low laying inland areas close to beach could be
expected. These conditions could be seen in each and every year during the north east monsoonal period
for a period of about two months.

Oceanography in the Gulf of Mannar

289. The large scale oceanic currents related to regional oceanic circulation which dominate waters
beyond the continental shelf are controlled by winds and temperature differences, and their general
pattern changes seasonally. Off the west coast, currents are strongest during the south west monsoon,
and exhibit a westerly trend (De Bruin et al., 1994). Strong currents occur in the Palk Strait between India
and Sri Lanka. Velocities of between 2.5-3 m/sec are common at the Indian end of Adam’s Bridge. High
velocities of this nature may contribute to increased sediment transport within this area. The ocean
current is driven from the Bay of Bengal to the Arabian Sea during the north-east monsoon and from the
Arabian Sea to the Bay of Bengal during the SW monsoon. The seas around Sri Lanka are micro tidal
and are predominantly semidiurnal.

290. The shelf around northern and northwestern part of the island is broad and the shelf ends more
abruptly in the south and east of the island. Within the shelf area, averaging 22 km. The mean water
depth is about 75 m, but the submarine elevations drop abruptly to 900m within 3 km and 1,800 m within
about 15 km of the shelf edge. Beyond this area is a steep descent of over 5,500 m bringing it to the
general bottom level of the Indian Ocean (Madduma Bandara, 1989). The depth of the thermocline varies
with the monsoons reaching 100-125 m on the west coast during the northeast monsoon and 40-60 m
during the southwest monsoon period. On the east coast, south of Pedro Bank, the depth of the
thermocline is at 50-70 m from the end of SW monsoon to the start of the NE monsoon, and 20-40 m at
the start of the southwest monsoon (Maldeniya, 1997).

4.8.3 Air Quality

291. The proposed project area from Thoddaveli to Old Pier has no permanent houses or industries
(fishmeal factory is under construction). A tourist hotel, navy camps and their observation points, fishing
boat landing sites, fishing Vaadi and ma-del hauling sites are found along the coast. There is a fishmeal
factory outside the project locations. The lands in the project area are consisting of coastal vegetation
and scrublands. Therefore, air pollution is not taking place in the project area. There are few tractors and
lorries often used for fishing activities and they run along the coast. However, the contribution of these
sources to air pollution is negligible as there are prevailing winds throughout the year.

292. An overview of physical air quality parameters air temperature, air pressure, air humidity and air
density at wind farm area are shown in Table 4.27 as follows:
125

Table 4.27: Physical Air Quality Parameters
Air temperature [°C] in 80.0 m Air pressure [hPa] in 16.0 m Air humidity [%] in 100.0 m
Mean Max Min Mean Max Min Mean Max Min
27.8 32.3 22.4 1003 1011 974 84 100 45

Air density [kg/m] in ~80.0 m with humidity Air density [kg/m§] in ~80.0 m without humidity
Mean Max Min Mean Max Min
1.147 1.173 1.127 1.1608 1.185 1.142

Source: IEE report of CEB for Mannar Wind Farm Project (2016)

4.8.4. Noise (Inventory of Noise Sources and Levels)

293. The proposed project area, which is an Energy Development Area, is located within Pradeshiya
Sabha limits, and was originally defined as a low noise area according to the National Environmental
(Noise Control) Regulation No. 01 of 1996 Extraordinary Gazette No. 924/12, 1996. However, on 2 May
2017, the Urban Development Authority has declared the Energy Development Area as an ‘Industrial
Zone’ resulting in the project site being reclassified as a high noise area*® (see Annexure 8 for the official
declaration from UDA).

294. No predominant noise sources have been identified other than noise arising from day to day
human activities, noise coming from animals like birds and noise arises due to vehicular traffic (few
tractors and lorries driven along the coast). Other relevant noise sources include the fish meal factory,
which is running a generator (Minor source of air pollution) and fish processing machinery, and a
proposed sea cucumber hatchery which will be complying with Industrial Standards for noise emissions.

295. Summary of measurement data on existing and background noise levels for eight measurement

locations in Mannar Island conducted by the ITI, 2015 in the project area are presented in Table 4.28
(24-hour locations).

Table 4.28: _ Existing and background noise levels, 24-hour measurement/locations

Date Measurement Assessment time Assessment time Assessment time
Location period-Day period-Evening period- Night
ABL | RBL | ENL | ABL | RBL | ENL | ABL | RBL | ENL
dB(A) | dB(A) | dB(A) | dB(A) | dB(A) | dB(A) | dB(A) | dB(A) | dB(A)
2015 N1 [9° 0'51.13"N 42 43 55 a4 43 55 43 48 57
October 05,06 79°51'33.22"E
[Thoddaveli
ater Board
\Office
2015 N2 [9° 1'27.44"N 43 46 54 a4 44 50 42 46 49
October 05,06 179°50'39.69"E
Mr. M.
IMariyadas
2015 N3 [9° 1'44.07"N 4 43 47 39 46 50 42 44 48
October 05,06 179°49'28.53"E
Shell Coast
[Resort

46 This area has been classified as an industrial area for noise purposes, mainly to facilitate the energy development. Clasificaiton
is done by the Urban Development Authority according to the National Environment Act. There are industrial estates declared
by the Industrial Development Board and Board of Investments, which cover borader aspects other than noise.
126

Measurement Assessment time Assessment time Assessment time
Location period-Day period-Evening period- Night
ABL | RBL | ENL | ABL |] RBL | ENL | ABL | RBL | ENL
dB(A) | dB(A) | dB(A) | dB(A) | dB(A) | dB(A) | dB(A) | dB(A) | dB(A)
2015 N4 9° 4'32.66"N 37 47 58 44 46 57 38 43 55
October 05,06 79°49'8.09"E
julian Dias,
posale
2015 N5 9° 3'26.00"N 41 42 48 39 39 43 40 42 47
October 06,07 79°47'45.81"E
House,
INadukuda
2015 N6 [9° 4'34.03"N 39 4 51 38 a 47 34 38 45
October 06,07 9°45'2.74"E
Bishop House,
[Mannar
2015 N7 [9° 4'32.14"N 46 47 58 48 49 52 48 48 53
October 06,07 79°43'51.12"E
jOld Pier Navy
Camp,
[Thalaimanar
2015 —October | N8 [9° 5'5.13"N 44 46 57 43 44 53 42 43 51
- 06,07 79°43'36.34"E
House,
[Thalaimannar
ABL = assessment background level (LA90, 15min), ENL = existing noise level (LAeq,h), h = hour, RBL = rating background
level (LA90,15min), . Data Assessment: 21-22 February 2016

Date

296. Asecond program of background noise measurements was undertaken from 6-12 March 2017,
by National Engineering Research Development Centre of Sri Lanka, at six locations, with a total of 48
hours of data acquired at each location. Locations are displayed in Figure 4.67, and a summary of these
measurement results is displayed in Table 4.29.

Latitude
7, Sea cucumber drying corpaund near TUTbINE
ogation 1

3. The fishing hut near Turbine 7&8 where outside
laborers stay, Sea cucumber hstchery is 135m
east, from this point 9.020873 | 79.83263
4. Shell Coast Resort between Turbines 10811

%, Two fahing huts near Turbines 90831 where
laborers stay

9.005281 | 79.851436

reer mao petagauees Noose
METI HAGAN GEBCH Mogg. remanent Com

Figure 4.67: Locations for background noise measurements

127

Table 4.29: Existing and background noise levels, 24-hour measurement/locations

Day L peg Leo
Ave Min Max Ave Min Max
Sea cucumber drying compound near WT1 49.5 43.1 55.1 45.0 40.2 50.0
Kalutota Cabanas between WT78&8? 49.1 41.5 55.8 38.8 33.0 41.5
Fishing camp near WT7&8 45.3 39.1 49.5 39.1 31.7 43.9
Shell Coast Resort between WT10811 41.1 32.5 49.5 35.5 25.1 45.4
Kalutota Cabanas between WT17&18 43.1 37.3 51.7 37.0 30.8 46.3
Fishing camp near WT30&31 49.3 45.5 59.1 44.5 40.0 52.7

Night L Acq Leo
Ave Min Max Ave Min Max
Sea cucumber drying compound near WT1 48.1 43.6 52.3 45.6 41.8 49.0
Kalutota Cabanas between WT78&8? 44.4 41.5 52.5 39.9 34.7 42.8
Fishing camp near WT7&8 47.0 40.0 54.8 41.5 36.0 52.6
Shell Coast Resort between WT10&11 43.3 40.7 49.7 41.7 38.9 43.2
Kalutota Cabanas between WT17&18 40.4 35.9 50.5 36.8 33.0 44.2
Fishing camp near WT30&31 49.6 42.9 51.8 44.9 43.4 48.9

a These properties may be acquired by CEB
Source: Data by NERD, March 2017 for EIA.

Operational Sri Lankan Noise Guidelines

297. According to the National Environmental (Noise Control) Regulation No. 02 of 1996 Extraordinary
Gazette No. 924/12, 1996 the maximum permissible noise level at the boundaries of the wind turbine
farm in LAeg,T as follows (Table 4.30):

Table 4.30: _ Permitted Noise levels at boundary of project area as per SL Laws
Area Day Time LAeg,T / dB(A) Night Time LAeqT / dB(A)
High Noise 70 60
[Medium Noise 63 50
Low Noise 55 45
Silent Zone 50 45

Note: “High Noise Area” means any export processing zone established by the BOI or industrial estates approved under Part
IV C of the NEA; “Medium Noise Area” means an area located within any Municipal Council area and Urban Council area;
“Low Noise Area” means an area located within any pradeshiya sabha area; “Silence Zone” means the area covered by
distance of 100 m from the boundary of a courthouse, hospital, public library, school, zoo, sacred areas and areas set part for
recreation or environmental purposes. ** Day time and Night time are 0600h to 1800h and 1800h to 0600h, respectively for
above areas.

298. However, as per the Regulation 03 (Schedule 02) of the same at locations where the background
Noise level exceed or marginal to the given level in the Regulation 01 (above table) an addition of +5 dB
is allowed for High Noise areas.

299. Maximum permissible noise levels in at boundaries of the land in which the source is located in
LAeq,T , for construction activities.

Day Time: 75 dB (A)

Night Time: 50 dB(A)

300. Day time and night time are 0600h to 2100h and 2100h to 0600h, respectively for construction
activities.
128

Noise Guidelines used for Modelling Wind Farm Noise Output

301. As the specific wind turbine model and its characteristics will not be known until the conclusion of
the tender process, the noise impact has been assessed by modelling an illustrative scenario that
complies with noise limits at sensitive locations in the vicinity of the wind farm, as prescribed below.

302. In consultation with CEB and ADB, sensitive locations, or “receptors” have been classified as
follows:

. Residential: permanent dwellings and community facilities in surrounding villages, Shell
Coast Resort and two new tourist hotels (Cabanas) currently under construction
(potentially to be acquired by CEB, which would negate their status as receptors), and
Vaadies for sleeping purpose (and are not provided alternative accomodation).

. Institutional (sleeping): Naval camps (potentially to be classified as Institutional based on
CEB agreement with the Navy), Naval outpost, churches and Vaadies for non- sleeping
purpose.

. Industrial: Industrial facilities including the fish meal processing factory, and the
proposed cucumber hatchery.

. Commercial: Fisher camps.

303. The Urban Development Authority in its letter has rezoned the Energy Development Area within
Mannar Island gazette by the SLSEA under Act No. 35 of 2007 as an “Industrial Area” for application of
the National Environmental (Noise Control) Regulations in accordance with the National Environmental
Act. As required by the National Environmental (Noise Control) Regulations, given the site is a ‘high noise
area,’ compliance with these regulations should be achievable for even a relatively small boundary
around each individual wind turbine such as the 150 m x 150 m land parcels CEB are acquiring (see
Noise Modelling in Appendix 5).

304. Noise limits have been defined in accordance with ADB requirements, referencing IFC World
Bank Environmental Health and Safety Guidelines. Based on this guideline and in consultation with ADB,
the proposed maximum allowable total noise levels at the identified receptors:

. At residential locations: no more than 50 dB (LAeq 1 hour) during day-time hours of O600—
1800, and 45 dB (LAeq 1 hour) during night-time hours of 1800-0600.

. At institutional locations (where people are sleeping): no more than 55 dB (LAeq 1 hour)
during day-time hours of 0600-1800, and 45 dB (LAeq 1 hour) during night-time hours of
1800-0600.

. At institutional locations: no more than 55 dB (LAeq 1 hour) during day-time and night-
time hours.

. At industrial and commercial locations: no more than 70 dB (LAeq 1 hour) during day-time

hours of 0600-1800, and 60 dB (LAegq 1 hour) during night-time hours of 1800-0600.

305. Wind farm noise level is typically modelled at receptors without consideration of any potential
additive effects of ambient background noise. As such, a 1 dB allowance for the additive effect of wind
farm noise plus background noise has been assumed in this assessment, to estimate the total noise level

306. Under the IFC World Bank Environmental Health and Safety (EHS) Guidelines and Sri Lankan
regulations, as an alternative to the fixed noise limits described above, noise limits can be set relative to
existing background noise levels where background nosie already exceeds the fixed noise limits. Where
background noise exceeds noise limits, an allowance of measured background noise +3 dB (LAeq 1hour)
129

is permitted by the IFC World Bank Environmental Health and Safety Guidelines. Background noise
measurements have been made during the south-west wind season in June 2017, and additional
measurements will be made during the north-east wind season, in order to define allowable wind turbine
noise output during high background noise periods (October—March 2018). For the interim, modelling in
this report is compared against only the fixed limits. These are high quality measurements of duration 2—
3 weeks, as required by international wind farm noise measurement standards.‘*’ These additional
measurements will enable wind farm noise output limits to be determined for periods when background
noise exceeds the fixed noise limits (as described in Appendix 5a).

307. When background noise measurements are considered and they already exceed the fixed limits
in the para 303, IFC World Bank EHS Guidelines require noise impact of the project to result in a
maximum increase in background noise levels of 3 dB at receptor locations.

4.8.5 Bird Survey Results

308. A complete Avian Collision Risk Assessment report is attached as Appendix 2. The purpose of
this risk assessment study is to undertake cumulative collision risk modelling for the projects and assist
CEB in preparing the EIA's ornithological assessment. This assessment supports CEB in undertaking
the ornithological assessment for the proposed power evacuation infrastructure and associated large-
scale wind power developments. This includes analysis of the collected survey results and preparation
of bird flight activity data for input to a collision risk model. Collision risk modelling was carried out along
with the discussion on methodology, results, assumptions and limitations of collision risk modelling
undertaken.

Avifauna Found in the Project Affected Area

309. Three major data sets (records of the FOGSL, Ceylon Bird Club and Ramsar data sheet) were
used to compile the birds that have been recorded previously in the region. The Field Ornithology Group
of Sri Lanka that has listed 109 species of birds, records of the Ceylon bird club that has listed 164
species for this area and bird list posted in the Ramsar website for Vankalai sanctuary which has listed
148 species. Based on these sources, a list of 184 species of birds has been compiled for the area
(Mannar Island and Vankalai Sanctuary and the surrounding areas). Out of these, only 91 bird species
have been recorded by all three sources while others were recorded in either one or two of the sources.

Bats

310. Two colonies of fruit bats were observed away from the wind farm area and the transmission line
corridor. Altogether, four species of bats*® were recorded in the entire Mannar Island. This includes one
species of Megachiroptera (Fruit bats) and three species of Microchiroptera (Insectivorus bats). A fruit
bat colony was observed near the wind farm. However, they fly away from the wind farm’ as their feeding
ground is located on mainland and therefore will not run the risk of collision with turbines. It is about 500
m from the wind turbine no.1 towards inland. (See Figure 4.68 for fruit bat colony).

47 OA states “there is no compelling evidence that it is necessary to carry out background noise surveys at any particular time
of year, or over two or more separate periods.”

48 These four are Pteropus giganteus, Hipposideros ater and Pipistrellus sp (two species of this genus can occur in this area.
However, they could no be identified up to species level as these are small bats and nned to be captured in order to identify
them down to species level). None of these species are listed as endemic, threatened or Range restricted.

4° Bat outflights and inflights were trackedduring the extende survey June 2016 to March 2017 to identify flight directions
130

Vedithalativu Naturg

Gulf of Mannar

Figure 4.68: Location of fruit bat colony

311. The movement pattern of bat colony was studied separately. The movement was away from the
windfarm in the direction of the mainland. This flight path does not overlap with the Vantage Point that
was closest to the bat colony (VP1). Bats were recorded only several times during the additional study
from June 2016 to March 2017. These records® are given below:

June: 350 records during the VP surveys and no bats were recorded.

July: 1775 records during the VP survey and no bats were recorded.

August (VP1): 643 records during the VP surveys and fruit bat was recorded twice.
September: 1320 records during the VP surveys and no bats were recorded.

October: 1063 records during the VP surveys fruit bats were recorded six times in VP1
and seven times in VP3.

November: 2136 records during the VP surveys fruit bats were recorded two times and
insectivorous bats were recorded three times in VP2 and fruit bats were recorded two
times and insectivorous bats were recorded two times in VP3.

50 Since the number of observations on bats was negligible during the VP survey, this was excluded from the collision risk

modeling.
131

December: 1957 records during the VP surveys fruit bats were recorded four times in VP1
January: 951 records during the VP surveys and no bats were recorded.

February: 1311 records during the VP surveys and no bats were recorded.

March: 622 records during the VP surveys and no bats were recorded.

Block Counts

312. The results available from the block count surveys of the South Shore count area (i.e., the area
adjacent to the proposed wind farm site) are summarized in Table 4.31. These gives the count block
peaks for the South Shore count area for each season (migrant/non-migrant). It should be noted that this
count sector includes extensive areas outside the potential impact zone of the wind farm, so should only
be used to give an indicative view of the baseline bird populations that could be affected by the wind
farm.

Table 4.31: Water bird and raptor counts seasonal peak counts recorded in the ‘South Shore’ count area
during the Block Count Surveys, migrant and non-migrant seasons 2014-2016.

- South Shore
Species - -
Non-migrant Migrant
Garganey ) 2000
White-breasted Waterhen 0 10
Purple Swamphen ) 16
Common Moorhen 0 12
Painted Stork () 200
Asian Openbill 6 25
Eurasian Spoonbill ) 75
Black-headed Ibis () 25
Indian Pond-heron 5 25
Eastern Cattle Egret ) 100
Grey Heron 11 50
Purple Heron 6 10
Great Egret 12 25
Intermediate Egret 30 60
Little Egret 34 350
Spot-billed Pelican ) 13
Little Cormorant 45 350
Indian Cormorant 10 250
Indian Stone-curlew 0 3
Great Thick-knee 12 8
Black-winged Stilt 10 45
Pacific Golden Plover 0 6
Common Ringed Plover ) 4
Little Ringed Plover ) 120
Kentish Plover 42 50
Lesser Sand Plover 40 100
Red-wattled Lapwing 10 15
Whimbrel 21 4
Eurasian Curlew 1 25
Black-tailed Godwit () 10
Ruddy Turnstone 5 32
Curlew Sandpiper ) 75
Sanderling ) 32
Little Stint (a) 180
Terek Sandpiper ah] 56
Common Sandpiper 1 3
Common Greenshank 2 12
Common Redshank 2 25

132

South Shore

Species Non-migrant Migrant
Wood Sandpiper ) 12
Marsh Sandpiper ) 275
Brown-headed Gull () 5000.
Heuglin's Gull ) 3000
Little Tern 45 150
Saunders's Tern 8 20
Gull-billed Tern 5 110
Caspian Tern 300 400
Whiskered Tern 2 150
Common Tern 100 )
Lesser Crested Tern 4 250
Sandwich Tern ) 2
Greater Crested Tern 1 100
Oriental Honey-buzzard ) 2
Changeable Hawk-eagle 2 2
Booted Eagle ) 4
White-bellied Sea-Eagle 2 2
Brahminy Kite 3 15
Black Kite 1 5
Common Kestrel () 1

Grid Counts

313.

4.32. This Table gives the peak monthly count made across all of the surveyed grid squares wit

The results of the grid count line transect surveys for grid squares that overlapped the potential
impact zone of the wind farm (taken as the wind turbines plus a 600 m buffer) are summarized in Table

hin this

zone in the migrant (September—April) and non-migrant (May-August) seasons over the two survey years.
The results of these surveys are again only indicative as only a small number of survey visits were made
to each grid square (1-5 over the 2-year survey).

Table 4.32: Peak monthly bird counts of water birds and raptors recorded during the Grid Line Transect

Surveys, during the migrant (Sep—Apr) and non-migrant (May—Aug) seasons, 2014-15 and 2015-16.

No. | Species Migrant peak Non-migrant peak
1 White-breasted Waterhen ie) 1
2__| Asian Openbill 10 7
3 | Indian Pond-heron 2 i¢)
4 | Eastern Cattle Egret 20 i¢)
5 Purple Heron ie) 1
6 | Great Egret 4 1
7__| Intermediate Egret 5 i¢)
8 | Little Egret 40 3
9 | Little Cormorant 3 i¢)
10_| Great Thick-knee 5 2
11__| Black-winged Stilt 1 0
12 | Grey Plover 1 0
13 | Kentish Plover 4 i¢)
14 | Lesser Sand Plover 13 3
15 | Red-wattled Lapwing 25 13
16 | Whimbrel 2 0
17_| Ruddy Turnstone 9 2
18 | Sanderling 87 1
19 | Common Sandpiper 13 1

133

No. | Species Migrant peak Non-migrant peak

20_| Brown-headed Gull 136 3

21_| Black-headed Gull 5 i¢)

22 | Heuglin's Gull 65 0

23 | Little Tern ie) 12

24 | Gull-billed Tern 27 9

25 | Caspian Tern 6 22

26_| Whiskered Tern 7 i¢)

27_| Common Tern 2 i¢)

28 | Lesser Crested Tern 2 6

29 | Greater Crested Tern 3 87

30 | Booted eagle 1 0

31__| White-bellied Sea-eagle 1 2

32_ | Brahminy Kite 33 10

33__| Black Kite 2 0
Vantage Point Surveys (June-December 2016)
314. The water bird and raptor over-flying rates at rotor height (i.e., those at risk of collision) recorded
during the June-December 2016 VP surveys are summarized in Table 4.33. This Table gives the mean

over-flying rate recorded through the proposed wind farm site

the migratory and the non-migratory seasons.

tom each of the four vantage points for

Table 4.33: Water bird and raptor flight rates (number of birds per hour) recorded through the proposed
wind farm site, June-December 2016, from each of four vantage points.

Migratory season (Sep-Dec) flight rate Non-migratory season (Jun-Aug) flight
Species (birds/hour) rate (birds/hour)

VP 1 VP 2 VP 3 VP 4 VP 1 VP 2 VP 3 VP 4
Northern Pintail 1.47 0 0 1.25 0 0 0 0
Indian Pond-heron 0.09 0.13 0.78 0 0 0 0 0
Eastern Cattle Egret 0 0.08 0 0 0 0 0 0
Purple Heron 0 0 0.06 0.04 0 0 0 0
Great Egret 0.03 0 0 0.04 0 0 0 0
Intermediate Egret 0.27 0 0.72 0 0.02 0 0 0
Little Egret 0.09 0.50 1.55 0.08 0.01 0.07 0 0
Spot-billed Pelican 1.50 0.42 0 0 0 0 0 0
Little Cormorant 0.03 0.38 0 0 0.05 0 0 0
Indian Cormorant 1.18 0 0 0 0.02 0 0 0
Heuglin's Gull 0.21 0 0 0 0 0 0 0
Gull-billed Tern 0.15 0.08 0.12 0 0 0 0 0
Caspian Tern 0.03 0 0 0 0 0 0 0
Little Tern 0 0 0 0 0.001 0 0.005 0.02
Lesser Crested Tern 0 0 0 0 0.001 0 0 0
Greater Crested Tern 0 0.13 0 0 0.02 0.004 0.04 0
Booted Eagle 0.06 0 0.06 0.04 0 0 0 0
White-bellied Sea-eagle 0.29 0 0.48 0.13 0.02 0.04 0 0
Brahminy Kite 1.59 2.96 0.84 1.38 0.30 0.18 0.77 0.23
Common Kestrel 0 0 0 0.04 0 0 0 0

315. The flight rates in Table

4.33 relate to those birds passing through the wind farm itself. These

rates were generally low, with most birds observed concentrated over the sea or along the long coastline

rather than coming further inland

where the wind turbines would be located. Table 4.34 provides further

information on this flight distribution. It gives the percentage of flights of each species that were recorded
134

more frequently (>10 flights) in each of the five distance categories from the shore. By locating the VPs

in relation to distance from the shore.

looking along the shore, it has been possible to more accurately determine which flights remained along
the shore and which came further inland and through the wind farm site. All flights inland
have been considered as potentially at risk of collision.

rom the beach

Table 4.34: Distribution of flights recorded during the Jun-Dec 2016 VP surveys

Number of

flights Sea/ 0-50m from 50-100m 100-150m >150m from
Species recorded beach beach from beach from beach beach
Indian Pond-
heron 47 4% 40% 30% 17% 9%
Eastern Cattle
Egret 52 40% 19% 29% 6% 6%
Purple Heron 10 0% 20% 30% 10% 40%
Great Egret 21 57% 10% 19% 5% 10%
Intermediate
Egret 53 51% 21% 19% 8% 2%
Little Egret 298 72% 16% 8% 3% 1%
Spot-billed
Pelican 5 0% 40% 20% 0% 40%
Little
Cormorant 1 36% 18% 18% 18% 9%
Indian
Cormorant 17 41% 18% 24% 12% 6%
Great Thick-
knee 25 68% 24% 4% 4% 0%
Lesser Sand
Plover 34 91% 9% 0% 0% 0%
Red-wattled
Lapwing 18 0% 50% 44% 6% 0%
Ruddy
Turnstone 16 88% 13% 0% 0% 0%
Sanderling 15 100% 0% 0% 0% 0%
Brown-headed
Gull 187 100% 0% 0% 0% 0%
Heuglin's Gull 397 96% 3% 1% 0% 0%
Sooty Tern 11 100% 0% 0% 0% 0%
Little Tern 186 96% 2% 1% 1% 0%
Gull-billed Tern 1133 85% 12% 2% 0% 0%
Caspian Tern 35 94% 0% 3% 3% 0%
Whiskered
Tern 24 92% 8% 0% 0% 0%
Lesser Crested
Tern 185 99% 1% 0% 0% 0%
Greater
Crested Tern 400 96% 3% 1% 0% 0%
White-bellied
Sea-eagle 63 51% 16% 11% 10% 13%
Brahminy Kite 458 30% 20% 17% 19% 15%
Black Kite 12 50% 25% 17% 8% 0%

135

Vantage Point Surveys (January-March 2017)

316. The waterbird and raptor over-flying rates at rotor height (i.e. those at risk of collision) recorded
during the January—March 2017 VP surveys (surveys further enhanced with more detailed flight mapping)
are summarised in Table 4.35. This Table gives the mean over-flying rate recorded through the proposed
wind farm site at rotor height from each of the four vantage points.

Table 4.35: Waterbird and raptor flight rates (birds per hour) recorded through the proposed wind farm
site, January-March 2017, from each of four vantage points.

Flight Flight Flight Flight
rate/hour | rate/hour | rate/hour | rate/hour

Species (VP 1) (VP 2) (VP 3) (VP 4)

Painted Stork 0 0 0.042 0

Intermediate Egret 0.028 0 0 0

Spot-billed Pelican 0 0 0.167 0

Indian Cormorant 0 0 0 0.208

Great Black-headed Gull 0 0 0.042 0

Heuglin's Gull 0.115 0 0.208 0

Gull-billed Tern 0.119 0 0 0.250

Caspian Tern 0 0.083 0 0

Greater Crested Tern 0 0.111 0 0

White-bellied Sea-eagle 0 0.028 0 0

Brahminy Kite 0.338 0.489 0.637 11.780

Black Kite 0 0.028 0 0

Common Kestrel 0.028 0 0 0
Enhanced Block Counts (January-March 2017)
317. The waterbird and raptor counts made during the enhanced block counts in January-March 2017
are summarised in Table 4.36. These surveys covered all of the potential disturbance zone around the

wind farm, so show the bird populations that could be at risk of disturbance. This Table gives the count
totals for each of the six survey days, and the overall peak count. Seven Critical Habitat species were
recorded during these surveys: little egret, Indian cormorant, red-wattled lapwing, brown-headed gull,
gull-billed tern, Caspian tern and lesser crested tern. Most were restricted to the beach habitat and were
uniformly distributed along the coast. Only little egret, Indian cormorant, red-wattled lapwing were found
on the inland sectors (on the thonas wetland habitat).°"

Table 4.36: Waterbird and raptor block counts from in/around the proposed wind farm site, January—
March 2017 (daily count totals). Critical Habitat species are indicated in bold.

Species 17-Jan 18-Jan 16-Feb 18-Feb 21-Mar 23-Mar Peak
Indian Pond-heron 4 9 7 18 18 26 26
Eastern cattle egret 35 31 29 63 39 88 88
Great egret 40 41 25 53 44 78 78
Intermediate egret 40 20 30 34 57 98 98
Little egret 124 83 78 98 80 124 124
Little cormorant 2 2 5 14 11 29 29

51 Thonas were included as these are inhabitaed by waterbirds. But none of the species that trigger critical habita were recorded
in the Thionas during ground counts and hence excluded in the map provided in EIA report. But little egret, Indian cormorant
and red-wattled lapwing have been identified as CH species.
136

Species 17-Jan 18-Jan 16-Feb 18-Feb 21-Mar 23-Mar Peak
Indian Cormorant 0 4 20 17 22 48 48
Red-wattled lapwing 7 4 4 7 6 9 9
Whimbrel 9 6 4 2 2 3 9
Sanderling 4 5 3 3 1 4 5
Terek sandpiper 6 3 6 2 2 2 6
Common sandpiper 18 19 13 8 ah} 23 23
Brown-headed gull 166 178 195 169 282 345 345
Black-headed gull 27 20 30 22 41 27 41
Heuglin's gull 161 164 165 171 245 316 316
Little tern At 44 52 60 54 75 75
Gull-billed tern 97 78 70 86 64 81 97
Caspian tern 18 29 17 13 7 8 29
Whiskered tern 104 128 135 180 177 218 218
Lesser crested tern 14 53 68 61 92 83 92
Greater crested tern 17 13 13 25 17 23 25
White-bellied sea-eagle 8 2 3 2 3 1 8
Brahminy kite 43 34 40 35 29 33 43
Black kite 2 5 4 6 6 0 6

5.0 ANTICIPATED ENVIRONMENTAL IMPACTS AND MITIGATION MEASURES

5.1 Environment Impacts and Mitigation Measures

318. This section predicts and assesses the project's likely positive and negative direct and indirect
impacts to physical, biological, socioeconomic (including occupational health and safety, community
health and safety, vulnerable groups and gender issues, and impacts on livelihoods through
environmental interventions and physical cultural resources in the project's area of influence. In
quantitative terms to the extent possible; this section also identifies mitigation measures and any residual
negative impacts that cannot be mitigated; explores opportunities for enhancement; identifies and
estimates the extent and quality of available data, key data gaps, and uncertainties associated with
predictions and specifies topics that do not require further attention; and examines global, trans boundary,
and cumulative impacts as appropriate.

5.2 Environment Problems due to Project Location and Design

319. The EHS Guidelines for wind energy include information relevant to environmental, health, and
safety aspects of wind energy facilities. It should be applied to wind energy throughout the construction
and operational phases. It presecribes a set of recommendations and strategies for noise-related
mitigation options and toppling risk management. The necessity and exact number of affected structures
and people are to be known after finalization of engineering designs by EPC contractor, as the impacts
depend on the number of turbines and their specification. Thus, detailed survey regarding this
environmental impact driven displacement can only be assessed after the finalization of the design. The
wind farm is sited away from major settlements, and thick vegetation areas are avoided wherever
possible; although it does include some Palmyra and coconuts and home gardens etc. The land identified
for project construction is largely private land except for the CCD declared 80m wide corridor. CEB will
follow two distinct approaches in securing the land required for the project. The first approach would be
to obtain the land through negotiated settlement based on willing-buyer-willing-seller principle and the
rest would be secured through land acquisition process.
137

5.3 Environmental Impacts Associated with Pre-Construction Stage
5.3.1 Acquisition/Clearance of home plantations and other lands

320. The first row of wind turbines, about 12 km in length, is located 140 m inwards from the island’s
southern coastline. The land earmarked for acquisition or purchase is largely fallow land covered with
scrubs, hardly used for any productive or residential purposes and free of encumbrances. Therefore,
neither physical displacements nor significant resettlement impacts are anticipated. The project impacts
are primarily confined to temporary economic displacements for fishermen causing from the construction
and operation of the pier and the intermittent disturbances during transportation of equipment to their
respective destinations along the project site and the installation of wind turbines (WTs). The permanent
economic impacts are on a small number of standing and commercial trees which will be either avoided
in the final designs or compensated with cash.

321. The common habitats within the coastal belt of 170-185 m are sea shore vegetation and coastal
scrublands. Species such as |pomoea pes-caprae (Muhudu Bin Thamburu), Spinifex littoreus (Maha
Ravana Reula), Clerodendrum inerme (Wal Gurenda), lpomoea macrantha, Wedelia biflora, Launaea
sarmentosa, Pedalium murex (Et- Nerenchi), Sesuvium portulacastrum (Maha Sarana) and Premna
obtusifolia (Mahamidi) are common in the beach and sea shore vegetation.

322. The coastal scrublands are found after the sea shore vegetation towards inland. The
characteristic tree in the scrubland is Acacia planifrons, with an umbrella type tree crown. In some areas,
it forms a consociation and the canopy cover is almost 100% allowing very little sunlight to the ground
vegetation. Towards the inland tall Palmyra (Borassus flabellifer - Thal) trees are found in the scrubland.
The dominant species to be removed for the construction of wind turbines are Acacia shrubs/ trees,
Dichrostachys cinerea (Andara), Calotropis gigantea (Wara), Premna obtusifolia (Maha midi)
Clerodendrum inerme (Burenda), Grewia orientalis, Catunaregam spinosa (Kukuruman), Ziziphus
oenoplia (Heen Eraminiya), Carissa spinarum (Karamba), and Flueggea leucopyrus (Katupila).

323. Thus, following measures will have to be taken prior to the project activities:

. Avoid migration and breeding season of migratory birds (September—April) in the area for
wind turbine construction,

. Protect /preserve topsoil and reinstate after construction is completed,

. Repair/reinstate damaged water channels and pathways after construction is completed,
and

. Compensation for loss of home garden, agricultural production (from Palmyra) etc.

324. The existing vegetation including trees will be cleared within 0.7 ha® at each turbine location,
whereas they will be retained in the balance area (2.25 ha is the total plot area required for each wind
turbine). The distance between two turbines is 300-350 m and therefore a section of natural vegetation
between two turbine footprints will not be damaged. Once the construction activities are completed, it is
expected that the natural regeneration of vegetation will take place. In addition, for landscaping the
seedlings of the native species found in these habitats can be planted once the construction work of wind
turbines is completed, to enhance the structure and floristic composition of the habitats found in the wind
farm. This will increase the habitats for birds, small mammals, reptiles and amphibians living in the area.

52 Area determined using the kmx google map.
138

5.3.2 Impacts on Temporary Use of Land

325. The mobilization of construction equipment and construction materials will require space for
storage and parking of construction vehicles and equipment, construction material storage yards,
disposal sites, and temporary labor day-camps for human resource to avoid environmental impact and
public inconvenience. These locations must comply with the local laws and regulations and need approval
from authorities to utilize these facilities (access roads, telecommunication, and pipe borne water supply).
It is important that selection of temporary lands is done at least 500 m away from highly populated areas,
water bodies, natural flow paths, agricultural lands, important ecological habitats and residential areas.
Removal of trees and green cover vegetation should be minimized during preparation of access road and
other facilities.

5.3.3 Aesthetic and visual environment

326. Every effort will be made to design and construct all the manmade structures in this project to
blend with the surrounding environment. The appearance (color, dimensions and setting) of key physical
features such as wind turbines, collector substation and control building will be designed with emphasis
on surrounding environment and local architecture™ in order to reduce the environmental and visual
impacts. It is worth noting that the all electrical cabling work related to this project has been decided to
be taken through underground routes to reduce the visual impact. Operational aspects are discussed in
Section 5.5 — Operational aspects.

5.3.4 Risk of Natural Disasters
327. The project will not cause or increase the risk of any natural disasters. Being located in the coastal

zone, the project site is potentially exposed to coastal hazards, mainly in the form of tsunamis and storm
surges.

53 CEB has prepared schematic architectural layouts to be followed by EPC contractor.
139

(Q)UNHCR DEATHS CAUSED BY TSUNAMIS BY DISTRICT
Sry 18 AC 31 Deceenber 2004, 10:30

© LCR Fed once
—— Dire tounsory

io. Beata
4000 #0498
ooo 4000
5 Sot 1400

Figure 5.1: Tsunami Map of Sri Lanka

328. The coastline in the area was not affected by the Indian Ocean tsunami in 2004 (See Figure 5.1)
although many other coastal areas in the country were severely affected. The location of the coastline
can be considered as relatively sheltered, in comparison with the other coastal areas more exposed to
potential tsunami events generated in the Sunda Arc, which is the source of the Indian Ocean tsunami
and subsequent events for which alerts/warnings were issued in the country.
140

Figure 5.2: Seismic Map of Sri Lanka (USGS)

329. According to GSHAP®™ data, Sri Lanka lies in a region with low seismic hazard. Historically, mild
earthquakes have been experienced in different parts of the island. Onshore hazard is low but
earthquakes in the M5.0-6.0 range have occurred in the Gulf of Mannar historically that were all over Sri
Lanka. M7+ events originating in the Sumatra-Andaman arc and events in the M6 range originating in
the North Indian Ocean have also been felt (Figure 5.2).

330. Although not frequent, cyclones and storm surges could cause significant damages in coastal
areas. Sri Lanka has been affected mostly by cyclone activity occurring in the Bay of Bengal with the
Eastern, Northern and North Central regions being the main cyclone prone areas. There have been four
severe cyclones during the last 100 years as well as a number of severe and moderate storms. The
cyclones passing through Sri Lanka usually originate from the Bay of Bengal during the NE monsoon and
cyclone incidence shows a strong seasonality and 80% of all cyclones and storms occurring in November
and December. Incidences of cyclones passing through Sri Lanka in other seasons are rare due to
geography and the regional climatology. The paths of historical cyclones over Sri Lanka are shown in
Figure 5.3. Cyclone Nisha in 2008 was one of the recent events that caused significant damages in the
Mannar area. 'High' storm surge levels are indicated in the Storm Surge Map for the Mannar area
published by the Coast Conservation and Coastal Resource Management Department.

54 Global Seismic Hazard Assessment Program (GSHAP) was launched in 1992 by the International Lithosphere Program (ILP)
with the support of the International Council of Scientific Unions (ICSU), and endorsed as a demonstration program in the
framework of the United Nations International Decade for Natural Disaster Reduction (UN/IDNDR).
141

Tracks of past Cyclones and Storms

Figure 5.3: Paths of Cyclones over Sri Lanka
Source: Department of Meteorology, Sri Lanka (2016)

331. A two-pronged approach can be recommended for the mitigation of impacts of these hazards. In
the case of proposed constructions, due attention should be focused on design measures to minimize
the impacts against cyclones and tsunamis. CEB will ensure that EPC contractor incorporates sufficient
structural engineering measures to develop hazard resilient structures, thereby minimizing potential
impacts. In the case of both cyclones and tsunamis, the Disaster Management Center and the
Meteorological Department provide warnings well in advance of the hazard events. For tsunamis arising
142

from earthquakes in the Sunda Arc, the warning time exceeds 90 minutes which provides sufficient time
for evacuation to a safe location. Cyclone warnings are also issued well in advance.

5.4 Environmental Problems Associated with Construction Stage
Degree of Potential Impacts

332. In general, the degree of impact of a proposed wind farm is determined by the quality or
uniqueness of the existing environment along the proposed area. The quality of the existing environment
is influenced by several factors:

. The uniqueness of the resources. Proposed wind farm is reviewed for species or
community types that are uncommon or in decline in the region or country. The
environmental review evaluates whether the resource possesses a feature that would
make it unique, such as its size, species diversity, or whether the resource plays a special
role in the surrounding landscape.

. The threat of future disturbance. The resource is compared to surrounding land uses
that may affect the quality of the resource over time. Considerations include whether the
current and likely future land uses may threaten some aspect of the resource or whether
the resource is valued by the adjacent community and therefore, likely to be preserved.

. The degree of disturbance that already exists. The significance of prior disturbance
can be evaluated by determining how close the place resembles pre-settlement
conditions.

Duration of Potential Impacts

333. The construction of a wind farm involves both long-term and temporary impacts. Long-term
impacts would exist as long as the wind farm is in place, including land use restrictions, loss of vegetation,
and concern on aesthetic impacts. However, long term impacts of wind farm on marine ecology and the
water channels would be limited to the construction period.

334. Main construction activities inside the wind farm are:

vegetation clearance

access tracks, laydown areas

foundation excavation and concreting

office sheds, storage

jetty for downloading equipment

contractor's day-time camp, yard and workshop
waste disposal

335. The project activities during construction phase will involve clearing of scrubs, trees, coconut and
Palmyra along the route alignment wherever required, excavation for civil works and erection related to
Wind turbines, yard layout and underground distribution lines. It will involve excavation and civil works
for control center, storage buildings, wind turbine foundations, access roads and culverts, lay down areas
and their erection. During the operation phase, most of the construction phase impacts will get stabilized
and the impacts will be restricted only to the operation and maintenance of the project, as well as noise,
visual impacts, shadow flicker and any avian collisions due to operation of wind turbine.
143

336. The impacts on the environment from various activities of the project can be categorized as
follows:

. Impact on Physical Resources
- Impact on Topography
- Impact on Climate
. Impact on Environmental Resources

- Impact on Air Quality
- Impact on Noise Levels
- Impact on Surface Water Quality and Flows
- Impact on Ground Water Quality and Flows
- Impact on Soils and Geology
. Impact on Ecological Resources
- Terrestrial Ecology
- Aquatic Ecology
. Impact on Human Environment
- Health and Safety
- Agriculture
- Socio-economics
- Resettlement and Rehabilitation
- Cultural sites
- Traffic and Transport
- Interference with other utilities and traffic
. Waste Disposal
- Solid waste disposal
- Liquid waste disposal.
- Hazardous Waste disposal

337. The impacts of the project activities on various environmental attributes are discussed in
subsequent sections. The following activities shall form an integral component in the planning stage
before commencement of construction activity by the EPC contractor.

5.4.1 Impact on Physical Resources
Impact on Topography

338. During the construction of the wind farm, the topography will change due to erection of Wind
turbine. The most prominent impact on the surface topography will be due to the removing of vegetation
cover and soil as earthworks may be required to create flat platform for turbine construction (Hardstanding
area) at the wind turbine erection site for construction facilitation as well as staff accomodation.

339. No topographical changes are envisaged during the operation phase of the wind farm. The
existing access routes will be utilized during the operation and maintenance of the wind turbines and the
yard.

Impacts to Land, Beach and Shoreline and their Vegetation
340. As the wind turbines, the main component of the project, are located away from the coastline and

beyond the coastal setback distance of 80 m, a direct impact on the coastline behavior is not envisaged
due to the construction and operation of such turbines. However, the construction activities would involve
144

the usage of approximately 0.7 ha area around the locations of each wind turbine, in view of the large
scale of turbines and associated tower structures and the equipment/machinery to be used for
construction. Clearing of vegetation, excavation, filling, compacting, leveling and other related activities
are envisaged during construction phase. A possibility thus exists for soil erosion, siltation,
blockage/restriction of natural drainage patterns leading to soil degradation and water logging/localized
flooding in the area. However, in view of the relatively flat nature of the terrain and sandy soil with high
infiltration capacity in the area, a severe impact due to construction activities is not envisaged. EPC
Contractor shall utilise minimal areas required for construction, make provision of drainage systems-with
silt traps where necessary, non-obstruction of existing drainage paths/flow in water channels,*> with
culverts provided where necessary. If some foundations are going to be in the vicinity of water channels,
EPC contractor will have to engineer alternative drainage channels away from the foundations otherwise
there will be a major impact on water flows. In addition, these measures need to be put in place prior to
the rainy season® in the area, although it is desirable that all costruction is done in dry season.

341. A possibility also exists for adverse impacts associated with water logging and localized flooding
caused by changes in natural drainage patterns in the coastal zone due to the construction of the
proposed access roads. Therefore, provisions will be made for relatively uninterrupted drainage, in the
form of culverts or other measures to drain all water from rains and flooding at locations where water
logging could occur during construction and operational stages. The provision of such measures will be
based on hydrological assessments during construction by the EPC contractor and will be made
mandatory. Regular monitoring and maintenance of existing culverts (Figure 5.4) in the area will also be
done to mitigate the adverse impacts associated with water logging/flooding in the area.

Figure 5.4: Culverts in the Coastal Zone in the Project Area

impact on Climate

342. The proposed wind farm area has predominantly coconut/Palmyra plantation and home gardens.
However, impact on the climate conditions from the proposed project both during the construction and
operation phases will not be significant.

55 Natural water channels shoud be avoided altogether as these habitats contain high bio diversity in Mannar island.
56 CEB will need to determine the same based on viablility of the project implementation schedule.
145

5.4.2 Impact on Environmental Resources
Impact on Air Quality

343. During the construction phase, the activity would involve excavation for the Wind turbine erection,
movement of transporting vehicles carrying the construction materials, etc. along the main haul road. In
general, the construction of turbine foundation requires excavation of soil to a depth of 3 m and the area
of excavation will be restricted to 25 m x 25 m. Therefore, air pollution by way of dust will increase during
construction (due to truck/vehicle traffic to the project site, minor construction required to erect the wind
turbines, earthwork, development of access roads, vehicle traffic on gravel road, etc.). Also, use of
construction vehicles and equipment and idling of vehicles carrying construction raw materials add to the
emissions.

344. The preparation of access road would require the scraping of top soil and compact the same with
appropriate type of imported soil to handle the vehicular transportation of equipment and accessories. At
majority of locations, access road will have to be constructed for movement of heavy vehicles. All these
activities would give rise to emission of dust particles thereby affecting air quality marginally at the site
which although will be transitory in nature. Proper dust control during construction will be done using
mechanical water spray to minimize the dust nuisance.

Impact on Noise Levels

345. The proposed wind power project involves a variety of noise generating activities during the
construction and operation phases. This includes the use of earthmoving equipment for access road
construction, removal of vegetation, grading, excavation of tower foundations, tower erection, piling for
temporary pier, the construction of ancillary structures, the operation of diesel generators, concreting,
material movement, site cleanup and re-vegetation.

346. Noise levels generated by construction equipment vary significantly depending on the type and
condition of equipment, the operation method and schedule and the site of the activity. Construction
activities at site are expected to produce noise levels in the range of 84-109 dB(A),°” with most work
carried out during daytime. This level will be above the conditions for the noise levels [less than 75 dB
(A) from 0600-2100hr and less than 50 dB (A) from 2100-0600* at the boundary of the land, however
where there are receptors, use IFC EHS standard if it is more stringent]. This type of noise will be only
temporary®? and in order to minimize these temporary disturbances, the EPC Contractor and project
management will ensure that:

a. All possible precautions to minimize noise are taken during each activity; particularly in
the selection of equipment in good condition.

b. Activities during night-time are prohibited (between 9:00 pm to 6:00 am); and undertake
all noisy construction work during non-fishing season April—August.

c. Contractors will undergo training in environmental protection.

347. The noise produced during the construction will have negligible impact on the village residents as
the predominant land use are coconut/Palmyra plantations areas. There will be very limited presence of
population among residents of the Shell Coast Hotel, the navy and fishermen who will be significantly
exposed; especially when piling for temporary pier will take place during the construction phase. The

57 Based on 150 m x 150 m plot will need to be surrounded by a properly engineered noise barrier.
58 As per Sri Lankan Noise standards for construction.
5° Temporary pier piling will take less time, the Shell Coast Resort need not be closed for the period.
146

Cabanas were not considered for evaluation since CEB has proposed to acquire it.

348. Following measures will help to keep noise and vibration in acceptable level during construction
phase:

. Contractor shall equip their heavy construction equipment and plants with exhaust
silencers to limit the engine noise so as not to exceed 75 db (compacters, loaders,
vibrators and cranes) and regularly maintain all construction vehicles and machinery that
should meet the National Emission Standards.

. Contractor shall limit working time for activities that create noise only from 6:00 am to 9:00
pm except for construction site near public receptors which may have restrictions
depending upon residents. Construction related activities closer to sensitive receptors
have to be scheduled in coordination with the relevant authorities. The 150 m x 150 m plot
will need to be surrounded by a properly engineered noise barrier

. Contractor and its suppliers of construction materials should strictly implement noise
control regulations stipulated by the CEA in 1996 (Gazette Extra Ordinance, No 924/12)
for all construction vehicles and equipment.

Impact on Surface Water Quality

349. There is no lagoon or estuary across the proposed wind farm area, surface water bodies are very
imited and they are not permanent. The construction of foundations for wind turbines would require sand
excavation which could change sedimentations in shallow areas in Gulf of Mannar. However, possible
impacts seem to be not significant since wind turbines will be positioned about 140 m away from the tidal
level.

350. The wind turbine construction will marginally impact the surface and ground water quality in the
area during its construction period. Contamination of water bodies may result due to spilling of
construction materials and surface runoff from the construction site joining the water body. There may be
increase in the turbidity levels temporarily where the surface runoff during construction meets the water
body. This can be avoided by careful selection of the wind turbine site and the access route so that the
surface runoff does not meet the water channels.

351. Removal of scrubland vegetation and leveling of land are main activities during the preparation of
site for wind turbine and these materials could be added to the stream segments during the flooding
period. In addition, the soil erosion as well as sedimentation to the surface water bodies could take place
during rainy period. The expected impacts from soil erosion could be very low due to the presence of flat
topography. Also, all the activities would exist only until the completion of the construction period.

352. Proposed wind turbine construction activities may cause long term impacts to the existing
drainage system in the area including natural flow paths, earth and line drains. Some impact may be
permanent if they interrupt the flow path, as some turbines are very close to the water channel which
would require the drainage channel to be engineered around the foundation. Stagnation of water will also
create temporary breeding sites to mosquitoes, which may have direct impact on public health. Thus,
incorporation of following measures will minimize anticipated impact due to obstruction of natural flow
paths and existing drainage:

. Provisions of temporary drainage facilities to the particular locations if existing drains are
obstructed due to construction activities.
. Maintenance of all drainage paths by avoiding blockages at all times.
147

. Contractor should minimize excavation of beds of any streams, and other water resources
available in the project affected area.
. At the wind farm, EPC contractor shall locate the temporary day-time facilities such as

drinking water, toilet/sanitary facilities by constructing temporary septic tanks for toilets
and sealed containers for garbage collection which will be away from any water body. No
water well will be located within minimum 100m of a toilet facility and vice versa.

353. Other possible contaminants during the rainy period are mainly from anthropogenic activities. The
created wastewater is planned to collect and transport to the available existing water treatment plant for
treatment of waste water.

354. The available waterways are seasonal and their length is less than 1 km. In addition, most of
available waterways are already polluted with seawater. Therefore, any considerable impacts to the
existing waterways due to contaminated storm water runoff could not be expected due to project activities.

Impact on Ground Water Quality

355. Due to the excavation and foundation activities the ground water layer at the turbine locations
could be mixed with surrounding waters. However, it has been revealed from the water quality sample
reports taken from adjacent dug wells that the existing ground water layer along the row of turbine is
already contaminated with high salinity levels and sea water. Therefore, the impact to the ground water
quality by sea water intrusion has no added adverse effect.

356. The main project activities are installation of 39 wind turbines and necessary facilities in selected
locations for generation of power. For this purpose, 25 m diameter and 3 m depth is needed to excavate
at each wind turbine site to install the concrete foundation for wind turbines.

357. The average depth to the groundwater level at the study is 1 m below the general ground level
and thickness of fresh water column is less than one meter. The depth of the proposed pit for concrete
foundation is 3 m below ground level and excavation is needed to undertake below groundwater level of
the area. Manpower and machines are expected to use for excavation activities and sheet piles will be
installed to avoid sides collapse during the excavation due to the presence of unconsolidated sand. Also,
groundwater pumping will be involved during the excavation to the surrounding areas which will fed into
a sedimentation pit to remove sediments before discharge to sea. Excavated sand will be backfilled and
leveled in the area around wind turbine site. In addition, groundwater storage capacity (fresh and saline
water) within unconsolidated sand formation due to the concrete foundation could be reduced by 11,000
m® and this amount is negligible compared to available groundwater storage within the island.

358. For wind farm construction activity, no chemical substance is used hence there is no impact on
ground water quality. However, some oil will be spilled due to usage of construction machinery and
equipment working at the site. The ground water pollution will take place, if chemical substances and oily
waste get leached by precipitation of water and percolate to the ground water table. The silt discharge
from the earthwork around water bodies, oil, grease and fuel release from the construction
vehicles/equipment and spoil from construction related activities including any sewage from temporary
day-time camp site will mix with runoff water. This situation will increase during the rainy season and if
not controlled, will have impact on surface and ground water in the project area. Thus, following measures
will be required in order to prevent deterioration of water from the wind turbine construction related
activities:

. All construction vehicles and equipment should be maintained in proper conditions without
any leakage,
148

. Contractors shall use silt traps and erosion control measures where the construction is
carried out in close proximity to the water bodies to avoid entering of cement particles,
tock, rubbles and waste water to the surrounding water bodies,

. Construction activities should be restricted to dry season (mostly April to September).
Mannar has a very long dry season and a brief and light monsoon season during the winter
months.)

. Waste oil should be collected properly and disposed to the approved location by Local
Authorities/CEA.

Impact on Soil and Geology

359. Project activities including excavation, cut and fill operations, removal of scrubs, trees and
vegetation etc., will enhance the soil erosion. The impact on soils will be due to the soil erosion at the
Wind turbine construction site and along the access routes. Excavation activity and land clearance in the
erosion prone areas have to be minimized while conducting site selection for wind turbine. Leveling and
stabilization of wind turbine construction sites will be done after completion of construction activity, which
will avoid increased acceleration of surface runoff and damage to the topsoil. The impact associated with
excessive erosion and other civil works can be avoided or minimized by following mitigation measures:

Maximum effort should be taken to minimize removal of trees and green cover vegetation.

Minimize obstruction or destruction to natural drainage pattern of the surrounding area.

Proper treatment of clearing and filling areas against flow acceleration.

Restoration of side berms of the access roads should be taken after completion of

construction around the wind farm.

. Contractors shall restrict cut and fill operation around sharp/deep slope areas.

. Digging for foundations will be restricted to non-rainy season;® otherwise the stock piled
materials will spread all over the area and contaminate close by water bodies.

. Top soil (2-3 cm from the top of the soil), which is removed during construction from the

cultivated lands must be stored separately for future utilization of near wind turbine

locations.

Coastal Geomorphology Impacts

360. The location of the wind turbine line is stretched parallel to the coastline. The contemporary
coastline is varying (erosion and accretion) due to main monsoons and inter-monsoon seasons. From
starting point (wind turbine No. 1) to the end (wind turbine No. 39), it is possible to identify about 12
seasonal water channels that cut-across the space between WTs out of which 11 water channels (small
and medium sized) close to beach front. Many of them are completely closed and others will be
seasonally opened, and all wind turbine locations have avoided the water channels and water pools.
Accordingly, there is no a considerable impact to water channels and water pools in the area owing to
the construction of wind turbines (Figure 5.5).

60 |t depends on the selected contractor and the specific design of the foundation based on the bore hole tests they would
undertake. The preliminary tests conducted suggest the foundations would not be piled.
149

Figure 5.5: Overwash salt-water pools (Photos were taken on 3 March 2016).

361. The proposed locations for wind turbines Location Nos. 1-5 are completely flat area, and there
are no damages or impacts owing to construction. The Location Nos. 6-11 stretches along the incipient
dune area. At the construction stage for the foundation, it is necessary to remove creeping vegetation
and existing thorny bushes. But, this will not affect the existing environment, because due to the height
of a wind turbine, it is possible to develop incipient and other dunes by sand moving from beach to inland
due to wind. The location Nos. 12-25 also aligns on the incipient dunes as well as lower deposits of
Holocene dunes. Removing of vegetation and sands on each location also will not affect the existing
environment severely. After completion of construction, duns and vegetation development will develop
gradually. The incipient dunes and Holocene low dune deposits are somewhat close to the beach than
the other mentioned areas in wind turbine locations from 26 to 39. The height of the area varied 3-5 m
from MSL. Removing of vegetation and dune sands volume in each location to designated disposal area
allocated by authorities is somewhat larger than the other areas. However, damages or impacts due to
such removal will not affect the environment highly. Moving of sand from beach to inland by wind action
will help to fill the gap naturally.

Erosion and Changes of Shoreline Morphology

362. Coastal erosion and accretion are considered as natural processes that take place over a period
of time and variety of scale. Shoreline changes due to erosion and accretion are predominantly governed
by several natural forces such as wind, wave action, tidal currents, wave currents of drainage and storms
that can easily move the unconsolidated sand and soils in the coastal areas.

363. Coastal sand serves as a barrier between sea and the land. Therefore, uncontrolled excavations
associated with natural coastal erosion can cause range of environmental problems. Such as exacerbate
the coastal erosion leading to jeopardizing opportunities for coasts to fulfill their socio-economic and
ecological roles in the long term at a reasonable societal cost.
364. The proposed constructions will not severely impact coastal erosion since the excavated sites are
covered by the wind turbine foundations and the excavated materials will be used as a backfilling material
and the excess will be taken to dumping site.

5.4.3 Impact on Ecological Resources
Effect on Flora and Fauna

365. Removal of vegetation will result in loss of habitat for small mammals and birds. Also, the
150

clearance of vegetation shall be carried out in a limited area (0.7 ha) around each wind turbine site and
the balance entire area (2.25 ha-0.7 ha) procured for each wind turbine will not be cleared. The locations
identified for the wind turbines does not comprise of many trees in the immediate vicinity. The project
may however remove trees within crane staging area and assembling area for suspended turbine
components. The impact on ecological environment is assessed to be minor for the project.

Flora

366. The proposed project will not have any major adverse impacts on populations or communities of
flora. Two endemic and seven threatened plant species were recorded from the wind farm block.
However, previous surveys carried out in 2013 show that the populations of these species are found
throughout the Island. Further, the project will not result in large scale vegetation clearing and therefore
impact on flora is not significant. The number of standing trees observed within the project impact area
includes 190 Palmyra trees and 226 coconut trees. Only 9 Palmyra and 37 coconut trees besides scrub
vegetation will be removed during the construction period. In addition,

367. The impact on any flora and fauna that are rare, endangered, endemic or threatened is discussed
in later sections. Migratory paths of small mammals and reptiles may be affected due to construction
activities. However, noise, vibration and emission from construction vehicles, digging of foundations and
working of equipment will occur during construction and pre-construction stages in temporary manner.
The impacts related to above activities are temporary and can be mitigated through following measures:

. Strict attention on worker force regarding disturbance to surrounding habitats, flora and
fauna including prohibiting hunting of animals and fishing in water bodies.

. Selection of approved locations for material storage yards and day-time labor camps away
from the environmental sensitive areas.

. Avoid entering of construction waste (cement particles, rock, rubbles and waste water)

and sanitary waste to the surrounding water bodies.

Fauna

368. As is the case of flora, the fauna that was observed in the site selected for the proposed project
comprise common species with large populations. Only a few endemic or threatened species were
observed. A total of 129 faunal species including four endemic species, one nationally threatened species
and four nationally near threatened species were recorded during the field survey within the study area.
Even though there are number of bird species that are restricted to the northern region of Sri Lanka, only
the most common restricted species were observed in the site selected for the project.

Construction Period
369. The period of construction shall be finalised between the EPC contractor, CEB and Department

of Coast Conservation and Coastal Resource Management. The seasons for construction can be decided
based on the following schedule given in Table 5.1.

Table 5.1: Timing of Construction in Project Area (Wind Farm)
Construction restrictions
No. Season Period (ecology)
1 Dry Season February-September No ecological constraints

preferred time for construction

151

Construction restrictions

No. Season Period (ecology)
2 Migratory period October — January* Civil works
‘Wet Season (NW Monsoon) Construction of Temporary Pier,
equipment unloading from
barges
3 Breeding season for many of the native birds. May - August Wind turbine construction can
Many of the ground nesting birds breed in be done.

Adams Bridge Marine National Park. Migrant
birds are absent.

@ Construction is ideally avoided, no vegetation clearance, no earthworks, no noisy construction works (piling etc.) but CEB has
requested construction and piling

370. The table above depicts the various season when the work can be done by the EPC contractor.
For example, during the migratory season when the majority of birds are present in the project area and
the greatest impact from construction disturbance will occur and hence no work must happen in the
affected area.

371. The wind turbine erection must be done preferably between February—April to avoid both
migratory and breeding season.

372. For operations, the wind season is usually between April 15 to September 15 and the non-wind
season lies between 16 September to 14 April. The general pattern and actual season can vary by 15
days.

5.4.4 Impact on Terrestrial Ecology

373. The removal of herbaceous vegetation from the soil and loosening of the top soil generally causes
soil erosion. However, such impacts would be primarily confined to the project site during initial periods
of the construction phase and would be minimized through adoption of mitigation measures like paving
and surface treatment and water sprinkling.

374. Table 5.2 gives the number of Palmyra and coconut trees that are found within the area of
hardstand in each turbine location.

Table 5.2: Details of trees found in Project Area
WTNo _ \illage Palmyra [Coconuts [Scrub [Scrub
1-2 [Thoddaveli (08 [Scrubs
2-3 [Thoddaveli (05 [Scrubs
34 [Thoddaweli [Scrubs
4-5 Konniyankudiiruppu [Scrubs
5-6 Konniyankudiiruppu [Scrubs
6-7 Konniyankudiiruppu [Scrubs
7-8 (Olaithoduwai
8-9 (Olaithoduwai (03 [Scrubs
9-10 (Olaithoduwai [Scrubs
10-11 (Olaithoduwai (06 [Scrubs
11-12 \Uwari [Scrubs
12-13 \Uwari [Scrubs
13-14 |Uwari [Scrubs
14-15 Pesalai (St. Jude Road) [Scrubs
15-16 Pesalai (St. Jude Road) [Scrubs
16-17 Pesalai (St. Jude Road) [Scrubs
17-18 [Pesalai (St. Jude Road) (01 [Scrubs

152

WTNo _ \illage Palmyra [Coconuts [Scrub [Scrub
18-19 Pesalai (St. Jude Road) [Scrubs
19-20 Pesalai (St. Jude Road) [Scrubs
20-21 INadukuda [Scrubs
21-22 INadukuda [Scrubs
22-23 INadukuda

23-24 |Nadukuda [Scrubs
24-25 INadukuda [Scrubs
25-26 INadukuda [Scrubs
27-28 Keeliyankudiruppu [Scrubs
28-29 Keeliyankudiruppu [Scrubs
29-30 Keeliyankudiruppu [Scrubs
30-31 Keeliyankudiruppu [Scrubs
31-32 Selvari 20 [Scrubs
32-33 Selvari [Scrubs
34-35 vari (02 WS [Scrubs
35-36 vari 40 [Scrubs
36-37 [Uvari 60 (05 [Scrubs
37-38 [Peasalai (St. Jude's Road) 30 200

38-39 Peasalai (St. Jude’s Road) HS 16 [Scrubs

Source: Data from Resettlement Plan for the project (2017)

375. Palmyra trees will be cut on the access road between Row 1 and Row 2. However, the most
number of Palmyra and coconut trees will be cut in wind turbines 37 and 38 due to the access road that
runs into coconut plantation fragmenting the same land into two sections and causing the removal of 37
coconuts and eight Palmyra trees. To reduce the impact on livelihoods, CEB will ensure if due to noise
impact, telecom link or shadow flicker, if some of them cannot be constructed, these turbine locations
which have higher risk than others may be removed to reduce impact.

Removal of Trees

376. Approximately nine Palmyra and 37 coconut trees will be removed from the wind farm area. The
initial construction works involving land clearance, cutting, filling, and leveling may cause loss of
vegetation. This will be irreversible impact. Care has been taken to avoid the plantations/vegetation as
far as possible where the vegetation is thin. This will minimize the tree loss. Compensation is being paid
to the tree owners in the private areas as per GoSL norms. Clearing of home gardens/plantations is
involved and therefore appropriate amount for compensation for home garden and plantations will be
paid directly to the farmers.

377. Generally, as a precautionary measure, if any forest/government trees are to be cut within areas
belonging to forest /wildlife department, an amount of compensation as agreed with such institutions will
be paid for the replantation of an equivalent area at a suitable location (i.e. at a ratio of 1:1). Thereafter
the forest department would look after the trees, and be responsible for replacing any trees that die in
the first five years of planting, until these get established in planting area.

378. The EPC Contractor shall clear the area of trees and vegetation for wind turbines the under
guidance of the CEB without causing any nuisance to people in the area. The method removal is detailed
under the Construction Method Statement in Annexure 4.

Construction of Access Roads

379. Most of the locations selected for erection of wind turbines and access roads have open sand
153

areas and scrublands. An area of 150 m x 150 m will be required during erection activities of wind
turbines. However, top soil will be stripped in areas of approach roads, Crane Hard stands, Blade storage
area and turbine foundations which will be restricted to an area of 0.3 ha at each turbine foundation and
total area of 0.7 ha (area calculated by CEB based on kmz locations) including the soil stripped area as
mentioned above would be kept without obstacles and high grown vegetation to facilitate systematic
erection of wind turbine. Further, in order to minimize the impact on environment, existing roads will be
utilized as much as possible. The land area required may slightly vary with the size and the make of the
wind machine which would be installed.

380. Map 4 provides location of the access roads at the project site. Establishment of access to site
will be one of the preliminary activities that will be undertaken as part of construction process. The existing
route along the southern coast of Mannar Island will be extended and maintained as the site access road.
Besides the site access road there will be internal roads for access to each turbine location and
associated facilities within the wind farm area. The roads will be designed with a minimum width of 6m
gravel compacted roads along the normal course with culverts and proper rainstorm water drainage
system. Map 6 provides the design of the minimum 6m access road. The total length of the roads to be
constructed has been provided in Table 5.3.

Table 5.3: Lengths of new roads and land acquisition requirements
Total Length of the Length of roads for Additional Land
New Road Sections addition land required
Access Roads (km) acquisition (km) (ha)
Main Access Road 9.29 0.273 0.2
Access Roads between 3.6 0.102 0.1
Row 1 and the Main
Access Road across Row 2 2.82 1.746 1
TOTAL 15.71 km 2.12 1.3

Source: Data from Resettlement Plan for the project (2017)

381. All these internal roads and site access road will not be restricted for the public during operation
of the wind power park. The project will rehabilitate and develop a number of access roads which can
also be used by local communities. The improved roads will increase the travel convenience of the
villagers and reduce the cost of their transportation.

382. Out of the wind farm land requirement, except for the lands used for approach roads to the wind
turbines and the foundation area of wind turbine (25 m diameter circle around the wind turbine) and
hardstanding, all the other lands would be returned for the original usage after the project completion.
The crane hardstanding area will not be vegetated in case maintenance is needed.

Cable Trenches for Power Evacuation Lines

383. The 33/11 kV lines will be laid underground and along the public roads in the park and up to the
Nadukuda GSS in cable trenches (these will not cut across any private property other than notified by
CEB). There will be some temporary disturbances and travel inconveniences during the installation of
underground cables which will be managed by the contractors as per the national environmental and
safety regulations. Accordingly, the contractor shall develop a traffic management plan during
construction.

Temporary Road Construction on Tides and Turbidity

384. Disturbances to coastal sand in the tidal zone will not take place and therefore turbidity will not
increase in the near shore water. Sea grasses and coral reefs that needs sunlight are not found in near
154

shore of the project area. It is required to minimize the environmental impacts from road construction.
According to the proposed road construction plan, there is no significant impact on tidal areas as well as
sand dunes. However, special attention will be drawn to avoid disturbance to the existing sand dune
formations in the project area. Temporary jetty will impact the tubidity until it is decommissioned while the
road connecting to the jetty will be temporary will interfere with tides.

Impacts on Dunes

385. In general, scatter distribution of medium scale dunes is present in the berm area. However, in
beach area dunes are very rare. According to proposed construction plan, direct impacts on sand dunes
are very limited. It can clearly show in the contour system of the 1:2,000 land use map of the area.
However, the proposed construction locations are closer to the sand dunes thus indirect impacts can be
expected.

Effect on Local Road Network

386. Heavy machinery, cables, sub-transformers, wind turbine material, construction equipment, iron
bars, concrete materials, equipment etc. will be transported through the provincial and local road network
to the project site. Transporting of large quantities of construction material could damage the road. This
would lead to physical damages to local road network. Thus, it will be necessary to obtain consent from
Road Development Authority (RDA) or Provincial Road Development Authority (PRDA) to use local roads
prior to transportation. In addition, contractor should conduct a survery of the road sections outside project
areawhich will be utilized for the construction related activities and ensure they are properly maintained.

387. Proposed access routes (utilizing existing roads and railway lines) can be used for such
transportation of raw materials etc. (Table 5.4).

Table 5.4: List of roads etc. used for access of material
Route GPS Coordinates
Number Name Location N E
Roads
A14 Medawachchiya - Sinnakankankulam 8°54'36.29"N 79°57'13.13"E
Mannar - Talaimannar
Periyakalapuwa 8°55'45.56"N 79°55'48.49"E
Thalladi - Arippu - Periyakalapuwa 8°55'56.25"N 79°55'31.35"E
Marichchukkaddi
Thalvupadu - Mannar Pattithottam 8°59'27.29"N 79°53'20.56"E
Railway
8 Mannar Line Thiruketiswaram 8°54'36.29"N 79°57'13.13"E
Kora kulam 8°59'46.79"N 79°53'5.96"E

Local Buildings/Structures

388. The project impact area encompasses 80 residential structures, three Christian/Catholic
churches, four retail groceries/tea kiosks, one tourist hotel, six naval detachments/observation points and
fishing huts. The residential structures are located within the Thalaimannar, Kattakarankudiiruppu and
Konnayankudiiruppu GNDs. The two cabanas are no longer considered impacted as they will be acquired
by CEB. The project site is a 12.5 km coastal strip with scrublands and free of any permanent residential
or government buildings in the right of way. Although there are temporary structures such as naval
outposts, and fishing huts which are being lived in for at least six months per year.

Landing Site for Barges
155

389. The project will transport the wind turbines and its parts, via the sea up to the temporary jetty
using a barge. Temporary jetty’s (pier) location has been finalized (See Appendix 5 on Bathymetrc Study
that shows the location where it will be constructed. Transportation of machinery and equipment through
the sea will thus be temporary. The impact will be minimal given the marine survey has determined that
there is no marine flora and fauna that exists in the area proposed for Pier site.

390. Due to the permeable nature of the proposed pier, no significant level of sediment trapping in its
vicinity is envisaged. However, a possibility exists for sediment accumulation near the coastline at the
pier due to the sheltering effect of the Steel columns near the coastline. A possibility also exists for such
accumulated sediment to extend towards other piles of the pier closer to the coastline, forming a sediment
barrier which could lead to coastal accretion and erosion on either side of the pier.

391. In view of the above considerations, it is recommended to carry out regular coastal monitoring in
the vicinity of the proposed pier. The monitoring is to be in the form of surveys to obtain beach and coastal
sea bed profiles, extending from the permanent vegetation line along the coast into the near shore areas.
The profiles are to be taken at the location of the pier and on either side of it at specified distances and
time intervals. It is recommended that profiles are to be taken at the proposed pier location and on either
side of it at 25 m intervals up to a distance of 100 m from the pier location and then at 50 m intervals up
to a distance of 250m from the pier location. The profile up to the edge of the pier is to be obtained at the
pier location and the seaward extent can be progressively lesser in locations away from the pier. It is also
recommended that surveys are to be conducted, prior to the construction of the pier, at the onset of the
SW monsoon, at 3-month intervals during the SW monsoon, at the onset of the NE monsoon, at 3-month
intervals during the NE monsoon over a period of at least one year. However, depending on the changes
in the coastal zone, it may be necessary to expand the survey area and to conduct surveys at more
frequent intervals over a longer period in order to assess the coastal impacts due to the proposed pier
construction.

392. However, a bathymetric survey of the area in the vicinity of the proposed pier has been carried
out. In this survey, bathymetric data in a 10 m x 10 m grid is available from the center line of the pier up
to 100 m on either side. In addition, bathymetric data in a 100 m x 100 m grid is available up to 500 m to
the east and 4,500 m to the west, including the location of permanent vegetation line. The survey has
been carried out in March 2016. In addition, the location of the permanent vegetation line for the coastal
area from Thavilpadu to Thalaimannar along a 19 km length, surveyed in October 2015 is also available.
In view of these considerations, the information obtained from the surveys may be considered as baseline
information with respect to the proposed development and coastal monitoring (i.e., for the surveys prior
to the construction and at the onset of the SW monsoon).

393. It is recommended that regular assessments of coastal behavior be carried out based on the
survey results, supplemented by field observations where necessary, and, if needed, appropriate
mitigation measures be implemented, in the form of periodic clearing of accumulated sediments to restore
existing sediment transport patterns in the vicinity of the pier which will be dismantled once all equipment
has been erected and commissioned.

Disposal of Debris

394. Because of construction related activities, inert spoil and debris61 will be generated during the
construction stage. Improper disposal of the debris will have an impact on the surrounding ecology, public

61 Given each foundation is 25 m x 25 m and 3 m deep and the 17 km roads are minmum 6 m wide and 1 m depth is excavated,
the total spoil would be about 175,125 cum of which about 50% dumped outside.
156

health, and scenic beauty. Following measures will minimize the impacts associated with disposal of
debris:

. Spoiled materials (soil, sand, rock, etc.) generated from construction activities shall be
used wherever possible for site leveling, back-filling, etc. outside the environmentally
sensitive area.

. Dumped materials must be taken outside to government approved sites as it could
interfere with the drainage pattern of the area, any water channels, agricultural lands,
coastal land and/or any down slope in the project area.

5.4.5 Impact on Aquatic Ecology

395. The impacts on aquatic ecology of the area are envisaged during usage of the jetty, equipment
handling. Care will have to be taken to avoid water pollution and disturbance to the aquatic fauna of the
area.

5.4.6 Impact on Human Environment
Requirement of Labor

396. During the construction stage manpower ranging from 80 to 100 will be required during normal
functions while peak construction activities will require 150-200 workers. The available semi-skilled and
unskilled labor required for civil work related construction activities will be locally hired and therefore labor
camps will not be required to be set up except for when the balance skilled workers are hired from outside.
Skilled workers for crane operation and specific electrical works will be brought in from outside, which
will be limited to 15-20 individuals. The workers coming from outside will be lodged in rented
accommodation in Mannar town. Sufficient quantity of drinking water® available and toilet/sanitation®
facilities will be provided at the construction site. Table 5.5 below gives the estimated labor requirement
during various stages of construction phase. About 30 workers would be required during the operation of
the 100 MW Wind Power Project.

Table 5.5: Estimated Labor Requirement during Construction Phase Activities

Activities Normal Period Peak Period
Foundation and Civil Works 50 100
Transportation of turbine components (drivers of construction 15-20 30-32
vehicles and project vehicles)

Stock yard (security and staff) 7-8 10-12
Site Office 2 5
Wind Power Operation 30

Source: CEB IEE report 2016 for Mannar Wind Farm Project
Receptors in the Study Area

397. There are no residential dwellings of people within the individual boundaries earmarked for WTs
or in the land areas between the WTs. The land between WTs is largely covered with different types of
vegetation which includes scrubs, Palmyrah trees (approximately 190) and coconut trees (approximately
226). In addition, there are 12 seasonal water channels that cut across the spaces between the WTs.

© 20 liters of water availability per day per person (3 litres drinking, 15 Ipd per bathing, 10 Ipd for cooking). Source: Basic water
requirements for human activities: Meeting Basic Needs, by Peter H. Gleick, Pacific Institute for studies in Development,
Oakland, CA, USA.

63 Approx 1.5 toilets for 12-14 persons as per Table 5.31.
157

The built structures that fall within these spaces include an industrial unit (a fish meal processing factory),
two naval camps, one fishermen’s rest room, a church, three roads and a proposed sea cucumber
hatchery to be constructed between WT 7 and WT 8. The project has already taken appropriate measures
in its design to avoid any adverse impacts on these built structures by increasing the space between WTs
in such places. Recommendations from the Sri Lanka Land Reclamation Development Corporation
(SLLRDC) have been incorporated into the design to avoid adverse impacts on natural water streams.
Similar measures will be taken to minimize impacts on Palmyrah and coconut trees in the final designs
of the project.

398. The activities, structures and service facilities found within the land area between the coastline
and the main access road in the project impact zone include three boat landing sites, operation of about
516 mechanized boats™ and 10 traditional fishing crafts, 39 fisher camps (vaadi), one naval camp and
six naval observation units, 22 ma-dels (beach-seine fishing), three drinking water wells and one tea
kiosk. The project will not have any significant impact on fishing related activities, naval bases and other
service facilities as all these activities and structures are located and/or conducted 40-50 m away from
the first row of the WTs.

399. The land area identified for the rehabilitation and construction of the main access road is largely
covered with scrubs. There are seven seasonal water channels and one naval camp within this area.
The project will avoid any adverse impacts on the water channels. A separate hydrological study carried
out by the Sri Lanka Land Reclamation and Development Corporation (SLLRDC) recommended the
necessary measures to avoid adverse effects on the natural drainage system within the area causing
from project constructions. CEB will incorporate those SLLRDC recommendations to its designs. The
naval base will be avoided. The land area identified for the construction of the access roads between
the WTs on Row 1 and the main road are exclusively covered with scrubs. The interconnection between
Row 1 and Row 2 will be facilitated through the rehabilitation of the existing St. Jude’s Road. The land
area through which the main access road between Rows 1 and 2 is covered with scrubs and one
Palmyrah tree. Except for the road section between WTs 37 and 38, land area earmarked for the
construction of the access road is covered with scrubs. However, the road section between WTs 37 and
38 will run through a coconut plantation fragmenting the same land into two sections, and causing
removal of about 37 coconut trees and eight Palmyrah trees. The final design of the project will avoid
land fragmentation and the felling of coconut and Palmyrah trees.

400. As far as possible, all important buildings such as schools, churches beside Vaadies, etc. are also
identified in the Figures 5.6 and 5.7 below.

64 These boats are not permanently landed in a single location. They are landed intermittently in the landing sites of Nadukuda,
Thoddaveli, Thavulpadu and Olaithoduvai during the southern fishing season.
158

Figure 5.7: Labourers stay at fishermen camps/Vaadi near Turbines 7&8 and 30/31.

401. Table 5.9 and 5.10 below provides information about various project features from the wind farm

site.
Table 5.9: Distance of sensitive receptors to Wind Turbine
Receiver/Sensitive Coordinates Distance from Nearest Wind Turbine
# receptor N E (WT) No.
1 Konniankuduiruppu 09.023800 79848032 1.1 to 1.2 km from WTS, 6 and 7
village and Church
2__| Olaiththoduvai Church 09.033894 79.841213 1.6 km from WT8, 9 and 10
3 | Olaiththoduvai School 09.035836 79841329 1.8 km from WT9 and WT10,
1.9 km from WT8
4 | Kaluthota Investment 09.023615 79833175 235 m from WT9
Cabanas (under
construction)?

159

5 | Shell Coast Resort 09.029868 79.825255 380 m from WT12,
465 m from WT11

St. Jude Road, Kaluthota 09.043360 79.805653 250 m from WT18

Investment Cabanas

(under construction)*

Nadukuda village 09.056977 79.795958 1.015 km from WT22 and WT23

KeelaiyanKuduiruppu 09.065690 79.776068 850 m from WT29

village

Navy Camp, Selvary 09.073632 79.769459 1.2 km from WT32 and WT33
10_| Uvary Village and Church 09.041630 79.830987 900 m from WT 47

These properties may be acquired by CEB

Table 5.10: Distance to all receptors in project area

Distance
# (Receiver ID Latitude | Longitude Xx Y from WTG
1_|Thalvupadu 8.995617 | 79.861650 | 374870 | 994562 1,625
2_|Thottavelly-Thalvupadu Rd 9.011612 | 79.858007 | 374475 | 996332 945
3 |N1 Thoddaveli Water Board 9.014202 | 79.859228 | 374610 | 996618 1,238
Office
4 _|N2 Mr Mariyadas 9.024288 | 79.844358 | 372979 | 997738 995
5 |Konniankuduiruppu village and] 9.023800 | 79.848032 | 373383 | 997683 1,217
church
6 |Konniankuduiruppu 9.015470 | 79.856766 | 374340 | 996759 1,167
7_|Konniankuduiruppu 9.018550 | 79.852700 | 373894 | 997101 1,119
8 |Konniankuduiruppu 9.021108 | 79.849508 | 373544 | 997385 1,103
9 |Konniankuduiruppu 9.022909 | 79.844180 | 372959 | 997586 875
10 [Naval observation unit 9.003662 | 79.852370 | 373853 | 995455 299 |South of WT 1
11 |Vaadi 9.004369 | 79.851967 | 373809 | 995533 210 |South of WT 1
12 |Vaadi 9.004580 | 79.852150 | 373829 | 995556 196
13 |Vaadi 9.004647 | 79.852044 | 373817 | 995564 184
14 |Vaadi 9.004732 | 79.852104 | 373824 | 995573 179
15 |Vaadi 9.004739 | 79.852227 | 373837 | 995574 185
16 |Vaadi 9.004757 | 79.851888 | 373800 | 995576 167
17 |Vaadi 9.004771 | 79.852024 | 373815 | 995578 171
18 |Vaadi 9.004778 | 79.851972 | 373809 | 995578 168
19 |Industrial unit (fish meal 9.007316 | 79.849115 | 373496 | 995860 115 |Between WT 1
manufacturing company) land 2
boundary
20 Industrial unit (fish meal 9.008699 | 79.850409 | 373639 | 996013 166
manufacturing company)
boundary
21 |Industrial unit (fish meal 9.008171 | 79.851268 | 373733 | 995954 221
manufacturing company)
boundary
22 |Industrial unit (fish meal 9.005842 | 79.850624 | 373661 995697 90
manufacturing company)
boundary
23 |Industrial unit (fish meal 9.006921 | 79.849771 | 373568 | 995816 182
manufacturing company)
estimated location
24 |Naval Camp - boundary 9.012398 | 79.842235 | 372741 996424 179 |Between WT 4
land 5
25 |Naval Camp - boundary 9.014013 | 79.843493 | 372880 | 996603 124
26 |Naval Camp - boundary 9.014064 | 79.840490 | 372550 | 996609 161

160

Distance
# (Receiver ID Latitude | Longitude Xx Y from WTG
27 |Naval Camp - boundary 9.015483 | 79.841733 | 372687 | 996766 106
28 [Naval Camp (building) 9.014491 | 79.841778 | 372692 | 996656 156
29 |Naval Camp (building) 9.013029 | 79.842520 | 372773 | 996494 138
30 |Vaadi 9.019702 | 79.833648 | 371800 | 997235 199 |Between WT 7
land 8
31 |Vaadi 9.019707 | 79.834037 | 371843 | 997235 156
32 |Vaadi 9.019837 | 79.833657 | 371801 997250 198
33 |Vaadi 9.019878 | 79.834052 | 371845 | 997254 154
34 |Vaadi 9.019945 | 79.833284 | 371760 | 997262 235
35 [Naval observation unit 9.020098 | 79.833253 | 371757 | 997279 217
36 |Vaadi 9.020117 | 79.833410 | 371774 | 997281 221
37 |Vaadi 9.020214 | 79.832789 | 371706 | 997292 196
38 |Sea cucumber hatchery and 9.020396 | 79.833619 | 371797 | 997312 203
accomodation
39 |Vaadi 9.020416 | 79.833315 | 371764 | 997314 186
40 |Vaadi 9.020418 | 79.833087 | 371739 | 997314 178
41 |Vaadi 9.020485 | 79.833370 | 371770 | 997322 182
42 |Vaadi 9.020507 | 79.833385 | 371771 997324 180
43 |Fishermen’s rest room 9.020591 | 79.833349 | 371768 | 997333 170
44 |Tea kiosk 9.020612 | 79.833494 | 371783 | 997336 175
45 |Vaadi 9.020723 | 79.832240 | 371646 | 997348 148
46 |Vaadi 9.021023 | 79.832523 | 371677 | 997382 108
47 |Residential unit - 9.022980 | 79.844178 | 372959 | 997594 880
Konniankuduiruppu
48 /Residential unit - 9.023097 | 79.843973 | 372936 | 997607 872
Konniankuduiruppu
49 /Residential unit - 9.023187 | 79.843704 | 372907 | 997617 858
Konniankuduiruppu
50 /Residential unit - 9.023984 | 79.842636 | 372790 | 997705 848
Konniankuduiruppu
51 |Kalthota Finance Hotel (under | 9.023173 | 79.833850 | 371824 | 997619 183 |Between WT 8
construction) — boundary 8 land 9
52 |Kalthota Finance Hotel (under | 9.023713 | 79.832789 | 371707 | 997679 192
construction) — boundary 8
53 |Kalthota Finance Hotel (under | 9.024138 | 79.833734 | 371811 997726 265
construction) — boundary 8
54 |Kalthota Finance Hotel (under | 9.024480 | 79.833186 | 371751 997764 282
construction) — boundary 8
55 |Vaadi 9.024436 | 79.827631 | 371140 | 997761 192 |Between WT 9
and 10
56 |Vaadi 9.026435 | 79.825499 | 370907 | 997982 201 |Between WT
10 and 11
57 |Vaadi 9.026580 | 79.825329 | 370888 | 997999 223
58 |Vaadi 9.026659 | 79.825191 | 370873 | 998007 239
59 |Shell Coast Hotel - boundary | 9.027873 | 79.824250 | 370770 | 998142 366 |Between WT
10 and 11
60 [Shell Coast Hotel - boundary | 9.028142 | 79.823824 | 370723 | 998172 312
61 [Shell Coast Hotel - boundary | 9.030251 | 79.825858 | 370947 | 998404 440
62 [Shell Coast Hotel - boundary | 9.030533 | 79.825475 | 370905 | 998436 400
63 [Shell coast resort B 9.029868 | 79.825255 | 370881 998362 375
64 [Naval observation unit 9.031091 | 79.818791 | 370171 998500 116 |WTG 12

161

Distance
# (Receiver ID Latitude | Longitude Xx Y from WTG
65 |Vaadi 9.033376 | 79.815887 | 369853 | 998753 84 |WTG13
66 |Naval observation unit 9.041663 | 79.802871 | 368425 | 999674 190 |WTG 17
67 |Olaiththoduvai 9.035289 | 79.841121 | 372627 | 998956 1,469
68 |Olaiththoduvai Church 9.033893 | 79.841213 | 372637 | 998802 1,487
69 |Olaiththoduvai School 9.035835 | 79.841329 | 372650 | 999016 1,493
70 |Residential unit - Uvary village | 9.041623 | 79.831006 | 371517 | 999660 789
and church
71 |Residential unit - Uvary village | 9.041961 | 79.831501 | 371572 | 999697 847
and church
72 |Residential unit - Uvary village | 9.042238 | 79.831069 | 371525 | 999728 853
and church
73 |Kalthota Finance Hotel (under | 9.042641 | 79.807374 | 368920 | 999781 320 |Behind WT 17
construction) St. Jude Road —
boundary
74 |Kalthota Finance Hotel (under | 9.042748 | 79.807477 | 368931 999793 331
construction) St. Jude Road —
boundary
75 |Kalthota Finance Hotel (under | 9.043275 | 79.805261 | 368688 | 999852 199
construction) St. Jude Road —
boundary?
76 |Kalthota Finance Hotel (under | 9.043385 | 79.806479 | 368822 | 999864 286
construction) St. Jude Road —
boundary?
77 |Kalthota Finance Hotel (under | 9.043871 | 79.805513 | 368716 | 999918 270
construction) St. Jude Road —
boundary?
78 |Naval Camp - Nadukuda - 9.050640 | 79.787194 | 366705 | 1000673 308 |Between WT
boundary 22 and 23
79 |Naval Camp - Nadukuda - 9.050054 | 79.788119 | 366806 | 1000608 200
boundary
80 |Naval Camp - Nadukuda - 9.050500 | 79.788417 | 366839 | 1000657 173
boundary
81 |Naval Camp - Nadukuda - 9.051037 | 79.787584 | 366748 | 1000717 280
boundary
82 |Naval Camp - Nadukuda - 9.050887 | 79.787494 | 366738 | 1000700 283
boundary
83 |Naval Camp - Nadukuda - 9.050928 | 79.787378 | 366725 | 1000705 297
boundary
84 |Tea kiosk 9.050701 | 79.786816 | 366663 | 1000680 292 |Between WT
22 and 23
85 |Tea kiosk 9.050933 | 79.786980 | 366681 | 1000705 286
86 |Fishermen’s rest room 9.051021 | 79.787464 | 366735 | 1000715 291
87 |Church 9.051955 | 79.787616 | 366752 | 1000818 288
88 |Naval observation unit 9.053232 | 79.782245 | 366162 | 1000961 98 |WTG 24
89 |Nadukudda 9.059801 | 79.792260 | 367265 | 1001684 1,106
90 |N5 House, Naddukkuda 9.057222 | 79.796058 | 367682 | 1001397 1,023
91 [Residential unit - Nadukuda 9.056926 | 79.795957 | 367670 | 1001365 989
92 |Vaadi 9.060644 | 79.765815 | 364358 | 1001787 176 |Between WT
30 and 31
93 |Vaadi 9.060983 | 79.766127 | 364393 | 1001824 147
94 |Vaadi 9.061007 | 79.766001 | 364379 | 1001827 140
95 |Vaadi 9.061178 | 79.766078 | 364388 | 1001846 125

162

Distance
# (Receiver ID Latitude | Longitude Xx Y from WTG
96 [Naval observation unit 9.061296 | 79.765404 | 364314 | 1001859 107
97 |Vaadi 9.062276 | 79.761834 | 363921 | 1001969 173 |Between WT
32 and 33
98 |Vaadi 9.062531 | 79.761985 | 363938 | 1001997 141
99 |Vaadi 9.062546 | 79.762093 | 363950 | 1001999 132
100 |Vaadi 9.062601 | 79.762075 | 363948 | 1002005 129
101 |Vaadi 9.062656 | 79.761983 | 363938 | 1002011 133
102 |Vaadi 9.064384 | 79.757366 | 363431 | 1002204 341 |Beyond WT
33
103 |Vaadi 9.064428 | 79.757300 | 363424 | 1002209 348
104 |Vaadi 9.064544 | 79.757339 | 363428 | 1002221 345
105 |Vaadi 9.064548 | 79.757191 | 363412 | 1002222 361
106 |Residential unit - 9.065513 | 79.776344 | 365518 | 1002322 823
KeelaiyanKuduiruppu
107 |Residential unit - 9.065571 | 79.776035 | 365484 | 1002328 814
KeelaiyanKuduiruppu
108 |Residential unit - 9.065777 | 79.776355 | 365519 | 1002351 850
KeelaiyanKuduiruppu
109 |Residential unit - 9.065848 | 79.775964 | 365476 | 1002359 839
KeelaiyanKuduiruppu
110|Navy Camp - Selvary 9.072829 | 79.769763 | 364797 | 1003133 1,255
111 |Vaadi 9.066393 | 79.754328 | 363098 | 1002427 712 |Beyond WT
33
112|N4 Julian Dias, Pesale 9.075738 | 79.818914 | 370200 | 1003437 3,410
113|N6 Bishop House 9.076119 | 79.750761 | 362710 | 1003504 1,685
114|N7 Old pier (Navy camp) 9.075594 | 79.730867 | 360523 | 1003453 3,484
‘Thalimannar
115|N8 House Thalimannar 9.084757 | 79.726761 | 360075 | 1004468 4,340

a These properties may be acquired by CEB

Note:

Heal

402.

to otl

etc.

per GoSL laws by the contractor.

403.
conti

th and Safety

: All Vaadies will be used only for commercial and not residential purposes.

Health and safety impacts will be in terms of risk of accidents caused due to electrocution,
lightening, fires turbine toppling, and blade break. The impacts due to turbine toppling blade break have
been assessed® based on IFC-WB EHS guidelines which would require displacing sensitive receptors
her places. The necessity and exact number of affected structures and people are to be known after
finalization of engineering designs by EPC contractor, as the impacts depend on the number of turbines
and their specification. Necessary training regarding safety aspects to the personnel working at the line
will be provided by the contractor. Personal protective equipment such as safety belts, installation of
safety nets for working at heights besides general safety items such as working gloves, helmet, mufflers
will be provided during construction period and during the maintenance work. First aid facilities will
be made available at the worksite with trained nursing facilitywith doctors on call at designated hospitals
at Mannar town when necessary. Workers are also covered by the statutory workmen compensation as

Project activities may create accidental damage to public and the construction workers. Therefore,
actors should take necessary action to enhance personal safety during the construction through

65 |FC-WB EHS Guidelines for wind energy include information relevant to environmental, health, and safety aspects of
wind energy facilities
163

following measures:

. Organize awareness programs relevant to personal safety of the workers and public in the
area.

. Provide protective safety belts, footwear, helmets, goggles, eye-shields, and clothes to
workers depending on their duty.

. Construction work must be properly fenced off to prevent access to deep excavations etc.

. Arrangement of proper first aid unit and transport facilities to take injured people to the
hospitals.

404. Safety measures for the workers will be provided following the procedures of the Department of
Labor and the relevant provisions of the factories (Amendment) Law No.12 of 1976 and the IFC-WB EHS
Guidelines (general and wind farm). Further the project will ensure to adopt internationally and nationally
adopted safety regulations during the construction and operational phases of the project.

405. The following are the probable safety hazards that can cause harm to the people of the area,
animals and the working staff. The possible causes and precautions are listed as follows:

a. Blade damages — keep sufficient gap as the safety buffer zone
b. Tower failures — keep sufficient gap as the safety buffer zone.
c. Generator fire — it is an isolated fire which will happen at a minimum height of about 80m,

therefore chance of extensive damage is minimal. Firefighting equipment will be installed
within the premises to extinguish any accidental fire that will be supervised and managed
by the construction staff.

d. Electrocution — Safety buffer zone and warning signs and all electrical equipment must be
enclosed and locked.
e. Fall hazards from height — Use fall protection measures for working people.

Socio-Economics

406. The project will create temporary employment opportunities for local communities during project
construction and operation phase. Although most of the technical expertise required will be brought from
outside skilled technical people in the area will have good opportunities being employed in the project
and the capable people will be absorbed in to the operation staff after completion of the project. Manual
labor work will be available for both men and women. Such employment opportunities will benefit the
households who are dependent on seasonal and fluctuating incomes to enhance their household
incomes and living standards. There will also be a limited number of employment opportunities available
for local communities during the operation phase such as to work as security guards, sanitary workers,
etc.

407. Sanitary facilities and other public requirements such as augmenting existing by roads in the
vicinity of project site and construction of community center for the village community that fall under social
corporate responsibility will be carried out by the project.

Turbine Topple During Construction

408. During construction, EPC Contractor shall ensure proper erection, i.e., avoiding turbine toppling
during construction. Access to the site around wind turbines during construction will be strictly controlled
and stringent health and safety measures during construction as well as operation period will be strictly
enforced by CEB.
164

Loss of Property and Resettlement

409. The total land requirement for the wind project is estimated at 90.3 ha. Approximately, 15.71 km
of new road sections would use the existing beach roads. Another 1.3 ha is required for the development
of the access road for an additional length of about 2.12 km. Use of this road by the local communities
will not be restricted. The land required for the installation of 39 wind turbines with permanent turbine
foundations is 87.8 ha of the total land requirement. Another 1.2 ha is required for the establishment of
the staff accommodation facilties.

410. The land identified for the project is free of encumbrances and has not been used for any
residential dwellings or productive purposes except for the presence of 190 Palmyra trees and 226
cononut trees, produce of which is used by local communities for income generating activities. The project
will not lead to any population displacements, relocation and resettlement. Neither the project creates
any restrictions on the prospective expansions of the settlements nor would it encroach into the territories
that would provide space for such future settlements. Any economic displacements caused due to the
loss of incomes to the households who are dependent on the produce of the Palmyra trees. Those trees
which may have to be removed for the turbine installation will be compensated by the project at
replacement cost along with additional cash assistance for income restoration.

411. The land identified for project construction is largely private land except for the CCD declared 80
m wide corridor. CEB will follow two distinct approaches in securing the land required for the project. The
first approach would be to obtain the land through negotiated settlement based on willing buyer-willing
seller principle. Consultations conducted by CEB with the landowners/claimants in the past several
months have shown that some landowners/claimants have expressed consent to sell their land to CEB.
CEB will opt for direct purchase of such land from those willing sellers based on a negotiated settlement
after verification and clearance of land ownership titles by CEB’s legal department. The second approach
would be to use the eminent domain to acquire the land under the Land Acquisition Act No. 9 of 1950.
The land blocks for which the landowners’/claimants’ have not given their consent as well as the land
blocks for which the landowners/claimants have not been traced/identified will be secured through the
acquisition process.

Impacts on the Local Communities in the Area

412. The land earmarked for acquisition or purchase is largely fallow land covered with scrubs, hardly
used for any productive or residential purposes and free of encumbrances. The project impacts are
primarily confined to temporary economic displacements for fishermen causing from the construction and
operation of the pier and the intermittent disturbances during transportation of equipment to their
respective destinations along the project site and the installation of wind turbines (WTs). The permanent
economic impacts are on a small number of standing and commercial trees which will be either avoided
in the final designs or compensated with cash. Further, considering environment, health and safety
impacts due to noise and toppling, If the project will result in additional displacement, then compensation
and assistance will be provided in accordance with the the resettlement plan. Table 5.11 below shows
the distance between the settlements and the nearest wind turbine.
165

Table 5.11: Distance between wind turbines and the settlements
Distance (km), Nearest wind Distance between
sections from turbine to the | settlements and wind
Thalaimannar Name of the village Name of the GND. settlements? turbine (km)
0-1 [Thalaimannar Station Thalaimannar No.46 1A
1-2 Kattukarankudiiruppu Kattukarankudiiruppu No.43. 1.2
2-3 Swamy Thottam Kattukarankudiiruppu No. 39 1.7 (main road. No
settlements)
3-4 Swamy Thottam Kattukarankudiiruppu No.36 1.7 (main road. No
settlements)
4-5 [Selvapuram/Sevari Kattukarankudiiruppu No.32 and 33 1.5
5-6 Keelankudiiruppu Thollukudiiruppu No.29. 0.9
6-7 INadukuda Thollukudiiruppu No.24 and 23 11
7-8 INadukuda Thollukudiiruppu No.22 11
8-9 INadukuda Thollukudiiruppu No.19 1.8
Pesalai Pesalai South No.19 >4.0
9-10 Pesalai Pesalai South No. 19 and 18 >4.0
10-11 Pesalai Pesalai South No.52 >4.0
11-12 Uvari Olaithoduwai No.47 0.9
Olaithoduvai Olaithoduwai No.47 1.4
12-13 Olaithoduvai Olaithoduwai No.9 1.6
13-14 Konnayankudiiruppu Thoddaveli No. 6 and 7 0.8
14-15, Konnayankudiiruppu IThoddaveli No.4 1.2
|Thoddaveli | Thoddaveli No.4 >3.0
15-16 |Thoddaveli |Thoddaveli No.1 2.5

® Refers to the numerical number assigned to each turbine in the preliminary design.
Source: Social Impact Assessment, March 2016.

413. The Table 5.11 above shows that, except in a few instances such as between 5" and 6" km
(Keelankudiiruppu), 11!” and 12!" km (Uvari) and 13" and 14'" km (Konnayankudiiruppu), where the
distance between the settlements and the nearest turbine is less than 1 km, the rest of the wind turbines
will be installed at a reasonable distance from the settlements. Thus, no adverse impacts are anticipated
on the neighboring settlements.

414. Row 1 the of wind turbines will be installed 140 m inland from the southern coast while row 2 of
the wind turbines will be 800 to 830 m towards north. The area demarcated for the turbines will only be
fenced-off during construction. Further, considering environment, health and safety impacts due to noise
and toppling, some fisher camps (Vaadies) near to WT but are outside of the project premises may need
to be relocated. The impacts from noise and toppling are being assessed, and mitigations measures are
being prepared. The necessity and exact number of affected structures and people are to be known after
finalization of engineering designs by EPC contractor. If those Vaadies are required to be relocated, CEB
will undertake the responsibility of engaging the affected fishermen in continuous consultation, carry out
a full assessment of their impacts and losses, identify alternate locations for their resettlement with no or
less livelihood impacts, pay cash compensation at replacement cost to reconstruct their Vaadies and
extend any other resettlement assistance. During operations, the wind turbine area will not be fenced
and there will be no restriction on access to fishing area. Therefore, the fishing communities can engage
in their fishing activities without being interrupted by the turbines. The movements of vehicles along the
coast such as the vehicles of the fish traders, tractors that are brought in to pull the ma-dels® and other
vehicles that provide transport for the fishermen will not be blocked by the turbines. Communities can
make use of the land for the same purpose for which they have been using the land prior to the project.

66 Due to the scarcity of labor, ma-del owners use tractors to pull their ma-dels on to the shore.
166

415. Details for physical resettlement and rehabilitation involved in the project would be available in
the Resettlement Plan for the project.

Loss of Palmyra

416. Palmyra trees are a vital part of the day to day life and the livelihood of people of Mannar. The
community makes use of every part of the tree and sells many products made from the tree. These
include handicrafts, toddy and honey. As stated earlier, the project requires cutting of nine Palmyra trees
and 37 coconut trees resulting in loss of income to the dependents of the trees.

Availability of Employment

417. Projects of this nature generate many employment opportunities for skilled, semi-skilled and
unskilled labor during construction and post construction period. Surveys conducted for this study
revealed that availability of skilled and semi-skilled labor in Mannar is limited. However, unskilled labor is
available. It was assumed for this analysis that the project will generate 150 employment opportunities
(semi-skilled and unskilled) throughout the construction period for people of Mannar and ten employment
opportunities after commissioning of the Wind Farm. It was also assumed that each of these employment
opportunities will generate a monthly income of SLR25,000.

418. Regional infrastructure, such as access roads, are expected to be developed together with the
Wind Farm for transportation of wind turbines and other project equipment. These developed
infrastructures will have a positive impact on the regional economy due to improved access. Sectors such
as tourism, fisheries and agriculture can be expected to grow. The actual growth in these sectors was
not possible to be quantified as information on development plans for Mannar district is not available.
This study assumes a net economic growth of $0.1 million in Mannar due to the project and a net annual
growth of 15%, on real terms, up to end of project life, in comparison with the base case without the
project.

Agriculture, Fishing and Grazing

419. Permanent and temporary loss of agricultural land occurs due to Wind turbine location in the
agricultural field and loss of crop for access route, etc. The WF and its associated infrastructure facilities
will be built on private land secured through the land acquisition process or direct purchase based on
negotiated settlement. The total extent of land required for the project is 90.3 ha.

420. Instead, the planned rehabilitation and development work for the road that runs along the beach
and other access roads under the proposed wind project will ease the movement of such vehicles and
benefit the fishermen community at large. The project will not restrict communities’ access to and use of
these developed roads. However, temporary disturbances and inconveniences to their livelihood
activities will be experienced by the fishermen communities during project construction period. Access to
grazing grounds of cattle and goats located within the project impact area will not be restricted by the
project and it will not alter the existing land use patterns.

Physical Cultural Sites

421. Although, there are archaeological, historical, or cultural important sites in the Mannar Island and
the mainland, none of them are present at the wind farm area. The proposed wind project will not
adversely affect any national, social, economic and cultural heritage resources and values in the
communities living within the project impact area. The project will not affect any of the three places of
religious worship or any monuments of cultural or religious significance located within the project impact
167

area. The description of these sites is attached in section 4.
Traffic and Transport

422. During the construction phase, traffic disturbance needs to be minimized by through the Mannar
town using proper traffic management by installations of signages, providing road marshalls during heavy
equipment transportation for ensuring proper access roads and avoiding road blockage. However, most
equipment will be transported by sea.

Navigation of Aircrafts

423. As the project area does not fall within an air traffic route, there will not be any adverse effects on
aircraft navigation. The required approval has been obtained from the Civil Aviation Authority (CAA).

424. Sri Lankan CAA and military have no objection to the design as put forward in the EIA and that
they do not require any anti-collision markings. They have specified only red beacon lights®’ with low-
medium intensity and number of lights kept to a minimum. CAA has accorded its approval for heights of
the wind turbine farm as well as instatllation or low intensity red beacons (Annexure 8, item 5). CEB has
obtained the approval for installation of 40 WTGs of 160 m height from CAA. But we have paid the
prescribed fee only for 29 locations which will be the minimum number of locations in case 3.5 MW
machines are selected. Considering the actual number of machines as per the final design, the balance
amount will be paid to CAA.

425. The Navy has been consulted regarding potential disturbances to their communications links, and
appropriate precautions have been taken.

Interference with Television Signals

426. As per regulations enacted by GoSL, it is mandatory for CEB to seek clearance prior to
construction from telecommunications and wherever necessary from aviation authorities that are likely to
be affected by the construction of wind farm. The wind farm will affect nearby telecommunication circuits
by causing electrical interference and induced voltage which may occur to nearby telecom circuit and
suggested necessary protection measures will need to be adopted. This may require measures like
rerouting of the telecom circuits, conversion of overhead telecom circuits into cables etc. to minimize the
interference. The exact cost to mitigate the impacts of induction in neighboring telecom circuits would
vary from case to case and would be surveyed and modeled by the EPC contractor. In general, the
system is planned and executed in such a way that adequate clearance is maintained between Wind
turbines, civil aviation and defense installations on the other. However, there is no airport in the area.

Temporary Outage of the Electricity
427. There will be no interruption of power and other utilities in the area. However, local population

including any industrial places, which are located in project-affected area, which may face inconvenience
for short periods; the following measures will have to be taken:

87 Beacons are flashing warning lights on turbine nacelles are mostly for the benefit of aircraft flying at night which could be low
intensity red color incandescent or LED-based units. (http://enr-ee.com /fr/manifestations/lecteur/conference-sur-les-impacts-
des-parcs-eoliens-balisage-emissions-sonores-et-
infrasons.html?file=files/ofaenr/O2conferences/2017/170308_conference_impacts_des_parcs_eoliens/Presentations/09_
Clementine_Azam_CESCO OFATE DFBEW.pdf)

168

. Advance notice to the public about the time and the duration of the utility disruption, and
. Restore the utilities immediately to overcome public inconvenience.

5.4.7 Waste Disposal

428. The waste generated at site requires disposal measures and shall be dealt with as per the Waste
Management and Handling guidelines in Sri Lanka. Improper disposal of waste can lead to contamination
of soil and ground water, which could result in indirect impacts to humans, flora and fauna. The EPC
contractor shall undertake the measures listed below to protect and enhance the quality of environment
near the construction sites.

429. Construction waste will also consist of construction debris. Contractor should manage its
construction wastes in accordance with the guidance given by the CCD. Contractor should handle and
manage waste generated from the construction site without contamination to natural environment and it
will reduce risk to public who stay close to sites, if any. The disposal of wastes from construction sites
must be done regularly in a hygienic manner as per GoSL regulations. The main source of solid waste
during the construction period is excavated soil from the cable trenches and Turbine footing foundations
and foundations of the buildings. EPC contractor must ensure atleast 50%® of all excavated soil will be
utilized for back-fill and earthen rampon road berms.

Recyclable Solid Waste Disposal

430. The solid waste generation will be at the location of the wind turbine erection site which will include
metal scraps, wooden packing material packaging and crafting material of turbines, etc. Wooden waste
and metal scrap will be collected and disposed of in compliance with applicable regulations and rules.
Wastes will be disposed of through Environment Protection License (EPL) vendors who collect such
wastes. EPC contractor must keep record of all waste generated and transfer notes to the EPL vendor.

Sanitary Waste Disposal at Construction Site

431. An Illustrative manpower requirement for wind power construction is shown below in Table 5.12.
Mannar Pradeshiya Sabah maintains a solid waste disposal site at coordinates 8°59'24.91"N,
79°54'21.05"E in Sinnakadu Gram Niladhari division in Mannar Island. The project will use this site for
solid waste disposal. No solid waste will be disposed of to an unlicensed solid waste disposal site.

Table 5.12: Illustrative manpower requirement for various stages of construction

Stage of Work

No. of People

Duration

Accommodation/Toilets

During the Survey,
Supply of material and
storage

One surveyor and 4 skilled
labors and 4 unskilled labor

During first month

1S month 2 toilets two
hired house/flat

During Foundation
Construction and Access
roads

Excavation — Two gangs
each with Foreman,
Excavator operator and 4
unskilled

From 1 to 8" month

2" to 8 month

7 or 8 houses and 7 or 8
toilets by 4" month
increased to 12 toilets 6"
month increased to 18
toilets

Re bar shuttering - 4
gangs -
each with one Foremen and

During 2"4 month to
10" month

8'" to 15" month
10 or 15 houses with 18 or
20 toilets

68 Given each foundation is 25 m x 25 m and 3 m deep and the 17 km roads are minmum 6 m wide and 1 m depth is excavated,
the total spoil would be about 175,125 cu™ of which about 50% dumped outside.
169

Stage of Work No. of People Duration Accommodation/Toilets
6 skilled and 8 unskilled
Concreting - 4 gangs each | During 4" month to 4°4 to 15" month
with 4 skilled and 8 15!" month 10 or 15 houses with 18 or
unskilled 20 toilets

During wind turbine 5 gangs each with one During 6 month to 6"4 to 18" month

erection foremen and 5 skilled and 8 | 18" month 10 or 15 houses with 18 or
unskilled 20 toilets

432. Since no labor campsites will be set up during the construction phase of the project, waste water
generation from the construction activities will be limited to washing and cleaning activities related to
construction activities. At the wind farm, EPC contractor shall locate the temporary day-time facilities
such as drinking water, toilet/sanitary facilities by constructing septic tanks for toilets and garbage
collection which will be away from any water body. Portable toilet with septic tank soak pits will be
provided at construction site to facilitate the disposal of sewage generated. No water well will be located
within minimum 100 m of a toilet facility and vice versa.

433. Toilet facilities with septic tanks will be installed in the buildings. If the dwelling units are built
during the construction period for the skilled labor force they will use this facility as it will be built at the
beginning of the project. Once the septic tanks are filled with sewage/wastewater, a gully browser will be
hired to empty the septic tanks. The collected wastewater will be transported to the nearest sewerage
treatment plant located at mainland close to Thiruketiswaram. The treated wastewater should be
discharged according to the SLS standards. Therefore, any impacts to the environment of study area
could not be expected from the waste water.

434. The total requirement of manpower is not cumulative in nature as most of the activities take place
intermittently and the workers tasks will overlap in above mentioned stages and therefore could be
common for several activities mentioned above.

435. However, maximum number of persons required at any time by the entire project (both skilled and
unskilled) is shown in Table 5.5. The unskilled labor from the area will be used and will be operating from
their homes. The skilled and other technical persons would normally stay at a rented accommodation in
a nearby town. In this case, Mannar town is the nearest and would use the EPC contractor’s vehicles for
transportation. Usually in one rented accommodation about 8-10 persons can stay in 3-4 bedroom
flat/house, about 4-5 accommodations will be rented by the EPC contractor. The rented accommodations
have all amenities such as toilets, washing facilities as well as kitchen and meals facilities. Sufficient
quantity of drinking water® available and toilet/sanitation”® facilities will be provided by the EPC
contractor of workers rented accommodations.

436. Since Mannar town is completely electrified and has LPG connections, no firewood, etc. will be
used for cooking. Contractor should provide garbage bins at all workers’ accommodations. The local
municipal body at Mannar collects waste in the town and disposes off in designated disposal areas.

Liquid Waste Disposal

437. However, minor wastes such as, waste oil, lubricant, cleaning fluids, paints, degreasers and other
similar substances. No waste will be generated from operation of wind turbines whilst small quantities of

®9 20 liters of water availability per day per person (3 litres drinking, 15 Ipd per bathing, 10 Ipd for cooking). Source: Basic water
requirements for human activities: Meeting Basic Needs, by Peter H. Gleick, Pacific Institute for studies in Development,
Oakland CA, USA.

70 Approx 1.5 toilets for 12-14 persons as per Table 5.31.
170

waste oil/lubricant will be generated during maintenance works. The storage of these oils etc. will be at
the Nadukuda center which needs to have a bunded area with impermeasble floor (110% capacity). The
disposal of any type of waste oil will be carried out according to the Sri Lanka waste management
regulations. Therefore, any impacts to the environment of study area could not be expected.

438. Specific areas will be allocated for controlled cleaning and maintenance of vehicles and all
wastewater will be collected in soaking pits built to standards within the specific area. This will continue
during the full operation period of the project.

Hazardous Waste Disposal

439. During the wind farm construction, generation of any hazardous waste generation is not expected.
However, the EPC contractor will dispose of solid/hazardous waste (if generated at site) at a suitably
licensed landfill by transporting the solid/hazardous outside of the project area in keeping with the good
international practice. No hazardous waste will be disposed of to unlicensed hazardous waste disposal
sites.

5.5 Environmental impacts associated with operational stage
5.5.1 Air Quality

440. During the operation phase, there will not be any smoke emissions and hence no adverse effect
to air quality. The backup generator to maintain SCADA operations during power cuts will be sparingly
used and would meet Sri Lankan AQ and noise standards.

5.5.2 Noise

441. Noise from the wind farm during operation is primarily from aerodynamic noise generated from
the rotor movement through the air. There will also mechanical noise from wind turbine drive-train
components (at the top of the tower), and electrical components such as transformers, located within the
wind turbine or within an enclosed cabinet at ground level. There will be less noise generation from
vehicle movements and machinery operation around the site for maintenance and repair purposes.
However, since the receptors are situated close to the wind farm boundary, the noise monitoring at
specified intervals would be required.

442. Some industrial noise including wind farm can be annoying and characterized by: tonality
(humming, whining), modulation (regular variation in noise level or pitch) and impulsiveness (hammering,
banging). In the case of noise generation from wind farm, the design of the wind turbines generally
ensures that these characteristics are minimized or not present. In cases where they are present, these
characteristics will generally become inaudible due to masking by other background noise at a distance
where acceptable noise limits are satisfied.

443. Limits for the wind farm noise are defined in Section 4.8.4. The wind farm will be designed so
that noise will be less than the defined fixed limits, or will result in a maximum increase in background
levels of 3 dB at receptor locations.

Noise Assessment Study
444. Anoise assessment study was conducted by Entura to determine the impacts of noise generation

during the operation of the wind farm on the receptors in the project area (see Appendix 5). The
compliance requirements of Sri Lanka, ADB and IFC-WB EHS Guidelines as well as the proposed noise
171

limits for the project are mentioned in Section 1.4 of the study. Receptor locations, noise model
parameters, and predicted noise levels are mentioned therewith.

445. During the tender process, the wind turbine supplier will be required to propose a wind turbine
model and wind farm layout (subset of 39 locations) that complies with the prescribed limits (and does
not have a greater impact than predicted in this EIA if that is less than the prescribed limits) at relevant
receptors. Any requirements for reduced noise output (and hence reduced power output) must be
quantified, and a specific operational regime will be determined based on outputs of noise modelling.

446. For the purpose of this EIA, as an example of a nominal 100 MW wind farm design that complies
with noise limits, a subset of 31 wind turbines for a 102.3 MW wind farm consisting of 3.3 MW wind
turbines, has been designed, and noise output modeled:

. For this layout, WT 27 and WT 28 have been removed as requested by CEB.

. The following five locations have been removed due to their potential to generate relatively
high noise levels at nearby receptors: WTs 4, 7, 8, 17, 22, 31.
. The remaining 31 locations are operating in noise modes ranging from the standard

unconstrained 105.7 dB version,”' to the noise constrained 101.0 dB version of the 3.3
MW. Further details on the concept of noise constrained operation are provided in Section
9.3.

. Due to ongoing land acquisition and micro-siting, there are likely to be changes to these
wind turbine locations. The impact of such changes may require an update of the noise
assessment.

447. The noise output at the 115 identified receptors that results from this wind farm design is
presented in Appendix 5. This wind farm design has been demonstrated to be fully compliant with the
noise limits as discussed in this document. Wind turbine locations are shown in Figure 5.8.

71 ADB and CEB have agreed to place no limit on the individual wind turbine sound power level, but bidders should meet the
noise limit at each of the receivers defined as the existing background noise level + 3 dB, or the base limit for each receiver
type, whichever is the greater.
172

Source: Noise Assessment Study, Appendix 5
Note: Scenario C assumes such relocation of migrant labourers is achievable, and therefore location WT31 is used instead of

WT5.

1003000 a
A
1002000 toy
A
oe,
1001000 °
© -Nadukkude mas:
a
. e .
1000000 ry rs
ad *.
z + o
= 999000 +
: . ,.
2 +
A
998000 ry
A
a °
°
997000 a
A
°
+
996000 *
995000
ty % > % % % a a a
> eee» %&*%e» % % %& % % %
Easting
Figure 5.8 Wind Turbine Layouts

448. A comparison of measured background noise (over a 48-hour period, both during the low and
high wind season) with modeled maximum noise level at selected receptors is shown in Table 5.13 for
Scenario C. It is noted that these measurements have been undertaken with limited quality control, so
the uncertainty in results cannot be ascertained. Table 5.14 shows day-night data.

Table 5.13: Modeled wind farm noise in comparison to background noise
for Low Wind Season

Measured background noise (1.90) Modelled wind
farm noise

Noise monitoring (dB) Scenario Potential receptor
location minimum average maximum c sensitivity*
Sea cucumber drying 43.1 48.8 55.1 49.7 Medium
compound near WT1 (sleeping)
Kalutota Cabanas between 415 46.7 55.8 41.0 (night) — High
WT7 and 8° 46.3 (day) (sleeping/recreation)
Fishing camp near WT7 39.1 46.1 54.8 41.1 (night) — Medium
and 8 43.4 (day) (sleeping)
Shell Coast Resort 32.5 42.2 49.7 43.9 (night) — High
between WT10 and 11 48.0 (day) (sleeping/recreation)

173

Measured background noise (Iago) Modelled wind
farm noise

Noise monitoring (dB) Scenario | Potential receptor
location minimum average maximum Cc sensitivity*
Kalutota Cabanas between 35.9 417 SL7 43.9 (night) — High
WTI7 and 18° 47.7 (day) (sleeping/recreation)
Fishing camp near WT30 42.9 49.4 59.1 53.8 Medium
and 31 (sleeping)

@ Limits were usually set at either the fixed limits, or if background is higher, background +3dB (in this case).
> These properties may be acquired by CEB

449. Caution is required when comparing short duration background noise measurements (and with
no knowledge of concurrent wind speeds as SLSEA’s mast was out of action during the period), with
modeled wind farm noise. That said, for measurements that were logged during the low wind seasons
(and therefore likely predominantly low wind speeds), the measured average background noise levels
are relatively high. For high wind seasons (NE monsoon), the measured average background noise levels
also remained relatively high.

450. Figure 5.9 shows different scenarios considered for noise modelling. Scenarios A1, A2 and A3
outline the potential noise impact of all 39 wind turbine locations for a range of wind turbine noise power
curves. Scenarios B and C have been developed as better scenarios that illustrate a wind turbine layout
of 31 x 3.3 MW wind turbines that is compliant with specified noise limits, through use of operational
constraints on wind turbine noise output settings, which can be varied based on time of day and season
(and potentially wind speed and direction). Scenario C assumes migrant labourers residing near WT31
can be relocated and thus, fewer wind turbines operate in a noise constrained mode.

Scenario Al with 39 Wind Turbines

174

Scenario B with 31 wind turbines

Scenario C
Figure 5.9: Noise modelling scenarios

451. Table 5.14 shows fixed noise limits at receivers for the case where ambient background noise
does not already exceed the limit for the two seasons (low wind and high wind). It is noted that noise
limits at certain receivers depends on action still to be undertaken by CEB. All Navy quarters in the
receptor list are now categorised as institutional based on agreement with Navy. This is due to the fact
that CEB has a verbal confirmation to relocate all sleeping quarters to the places where there is no impact
on the Wind Farm layout. Similarly, the Kalthota Cabanas will be exempt from the list as well, as CEB
has agreed to acquire the sites.

452. To address noise issues at locations used for sleeping purposes, CEB will consider the land
acquisition option for Kaluthota Cabanas to avoid potential noise impacts from the wind farm and has
initiated consultation with the owner of the Cabanas. CEB is also closely coordinating with the concerned
Naval Authority regarding the sleeping quarters of Navy at the naval outposts. According to the letters
attached from CEB (Annexure 11), CEB will initiate the land acquisition option to avoid/mitigate noise
impacts toward the cabanas, and this will be fully informed and discussed with the affected owners. To
ensure full awareness to concerned parties involved, one-on-one consultation by CEB will continue, i

necessary and applicable, subject to environmental impacts once the wind design is finalised.
Table 5.14: Fixed noise limits based on EHS guidelines, before consideration of background noise
Fixed Noise limits (dB)
Location Coordinates (WGS84) 1 May - 30 Sep 1 Oct - 30 Apr
descripti Day (0600- Night Day (0600- Night
on ID # Receiver Name Latitude | Longitude 1800) _|(1800-0600)} 1800) | (1800-0600)
1 [Thalvupadu 8.995617 _| 79.861650 50 45 50. 45
2  [Thottavelly-Thalvupadu Rd 9.011612 | 79.858007 50 45 50. 45
3 ove Water Board 9.014202 | 79.859228 70 60 70 60
4 |N2 Mr Mariyadas 9.024288 | 79.844358 50 45 50 45
5 Honniankuduiruppu village and | 9.023800 | 79.848032 50 45 50 45
6 |Konniankuduiruppu 9.015470 | 79.856766 50 45 50 45
7 |Konniankuduiruppu 9.018550 _| 79.852700 50 45 50 45
8 |Konniankuduiruppu 9.021108 | 79.849508 50 45 50 45
9 |Konniankuduiruppu 9.022909 | 79.844180 50 45 50. 45
South of | 10 |Naval observation unit 9.003662 | 79.852370 55 55 55 55

176

Fixed Noise limits (dB)

Location Coordinates (WGS84) 1 May - 30 Sep 1 Oct - 30 Apr
descripti Day (0600- Night Day (0600- Night
on ID # Receiver Name Latitude | Longitude 1800) _|(1800-0600)| 1800) | (1800-0600)
South of | 11 |Vaadi 9.004369 | 79.851967 70 60 - -
WT 1
12 |Vaadi 9.004580 _| 79.852150 70 60 : :
13 |Vaadi 9.004647 | 79.852044 70 60 - -
14 |Vaadi 9.004732 | 79.852104 70 60 - -
15 |Vaadi 9.004739 | 79.852227 70 60 : :
16 |Vaadi 9.004757 | 79.851888 70 60 - -
17 |Vaadi 9.004771 | 79.852024 70 60 : :
18 |Vaadi 9.004778 | 79.851972 70 60 - -
Between | 19 [Industrial unit (fish meal 9.007316 | 79.849115 - -
WT 1 manufacturing company) - -
land 2 boundary
20 {Industrial unit (fish meal 9.008699 | 79.850409 - -
manufacturing company) - -
boundary
21 Industrial unit (fish meal 9.008171 | 79.851268 - -
manufacturing company) - -
boundary
22 {Industrial unit (fish meal 9.005842 | 79.850624 - -
manufacturing company) - -
boundary
23 Industrial unit (fish meal 9.006921 | 79.849771
manufacturing company) 70 60 70 60
estimated location
Between | 24 |Naval Camp - boundary 9.012398 | 79.842235 - -
WT 4 - -
land 5
25 |Naval Camp - boundary 9.014013 | 79.843493 : : : :
26 |Naval Camp - boundary 9.014064 | 79.840490 : : : :
27 |Naval Camp - boundary 9.015483 | 79.841733 - - - -
28 |Naval Camp (building) 9.014491 | 79.841778 55 55! 55 55!
29 _|Naval Camp (building) 9.013029 | 79.842520 55 551 55 55!
Between | 30 |Vaadi 9.019702 | 79.833648 - -
WT 7 70 60
land 8
31 |Vaadi 9.019707 | 79.834037 70 60 - -
32 |Vaadi 9.019837 | 79.833657 70 60 : :
33 |Vaadi 9.019878 | 79.834052 70 60 - -
34 |Vaadi 9.019945 | 79.833284 70 60 - -
35 |Naval observation unit 9.020098 _| 79.833253 55 55 55 55
36 |Vaadi 9.020117 | 79.833410 70 60 - -
37 |Vaadi 9.020214 | 79.832789 70 60. : :
38 |Sea cucumber hatchery and 9.020396 | 79.833619 70 60 70 60
laccomodation
39 |Vaadi 9.020416 | 79.833315 70 60 : :
40 |Vaadi 9.020418 | 79.833087 70 60 - -
41 |Vaadi 9.020485 _| 79.833370 70 60 : :
42 |Vaadi 9.020507 _| 79.833385 70 60 - -
43 |Fishermen’s rest room 9.020591 | 79.833349 70 60! : :
44 |Tea kiosk 9.020612 | 79.833494 70 60 : :
45 |Vaadi 9.020723 | 79.832240 70 60 - -
46_|Vaadi 9.021023 | 79.832523 70 60. : :
47 |Residential unit - 9.022980 | 79.844178 50 45 50 45
Konniankuduiruppu
48 |Residential unit - 9.023097 | 79.843973 50 45 50 45
Konniankuduiruppu

177

Fixed Noise limits (dB)

Location Coordinates (WGS84) 1 May - 30 Sep 1 Oct - 30 Apr
descripti Day (0600- Night Day (0600- Night
on ID # Receiver Name Latitude | Longitude 1800) _|(1800-0600)| 1800) | (1800-0600)
49 Residential unit - 9.023187 | 79.843704 50 45 50 45
Konniankuduiruppu
50 |Residential unit - 9.023984 | 79.842636 50 45 50 45
Konniankuduiruppu
[Between | 51 |Kalthota Finance Hotel (under | 9.023173 | 79.833850
WT 8 construction) - boundary 50 45 50 45
land 9
52 |Kalthota Finance Hotel (under | 9.023713 | 79.832789 50 45 50 45
construction) - boundary
53 |Kalthota Finance Hotel (under | 9.024138 | 79.833734
construction) - boundary 50 i 50 45
54 |Kalthota Finance Hotel (under | 9.024480 | 79.833186 50 45 50 45
construction) - boundary
Between | 55 |Vaadi 9.024436 | 79.827631 - -
WT 9 70 60
land 10
Between | 56 |Vaadi 9.026435 | 79.825499 - -
WT 10 70 60
land 11
57 |Vaadi 9.026580 _| 79.825329 70 60 : :
58 |Vaadi 9.026659 | 79.825191 70 60 - -
[Between | 59 |Shell Coast Resort - boundary | 9.027873 | 79.824250 - -
WT 10 50 45
land 11
60 |Shell Coast Resort - boundary |_ 9.028142 | 79.823824 50 45 - -
61 {Shell Coast Resort- boundary | 9.030251 | 79.825858 50 45 : :
62 |Shell Coast Resort - boundary |_ 9.030533 _| 79.825475 50 45 - -
63 _|Shell Coast Resort B 9.029868 | 79.825255 50 45 50 45
WT 12 64 [Naval observation unit 9.031091 _| 79.818791 55 55 55 55
WT 13 65 |Vaadi 9.033376 _| 79.815887 70 60. : :
WT 17 66 [Naval observation unit 9.041663 _| 79.802871 55 55 55 55
67 |Olaiththoduvai 9.035289 | 79.841121 50 45 50 45
68 |Olaiththoduvai Church 9.033893 _| 79.841213 55 55, 55 55
69 |Olaiththoduvai School 9.035835 | 79.841329 50 45 50 45
70 |Residential unit - Uvary village | 9.041623 | 79.831006
land church 50 45 50 45
71 |Residential unit - Uvary village | 9.041961 | 79.831501 50 45 50 45
land church
72 {Residential unit - Uvary village | 9.042238 | 79.831069 50 45 50 45
land church
Behind 73 |Kalthota Finance Hotel (under | 9.042641 | 79.807374
WT 17 construction) St Jude Road - 50 45 50 45
boundary
74 |Kalthota Finance Hotel (under | 9.042748 | 79.807477
construction) St Jude Road - 50 45 50 45
boundary
75 |Kalthota Finance Hotel (under | 9.043275 | 79.805261
construction) St Jude Road - 50 45 50 45
boundary
76 |Kalthota Finance Hotel (under | 9.043385 | 79.806479
construction) St Jude Road - 50 45 50 45
boundary
77 |Kalthota Finance Hotel (under | 9.043871 | 79.805513
construction) St Jude Road - 50 45 50 45

boundary

178

Fixed Noise limits (dB)

Location Coordinates (WGS84) 1 May - 30 Sep 1 Oct - 30 Apr
descripti Day (0600- Night Day (0600- Night
on ID # Receiver Name Latitude | Longitude 1800) _|(1800-0600)| 1800) | (1800-0600)
Between | 78 |Naval Camp - Nadukuda - 9.050640 | 79.787194
WT 22 boundary 55 551 55 55!
land 23
79 |Naval Camp - Nadukuda - 9.050054 | 79.788119 55 551 55 551
boundary
80 |Naval Camp - Nadukuda - 9.050500 | 79.788417 55 551 55 551
boundary
81 |Naval Camp - Nadukuda - 9.051037 | 79.787584 55 551 55 551
boundary
82 |Naval Camp - Nadukuda - 9.050887 | 79.787494
boundary Pp 55 55! 55 551
83 |Naval Camp - Nadukuda - 9.050928 | 79.787378 55 55! 55 55!
boundary
Between | 84 |Tea kiosk 9.050701 | 79.786816 - -
WT 22 70 60
land 23
85 |Tea kiosk 9.050933 _| 79.786980 70 60 : :
86 |Fishermen’s rest room 9.051021 _ | 79.787464 70 60 : :
87 _|Church 9.051955 | 79.787616 55 55 55 55
WT 24 88_|Naval observation unit 9.053232 | 79.782245 55 55 55 55
89 |Nadukudda 9.059801 | 79.792260 50 45 50 45
90 |N5 House, Naddukkuda 9.057222 | 79.796058 50 45 50 45
91 |Residential unit - Nadukuda 9.056926 _| 79.795957 50 45 50 45
Between | 92 |Vaadi 9.060644 | 79.765815 - -
WT 30 70 60
land 31
93 |Vaadi 9.060983 | 79.766127 70 60! - -
94 |Vaadi 9.061007 _| 79.766001 70 60! : :
95 |Vaadi 9.061178 | 79.766078 70 60! - -
96_|Naval observation unit 9.061296 _| 79.765404 55 55 54 54
Between | 97 |Vaadi 9.062276 | 79.761834 - -
WT 32 70 60
land 33
98 |Vaadi 9.062531 | 79.761985 70 60 - -
99 |Vaadi 9.062546 _ | 79.762093 70 60 : :
100 |Vaadi 9.062601 _| 79.762075 70 60 - -
101 |Vaadi 9.062656_| 79.761983 70 60. : :
Beyond | 102 |Vaadi 9.064384 | 79.757366 70 60 - -
WT 33
103 |Vaadi 9.064428 | 79.757300 70 60 : :
104 |Vaadi 9.064544 | 79.757339 70 60 - -
105 |Vaadi 9.064548 | 79.757191 70 60. : :
106 |Residential unit - 9.065513 | 79.776344 50 45 50 45
KeelaiyanKuduiruppu
107 |Residential unit - 9.065571 | 79.776035
KeelaiyanKuduiruppu 50 i 50 45
108 |Residential unit - 9.065777 | 79.776355
KeelaiyanKuduiruppu 50 i 50 45
109 |Residential unit - 9.065848 | 79.775964 50 45 50 45
KeelaiyanKuduiruppu
110 [Navy Camp - Selvary 9.072829 | 79.769763 55 45 55 45
Beyond | 111 |Vaadi 9.066393 | 79.754328 70 60 - -
WT 33
112 |N4 Julian Dias, Pesale 9.075738 | 79.818914 50 45 50 45
113 |N6 Bishop House 9.076119 | 79.750761 50 45 50 45

179

Fixed Noise limits (dB)
Location Coordinates (WGS84) 1 May - 30 Sep 1 Oct - 30 Apr
descripti Day (0600- Night Day (0600- Night
on ID # Receiver Name Latitude | Longitude 1800) _|(1800-0600)| 1800) | (1800-0600)
114 |N7 Old peir (Navy 9.075594 | 79.730867 50 45 50 45
camp) Thalimannar
115 |N8 Housae Thalimannar 9.084757 _| 79.726761 50 45 50 45

Notes: 1 scenario includes relocated sleeping quarters at naval camps and Vaadi.

Background Noise Measurements Report

453. High quality measurement for a duration of 2-3 weeks were obtained in June 2017 at the same
six locations listed in Table 5.13, and are reported separately in Appendix 5a (Background Noise
Measurements Report by Resonate Accoustics). The background noise measurements have been
conducted in general accordance with the requirements of the UK Institute of Acoustics guidance
document A Good Practice Guide to the Application of ETSU-R-07 for the Assessment and Rating of
Wind Turbine Noise. The study presents the results of pre-construction background noise monitoring
conducted at six representative noise-sensitive receiver locations around the site and establishes
applicable operational noise limits for the project to achieve the ADB requirements, during the SW
monsoon season. This report presents the results of approximately three weeks of background noise
measurements at receivers in the vicinity of the proposed wind farm.

454. Wind farm noise requirements based on these most recent measurements are a combination of
fixed limits at lower wind speeds as defined in this report,’”? and variable, generally increasing noise
allowance at higher wind speeds as background noise increases. The study depicted the fixed limit do
not change, but this monitoring allowed noise leves! to be correlated to wind speed and showed that at
higher wind speed only can use background + <3dBA LAeq instead because the fixed limits are already
exceeded by background.

455. CEB would request bidders to comprehensively demonstrate through noise modelling that their
wind turbine model, noise control mode regime and proposed layout complies with the noise limits
specified in the Appendix 5a for corresponding receptors and wind speeds. (Note: Noise limits specified
represent the maximum allowable wind farm generated noise output and not a summation of wind farm
and background noise). Bidders can choose suitable wind turbine model having one or more noise modes
to achieve optimum AEP from the proposed wind farm subjected to the noise limits. This Appendix 5a
data (listed in Appendix F—Turbine noise limits for 81.5m AGL wind speed)” will be updated after
further background measurements during the NE monsoon season, and wind farm operational will need
to comply with year-round limits.

Annual Energy Production

456. Entura has modelled the impact on energy output of the constrained operation that generates the
maximum noise levels (see Table 5.15).

72 However, for the purposes of this report, comparison is made against the fixed limits until such time the full complement of
background noise measurements is available including during the north-east wind season and the wind turbine model selected
for the project is known.

73 Currently includes the cabana noise limits. CEB has confirmed that initiation process to acquire them.
180

Table 5.15: Annual energy loss as a percentage of annual energy output for Scenarios B and C
(from draft energy report)

May to September October to April
Scenario Day Night Day Night Total
B 0.3% 6.4% 0.1% 1.7% 7.8%
Cc 0.1% 3.2% 0.0% 1.0% 4.4%!4*

5.5.3 Shadow Flicker Modelling

457. The rotating blades of wind turbines can cast intermittent shadows to a person located in the
shadow of the wind turbine, termed as “shadow flicker.” Because wind turbines are tall structures, shadow
flicker can be observed at considerable distances but usually only for a brief time at any given location.
In some circumstances, for some people, shadow flicker may cause annoyance, however it is not
generally associated with adverse health impacts.

458. Sri Lanka does not have any specific guidelines for wind farm shadow flicker. The IFC-WB EHS
Guidelines for Wind Energy refers to international sources of good practice, and ADB has confirmed the
German guidelines for shadow flicker will be applied to this project. These guidelines include limits:

. 30 hr/yr and 30 min/day modelled shadow flicker at ‘receptors’
. 8 hr/yr actual shadow flicker in a realistic scenario considering meteorological parameters

459. A primary concern of planning authorities has been whether wind turbine shadow flicker can lead
to photosensitive epileptic seizures in individuals. There is little or no evidence of any such incidents ever
occurring. Modern large wind turbines rotate more slowly than previous generations of wind turbines, and
produce shadow flicker at a frequency of between 0.3 to 1.0 Hz. As such, the rotational frequency of wind
turbine shadow flicker is much lower than the flickering light conditions that are associated with
photosensitive epileptic seizures in an extremely small percentage of the population. As such, and based
on their own surveys, organisations such as the UK epilepsy society have concluded the risk is minimal.

460. The extent to which shadow flicker is a nuisance to individuals is more difficult to gauge. However,
for the short durations mandated by the guidelines below, the nuisance impact of shadow flicker is
minimal. Further, in the Sri Lankan context it is possible that shadow flicker will be of little concern to
people working in close proximity to the wind farm, such as at fisher camps, naval outposts and camps,
and factories. The impact on amenity is perhaps more critical for patrons of the Shell Coast Resort.

461. The full results of the shadow flicker modelling by Entura are presented in Appendix 6. The
modelling and the distribution of shadow flicker annual totals are shown across the site in the attached
maps of the appendix. Note that unless otherwise stated, observations below refer to the worst-cast
scenario where all 39 locations are used to develop the 100 MW project, and prior to any mitigation
measures. The key observations from the results:

. Shadow flicker hours at the Shell Coast Resort are up to 164 hours (or less depending on
the exact location modelled).
. Shadow flicker hours at the Kaluthota Investment Cabanas and St. Jude Rd., Kaluthota

Investment Cabanas” are between 77 and 267 hours, depending on the exact location
considered. However, the two cabanas may be acquired by CEB which would negate their

74 Includes shutdown.
75 These properties may be acquired by CEB.
462.

less im

status as receptors.
. The majority of Vaadi and naval outposts and camps, the fish meal and sea cucumber
factories, and other assorted structures located along the coast and between wind turbine
locations are calculated to receive shadow flicker well in excess of 30 hours.

181

. Where shadow flicker hours exceed 30 hours per year, there are a large number of days
(typically > 100) where the 30 minutes per day limit is exceeded.
. Other sensitive locations surrounding the wind farm are have less than 30 hours of shadow

flicker per year and less than 30 minutes per day.

Modelling a 31 x 3.3 MW wind farm layout (Scenario B) as a typical design that would fulfill the
100 MW requirement, significantly mitigates shadow flicker at some specific receptors located adjacent
to the ‘removed’ wind turbine locations (WTs 4, 7, 8, 17, 22, 27, 28, 31). Table 5.16 provides a
consolidated modelling for wind farm noise in comparison to background noise and its correlation for
shadow flicker hours (at single receptor). Note however that under the scenario where naval sleeping
quarters are relocated and cabanas not considered, the following wind turbine locations are significantly

Table 5.16: Modelled wind farm noise in comparison to background noise

pacted by noise and shadow flicker: WTs 3, 4, 5, 6, 7, 8, 9, 15, 16, 17, 18, 19, 21, 22, 23, and 24.

Distance
Shadow to the
flicker water
No. No. of hours channels
Nearest | structures | structures (max at from the | Edemics,
structure | within 225 | within 500 Noise operational mode asingle turbine | palmyra,
WT (m) (m) (m) for the 31 WT layout receptor) (m) coconut
1 90 11 14 Unconstrained 617
2 115 3 5 Unconstrained 481
3 440 () 3 Heavily constrained at night 133
4 124 3 6 Very heavily constrained 667
night and day?
5 106 3 6 Very heavily constrained 833
night and day
6 467 () 2 Heavily constrained at night 84 60
7 154 5 18 Very heavily constrained 535
night and day?
8 108 14 21 Very heavily constrained 117 85
night and day?
9 262 () 7 Heavily constrained at night 204
10 192 3 8 Heavily constrained at night 325
11 312 0 6 Heavily constrained at night 163
12 116 1 2 Heavily constrained at night 153 120
13 84 1 2 Slightly constrained at night 78
and day
14 386 0 1 Unconstrained ie)
15 617 0 0 Heavily constrained at night 19
16 320 0 4 Heavily constrained at night 85 105
17 190 2 6 Very heavily constrained 351 110
night and day?
18 238 0 3 Heavily constrained at night 89
19 588 0 0 Heavily constrained at night 36 25
20 907 0 ie) Unconstrained 35

182

Distance
Shadow to the
flicker water
No. No. of hours channels
Nearest | structures | structures (max at from the | Edemics,
structure | within 225 | within 500 Noise operational mode asingle turbine | palmyra,
WT (m) (m) (m) for the 31 WT layout receptor) (m) coconut
21 516 0 0 Moderately constrained at 87 140
night
22 173 2 10 Very heavily constrained 451 25
night and day?
23 286 0 11 Heavily constrained at night 217 55
24 98 1 1 Moderately constrained day 80
and night
25 304 0 1 Unconstrained 23
26 600 0 ie) Unconstrained 7 35
27 865 0 ie) Not used 18
28 788 0 0 Not used 35 100
29 493 0 1 Heavily constrained at night 72 155
30 213 2 5 Very heavily constrained 345
night and day
31 107 5 10 Very heavily constrained 91
night and day?
32 129 5 10 Heavily constrained at night 235 62
33 249 0 9 Heavily constrained at night 119
34 580 0 0 Heavily constrained at night 10
35 787 0 0 Moderately constrained at 3
night
36 928 0 ie) Unconstrained 14
37 939 0 ie) Unconstrained 9
38 908 0 0 Slightly constrained at night 16
39 648 0 0 Heavily constrained at night 62
@ Not considered in the example layout of 31 wind turbines
463. Shadow flicker will be mitigated by turning off wind turbines during periods of time when there is
potential for shadow flicker at receptors (typically around sunrise and sunset). Shadow flicker can be
completely mitigated with an estimated energy loss equivalent to approximately 1.5% of the annual
energy output of the wind farm for a 39-wind turbine layout, or 1.0% for the example 31 wind turbine

layouts. This is discussed further in Section 9.3.
5.5.4 Visual Impact Study

464. The landscape and visual impact assessment study by Entura for the 100 MW Mannar Wind
Power Project evaluates the existing landscape character in order to understand the degree of visual
change likely to occur with the development of the Mannar Wind Farm. In this assessment 39 wind turbine
locations were analyzed. The report has been prepared to meet the requirements of the IFC-WB EHS
Guidelines for Wind Energy, which has been adopted by the Asian Development Bank as the appropriate
guidelines for assessing the Mannar Wind Power Project. Nine viewpoints were selected for assessment.
Viewpoints were selected to assess the visual impact on population centers (e.g., towns), regularly used
places (e.g., beach) and sites of economic, cultural or natural significance. Photomontages were
produced for all viewpoints. The photographs and wireframes are attached in Appendix 7. The visual
impact would be considerable at Shell Coast Resort (the other cabanas are now exempt) as well as
183

tourism in the area for which photomontages and wire frames were developed showing the row of wind
turbines along the beach with the resort and fishing locations. Given the current noise limits, it is likely
that wind turbines will not be placed immediately adjacent to the Shell Coast Resort, which would also
lead to reduction of the visual impact due to wind turbines.

465. It is recommended that a uniform size and design of wind turbines is maintained across the wind
farm, and it is understood this is requirement of the wind farm technical specifications. Figure 5.10-5.11
depicts an illustrative image of the location after wind turbine installation as well as the Figure 5.12 shows
two photomontages for two viewpoints.
184

Figure 5.10: Extent of shadow flicker at project area.
185

Figure 5.11: View points
186

weet im

Viewpovet 8-327 =: 3 wentura »

Figure 5.12: Photomontages for two locations
187

5.5.5 Other Operational Aspects
Blade Break

466. The following mitigations recommended by the IFC-WB EHS Guidelines will be
implemented:

. Minimize the probability of a blade failure by selecting wind turbines that have been
subject to independent design verification/certification (e.g., IEC 61400-1), and
surveillance of manufacturing quality.

. Ensure that lightning protection systems are properly installed and maintained.

. Carry out periodic blade inspections and repair any defects that could affect blade
integrity.

. Equip wind turbines with vibration sensors that can react to any imbalance in the

rotor blades and shut down the turbine if necessary.

467. Separation between wind turbines and structure where people are residing or working is
a common-sense practice to mitigate a very small risk, where the situation allows. Maintaining
buffer distances between wind turbines and nearby structures is being considered. The impacts
due to noise and toppling have been assessed and evaluated with preliminary concept of the wind
farm, and based on the result mitigation measures have been prepared. One of the mitigation
options is displacing sensitive receptors to other places. The necessity and exact number of
affected structures and people are to be known after finalization of engineering designs by EPC
contractor, as the impacts depend on the number of turbines and their specification. Thus,
detailed survey regarding this environmental impact driven displacement can only be assessed
after the finalization of the design.

468. Modern wind turbines from reputable suppliers do not often fail in a way that risks blade
throw,’ and there are many protection mechanisms to detect any imbalance in the rotor, and stop
the wind turbine immediately. The likelihood of such failure during normal operation is very small,
and the likelihood of injury from such failure is even smaller. The IFC-WB EHS guidelines” refer
to very detailed study on these risks: “Health and Safety Executive (HSE), “Study and
Development of a Methodology for the Estimation of the Risk and Harm to Persons from Wind
Turbines,” Research Report RR968, (2013).” This study concludes: “The data in Table 12
indicates that the risk of fatality from wind turbines (at two hub heights or greater from the turbine)
is low in comparison to other societal risks. It is roughly equivalent to the risk of fatality from taking
two aircraft flights per annum.” This is indicative of the extremely low risk of injury from a large
wind turbine. However, CEB has agreed to compensate as the Resettlement Plan for camps that
need to be shifted to make it in compliance to the IFC-WB EHS guidelines.

Solid Waste

469. During the operational period the only source of solid waste would be garbage of the
maintenance staff of the site. Facilities for solid waste disposal will be provided by the project and
arrangements will be made with the Mannar Pradeshiya Sabha to transport the solid wastes to
their licensed landfill sites.

76 Set back will be met or if not property relocated to meet the criteria.
77 Para 1.3.1 Blade/Ice Throw of EHS Wind Energy Guidelines.
188

Vehicle and Equipment Maintenance and Cleaning

470. The turbine maintenance will be carried out as per recommended standards by the
manufacturers as maintenance of the turbines is crucial to avoid risk of any untoward accident.
The typical maintenance and repair activity during operation phase involves preventive and
breakdown maintenance of wind turbines and/or the related equipment in accordance with the
safety management plans and procedures as applicable and/or in accordance with accepted
industry practices. Preventive maintenance involves labor as well as use of materials and
consumables such as lubricants and oils, minor/low value electrical and mechanical parts etc., for
preventive maintenance and upkeep of the equipment including unit transformer electrical
maintenance, greasing of main bearings, yaw bearing, blade bearings and rotor bearing, topping
up of hydraulic oil and painting of equipment, checking and replacing of brake pads for main
brakes and yaw brakes, oil filters, dry filters, batteries, carbon brushes, coolant, cleaning
detergents and solvents, pitch capacitors, all electrical panels, etc., maintenance of wind vane
and anemometer installed on the wind turbine, maintenance of SCADA System, checking the
33 kV switch gears and associated protections.

471. The breakdown repair work involves labor and use of sub-assemblies/equipment,
components, spares and consumables in the event of any breakdown or suspected breakdown
due to any reasons. Major breakdown maintenance anticipated for wind farms” include, but not
limited to, repairs/replacement of generator and motors, repairs/replacement of nacelle, rotor unit,
hub, rewinding/repairs of transformers, repairs/replacement of transformer yard equipment,
repairs/replacement of blades, repairs/replacement of frequency converter panels and control
panels, repairs/replacement of tower components and electrical, replacement of oil in
transformers, servicing of anemometer, wind vanes, wind sensors and other sensors, and limit
switches, etc.

Electric Shock

472. This may lead to death or injury to the workers and public in the area. This can be
minimized or avoided by:

. Security fences around substation.
. All electric equipment within turbine tower or in locked cabinent with no public
access and warning signs.
. Careful design using appropriate technologies to minimize hazards.
. CEB/EPC to impart educational awareness raising on electrical hazards to local
people.
Oil Spillage

473. Contamination of water on land/nearby water bodies by the wind turbine and sub-
transformer oil can occur during operation due to leakage or accident. Sub-transformers will be
normally located inside the tower. However, if they are situated outside, they should be installed
within secure and impervious areas with capacity of 110%. The oil for their maintenance will be
kept in storage yard having a storage capacity of 110% spare oil. Per wind turbine the amount of
oils required are:

78 Spare turbine parts and spare blades wil be kept offsite.
189

. Main gearbox oil — changed every 5 years, 600 liters. Not stored on site.

. Other gear oil — 1 liter stored on site.

. Hydraulic oil — 1 liter (amount varies significantly depending on the wind turbine
type, but it is likely to have only very small hydraulic systems).

. Grease — 5 kg stored on site.

. Paint — 1 liter stored on site.

5.5.6 Electro Magnetic Interference (EMI)

474. Electric generators are considered a source of electric and magnetic fields, which may
have a perceived effect on communication signals due to an effect called electromagnetic
interference (EMI). Wind turbines cause EMI through the following three principal mechanisms:

. Near field effects.’”? When a wind turbine to cause interference to radio signals
due to electromagnetic fields emitted by the generator and switching components
in the turbine nacelle or hub.

. Diffraction. When an object modifies an advancing wave front by obstructing the
wave’s path of travel. Diffraction effects can occur when the object not only reflects
part of the signal, but also absorbs the signal. The Blades could therefore cause
diffraction of signal.

. Reflection/scattering interference. When turbines either reflect, or obstruct
signals between a transmitter and a receiver. This occurs when the rotating blades
of a turbine receive a primary transmitted signal and they act to produce and
transmit a scattered signal. In this situation, the receiver may pick up two signals
simultaneously (called a ghost effect in TV signals), with the scattered signal
causing EMI because it is delayed in time (out of phase) or distorted compared to
the primary signal.

475. Wind turbines can disturb electromagnetic signals used in telecommunications, navigation
and radar services. The degree and nature of the interference normally depends upon wind
turbine distance between receiver and transmitter, design material for wind turbine blades as well
as the frequency of radio signal and its characteristic in coastal area, and technical specifications
of transmitter and receivers. Usually, the interference to mobile radio services are usually
negligible; and the interference to TV signals can be minimized by substitution of metal blades
with synthetic materials or siting the turbine away ® from line-of-sight of the broadcaster
transmitter. Interference on communication systems can be avoided by careful wind farm design
through relatively low cost methods such as installing additional transmitter masts.

476. However, there are no known issues for the marine fauna from EMI from wind turbine. The
effect on avian fauna of the EMI is also not quantified.

Agriculture activities of the area

477. There are no agricultural activities in the proposed project area.

5.5.7 Impacts to Marine Biology

72 Depends upon the final location of WT. Bidder will ensure proper disances from such installations.
®° EPC contractor to determine WT locations.
190

478. The following activities include improving site access, site preparation, material disposal,
site dewatering, and restoration after completion of activity.

Navigation of Boats

479.  Itis not anticipated that construction activities will significantly interfere with navigation of
boats, fishing vessels in particular. Appropriate measures should be taken not to interfere with
boat navigation.

Barge Route

480. Impact on fish by boats and barges are minimal and usually mitigation measures are not
necessary, however, the main concern is on marine mammals especially whales, dolphins and
dugongs on the marine route. No long-term studies have been carried out and there is no idea
about when and where they are so it is not possible to establish a marine route of boats/barges
to avoid such habitats. Because they are potentially present, it is recommended to have a
trained/experienced marine mammal observer on board during barge operations.

Oil Spillage

481. The barge operator has to avoid any oil/fuel dripping from barges as they have to comply
with local maritime laws, CCD laws and other international conventions such as MARPOL.
However, the operator should conduct regular maintenance and repairs of the barges. Only
barges that adhere to MARPOL and have regular maintenance service records will be used by
the project.

482. However, any accidental oil spill from barges would badly impact on the marine mammals,
seabirds, fish and other marine organisms. Also, oil spill will have negative bearing on sensitive
marine ecosystems such as sea grass beds in offshore areas of the project area (outside the
direct project impact area). Concern here should be on an accidental oil spill if any. Only barges
that have pollution emergency response plan and equipment (e.g., booms) available on board in
case of any accident will be used by the project.

Potential Impacts on Habitats

483. Ecological impact issues include construction effects on vegetation and the associated
impacts on marine habitats. Specific issues include direct disturbance caused by construction
equipment or from erosion, and impacts from structure placement such as Pier. Construction and
dismantling of Piers should be carefully handled to avoid long-term impacts to these marine
habitats and ecosystems. Prior to construction and dismantling, a translocation exercise will be
undertaken within the working area plus buffer to remove all translocatable organisms (there are
no such sensitive aquatic habitats in the project area.

Impacts on Fishery Related Activities due to Construction of the Project

484. Impacts on the marine environment from the proposed project will be due to (a)
construction and operation of wind turbines; and (b) construction and operation of pier for barge
operations.

485. Construction and operation of wind turbines will not have direct impact on marine
191

environment or marine organisms. However, there will be some indirect impacts that would result
from sediment that would run off to marine environment during construction phase of the wind
turbines. Such impacts will be short term in duration and can be minimized by maintaining good
practices during earth excavation. The impact is rated low based on the criteria above.

486. During the construction and operational phases, the pier may have following impacts:

. Potential impacts to oceanographic conditions, specifically effects on near shore
waves, associated with the construction and operation/maintenance of the
proposed project and associated infrastructure.

. Construction and operation/maintenance phases of the proposed project and its
infrastructure are expected to have impacts on near shore waters.

. Potential impacts to bathymetry associated with the construction and
operation/maintenance phases of the proposed project.

. There are no threatened, endemic or vulnerable aquatic species such as near the

proposed pier site
Alteration of Sea Bottom and Sediment Transport

487. The construction and operation of pier will affect sea bottom and sediment transport as
serving a barrier for waves and long shore currents. The method of construction should allow
bathymetry at the pier to remain similar to that existing although some local disruption to the sea
bed can be expected as a result of construction.

488. Shoreline changes induced by coastal erosion and accretion are natural processes that
take place over a range of time scales. Beach erosion is mostly induced by anthropogenic
interference. Wind, waves and currents are natural forces that easily move the unconsolidated
sand and soils in the coastal areas, resulting in rapid changes in the position of the shoreline.
Changes in wave climate due to pier construction would negatively impact the shoreline and
reduce water depth. Coastal stretch is well known for heavy sand accretion during monsoonal
months. Therefore, some removal of sand may be required along the channel and the pier from
time to time.

489. During decommissioning, the pile may be cut about 1 m below the bed or at depth
determined to be sufficient to ensure that even with regular movement of sediment as per
international best practise, they may not become exposed and catch on fishing nets or boat
bottoms in the long term after construction is completed.

Impacts to Marine Benthic Habitat

490. Maintenance and near pier can cause seabed disturbance and release of suspended
solids into the water as a result of commissioning of the pier and decommissioning of the same
during the construction phase. The impacts to marine benthic habitats are expected to be medium
given that construction activities will take place within the marine environment. However, the near
shore environment is already turbid and devoid of any sensitive marine ecosystems and the
therefore the impact is highly localized.

491. The overall significance of the potential impacts from the introduction of foreign species
and diseases resulting from the proposed project and infrastructure are expected to be low.

492. Indirect impacts will be due to change in water quality such as elevated suspended
192

particles, and release of contaminants and changes in wave climate due to marine staging pile
installation works. Changes in wave and current patterns due to construction of pier that would
impact on fish and other organisms. Temporary/permanent loss of fish habitats, fishing grounds
(mainly for ma-del operations) and other seabed habitat due to construction of a pier.

493. Certain area of the beach and near shore environment needs to be sacrificed for the
construction of a pier. Since the area is traditional ma-del fishing area with ma-del padus located
adjacent to one another in 500 m to 1000 m intervals and allocated range for ma-del operation by
fisheries and aquatic resources department is about 500 m stretch on beach. One ma-del owner
whose ma-del site (padu) stretching at a length of 594 m along the shoreline and located in the
area proposed for the construction of the pier will be affected during pier construction and
unloading of equipment. The ma-del owner will not be able to engage in his fishing activities at
least for two fishing seasons as both pier construction and shipment of equipment are planned
for the fishing season of October to March when the sea is not rough.

494. Mobilization of fishing boats. Near shore construction would affect the mobilization of
fishing boats particularly ma-del operations. In addition, any support vessels for the project will
also interfere with fishing boat operations. According to ma-del operation regulation, operation of
other vessels within ma-del areas has restrictions and therefore during the period of construction
of jetty and operation barges, there will be no ma-del operation in that one particular ma-del whose
owns and workers will be compensated for lost days. CEB will liase with ma-del to cease
operations during specified period and pay compensation as per RP.

495. The impact on mobilization of fishing boats is localized but can be frequent during
construction phase and impact will be moderate. However, during the operational phase it will be
less frequent and impact will be low.

Impact of Noise on Fish/Fishery

496. A major concern of the fishermen during field survey and interview with key informants
were noise generated from turbine operation during operation phase. However, noise generated
in air would have no impact on fish or fisheries. Noise during pile driving in the aquatic
environment is matter of concern. However, very little is known about the effects of pile driving on
fish or other aquatic life®’ and cannot be quantify the possible impacts. The following description
provides latest finding on the impact of underwater noise generated on fish and other aquatic
organisms.

Fish Bioacoustics Overview

497. Sound plays a major role in the lives of all fishes. Sound travels much further and faster
(five times) in water than air, and it is not impeded by darkness, currents, or obstacles in the
environment. Fishes can get a great deal of information about biotic (living) and abiotic
(environmental) sources and get a good “image” of the environment to a very substantial distance.
Fish have two sensory systems for detection of water motions: the inner ear (otolith, no outer ear)
and the lateral line system. The inner ear serves to detect sound up to hundreds or even
thousands of Hz (depending on the species), whereas the lateral line detects low-frequency
sound, but is generally considered to be primarily a detector of water motion relative to the body.
Air filled cavities such as swim bladder detects pressure variations.

498. Different fish species vary in absolute sensitivity and spectral range of hearing, which

81 There are no dolphins in jettys area.
193

relates to an auditory detection continuum based on presence or absence of specially evolved
morphological structures. In general fish hear best within 30-1 ,000Hz, while species with special
adaptations can detect sounds up to 3,000-5,000 Hz. Some exceptional species are sensitive to
infrasound or ultrasound. Many species of bony fishes (but not elasmobranchs) communicate with
sounds and use sounds in a wide range of behaviors including, mating and communication,
localization of food, avoiding predators, and navigation. Hearing range in fish overlaps in
frequency with many anthropogenic sound sources, and interfere with the normal behaviors and
even the survival of individuals, populations, or a species.

Hearing Sensitivity

499. Basic data on hearing provides information about the range of frequencies that a fish can
detect and the lowest sound level that an animal is able to detect at a particular frequency. This
level is often called the “threshold.” Sounds that are above threshold are detectable by fishes.
Usually fishes cannot hear sounds above about 3-4 kHz, and the majority of species are only able
to detect sounds to 1 kHz or below.

500. Very loud sounds of relatively short exposure, such as those produced during pile driving,
can harm nearby fish. However, more moderate underwater noises of longer duration, such as
those produced by vessels, could potentially impact much larger areas, and involve much larger
numbers of fish.

501. How fish will react to sound is determined by the biology of the fish: (i) hearing ability; (ii)
purpose they use sound; (iii) behavior; (iv) life history; (v) distance from the source - range of
potential effects declines with increased distance from the source; (vi) whether the sound is
generated underwater or in air — if the sound generated in air the impact underwater is minimum;
and (vii) type and nature of sound — short duration, sharp and high in amplitude noise such as
underwater blasting or pile driving, a lot of energy in a short time, that is repeated and effect would
be critical.

502. Possible impacts of sound would be: (i) barotrauma (injury caused by a change in air
pressure, affecting typically the ear or the lung but in fish swim bladder, tissues and hearing
organs, even if the fish does not hear the sound); (ii) possible masking of biological signals and
thereby affecting communication or senses; and (iii) impact on behavior.®?

5.5.8 Impacts to Migratory Birds

503. The main potential effects of wind farms on birds are collision risk with the wind turbines,
direct loss of breeding or feeding habitat, and indirect loss of habitat from disturbance (either
temporary during construction or more permanent from operating turbines) (Percival, 2005; Dewitt
and Langston, 2006).

504. The purpose of this risk assessment study is to undertake cumulative collision risk
modelling for the projects and assist CEB in preparing the EIA’s ornithological assessment. This
assessment supports CEB in undertaking the ornithological assessment for the proposed power
evacuation infrastructure and associated large —scale wind power developments. This includes
analysis of the collected survey results and preparation of bird flight activity data for input to a
collision risk model, along with the discussion on the assumptions and limitations of the collision
risk modelling undertaken. Discussion as to the most appropriate avoidance rates to apply is

® No behavioral studies done.
194

included in the following section. The CRM has been carried out on all of the key species of
concern that were observed flying within the collision risk zone at risk height, for both the wind
turbines and for the overhead power line.

505. The collision risk that the overhead transmission line may cause to birds from the Vankalai
Sanctuary Ramsar site was assessed previously (Percival and Weerakoon, 2016), but the current
section draws on that report as appropriate for the assessment of the transmission line as an
associated facility of the wind farm, for the cumulative assessment in combination with the wind
farm. The results of the modelling are summarized in Table 5.17. The results are presented for a
range of avoidance rates, with 98% adopted as a reasonable precautionary position used to
inform the further assessment (following SNH guidance, Urquhart, 2010). The percentage
increase over the baseline mortality is also given, for that 98% avoidance. The ‘baseline mortality’
is the mortality that would occur in the absence of the wind farm (calculated from the population
sizes and published mortality rates). The percentage increase over baseline mortality therefore
sets the predicted wind farm mortality as a percentage of the mortality that would occur in the
absence of the development. Collision risks below a 1% increase are usually considered to be
not significant. In the context of the Mannar site, the predicted collision mortality has been set

against the Ramsar population background mortality for each of the key species at risk of collision.
Table 5.17: Predicted annual number of collisions of key species with the proposed first
100MW phase of the Mannar Island wind farm.
Avoidance rate % increase over Indicative
baseline magnitude of

mortality (98% effect
Species 98% 99% 99.8% 99.9% avoidance)
Critical Habitat Species:
Northern Pintail 2.1 11 0.5 0.2 0.02% | Negligible
Little Egret 2.7 1.3 0.7 0.3 0.5% | Negligible
Painted Stork 0.1 0.03 0.01 0.005 0.04% | Negligible
Spot-billed Pelican 1.5 0.7 0.4 0.1 9.7% | Medium
Indian Cormorant 0.8 0.4 0.2 0.1 1.7% | Low
Gull-billed Tern 0.46 0.23 0.12 0.05 1.0% | Low
Caspian Tern 0.2 0.08 0.04 0.02 0.2% | Negligible
Lesser Crested Tern 0.01 0.003 0.002 0.001 0.002% | Negligible
Other Important Species:
Little Cormorant 0.51 0.3 0.1 0.1 0.4% | Negligible
Heuglin's Gull 0.35 0.2 0.1 0.0 0.07% | Negligible
Little Tern 0.33 0.2 0.1 0.0 0.1% | Negligible
506. This modelling has highlighted three Critical Habitat trigger species that could be at
potentially significant risk of collision with the wind turbines: Spot-billed Pelican, Indian Cormorant
and Gull-billed Tern. Though only low numbers of collisions were predicted, their local populations
are also low and hence more vulnerable to any additional mortality. This will be mitigated through
implementing environmental management plan and biodiversity management plan including
shurbown during migrating season to ensure no net loss. The collision risk to other Critical Habitat

species, and all other bird species, would not be significant.

Disturbance to Migratory Birds during Construction and Operation

507. The construction works for the wind farm will be prohibited during the main waterfowl
winter season (September to April), so bird numbers at risk of disturbance will be substantially

lower. As a result, only

negligible magnitude disturbance effects are predicted during construction,

195

which would not be significant for any of the Critical Habitat trigger species.

508. Operational disturbance could displace birds, particularly from the beach and other coastal
habitats. Specific targeted counts of this area have shown that seven Critical Habitat species
could be at risk, including Little Egret, Indian Cormorant, Red-watted Lapwing, Brown-headed
Gull, Caspian Tern, Gull-billed Tern, and Lesser Crested Tern. However, the numbers at risk were
generally low, many of the birds using that area are habituated to presence of people (reducing
their vulnerability to disturbance) and studies of similar species at existing wind farms has shown
little evidence of any biologically significant disturbance effectcs. The likelihood of disturbance is
therefore, considered to be low, though some minor disturbance effects cannot be completely
ruled out. As the modeling has highlighted three Critical Habitat trigger species that could be at
potentially significant risk of collision with the wind turbines; Spot-billed Pelican, Indian Cormorant
and Gull-billed Tern. As a result, it will be necessary to implement mitigation measures to avoid
any net loss of habitat to any Critical Habitat species. This will be mitigated through implementing
environmental management plan and biodiversity management plan which include shutdoown
criteria during migrating season to ensure no net loss. Additionally, the EPC contractor would
bring in equipment during winter season when the sea is calm (October to April) and they can
erect between April to September (high wind season) when the bird numbers are lower.”

Impacts of Transmission Lines and Blades of the Wind Turbine on Bats

509. Four Indian flying fox (Pteropus giganteus) colonies were observed in the Mannar Island.
Three of these colonies are located more than 2 km away from the proposed site and their flight
path will not cross the proposed wind farm region. One of the bat colonies is located in close
proximity to the eastern border of the site selected for the wind farm. However, their flight direction
is away from the proposed wind farm site and therefore the probability of coming into contact with
the turbines or the transmission line is very low. This inference is based on the grid survey that
was carried out for birds throughout the Mannar Island where the Island was sub divided in to 2 x
2 km grids and each grid was surveyed for avifauna during winter and non-winter seasons. The
four bat colonies were identified during this survey.

5.6 Cumulative and Induced Impacts

510. The Cumulative Impacts® are defined as the combination of multiple impacts from existing
projects, the proposed project, and anticipated future projects that may result in significant
adverse and/or beneficial impacts that cannot be expected in the case of a stand-alone project.
The induced impacts are the adverse and/or beneficial impacts on areas and communities from
unintended but predictable developments caused by a project, which may occur later or at a
different location.

5.6.1 Development of Infrastructure — Access Roads, Urban Facilities

511. The wind farm does not involve any large-scale excavation and land loss is insignificant.
However, due to change in land use to industrial zone for development of park, fish industry and
other facilities, the local access roads, will be upgraded in the project area. The development of
access roads in coastal area will lead to better access to fishermen community for processing
and its egress from Mannar to the mainland. Due to better business environment, the demand for
urban facilties such as hotels, transport, and housing will go up. This is one of the positive induced
impacts for the local community.

®3 Environment Safeguards — A Good Practice Sourcebook Draft Working Document (December 2012).
196

512. The impact of these construction activities on the habitats in the area are discussed in
detail in Section 4.

5.6.2 Rail Road Connectivity and Main Road Access to Island from Mainland

513. The induced impact of the rail/road network could be increased number of vehicles
between mainland and island due to better availability of power and consequent increase in
business activity in the area.

5.6.3 Transmission Line and the Wind Farm Projects

514. Mannar district is now coming under the rapid socio-economic development. Continued
supply of electricity is an indispensable infrastructure facility for various development programs.
It will facilitate the resettlement of people and opening of new industries and business along with
the agricultural and domestic productions. The power from the wind farm will be evacuated
through construction of a new 220 kV Mannar — Nadukuda transmission® line to evacuate power
to the grid. The resulting power availability may result in addressing electricity supply issues to
the northern island. This will provide a lasting solution to the low voltage problems encountered
in the area and improve the reliability of electricity supply to consumers of the said areas.

515. Based on the future potential study of the wind farm blocks to come up in Mannar Island,
the potential most certainly generates less than additional 275 MW. However, all power generated
at Mannar from all future wind farm blocks, it will be evacuated using a power evacuation line
between island and the mainland. The transmission line and project will not use any natural
resources occurring in the area during construction as well as its operation cum maintenance
phases. Construction materials such as equipment and cement, etc. shall come from factories
mostly from abroad, while the excavated soil shall be used for backfilling to restore the surface
and the balance will be removed to approved land disposal sites designated by local authorities.

516. As described in the EIA impact section, the wind farm project shall not cause any
accelerated use of resources for short-term gains and all impacts related to construction are
temporary.

517. An avian collision risk assessment informed by vantage points and waterholes surveys
has been conducted and recommends the implementation of mitigation (as outlined in the
Collision Risk Assessment in Appendix 2) to reduce mortality of birds hitting the wind turbine.
Mitigation measures for a wind farm will never guarantee to bring collisions down to zero, but the
magnitude of impact can be significantly reduced. A range of important species (including Spot-
billed Pelican, Indian Cormorant and Gull-billed Tern) could also be at potentially significant risk
of collision with the proposed wind turbines. CEB has agreed that if EIA of the wind farm cannot
demonstrate negligible collision risk then wind turbines will be curtailed during the breeding and/or
migratory period as appropriate. There is a need to consider here the mitigation provided by BMP
and possible curtailment of turbines. Former may be rather more effective, but any plans for
curtailment need very careful consideration/costing for project operator.

518. The cumulative collision risks from the wind farm and the transmission line would be

84 CEB’s 220 kV Mannar Nadukuda transmission line is funded under a separate project by ADB for which an EIA was
prepared and disclosed. The line passes through Ramsar Wetland area and will undertake an extensive Biodiversity
Management Plan for the line as well as the proposed wind farm(s).
197

additive, and they have been set out in Table 5.18. As the transmission line has now been
approved and mitigation measures agreed, only the residual effects with that mitigation
implemented have been considered here. A conservative assumption has been made applying
98% avoidance for the wind farm and 99.5% for the transmission line.

Table 5.18: Cumulative annual collision risk of the Mannar Island wind farm in combination with
the transmission line

Cumulative % increase of
Wind farm | Transmissio collision risk cumulative
Phase 1 nline (transmission line risk over
collision | collision risk + Phase 1 wind baseline
Species risk (mitigated) farm) mortality Magnitude
Critical Habitat Species:
Garganey ) 15.2 15.2 0.4% Negligible
Eurasian Wigeon ) 2.7 2.7 0.01% Negligible
Indian Spot-billed ) 0.6 0.6 4.9% Low
Duck
Northern Pintail 2.1 61.5 53.6 0.5% Negligible
Greater Flamingo ) 2.6 2.6 3.6% Low
Little Egret 2.7 0.9 3.6 0.7% Negligible
Painted Stork a) 3.3 3.3 2.5% Low
Eurasian Spoonbill ) 0.4 0.4 0.4% Negligible
Black-headed Ibis a) 0.8 0.8 1.3% Low
Spot-billed Pelican 1.5 12.3 13.8 91.3% Very high
Indian Cormorant 0.8 0.5 1.3 2.9% Low
Lesser Sand Plover ) 1.7 1.7 0.1% Negligible
Curlew Sandpiper ) 1.5 1.5 0.1% Negligible
Brown-headed Gull ) 1.4 1.4 0.1% Negligible
Caspian Tern 0.1 441 4.3 1.2% Low
Gull-billed Tern 0.5 1.3 1.7 3.8% Low
Lesser Crested Tern 0.01 0.0 0.01 0.002% Negligible
Other Important Species:
Lesser Whistling- 0 0.5 0.5 0.1% Negligible
duck
Northern Shoveler 0 0.3 0.3 0.1% Negligible
Little Cormorant 0.5 4.2 48 3.7% Low
Black-winged Stilt 0 1.0 1.0 0.4% Negligible
Heuglin's Gull 0.4 0.1 0.4 0.1% Negligible
Little Tern 0.3 0.1 0.4 1.0% Low
Whiskered Tern ie) 0.8 0.8 1.1% Low
Peregrine Falcon 0 0.02 0.02 0.1% Negligible

5.6.4. Barrier Effects

519. Both the wind farm and the associated transmission line have the potential to act as a
barrier to bird flights, which could be important if they were located on routes that were used by
large numbers of birds and there were no alternative routes around the barriers (or if any
alternative route involved significantly greater energy expenditure). However, the baseline
surveys of bird flight activity at the site have shown that the more important flight routes are
broadly parallel to the transmission line and to the longer axis of the wind farm, so it is not
considered that any barrier effects of either the transmission line or the wind farm would be
significant.
198

5.6.5 Development of Industry and Commercial Activity

520. The project will increase availability and reliability of power. Power is a key input to the
economic development of any area. Hence forth, there will be an increase in setting of new ice
making factories, fish meal making units and the like, Experience indicates that economic
development leads to generation of more jobs, which in turn should raise the living standards of
poor. Thus, the project will provide opportunities for employment in project construction and
fishing based economic activities. Most of persons engaged in fishing are employed seasonally.
Hence unskilled labor requirement of the construction activities shall be fulfilled with locally
available manpower. Generation of local employment during construction period will increase the
income and socio-economic standards of the residents of the project area. This will be a positive
cumulative impact that will have benefits to the local community living in the area of generations
with unreliable power.

521. The EPC contractor and CEB will work as per the Construction Method Statement
attached as part of the EMP and Monitoring plan (Annexures 3-5) compliance.

5.6.6 Tourism Development

522. The Mannar Island will soon come up with hotels and residential units. With Mannar having
numerous religious places of importance, there will be more tourists in the area in the near future
thereby increasing commercial activity in the area. The impact is also positive induced impact to
the community in the area. Report was prepared by CEB and attached as Appendix 9. However,
since the the area has been declared an “Industrial” Energy Development zone where Urban
Development Authority has given directions regarding the use of land as well as height of
structures in the area, it is assumed that this area though will be frequented by tourirsts, but no
mass scale hotels will be developed in this area in future. There will be concerns in terms of visual
impact; effect on birds, and noise from wind generation.

523. Overall, the project will have both negative and positive impacts that can be mitigated to
acceptable levels. The cumulative impact on the communities will be positive in form of new
commercial and industrial activity, increased tourism, etc. Some avian mortality could happen due
to wind farm, which if necessary will be managed by shutting down requisite wind turbine
generators that may lie in the migratory path during the bird migration period. The cumulative
impact on the rich flora and faunal diversity in the coastal area will be negative and hence a
construction management plan will be implemented by EPC contractor and CEB to ensure that
the impact to the migratory and breeding birds in the Mannar Island is minimized using suitable
measures.

6.0 ANALYSIS OF ALTERNATIVES
6.1 CEB’S Approach for Wind Power Site Selection

524. At the planning stage, one of the factors that govern the establishment of the wind power
park is the infringement of scarce population/plantation area. Wherever such infringements are
substantial, different alternative options for wind turbines will be considered. During site selection,
all possible efforts are made to avoid the populated/plantation/cultivated area infringement
completely or to keep it to the barest minimum. Whenever it becomes unavoidable due to the
geographical locations/terrain, mitigation costs involved towards avoidance needs to be worked
out. While identifying the land area for the wind power generation project, preliminary site
assessments, prefeasibility studies have been conducted as part of the due diligence for

199

temporary pier, equipment and raw material transportation, bathymetric studies, noise and
environmental studies in the area.

6.2 The “No Action” Alternative

525. As mentioned earlier, this particular wind power development project on Mannar Island is
an essential part of a large-scale development renewable energy in Sri Lanka. Without this
project, the amount of energy that will be generated by the Wind Farm will have to be generated
using other means such as fossil fuel or coal based generation plants that will increase the GHG
emissions and emission of other pollutants to the environment as well as expenditure of foreign
currency. The Mannar Nadukuda transmission line that has been proposed to be constructed
separately by CEB will help absorb the renewable energy developed in the National Grid.

526. Development of this project is invariably associated with environmental impacts as well as
some social impacts in the area as the wind power project is situated close to three biodiversity
rich areas: Adam’s National Park, Vankalai Sanctuary (a Ramsar designated site) and two
important bird areas (IBA). The social impacts are relatively much less as the area is sparsely
populated and land value is relatively less (except Mannar town, which will not be affected). Social
impacts include cutting down of trees (mainly Palmyra) and planting of wind turbine generator
tower in private properties, both of which can be satisfactorily mitigated with adequate
compensation. A considerable number of studies have been done on wind power potential for the
area in the past while most recently a future wind potential study has been done by Entura
attached in Appendix 10. These studies show that there will be comparably positive benefits that
will arise from the proposed project then the negative impacts which will be considerably low.
Therefore, a no-action alternative is not considered as acceptable.

6.3 The “With Project Alternative” Wind Farm Site Selection
6.3.1 National Requirement for Power

527. Sri Lanka has developed almost all the country’s major potential sites to generate hydro
power. In 2015, 37% of electrical energy served through the grid was from larger hydropower
units, while a further 11% was provided from smaller hydropower plants, wind, solar and biomass
power plants. Sri Lanka's electricity demand increased by 6.1% over 2011-2015. CEB, the
Transmission Licensee forecasts that generation requirements will grow by 6.8% per year over
2016-2020, and at 4.5% per year in the longer term.® To meet the increasing demand, CEB’s
long-term generation expansion plan (LTGEP) specifies thermal power plants and different forms
renewable energy-based power plants to be constructed. Between 2017 and 2020, the plan
requires a new 300 MW diesel-operated combined cycle power plant (to be later converted into
operation on regassified liquefied natural gas (RLNG)), 275 MW of other new oil-fired power
plants, 170 MW of new hydroelectric power plants, and 485 MW of renewable energy power
plants to be built. Power generation from renewable energy sources will displace power
generation from both oil and coal in the immediate future, and would additionally reduce LNG
imports in the longer term. Displacement of thermal power generation reduces power sector COz
emissions and helps to achieve national Green House Gas (GHG) reduction targets. This limits
the need to implement expensive interventions to achieve similar GHG reduction levels.

8 CEB Long-term Generation Expansion Plan 2015-2034, addendum, pages A11-11 to A11-17, approved by PUCSL
September 2016.
200

528. The project will be located in the Mannar Island, in the Mannar district. Mannar is in the
dry zone of Sri Lanka, and the annual rainfall is lower compared with other areas of the dry zone.
Most of the areas selected for the project have very low altitude, and the land remains water
logged during the rainy season. These factors limit the use of land for other economic activities.
Owing to the availability of a good wind resource, economic benefits from the land in the Mannar
Island can be gained by constructing wind power plants in this area.

6.3.2 Wind Turbine Technology consideration for Mannar Wind Farm

529. The proposed 100 MW Mannar Wind Farm will utilize three bladed up wind Horizontal Axis
Wind Turbines (HAWT). HAWT has the main rotor shaft arranged horizontally with the electrical
generator at the top of the tower. This is the most common, mature and commercially proven wind
turbine technology deployed in all large-scale wind farms across the world. The global installed
capacity of wind power at the end of 2016 is approximately 487,000 MW and a total addition
during 2016 is 54,600 MW.

Figure 6.1: Wind Turbine

Classification of Wind Turbines Technologies®

530. The following text describes the range of wind turbine technologies highlighting relevant
attributes in terms of axis of rotation, blade technology, supporting structure, etc.

®6 Design and technology choice by bidder.
201

Wind Turbine
Technology

Other
Technologies

| onan |
Two Bago vs Bicles

Figure 6.2: Types of Wind Turbine Technology

531. A comparison of these technologies and why HAWT are most preferred are described
below.

Vertical Axis Wind Turbine (VAWT)

532. Industrial wind turbines fall into two general classes depending on the axis of rotation i.e.,
horizontal axis and vertical axis. VAWTs, have the main rotor shaft arranged vertically. VAWT
includes different variants such as Darrieus Wind turbine (or "Eggbeater" turbines), Giromill Wind
turbine which is a subtype of Darrieus turbine, Savonius wind turbine which are drag-type turbines
and Twisted Savonius, a modified savonius, with long helical scoops to give a smooth torque.
202

Figure 6.3: VAWT Figure 6.4: VAWT

533. _VAWTs could have their own advantages over HAWTs in certain applications however the
determining factors for selection of HAWT over VAWT are described below.

534. Efficiency. When wind blows on a vertical-axis turbine, only a fraction of the blades
generate torque while the other parts passively rotate. The result is comparably reduced efficiency
in power generation of VAWT in general compared to HAWT (in HAWT, the complete rotor plane
interface the wind flow). Therefore, VAWT wind farm of a commercial scale would require more
materials and space to generate a comparable amount of power compared to a farm equipped
with horizontal-axis turbines leading to higher COE (Cost of Electricity).

535. Visual appearance. It is claimed that VAWTs have lower visual impact however this is
only true for smaller wind generators, closer to the ground. To make VAWT economic for grid-
scale generation, they would have to be big to have a larger swept area to achieve equal
generation as HAWT.

536. Further, it is not certain the impact of avian mortality due to VAWT, since the VAWTs
scaled up for utility generation capacity have not been assessed and hardly any large-scale wind
farm in operation to assess such impact.

537. General application of VAWT. Vertical axis turbines are confined to small wind projects
and residential applications. Large number of wind turbines would be required for grid connected
applications since the individual capacity of wind turbine is limited to few kWs.
203

Two-Bladed Wind Turbines

Figure 6.5: _ Twin Blade Technology

538. A great majority of modern commercial wind turbines are based on three-blade design
concepts. This is largely due to the number of technical benefits which are outlined below.

539. Stability. Two-bladed wind turbines have stability concerns when the uppermost blade
bends backwards, because it gets the maximum power from the wind when the lowermost blade
passes into the wind shade in front of the tower. Further the yawing of a two-bladed wind turbine
need to take place slowly to limit fluctuating dynamic loads on turbine structure during the yawing
operation.

540. The higher dynamic loadings also effect the fatigue lifetime of the two-bladed wind turbine
which may lead to increase in O&M cost.

541. — Efficiency. Under the same general wind conditions, two-bladed turbines are less efficient
than three-bladed.

542. Visual appearance. Two-bladed wind turbines may not be as visually attractive as three-
bladed wind turbines when they are turning and spinning.

Emerging Technologies

543. Some other alternative techniques are also discussed below which are mostly in
conceptual stage.

Bladeless Technologies

544. There are some bladeless wind turbine options such as Vortex’s cylinder design and Wind
stalk concept; none of them are commercially proven. There is no evidence to suggest that
Turbines of these technologies are implemented in large scale wind farms and not even in MW.
scale small projects.
204

Figure 6.6: Bladeless Technologies

545. Efficiency. The common propeller-type wind turbine has a big swept area by the blades
compared to bladeless tubes and the efficiency of energy conversion appears to be less than a
conventional wind turbine.

546. Dimensions. Dimensions of Vortex bladeless®’ wind turbines are given in Table 6.1 to
have a comparison with HAWTs.

Table 6.1: Comparison of Vortex type turbines

Vortex Mini (Prototype stage) Vortex Grand (Conceptual stage)
Capacity 4kw 1 MW
Height 12.5m 150 m

547. A typical 1 MW HAWT utilizes approximately 50 m hub height and a rotor diameter of 45
m which results total turbine height less than 75 m, i.e., half the height of a 1 MW Vortex bladeless
turbine.

548. Noise. As shown in Table 6.1, the cylinder gets taller and bigger with the increased
capacity. The wind gets high at high altitudes and thereby it is very likely to generate range of
frequencies. In fact, the tonality of creaking could be more piercing than the noise of a HAWT
blade.

Airborne Wind Turbines
549. Airborne wind turbines have a rotor supported in the air without a tower. With different

variants of WTs such as MARS & KiteGen, the Airborn technology is a design concept with no
commercial wind farms deployed.

87 Vortex type is an unproven and unworkable concept that is not compatible with design.
205

Figure 6.7: Airborne turbines

Sheer Wind INVELOX

550. Sheer Wind's INVELOX technology is a wind capturing and delivery system to a turbine.
A large intake captures wind, and accelerates while passing through a tunnel. Turbines placed
inside the Venturi section of the INVELOX converts kinetic energy to mechanical rotation.

Figure 6.8: Sheer Wind Technology

551. Dimensions of INVELOX 1 MW and 5 MW systems are given in below table

Table 6.2: Comparison of Invelox type turbines

INVELOX LEO | MW INVELOX LEO 5 MW
(Conceptual stage) (Conceptual stage)
Capacity 1MW 5 MW
Height Ss7m 124m
Intake Diameter 7m 159 m
552. There is no evidence to suggest that turbines of these technologies are implemented in

large scale wind farms and not even in MW scale small projects.
206

Conclusion

553. Horizontal axis wind turbines dominate the majority of the wind industry. In large scale grid
connected applications, horizontal axis wind turbine concept is the only choice. However, in small
wind and residential wind applications (rooftop), vertical axis turbines can be deployed. The
advantage of horizontal wind is that it is able to produce more electricity from a given amount of
wind using lesser foot print at very competitive price. Therefore, in large-scale grid connected
applications, horizontal axis three-bladed wind turbine technology is the only option.

6.3.3 Location of Wind Farm Blocks in SLSEA Energy Development Zone
Master Plan Study for Wind Farms in Mannar

554. In early 2014, the Government of Sri Lanka, with assistance from ADB, prepared a master
plan for wind power development in the Mannar region. CEB is currently developing a 100 MW
wind power plant sited along the southern coast of the Mannar Island. According to the master
plan the total Mannar District (Mannar Island and the mainland coastal stretch extending
southwards) wind potential was tentatively estimated as 375 MW. The potential is based on
technical assessment. The Wind Farm in 15 blocks — 12 blocks in Mannar Island and three on
mainland. ADB has funded a Master Plan for Wind Power Development in Mannar under the TA
7837-SRI: Clean Energy and Network Efficiency Improvement Project.

Figure 6.9: The master plan for wind power development in Mannar

555. The key outputs of the master plan study were: Selection of fifteen land blocks, each
capable of supporting 25 MW of installed wind capacity (Figure 6.9). The following land uses were
excluded in the selection process due to probable adverse impacts from wind development in
these areas:
207

. Home garden — this included village settlements (closely spaced houses clustered
within a village), dispersed houses and small scale cultivations

. Built-up areas — Mannar Town and small townships

. Wildlife sanctuary / forest — mainly the part of Wilpattu sanctuary extending to the
Mannar district

. Environmentally sensitive areas — mainly the eastern edge of the island that is
interspersed with tracts of marshlands inhabited by migratory birds

. Potential land route options for transporting wind turbine equipment (unit capacity

was limited to 2 MW) to the selected sites were identified in a preliminary manner.
Recommendations were made to carry out detailed studies on the marine transport

options.

. Preliminary design of a power transmission network connecting the selected wind
project sites to the grid substation being built in Mannar was developed

. Options for business models (and related contract documents) for private sector
participation in wind power development

. Each block has a designed capacity of 25 MW. Wind Farms 1, 2 and 3 will consist

of four blocks each, amounting to a capacity of 100 MW in each park. There are
only three blocks in Wind Farm No 4, with a total capacity of 75 MW. Accordingly,
once fully developed over 2015-2025, the installed generating capacity of the
Mannar WPDZ will be 375 MW.

Table 6.3: Data on data of wind power blocks

Power Generation Total Generating
Number of Capacity allocated to Capacity of the Park
Wind Farm No blocks each block (MW) (MW)
1 4 25 100
2 4 25 100
3 4 25 100
4 3 25 75
Total for Mannar Wind Power 15 375

Development Zone (WPDZ)

556. Out of the above four wind farms, the proposed Mannar Nadukuda line will serve only the
three wind farms in the Mannar Island (park numbers 1, 2 and 3). As park number 4 is in the
mainland, the output of park number 4 will not flow through the proposed transmission line.
Subject to confirmation in on-going studies by CEB, the wind farm numbers 1, 2, 3 and 4 will be
developed and grid-connected in years 2017, 2019, 2021 and 2023, respectively.

557. The proposed 100 MW windfarm cuts across the above four wind farm blocks due to the
limitation in design. The BMP for Mannar Island needs to consider appropriateness of the further
wind farm development on the island if additional new wind farms projects are considered.
However, the recent study on the future potential supercedes the masterplan study (attached in
Appendix 10 which concludes that there is limited development potential within the island).

Wind Farm Feasibility Study and Safeguards Assessment
558. The development of each wind farm will be done by a special purpose company

established by Ceylon Electricity Board (CEB) (the Park Development Company, PDCo) with a
majority shareholding. The role and responsibilities of the PDCo will include:
208

Acquisition/allocation of land and all the statuary clearances (such as EIA,
environmental licenses and other clearances and approvals) for establishing the
wind farms

Provision of secure and access controlled facilities within each wind farm (access
control, however, is expected to be limited to a small area within a park, whereas,
most of the park will not be access-controlled.

Investing in marine delivery facilities, if any, for the use of wind power investors,
and maintaining the facilities.

Development of access roads within the common area of each wind farm and to
each investor's project boundary, as required for transport of equipment.
Provisions of ancillary services such as security, landscaping of the common
areas, road maintenance.

Maintaining the wind masts and recording of data.

Overall site management with legal accountability of the wind farm.

Ensuring that all developers develop within the blocks allocated to them, without
infringing on the rights and the resource of other existing and future investors.
Investing in infrastructure, upgrading transmission lines, road extensions
Imposing service fees

Implementing the grievance redress mechanism for social and environmental
issues

Statistical studies and publications

Optionally, provision of cranes for developers to use during wind turbine erection
period, and thereafter.

Undertaking bird surveys and incorporating collision risk to design the wind farm,
wind farm to be designed mapping environmental constraints.

Wind Farm Site Selection Criteria

559. For selection of appropriate site for wind farm, the following points are taken into

consideration:

vii)

viii)

Ensure any protected areas and critical habitat areas are avoided in siting of the
project.

Public consultation and consultation with stakeholders such government bodies
(tourism, urban body, navy y etc.) must to determine if the project can be sited in
the area.

Construction activities do not adversely affect the population living near the
proposed wind farm and does not create any threat to the survival of any
community with special reference to tribal community etc.

The location of wind turbine does not affect any monument of cultural or historical
importance.

No resettlement of households by the wind turbine site, no loss of livelihoods, siting
of wind turbine away from schools, hospitals and other sensitive receptors, with
due consultation with the community and local government units concerned.
Ensure if the site selected will have low ground disturbance by taking into account
of new construction techniques, logistics, laydown area designation and machinery
selection.

Wind turbine generator location/design to ensure that noise will not be a nuisance
to neighboring properties.

Site selection should consider seismicity and geography of the local area; the area
should not be prone to land inundation or be unstable.
209

ix) The site proposed must be free from shadow flicker and blade throw constraints.
6.3.4 Future Potential for Wind Farm

560. The Action Plan® for wind power development in the Mannar region was recently
developed which is attached as Appendix 10. In siting the wind farm, CEB considered both the
Mannar Island and the coastal stretch around Silavathurai in the mainland. For this purpose, CEB
prepared wind maps of both regions based on available wind data. According to these maps, both
areas are well exposed to the SW monsoon winds that sweep across the Gulf of Mannar from
May until early October. NE monsoon winds from December to February reach the Mannar Island
unhindered over the sea surface in the Palk Strait. But, in reaching the Mannar mainland, NE
winds undergo significant retardation due to their movement across the thickly forested landscape
in the northern part of the country. The Silavathurai area in the south of the Mannar District was
previously identified in the master plan as an area with potential for 75 MW of wind development.
It was noted that land-related issues and human settlement in Silavathurai area was potentially a
limiting factor. Based on recent discussions with the Urban Development Authority on economic
and social development plans in the region, and the small parcels of agricultural land between
villages, we conclude that large scale wind development in this area is unlikely.

561. Areas potentially available for locating future wind farms in the Mannar Island are
shown in Figure 6.10. Figure 6.11 gives locations Silvathurai area.

Figure 6.10: Areas potentially available sites for future wind farm development
in the Mannar Island (only blue areas inside the rectangles A & B)

8 Draft dated 28 June 2017 prepared by Entura and RMA under TA of Asian Development Bank.
210

Figure 6.11: (a) Map of land use exclusions, and
(b) potential locations for wind farms — Silavathurai area

562. For estimation of the wind power potential, indicative wind farm layouts were
developed for each block of land that was selected as “potentially available.” The layouts
were based on spacing of approximately 3-rotor diameter x 7-rotor diameter (3D x 7D), for
an assumed rotor diameter of 130 m to 140 m — a typical size of wind turbine that will be
available from major suppliers in the near future. The estimated total wind power capacity
that can be installed in these land blocks is based on a generator size of 4 MW, and is
referred to as the ‘developable wind power potential’ (Table 6.4).

563. Even though the Survey Department’s 1:50,000 maps do not show any dwellings in these
areas, it is quite possible that isolated dwellings and home-gardens may be found in these areas.
Such site-specific constraints including issues related to access and transportation were not
considered in preparing these layouts. Buffers that envelop the roads were ignored from capacity
estimation on the assumption that all or some of the minor roads could be re-routed to make way
for a contiguous land block for a wind farm.

. Smaller patches of developable wind farm areas were ignored from the analysis,
though some of them may be able to support smaller wind farms in the region of
6-8 MW depending on localised siting considerations.

. Sites A and B on Mannar Island are observed in aerial photographs to consist of
tracts of land that are relatively free from existing infrastructure or inhabitants.
Further, these locations are sufficiently close (5-10 km) to the proposed
Nadukkuda substation that connects via a medium-voltage network that improves
the possibility of being financially feasible.

. Site C in Silavathurai area is observed to consist of coastal lagoons and
agricultural area further inland. It is bordered by villages to the north, south and
east. An estimated capacity of 20 MW is conceived for this area. However, the lack
of any transmission infrastructure will affect the viability.

. Site D in Silavathurai area is drained by several rivulets during the north-east
monsoon season, and the terrain is likely unsuitable for construction of a wind
211

farm, hence this capacity was ignored.

. Site E stretches along the coastal fringe of the Wilpattu National Park, although
some publicly available maps show the national park extending to the coastline.
Regardless, the proximity of this narrow landmass to the national park is very likely
to preclude large wind farm development, and hence Site C too was excluded from
the analysis.

564. The total developable wind power potential in the entire Mannar region is summarised by
Table 6.4. It should be noted that feasibility stage investigations of future wind projects could
influence this estimate.

Table 6.4: Estimated potential capacity at each location

Region Potential capacity (MW)
Mannar Island — Site A 120

Mannar Island — Site B 80
Silavathurai area — Site C Negligible
Silavathurai area — Site D Negligible
Silavathurai area — Site E Negligible

Mannar Island Site Selection Justification

565. Selection of potential wind farm sites is a crucial part of wind farm development. There are
many aspects involved in wind farm site selection. The principal non-technical consideration is
the impact to the environment by proposed development work. Apart from meeting the
environmental criteria, potential sites also have to meet certain technical and commercial
criteria. The first criterion is that the wind resource must be sufficient. A wind farm’s electricity
output is dependent on the wind speed distribution over the project site. Therefore, project
investment is best utilized by developing sites with excellent wind resources. The availability of
land is crucial and the owners of lands must be willing to allocate those for wind farm development.
In addition to this, site must be accessible to construction traffic either through land or sea routes
or any combination of both. The access to grid connection also plays a vital role and needs to be
implemented in a cost-effective manner for commercial viability.

566. The proposed wind farm site in Mannar Island was recognized in 2003 as an excellent
location for a wind farm development, from an engineering perspective. The necessary
investigative work in terms of assessing and validating the wind resource has been carried out on
the site over several years. Recent environmental impact assessment (IEE) by CEB prepared as
by TOR of the PAA concluded that the wind resource in Mannar Island can be developed in a
sustainable and environmentally friendly manner. Any gaps that were noticed have been
considered for study in this EIA document.

567. The proposed wind farm will be located along the southern coast of Mannar Island which
receives excellent harvests of winds throughout the year. The development of 100 MW
semidispatchable wind farm is the short-term target of the CEB. The long-term objective of the
CEB is to develop the entire wind electric potential in the Mannar region (Mannar Island and main
land areas in Mannar district) with ancillary services required for large scale integration of wind
power. The background to the selection of the southern coast of Mannar Island for the proposed
wind farm is outlined below.
212

. Availability of data from onsite wind measurement since 2001.

. Wind resource in the Mannar region has been assessed and identified through
numerous studies and found to be excellent.

. Favorable site topography in terms of wind resource spread.

. Availability of land.

. 220 kV transmission links which is being constructed up to main land can be easily
extended from engineering viewpoint and utilized for power transmission from wind
farm.

. Southern coast can be easily accessible through sea route which offer hassle free

transportation of equipment up to the project site.

450000

427900

425000

422600

Legend — Adams Park a River i Other
--- Proposed Wind Park Coconut Forest
* Proposed Wind Mill Co Malo Rsal Home Land Paddy
@ Proposed Jetty Site Minor Road Serub Sand
Other Road Marsh CX Tank
1:50,000 :
Sauce 150 000 Map Deparment of Suey

Figure 6.12: 100 MW CEB’s proposed wind farm
Constraints to Wind Project Development

568. The wind power development master plan had identified potential sites to develop
375 MW of wind capacity in the Mannar district (300 MW on the Island and 75 MW along the
coastal belt leading to Silavathurai). The potential is technical estimation based on the wind
resource assessment and will be further adjusted based on further assessment of environmental
and social safeguards. Social and environmental aspects also considered at a preliminary level
though. Since finalising the WDMP in 2014, the Department of Wildlife Conservation has declared
additional areas in the western edge of the Mannar Island as a reservation thus limiting a sizeable
213

part of the windy southern coastal belt from wind power development. This curtailed the available
land for CEB’s 100 MW wind project and forced them to alter the original plant layout.

569. Besides this, CEB is also facing several constraints in project development, mostly arising
from estimated wind turbine noise levels and perceived impacts on bird mortality rates. The
situation has been aggravated by the emergence of other economic activities (hotels, industries)
within the project area causing further curtailment of land availability. This highlights the need to
seek close collaboration with other stakeholders in planning wind development on a regional
scale.

570. Further, social and regulatory attitudes towards wind development in the Sri Lankan
context differ in comparison to international guidelines with respect to wind development.
Specifically, international guidelines (as applied in localities such as Europe, North America, and
Australia) require significant setbacks between wind turbines and existing surrounding residential,
institutional, commercial, and industrial structures in the vicinity of the wind farm. These setbacks
are generally for reasons of amenity, in relation to wind turbine noise output, and shadow flicker.
It is noted that previous wind developments in Sri Lanka have involved placement of wind turbines
in relatively close proximity to existing structures, at distances closer than international guidelines
would generally allow.

6.3.5 Economic viability® of the Mannar wind farm site

571. The economic analysis was conducted in accordance with the Guidelines for Economic
Analysis of Projects of the ADB and the Cost-Benefit Analysis for Development — A Practical
Guide.°° Reduction in quantities of imported fossil fuel owing to the displacement of power
generation in thermal power plants by the wind power generation is the main economic benefit of
project component 1. Reduction in CO2 emissions owing to renewable power generation will bring
indirect economic benefits.

Table 6.5: Assumed annual net economic growth in Mannar owing to the Project
in excess of the base case without the Project
Year 2019 | 2020 | 2021 2022 | 2023 | 2024 | 2025 | 2026 | 2027 | 2028

INet Economic | 0.100 | 0.115 | 0.132 | 0.152 | 0.175 | 0.201 | 0.231 | 0.266 | 0.306 | 0.352
(Growth ($ Mn)

Year 2029 | 2030 | 2031 | 2032 | 2033 | 2034 | 2035 | 2036 | 2037 | 2038

INet Economic | 0.405 | 0.465 | 0.535 | 0.615 | 0.708 | 0.814 | 0.936 | 1.076 | 1.238 | 1.423
(Growth ($ Mn)

572. The economic evaluation was carried out for a period of 23 years from the base year of
2017. The project begins producing electricity from year 2020, and the economic evaluation
covers 20 years of project operation. Fuel prices published by the World Bank were considered
in the base case. Project EIRR is calculated to be 15.4%, exceeding the benchmark of 9.0%. The
economic analysis indicates that the project would satisfy the benchmark EIRR of 9.0%, and that
the result is robust against adverse changes in key parameters input to the analysis, except the
marginal change with a 10% reduction in energy yield of the power plant, and when all adverse
changes occur simultaneously (for reduction for shadow flicker and noise, and shut down of the

89 Result from Project Economic Evaluation report for the project prepared by Entura and RMA.
90 http:/Awww.adb.org/documents/guidelines-economic-analysis-projects.
214

turbines in the migratory season).
6.3.6 Approval from Project in SLSEA’s Energy Development Zone

573. Attached in Annexures 7 and 8 are approval letters from CCD and other stakeholders
respectively giving approval to erect the 100 MW Wind Farm. The entire wind farm is being put
up in the Sri Lanka Sustainable Energy Authority (SLSEA) notified energy development area at
Mannar Island and the main land. The area within the dotted line in map enclosed in Figure 6.12
shows the SLSEA Energy development area.

574. Although the SLSEA Act prohibits development in the notified zone, however construction
has just started in the area. Besides the existing Shell Coast Resort, two investment cabanas,°"
sea cucumber factory, fish meal factory are being set up. CEB has approached SLSEA to check
development of the facilities as that would seriously hamper the development of the wind farm in
the area. According to the gazette,°* the boundary of the wind resource development area
(approximately 1.5 km x 15 km) and SLSEA has requested the Urban Development Authority to
check unauthorized construction as they would restrict energy generation (and also meet noise
contours given by them as an annex) according to the letter dated 21 April 2017 Ref:
J/DP/MUC/02 and A-27520 in Annexure 8, attachment 9.

6.3.7 Equipment Transportation Options Assessment

575. Under the project, Entura was tasked to conduct a study on delivery of wind turbine (WT)
components to the project site. The focus was on the appraisal of the transport infrastructure
available in Sri Lanka for this project as well as proposing alternative transportation methods.
Options for viable delivery methods, transport plan, infrastructure required at port of
Colombo/Trincomalee and at delivery point for unloading (pier specifications, specifications of
alternative unloading methods) were analyzed. The study scope involved evaluation of delivery
options:

. Physical route survey from Colombo and Trincomalee to the project site at
Mannar. Shipping cost up to the Colombo port and transport directly to the site
in Mannar by barge.

. Port facilities and manoeuvrability survey. Temporary storage facility inside the
Colombo Port area.
. Unloading from the carrying vessel of WT equipment and transfer to temporary

storage area. Reloading of WT equipment from temporary storage area on to
trailers/barges for sea/road transportation.
. Required equipment (barges, trailers, cranes and cradles) identification and
specification.
Route evaluation via secondary data.
Marine transport survey.
Data collection of annual weather patterns and tidal data.
Evaluation for need of temporary pier, conceptual design and estimation of costs
for constructions.

1 It is noted that the two new tourist cabanas may be acquired by CEB which would negate their status as receptors.

2 The entire project area falls within an “energy development area” declared by the Sri Lanka Sustainable Energy
Authority (SLSEA) in the Mannar Island in 2014 (refer the extraordinary gazette No. 1858/2 of 17th April 2014 of the
Democratic Socialist Republic of Sri Lanka).
215

. Delivery details of WT equipment from Colombo port by barge to the project site
in Mannar.

576. Suitable tasks were undertaken to arrive at logistics options, conduct detailed route survey
of land routes, conduct marine transportation evaluation as well as on-site inspection and
secondary data collection and review. Different options were arrived at:

. Road Transport. Due to non-availability of proper roads up to the site (as per the
above survey report), the movement of an appropriate WT and its components is
not feasible to move by road from Colombo Port.

. Marine Transportation. The duration of marine transport operation is estimated
at five months. The operation to be carried out during off-monsoon period
(northeast) suggests the operation to commence in October and to be completed
by April.

. Construction of Pier. It is being planned to move on the barges from Colombo
Port to a pier that is to be constructed at the Mannar site. From the barges, the
materials will be off loaded and stored in the yard at site. A suitable barge has been
identified®* and the pier design has been proposed accordingly. Unloading from
the barges has also been considered with care and the selection of cranes has
been made accordingly. The construction of temporary pier and the barge
unloading shall occur between October and April as it is not possible to undertake
any maritime activities during May to September due to rough sea.% All equipment
brought in will be stored at hardstanding areas for each turbine location.

. Alternative barge beaching method. Use of ship launching rubber airbags to
beach the barge is a method that would ensure a nominal foot print is left behind
once unloading is completed. This would involve rubber roller’s deployment,
engaging boom truck, providing wire ropes, blocks and sheaves, land levelling,
etc. to carry out barge beaching operations.

577. Hence, the most suitable modality determined for bringing in equipment to Mannar wind
farm is through the sea route from Colombo and unloading at Mannar wind farm beach area using
appropriate mechanism. However, the EPC contractor is free to use their own logistical
arrangements which will need to be approved by CEB and concerned authorities concerned.
However, EPC contractor shall update the EIA to confirm impacts of proposed logistical
arrangements by them are no greater than those already assessed in this EIA report.

6.3.8 Temporary jetty (pier) for unloading equipment

578. A column and deck type pier of approximately 50 m in length and 6 m wide on steel
columns extended sufficiently over the sea water surface is to be constructed for facilitating
transport of wind turbine equipment, especially wind turbine blades which will be around 65 m in
length.

579. The construction of the pier could potentially have a direct impact on the coastline, in view
of the possibility of sediment trapping in its vicinity which could lead to coastal erosion and/or
accretion on either side of the pier. The extent of the impact would depend on a number of factors
associated with near shore wave, bathymetric and sediment characteristics. The four locations

8 Logistics report identifies no of barges, number of trips, etc. and the details are not part of EIA report. The report is
available with RMA/CEB.
°4 CEB will compensate all concerned fishermen for loss of fishing period dur to temporary pier as per Appendix 1.
216

initially identified as possible sites for the pier (J1, J2, J3 and J4) are shown in Figure 6.14. These
locations have been identified based on the availability of affordable depth of 5 m and above
closer to the coastline. Bathymetric surveys are being carried out to select the location of the pier.
A sketch of the type of the pier proposed is shown in Figure 6.13. Appendix 1 describes the

temporary pier layout details.
5 AAA
i (4
iy
j . poe 1
wat
te
PIER LOCATION YW
WITHIN MANNAR
tSLAND FRONT ELEVATION END ELEVATION
DETAILS ON x
—_
PLAN
saat;
ae
END ELEVATION FRONT ELEVATION

Figure 6.13: Illustrative Design of the Pier

580. As indicated in Figure 6.13, the pier is to be constructed over steel columns. The pier
extends 50 m into the near-shore area, from the permanent vegetation line. The work area width
is 6 m (which is the required width of the trailer track. The piles are spaced at 6 m intervals. The
deck level is 3 m above the Mean Sea Level (MSL).

581. Underwater survey was conducted in four locations close to Nadukuda (Figure 6.14) to
identify the ecologically least sensitive location to construct a jetty.°° Photographs are appended
in later paragraphs. Annexure 2 contains all surey results (Tables 1-5) and report. Underwater
survey was conducted along several dive transects. Rapid underwater surveys were conducted
to explore the noteworthy ecosystems, fauna and flora within and proximity to the four sites
identified for construction of a jetty. Underwater Visual Surveys (UVS) were conducted up to 5m
depth. In addition to direct observations; permanent visual records were obtained using photos
and videos. Sediment samples were also obtained for classification of sediments and also to study
any life forms.

582. Coastal habitats in Mannar comprise of an extensive system of estuaries and lagoons,
mangroves, salt marshes, sand dunes, beaches, coastal marshy wetlands and mud flats

°5 See Section 4.2.3 Marine and coastal environment.
217

supporting very high biodiversity. However, the shallow coastal stretch adjoining the project area
is devoid of such ecologically sensitive habitats.

Figure 6.14: Identified locations for constructing a jetty for barges

583. The underwater study revealed that all four locations were very identical in terms of
sediment characteristics and life forms. The near shore continental shelf in the study area were
very shallow with very little slope towards offshore. Sediments were mostly sand (fine sand to
course sand) with some remaining of mollusk and other shells. Hermit crabs were the only
observed life form other than very few intermittently free swimming fishes such as carangids (See
Table 1 in Annexure 2. The water was very murky and could not see more that 2 meters
underwater due to high sedimentation. Any sensitive ecosystems such as sea grasses turtle nests
or coral reefs within or vicinity of the project sites are not found. Even any breakoffs of sea grasses
or corals were not observed confirming that there were no such ecologically sensitive ecosystems
in proximity.

584. Sample photographs (Figure 6.15, 6.16, 6.17, and 6.18) are shown in the following figures
from these two perpendicular transects (PERTL, PERTR) obtained at 2 m depth and two parallel
transects (PARTL, PARTR) obtained at 3.5 m depth. Since four of the locations studied are not
ecologically sensitive (No sensitive ecosystems or noteworthy fauna or flora). Any of the four sites
can be used for temporary pier construction.
218

Site option 1

(Close to Nadukuda)

PARTL PARTR

Figure 6.15: Sample photographs from two perpendicular transects (PERTL, PERTR)
obtained at 2 m depth and two parallel transects (PARTL, PARTR) obtained at 3.5 m depth

585. At site option 1, sediments consist of very fine sand. Some dead mollusk shells were
observed. Some of the dead shells were occupied by hermit crabs.
219

Site option 2

Figure 6.16: Sample photographs from two perpendicular transects (PERTL, PERTR) obtained at 2m
depth and two parallel transects (PARTL, PARTR) obtained at 3.5m depth

586. Atsite option 2, sediments consist of very fine to medium sand. Some dead mollusk shells
were observed. Some hermit crabs were present.
Site option 3

PERTL

PARTL PARTR

Figure 6.17: Sample photographs from two perpendicular transects (PERTL, PERTR) obtained at 2 m depth
and two parallel transects (PARTL, PARTR) obtained at 3.5 m depth

587. At site option 3, sediments consist of coarse sand. Some dead mollusk shells and sea
urchin shells were observed. Some hermit crabs were occupied in abandoned mollusk shells.
221

Site option 4

PERTL

PARTL PARTR

Figure 6.18: Sample photographs from two perpendicular transects (PERTL, PERTR) obtained at 2m
depth and two parallel transects (PARTL, PARTR) obtained at 3.5 m depth

588. At site option 4°° sediments consist of coarse sand in very shallow waters and fine sand
towards deeper waters. Dead mollusk shells were very abundant. Table 6.6 gives some
physicochemical parameters, and classification of sediments.

°6 A survey was conducted to identify any ecologically sensitive ecosystems within four options selected from
bathymetry. There is no such sentitive ecosystems, so rest lie with the engineering design to select best site.
222

Table 6.6: Some physicochemical parameters, and classification of sediments

Bottom
Approximate details Major
distance from Sal sandy, fauna
MSL to4m T DO | Cond | TDS | ppt/ muddy, and
Site depth (m)* Depth water | mg/l mS g/L PSU PH mix flora
1 210 Surface 29.4 6.01 57.6 33.9 34.1 8.22 | Fine sand
Bottom 30.0 5.78 58.0 34.9 34.7 8.28 Hermit
(4m) crabs
2 195 Surface 29.8 6.61 58.3 34.3 34.7 8.25 | Fine to
Bottom 30.4 6.92 58.6 34.6 34.7 8.27 | medium Hermit
sand crabs
3 190 Surface 30.5 631 58.6 34.3 34.8 8.28 | Coarse
sand with
Bottom 30.6 6.15 58.9 34.4 34.7 8.27 | mollusk Hermit
shells crabs
4 145 Surface 30.6 641 58.4 34.3 34.7 8.26 | Coarse
Bottom 30.4 6.64 58.3 34.3 34.7 8.26 | sand with | -
mollusk
shells

7.0 INFORMATION DISCLOSURE, CONSULTATION, AND PARTICIPATION

589. This section describes the process undertaken during project design and preparation for
engaging stakeholders, including information disclosure and consultation with affected people
and other stakeholders; summarizes comments and concerns received from affected people and
other stakeholders and how these comments have been addressed in project design and
mitigation measures. The section also describes the planned information disclosure measures
(including the type of information to be disseminated and the method of dissemination) and the
process for carrying out consultation with affected people and facilitating their participation during
project implementation.

7.1 Information Disclosure and Public Consultations

590. In line with the National Environmental Act (2002) of Sri Lanka, public consultation and
information disclosure will be undertaken through public notice prior to the approval by the CEA
for a particular project. According to ADB SPS (2009), public consultation and information
disclosure is to be made during the initial stages by the client itself. For environment category A
projects, such consultations need to be conducted at the early stage of EIA field work, another
consultation once the draft EIA report is available, and again another consultation before project
appraisal by ADB (if appraisal is required for the project).

591. Consultation and information disclosure provide project-affected persons and key
stakeholders with a chance to give their views and perceptions about the proposed project and
for CEB to understand and address their concerns to the extent possible. Suggestions and
recommendations of affected persons on mitigation measures and environmental monitoring
during project implementation will be considered and reviewed by CEB, to the extent possible.

592. The process of information disclosure and public consultations will continue throughout
the lifetime of the proposed wind power generation project. CEB will include a stakeholders’
communications strategy/plan to raise awareness of key stakeholders about environmental
protection measures and other relevant issues. The stakeholders’ communications plan will be

223

finalized by CEB prior to any civil works, in consultation with affected persons and key
stakeholders.

593. A socio-economic household survey was conducted with a random sample of 200
households selected from among the seven GNDs who live in the project impact area. The survey
collected household level information such as their composition, livelihoods, housing types and
amenities, land ownership patterns and a range of other socio-economic data on education,
poverty, energy use, etc.

594. Public consultations were conducted in each of the seven GNDs to inform the communities
about the project and to elicit their views and suggestions on the project. These consultations also
served to gather qualitative information on the socio-economic situation of the settlements in the
project impact area. A total of seven consultations were conducted within March 2016 until
February 2017. These consultations were attended altogether by 548 pesons (see Table 7.1). A
consolidated summary of the consultation outcomes and the list of participants are given in
Annexure 9. Three separate consultations were conducted exclusively with groups of women,
attended by 55 persons, with a view to get the response of women to the proposed wind project
and to understand the specific socio-economic issues that women are confronted with in their
respective communities. Another pubpic consultation took place on 23 May 2017.

Table 7.1: Public Consultations held between March 2016 to August 2017

Number of Participants
Distance from Date of at Consultation
SNo | Location Wind Farm Area consultations Total Male | Female
A. One-on-one consultation with NGOs and Shell Coast Resort
1 | Meetings with NGOs at Colombo 23 May 2017 42 34 8
BMICH Colombo.
2 | Email from Shell Coast Mannar Island 18 Aug 2017
Resort Manager
B. Fact Finding Mission (one consultation before EIA disclosure)
3 | Meetings with NGOs at Colombo 20 Feb 2017 42 27 15
BMICH Colombo.
Public Meetings at villages Within 5 km of 17-18 Feb 2017
with ADB project Area
4-A | Meeting held at Sinnakarisal Same as above 18 Feb 2017 34 31 03
with the fishery society
4-B | Meeting held at 19 Feb 2017 4 22 19
Konniyankudiyirupu church
(9:45 am) with the Women’s
Rural Development Society
4-C | Meeting with the Nadukuda Nadukuda 19 Feb 2017 33 30 03
Fishery society community hall
C._ Project Consultation
5 | Five villages 850 m to 1.5 km 21 small group 73 43 30
(Konniyankudiyrippu, Uvari, | from the wind power discussions in
Olaiththoduvai, (including generation project December 2016
Valan Nagar), Nadukkuda, site and January 2017
Keeliyankudiyiruppu, and
Selvari
6 | Discussions with Migrant At wind farm site Individual and 50 50 0
Fishermen Laborer small groups
between
December 2016-

224

Number of Participants

Distance from Date of at Consultation
SNo | Location Wind Farm Area consultations Total Male | Female
January 2017

D. IEE Development in early 2016 (Added from the IEE report April 2016)

7 | Consultation in Villages 850 m to 1.5 km 1-14 March 2016 194 144 50

from the wind power
generation project

site
8 | Consultation with Women 850 m to 1.5 km Same as above 55 00 55
Groups from the wind power
generation project
site
9 | Public Awareness Meeting On site 850 m to 1.5 km 29 29 00
Held with representatives of from the wind
Fishing Community in power generation
Mannar Island project site

7.2 Consultation Findings

7.2.1 Concerns and Fears of the Local Communities

595. The consultations conducted with local communities during the social impact assessment
raised a number of issues, concerns and fears of the local communities, which need to be carefully
reviewed, assessed and addressed during project planning and implementation. These issues
and concerns largely evolve around the perceived impacts of the project by local communities on
their livelihoods, common property resources, natural resources, social life and personal security.
They include the following.

(i)

(ii)

(iii)

Will the sound generated by turbine blades cause depletion of fish resource? It is
the perception of the fishermen communities that the sound from the wind turbines
(located closer to the sea) can disturb the fish resource in the shallow seas and
drive them towards the deep seas. Such movements of fish can adversely affect
the ma-del fishing industry conducted in the project impact area.

Will the project area be fenced off? If fenced off, cattle and goats will lose access
to their grazing grounds. Fishermen in Vaadies will be displaced. Movements of
vehicles will be obstructed.

Can the corridor of the wind turbines be moved beyond 250 m inland from the
coast? It was reported that the Fishery Department has declared a 199 m zone for
the fishing activities. If wind turbines were installed 150 m inland from the coast,
fishermen would still lose 49 m of their fishing territory.

Will the sounds generated by the wind turbines disturb the tranquility of the
community life?

How can the communities expand their settlements along with prospective
population increases when access to land is restricted by the project?

Will the project create any employment opportunities for community members?
Will the project create any social problems for local communities with permanent
residence of outsiders who come for operation and maintenance services?

Can the project train and provide employment to local community members in
maintenance services?

Will the wind turbines accelerate the sand erosion that regularly occurs within the
project impact area? Any increase in the level of sand erosion can adversely affect

225

the settlements and the residential dwellings of the people.

Will the wind
Will the wind

out of coconut and Palmyra tree leaves?

people

Will the wind tur!

Will the blades o'

turbines fall down due to soil/sand erosion?
turbines increase the temperature levels in the area and cause drying

bines capture lightning during rainy season and affect the lives of

and particularly the fishermen community in the coastal areas?

harm to the lives of people?
(xiv) Will the wind

levels?
(xv) Will the wind tur

lives of people?
(xvi) Will the wind

f the turbines be blown off during rainy or windy season and cause
turbine generate any solid or liquid waste and affect the ground water
bines release any radioactive pollutants which are harmful to the

turbines affect the lives of local and migratory birds?

7.2.2 Major issues with fisheries within Project area

596.

According to the information from respondents, there were some illegal fishing operations

such as dynamiting, Surukku del (mini purse seines), which are harmful and destructive types of
fisheries. These gears are operated by fisherman visiting from other areas. Illegal fishing
operations were major concern of the local fisherman and they claim that their fish catch are
affected and going down due to these harmful fishing gear (See Table 6 in Annexure 2). The
Department of Fisheries would collate all fish catch data before the mitigation and monitoring
measures can be put in place. Table 7.2 summarizes the major issues that the fishermen face.
Another major concern was poaching in Sri Lankan waters by Indian trawlers.

Table 7.2: Major issues with fisheries and key respondents view on wind farm project

Ma-del padu/key
informant

Issues facing related to the fishery

Response on wind farm project

Malivady
Anthony from Pesalai

Poaching by foreign fishermen

Happy that project is being constructed in
the area. They need access roads to be
developed which the project can help
provide.

Oolaithoduvai
Alexander from
Podukuduiruppu

Surukku del and dynamite operations
by fishermen from other areas

Very positive and supportive of the
project.

Uvari
Abdul Cader Nizar

Surukku del and dynamite operations
by fishermen from other areas is a big
issue to reduce Ma-del catch

Some fish will not come closer due to
sound of the wind turbines and that will
affect their fishery.

Nadukuda 1 Foreign trawlers in our sea destroying | Wind turbine sound will affect their
seabed are a big problem for our fishery. Boat anchorage (Pier) is not
fisheries. Some fisherman use necessary. If project needs a pier, it
surukku del which catch small fish and | should be built close to old pier.
big fish who follow them will be
reduced

Nadukuda 2 Dynamite and surukku del is big Very happy if road and other facilities are
problem for ordinary fisherman. No developed with the project. A temporary
such illegal fishery before 2012 and or permanent pier is not necessary. If
fish catch has reduced with such project needs a pier, it should be built
operations. close to old pier.

Kiriyankuduyiruppu Illegal fishing such as surukku del is Very happy if road and other facilities are

big problem for ma-del fishermen

developed with the project.

Palavithotai Susantha
Perera from Negombo

None

Very happy if road and other facilities are
developed with the project. Turbines

226

Ma-del padu/key

informant Issues facing related to the fishery Response on wind farm project
should not be close to road as fishing
camps need developments.
Old Pier - 1 None Very happy if road and other facilities are
K A R Fernando developed with the project.
Wennappuwa
Old Pier - 2 Illegal fishing such as surukku delis —_ | Very happy if infrastructure facilities are

Felix from Negombo

big problem for ma-del fishermen

developed with the project.

® Not possible as the old pier site not suitable due to depths which are lesser that the required barge depths.

7.2.3 Destructive Fishing Practices

597. Destructive fishing practices which will impact the fishery resources were observed during
the study:

. Dynamiting — legally banned but still taking place.

. Monofilament nets (Thangus) — were being used in several sites.

. Surukku nets (mini purse-seining) - and other harmful fishing methods such as
dynamiting banned island-wide long ago but has not been enforced in the Mannar
District. However, with effect from 3 October 2010 fisheries authorities are making
effort to enforce these regulations in the Mannar District as well.

. SCUBA diving to collect sea cucumber and conch — banned in GoSL without
permits, but some fishermen are still operating. The collection of holothurians (sea
cucumber), gastropods (conch) and bivalves (oysters) is prohibited without permits
or without conforming to the conditions of the permit, especially on recommended
sizes.

7.2.4 Uncontrolled Exploitation

598. Continued collection of marine resources: holothurians (sea cucumber), gastropods

(conch) and bivalves (oysters) without permits or without conforming to the conditions of the
permit, particularly on recommended sizes.

7.2.5 Poaching

599. There is an ongoing feud between fishermen of Sri Lanka and India. There are allegations
and counter-allegations. Fishermen in the study area claim that large fleets of Indian fishing boats
are poaching in Sri Lankan waters in large scale scraping the sea bottom by trawling and thereby
reducing their catch while destroying the resource.

7.2.6 By-catch

600. It was observed during the field survey that the by-catch is discarded in an indiscriminate
manner, causing significant pollution of the beach.

7.2.7 Respondents’ View on Wind Farm

601. All survey respondents were very positive on the project and they are expecting some
developments such as access roads to fishing camp sites and other basic infrastructure facilities.
A major concern of many respondents on the project was that the sound generated by wind
turbines that may potentially cause fish moving away and will adversely affect the beach seine

227

fishery.

602. During consultations, it was clearly explained to the fisherfolks that it is not sound but
vibration that may affect fish movements. However, the wind turbines will be far from the coast
and vibration from the moving parts of the turbine will be negligible and would not be sensed by
the fish. Also, informed them that there are several such wind turbines in Kalpitiya area and there
were no such complaints from the fisherfolks. The respondents were happy with the assurance
that the project will not affect fish movements and thus, will support the implementation of the
project.

Actions from Consultations

603. As follow-up of consultations with local fisherfolks in February 2017, the following issues
have been elaborated by Marine expert.9”

Discussion: Wind turbine Noise Impact on Near Shore Fish and Fisheries

604. During the field surveys, public consultations, interviews with key informants and meeting
with fishermen groups, there was a great concern from fishermen that the fish inhabiting in near
shore coastal environment and that are subject to get caught in Beach seine (ma-del) fishing
would move away from the area due to noise from the wind turbines.

605. Rotor blades when move through air produce an aerodynamic noise. This noise is
noticeable when it is greater than the background noise. Older operating wind turbines may
produce a tonal noise. However, this is generally not the case with the modern large wind turbines
proposed for this project. Following description provides basics of fish bioacoustics and latest
findings on the impacts of noise on fish and other aquatic organisms.

. Fish have two sensory systems for detection of water motions: the inner ear
(otolith) and the lateral line system. However, fish have no outer ears to detect
direct sound. The inner ear detect sound up to hundreds or even thousands of Hz,
whereas the lateral line detects low-frequency sound, but is generally considered
to be primarily a detector of water motion rather than noise.

. It is known that sound travels much further and faster (5 times) in water than air.
Fish can get a great deal of information about biotic (living) and abiotic
(environmental) sources and get a good “image” of the environment to a very
substantial distance detecting the motion in water. Many species of bony fishes
communicate with sounds and use sounds in a wide range of behaviors including,
mating and communication, localization of food, avoiding predators, navigation.
However, in all these instances fish detect vibration that results underwater due to
sound.

. Sounds that produce due to wind turbine are in low energy and produce in air more
than 150 m away from the sea. Low energy sound source of this caliber and that
far cannot produce vibration in sea water for fish to detect. Therefore, it is not
possible for wind turbine noise to chase fish away from near shore environments.
Extensive literature survey was conducted on this issue and there is no evidence
for impact of on-shore wind turbines on fish or fisheries.

97 Prof. Kamal Ranatunga (PhD In Marine Ecology, JCU Australia), Senior Lecturer, Department of Zoology, University
of Sri Jayewardenepura, Nugegoda, Sri Lanka.
228

. However, there are studies (i.e., Andersson, 2011;9° Snyder and Kaiser, 2009;
Thomsen, et.al., 2006;'° Wahlberg and Westerberg, 2005)'®' confirming impact of
noise generated from off-shore wind farms (wind turbines erected in seawater
itself). Even in such situations the impact is limited to 50 m radius.

8.0 GRIEVANCE REDRESS MECHANISM

606. This section describes the grievance redress framework (both informal and formal
channels), setting out the timeframe and mechanisms for resolving complaints about
environmental performance as per Electricity Act 2009.

8.1 Awareness of Stakeholders

607. During public consultation sessions of the EIA study, the discussions with groups and
individuals were conducted to make them aware of the proposed project. Thus, the project-
affected community residing beside the proposed transmission line has gained a reasonable
knowledge about the potential grievances, which will arise in the future.

608. A community awareness programme must be conducted one month prior to construction
by the Project Implementation Unit (PIU) of CEB regarding the scope of the project, procedure of
construction activities, utility of resources, identified impacts and mitigation measures. These
awareness programs will help the community to resolve problems, and clarify their distrusts
related to the proposed project at initial stage.

609. The community should be informed about the GRM, which is already established by the
Public Utilities Commission of Sri Lanka (PUCSL), procedure for making complaints, including the
place and the responsible person to contact in practical way in this regard. Almost all the
stakeholders related to the GRM will also be made aware of the established grievance process,
the requirement of grievance mechanism, goals, benefits, relevant laws regulations, etc.

8.2 The Grievance Redress Mechanism and PUCSL

610. The GRM for the infrastructure development project provides an effective approach for
complaints and resolution of issues made by the affected community in a reliable way. This
mechanism will remain active throughout the life cycle of the project. The Public Utilities
Commission of Sri Lanka (PUCSL) Act creates an environment for all inhabitants of Sri Lanka
and the contributors to its development, to have access to essential infrastructure and utility
services in the most economical manner within the boundaries of the sustainable development
agenda of the country. PUCSL’s mission is to regulate all the utilities within its purview to ensure
safe, reliable and reasonably priced infrastructure services for existing as well as future
consumers in the most equitable and sustainable manner. According to PUCSL Act and passing
of Sri Lanka Electricity Act No. 20 of 2009, PUSCL102 is empowered to review the complaints,

98 Andersson, M. H. (2011). Offshore wind farms-ecological effects of noise and habitat alteration on fish (Doctoral
dissertation, Department of Zoology, Stockholm University).

99 Snyder, B., and Kaiser, M. J. (2009). Ecological and economic cost-benefit analysis of offshore wind
energy. Renewable Energy, 34(6), 1567-1578.

100 Thomsen, F., Ludemann, K., Kafemann, R., and Piper, W. (2006). Effects of offshore wind farm noise on marine
mammals and fish. Biola, Hamburg, Germany on behalf of COWRIE Ltd, 62.

101 Wahlberg, M., and Westerberg, H. (2005). Hearing in fish and their reactions to sounds from offshore wind
farms. Marine Ecology Progress Series, 288, 295-309.

102 http:/Awww.pucsl.gov.|k/test_english/about-us/english-functions/
229

and determine by mediation disputes arising in any public utilities industry such as CEB and also
set and enforce technical and other standards relating to the safety, quality, continuity and
reliability of the public utilities industries. Figure 8.1 depicts the PUCSL hierarchy.

611. All the members in PUCSL need to be informed by the PIU regarding procedures of GRM.
The information should include procedures of taking/recording complaints, handling of on-the-
spot resolution of minor problems, taking care of complainants and provisions of responses to
distressed stakeholders, etc. PUCSL has a standard mechanism of (i) informing the affected
people GRM and its functions; (ii) how peoples representatives in the GRC will be selected; (iii)
procedure and the mechanisms adopted for making the complaints; (iv) supporting the
complainants in communicating their grievance and attending the GRM meetings; and (v)
implementing compliance to a GRMs' decision, its monitoring and communication to the people.
Periodic meetings of PUCSL are to be conducted by the PIU so that all the members of the
PUCSL are familiar with the problems and responses received by individuals in the PUCSL.

612. ADB procedures require CEB to establish a GRM having suitable grievance redress
procedure to receive and facilitate resolution of affected peoples’ concerns, complaints, and
grievances about the subproject’s environmental performance. The GRM will aim to provide a
time-bound and transparent mechanism to voice and resolve social and environmental concerns
linked to the project. A common GRM will be in place for social, environmental or any other
grievances related to the project. The GRM will provide an accessible and trusted platform for
receiving and facilitating resolution of affected persons’ grievances related to the project. The
GRM procedure for the project is outlined below, which follows a time-bound schedule, with
responsible persons identified to address grievances and seek appropriate persons’ advice at
each stage, as required.
230

Figure 8.1:

Responsibility Hierarchy of PUCSL

DDG
Technical and
Consumer affairs

Secretary to the Commission

Technical Consumer

Services Affairs
Team Leader Team Leader
Senior Professional Senior Professional
Aunior Professional Junior Professional

Manage. Assistant Manage. Assistant

Compliance

Team eager

Senior Professional
Junior Professional
Manage Assistant

Resource Pool

Pricing

Team Leader

Senior Professional
Junior Professional

Manage. Assistant

Support Services

Team Leader
Senior Professional
Junior Professional
Manage Assistant

613. The GRMwill be scaled to the risks and adverse impacts on environment due to the project
type, size, type of area (sensitive area) and impacts. It should address affected people's concerns
and complaints promptly, using a transparent process that is gender responsive, culturally
appropriate, and readily accessible to all segments of the affected people at no costs and without
retribution. This GRM would consist of a Grievance Redress Committee (GRC) headed by the
Project Head. The committee would consist of the following constitution as listed in Table 8.1.
231

Table 8.1: Constitution of Grievance Redress Committee
Project Head, CEB
Division Secretary or their nominee
Representative of Gram Niladhari/Council
Women representative of village/council
Representative of EPC* contractor
Environment Officer at PMU or nominee

EPC = Engineering, Procurement and Construction Contractor.

OnRwWn—

614. The GRM would provide an effective approach for resolution of complaints and issues of
the affected person/community. Project Management Unit (PMU) shall formulate procedures for
implementing the GRM, while the PIUs shall undertake GRM'’s initiatives that include procedures
of taking/recording complaints, handling of on-the-spot resolution of minor problems, taking care
of complainants and provisions of responses to distressed stakeholders etc. paying particular
attention to the impacts on vulnerable groups.

615. Grievances of affected persons (APs) will first be brought to the attention of the Project
head of the PIU. Grievances not redressed by the PIU will be brought to the Grievance Redress
Committee (GRC) set up to monitor project Implementation. The GRC will determine the merit of
each grievance, and resolve grievances within an outer time limit of fourty five days of receiving
the complaint. The proposed mechanism does not impede access to the country’s judicial or
administrative remedies. The AP has the right to refer the grievances to an appropriate court of
law/PUCSL if not satisfied with the redress at any stage of the process.

616. The PIU will keep records of all grievances received including: contact details of
complainant, date that the complaint was received, nature of grievance, agreed corrective actions
and the date these were effected, and final outcome. The flow chart showing the GRM is
presented in Figure 8.2.
232

Figure: 8.2: Flow chart showing Grievance Redress Mechanism

Affected Persons

On the  spot/Minor
Grievance resolution

Head of Field Office

(PIU), CEB
Not Addressed
v
Grievance
Redress
Committee
Grievance resolution
Not Addressed
—__¥
¥ Grievance
Addressed
v

Court of Law *

(*) Affected Persons can approach the court of law/PUCSL at time during the Grievance redress process.
233

9.0 ENVIRONMENTAL MANAGEMENT PLAN

617. This section deals with mitigation and management measures to be taken during project
implementation to avoid, reduce, mitigate, or compensate for adverse environmental impacts. The
EMP includes management plans and mitigation actions that identifies and summarizes
anticipated significant adverse environmental impacts and risks and describes each mitigation
measure including the type of impact to which it relates, as appropriate.

9.1 Environmental Management Plan

618. The Environmental Management Plan (EMP) prepared for the project discusses the
anticipated impacts, monitoring requirements, and development of mitigation measures with
respect to the following stages: (i) pre-construction, (ii) construction, and (iii) operation and
maintenance. Detailed, site-specific mitigation measures and monitoring plans are developed and
will be implemented during the project implementation phase. An effective environmental
management system is a dynamic, continuous process initiated by management and involving
communication between the project proponent, the workers, and the local communities directly
affected by the project.

619. The EMP for the project is attached as Annexure 3, which identifies feasible and cost -
effective measures to be taken to reduce potential significant, adverse, impacts to acceptable
levels. Here, mitigation measures are proposed for each potential impact, including details on
responsible parties for implementation of mitigation measures and supervision. The EMP includes
proposed mitigation measures, environmental monitoring and reporting requirements, training
measures, implementation schedule and cost estimates.

620. Annexures 3, 4, and 5 must be read by CEB, their EPC contractor and other
organizations with implementation responsibilities in conjunction with the EIA, which elaborates
on the details of the mitigation measures to be implemented, the construction method statement
to be followed and the monitoring requirements.

621. A summary environmental impact matrix and the mitigation measures are given in
Table 9.1.
234

Table 9.1: Environmental Impact Matrix

Environmental Nature of Magnitude of impacts Implementation &
SI. N° attribute Potential impacts impact Low Medium High Mitigation measures Monitoring
A. Physical Resources
1. Topography Change in the surface Direct/Local/ xX Removal of trees and vegetation will Before construction
features and present irreversible require approvals from appropriate phase
aesthetics due to the Department.
construction of the project.
2. Climate No impacts on the climatic Direct/Local/ xX No measure impact on the climatic
conditions irreversible conditions, hence no mitigation is
required
B. Environmental Resources
1. Air Quality Project will have marginal Direct/Local/ x Watering at construction site, limited During construction
impact on air quality during the reversible bare soils, proper maintenance of activity
construction period due to vehicles etc.
increase in the dust emission.
2. Noise Noise due to general Direct/Local/ xX Restriction of noise generating activities During construction
construction activities. reversible at night and use of personal protective activity
equipment like ear plugs, mufflers etc.
Work only during between 6 AM-6PM.
Noise arising from operation Direct/Local/ xX Choose wind turbine type and locations During construction
of wind turbines reversible to ensure noise to receptors is minimized _and operational phases
3. Surface and Runoff from the construction Direct/Local/ xX Careful siting of Wind turbines and Before and during
Ground Water site reversible access roads. construction activity
quality
Domestic wastewater from  Direct/Local/ xX The workers’ will use rented During construction
construction sites reversible accommodations at Mannar town with and operation
toilets, drinking water etc. At the wind
farm site, the contractor shall provide
septic tanks for construction workers at
the site.
4. Soils and Soil erosion due to Wind Direct/Local/ xX Avoiding sites, which are prone to soil During and after the
Geology turbine erecting and clearing reversible erosion. Adoption of proper soil construction activity
of vegetation in the wind restoration measures. Rehabilitation and
turbine locations and access stabilization of disturbed land.
roads.
Carefully select access routes as these
are permanent roads.
Damage due to seismic Direct/regional xX Site selection and proper Wind turbine Before the construction
activity / reversible foundation design considering the activity.
geological conditions and seismicity of
the area.
(c Ecological Resources
1. Terrestrial Loss of vegetation Direct/Local/ Xx Location of Wind turbines in plantation Before the construction

235

Environmental Nature of Magnitude of impacts Implementation &
SI. N° attribute Potential impacts impact Low Medium High Mitigation measures Monitoring
Ecology irreversible areas. Selection of degraded area for phase
development of access roads.
Compensation to the tree owners for
which CEB will pay the estimated cost to
them.
2. Terrestrial Disturbance to the local fauna __Direct/Local/ xX Wildlife routes and their habitats avoided Before and during
Fauna during construction reversible as far as possible during the wind farm construction phase
site selection.
Disturbance to the local fauna __Direct/Local/ xX Monitoring of area for carcass especially During operation phase
during operation. | Avian reversible due to bird strikes during the operation.
Collision with turbines Use of radar suggested to shut down
turbines during period of migration.
3. Aquatic Ecology Pier construction will lead to Direct/Local/ xX Proper muck management measures to Before and during
significant impact irreversible ensure the soil etc. does not mix with the construction phase
water body.
Ensure proper care undertaken during
piling/drilling of pier and then
decommissioning at the end of
construction. Ensure the piers are cut 1
m below the seabed to ensure nets or
boat bottoms do not get entangled.
4 Coastal area Significant impacts if works Direct/local/irr xX Minimize spoiling of area under contact During construction
are not undertaken carefully eversible for Wind turbine construction on the and operational phases
coastal area and near waterways
Construction Method Statement based
on outline CMS to be agreed and
implemented by the EPC contractor.
D. Human Environment
1 Fires Minimal chance of any fire, Direct/Local xX Use of personal protective equipment During construction
explosion at the construction during construction. and operation phase
site.
2. Health and Accidents to workers and Direct/Local/ xX Use of proper PPE for workmen at site. Before and after the
Safety population due to wind turbine __ reversible Also, ensure no fishermen or any construction phase.
construction unauthorized person is affected during
wind turbine erection.
Blade break during operations — Direct/Local/ xX Wind turbine to be situated away from During operational
continuous the settlement. Temporary fishermen phase

huts falling within areas that do not meet
noise limits and safety clearances wil be
required to shift to locations outside such
zones by CEB and compensation will be
paid accordingly.

236

Environmental Nature of Magnitude of impacts Implementation &
SI. N° attribute Potential impacts impact Low Medium High Mitigation measures Monitoring
3. Agriculture Permanent and temporary Direct/Local/ xX Avoid prime agriculture land. Before and during
loss of agriculture land due to _ reversible Assessment of land quantity required construction phase.
tower erection and due to and compensation. Construction activity
access routes. in the field/cultivation area after crop is
harvested and there after crop will not be
sowed at the site until construction is
complete.
4. Socio- Beneficial impacts from rural Direct/regional xX Unskilled labor and indirect benefits. During operational
economics and urban electrification. Job Overall economic growth of the region. phase
opportunities during
construction phase
5. Resettlement Resettlement of the house Direct/Local/ x Resettlement issues at wind farm willbe Before the construction
impacted by the wind farm. reversible dealt with as per Resettlement Plan for phase.
the project.
6. Cultural sites No archaeological, historical Direct/Local/ xX Archaeological, historical or cultural  --
or cultural important sites are reversible important sites avoided, hence no
affected by the construction of mitigation required. Chance find
the wind farm. procedure will be adopted.
7. Traffic and Traffic congestion due to Direct/Local/ xX Logistics of movement of equipment will During construction
Transportation movement of construction reversible be so planned to avoid high density phase
vehicles traffic areas. Proper traffic signs at the
construction site, ensuring proper
access roads. Final detailed
survey/route alignment of transportation
routes will ensure proper care with
railway and road infrastructure in the
area.
8. Solid Waste Probability of surface and Indirect/Local/ xX Separated wooden and scrap will be During operational
Generation ground water pollution reversible collected and disposed of in compliance phase

with applicable regulations and rules.

237

9.2 Construction Method Statement

622. A detailed Construction Method Statement (CMS) would be developed jointly by the
Engineering Procurement and Construction (EPC) contractor and the project proponent (Ceylon
Electricity Board (CEB)) that must list all measures undertaken during the construction to prevent
harm to the endangered flora and fauna and affected persons (Annexure 4). Such a statement
would generally specify precautions to be taken by the EPC contractor that are relevant to this
ecological sensitive area.

623. CMS type of specialized statements can only be developed by EPC contractor who has
trained engineers and technologists who worked in similar projects to prepare tasks, estimates,
implementation scheduling etc. EPC contract bidders must have experience of working in coastal
areas and must be requested to keep a flexible budget for this activity. In developing the detailed
CMS, they shall include details of reduction of impacts through site design and mitigation to
reduce impacts during the construction following industry best practice. EPC contractor must
coordinate with CEB ecology staff, external ecological consultants, and staff officer designated
by the Coastal Conservation Department for any design and construction related issues.

624. Given the sensitively of the project area, the EPC contractor must develop a construction
method statement upfront to ensure that sensitive working methods are utilized. A Construction
Method Statement checklist has been added to the EMP (Annexure 3).

625. Some of the mitigation measures that are included in the Outline Construction Method
Statement (also discussed in Annexure 4) are as follows:

. Timing/schedule of works and details of hours of working. Particularly, work must
be undertaken until one hour after sunrise to one hour before sunset. Construction
timing as suggested in the EIA document earlier (Table 5.1) must be adhered to.

. Sediment control and pollution control measures at each Wind turbine site

. Measures to control the emission of dust and dirt during construction

. Areas for loading, unloading and temporary storage of materials used in
construction of Wind turbine away from sensitive habitats

. Controlled movement of construction vehicles for material delivery, waste
collection, cranes, parking area,

. Environmentally sensitive construction of access route to the wind turbine sites,
usage of boat, etc.

. No disposal of construction waste from construction work at wind turbine site within
the coastal area. Disposal only licensed landfill sites.

. Operations of barges, temporary pier construction and decommissioning.

. Transportation of equipment and raw material over land or sea.

. Noise impacts due to construction machinery at receptors such as fishermen huts,

naval outposts, hotel, etc.
9.3 Mitigation Measures

626. The EPC contractor shall comply with detailed Construction Method Statement to be
based on Annexure 4 for compliance with ADB SPS 2009. The Annexure 3 must be read
together with Construction Method Statement (Annexure 4) and the EIA as a whole for ensuring
environmental safeguards compliance.
238

9.3.1 Avi-fauna - Mitigation options for minimizing the impact of wind turbines

627. A package of mitigation measures for wind farm collisions will be required to satisfy the
ADB Critical Habitat requirements. Through the collision risk assessment for the wind farm,
several potentially significant risks have been identified, including three Critical Habitat species;
Spot-billed Pelican, Indian Cormorant and Gull-billed Tern. Mitigation measures will therefore be
needed to reduce collision risk.

628. Arrange of possible mitigation options have been considered, including (a) specific turbine
shutdown on demand when risk of collision is imminent, (b) wider restriction of turbine operation
in certain seasons/times of days associated with higher risks, (c) habitat management, (d)
increasing turbine visibility, (e) use of deterrents and (f) compensation.

629. Of these, (b), (d) and (e) are considered unlikely to provide a deliverable solution at
Mannar. With regards to (b), there are not any specific periods/seasons to which risk is restricted,
so an economically viable scheme would be unlikely. Options (d) and (e) are not widely proven
techniques and still in the developmental phase, so could not currently be relied upon. Each of
the other three are discussed below:

Turbine Shutdown on Demand

630. Curtailment of the operation of wind turbines could potentially be a useful mitigation
measure to reduce collision risk, but is often uneconomic. Recent developments of schemes that
have very limited shutdown over short periods has made the implementation of such schemes
more viable, and there are now several in operation globally (mainly in southern Europe). CEB
are proposing to install a bird radar within the wind farm, which could provide the basis for delivery
of this mitigation. The shutdown on demand criteria needs close coordination with the radar
system provider, thus more details are available once the supplier is selected and these are to be
incorporated in BMP. A system should be implemented at Mannar, if required, to provide a back-
up response should the number of collisions actually approach the worst-case predictions,
informed by the post-construction monitoring programme.

Habitat Management (On-site)

631. The key bird species at risk are just over-flying the wind farm site rather than using any of
its particularly habitats, so on-site habitat management would not be able to deliver any reduction
in collision risk.

Habitat Management (Off-site)

632. Habitat management measures implemented off-site have the potential to deliver a benefit
that could outweigh the risk of any negative effect from the wind farm. A Biodiversity Management
Plan for the Vankalai Sanctuary and other critical habitats on Mannar Island has already been
agreed (TOR for Bioidveristy Management Plan is attached as Annexure 10) as part of the
mitigation measures for the transmission line, and this could be extended to deliver a further
benefit to the Critical Habitat species at risk from the wind farm itself. This should include
measures to enhance the conservation value of the Adam's Bridge National Park as well as the
Vankalai Sanctuary. A separate Future Wind Potential Study has been done by Entura under a
TA attached as Appendix 10.
239

633. Additionally, mitigation will also be required to reduce impacts during the construction (and
decommissioning) phase of the development (through the production and implementation of a
Construction Method Statement following industry best practice). Mitigation measures for the
Wind Farm will be implemented by CEB and their contractors, but the exact package of mitigation
measures required for mitigating impacts of the final design of the Wind Farm would at a minimum
take care of the proposed actions in this EIA besides any other impacts determined at that stage.

634. The wind turbines in the park were reduced to up to 39 numbers from the proposed 56 to
ensure they do not adversely affect Adams Bridge national park in the vicinity. If EIA of the wind
farm cannot demonstrate that the cumulative impact of the wind turbines on collision risk is
negligible, CEB has agreed to curtail the turbines during the breeding and/or migration period as
appropriate.

635. The details regarding the above requirements are in the Avian Collision Risk Assessment
and the Avian Critical Habitat Assessment reports in Appendix 2 and Appendix 3 respectively.

636. The proposed mitigation measured relating to the avifauna are shown in the Table 9.2
below.

Table 9.2: Examples of Avifauna related mitigation strategies

Project Phase Feature Examples of Mitigation Methods
Design Phase Location of wind turbines Minimize noise, locational impacts including critical
habitats
Number of turbines Reduced from 56 to 39 turbines, reducing impacts
Construction Timing - reduce construction Undertake works outside main water bird migrant
Phase phase disturbance period, i.e. outside the period September - March.

Production and implementation of a detailed
Minimize habitat impact and Construction Method Statement following attached

loss outline in Annexure 12 and industry best practice

Post-Construction Temporary shut-down to _ Install radars to detect flight clusters of birds that may

Phase reduce collision risk at critical hit the turbines.
times

Off-site habitat enhancement to deliver net benefit to

Critical Habitat species

Habitat Management

9.3.2 Marine Life - Mitigatory measures

637. Excavation, foundation works, construction of Wind turbines and erection of the Pier are
the main activities during the construction of the Wind Farm. No significant impacts expected to
the hydrological environment during the construction stage. However, following measures could
be made to minimize the impacts.

. During the siting of the wind turbines, location of foundations would be done to
avoid any waterways or any sensitive marine area within 25 m. Disturbances or
widening or deepening of the inlets and inlet areas will not be done for lowering of
water table in waterways or removing of sea water into the waterways. The
direction of surface water movement between waterways and the sea will not be
changed.
240

. During the construction, sheet piles'® will be used to isolate the wind turbine
foundation locations and not to damage sediments in surrounding areas around
tower locations. After completion of the installation activities of foundations, all
excavated materials and unwanted materials (waste), if any, will not be dumped to
the surrounding areas but taken out for disposal at designated dumping sites
outside the project areas identified by local government.

. The topography of the surrounding area will not be changed during the installation
of the wind turbines. The direction of the surface water flow will not be disturbed
by putting excess soil.

. During construction of the pier, care must be taken no to disturb the sea bed to
cause irreversible damage. Barge operation must be controlled not to damage the
ecosystem near the pier.

. The EPC contractor shall monitor the surface water quality in the water channels
on a monthly basis to observe any changes in water quality in the project area.

638. Construction of wind turbines would not have direct impact on marine and coastal
organisms or ecosystems. However, indirect impact due to soil run off from excavations can be
minimized by adhering to good construction practices. Impacts due to construction of pier include
changes in oceanographic conditions, near shore wave climate, bottom and sediment transport.
Impacts can be mitigated by proper design of the pier with minimum impact to changes in wave
climate.

Nesting Habitats

639. Olive Ridley (Lepidochelys olivaceae), Green Turtle (Chelonia mydas) and the Hawksbill
Turtle (Erytmochelis imbricata) are known to occur in the Mannar region. No evidences'™ could
be obtained during the field survey, visual sight reports of fishermen and from literature that any
of the sea turtles nest in the coastal stretch in the project area. Also, wind turbine locations are
not within the turtle nesting areas and it is very unlikely that any shading or light effects on the
beach where turtles lay eggs, since the turbine locations are further away from beach. Therefore,
for turtles whilst other habitat is preferred, so to ensure if there is a small chance they could be
present, the Executing Agency will adopt a watching brief by ecologist to ensure no nests before
commencement of construction works. No bright or white lighting on turbines will be installed
besides a low intensity red beacon as suggested by CAA during operations (See Annexure 8,
item 5).

Mitigation of Impacts to Surface Waters

640. Techniques for minimizing adverse effects of constructing wind turbine foundations in
water and stream environments include avoiding impacts, minimizing impacts, and/or effective
remediation of the impacts. Impacts to waterways shall be avoided by placing the wind turbine
away from the waterway, adjusting placements to evenly space the horizontal distance between
two consecutive wind turbines. After construction, impacts shall be remediated.

Temporary/Permanent Loss of Fish Habitats, Fishing Grounds (mainly for ma-del
operations) and Other Seabed Habitat due to Construction of a Pier

641. This impact is very low and highly localized. No record of fishing grounds in this very

103 Sheet piles are not hammered. Piling by hammer is only required for Jetty pile erection.
104 No other way as Madel fishing spoils the entire beach area andmakes it unfit for turtle hatching.
241

shallow and turbulent environment. Mitigating measures are not required as translocation of fish
is not possible in naturally occurring environment.

Impacts on Boat Movements

642. Impact can be minimized by operating boats and barge out of the peak fishing hours in
liaison with fishermen in the area. It is proposed to operate only one/tow barges for the whole
operation to minimize idling time at loading/unloading points. The speed of a barge = 6 knots
(approximately 11 kph) which means a barge will take almost a day to sail from Colombo to
Mannar. Based on the cargo volume, the barge will have a turnaround time of five days between
Colombo and Mannar. Assuming a loading/unloading time of 0.5 day at each end, a barge will be
sailing every two days. Five trips will be done using a single barge, each trip taking five days. So,
it will take about 3-6 months to complete the barge delivery leaving time for pier construction,
barge deliveries will happen from December to May. The EPC contractor will decide on the
additional number of barges to be used based on the delivery schedule of the wind turbine
equipment from factories in Europe to Colombo port.

Temporary Pier, Equipment Transportation and Bathymetry Report

643. A temporary pier of 50 m length will be constructed at the project site by the EPC
contractor which is designated size to handle barge operations with RO-RO (roll on-roll off)
technology (Appendix 1). Based on several independent studies conducted on behalf of Entura,
the most suitable modality determined for bringing in equipment to Mannar wind farm is through
the sea route from Colombo and unloading at Mannar Wind Farm beach area using appropriate
mechanism. However, the EPC contractor is free to use their own logistical arrangements which
will need to be approved by CEB and concerned authorities concerned. The Bathymetry study by
National Aquatic Resource Research and Development Agency (NARA) (attached in Appendix
4) has identified the most suitable depths (greater than 5 m) installation of the Pier and tentative
approach path of barges for transportation of wind turbine equipment.

Vibrations Noise in Water due to Pile Driving
644. Noise due to pile driving impact on fish cannot be mitigated.'°° However, impacts on fish

can be minimized by starting with slow movement where low noise generated will chase the fish
away.

Oil Spillage from Barges

645. In anoil spill, response will depend on the amount, severity, type of oil, sea condition and
distance from sensitive ecosystems. The developer/ contractor should be well aware and
prepared for an immediate response to an accidental oil spill. Any of the following methods and/or
combination may be applied in such situations.

. Booms, which are floating barriers to oil.
. Sorbents, which are big sponges used to absorb oil.
. Skimmers, which are boats that skim (scoop) spilled oil from the water surface.

646. However, any chemical dispersants are not recommended due to the ecologically
sensitive nature of the project vicinity. Sri Lanka has developed a National Oil Spill Contingency

105 Piling of steel pillar will require hydraulic hammer pile driver.
242

Plan (NOSCOP) and first respondents in an accident are identified and some training has already
been given. Therefore, in an oil spill accident, Marine Environment Protection Authority (MEPA),
Disaster Management Centre (DMC), Sri Lanka Coast Guards or Sri Lanka Navy can be
contacted.

Summary of Mitigating Potential Impacts to Marine Biology

647. CEB will ensure lessening or mitigation of potential environmental impacts by adjusting
the proposed wind turbine locations to reduce locational impacts. The project applicants should
incorporate specific mitigation methods into the project design, construction process, and/or
maintenance procedures. Examples of common mitigation techniques are shown in Table 9.3.

may blend in better with

backgrounds.

Table 9.3: Mitigation strategies for Marine species
Project
Phase Feature Mitigation Methods Benefit of mitigation
Design Phase | Select barge Carefully select barge route to | Irreversible damage to sea
route avoid any negative impact sea | grass due to irregular barge
grass meadows or marine life movement avoided.
Color of the The darker color of oxidized | To provide increased visibility to
structures steel structures (grey in color) | aviation crafts etc.

Minor changes to

Making minor adjustments in

Use flexible placement of Wind

habitat and erosion.

Wind turbine Wind turbine locations to avoid | turbine by a few meters to either
locations water channels side to ensure minimal impact to
water channels with advice of an
ecologist
Construction | Timing Constructing during dry period | Reduction in disturbance to
Phase to minimize impacts to coastal | critical habitats

Pier Construction
Equipment

Reduce excessive impact for
drilling in the Pier foundation to
reduce soil vibration and rutting
in sensitive soils and natural
areas.

Reduce damage to beach rock
below the sandy soil

Erosion Control

Installing and maintaining
proper erosion controls during
construction to minimize run-off
of top soil and disturbances to
natural areas.

Reduce turbidity due to loosen
soil from water runoff (if any).

Barge Operations

Oil Spillage from Barge engines,
lubes from gearboxes of cranes
used for unloading etc.

« Booms, which are floating
barriers to oil.

¢ Sorbents, which are big
sponges used to absorb oil.

e Skimmers, which are boats
that skim (scoop) spilled oil
from the water surface.

Habitats

Hire services of Ecologist to
ensure there are not nesting of
turtles in the construction area.

If some hatchery is found, the
EPC contractor will ensure the
approach to the area is sealed
off.

243

Project
Phase Feature Mitigation Methods Benefit of mitigation
Post- Invasive Species | Annual surveying for new | Increase in invasive species in
Construction Management populations of invasive species | the water channels will damage
Phase caused by construction | the marine and _ avifauna
disturbances. sensitive ecosystem in the area.
Early detection of invasive
species increases the likelihood
of successful outcomes.
Restoration after | Ensure no shoal formation is | To restore any natural habitat to
removal of Pier started, and rehabilitate area if | original condition for avifauna
required. and marine species
9.3.3 Land/Coastal Area - Mitigation Measures
Soil Run-off
648. In order to control the surface runoff and increase the infiltration, soil compaction should

be carefully carried out. Also, temporary road constructions and uses of heavy machineries kept
at minimum during the construction phase. After the completion of construction work, in order to
regulate the runoff and infiltration, maintenance of proper landscaping and drainage system is
essential.

649. Soil excavation should be minimized during the rainy season (November to January) to
reduce soil/sand erosion that lead to sedimentation in adjoining shallow sea water. During the dry
season, wind erosion can be reduced by spraying water to the surface of the excavated soil. In
addition, it is necessary to remove excess soil in the land to suitable location soon after the
excavation. The excavated sand should transport through the recommended procedures and
should backfill or dump in suitable locations offsite or disposed off at pre-approved government
location. All construction material stored at site will be covered and or kept wet on surface to avoid
dispersal with wind. All vehicles carrying construction material will be covered while travelling on
public roads. Further, the excavated sand can be used as a construction material of the proposed
project.

650. Soil excavation can be performed up to the groundwater level of the area without any
casing but given health and safety considerations, EPC contractor must install sheet piles.
However, after the level of groundwater table, excavation should have done with the casing in
order to protect groundwater flow towards the excavated area. Because the casing can stabilize
the prevailing groundwater condition of the region. However, all the above activities should be
done under proper supervision and monitoring during and after the construction.

. Turbidity levels of the shallow sea in the Gulf of Mannar should be monitored during
the construction time.
. Proposed wind turbine construction will not directly impact sand dune structures in

the area. However, during and after the construction, surrounding sand dunes
should be protected: (i) vehicles which are used for the construction activities
should not move on the sand dune structures; and (ii) the sand dunes should not
be contaminated by construction materials.

. Periodic monitoring of changes in sand dunes is necessary. It can be
recommended to use 1:2,000 scale contour maps given in this report to use as
244

reference for the monitoring of changes in the sand dunes. In addition, it is
necessary to maintain vegetative cover found on the sand dunes. Monitoring of
changes in vegetative cover can be recorded using 1:2,000 land use maps.

Surface/Ground Water

651. The expected impacts to the surface water of the project area are will be significant given
proximity of proposed wind turbine locations to some water channels. However, some
considerable impacts could be expected to the groundwater of the area due to the proposed
project activities. During the installation of wind turbines, groundwater is planned to pump and it
will help to reduce the groundwater level and to deteriorate the groundwater quality of the wind
turbine site and its surroundings. It is an unavoidable activity in this type of project. However, the
expected possible negative impacts to the groundwater could be minimized by adopting following
mitigatory measures.

° Sheets piles'® should be inserted in the ground up to 4.5 m to isolate the areas
selected for the excavation. It will help to prevent the collapsing of unconsolidated
sand and to reduce the expected impacts to the groundwater.

. During the excavation, electrical conductivity of the pumping water should be
measured. If electrical conductivity of pumping water is more than 1,500 ps/cm,
pumped water should be diverted to the sea through pipes after sedimentation in

pits.

. The removed overburden materials should immediately be used to level the areas
around selected sites for wind turbines in order to avoid the flooding.

. It is needed to provide wash up toilet facilities along with soakage pit and septic

tanks for all the workers in the construction and operation phases according to SLS
standards. Septic tank should be constructed at relatively high elevated areas. No
water well will be located within minimum 100 m of a toilet facility and vice versa.
Once the septic tanks are filled with waste water, this should be transported to the
nearest sewerage treatment plant located in the mainland at Thiuketiswaram.

Tree Felling and Replantation

652. The site clearance for tower erection, access road and ancillary facilities will be restricted
to the necessary footprint area. Vegetation shall not be removed from areas falling in land not
required for any construction activity. The crane staging area, intervening areas, overhead
clearance for suspended turbine components shall be planned in such a way that minimum tree
felling is required. Disturbed areas shall be re-vegetated as soon as the activities in the immediate
surroundings are completed. CEB shall ensure that the endemic and threatened plant species
are not removed during site clearance. In case removal is unavoidable, the same species shall
be planted after completion of construction activities.

653. Mitigation Measures required for restoring the tree species that are Threatened, Near
Threatened, Data Deficient in that area. There are seven threatened species (two shrub species,
three creepers, one herb and one tree (Red list 2012), nine near threatened species and one
categorized as data deficient.

106 Sheet piles are sections of sheet materials with interlocking edges that are driven into the ground to provide earth
retention and excavation support. Sheet piles are most commonly made of steel.
245

654. If the individuals are found in the hardstand, these will be removed or damaged due to the
construction activities. Seedling of these species are found in nearby area and these should be
introduced into the localities that were not affected by the project. The plants could also be grown
in nursery for replantation. Also, these plants can be replanted outside the hardstand (once the
constructions are over).

655. The project will require a tree/species related plantation program i.e., replanting them in
the ratio of 1:1 (suitable as per ADB requirements and decided based on BMP between CEB and
Department of Forests). This will be done by the EPC contractor under the supervision of CEB,
after the construction work is completed. The CEB will decide the area for replanting (outside of
the hardstand, access road, buildings etc. but within 150 m x 150 m area).

656. The EPC contractor under the supervision of CEB will implement replantation of the cut
species. Assuming that CEB would like to retain the hard-standing area without plantation, the
replanting area has to be decided after the construction of wind farm. The bidder will have the
freedom to adjust the area of hardstand with limitations. At present, it is not possible to demarcate
the area of replanting. The layout of turbine locations will be finalized by the EPC contractor.

657. CEB will decide the locations for tree replantation in consultation with Forest department
of the Coastal Conservation Department after implementation. The location of replantation will be
intimated to ADB and will be plotted on a Google map (or topographic map of the area) during
operations monitoring period.

Electromagnetic Interference (EMI)

658. Although, the overall design of wind farm shall take into account the best international
design and shielding practices in the equipment to minimize EMI, there may still be interference
to local residents that need to be mitigated once the wind farm is operational. Some of the
suggested mitigation measures are as follows:

. relocate antenna or direct antenna toward an alternative broadcast transmitter.
. installation of amplifier, higher quality or directional antenna.
. Installation of satellite or cable TV and/or construction of a new repeater station if

the area affected is very big. EPC contractor shall conduct a baseline survey for
the same and decide in cooperation with telecom authorities.

659. CEB has considered interruption of communication links in its development of the wind
turbine layout, and locations have been selected accordingly.

Noise Due to Operation of Wind Turbines

660. As noted during the tender process, the wind turbine supplier must propose a wind turbine
model and wind farm layout (subset of 39 locations) that complies with the prescribed limits at
relevant receptors. Any requirements for reduced noise output (and hence reduced power output)
must be quantified, and a specific operational regime will be determined from the noise modelling
results.

661. The example scenario consisting of 31 x 3.3 MW wind turbines is a realistic scenario for
a 100 MW wind farm. This scenario includes constraining certain wind turbine noise and power
output to achieve compliance with noise limits, and results in a loss in annual energy output
246

compared to operating unconstrained by noise limits. Estimated annual energy loss as a
percentage of annual energy described in Appendix 5.

662. To provide the tenderers with further guidance and boundaries as to the acceptable noise
outputs of the wind farm, tenderers must adhere to the following requirements:

. Wind turbines supplied for the project should have a maximum noise output of
106.5 dB.
. Wind turbines supplied for the project must be able to operate in a noise

constrained mode, in order to meet the seasonal day/night noise limit requirements
defined by the background noise report, Appendix 5a.

. Wind turbine noise should have no tonal component unless incorporated into the
assessment as a penalty.
. During the tender process, the wind turbine supplier must propose a wind turbine

model and wind farm layout that complies with the prescribed limits at relevant
receptors. Any requirements for reduced noise output (and hence reduced power
output) must be quantified. They must undertake a noise assessment consistent
with international good practice to demonstrate this is the case.

. Based on the capacity of the wind turbine offered, the wind turbine supplier will
select a subset of locations from the 39 locations available in order to achieve a
100 MW total capacity.

663. To comply with noise limits at relevant receptors, the wind farm is likely to require
operational controls that limit wind turbine noise output. The noise constrained operation will be
implemented automatically as wind speed increases, with the specific noise mode selected to
ensure the project is in compliance with the relevant seasonal day/night noise limits. Compliance
will be demonstrated initially through modelling of the specific noise characteristics of the selected
wind turbine (similar to the current assessment). Compliance can then be verified through post-
construction measurements of noise at receptors. The actual mechanics of implementing noise
controlled operation on a wind turbine is a simple control setting, based on season and time of
day. For example, the wind turbine is programmed to a specifc mode based on the time of day
and season. If the wind turbine is for example in mode 4 (instead of mode 0), as the wind speed
increases, the wind turbine controller limits the maximum rotor speed, and therefore power output
and noise is less at higher wind speed.

Wind Turbine Noise Constrained Operation
664. The noise output of a wind farm can be controlled by several means:

. Design features:'”’ The wind turbines supplied for the project may contain design
features, such as aerodynamic modifications to the blade to permanently reduce
the noise output of a wind turbine model. There may be an associated cost to
include such additional features, and there may or may not be an impact on the
power curve/energy output.

. Operational modes: Modern wind turbines are equipped with programmable
operational modes that can reduce the noise output of the wind turbine on-
demand. There is typically an associated reduction in power output, which
increases as the noise output decreases. These operational modes of reduced
noise ouput are triggered automatically as wind speed, power output (and

107 The suppliers decide the most effective method of complying with noise limits.
247

consequently noise output) increase. The operational modes are programmed for
each wind turbine based on time of day and season.

Shut down: In extreme cases, wind turbines might be shut down (turned off) under
certain conditions to eliminate noise output. This can also be programmed, based
on wind speed and time of day/season. CEB will ensure that a protocol is to be
developed to mitigate the noise impacts and meet the limit.

665. The noise constrained operation will be implemented automatically as wind speed
increases, with the specific noise mode selected to ensure the project is in compliance with the
relevant seasonal day/night noise limits, based on outputs from noise modelling.

666. The noise constrained mode is permanently implemented at each wind turbine based on
time of day, and season. Table 9.4 (from Entura’s report, Table A.4) illustrates the different noise
levels of the different modes. For example, at 6 m/s all modes have similar noise level (and
consequently a similar power output). However above 6 m/s noise Modes 1 to 4 increasingly
reduce noise level and power output (relative to the unconstrained Mode 0). Wind turbines will be
set to operate in a specific mode depending on:

. day/night limits
. some locations that are sensitive only during some months of the year, there will
be a time of year trigger.

667. The operational modes will be determined by noise modeling, such as the example design
given in Entura’s report.
Table 9.4: Example of Noise levels at different operational modes
Wind speed Sound power level at hub height (dBA)
at hub height (m/s) 0-105.7 1-105.3 2-104.5 3-102.5 4-101.0
3 91.3 91.3 91.3 91.3 91.3
4 91.6 91.6 91.6 91.6 91.6
5 93.5 93.5 93.5 93.4 92.1
6 96.5 96.5 96.5 96.4 94.6
7 99.8 99.8 99.7 99.2 98.0
8 102.8 102.7 101.9 100.6 99.3
9 105.0 104.7 102.8 100.9 99.5
10 105.7 105.3 103.2 101.1 99.6
11 105.7 105.3 103.6 101.4 99.9
12 105.7 105.3 104.1 101.8 100.1
13 105.7 105.3 104.1 102.1 100.4
14 105.7 105.3 104.1 102.3 100.8
15-20 105.7 105.3 104.1 102.5 101.0

Shadow Flicker during Operation of Wind Turbines

668. Shadow flicker will be mitigated by turning off wind turbines during time periods when there
is potential for shadow flicker at receptors (typically around sunrise and sunset). Shadow flicker
can be completely mitigated with an estimated energy loss equivalent to approximately 1.5% of
the annual energy output of the wind farm for a 39-wind turbine layout, or 1.0% for the example
31 wind turbine layouts.
248

669. The precise shutdown regime for shadow flicker mitigation will be determined after the
wind turbine model is selected by CEB’s tender process, and further investigation of the sensitivity
of each potential receptor, to shadow flicker. An automatic shutdown regime will be implemented
on the individual wind turbines that exceed limits to reduce the hours of modelled shadow flicker
to within the required 30 hours annually and no more than 30 minutes per day. Based on the final
wind turbine configuration, the precise time of day when shadow flicker is present will be modelled
for each day of wind farm operational life, and the responsible wind turbines will be shut down for
that period. CEB will ensure that a protocol is to be developed to mitigate the show flickter impacts.
As explained in this paragraph, the times where wind turbines cause shadow flicker are modeled,
and the wind turbine is programmed to turn off precisely at those times Post-construction
monitoring and consultation will be undertaken to determine whether the automated shutdown
shadow flicker mitigation has been effectively implemented.

670. The EPC contractor shall develop protocols for shadow flicker measurement and reduction
in dynamic mode to ensure their constrained mode operation—each wind turbine is programmed
to shut down for a short duration each day, when it would otherwise be causing shadow flicker. It
is a requirement of bid documents that offered wind turbines have this capability.

Blade Glint

671. All major wind turbine blade manufacturers currently finish their blades with a low
reflectivity treatment as per mandatory technical requirement for the bidders to follow. This
prevents a potentially annoying reflective glint from the surface of the blades and the possibility
of a strobing reflection when the turbine blades are spinning. Therefore, the risk of blade glint
from a new development is considered to be very low.

Visual Impact Assessment

672. Distant views while not intrusive would harmonize better in the landscape with less
contrast in colour, if the WTGs are grey coloured. In the present scenario, the WTGs do not
present a major visual impact. A new substation and control building will be constructed near
Nadukudda village. This facility will likely be visible from the adjacent road. However, existing
vegetation will screen the facility from nearby residences.

673. Activities during construction phase are expected to be more visually disrupting than
during operation. Airborne dust to be controlled and speed limits imposed on construction
vehicles. Removal of all construction debris and equipment after completion that affects visual
and environmental quality. Construction crane/s for installation will be temporary. Vegetation to
be re-instated and ground conditions made good at tower bases, underground cable paths and
as otherwise used as access/camp during construction phase.

674. Conservation or addition of low beach vegetation is recommended to visually transit,
merge and soften the base with the terrain. Reinstating of removed vegetation during construction
phase is also necessary. This will be done in a manner that does not significantly increase the
habitat available to attrach additional fauna to the vicinity of the wind turbines.

675. The exact number of wind turbines has not yet been finalized through the tender process,
and it is likely that fewer than 39 locations will be used to obtain the required 100 MW project. In
such case, if any of the rear row of the array is needed to obtain the required number of locations
for a 100 MW project, a minimum of three locations from the rear row of the array will be used.
The regular arrangement of the front array will be maintained to the greatest extent possible.
249

676. Auniform size and design of wind turbines will be maintained across the wind farm.

677. A meteorological mast is currently installed at the site, and will likely remain in the future.
An additional mast may be installed on a temporary basis at one of the proposed wind turbine
locations for the purpose of post-construction power curve tests on the wind turbines.'° The
visual impact of these meteorological masts will be minimal, particularly in relation to adjacent
wind turbines. A new substation and control building will be constructed near Nadukuda village.
This facility will likely be visible from the adjacent road, however existing vegetation will screen
the facility from the village.

9.4 Monitoring

678. All aspects of environmental monitoring programme have already been addressed in the
EMP. The parameters to be monitored are: impacts to the land, beach and shoreline and their
vegetation, Impact to the sea shore, ground water quality, storm water runoff, sewage, waste oil
spills and waste water disposal, solid waste disposal, air quality, noise, vibration and dust due to
construction activities, safety of people and animals in the area, ecological environment, socio-
cultural and economic development, impacts on fishery related activities and impacts on
agriculture activities.

679. Frequency of monitoring would be daily, weekly, monthly or quarterly during the
construction phase and monthly (e.g., birds and bats monitoring), quarterly, semi-annually or
annual monitoring during the operation phase depending on the activity. The implementing
agency will be responsible for the cost of monitoring and coordination of monitoring activities with
other agencies such as Coast Conservation and Coastal Resource Management Department
(CCD), Water Resource Board, Central Environmental Authority, and Mannar Pradeshiya Sabah.

9.4.1. Environmental Monitoring Plan (EMoP)

680. The EMoP describes monitoring measures with technical details, including parameters to
be measured, methods to be used, sampling locations, frequency of measurements, detection
limits and definition of thresholds that will signal the need for corrective actions; and describes
monitoring and reporting procedures to ensure early detection of conditions that necessitate
particular mitigation measures and document the progress and results of mitigation.

681. During the construction and operational phase of this project, the monitoring of the
environmental aspects shall be done by a competent officer of the CEB. During the construction
phase, the EPC contractor should ensure that activities like handling of earth works clearing work,
access road construction, putting traffic signals and conducting ecological monitoring are
monitored by a Project Implementation Unit (PIU) staff on a day-to-day basis during construction.

682. Monitoring of sanitary waste treatment should be done periodically to avoid water
pollution. Other environmental good practices to be monitored include noise abatement,
maintaining hygienic conditions, maintenance of fire and safety equipment, etc. Overall, the
environmental good practices should be followed as per the IFC-WB EHS guidelines. The PIU
will hire appropriate agency/ies for conducting ecological monitoring, other ongoing surveys and
monitoring of bird/bat carcass from the wind farm during operations. THE EPC contractor will
implement all health and safety (H&S) monitoring requirements in compliance with paras 91 to 93
of IFC-WB EHS guidelines on wind farms as well as IFC-WB EHS general guidelines.

108 Permanent and temporary met masts to be of guy wire type design using bird flight divertors to reduce bird collisions
250

683. In addition to the EMP, to ensure that project would not be generating a negative impact
to the overall environment quality, an EMoP has been prepared. The monitoring activities of the
project include site supervision, verification of permits, monitoring of water quality, soil, noise and
air. Monitoring of the quality of water, soil, air, and noise during the construction stage is a
responsibility of the contractor, and of the approved government agency. PIU will supervise and
monitor the contractor. The environmental monitoring results will be submitted by the PIU to the
PMU, which will include the result of the environmental monitoring into its environmental
monitoring report. The environmental monitoring reports will be submitted to ADB on a quarterly
basis while works are ongoing and up to one year of operations; and semi-annually thereafter.
The environmental monitoring activities along with their periodicity for developing the EMoP for
the project are summarized in Annexure 5. The project Environment Safeguards Monitoring
Report template is in Annexure 6.

684. As per ADB's Safeguards Policy 2009, ADB requires the borrower to retain external
qualified experts or qualified NGOs to verify monitoring reports with significant impacts and risks
for all Category “A” projects. The experts will produce an external monitoring report on a quarterly
basis while works are ongoing and upto one year of operations; and semi-annually thereafter and
submit it directly to ADB to verify whether sound environmental management practices are
applied, and the set environment targets are being achieved. In case the implementation of EMP
measures is not satisfactory, this external monitoring experts/NGO will recommend corrective
actions to address environmental compliance. CEB may engage with NGOs through CSR
activities for monitoring of EMP and EMoP for the wind farm project.

9.4.1.1 Water Quality Monitoring

685. Table 9.5 provides the water quality monitoring in coastal areas during the construction
phase.

Table 9.5: Water Quality Monitoring in Coastal Area

Approxima
Potential Proposed Mitigation Monitoring Means | Responsibilit | Parameter te Cost
No Impact measures and frequency y monitored (US$)
A | Construction Phase
1 Soil erosion due | Coastal vegetation should | Inspection and EPC No change 2,000.00
to loss of be minimally disturbed mapping of Contractor to. | in ground
vegetation during the construction vegetation cover by | ensure cover in
phase to reduce soil an ecologist minimal constructed
erosion and safeguard disturbance areas
water channel protection | Once before, weekly | and
during and once Supervising
after construction engineer to
monitor
Re-plant degraded areas | Routine Contractor Re- 2,000.00
with local species Maintenance responsibility | vegetation
common in the area to - Six monthly to do the per m?)-
complement natural replanting. Costing will
vegetation regeneration to Supervising be done by
improve ground cover. engineer to ecologist
monitor
2 Surface and Maintenance of Routine inspection, | Consultant Water Part of
ground Water construction vehicles Maintenance Supervising quality contract
Pollution should be carried out in records-weekly. Engineer and | parameters | provisions
the Contractor's day-time Baseline to be Contractor
camp. developed by EPC DO, BOD,
contractor after Cob,

251

Approxima
Potential Proposed Mitigation Monitoring Means | Responsibilit | Parameter te Cost
No Impact measures and frequency y monitored (US$)
Oil and grease in surface | vehicles are engaged Water
and ground water will be at site transparenc
monitored. y, oil
content,
coliforms —
quarterly
3 Coastal Waters | During piling, coastal Regulary everyweek | Contractor Turbidity, Part of
waters will be stirred up —_| during pilin TSS Contract
Provisions
4 Impact on Strict measures should be Scientific Consultant Fish 2,000.00
fauna in water taken to minimize the investigation should | Contractor surveys
channels and impact on aquatic life in be undertaken are
sea waterways downstream needed, of
delineate the area the fish
impacted by the catch as
plume generated well to
during excavations. demonstra
teno
Once before, impacts on
regularly monthly livlinoods
during and once with
after construction samples in
the survey
area but
with a
control site
to cover
other
issues like
poaching,
etc.
Ichthyopl
ankton
surveys
Zooplankt
on and
phytoplan
kton
surveys
5 | Management of | Contractor must dispose Routine Contractor, Contractors
Solid Waste, solid wastes away from Maintenance for Supervising responsibilit
debris, soil the site to an approved entire duration Engineer y as part of
erosion licensed waste disposal contract
site instead of waterways. provisions
6 | Drainage In sections along water | Properly disposed | Contractor Contract
construction courses, earth and waste Supervising respon: it
wind turbine construction waste will Engineer y as part of
base may be properly disposed of contract
interfere with so as to not block provisions

the natural
drainage
systems and
modify flow of
surface water

waterways, resulting in
adverse impact on
water quality.

All necessary measures
will be taken to prevent
earthworks from
impeding cross
drainage at existing
waterways and

252

Approxima
Potential Proposed Mitigation | Monitoring Means | Responsibilit | Parameter te Cost
No Impact measures and frequency y monitored (US$)
drainage systems
7 | Impact on Measurement of the Once after Contractor Baseline Contractors
marine marine water quality, completion of responsibilit
environment benthos, zooplankton, construction. y as part of
after phytoplankton, and Baseline prepared contract
completion of ichthyoplanton in for EIA document provisions
construction comparison with the shall be used.

baseline information

9.4.1.2 Fish Monitoring Program

686. During the field surveys and public consultations, fishermen had serious concerns that the
project would lead to reduction of fish catches (mainly for beach seine fishery). Although, there is
no scientific basis for such reduction in fish catch due to on-shore wind farms. However, it would
be important to develop some baseline data at this project site, since fisheries is one of the main
livelihood of the community within the project area which the Department of Fisheries has agreed
to provide a baseline for fish catch to CEB.

687. Accordingly, fish catch in one of the sites within the project area (i.e., Nadukuda) and
another location outside of the project area but close by (i.e., Thavulpadu as control)’ can be
monitored for comparing catches. The fish catch could be done every month during fishing period
from before start of construction, construction and into the operation period. The Department of
Fishery could be an important partner in this aspect and also ensuring cooperation of fishermen
of the area in such a study. Universities having research programs in this area could be
encouraged to partner with CEB, Department of Fisheries to conduct this program for 2-3 years
from start of operations of the wind park.

688. CEB in partnership with Department of Fisheries would collect data on species
composition, average fish catches from each species (or by groups), by catch, fishing effort, catch
per unit effort in the project area. These should be monitored before the start of project, during
the construction and at a minimum of two years after the commissioning of the project.

9.4.1.3 Marine and Coastal Monitoring

689. Table 9.6 provides monitoring costs for marine and coastal aspects of the project area.

Table 9.6: Marine and Coastal Environmental Monitoring

Approxima
Potential Proposed Mitigation | Monitoring Means | Responsibilit | Parameter te Cost
No Impact measures and frequency y s (USS)
A | Construction Phase

109 Both control points within 12 km coastline along the wind farm
253

Sedimentation Soils excavated for the Inspection, EPC Water 2,000.00
in construction | erection of wind turbine | Routine monitoring | Contractor Quality let
area due to base should be used for re- out to sea
construction or | filling and should not be Once before, and TSS,
maintenance left exposed to wind or monthly during soil texture
and disposal of | water for long periods. and once after
excavated construction
material Sediment control
measures such as retention
weirs will be used, as
necessary, to minimize
sediment flowing into sea.
Silt fencing will also be
implemented to minimize
erosion of soil stockpiles.
Impact on A fish catch survey Consultant Records of | 2,000.00
aquatic should be carried Contractor fish and
resources out to assess any shellfish
impact on marine impingeme
resources. nt:
Changes in fish number
catch. It is likely and
that complaints may weight by
be received from species
local fishermen
regarding ¢ fish
decreasing catches catch
after the project. data
Once before,
monthly during
and once after
construction
Impact on A survey should be | Consultant Underwater | 3,000.00
offshore sea carried out to assess | Contractor survey for
grass meadows? any impact on sea diversity
grass meadows in and extent
the offshore area. of sea
grasses
Once before, within
regularly during direct
and once after impact zone
construction
Invasive species ‘A survey shouldbe | Consultant Surveying | 2,000.00
carried out to assess | Contractor for new
any invasion of populations
invasive species. of invasive
species
Once before, resulted
regularly during from
and once after constructio
construction nto
determine
community
dynamics.
Barge On board marine mammal | On board marine Barge Fish Part of
Operations observer in barges (when __| observer in each Operator mortality | Barge

254

Approxima
Potential Proposed Mitigation Monitoring Means | Responsibilit | Parameter te Cost
No Impact measures and frequency y s (US$)
operating) barge during operator
barge costs
operations
through
visual
observation
s
Total cost for Monitoring Marine Environment $11,000
B | Operations and Maintenance Stage Costs
1 Impacts of Fish catch monitoring Six monthly fish CEB and Variation in | $5,000 per
Fish due to program catch analysis Department | Fish species | annum x 3
wind farm from the area for of Fisheries | compositio | years =
Turbine three years nand catch | $15,000
operation before
constructio
nand
during
operation of
Turbines

@ Not mandatory, but fishers have serious concern on turbine impact on fisheries, Similar to monitoring fish catch, it is
important to monitor seagrass beds which the fishery in of this area depends. In any loss of fish catch, fishers would
blame the project therebymaking monitoring of seagrass essential.

9.4.1.4 Birds Collision Monitoring Program
Pre-Construction Monitoring

690. It is essential that the bird monitoring programme for the development should include
continuation of pre-construction baseline surveys (vantage point surveys and block counts) for
another year to provide more detailed information about bird activity (including flight activity) within
the wind farm site (and complement similar surveys being undertaken for the transmission line).
This work should include:

. VP surveys with flight line mapping for key species, with at least 36 hours’ surveys
from each VP and VPs covering a range of 2 km maximum, including both the wind
farm and the power line, with sufficient VPs to cover all of the development site;

. Block counts of key species within and in proximity to (within 2 km) of the whole
development footprint, with the survey area sub-divided into count sectors to
enable spatial analysis of the data set, and with counts made twice-monthly
through the key seasons (September-—April).

691. These data will, as well as providing further baseline information for a post-construction
monitoring programme, provide more detailed input to the site design process and identify where
mitigation measures will be required (and how they would best be implemented, particularly any
turbine shutdown).

Post-Construction Monitoring
692. Post-construction bird monitoring should be undertaken to better understand the impacts

that actually occur and ensure that significant impacts are avoided (through feedback into the
mitigation process).
255

693. The post-construction bird monitoring should include continuation, for an initial period of
three years,''° of the key species block surveys and enhanced'"' vantage point surveys, to
compare bird distribution, abundance and flight 255ehavior before and after construction, and a
programme to monitor the actual collisions that occur (with both the wind turbines and the
overhead line where this is practical). These results should then be quarterly reviewed by an
independent ornithological expert to be hired by CEB to determine whether any further monitoring
would be required (if significant impacts were identified and if mitigation measures had not been
effective).

694. The operational phase collision monitoring of birds and bats should follow the standard
methodology developed for this purpose in the United States (Morrison, 1998). A core area of 100
m radius around a representative sample of turbines and sample lengths of the power line should
be carefully searched on foot. The 100 m distance has been set conservatively as bird fatalities
have rarely been documented over 70 m from turbines at other wind farms (Johnson, et.al., 2000).
Sectors around the turbine/power line should be slowly searched, taking particular care to search
any taller clumps of vegetation, rocks and openings of animal burrows. In addition, a further area
250 m around each turbine should be checked for larger bird carcasses. The precise location of
any dead birds found should be recorded and mapped (by reference to the distance and direction
to the nearest wind turbine, and using a GPS). All carcasses should be photographed as found
then placed in a plastic bag, labeled as to the location and date (turbine number, distance and
direction from turbine base), and preserved (refrigerated or frozen) until identified. Feather spots
(e.g., a group of feathers attached to skin) and body parts should also be collected. For all
casualties found, data recorded should include species, sex, age, date and time collected,
location, distance and direction (degrees) to nearest turbine, condition, and any comments
regarding possible causes of death. The condition of each carcass found should be recorded
using the following condition categories:

. Intact: carcass that is completely intact, is not badly decomposed, and shows no
sign of being fed upon by a predator or scavenger.
. Scavenged: entire carcass that shows signs of being fed upon by a predator or

scavenger or a portion(s) of a carcass in one location (e.g., wings, skeletal
remains, legs, pieces of skin, etc.).

. Feather Spot: 10 or more feathers at one location indicating predation or
scavenging.

695. Asample of 50 dead birds (e.g., dark-feathered chickens) should be obtained in order to
study the rate of carcass removal and to test observer search efficiency. These should be placed
within the search area at intervals through the study by someone independent of the carcass
searcher, at precise recorded locations (mapped in relation to distance and direction from the
wind turbines), and marked appropriately (e.g., with cultured tape) to identify them as
experimental birds. They should then be recorded by the observer on all subsequent visits, noting
their precise location (distance and direction from nearest wind turbine) and condition, and left in
place on site until they disappear. The amount of scavenger activity should inform the survey

10 The three years’ post-construction monitoring is recommended. See page 4 of the guideline.
(http://migratorysoaringbirds.undp.birdlife.org/sites/default/files/factsheet%20Wind%20Farm%20Partner%20new
%20logo%20PR.pdf)

111 This refer to the methodology adapted during January to March 2017 where additional data were collected in VP
surveys as opposed to the methodology followed previously.
256

Table 9.7: Avian collision environmental monitoring

requency, but an initial programme of weekly visits is recommended as a starting point.

696. Similarly, the avian collision monitoring measures conducted by CEB through various
agencies involved is shown in Table 9.7 (during construction and operations stages).

construction

timing conduct of
surveys.

Nov-April and once
in May-October

significant
disturbance effects

Proposed Monitoring Means Approximate Cost
Potential Impact Mitigation and frequency Responsibility Parameters (US$)
Construction Phase
Wind Farm ‘As per Construction | Bird Survey Once in | CEB All potentially Contractors

responsibility as
part of contract

operation, impacts
on bats and birds

during construction
period to determine
if any turbine (s)
need to shut down to
avoid fatalities
during migration
periods

carried out to assess
bird/bat distribution,
as per Collision Risk
ssment
recommendations

Bird and bat carcass
collection and
monitoring program,
as per Collision Risk
Assessment
recommendations

Determine locations
and shut down
turbines at time of
breeding etc.
Details to be
determined from
results of pre-
construction surveys
i.e. before tubine
operation stage.

Key species survey -

vantage point
surveys, as per
Collision Risk
Assessment
recommendations

independent
monitoring team of
Consultants

victims
showing number of
collisions.

Survey to compare
bird distribution,
abundance and
behaviour before and
after construction,
and monitor the
actual collisions that
occur

avoided during provisions
construction

O&M Phase

Wind turbine Fitting of radar A survey should be | CEB to engage Survey for collision | Radar cost of

$500,000 and
operational cost per
year of $10,000
approx to be borne
by CEB

Staff deployed for
carcass collection =
500 per month

Employ national
Ornithologist of
monitoring =
15,000

Total cost for monitoring avian collision

9.4.1.5 Ecology Monitoring for Tree Replantation

697. As evident from Appendix 8 on Terrestrial Ecology, for T3 and T36 the hardstanding area
will be designed and constructed to ensure that the maximum number of endemic plants are
retained with no more than five Neralu plants lost, and no nationally EN plants lost. EPC contractor
will ensure that for all other turbines the hardstanding area and associated infrastructure
(including access tracks and cable routes) will be designed and constructed to ensure that no
endemic or nationally EN plants are lost.

698. To ensure the above, prior to construction an ecologist will mark out and record the
location all endemic and EN plants in and adjacent the construction working area. EPC Contractor
staff will be given guidance on their identification through tool box talks and notices in site offices
257

and instructed not to clear them. The ecologists hired by the EPC Contractor and PIU will monitor
the continued presence of the endemics and EN plants during the construction.

699. During the construction, monitoring should be done by CEB/EPC Contractor to record the
exact number of trees/ shrubs removed from the hardstand, access roads and other areas cleared
for building and other facilities, etc. Replanting/restoration programmes should then be designed
to compensate the loss of trees/shrubs and the habitat can be enriched once the project activities
are completed.

700. Since this is Categtory A project that has impact on some tree and shrubs that are endemic
or nearly threatened,''? external monitoring would be done by the Forest Department and the
Department of Wildlife Conservation. CEB can give contract to a company specialized in
maintaining plant nurseries/ landscaping/ gardening to ensure compliance.

701. Replanting and maintaining of plants for three years in 1 ha will cost SLR800,000. Total
area (in ha) of replanting has to be calculated at the end of construction. The cost of monitoring
of tree replantation will be borne by the CEB, every three month-one visit-three years. The cost
will be SLR1,200,000 ($8,000 as shown in Table 9.8).

Table 9.8: Total costs for terrestrial ecology mitigation and monitoring
Approx
Monitoring imate
Potential Proposed Mitigation Means and Responsi Cost
No Impact measures frequency bility Parameters | (US $)
1 Removal of Replanting and Every three CEB/ New plants, | 8,000
trees, restoration months during contractor | restoration
degradation the first three of habitats
of habitats years of planting
9.5 Environmental Management and Monitoring Plan Budget Costs
702. The main benefits of the environmental mitigation plan are (i) ensuring that environmenta
standards are met during design, construction, and operation of the project; (ii) providing offsets

to negate project impacts especially ecological impacts. Without such expenditures, the project
might generate large environmental impacts, causing the biophysical environment in the area to
deteriorate and indirectly depressing the economies of local communities.

703. An indicative budget in the range of $1.35 million is proposed for land costs and
$0.5 million for EMP implementation from the total project cost of $216.7 million. These costs
include variable cost items such as implementation of Construction Method Statement (CMS),
mitigation cost towards implementation of EMP & CMS (contractor's scope), EMP & CMS
implementation and monitoring and its independent audit as specified in ADB’s SPS 2009.
Table 9.9 provides illustrative project costs.

Table 9.9: Illustrative Details of Project Costs

112 Seven threatened species were listed during the field survey (Table 2 of Appendix 8). Another 13 species were
recorded in near threatened (NT) category and one specie considered as data deficient (DD) according to the
National Red List of 2012, Ministry of Environment, Sri Lanka. No any endemic species are in threatened or near
threatened categories.
258

Some Illustrative Project Costs* ($) FC Lc Total
Site Preparatory Work* 7,00,000 3,50,000 3,50,000
Land (90 ha @15,000/ha) 13,50,000 13,50,000
Access Roads/Cable Ducts (30 km)* 15,26,087 15,26,087 35,10,0000
Social management plans 2,50,000 2,50,000
Environmental Management Plan/mitigation includin

Construction Method Statement * $ 9 5,00,000 5,00,000
Radar* 5,00,000 500,000
Jetty Construction* 43,47,826 50,00,000
Barge Transportation 61,73,200 53,68,000

bey Project (including taxes, financing, equipment 17,78,69,968 | 16,33,01,772 1,45,59,196

* These project cost items consist of all costs that have EMP related cost items that are part of EPC Contractor costs
** The EPC contractor shall perform mitigation actions as per EMP/Construction Method Statement within this budget.

Costs for Construction Method Statement (CMS)

704. A detailed CMS will be developed for the wind farm area using suitable consultancy
arrangement. The Illustrative budget for the CMS is provided in Table 9.9.

COz Sequestration

705. Based on the environmental survey carried out during the study, one notable negative
environmental impact of the Project is the requirement to cut 9 Palmyra trees, 37 coconut trees
and removal of Pandanus, Acacia shrubs/trees resulting in a reduction in COz sequestration.
However, environmental benefits of the project significantly outweigh the costs. Reduction in COz
sequestration due to cutting Palmyra trees was determined based on the COz sequestration rate
of 64.5 MT per year per hectare"? and 143 Palmyra trees per hectare.'"4

706. The Sustainable Energy Authority of Sri Lanka (SLSEA) publishes the grid emission factor
for Sri Lanka and the latest available is for 2015 (http:/Avww.info.energy.gov.|k/). The combined
margin specified to be used for new wind and solar projects is 0.7689 tonnes of COz per MWh
electricity generation by a wind or a solar power plant. So, for the 345.6 GWh of generation
expected from this project, the total GHG savings expected is 265,731 tonnes of equivalent COz.

113 Indonesia and Oil Palm Plantations Amid Global Environmental Issues, Indonesian Palm Oil Association 2013.
"4 http:/Awww.fao.org/docrep/006/t0309e/T0309E03.htm.

259

9.6 Institutional Arrangements
Implementation Plan

707. The construction of wind turbine generator involves private land purchase option or land
acquisition in Nadukuda, whereas the land belongs to CEB at Mannar GSS. In case of
construction of wind farm project, the project would involve survey work and clearance, design
and engineering of plant equipment, floating tenders for procurement, civil work related to wind
turbines, power evacuation, testing and commissioning. Total project work is expected to
complete in 24 months. The total cost for the construction of 100 MW wind farm development in
Mannar region is approximately $216.7 million. The overall project implementation schedule for
the project is attached in Table 9.10.

708. Implementation arrangements specify the implementation schedule showing phasing and
coordination with overall project implementation; describes institutional or organizational
arrangements, namely, who is responsible for carrying out the mitigation and monitoring
measures, which must include one or more of the following additional topics to strengthen
environmental management capability: technical assistance programs, training programs,
procurement of equipment and supplies related to environmental management and monitoring,
and organizational changes; and estimates capital and recurrent costs and describes sources of
funds for implementing the environmental management plan.

709. The Government of Sri Lanka’s (GoSL) Ministry of Power and Renewable Energy (MPRE)
is the Executing Agency for overall coordination, whereas Ceylon Electricity Board (CEB) is also
the Executing Agency and Implementing Agency for the 100 MW Mannar Wind Park Project.
According to the National Environmental Act (NEA), there exists a mandatory requirement to
obtain the environmental clearance from the Central Environmental Authority or a Project
Approving Agency (PAA) which is authorized under the NEA for any kind of power plants and
Transmission lines over 33 kV. Coast Conservation and Coastal Resource Management
Department (CCD) is the designated PAA for the wind power project.

710. CEB has a Transmission Design and Environment Division (TDE)''® for dealing with
environment and issues at the corporate level to monitor and implement environmental and social
good practices. The environmental assessment and review process for projects would be
completed by the PMU at CEB and associated PIUs as described below.

™5 Supplementing their institutional capacity for mitigating environmental impacts from wind farm should be undertaken
by the project.
260

Table 9.10: Overall Project Implementation Schedule

Desenpton

(Project Formulation
[Loan Preparation and Signing
Loan Efectiveness
‘A OME
‘Output 1: Wind power generation increased
Tendering and Award
Land soquisiton
Preparatory works and Mobilizaton
Chl works, supply and erection of equipments
Testing and Commissioning
‘Output 2: System reactive power management improved
Tendering and Award
Preparatory works and Mobilization
Cal works, supply and erection of Equipments
Testing and Commissioning
‘Output 3: Capacity of CEB in project engineering design review and
‘supervision strengthened
[Project Management and Supervision Consulting Firm Recruitment

[Procurement Pian Actubes

Revews

[Project Completion Report

DMF = design and monitoring framework, Q = quarter.
Source: Asian Development Bank estimates.
261

Project Monitoring Unit (PMU)

711. CEB need to have overall responsibility with day to day delegated to PMU. The PMU will
be responsible for overseeing project compliance with environmental and social safeguard
requirements that include: (ii) updated project environmental assessments prepared in
accordance with the SPS requirements; (iii) appropriate public consultations and disclosures; (iv)
effective management of the grievance redress mechanism; and (v) compliance reported in the
environmental monitoring report. The PMU structure is shown in Figure 9.2. The PMU head will
be responsible for coordinating all external functions with ADB, MPRE, GoSL as well as
coordinating the internal functions for coordination of Environment and Social/R&R reporting,
Legal, Finance and Accounts, PIU monitoring and reporting, Procurement and Contracts, and
other functions within CEB.

712. PMU has designated CEB’s Environment Officer of Transmission Design and
Environment Division (TDE) who has oversight responsibilities for monitoring for all projects in
areas such as Environment, R&R and Social safeguards. To assist TDE in these specialist
functions, CEB will hire appropriate External consultants (specific role mentioned in “Consultants
etc. below) for monitoring Project implementation as deemed necessary for meeting SPS 2009
guidelines for Category A project.

Figure 9.2: Institutional Structures and Responsibility

for Environmental Management Plan at Ceylon Electricity Board (CEB)
Sri Lankan Departments Coordination with
for Environment, MPRE, CEA, CCD,
Pollution, social issues ADB and other
and community regulatory authorities
development, during construction
Resettlement, Poverty and operation stages
Alleviation of project

Environmental Issues Social Issues
Supervision of Environment related activities Social Issues, Community Development,
R&R

Engineer Consultant Environmental Engineer Social
professionals: Development
Responsible for (Environment Specialist, Responsible for Specialist
supervising EPC. Ornithologists, Ecologists addressing social
contractor and (Marine Ecologist, issues of the Responsible for
overseeing the Terrestrial Ecologist) as community addressing
implementation of well as Noise monitoring community
EMP consultants besides other concerns and
Monitoring Consultants overseeing
(WQ etc.) Responsible resettlement
for monitoring and issues
reporting progress on the
EMP

D&ED = Design & Environment Division, EMP = environmental management plan, MPRE = Ministry of Power and Renewable Energy,
PIU = Project Implementation Unit, CCD=Department of Coast Conservation and Coastal Resource Management
262

713. The duties of the TDE will include at a minimum: (i) oversight of field offices and
construction contractors for monitoring and implementing mitigation measures; (ii) liaising with the
field offices and contractors and seeking their help to solve the environment-related issues of
project implementation; and (iii) preparation of environmental management reports every three
months (as required by ADB for Environmental Category A projects). TDE must coordinate with
PIU for monitoring as well as designing appropriate mitigation measures to address environmental
and social issues.'"®

Project Implementation Unit (PIU)

714. The PMU shall implement the ADB loan at the corporate level and the PMU will be
supported for implementation activities through the CEB’s Project Implementing Unit (PIU).
Separate PIU has been created for the wind farm project. The PIU of CEB will assume primary
responsibility for the environmental assessment as well as implementation of EMP and
Construction Method Statement through EPC contractors or third party consultants. The
PIU/Project Head will be assisted by the TDE.

715. Project Implementation Unit (PIU) includes experienced staff and is headed by senior
officers will undertake day-to-day project planning and implementation activities and manage the
site activities. For example, the PIU or its appointed technical consultants will conduct routine
visual inspections of construction activities, including site pegging, vegetation clearance,
earthworks, etc. Full-time project managers with qualified staff will be appointed to supervise
projects under each component. The PIU will be responsible for overall project planning and
implementation, including procurement, accounting, quality assurance, social and environmental
issues and coordination with concerned agencies. For management of EMP, PIU will conduct
overall coordination, preparation, planning, implementation, and financing of all field level
activities.

716. To enhance the planning implementation, environment safeguard skills at the PIU level,
PIU staff must include consultants - Environment Specialist, Ornithologists and Ecologists. PIU
staff shall be sent for capacity building training programs periodically by ADB and others in
consultation with TDE. These trainings will be identified by PMU in consultation with ADB.

Consultants, Construction Contractors, Equipment Suppliers, and Other Service Providers

717. CEB will ensure that contractors engaged for each project are engaged in regular EMP
monitoring and implementation. EPC Contractor will have primary responsibility for environmental
management, and worker health and safety at project construction sites under their control. They
will be required to adhere to all national and state level environmental, health, and safety (EHS)
guidelines and implement relevant project environmental management measures prior to and
during construction.

718. EPC Contractor is required to employ an Environment Specialist, an H&S Officer,
Ecologists''’ (Marine Ecologist, Terrestrial Ecologist) as well as noise monitoring consultants

116 ADB advises that all EAs develop in-house capability for environmental, health, and safety (EHS) program
consistent with international best practices. The EHS program should include accounting for environmental benefits
resulting from investment projects within three months of loan approval. The monitoring agency shall report on semi-
annual basis directly to ADB and determine whether sound environmental management practices have been
achieved, and suggest suitable recommendations and remedial measures for midterm correction and improvement.

117 At least Specialist, H&S officer and the Ecologists to be on site during key periods, e.g., pier construction, vegetation
clearance etc.
263

besides other Monitoring Consultants (WQ, etc.) for project monitoring and reporting. The Barge
operator shall employ the services of a marine mammal observer (MMO) on board the barges to
ensure there is fatalies of marine species during barge operations.

719. Post Construction Monitoring: An Ornithologist and a team of surveyors will be engaged
by CEB for monitoring the bird’s abundance, behaviour and mortality due to collision at the start
of construction and for a span of three years post commissioning.

Stakeholders

720. CEB will coordinate with Department of Coast Conservation and Coastal Resource
Management (CCD), Department of Wildlife Conservation (DWC) to designate the staff at project
site that can assist CEB and also supervise EPC contractor work.

Performance Indicators

721. Performance indicators to be developed based on loan covenants to be signed between
ADB and CEB. These will describe the desired outcomes as measurable events to the extent
possible, such as performance indicators, targets, or acceptance criteria that can be tracked over
defined time periods will be designed and implemented. Once it is in place, the performance
monitoring shall be done by the project in charge of the CEB.

10.0 CONCLUSION AND RECOMMENDATION

722. The proposed construction activities of wind farm will cause avian collision risk, noise from
turbine operation, shadow flicker as well as visual impacts. Most other potential environment
impacts related to construction will be temporary in nature mainly restricted to the construction
period. An Environment Management Plan (EMP) has been prepared and responsibilities for
implementation have been assigned. The anticipated environmental impacts can be readily
mitigated through the implementation of EMP. Overall; the environmental impacts associated with
wind power projects would need to be mitigated to an acceptable level by implementation of
recommended measures and by best engineering and environmental practices. During operation,
the project impacts are mostly positive as it provides renewable energy and does not generate
any gaseous, solid and liquid wastes.

723. EMP contains the guidelines for a “Construction Method Statement” (Annexure 4) to be
developed and implemented by the EPC contractor to ensure no net loss of biodiversity and to
promote the conservation aims in accordance with GoSL requirement and ADB’s SPS
requirements.

724. In terms of ecology, construction of wind farm will only have an impact on some natural
habitats such as scrublands and sea shore/coastal vegetation. There are no critical habitats
present along the proposed wind farm block. The fauna and flora observed in the project impacted
area are common dry zone species that can easily adapt to change. A majority of bird species
observed in the project affected area are species that show a wide distribution in the dry zone of
Sri Lanka.

725. Construction of wind farm will result in removal of trees/shrubs (details of trees/shrubs etc.
affected is attached as Appendix 8) removed from the hardstand, access roads and other areas
cleared for building and other facilities, etc. Replanting/restoration programmes should then be
designed to compensate the loss of trees/shrubs and the habitat can be enriched once the project
264

activities are completed.

726. Shadow flicker can be mitigated by stopping wind turbines during time periods when there
is potential for shadow flicker at receptors. It is estimated that shadow flicker at receptors could
be completely mitigated, with a resulting loss of energy equivalent to approximately 1.5% of the
annual energy output of the wind farm if 39 wind turbines are considered, or a 1.0% loss if 31
wind turbines are considered.

727. The operations of wind turbines have a direct impact on the surrounding villages and
residents near the project site in terms of noise. Wind turbines supplied for the project should
have a maximum noise output of 106.5 dB. Wind turbines supplied for the project must be able to
operate in a noise constrained mode, in order to meet the seasonal day/night noise limit
requirements defined by this report. A noise assessment study was conducted by Entura to
determine the impacts of noise generation during the operation of the wind farm on the receptors
in the project area (see Appendix 5) where different scenarios considered for noise modelling.
CEB would request bidders to comprehensively demonstrate through noise modelling that their
wind turbine model and noise control mode regime and proposed layout complies with the noise
limits specified in the Appendix 5a for corresponding receptors and wind speeds.

728. To address noise issues at locations used for sleeping quarters, CEB will consider the
land acquisition option for Kaluthota Cabanas to avoid potential noise impacts from the wind farm
and has initiated consultation with the owner of the Cabanas and has secured budget for its
acquisition. CEB is also closely coordinating with the concerned Naval Authority regarding the
sleeping quarters of Navy at the naval outposts (letters attached from CEB in Annexure 11).

729. However, bird collision, is a residual impact of the project that could be minimized by the
recommended mitigation measures. The project area is also inhabited by few species of migratory
birds. However, the project will not result in a significant reduction of their habitats. The wind farm
site does not have any aquatic habitats and therefore all these avifauna species were observed
either flying along the cost, feeding in off shore waters or resting on the beach. Therefore, even
though the critical species habitat is triggered for the wind farm based on the presence of these
species, the wind farm site is not directly used by any of these birds as a habitat.

730. Based on the avian collision risk assessment study (attached in Appendix 2) data
collection between 2016-2017, a package of mitigation measures will be required to satisfy the
ADB critical habitat requirements, including design mitigation, mitigation to reduce impacts during
the construction phase of the development (through the production and implementation of a
Construction Method Statement following industry best practice), and measures to mitigate the
operational phase impacts particularly measures to reduce collisions with the wind turbines.

731. The wind turbines are located beyond the coastal reservation for the area. Although a
temporary jetty will be erected during construction and barges will be used to transport equipment
to the site, there is no other significant impact on the coastal zone is envisaged by the proposed
project during operation. The minor impacts related to soil degradation and localized water
logging/flooding can be minimized by adopting proper construction and maintenance practices.
The proposed pier is to be constructed on piles and due to its permeable nature, no significant
sand accumulation and coastal erosion/accretion issues are envisaged. However, regular
coastline monitoring and mitigation measures in the form of regular clearing of any accumulated
sand and/or sand nourishment are recommended, if needed.
265

732. Impacts on the marine environment from the proposed project will be due to the
construction and operation of wind turbines. Construction of a temporary pier would have
temporary impacts where as the construction and operation of wind turbines will not have direct
impact on marine environment or marine organisms. However, there will be some indirect impacts
that would result from sediment run off to marine environment during construction phase of the
wind turbines. Such impact will be in short term and would be minimized by maintaining good
practices during earth excavation. The impacts to marine benthic habitats are expected due to
the construction activities that will take place within the marine environment. The near shore
environment is already turbid and devoid of any sensitive marine ecosystems. Impact is highly
localized and the temporary jetty construction will have very limited or small direct impact on
marine environment or marine organisms, if any. Construction of a temporary jetty will have some
impact on one madel fishery which will be duly compensated for CEB.

733. Comprehensive underwater survey revealed that all the four optional sites suggested for
construction of a pier had identical uniform sandy bottom. None of the locations had any sensitive
ecosystems, rare, threatened on any conservation needed organisms. Therefore, all four sites
are not ecologically sensitive. A major concern of the fishermen during field survey and interview
with key informants were noise generated from turbine during the operation phase.

734. The expected impacts to the surface water of the project area will be limited to proximity
of a few water channels to some of the proposed wind turbine locations. However, some adverse
impacts could be expected to the groundwater of the project site due to the project activities for
installation of wind turbines. However, the expected possible negative impacts to the groundwater
could be minimized by adopting mitigatory measures. It is recommended to undertake good
monitoring system to monitor the hydraulic, physical, and chemical properties of the groundwater
and surface water.

735. No reliable baseline information of water, air, and noise vibration in these areas with
respect to wind turbine generator was available. Therefore, collection of baseline parameters of
water, air, soil, and noise vibration was conducted at locations (Section 4.8). The EPC
contractor/CEB will monitor changes of the quality of water, air, soil and noise during the
construction and operation periods as per Annexure 5.

736. Proper GRM will have to be implemented through PUCSL to overcome public
inconvenience during the proposed project activities. The project will ensure that meaningful
consultations are continued with communities and affected persons and all relevant information
is disclosed in a timely manner, in languages understood by communities and in places easily
accessible to them.

737. The proposed project will have number of positive impacts and negative impacts to the
existing environment as follows:

. Additional 10% available electricity supply to the project affected area and the
nation as a whole thereby reducing reliance on fossil based energy generation in
the country.

. Removal of fruit trees (coconut plantations and Palmyra stands) for the wind farm
is the main negative impact to the proposed project area.

. Construction activity for wind farm shall be done within 1 km of the coastal area

and in vicinity of three ecologically sensitive areas (Vankalai Sanctuary, Adam's
Bridge National Park and Vidathalathivu Nature Reserve) may affect the
biodiversity if implementation of project is not done carefully.
266

. Environment pollution due to cut and fill operations, transportation of construction
materials, disposal of debris, disturbance to the construction activities, nuisance
from dust, noise, vehicle fumes, vibration, etc. due to construction activities are the
short term negative impacts due to proposed project.

738. The proposed wind farm is of national significance. The power generated by the wind
turbines will be added to the national grid. It will improve the reliability of electricity supply in the
country and CEB will benefit from a cost reduction of electricity generation. The wind project does
not bring any direct and immediate benefits to the local communities except for a few road
improvements and casual labor work during project construction. Therefore, it is essential that the
project avoids any possible harmful effects on its local populations and if possible the project
should share part of its benefits with the local communities to enhance their standards of living
and social wellbeing. Improvements to small village infrastructure, building vocational and
technical skills of unemployed youth, etc. are some of the ways in which the project implementing
agency can support the local communities to benefit from this mega development project.

739. The population living within the boundaries earmarked for the project implementation is
extensively dependent on two major sources of livelihoods, namely marine fishing that brings
them the main source of income to their households during the fishing season and the
manufacture of a variety of Palmyra products that supplements their incomes particularly during
off-seasons. Therefore, it is important that project implementing agency takes every possible
measure to avoid or minimize any adverse impacts caused from the project on these two
livelihood sources.

740. The land required for the project will be obtained either direct purchase based on
negotiated settlement between the willing buyer and willing seller or through a procedure in
complying with the national laws and regulations thus will avoid any involuntary land acquisitions
as much as possible. Therefore, no population displacements and involuntary resettlements are
anticipated. Land identified for the project is free of encumbrances. However, the project can
cause temporary economic displacements particularly to the fishing communities during project
construction period and if such a situation arose, affected persons should be provided with
alternate fishing sites and compensation for their income losses.

741. It is also strongly recommended that the proposed wind farm should not make any
significant deviations from the boundaries currently demarcated for project implementation as
such deviations can create adverse implications on the neighboring communities and their
sources of livelihoods. The project should not impose any restrictions to communities’ access to
public roads, fish landing sites, fishermen camps and grazing grounds of cattle.

742. Benefits far outweigh negative impacts. Overall, the major environmental impacts
associated with wind farm are limited to the construction period and shall be mitigated to an
acceptable level by implementation of the mitigation measures identified in the EMP as well as
measures for protection of migratory birds from collision with transmission lines/Wind Farm. The
EPC contractor must ensure implementation of recommended EMP and “Construction Method
Statement” measures by utilizing best engineering and environmental practices. CEB has made
provisions in the project design to cover the environmental mitigation and monitoring
requirements, and their associated costs. An EIA was prepared based on the environmental
assessment and surveys conducted for the project. Various public consultations were conducted
with the stakeholders, NGOs/bird clubs/environmental bodies to hear about the public opinions
(attached in Annexure 9) regarding construction in the coastal area.
267

743. The wind farm site does not have any aquatic habitats and therefore all these species
were observed either flying along the cost, feeding in off shore waters or resting on the beach.
Therefore, even though the critical species habitat is triggered for the wind farm based on the
presence of these species, the wind farm site is not directly used by any of these birds as a
habitat.

744. Based on the NEA, the proposed project will be categorized as “prescribed” and
accordingly, CEB was granted approval by the Project Approving Authority (Department of Coast
Conservation and Coastal Resource management) as per the IEE report submitted by CEB in
June 2016. However, in accordance with the ADB’s SPS 2009, the proposed construction of wind
farm falls under “Category A.” Thus, an EIA report has been prepared for the project for meeting
ADB's SPS 2009 guidelines supported by specific studies relating to migratory birds that inhabit
the area in September—April every year.
268

ANNEXURES

Annexure 1. Applicable Environmental Policy and Procedures

A. Environmental Protection and Management

1. There are a number of legislative and regulatory instruments in Sri Lanka that address
environmental management in both general and specific terms. Among these are the 1978
Constitution of Democratic Socialist Republic of Sri Lanka and a number of acts and regulations.

The acts and regulations are of particular relevance to the proposed project are as follows:

. National Environment Act (NEA) No 47 of 1980 as amended by Act No 56 of 1988
and Act No 53 of 2000.

. EIA regulations gazetted under NEA (Government Gazette Extraordinary
No.772/72 dated 24 June 1993 and in several subsequent amendments).

. Environmental Protection License (EPL) regulations gazetted under NEA
(Government Gazette Extraordinary No. 1533/16 dated 25 January 2008).

. Environmental Standards stipulated under NEA:

° Wastewater Discharge Standards- Gazette Notification No. 1534/18 dated
01/02/2008;

° National Environmental (Noise Control) Regulations 1996-Gazette
Notification no. 924/12 dated 23.05.1996.

° Interim standards on Air Blast Over Pressure and Ground Vibration

. The land Acquisition Act No 9, 1950 and subsequent amendments

. Sri Lanka Electricity Act, No. 20 of 2009

. Mines and Minerals Act No. 33 of 1992

. Mahaweli Authority of Sri Lanka Act No. 23 of 1979 (Not relevant to this project
area.)

. Soil Conservation Act No. 25 of 1951 and No. 29 of 1953 and amended by Act No.
24 of 1996

. Irrigation Ordinance No. 32 of 1946, Act No.1 of 1951 and No. 48 of 1968, Law No.
37 of 1973

. Fauna and Flora Protection Ordinance as amended by Act No. 49 of 1993 and
subsequent amends.

. The Antiquities Ordinance, No.9 of 1940 (now Act) and the subsequent
amendments, particularly the Antiquities (Amendment) Act No. 24 of 1998 is the
primary Act.

. National Involuntary Resettlement Policy (NIRP)

. The Urban Development Authority Act No. 41 of 1978

. Local Authorities acts: The Municipal Council Act No. 19 of 1987 & Urban Council
Act No. 18 of 1987

. The Irrigation Ordinance (Chapter 453)

. National Institute of Occupational Safety and Health Act, No. 38 of 2009

2. The constitution of the Democratic Socialist Republic of Sri Lanka under chapter VI:

Directive Principles of State policy and Fundamental duties in section 27-14 and in section 28-f
proclaim “The state shall protect, preserve and improve the environment for the benefit of the
community”, “The duty and obligation of every person in Sri Lanka to protect nature and conserve
its riches” thus showing the commitment by the state and obligations of the citizens.
269

3. The National Environmental Act No. 47 of 1980 (NEA) is the basic national charter for
protection and management of the environment. The NEA has been amended twice to make
improvements and to respond to the needs of the time; National Environmental (Amended) Act
No 56 of 1988; and National Environmental (Amended) Act No 53 of 2000.

4. There are two main regulatory provisions in the NEA through which impacts on the
environment from the process of development are assessed, mitigated and managed. These are:

a) The Environmental Impact Assessment (EIA) procedure for major development
projects. Regulations pertaining to this process are published in Government
Gazette Extraordinary No.772/72 dated 24 June 1993 and in several subsequent
amendments.

b) The Environmental Protection License (EPL) procedure for the control of pollution.
Regulations pertaining to this process are published in Government Gazette
Extraordinary No. 1533/16 dated 25 January 2008.

B. Environmental Impact Assessment

5. The provision relating to EIA is contained in Part IV C of the National Environmental Act.
The procedure stipulated in the Act for the approval of projects provides for the submission of two
types of reports; Initial Environmental Examination (IEE) report and Environmental Impact
Assessment (EIA) report. Such reports are required in respect of “prescribed projects” included in
a Schedule in an Order published by the Minister of Environment in terms of section 23 Z of the
act in the Gazette Extra Ordinary No. 772/22 dated 24th June 1993. Prescribed projects in the
“installation of overhead transmission lines of length exceeding 10 km and voltage above 50
KV,” apply to the transmission line project. Furthermore, any project or undertaking irrespective
of its magnitude, if located partly or wholly within an Environmental Sensitive Area, will become a
prescribed project requiring approval under the EIA regulations.

6. Any developmental activity of any description whatsoever proposed to be established
within one mile of the boundary of any National Reserve (see table below), should receive the
prior written approval of the Director of Wildlife Conservation. The Fauna and Flora (Protection)
Ordinance mandates that the project proponent should furnish an IEE or an EIA report in terms
of the National Environmental Act for this purpose.

7. The EIA process is implemented through designated Project Approving Agencies (PAAs).
The PAAs are line ministries and agencies that are directly connected with a prescribed project.
They are responsible for administration of the EIA process under the NEA. Determination of the
appropriate PAA will be based on the following unranked criteria:

. The PAA having jurisdiction over the largest area, or
. Having jurisdiction over diverse or unique ecosystems, or
. Within whose jurisdiction the environmental impacts (resource depletion) are likely
to be the greatest,
. The PAA having statutory authority to license or otherwise approve the prescribed
project.
8. A given organization cannot act both as the PAA as well as the project proponent. In such

cases the CEA will designate an appropriate PAA. Similarly, when there are more than one PAA
the CEA determine the appropriate PAA. The PAA for the 220 kV Mannar Nadukuda transmission
line is CEA.
270

9. In order for a project to be approved the project proponent should submit either an Initial
Environmental Examination (IEE) report or an Environmental Impact Assessment (EIA) report as
determined by the PAA. Once an EIA report has been submitted, there is mandatory period of 30
days during which the public can inspect the document and comment on the report.

10. Further, a public hearing may be held to provide an opportunity to any member of the
public to voice their concerns. A decision whether to approve the project will be made by the PAA
only after public consultation is done and major issues are resolved.

11. The following key national agencies with a mandate for environmental management and
protections are also relevant to the project activities: The Forest Department, the Department of
Wildlife Conservation, Department of Archeology, Disaster Management Center and Geological
Survey and Mines Bureau. They have their regional offices and staff to cater to and monitor the
environmental safeguards as per the policies and regulatory provisions governing them. In
addition, there are several national agencies that are impacting on the environment and adopting
environmental safeguards as well. They are Urban Development Authority (UDA), Water Supply
and Drainage Board, Road Development Authority (RDA), Department of Agriculture, Department
of Agrarian Services and Irrigation Department.

12. The Local Authorities are also having provisions under their respective acts to safeguards
and provide useful facility and maintain the same for the convenience of the public in their
respective areas. The Municipal Council Act No. 19 of 1987 and Urban Council Act No. 18 of 1987
provide for the establishment of Municipal Councils and Urban Councils with a view to provide
greater opportunities for the people to participate effectively in the decision-making process
relating to administrative and development activities at a local level and it specifies the powers,
functions and duties of such Local Authorities and provide for matters connected therewith or
incidental thereto. These acts cover public health, drainage, latrines, unhealthy buildings,
conservancy and scavenging, nuisance, etc. As explained in the previous section the Local
Authorities are empowered to issue Environmental Protection License (EPL) under NEA for
industries carrying out activities of low polluting nature.

Cc. Environmental Assessment Legislation

13. The requirement for Environmental Assessment in Sri Lanka is established by the National
Environment Act No. 47 (1980), and the amendment to the act 1988, Act No. 56 Section 23A, for
EPL procedure and the EIA regulation under Part 4C, under the provision of section 23Z. The
procedures are defined in the environmental impact assessment (EIA) Regulations Gazette No.
772/22 (1993). The Prescribed Projects set out in the Gazette Extra Ordinary No. 772/22 of 24th
June 1993, No. 1104/22 dated 6 November 1999, and No. 1108/1 dated 29 November 1999 for
which environmental assessment is mandatory, and described as below:

Part |: Projects and undertakings if located wholly or partly outside the coastal zone as
defined by Coast Conservation Act No. 57 of 1981.

Reclamation of Land, wetland area exceeding 4 hectares.

Extraction of timber covering land area exceeding 5 hectares.

Conversion of forests covering an area exceeding 1 hectare into non-forest uses.
Clearing of land areas exceeding 50 hectares.

Installation of overhead transmission lines of length exceeding 10 kilometers and
voltage above 50 kilovolts.
271

. All renewable energy based electricity-generating stations exceeding 50
Megawatts.

. Involuntary resettlement exceeding 100 families other than resettlement effected
under emergency situations.

. Development of all Industrial Estates and Parks exceeding an area of 10 hectares.

PART Il: All projects and undertaking listed in Part | above irrespective of their magnitudes
and irrespective of whether they are located in the coastal zone or not, if located wholly or
partly within the areas specified in part Ill of the Schedule.

a. Within 100 m from the boundaries of or within any area declared under
. the National Heritage Wilderness Act No. 3 of 1988;
. the Forest Ordinance (Chapter 451; whether or not such areas are wholly

or partly within the Coastal Zone as defined in the Coast Conservation Act,
No. 57 of 1981.

b. Within the following areas whether or not the areas are wholly or partly within the

Coastal zone:

. any erodible area declared under the Soil Conservation Act (Chapter 450)

. any flood area declared under the Flood Protection Ordinance (Chapter
449) and any flood protection area declared under the Sri Lanka Land
Reclamation and Development Corporation Act, 15 of 1968 as amended
by Act, No. 52 of 1982.

. 60 meters from the bank of a public stream as defined in the Crown Lands
Ordinance (Chapter 454) and having a width of more than 25 meters at any
point of its course.

. any reservation beyond the full supply level of a reservoir.

. any archaeological reserve, ancient or protected monument as defined or
declared under the Antiquities Ordinance (Chapter 188).

. any area declared under the Botanic Gardens Ordinance (Chapter 446).

. within 100 meters from the boundaries of, or within, any area declared as
a Sanctuary under the Fauna and Flora Protection Ordinance (Chapter
469).

. within 100 meters form the high flood level contour of, or within, a public

lake as defined in the Crown Lands Ordinance (Chapter 454) including
those declared under section 71 of the said Ordinance.

. Areas declared under the Urban Development Authority Act No 41 of 1978
and Act No. 4 of 1982 section 29 (this indicates in its definition that laws
are valid to the areas of the Local authorities).

14. The requirement for EIA and the level of study required are determined by CEA after
submission by the proponent of a Project Information Document (PID), plus supporting
information, if relevant. There are two possible outcomes:

15. Categorical Exclusion. The activity is not on the list of prescribed projects in the EIA
regulations, is not in or near a sensitive area, has not been the subject of public protest, and it is
clear from the PID and supporting information that the project will have no significant
environmental impacts. Environmental clearance is granted (with or without conditions) and the
project may proceed.
272

16. Environmental Assessment: All other projects require Environmental Assessment and the
CEA establishes a Scoping Committee to decide on the level of study (IEE or EIA) and prepare
Terms of Reference (ToR). Alternatively, if the project lies wholly within the jurisdiction of a single
government agency, only if it is a gazetted PAA. CEA may refer the project to this authority (as
the PAA) to administer the EIA process. A Technical Review Committee (TRC) reviews the
completed IEE or EIA report and recommends whether environmental approval shall be granted;
the final decision is made by CEA.

17. There are further compliance requirements prescribed by other certain legislation, in
particular the Coast Conservation Act, which requires clearance by the Department of Coast
Conservation and Coastal Resource Management (CCD) for any development activity or structure
in the coastal zone.''® An EPL from CEA is required for the operation of the completed facilities (a
list has been published by CEA).

18. No development or encroachment of any kind is permitted in archaeological reserves
declared under the Antiquities Ordinance No. 9 of 1940 as amended (Section 34). The Director
General of Archaeology is empowered to conduct an Archaeological Impact Assessment of areas
that may be affected by development or other projects proposed by the government or any person.

19. No construction activities are permitted in national reserves (under the jurisdiction of the
Department of Wildlife Conservation - the Fauna and Flora Protection Ordinance No. 2 of 1937,
as amended) and forest reserves (under the jurisdiction of the Forest Department see the Forest
Ordinance of 1907 as amended). Sanctuaries, also declared under the Fauna and Flora
Protection Ordinance, may include privately-held land. Clearance from the Department of Wildlife
Conservation is required if construction is proposed in sanctuaries. Construction within o mile (1.6
km) radius of a national reserve, sanctuary or buffer zone needs permission from the Department
of Wildlife Conservation (see the Fauna and Flora Protection Ordinance No. 2 of 1937, as
amended). Any development activity within a fishery reserve''® requires the permission and
approval of the Director of Fisheries and Aquatic Resources (see the Fisheries and Aquatic
Resources Act No. 2 of 1996). Any construction-taking place in close proximity to a forest reserve
must be approved and cleared by the Forest Department.

20. Using paddy land for a purpose other than agricultural cultivation without the written
permission of the Commissioner General is a punishable offence under the Agrarian Development
Act No. 46 of 2000 (Section 32). In addition to environmental clearance, approval from the local
authorities and CEA for site clearance; and consent from all relevant Pradeshiya Sabhas,
Provincial Councils, and Divisional Secretaries shall be obtained before construction begins.

21. Clearance shall be obtained for the proposed development activities, if the area is declared
under the UDA Act or Sri Lanka Land Reclamation and Development Corporation (SLLR and DC)
Act.

118 The coastal zone is defined in the Coast Conservation Act No. 57 of 1981 “as the area lying within a limit of 300
meters landward from mean high water line (MHWL). In the case of rivers, streams, lagoons or any other body of
water connected to the sea, either permanently or periodically, the landward boundary extends to a limit of 2 km
measured perpendicular to the straight base line drawn between the natural entrance points thereof and includes
waters of such rivers, streams and lagoons or any other body of water so connected to the sea.”

119 Certain areas adjoining earmarked reservoirs and water bodies can be declared as a fishery reserve with the
concurrence of the Ministry of Wildlife and Natural Resources.
Table 2 summarizes the application procedures for the main environmental permits.

273

Table 2: Summary of Procedure for Obtaining Environmental Permits Required by the

Governmen

t of Sri Lanka

[Legislation Regulatory, Agency [Summary of Procedure [rime scale

li. Central Environmental Authority - Environment Impact As:

sessment/Initial Environmental Examination (IEE/EIA) Clearance

National Environmental Act No. 47 of 1980\Central
ind amended Act No. 56 of 1988/Environmental
iovernment Gazette No. 772/22 of 24th|Authority (CEA)
June 1993 and No. 859/14 of 23rd February!
11995

[!.Proponent to submit Project InformationDuring Feasibility
Document to CEA Stage

B. CEA to designate Project Approving Authority]
(PAA)

B.PAA to appoint scoping committee; Issue off
[Tetms of Reference (ToR) for the EIA/IEE

6 days

.Proponent to conduct the environmental
assessment and submit report to PAA

One and half years

[5. PAA to check adequacy Hi

a days

comments

For EIA, report will be open for publid30 days

eport and forwarding comments
.PAA to recommend to CEA issuance ot
learance

|7. Technical Review Committee (TRC) to reviewB6 days

2. Coast Conservation Department Permit

|Conservation Act No. 57 of 1981 Department (CCD)

|Under Section 5, 14, 15 and 16 of Coast(Coast Conservation|1. Proponent to submit application to CCD. [During Feasibility
2. CCD to issue ToR for EIA/IEE [Stage

About 14 days

lassessment and submit report to CCD

3.Proponent to conduct the environmentalOne and half years

4.For EIA, CCD will (i) invite Coast

land (ii) open report for public comments
\5. CCD to review comments
|6.CCD to issue permit

\Conservation Advisory Council for comments;(maximum)

20 days

8. Environmental Protection License (EPL)

National Environmental Act No. 47 of 1980|\CEA
mended by Acts No. 56 of 1988 and No. 53}
bi 2000; Gazette Notification No. 1533/16)
lated 25.01.2008

2.CEA to conduct field inspection and
erification from relevant authorities F

[i Proponent to submit application to CEA __ Minimum of 30 days|

rior = to. —sithe
ommencement of
peration

li4 days

Recommendations

[TRC to review report
Proponent to pay license fee
CEA to issue EPL

CEA to prepare Inspection Report withli4 days

i. Archaeological Impact Assessment Survey

|Under Section 47 read with Section 43(b) ofDepartment of
Antiquities (Amendment) Act No. 24 of 1998;Archaeology

|Gazette Notification No. 1152/14 dated!
14.10.2000

Proponent to submit application to Department
f Archaeology.
IDA Regional Office to conduct Preliminai

During Feasibility

tage

|Observation and submit report to Department offAl
Archaeology.

\i) If there are no antiquities according to the
ecommendation and observation report, land|
ill be released for the project.

bout 30 days

proposed to carry out an archaeological impac
lassessment survey, steps will be taken t
onduct the survey including scoping with other
lagencies.

Department of Archaeology to call fo
quotations and = award ~— contract for
Archaeological Impact Assessment (AIA)
fsurvey

\ii) If the preliminary observation report hasB0 days

Selected agency to conduct AIA survey andl
|submit report to Department of Archaeology

2 days

report to Minister in charge of approval
Department of Archaeology to issue approval

Department off Archaeology to submit AlAlAbout 30 days

274

[Legislation Regulatory, Agency [Summary of Procedure [Time scale
5. Clearance from Department of Forest Conservation
|Under the ordinance enacted in 1907 No. 16Department of Fores{Proponent to submit application to DFC [During Feasibilit
Bl subsequent amendment No. 23, 1889Conservation (OFO) lstage
ind No. 65 of 2009.

10 conduct preliminary observation and submit
report to Conservator General of DFC for
lapproval

District Forest Office along with the DFC officialsAbout 60 days

\i) If the project is located within the core60 days
rotected area, the application will be rejected;

If the project will utilize resources from the fores
\timber or related) the application will bel
ejected (even if it is located outside thd
boundary and the buffer);

If the project is outside the boundaries andl
buffers of any Forest Reserves (FRs), DFC"
consent will be released.

DFC will refer to CEA if the proposed activitiesB0 days

ill cause negative impacts on forest
onservation areas and there will be extraction]
f resources involved.

DFC will become the project approving agenc

Under NEA, EIA will be conducted 1116 days

IDFC will release the approval with the
oncurrence of the CEA.

AIA = Archaeological Impact Assessment, CCD = Coast Conservation Department, CEA = Central Environmental
Authority, DA = Department of Archaeology, DFC = Department of Forest Conservation, EIA = Environmental Impact
Assessment, EPL = Environment Protection License, IEE = Initial Environmental Examination, PAA = Project Approving
Agency, SLLR&DC = Sri Lanka Land Reclamation and Development Corporation, ToR = Terms of Reference, UDA=
Urban Development Authority.

D. Environment Assessment and Review Framework Guidelines

Table 3: Environmental Criteria for Subproject Selection

[Components [Environmental Selection Guidelines Remarks
lH. [Overall Selection |Comply with all requirements of relevant national,
|Guideline tate, and local laws, rules, and guidelines.
\applicable to all \Site selection process will avoid where possible land acquisition]
omponents)

pend involuntary resettlement where possible including impacts on|
ulnerable persons and indigenous peoples.

reas, including notified reserved forests or biodiversityfunavoidable
onservation hotspots (sanctuary/national park, etc.).

ISite selection will avoid where possible locations in protectedApproval from concerned authority if

[Subproject location shall not result in destruction/disturbance t¢
historical and cultural places/values.

[The subproject will avoid where possible, and minimize to an
extent feasible facilities in locations with social conflicts.

[The subproject will avoid where possible tree cutting. Approval from Forest Department

Retain mature trees.

[The subproject will reflect inputs from public consultation and
biisclosure for site selection.

2. [Transmission
Distribution
[Substations

Lines,{Comply with all requirements of relevant national law. Provincial
Lines,

ind Local Authority regulations

[Locate all new facilities at least 100 m from houses, shops or anypistance restriction may be reviewed|
ther premises used by people, thus establishing a buffer zone toKlepencing on site availability and buffer

Feduce the effects of noise, dust and the visual appearance of th
ite. espective local authorities

one planning as well as by-laws off

ther hazards that might impair functioning or present a risk ofneeds to be reviewed.

ier Substations at sites where there is no risk of flooding orFlood statistics data of the project areal

iamage to its environs.

onsult the relevant national and/or local archaeological agencies|
fegarding the archaeological potential of proposed sites andl

ower lines to ensure that these are located in areas where there|
Is a low tisk of chance finds.

275

[Components

[Environmental Selection Guidelines.

[Remarks

Locate towers/poles within the Right of Way (RoW) of other linear]
tructures (roads, irrigation canals) as far as possible, to reduce|
he acquisition of new land.

[Ensure that transmission routes do not require the acquisition off
Jand from individual farmers in amounts that are a significant|
roportion of their total land holding (>10%).

[Subproject will be implemented only with consent of CEA

Retain mature trees.

substations

Solar and Wind FarmsOnly projects proposed or requested by the relevant agencies|
laugmentation

offshall be considered for implementation.

Subprojects shall involve improvements within the
boundary of existing facilities only.

[Ensure that any facilities involving hazardous or

olluting materials (e.g. waste oil disposal, SF6) are designed to]
hational and international standards, to protect human health]
both within and outside the facility.

here new facilities are required, these shall be sited on vacant|
{government land and ROWs where feasible.

[Ensure that waste disposal in constructed facilities are designed|

fo national and international standards.

Components for EARF Consideration

Table 4: Summary of Environmental Compliance Requirements of the Project

ithin the coastal zone

Subproject Subcomponent Applicable Legislation Statutory Authorizing Body
Requirement

INew Transmission/All subcomponents __in|National Environment Act (NEA) [Environmental [Central Environment

lines,  Distributionlsensitive areas [Clearance (EC) _[Authority (CEA)

lines, substations [All subcomponents _ fallingjCoast Conservation Act (Clearance Coastal Conservation

Department (CCD)

require site clearance INo. 29 of 1947, the Urban]
(Councils Ordinance No. 61 of
11939 and the Pradeshiya Sabha}
|Act No. 15 of 1987 as amended

|All subcomponents _ that/Municipal Councils OrdinanceClearance

Municipal Councils]
lUrban Councils and
IPradeshiya Sabhas

require cutting of trees lo of 1951

|All subcomponents __that|Felling of Trees (Control) Act NofTree-cutting Permit

|Forest Department

Imile (1.6 km) radius of alOrdinance No. 2 of 1937 as|
lnational reserve, sanctuary, oramended
buffer zone

|All subcomponents within a 1Fauna and Flora Protection(Clearance

[Department of Wildlife]
\Conservation

roximity of a reserve forest_las amended

|All subcomponents in close|Forests Ordinance No. 16 of 1907\Clearance

|Forest Department

|All subcomponents in andlFisheries and Aquatic ResourcesClearance

Director of Fisheries and]

laround fishery reserves [Act No. 2 of 1996 lAquatic Resources

[All subcomponent in proximity/Antiquities Ordinance No. 9 ofClearance Department of
f archaeological reserves _ [1940 as amended archaeology

IAI subcomponent in andjrrigation Development Act Clearance Director, Trrigation|

laround irrigation development Department

All subcomponent in andiyna ct No. 41 1978 and No. 4|

require site clearance INo. 29 of 1947, the Urban]
(Councils Ordinance No. 61 off
11939 and the Pradeshiya Sabhal
|Act No. 15 of 1987 as amended

jarchaeological reserves, 4990 \Clearance [Regional Director UDA
jaround UDA declared areas
‘Solar Park, WindAll subcomponents inINEA IEC CEA
[Farm sensitive areas
|All subcomponents _ falling\Coast Conservation Act \Clearance {CCD
ithin the coastal zone
|All subcomponents  that/Municipal Councils Ordinance|Clearance (Municipal Councils

lUrban Councils and
Pradeshiya Sabhas

require cutting of trees lo of 1951

|All subcomponents __that|Felling of Trees (Control) Act No|Tree-cutting Permit

[Forest Deparment

Imile (1.6 km) radius of alOrdinance No. 2 of 1937 as|
lnational reserve, sanctuary, ofamended
buffer zone

|All subcomponents within a 1|Fauna and Flora Protection\Clearance

[Department of Wildlife}
(Conservation

276

Subproject subcomponent Applicable Legislation Statutory Authorizing Body
Requirement

[All subcomponents in closelForests Ordinance No. 16 of 1907(Clearance Forest Department
roximity of a reserve forest_las amended

Al subcomponents in andjFisheries and Aquatic Resources(learance [Director of Fisheries and

laround fishery reserves [Act No. 2 of 1996 Aquatic Resources

[All subcomponent in proximityAntiquities Ordinance No. 9 of(Clearance [Department of
f archaeological reserves [1940 as amended Archaeology

|All subcomponents in andJFisheries and Aquatic Resources(Clearance [Director of Fisheries and

laround fishery reserves [Act No. 2 of 1996 Aquatic Resources

[All subcomponent in proximityAntiquities Ordinance No. 9 of(Clearance [Department of
f archaeological reserves [1940 as amended Archaeology

CCD= Department of Coast Conservation and Coastal Resource Management, CEA = Central Environment Authority,
EC = Environmental Clearance, NEA = National Environment Act, UDA = Urban Development Authority.

E. Applicable International Environmental Agreements

22. In addition to national rules and regulations, international conventions such as the
International Union for Conservation of Nature and Natural Resources (IUCN), Convention on
International Trade in Endangered Species of Wild Fauna and Flora (CITES), Convention on
Migratory Species of Wild Animals (CMS) and Ramsar Convention on Wetlands of International
Importance are applicable for selection and screening of subprojects under restricted/sensitive
areas. Sri Lanka is a party to these conventions.

(i) International Union for Conservation of Nature and Natural Resources
(IUCN). The IUCN Red List of Threatened Species (also known as the IUCN Red List or
Red Data List), founded in 1963, is a comprehensive inventory of the global conservation
status of plant and animal species. The IUCN is an authority on the conservation status of
species. A series of Regional Red Lists are produced by countries or organizations, which
assess the risk of extinction to species within a political management unit. The IUCN Red
List is set upon precise criteria to evaluate the extinction risk of thousands of species and
subspecies. These criteria are relevant to all species and all regions of the world. The aim
is to convey the urgency of conservation issues to the public and policy makers, as well
as help the international community to try to reduce species extinction.

(ii) Convention on Migratory Species of Wild Animals (CMS). CMS was adopted
in 1979 and entered into force on 1 November 1983. CMS, also known as the Bonn
Convention, recognizes that local authorities must be the protectors of migratory species
that live within or pass through their national jurisdictions, and aims to conserve terrestrial,
marine, and avian migratory species throughout their ranges. Migratory species
threatened with extinction are listed on Appendix | of the Convention. CMS parties strive
towards strictly protecting these species, conserving or restoring the places where they
live, mitigating obstacles to migration and controlling other factors that might endanger
them. Migratory species that need or would significantly benefit from international
cooperation are listed in Appendix II of the Convention, and CMS encourages the range
states to conclude global or regional agreements.

(iii) | Convention on International Trade in Endangered Species of Wild Fauna and
Flora (CITES). It is an international agreement between governments. Its aim is to ensure
that international trade in specimens of wild animals and plants does not threaten their
survival. CITES was first formed, in the 1960s. Annually, international wildlife trade is
estimated to be worth billions of dollars and includes millions of plant and animal
specimens. The trade is diverse, ranging from live animals and plants to a vast array of
wildlife products derived from them, including food products, exotic leather goods, wooden

F.

277

musical instruments, timber, tourist curios and medicines. Levels of exploitation of some
animal and plant species are high and the trade in them, together with other factors, such
as habitat loss, is capable of heavily depleting their populations and even bringing some
species close to extinction. Many wildlife species in trade are not endangered, but the
existence of an agreement to ensure the sustainability of the trade is important in order to
safeguard these resources for the future. Because the trade in wild animals and plants
crosses borders between countries, the effort to regulate it requires international
cooperation to safeguard certain species from over-exploitation.

(iv) Ramsar Convention on Wetlands of International Importance 1971. The
Convention on Wetlands of International Importance, called the Ramsar Convention, is an
intergovernmental treaty that provides the framework for national action and international
cooperation for the conservation and wise use of wetlands and their resources. The
Ramsar Convention is an international treaty for the conservation and sustainable
utilization of wetlands The Ramsar Convention is the only global environmental treaty that
deals with a particular ecosystem. According to the Ramsar list of Wetlands of Internationa
Importance, there are five designated wetlands in Sri Lanka need to be protected.
Activities undertaken in the proximity of Ramsar wetlands shall follow the guidelines of the
convention. Sri Lanka presently has 5 sites designated as Wetlands of International
Importance, with a surface area of 32,372 hectares.

(v) United Nations Educational, Scientific and Cultural Organization (UNESCO)
World Heritage Convention. The most significant feature of the 1972 World Heritage
Convention is that it links together in a single document the concepts of nature
conservation and the preservation of cultural properties. The Convention recognizes the
way in which people interact with nature, and the fundamental need to preserve the
balance between the two. The convention defines the kind of natural or cultural sites, which
can be considered for inscription on the World Heritage List. The convention sets out the
duties of states parties in identifying potential sites and their role in protecting and
preserving them. By signing the Convention, each country pledges to conserve not only
the World Heritage sites situated on its territory, but also to protect its national heritage.
The states parties are encouraged to integrate the protection of the cultural and natural
heritage into regional planning programs, set up staff and services at their sites, undertake
scientific and technical conservation research, and adopt measures, which give this
heritage a function in the day-to-day life of the community. It also encourages states
parties to strengthen the appreciation of the public for World Heritage properties and to
enhance their protection through educational and information programs.

Asian Development Bank’s Safeguards Policies

Asian Development Bank’s Environment Categorization

23.

The ADB’s Safeguard Policy Statement (SPS) 2009 is applicable to all projects. These

projects can be categorized as A, B, C or Fl. Table F1.1 provides a list of categorization of the
activities related to Environment, Safeguards, as per ADB’s Safeguard Policy Statement 2009
requirements:
278

Table F1.1: | Environment Safeguards Categorization: Definition

Category

Environment

A— Significant

Investments that anticipate significant adverse environmental
impacts that are irreversible, diverse, or unprecedented. These
impacts may affect an area larger than the sites or facilities subject
to physical works.

B — Less Significant

investments with potential adverse impacts that are site-specific,
few if any of them are irreversible, and in most cases mitigation
measures can be more readily designed than for Category A
investments.

C — Minimal or No Impact

Investments that have minimal or no adverse environmental

impacts.

Fl — Financial Intermediation | Investment of ADB funds through financial intermediaries (Fl)

ADB Prohibited Investment Activities List (PIAL)

24. At an initial stage of identifying project activities, the ADB's Prohibited Investment Activities

List (described below) will apply. If the investment involves a prohibited activity, CEB will not
consider the investment.

25. The following type of projects do not qualify for Asian Development Bank financing:

(i) production or activities involving harmful or exploitative forms of forced labor'®° or
child labor;1?"

(ii) production of or trade in any product or activity deemed illegal under host country
laws or regulations or international conventions and agreements or subject to
international phase outs or bans, such as (a) pharmaceuticals,” pesticides, and
herbicides, 17° (b) ozone-depleting substances, '** (c) polychlorinated
biphenyls '° and other hazardous chemicals, '* (d) wildlife or wildlife products
regulated under the Convention on International Trade in Endangered Species of
Wild Fauna and Flora,'?” and (e) trans-boundary trade in waste or waste
products;'26

(iii) production of or trade in weapons and munitions, including paramilitary materials;

(iv) production of or trade in alcoholic beverages, excluding beer and wine;'°

120 Forced labor means all work or services not voluntarily performed, that is, extracted from individuals under threat of
force or penalty

121 Child labor means the employment of children whose age is below the host country's statutory minimum age of
employment or employment of children in contravention of International Labor Organization Convention No. 138
"Minimum Age Convention" (www.ilo.org).

122 A list of pharmaceutical products subject to phaseouts or bans is available at http://www.who.int.

123 A list of pesticides and herbicides subject to phaseouts or bans is available at http://www.pic.int.

124 A list of the chemical compounds that react with and deplete stratospheric ozone resulting in the widely publicized
ozone holes is listed in the Montreal Protocol, together with target reduction and phaseout dates. Information is
available at http://www.unep.org/ozone/montreal.shtml.

128 A group of highly toxic chemicals, polychlorinated biphenyls are likely to be found in oil-filled electrical transformers,
capacitors, and switchgear dating from 1950 to 1985.

126 A list of hazardous chemicals is available at http:/Awww.pic.int.

"7 A list is available at http:/Avww.cites.org.

128 As defined by the Basel Convention; see http:/www.basel.int.

129 This does not apply to investee companies who are not substantially involved in these activities. Not substantially
involved means that the activity concerned is ancillary to an investee company's primary operations.

279

(v) production of or trade in tobacco;

(vi) gambling, casinos, and equivalent enterprises;

(vii) production of or trade in radioactive materials,’ including nuclear reactors and
components thereof;

(viii) production of, trade in, or use of unbonded asbestos fibers;'*"

(ix) commercial logging operations or the purchase of logging equipment for use in
primary tropical moist forests or old-growth forests; and

(x) marine and coastal fishing practices, such as large-scale pelagic drift net fishing
and fine mesh net fishing, harmful to vulnerable and protected species in large
numbers and damaging to marine biodiversity and habitats.

ADB SPS Requirements (SR1): Environment Policy

26. ADB's SPS sets out the policy objectives, scope and triggers, and principles for the
environmental safeguards. To achieve the policy objectives and deliver the policy principles, ADB
carries out the actions described in the “Policy Delivery Process” (subsection “B” of the SPS). To
help borrowers/clients and their projects achieve the desired outcomes, ADB adopts a set of
specific safeguard requirements that borrowers/clients are required to meet in addressing
environmental and social impacts and risks. ADB staff, through their due diligence, review, and
supervision, will ensure that borrowers/clients comply with these requirements during project
preparation and implementation. These safeguard requirements are as follows:

Objectives: The objective of ADB’s due diligence for the Project loan is that the Executing Agency
ensures the environmental soundness and sustainability of projects and to support the integration
of environmental considerations into the project decision-making process.

Scope and Triggers: Environmental safeguards are triggered if a project is likely to have potential
environmental risks and impacts.

Policy principles:
. Use screening process for each proposed project to determine the appropriate

extent and type of environmental assessment so that appropriate studies are
undertaken commensurate with the significance of potential impacts and risks.

. Conduct an environmental assessment for each proposed project to identify
potential direct, indirect, cumulative, and induced impacts and risks to physical,
biological, socioeconomic (including impacts on livelihood through environmental
media, health and safety, vulnerable groups, and gender issues), and physical
cultural resources in the context of the project's area of influence. Assess potential
transboundary and global impacts, including climate change. Use strategic
environmental assessment where appropriate.

° Examine alternatives to the project's location, design, technology, and
components and their potential environmental and social impacts and document
the rationale for selecting the particular alternative proposed. Also consider the no
project alternative.

. Avoid, and where avoidance is not possible, minimize, mitigate, and/or offset
adverse impacts and enhance positive impacts by means of environmental

130 This does not apply to the purchase of medical equipment, quality control (measurement) equipment, and any
equipment for which ADB considers the radioactive source to be trivial and adequately shielded.

131 This does not apply to the purchase and use of bonded asbestos cement sheeting where the asbestos content is
less than 20%.
280

planning and management. Prepare an environmental management plan (EMP)
that includes the proposed mitigation measures, environmental monitoring and
reporting requirements, related institutional or organizational arrangements,
capacity development and training measures, implementation schedule, cost
estimates, and performance indicators. Key considerations for EMP preparation
include mitigation of potential adverse impacts to the level of no significant harm
to third parties, and the polluter pays principle.

Carry out meaningful consultation with affected people and facilitate their informed
participation. Ensure women’s participation in consultation. Involve stakeholders,
including affected people and concerned nongovernment organizations, early in
the project preparation process and ensure that their views and concerns are
made known to and understood by decision makers and taken into account.
Continue consultations with stakeholders throughout project implementation as
necessary to address issues related to environmental assessment. Establish a
grievance redress mechanism to receive and facilitate resolution of the affected
people’s concerns and grievances regarding the project's environmental
performance.

Disclose a draft environmental assessment (including the EMP) in a timely
manner, before project appraisal, in an accessible place and in a form and
language(s) understandable to affected people and other stakeholders. Disclose
the final environmental assessment, and its updates if any, to affected people and
other stakeholders.

Implement the EMP and monitor its effectiveness. Document monitoring results,
including the development and implementation of corrective actions, and disclose
monitoring reports.

Do not implement project activities in areas of critical habitats, unless (i) there are
no measurable adverse impacts on the critical habitat that could impair its ability
to function, (ii) there is no reduction in the population of any recognized
endangered or critically endangered species, and (iii) any lesser impacts are
mitigated. If a project is located within a legally protected area, implement
additional programs to promote and enhance the conservation aims of the
protected area. In an area of natural habitats, there must be no significant
conversion or degradation, unless (i) alternatives are not available, (ii) the overall
benefits from the project substantially outweigh the environmental costs, and (iii)
any conversion or degradation is appropriately mitigated. Use a precautionary
approach to the use, development, and management of renewable natural
resources.

Apply pollution prevention and control technologies and practices consistent with
international good practices as reflected in internationally recognized standards
such as the World Bank Group’s Environmental, Health and Safety Guidelines.
Adopt cleaner production processes and good energy efficiency practices. Avoid
pollution, or, when avoidance is not possible, minimize or control the intensity or
load of pollutant emissions and discharges, including direct and indirect
greenhouse gases emissions, waste generation, and release of hazardous
materials from their production, transportation, handling, and storage. Avoid the
use of hazardous materials subject to international bans or phase-outs. Purchase,
use, and manage pesticides based on integrated pest management approaches
and reduce reliance on synthetic chemical pesticides.

Provide workers with safe and healthy working conditions and prevent accidents,
injuries, and disease. Establish preventive and emergency preparedness and
281

response measures to avoid, and where avoidance is not possible, to minimize,
adverse impacts and risks to the health and safety of local communities.
Conserve physical cultural resources and avoid destroying or damaging them by
using field-based surveys that employ qualified and experienced experts during
environmental assessment. Provide for the use of “chance find” procedures that
include a pre-approved management and conservation approach for materials
that may be discovered during project implementation.
282

Annexure 2. Ecology Study

Table 1. Plant species found in and around the proposed wind power park, Mannar

Family Species Sinhala Name H TS | NCS| GCS
Acanthaceae Asystasia gangetica Puruk H In NA
Acanthaceae Dipteracanthus prostratus | Nil-puruk H In NA
Acanthaceae Avicennia marina Manda Ss In LC
Aizoaceae Sesuvium portulacastrum Maha-sarana H In NT | NA
Aizoaceae Trianthema decandra Maha-sarana H In NT | NA
Amaranthaceae Achyranthes aspera Karal haba H In NA
Amaranthaceae Aerva lanata Polpala H In NA
Amaranthaceae Pupalia lappacea Wal karal heba H In NA
Apocynaceae Carissa spinarum Heen-Karamba Ss In NA
Apocynaceae Calotropis gigantea Wara Ss In NA
Apocynaceae Dregea volubilis Kiri-Anguna Cc In NA
Apocynaceae Hemidesmus indicus lramusu Cc In NA
Apocynaceae Oxystelma esculentum Usepale Cc In LC
Apocynaceae Pentatropis capensis Cc In NA
Apocynaceae Pergularia daemia Wissani Cc In NA
Apocynaceae Secamone emetica Mudu Kiriya Cc In NA
Apocynaceae Tylophora indica Mudu-bin-nuga Cc In NA
Arecaceae Borassus flabellifer Thal T | NA
Arecaceae Cocos nucifera Pol T | NA
Arecaceae Phonix pusilla Wal indi T In NA
Aristolochiaceae Aristolochia indica Sapsanda Cc In NA
Asparagaceae Asparagus racemosus Heen hathavariya Cc In NA
Asteraceae Blumea obliqua Mudu-mahana H In NA
Asteraceae Eclipta prostrata Kikirindi H In NA
Asteraceae Emilia sonchifolia Kadupahara H In NA
Asteraceae Epaltes divaricata Heen-mudu-mahana H In NA
Asteraceae Launaea sarmentosa H In NA
Asteraceae Vernonia cinerea Monorakudumbiya H In NA
Asteraceae Vernonia zeylanica Papula iS} E NA
Asteraceae Wedelia chinensis Ranwan-kikirindi H In NA
Asteraceae Wollastonia biflora Mudu-Gampalu iS} In NA
Asteraceae Xanthium indicum Uru-kossa H In NA
Boraginaceae Cordia monoica Lolu T In NA
Boraginaceae Ehretia laevis Ss In NA
Boraginaceae Ehretia microphylla Hin-Thambala iS} In NA
Boraginaceae Heliotropium indicum Et-honda H In NA
Cactaceae Opuntia dillenii Katu-pathok Ss I NA
Capparaceae Capparis brevispina Wal-dehi Ss In NT | NA
Capparaceae Capparis divaricata Wellangiriya Ss In NA
Capparaceae Capparis sepiaria Rila Katu Cc In NA
Capparaceae Capparis zeylanica Sudu-wellangiriya iS} In NA
Celastraceae Cassine glauca Neralu T E NA
Celastraceae Gymnosporia emarginata Katu pila Ss In NA
Celastraceae Pleurostylia opposita Panakka T In NA
Celastraceae Salacia chinensis Heen-himbutu-wel Cc In NT | NA
Cleomaceae Cleome viscosa Ran-manissa H In NA
Colchicaceae Gloriosa superba Niyagala Cc In NA
Combretaceae Lumnitzera racemosa Beriya T In NT LC

Family Species Sinhala Name H TS | NCS| GCS
Combretaceae Terminalia catappa Kottamba T I NA
Commelinaceae Commelina benghalensis Diya-meneriya H In Lc
Commelinaceae Commelina petersii H In Lc
Commelinaceae Cyanotis axillaris H In NA
Commelinaceae Murdannia spirata H In LC
Connvolvulaceae Cuscuta campastre H In LC
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu Cc In NA
Connvolvulaceae Ipomoea pes-tigridis Divi-pahura Cc In NA
Connvolvulaceae Ipomoea sp. Cc In NA
Connvolvulaceae Ipomoea violacea Cc In NA
Cucurbitaceae Citrullus lanatus Komadu Cc | NA
Cucurbitaceae Coccinia grandis Kowakka Cc In NA
Cucurbitaceae Momordica dioica Mal-thumba, Thumba C In NA
karavila
Cucurbitaceae Trichosanthes cucumerina_| Dum-mella Cc In NA
Cyperaceae Cyperus arenarius Mudu-kalanduru Gl In LC
Ebenaceae Diospyros vera Kaluhabaraliya T In LC
Euphorbiaceae Euphorbia antiquorum Daluk T In NA
Euphorbiaceae Euphorbia hirta Bu-dada-kiriya H In NA
Euphorbiaceae Euphorbia indica Ela-dada-kiriya H In NA
Euphorbiaceae Euphorbia rosea Mudu-dada-kiriya H In NA
Euphorbiaceae Excoecaria agallocha Talakiriya T In LC
Fabaceae Abrus precatorius Olinda Cc In NA
Fabaceae Acacia chundra Rat-kihiriya T In NA
Fabaceae Acacia eburnea Gini andara Ss In NA
Fabaceae Acacia leucophloea Maha-Andara T In LC
Fabaceae Acacia planifrons T In NA
Fabaceae Albizia amara Ilha T In NT | NA
Fabaceae Alysicarpus vaginalis Aswenna H In NA
Fabaceae Bauhinia acuminata Koboleela T | NA
Fabaceae Bauhinia racemosa Maila T In NA
Fabaceae Caesalpinia bonduc Kumburu-Wel Cc In NA
Fabaceae Canavalia cathartica c In NA
Fabaceae Canavalia rosea. Mudu-awara Cc In NA
Fabaceae Crotalaria retusa Kaha-Andanahiriya Ss In NA
Fabaceae Derris trifoliata Kala-wel Cc In NA
Fabaceae Desmodium triflorum Heen-undupiyaliya H In NA
Fabaceae Dicerma biarticulatum Ss In NA
Fabaceae Dichostachys cinerea Katu andara iS} In NA
Fabaceae Indigofera colutea H In NT | NA
Fabaceae Indigofera oblongifolia Nari Mun Ss In vu | LC
Fabaceae Indigofera tinctoria Nil-Awariya Ss In NA
Fabaceae Mimosa pudica Nidi-kumba H I NA
Fabaceae Prosopis juliflora Katu-siyambala T I NA
Fabaceae Senna auriculata Ranawara T In NA
Fabaceae Stylosanthes fruticosa Wal-Nanu H In NA
Fabaceae Tamarindus indica Siyambala T | NA
Fabaceae Tephrosia purpurea Katuru pila iS} In NA
Fabaceae Tephrosia villosa Bu-Pila iS} In NA
Fabaceae Vigna marina Lee ma Cc In EN | NA
Fabaceae Vigna trilobata Bin-me Cc In NT | NA
Gentianaceae Enicostema axillare H In NA

284

Family Species Sinhala Name H TS | NCS| GCS
Gisekiaceae Gisekia pharnaceoides Atthiripala H In NA
Lamiaceae Clerodendrum inerme Wal-Gurenda Ss In NA
Lamiaceae Anisomeles indica Yak-wanassa H In NA
Lamiaceae Gmelina asiatica Demata Ss In NA
Lamiaceae Hyptis suaveolens Ali thala Ss I NA
Lamiaceae Leucas zeylanica Geta-Thumba H In NA
Lamiaceae Ocimum americanum Heen-tala H In NA
Lamiaceae Platostoma menthoides H In NA
Lamiaceae Premna obtusifolia Maha-midi Ss In NA
Lamiaceae Vitex negundo Nika T In NA
Lauraceae Cassytha filiformis Ss In NA
Lythraceae Ammannia baccifera H In NA
Lythraceae Pemphis acidula Muhudu Wara iS} In NT Lo
Malvaceae Hibiscus surattensis Hin-napiriththa iS} In NA
Malvaceae Hibiscus tiliaceus Wal Beli T In NA
Malvaceae Sida cordata Bevila H In NA
Malvaceae Thespesia populnea Gansuriya T In LC
Malvaceae Corchorus aestuans Jaladara H | LC
Malvaceae Grewia orientalis Wel-keliya Ss In NA
Malvaceae Melochia corchorifolia Gas-kura H In NA
Malvaceae Triumfetta pentandra Epala Ss In NA
Malvaceae Waltheria indica Punnikki Ss In NA
Meliaceae Azadirachta indica Kohomba T | NA
Menispermaceae Hyserpa nitida Niri-wel Ss In EN | NA
Menispermaceae Tinospora cordifolia Rasa-Kinda Cc In VU | NA
Menispermaceae Tinospora sinensis Rasa Kinda Cc In DD | NA
Molluginaceae Glinus oppositifolius Heen-ala H In NA
Moraceae Ficus benghalensis Maha-Nuga T In NA
Moraceae Ficus racemosa Attikka T In NA
Moraceae Ficus virens Kalawalla T In NA
Myrtaceae Syzygium cumini Ma-Dan T In NA
Nyctaginaceae Boerhavia diffusa Pita-sudu-pala H In NA
Nyctaginaceae Boerhavia eracta H In NA
Ochnaceae Ochna lanceolata Bo-Kera Ss In NA
Ochnaceae Ochna obtusata Mal-Kera Ss In NA
Olacaceae Olax imbricata Telatiya Ss In NT | NA
Olacaceae Olax scandens Ss In NA
Opiliaceae Cansjera rheedii Eta-Muru iS} In NA
Orobanchaceae Sopubia delphinifolia H In NA
Orobanchaceae Striga angustifolia H In NT | NA
Pandanaceae Pandanus odorifer Mudu keyiya Ss In Lc
Passifloraceae Passiflora foetida Pada wel Cc | NA
Pedaliaceae Pedalium murex Et-Nerenchi H In LC
Phyllanthaceae Phyllanthus amarus Pitawakka H In NA
Phyllanthaceae Phyllanthus H In NA
maderaspatensis
Phyllanthaceae Phyllanthus reticulatus Wel-Kaliya Ss In NA
Phyllanthaceae Sauropus bacciformis Eth-pitawakka H In NA
Phyllanthaceae Breynia vitis-idaea Gas-kayila iS} In NA
Phyllanthaceae Flueggea leucopyrus Heen Katu pila Ss In NA
Plantaginaceae Bacopa monnieri Lunuwila H In Lc
Plantaginaceae Scoparia dulcis Wal koththamalli H 1 NA

Family Species Sinhala Name H TS | NCS| GCS
Poaceae Panicum repens Etora G In NA
Poaceae Spinifex littoreus Maha-rawana-revula G In NA
Putranjiavaceae Drypetes sepiaria Wira T In NA
Rhamnaceae Colubrina asiatica Tel hiriya iS} In VU | NA
Rhamnaceae Scutia myrtina Ss In LC
Rhamnaceae Ziziphus mauritiana Dabara T In NA
Rhamnaceae Zizyphus oenopila Hin-Eraminia s In NA
Rhizophoraceae Rhizophora mucronata Maha Kadol T In Lo
Rubiaceae Benkara malabarica Pudan Ss In NA
Rubiaceae Canthium coromandelicum | Kara Ss In NA
Rubiaceae Catunaregam spinosa Kukuruman Ss In NA
Rubiaceae Hydrophylax maritima Mudu getakola H In NA
Rubiaceae lxora pavetta Maha-Rathambala T In NA
Rubiaceae Morinda coreia Ahu T In LC
Rubiaceae Oldenlandia biflora Heen kaududala H In NA
Rubiaceae Oldenlandia umbellata Saummal H In NA
Rubiaceae Paederia foetida Apasu madu Cc | NA
Rubiaceae Spermacoce articularis H In NA
Rubiaceae Spermacoce hispida Hin-geta-kola H In NA
Rubiaceae Tarenna asiatica Tarana Ss In NA
Rutaceae Limonia acidissima Divul T In NA
Rutaceae Pleiospermium alatum Tunpath-Kurundu T In NA
Rutaceae Toddalia asiatica Kudu-Miris Cc In NA
Salicaceae Flacourtia indica Uguressa Ss | NA
Salvadoraceae Azima tetracantha Wel dehi Ss In NA
Salvadoraceae Salvadora persica Malittan T In NT | NA
Sapindaceae Allophylus cobbe Kobbe s In NA
Sapindaceae Dodanaea viscosa Et-Werella T In NA
Sapindaceae Filicium decipiens Pihimbiya T In NA
Sapindaceae Lepisanthes tetraphylla Dambu T In NA
Sapotaceae Manilkara hexandra Palu T In VU | NA
Solanaceae Physalis peruviana H I NA
Solanaceae Solanum melongena Ela-Batu Ss | NA
Solanaceae Solanum trilobatum Wal-tibbatu Ss In NA
Typhaceae Typha agustifolia Hambu-pan Ss In LC
Urticaceae Pouzolzia zeylanica H In NA
Vahliaceae Vahlia dichotoma H In EN | NA
Verbenaceae Lantana camera Rata-hinguru Ss | NA
Verbenaceae Phyla nodiflora Herimana-detta H In LC
Verbenaceae Stachytarpheta urticaefolia_| Nil-nakuta H I NA
Vitaceae Cissus quadrangularis Heeressa Cc In NA
Vitaceae Cyphostemma setosum Cc In NT Lo
Xanthorrhoeaceae_| Aloe vera Komarica H | NA
Family Species Sinhala Name H TS | NCS} NA
Zygophyllaceae Tribulus terrestris Heen-nerenchi H In NA

C =creeper, E = endemic, EN = endangered, G = grass, Gl = grass-like, H = herb, | = introduced (including naturalized

exotics), In

threatened, S = shrub, T = tree, TS = taxonomic status, VU = vulnerable.

indigenous, LC = least concern, NA = not available, NCS = national conservation status, NT = near

286

Fauna Species Recorded

Family Scientific Name English Name Sinhala Name TS_|NCS | GCS
IBUTTERFLIES
Nymphalidae Acraea violae Tawny costor Thambily panduru- N NE LC
Nymphalidae Danaus chrysippus Plain tiger Podu koti-thambiliya N NE LC
Nymphalidae Phalanta phalantha Leopard Podu thith-thambiliya N NE LC
Papilionidae Pachliopta hector Crimson rose Maha rosa papilia N NE LC
Papilionidae Papilio polytes Common mormon Kalu papilia N NE LC
Pieridae Appias galene Lesser albatross Kuda sudana E NE LC
Pieridae Catopsilia pomona Lemon emigrant Kaha piyasariya N NE LC
Pieridae Cepora nerissa Common gull Podu Punduru-sudana N NE LC
Pieridae Delias eucharis Jezebel Podu Maha-sudda N NE LC
Pieridae Eurema hecabe Common grass yellow Maha kahakolaya N NE LC
Pieridae Ixias pyrene Yellow orange tip Kaha maha sudana N NE LC
Pieridae Leptosia nina Psyche Kalu-thith sudda N NE LC
REPTILES
Agamidae Calotes versicolor Common garden lizard Gara katussa N LC LC
Agamidae Sitana devakai Devaka's Fanthroat lizard_| Vali katussa E NE NE
Gekkonidae Hemidactylus frenatus Common house-gecko Sulaba gehuna N LC LC
Gekkonidae Hemidactylus Bark Gecko Kimbul Huna N LC LC
Viperidae Echis carinatus Saw scaled Viper Weli Polonga N VU NE
IBIRDS
Accipitridae Accipiter badius Shikra Kurulugoya N LC LC
Accipitridae Haliaeetus leucogaster__| White-bellied Sea-eagle Kusa-ali Muhudukussa N LC LC
Accipitridae Haliastur indus Brahminy Kite Bamunu Piyakussa N LC LC
Accipitridae Hieraaetus pennatus Booted Eagle Kesarupa Rajaaliya M NE LC
Accipitridae Milvus migrans Black Kite Bora Parakussa N LC LC
Accipitridae Spizaetus cirrhatus Changeable Hawk Eagle __| Perali Kondakussa N LC LC
Aegithinidae Aegithina tiphia Common lora Podu lorawa N LC LC
Alaudidae Alauda gulgula Oriental Skylark Peradigu Ahas Thulikawa N LC LC
Alaudidae Eremopterix grisea Ashy-crowned Sparrow Kirulalu Gekurulu- N LC LC
Alaudidae Mirafra affinis Rufous-winged Bushlark Rathpiya Akul-thulikawa N LC LC
Alcedinidae Halcyon smyrnensis White-throated Kingfisher | Layasudu Madi-pilihuduwa N LC LC
Apodidae Cypsiurus balasiensis Asian Palm Swift Asiaa Thal-thurithaya N LC LC
Ardeidae Ardea cinerea Grey Heron Alu Koka N LC LC
Ardeidae Ardeola grayii Indian Pond Heron Kana-koka N LC LC

Family Scientific Name English Name Sinhala Name TS_| NCS | GCS
Ardeidae Bubulcus ibis Cattle Egret Geri-koka N LC LC
Ardeidae Casmerodius albus Great Egret Sudu maha-koka N Lo LC
Ardeidae Egretta garzetta Little Egret Punchi Anu-koka N LC LC
Ardeidae Egretta gularis Western Reef Egret Para Anu-koka M NE LC
Ardeidae Mesophoyx intermedia _| Intermediate Egret Sudu Madi-koka N LC LC
Ardeidae Nycticorax nycticorax Black-crowned Night Heron] Ra kana-koka N NT LC
Artamidae Artamus fuscus Ashy Wood Swallow Alu Wanalihiniya N LC LC
Campephagidae | Tephrodornis Common Woodshrike Podu Wana-saratiththa E LC LC
Caprimulgidae__| Caprimulgus atripennis | Jerdon's Nightjar Digupenda Bimbassa N Lc LC
Charadriidae Charadrius alexandrinus | Kentish Plover Kenti Oleviya N/M | VU LC
Charadriidae Charadrius hiaticula Common Ringed Plover Loku Mala Oleviya M NE LC
Charadriidae Charadrius leschenaultii_| Greater Sand Plover Raja Wali Oleviya M NE LC
Charadriidae Charadrius mongolus Lesser Sand Plover Heen Wali Oleviya M NE LC
Charadriidae Pluvialis fulva Pacific Golden Plover Sethkara Ran Maha- M NE LC
Charadriidae Pluvialis squatarola Grey Plover Alu Maha-oleviya M NE LC
Charadriidae Vanellus indicus Red-wattled Lapwing Rath-yatimal Kirella N LC LC
Charadriidae Vanellus malabaricus Yellow-wattled Lapwing Kaha-yatimal Kirella N LC LC
Chloropseidae | Chloropsis jerdoni Blue-winged Leafbird Nilpiya Kolarisiya N LC LC
Ciconiidae Mycteria leucocephala Painted Stork Lathuwakiya N LC NT
Cisticolidae Cisticola juncidis Zitting Cisticola lri Pawansariya N LC LC
Cisticolidae Prinia inornata Plain Prinia Sarala Priniya N LC LC
Cisticolidae Prinia socialis Ashy Prinia Alu Priniya N LC LC
Columbidae Columba livia Rock Pigeon Podu Paraviya N CR LC
Columbidae Streptopelia chinensis Spotted Dove Alu Kobeiyya N LC LC
Columbidae Streptopelia decaocto Eurasian Collard Dove Mala Kobeiyya N NT LC

\Columbidae \Treron bicincta Orange-breasted Laya-ran Batagoya N LC LC
Green- pigeon
Coraciidae Coracias benghalensis ndian Roller Dumbonna N LC LC
Corvidae Corvus levaillantii Large-billed Crow Kalu Kaputa N LC LC
Corvidae Corvus splendens House Crow Kolamba Kaputa N LC LC
Cuculidae Centropus sinensis Greater Coucal Ati-kukula N LC LC
Cuculidae Clamator jacobinus Pied Cuckoo Gomara Kondakoha N LC LC
Cuculidae Eudynamys scolopacea_| Asian Koel Kowula N LC LC
Cuculidae Phaenicophaeus Blue-faced Malkoha Wathanil Malkoha N LC LC
Dicaeidae Dicaeum erythrorhynchos| Pale-billed Flowerpecker__| Lathudu Pililichcha N LC LC
Dicruidae Dicrurus macrocercus Black Drongo Kalu Kawuda N LC LC

287

287
288

Family Scientific Name English Name Sinhala Name TS_| NCS | GCS
Haematopodidae| Haematopus ostralegus_| Eurasian Oystercatcher Eurasia Bolugulla M NE LC
Hirundinidae Hirundo rustica Barn Swallow Atu Wahilihiniya M NE LC
Laniidae Lanius cristatus Brown Shrike Bora Sabariththa M NE LC
Laniidae Lanius schach Long-tailed Shrike Dikpenda Sabariththa N vu1 LC
Laridae Chlidonias hybrida Whiskered Tern Alupiya Kangul-lihiniya M NE LC
Laridae Larus brunnicephalus Brown-headed Gull Bora-hisa Galuviya M NE LC
Laridae Larus cachinnans Heuglin’s Gull Heuglin Galuviya M NE LC
Laridae Sterna albifrons Little Tern Punchi Muhudulihiniya N VU LC
Laridae Sterna bengalensis Lesser Crested Tern Heen Konda M NE LC
Laridae Sterna caspia Caspian Tern Caspia Muhudulihiniya M CR LC
Laridae Sterna nilotica Gull-billed Tern Galuthudu Sayurulihiniya N/M _| CR LC
Laridae Sterna saundersi Saunders’s Tern Saunders Muhudulihiniya N CR LC
Meropidae Merops orientalis Green Bee-eater Punchi Binguharaya N LC LC
Meropidae Merops philippinus Blue-tailed Bee-eater Nilpenda Binguharaya N/M | CR LC
Monarchidae Terpsiphone paradisi Asian Paradise- flycathcher Asia Rahanmara N/M | LC LC
Motacillidae Anthus rufulus Paddyfield Pipit Keth Varatichcha N LC LC
Muscicapidae Copsychus saularis Oriental Magpie Robin Polkichcha N LC LC
Muscicapidae Saxicoloides fulicata ndian Robin Indu Kalukichcha N LC LC
Nectariniidae Nectarina asiatica Purple Sunbird Dam Sutikka N LC LC
Nectariniidae Nectarina lotenia Loten’s Sunbird Lotenge Sutikka N LC LC
Nectariniidae Nectarinia zeylonica Purple-rumped Sunbird Nithamba Dam Sutikka N LC LC
Oriolidae Oriolus xanthornus Black-hooded Oriole Kahakurulla N LC LC
Pelecanidae Pelecanus philippensis __| Spot-billed Pelican Thithhota Pasthuduwa. N LC NT
Phalacrocoracid | Phalacrocorax fuscicollis | Indian Cormorant Indu Diyakava N LC LC
Phalacrocoracid | Phalacrocorax niger Little Cormorant Punchi Diyakava N LC LC
Phasianidae Francolinus Grey Francolin Alu Ussawatuva N NT LC
Phasianidae Pavo cristatus ndian Peafowl Monora N LC LC
Picidae Dinopium benghalense __| Black-rumped Flameback | Rath-karela N LC LC
Pittidae Pitta brachyura ndian Pitta Avichchiya M NE LC
Psittacidae Psittacula krameri Rose-ringed Parakeet Rana Girawa N LC LC
Pycnonotidae Pycnonotus cafer Red-vented Bulbul Kondaya N LC LC
Pycnonotidae Pycnonotus luteolus White-browed Bulbul Bamasudu Kondaya N LC LC
Ramphastidae_ | Megalaima Coppersmith Barbet Rathlaye Kottoruwa N LC LC
Ramphastidae__| Megalaima zeylanica Brown-headed Barbet Polos Kottoruwa N LC LC
Recurvirostridae | Himantopus himantopus | Black-winged Stilt Kalupiya lpalpawa N LC LC
Scolopacidae Actitis hypoleucos Common Sandpiper Podu Siliththa M NE LC

Family Scientific Name English Name Sinhala Name TS_| NCS | GCS
Scolopacidae Arenaria interpres Ruddy Turnstone Rath Galperaliya M NE LC
Scolopacidae Calidris ferruginea Curlew Sandpiper Kalika Hinna M NE LC
Scolopacidae Calidris minuta Little Stint Punchi Hinna M NE LC
Scolopacidae Limosa lapponica Bar-tailed Godwit Waira-penda M NE LC
Scolopacidae Numenius arquata Eurasian Curlew Eurasiya Kalikaya M NE | NT
Scolopacidae Numenius phaeopus Whimbrel Wimburali Kalikaya M NE LC
Scolopacidae Tringa nebularia Common Greenshank Podu Palapa Silibilla M NE LC
Scolopacidae Tringa stagnatilis Marsh Sandpiper Waguru Silibilla M NE LC
Scolopacidae Tringa totanus Common Redshank Podu Rathpa Silibilla M NE LC
Scolopacidae Xenus cinereus Terek Sandpiper Terek Silinna M NE LC
Sturnidae Acridotheres tristis Common Myna Mayna N LC LC
Sturnidae Sturnus pagodarum Brahminy Starling Bamunu Sharikawa M NE LC
Sylviidae Acrocephalus dumetorum| Blyth’s Reed Warbler Blyths Panraviya M NE LC
Sylviidae Acrocephalus stentoreus | Clamorous Reed Warbler_| Gosa Panraviya N/M | NT LC
Sylviidae Orthotomus sutorius Common Tailorbird Battichcha N LC LC
Sylviidae Sylvia althaea Hume's Whitethroat M NE LC
Timalidae Turdoides affinis Yellow-billed Babbler Demalichcha N Lc LC
Upupidae Upupa epops Common Hoopoe Podu Poroluwa N LC LC

IMAMMALS
Cervidae Axis axis Spotted Derr Tith Muwa N LC Lc
Equidae Equus asinus Donkey Buruwa id NE NE
Equidae Equus cabellus Pony Ashwaya FE NE NE
Felidae Felis chaus Jungle cat Wal Balala N LC NT
Leporidae Lepus nigricollis Black-naped hare Wal Hawa N LC LC
Pteropodidae Pteropus giganteus Flying fox Ma Wawula N LC LC
Sciuridae Funambulus palmarum Palm squirrel Leena N LC LC
Suidae Sus scrofa Wild boar Wal Ura N Lc LC
Tragulidae Moschiola meminna Sri Lanka Mouse deer Meeminna E Lo LC

CR = critically endangered, EN = endangered, LC = least concern, F = feral, M = migrant, N = breeding resident, NCS = national

conservation status, NE = not evaluated, NT = near threatened, TS = taxonomic status, VU = vulnerable,

289

289
290

Marine Ecology
Summary

1. Impacts on the marine environment from the proposed projects will be due to construction
and operation of wind turbines and construction and operation of pier for barge operations and
dredging.

2. After recognizing and prioritizing the most suitable four sites (Appendix 4 on bathmertic
study indicates the final choice) for the construction of pier, a detailed underwater survey was
carried out along the full length of the pier and either side of the pier as well as from shore up to
depth of 5m using standard underwater survey protocols to identify the locations of sensitive
marine resources and changes in community composition that may be directly or indirectly
impacted by project construction and/or operation. Characterization of aquatic flora and fauna
including phytoplankton and zooplankton was taken for qualitative assessments. Bottom
sediment samples were also being taken to identify the benthonic fauna and also to study the
sediment characteristics.

3. Construction and operation of wind turbines will not have direct impact on marine
environment or marine organisms. However, there will be some indirect impacts that would result
from sediment that would run off to marine environment during construction phase of the turbines.
Such impact will be short term in duration and can be minimized by maintaining good practices
during earth excavation.

4. The construction and operation of pier will affect sea bottom and sediment transport as
serving a barrier for waves and longshore currents. The method of construction should allow
bathymetry at the face of the seawalls to remain similar to that existing although some local
disruption to the sea bed can be expected as a result of construction. Changes in wave climate
due to jetty construction would negatively impact the shoreline and reduce water depth. Coastal
stretch is well known for heavy sand accretion during monsoonal months.

5. Seabed disturbance and release of suspended solids into the water is expected as a result
of dredging and filling activities during the construction phase. The impacts to marine benthic
habitats are expected to be medium given that construction activities will take place within the
marine environment. The reclamation will smother some areas of the benthic community, either
directly or through drifting of fill material during reclamation and dredging. However, the nearshore
environment is already turbid and devoid of any sensitive marine ecosystems. Impact is highly
localized. Therefore, impact rated as moderate.

6. Comprehensive underwater survey revealed that all the four optional sites suggested for
construction of a pier had identical uniform sandy bottom. None of the four surveyed locations
had any sensitive ecosystems, rare, threatened on any conservation needed organisms.
Therefore, all the four sites are not ecologically sensitive. Option 4 (furthermost location from
Nadukuda), 4 m depth is closest to the shore, whereas option 1 (closest to Nadukuda) was a
central location with easy access.

7. The data related to Marine ecology is attached below.
Table 1: List of species reported in underwater survey

291

Conservation
Phylum Order / group | Common name Species status
Arthropoda Malacostreca | Blue Striped Clibanarius Least concern
Hermit longitarsus

Table 2: Phytoplankton and zooplankton species recorded from the underwater survey

area
Phylum/ Division Order / group Species Conservation status.
Chlorophyta Chlorophyceae Pediastrum sp NE
Tetraedron sp NE
Ochrophyta Nitschia sp NE
Ochrophyta Melosira sp NE
Ochrophyta Rhizosolenia sp NE
Charophyta Desmidiaceae Staurodesmus sp. NE
Cyanobacteria Cyanophyceae Microcystis sp NE
Chrysophyta Chrysophyceae Dinobryon sp NE
Hyalotbeca sp NE
Arthropoda Crustacea Cladocera NE
Nauplii NE
Copepods NE

NE = not evaluated

Table 3: Species recorded from sea cucumber (beche-de-mer) fishery in the study area

Phylum Family Common name Species Conservation
status
Echinodermata Holothuriidae Sand fish Holothuria scabra EN
Brown sandfish Holothuria DD
spinifera
Pinkfish Holothuria edulis Lc
Blackfish Actinopyga miliaris VU
Surf redfish Actinipyga VU
mauritiana

DD = data deficient,

, EN = endangered, LC = least concern, VU = vulnerable.

Table 4: Key species recorded from the Beach seine (Ma-del) catches in the study area

Family / group Scientific Name English Name Local Name
Prawns
Penaidae Penaeus monodon Giant tiger prawn Karawandu issa
Cuttlefish
Sepiodae Sepiella inermis Spineless cuttlefish Della
Cartilage fish
Dasyatididae Dasyatis kuhlii Bluespotted stingray maduwa
Ariidae Arius maculatus Spotted catfish Gal anguluvu
Belonidae Ablennes hians Flat neeglefish Moralla
Carangidae Alectis ciliaris African pompano Kannadi parava
Decapterus macarellus Mackerel scad :
Caranx heberi Blacktip trevally Atanagul parava
Scomberoides tala Barred queenfish Han kattava
Chirocentridae Chirocentrus dorab Dorab wolf-herring Podi katuvalla
Clupedae Amblygaster sirm. Spotted sardinella Hurulla
Anodontosoma chacunda Chacunda gizzard shad :
Sadrdinella albella White sardinella sudaya

291
292

Sadrdinella gibbosa

Goldstripe sardinella

Matta salaya

Fistulariidae Fistularia commersonii Bluespotted cornetfish Malava

Leiognathidae Gazza minuta Toothpony Pulunu karalla
Leiognathus equulus Common ponyfish Mas karalla

Lehrinidae Gymnocranius elongatus Forktail largeeye bream :

Muraenidae Uropterygius concolor Brown moray :

Triacanthidae Pseudotriacanthus strilifer _| Longspined tripodfish :

Serranidae Epinephelus faveatus Barredchest grouper Pulli kossa

Muraenidae Gymnothorax boschi Blacklined morey Kalu iriya

Puffer fish

Peththaya

Table 5: Noteworthy fauna found in the Mannar region* (Outside the direct project impact area)

Phylum// group Order and family | Common name Species Conservation
stutus
Chordata Sirenia Dugong Dugong dugon VU
Dugongidae
Chordata Reptelia, Olive Ridley Lepidochelys VU
Chelonidae olivaceae
Green Turtle Chelonia mydas EN
Hawksbill Turtle Eretmochelys CR
imbricata
CR = critically endangered, EN = endangered, VU = vulnerable.
Table 6: Fishing gear, crafts used, target fisheries and average catch in each of the
fishing camps within the project area
Ma-del Catch per
padu/ key Fishing gear/ operation*/
informant methods used Boats used Major species targeted kg
Malivady Scuba Diving OFRP —6 Sea Cucumber, lobster and chanks (sangu) 50-75 pieces
upto 10km
offshore 20-120 Parawa, Kattawa, Salaya, Sudaya, Kumbalava,
feet depth NTRB Anguluva, Karalla,
(Vallam) -2 Kumbalawa
Ma-dal-2
Cuttlefish, crabs, rock fish 500-1200
Surukku del
Oolaithoduv | Ma-dal-3 OFRP —- 40 Parawa, Kattawa, Salaya, Sudaya, 600-1200
ai Kumbalava, Anguluva, Karalla
Small size gill Habaraliya, Kumbalawa
nets (1 %4”)
Herrings, mackerals
Kumbala del (2
4”) during high
wind months
Uvari Ma-del-5 OFRP —6 Parawa, Kattava, Salaya, Sudaya, 700-1000
Kumbalava, Anguluva, Karalla,
Habaraliya, Kumbalawa
Nadukuda 1 Ma-del-13 OFRP - 11 Parawa, Kattawa, Salaya, 500- 1000.
Sudaya, Kumbalava, Anguluva.
Karalla, Habaraliya, Kumbalawa
Nadukuda 2 | Ma-del-03 OFRP — 20 Parawa, Kattawa, Salaya, 800-1200
Sudaya, Kumbalava,Anguluva, Karalla,
Habaraliya, Kumbalawa

293

Ma-del Catch per
padu/ key Fishing gear/ operation*/
informant methods used Boats used Major species targeted kg

Kiriyankudu_| Ma-del OFRP — 2 Parawa, Kattawa, Salaya, 500-600
yiruppu Sudaya, Kumbalava,Anguluva, Karalla,
Gillnet Habaraliya, Kumbalawa
Madu del (10km skates
offshore)
Palavithotai Ma-del-01 OFRP - 4 Parawa, Kattawa, Salaya, 600-800
Gillnet Sudaya, Kumbalava,Anguluva, Karalla,
NTRB Habaraliya, Kumbalawa
Kumbala del (2 (Vallam) - 1
2")
Old Pier—1 | Ma-del-02 OFRP — 05 Parawa, Kattawa, Salaya, 700-1000
Sudaya, Kumbalava,Anguluva, Karalla,
Gillnet NTRB Habaraliya, Kumbalawa
(Vallam) - 2
Old Pier - 2 Gillnet OFRP — 30 Parawa, Kattawa, Salaya, 500-800
Sudaya, Kumbalava,Anguluva, Karalla,
Paraw- panna NTRB Habaraliya, Kumbalawa
Kumbala del (Vallam) -6
Handline
Table 7: Species composition of ma-del catches

Family Scientific Name English Name Local Name

Prawns

Penaidae Penaeus monodon Giant tiger prawn Karawandu issa

Cuttlefish

Sepiodae Sepiella inermis Spineless cuttlefish Della

Cartilage fished

Dasyatididae Dasyatis kuhlii Bluespotted stingray maduwa

Ariidae Arius maculatus Spotted catfish Gal anguluvu

Belonidae Ablennes hians Flat neeglefish Moralla

Carangidae Alectis ciliaris African pompano Kannadi parava

Decapterus macarellus Mackerel scad :

Caranx heberi Blacktip trevally Atanagul parava

Scomberoides tala Barred queenfish Han kattava
Chirocentridae Chirocentrus dorab Dorab wolf-herring Podi katuvalla
Clupedae Amblygaster sirm Spotted sardinella Hurulla

Anodontosoma chacunda Chacunda gizzard shad -

Sadrdinella albella White sardinella sudaya

Sadrdinella gibbosa Goldstripe sardinella Matta salaya
Fistulariidae Fistularia commersonii Bluespotted cornetfish Malava
Leiognathidae Gazza minuta Toothpon’ Pulunu karalla

Leiognathus equulus Common ponyfish Mas karalla

Lehrinidae Gymnocranius elongatus Forktail largeeye bream :

Muraenidae Uropterygius concolor Brown moray :

Triacanthidae Pseudotriacanthus strilifer__| Longspined tripodfish :

Serranidae Epinephelus faveatus Barredchest grouper Pulli kossa

By catch

Muraenidae Gymnothorax boschi Blacklined more’ Kalu iriya

Puffer fish Peththaya

293

294

Table 8: List of marine mammals in Mannar region (After Illangakoon, 2002)
This is for reference only not necessary to add to the text

Scientific name Common name Global Red Depth at
List Status* which

sighted
(m)
Balaenoptera Blue whale EN 2000
musculus
Balaenoptera Minke whale Lc
acustorostrata
Megaptera Humpback whale Lc
novaeangliae
Physeter Sperm whale VU 80-1500
macrocephalus
Kogia sima Dwarf Sperm whale DD
Lagenodelphis Fraser's dolphin Lc 1500-1900
hosei )
Pseudorca False Killer whale DD
crassidens
Peponocephala Melon-headed Lc 1800
electra whale
Sousa chinensis Indo-Pacific NT
Humpback dolphin
Delphinus delphis Common dolphin Le
Stenella Long-snouted DD
longirostris Spinner dolphin
Stenella attenuata Pan-tropical spotted Lc 1500-1800
dolphin
Stenella Striped dolphin Lc 1450
coeruleoalba
Tursiops Bottlenose dolphin Le 1800
truncatus
Orcinus orca Killer whale DD

Dugong dugon Dugong VU
Annexure 3. Environment Management Plan (EMP) including checklist for construction method statement

295

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
Pre-construction
Temporary Impact to the existing 39 turbine locations are available forthe Air, Water, Noise and Baseline for air CEB Detailed
use of lands environment EPC contractor to use provided they Soil quality pollution, water design
can demonstrate that the impact at pollution —_ levels.
receptors will be same or less than that (Air quality
presented in this EIA (if design has a Standards, CEA
greater impact it cannot be accepted.) water quality
standards and
Selection of lands adhering to local Noise standards
laws and regulations and in close etc.)
consultation with LAs
Restrictions on location of temporary
infrastructure: Tower foundations
should be placed at least 140 m away
from coastline, 25 m from water
channels, natural flow paths, important
ecological habitats and_ residential
areas.
Wind turbine Noise generation EPC Contractor to develop Expected noise Noise control CEB Detailed
generator Exposure to noise, communications plan and appoint a emissions based on _ regulations in design
location and Nuisance to fisheries liaison officer and community wind turbine 1994
design neighboring properties _liaision officer generator design, Noise levels to be
noise levels specified in EIA

Undertake pre-construction _ noise
monitoring following IOA and ETSU
methodology and collate concurrent
wind data at 10 mi height for minimum
period of two weeks during the SW
(Entura) and NE (Contractor) monsoon
in order that background noise levels
correlated to wind speed are available
during both high and low wind speed
seasons

Noise levels should first be minimized

Turbine design and

layout and
accompanying noise
assessment to be

cleared by CEB and
receive no objection
from ADB before
CEB can approve the
Contractor's design

document and its
Appendix 5

295
296

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule

through design. Turbines to be sited to
ensure noise limits (turbines +
background) can be met and minimize
magnitude of change in noise level at
adjacent properties

Noise assessment following
international good practice (assess
octave frequencies as well as
broadband sound) to be run for final
turbine design and layout. The noise
modelling assessment must
demonstrate that during all months of
the year (including the low wind speed
season when low noise environment
occurs) that the noise limits (B+T) can
be met. Turbines must not have a tonal
component unless this is included in the
noise modelling assessment and it is
demonstrated that the noise limits can
be met with it included.

Turbines adjacent to properties
experiencing exceedence or noise
limits (turbines + background) or more
than a 3dB LAeq increase in noise
levels above background to have low
noise mode installed (achieve
broadband noise 101dB, and per Table
3.1 of noise Appendix 5 in terms noise
levels correlated to wind speeds)

Noise assessment to be rerun with
turbines in low noise mode (or shut
down) to confirm that no significant
noise impacts (no exceedence of the
fixed noise limits and no predicted
297

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
increase in noise levels about >10dB
above background levels) will result
including nuisance from impulsive or
tonal noise.
Protocol for operation of low noise
mode (shut down) to be prepared for
implementation during operational
phase i.e. how turbines can be
constrained or shut down proactively
and how compliance at receptors is to
be monitored
Disturbance to the Maintain clearance, construction of Proximity to houses Technical CEB Detailed
adjacent lands and the retaining structures, minimize cut and and other structures _ specification design
people due to cut and fill operations adjoining to the dwellings
fill operations
Location of Exposure to safety Turbines tobe sited to achieve setback Wind turbine location Setback CEB Part of
Wind turbines _ related risks of 1.5 x turbine height with respect to distances to detailed

and their
alignment on
coast and
design

If 1.5 x turbine height cannot be
achieved, RP to be updated to include
for resettlement of the affected
properties

Turbines to be designed with vibration
sensors that can react to any imbalance
in the rotor blades and shut down
turbine

Turbines to be designed with lightning
protection system

Turbines selected to be subject to
independent design
verification/certification (IEC 61400-1)
and surveillance of manufacturing
quality

Protocol for operation and maintenance
of turbines to minimize blade throw risk
be prepared for implementation during

nearest dwellings

Review of turbine
design and layout
including updated
blade throw
assessment and
operational protocol

nearest houses

No injury or loss
of life as a result
of blade throw (as
per IFC-WB EHS
Guidelines on
Wind Energy)

survey and
design

297
298

Project
Activity

Potential
Environmental
Impact

Mitigation Action

Monitoring Scope

Monitoring
Standards

Institutional
Responsibilit
y

Implementati
on Schedule

operational phase.

Design of turbines to take into account
earthquake, tsunami and cyclone risk
following appropriate seismic design
codes and design codes for wind
loading — follow local codes but use
international standards where there is
no specific coverage in relation to the
design of turbines.

Design of turbines and associated
infrastructure especially kiosks and
substation to ensure all electrical
equipment is inaccessible to members
of the community using the wind farm
area with warning signs of electrocution
provided.

Undertake community awareness
raising consultation with beach
occupant’s and users of the wind farm
area so that the community understand
the health and safety risks associated
with being in vicinity of turbines
including blade throw and electrocution.

Impact on water
channels/land/
residences

Collisions of Birds with
wind turbine

Consideration of Wind turbine location
where they could be located to avoid
avian breeding areas, water channels
by minimum of 25 m. Follow IFC-WB
EHS Guidelines on avoiding water
pollution.

Install a radar system capable of
monitoring birds and bats (e.g. MERLIN
Avian Radar System or equivalent) at an
appropriate location on Mannar Island
and ensure the system is fully
operational

Undertake one additional year of

Site location
selection (distance to
dwelling, water
channels and/or
agricultural land)

Minimum
specified
distances — from
buildings, water
channels.
Consultation with
Urban
Development
Authority, local
authorities, Dept.
of Coastal
Conservation

CEB

Part
detailed
project
sighting
survey
design

of

and
and

299

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule

monthly bird surveys (vantage points
and block counts) during migratory
season prior to operation of the turbines
Protocol for operation of turbines during
the migratory season to be prepared for
implementation during operational
phase

Develop biodiversity management plan
covering Vankalai Sanctuary, Adam’s
Bridge National Park and other critical
habitats on Mannar island and set aside
funding for first 5 years of
implementation, the biodiversity
management plan to also consider
constraints on future development of
turbines at other locations on Mannar
island

Permanent and temporary met masts to
be of guy wire type design using bird
flight divertors to reduce bird collisions

No bright or white lighting to be installed
on turbines and the design of
associated infrastructure to avoid use
of lighting (as this could attract bats
near turbines). Use red light, low-
medium intensity and number of lights
kept to a minimum. = (http://enr-
ee.com/fr/manifestations/lecteur/confer
ence-sur-les-impacts-des-parcs-
eoliens-balisage-emissions-sonores-
et-infrasons.htm|?file=files/ofaenr/02-
conferences/2017/170308_conference
impacts_des_parcs_eoliens/Presenta
tions/09_Clementine_Azam_CESCO.

Civil Aviation
Authority (CAA)
specified low

intensity red color
beacon lights on top
of wind turbine

CAA approved
beacon lights for
aircrafts.

299
300

Project
Activity

Potential
Environmental
Impact

Mitigation Action

Monitoring Scope

Monitoring
Standards

Institutional
Responsibilit

y

Implementati
on Schedule

OFATE_DFBEW.pdf)

Equipment
specifications
and design
parameters

Release of chemicals
and harmful gases in
receptors (air, water,
land)

Ensure equipment design must be
sound to avoid emissions for oil, gases
etc.

Compliance with
setback distances
(“as-built” diagrams)

Setback

distances
nearest houses

to

Detailed
design

Encroachment
into precious
ecological
areas

Loss of
ecological
damage
species

precious
values/
to precious

Qualified Ecologist will be engaged by
EPC contractor.

The ecologist will mark out and record
the location all endemic and locally EN
plants as well as Palmyra and coconut
in and adjacent the construction
working area. Hardstanding area and
access roads to be pegged out to
minimize loss of these species. If T3
and T36 used then hardstanding design
to be given careful attention to see if
fewer than 5 endemic Neralu trees can
be lost.

At each turbine location, no more than
0.7 ha will be cleared permanently for
the activities of construction of wind
turbine and the vegetation (herbs,
shrubs and trees) in the rest of the area
(2.25ha-0.7ha) used for hardstanding
area will allowed to grow back.

The ecologist will record the baseline
situation and monitor the continued
presence of vegetation, especially the
endemics and locally EN plants during
the construction.

Floral and faunal
habitats loss in
coastal area

Flora and Fauna
Protection
Ordinance.

CEB

Detailed
design

Involuntary
resettlement
or land
acquisition

Loss of lands and

structures

Compensation paid for temporary/
permanent loss of productive
land/livelihood as per GoSL procedures
as stated in Resettlement Plan.

Public complaints

Rates _ stipulated

in

Resettlement

plan

for

the

the

CEB

Prior to
construction
phase

301

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
project
Encroachment Loss of agricultural Use existing access roads wherever Tower location and Agrarian Service CEB Part of
into farmland productivity possible line alignment Act. detailed
selection Consultation alignment
Avoid siting Wind turbines on cultivated Design/Implementatio with local survey and
lands or land containing excessive n of crop and tree authorities and design
Palmyra or coconut. compensation (based design
on affected area) engineers
Owners of land compensated for any Statutory approvals
permanent loss of productive land and for tree trimming
trees that need to be removed at wind /removal
turbine site.
Interference Temporally flooding Siting of Wind turbines atleast 5-10m_ Site location Irrigation Act CEB Detailed
with drainage hazards/loss of ecology away from Thonas (water channels) to selection 1933. alignment
patterns/water in water channels avoid disturbing habitats in water Consultation with survey and
channels channels. Sri Lanka Land local authorities design
Reclamation and and design
Development engineers
Corporation
(SLLRDC) SLLRCD
recommended recommendation.
measures to avoid
adverse effects on
the natural drainage
system within the
area from project
construction
Explosions/Fir Hazards to life Provision of firefighting equipment to be Sub-transformer Tender document CEB Part of
e located close to sub-transformers, design compliance to mention detailed layout
power generation equipment. with fire prevention detailed and design
and control codes specifications /drawings
Wind Farm Temporary Jettyimpact Collate daily and monthly fish catch Fish Catch Survey None CEB together Part of
layout of its on marine flora and data for 2-year prior for fishermeninthe Visual Survey of with detailed layout
facilities fauna project area and a representative beach for turtle nests Department and design
control site. Visual Survey of jetty of Coastal /drawings

301
302

Project
Activity

Potential
Environmental
Impact

Mitigation Action

Monitoring

Monitoring Scope Standards

Institutional
Responsibilit Implementati
y on Schedule

Survey and undertake a translocation
of any trans-locatable marine flora and
fauna located within the working area of
the jetty to similar habitat away from the
working area

Undertaken nightly survey the beach
working area for at least 60-days prior
construction (depending on time of year
in relation to nesting season) to identify
any turtle nests and if found fence off
the nest and buffer zone from
construction working area to avoid
disturbance

No bright or white lighting to be installed
on turbines and the design of
associated infrastructure to ensure no
light spill onto the beach

area to observe any
marine flora/fauna

Conservation

Visual impact

Uniform design of type of tower, rotor,
nacelle and height to be used at all
turbine locations.

Turbines to have minmum hub height of
80 m and maximum height of 155 m
with blades 25 m above ground,
although smaller turbines preferable
given the need to meet set back
distances.

Turbine layout to seek to maintain
regular array with a minimum of 3
turbines placed in the back row if
utilized.

Turbines to be made of synthetic
materials.

Turbines to be painted light grey in
colour.

Turbines to have a matt, non-reflective
finish to prevent blade glint.

Design of associated infrastructure to

Design scope to Visual Aesthetics
include visual
mitigation actions

CEB and Part of

EPC detailed layout

contractor and design
/drawings

303

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
be in keeping with the local vernacular
(design and materials).
Shadow flicker Turbines to be sited to minimize Review of turbine Less than 30 hour CEB Part of

occurrence of shadow flicker at
adjacent properties.

Shadow flicker assessment to be run
for final turbine design and layout.
Turbines adjacent to properties
experiencing more than 30 hour per
year and 30 minutes per day shadow
flicker to have shadow flicker control
modules installed.

Shadow flicker assessment to be rerun
with turbines shut down to confirm that
no significant shadow flicker impacts
will result.

Protocol for operation of shadow flicker
control to be prepared for
implementation during operational
phase.

design and layout
including updated
shadow flicker
assessment and
operational protocol

per year and 30
minutes per day
shadow flicker at
all adjacent
properties (as per
IFC-WB EHS
Guidelines on
Wind Energy)

detailed layout
and design
/drawings

Telecomunication

Do not site turbines at location T27 and
T28.

Undertake electromagnetic
interference study to confirm that
adequate buffer is provided to ensure
no significant impacts on operation of
telecom links.

Undertake a baseline survey to
determine which properties within 5km
of the wind turbines have
radio/television and test existing quality
of radio/television signal received (tests
to cover all properties in 500m, sample
of properties in each village up to
5km)!22,

Part of
detailed layout
and design
/drawings

182 P| refer https://(www.ofcom.org.uk/__data/assets/pdf_file/0026/63494/tall_structures.pdf

303
304

Potential Institutional

Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
Healthy and Occupational and Turbines selected to be designed to No injury or loss Part of
Safety community health and_ international good practice standards of life to detailed layout
Enviornment safety (IEC 61400) and have means of construction staff and design
(HSE) working at height systems fitted to or members of the /drawings

them. public (records of

EPC contractor to ensure all staff have near miss, minor,

received appropriate health and safety major and_ fatal

training and are competent for their role health and safety

before the commencement of work incidents to be

including working at height, working maintained and

over water, and lifting operations. monitored during

EPC contractor to develop a traffic the construction

management plan covering the import phase)

of materials and staff by road and use

of local access roads for construction of

the wind farm.

Undertake a baseline survey to

determine the condition of existing

roads which will be used for

importation.

Construction
Construction Adverse impacts to EPC contractor to develop detailed site Project area EIA document CEB and Prepare
at wind farm flora/fauna/receptors in specific Construction Method and all regulatory EPC before start of
the area Statement based on the outline requirements of Contractor construction

construction management plan and Srl Lanka and

measures set out in the general EHS |FC-WB EHS

Guidelines for construction and guidelines

demolition and the sector IFC-WB EHS

guidelines for Wind Energy.
Marine Temporary Jetty Dredging works are prohibited Water pollution in CoastalResource Department Start of
ecology construction Disposal of excavated material on the _ restricted coastal Management Act of Coastal construction of

sand dunes, beach area or at sea is
prohibited.

Daily monitoring of turbidity during
installation of the jetty and if turbidity
level increases above background
construction work to cease until levels

area of
construction.

jetty No 57 of 1981

Conservation

temporary jetty

305

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule

return to normal.

Barge operations should be timed to
minimise disturbance to boat and ma-
dal fishing activities. CEB will
compensate fishermen in the area
whose Vaadies and madel will be
affected in line with compensation
earmarked in the RP.

Appoint a fisheries liaison officer to
work with the local fishing community to
agree appropriate barge schedule and
communicate information about
construction

Trained/experienced marine mammal
observer on board during barge
operations to monitor presence of
marine mammals and direct the boat
crew to reduce speed or redirect to
avoid any collision or disturbance to
them

Engagement of construction workers in
fishing activities is prohibited, any found
to be fishing will be given a single
warning before termination of
employment/fine.

Sedimentation during construction
works: need to ensure return to
background within 25 m of works, or at
adjacent madal whichever is nearer
(need to monitor turbidity daily to
ensure no worse than current, and
regular monitoring of SS levels etc)

Only barges _ that
adhere to MARPOL
and have regular
maintenance service
records will be used
by the project as any
accidental oil spill
from barges would
badly impact on the
marine mammals,
seabirds, fish and
other marine
organisms.

305
306

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
Water pollution due to spills and leaks
(construction plant, maintenance of
boats etc.)
Disturbance to madal fishers: nets
caught in jetty and boat traffic whilst
fishing taking place
Removal or Public inconvenience Advance notice to the public about the Disruption of other Technical CEB/PRDA/ Throughout
disturbance to time and the duration of the utility commercial and specification NWSDB/SLT _ the
other public disruption public activities / construction
utilities Public complaints period
Use of well trained and experienced
machinery operators to reduce
accidental damage to the public utilities
and specifically any natural habitats.
Restore the utilities immediately to
overcome public inconvenient
Temporary Loss of power supply to Advance notice to the public about the Houses and Regular Contractor Throughout
outage of the the local community, if time and the duration of the utility commercial premises monitoring during CEB the
electricity any power distribution disruption of power disruption the period of construction
lines crossing the wind construction period
turbine location are Restore the utilities immediately to
switched off overcome public inconvenience.
Acquisition of Loss of agricultural Avoid bird’s migration/breeding season Land area of Agrarian Service CEB, Throughout
plantations productivity wherever possible for the project agriculture loss Act. Contractor the
and other activities. Regular through construction
lands monitoring contract period
Ensure existing water channels/ Usage of existing compliance with provisions
irrigation facilities are maintained in utilities regulations

working condition

Protect /preserve topsoil and reinstate
after construction completed
Repair /reinstate damaged areas etc.
after construction completed

Status of facilities
(earthwork in m3)

307

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
Compensation for loss in agricultural Implementation of
production compensation
(amount paid, dates,
etc.)
Equipment Noise and vibrations Selection of construction techniques Construction Minimal — ground CEB, Construction
layout and and machinery to minimize ground techniques and disturbance Contractor period
installation disturbance. machinery through
contract
provisions
Wind turbine Dumping of excess soil Excess soil from the foundations to be Volume of soil to be Laws and CEB, Construction
foundation disposed off-site after permission of disposed (area ofsite regulations of Contractor period
construction local authorities. in m? and estimated respective LAs through
volume in m%) contract
All construction material to be kept provisions

within the footprint of the area acquired.

Loose construction material to be
covered to avoid being carried into
adjoining areas by wind.

Water pollution

Storage facilities for fuels, oil,
chemicals and cement will be within
secured areas on_ impermeable
surfaces, provided with bunds of at
least 110% volume with clean up
equipment immediately available for
use

All vehicles, machinery, and equipment
maintenance and re-fuelling will be
carried out on impermeable surfaces
and in such a way that spilled materials
do not seep into the adjacent soil. Fuel
storage and refilling areas will be
located at least 100 m from sea and
water channels and will be protected by
temporary drainage bunds of at least

Seasonal start and
finish of major
earthworks (pH,
BOD/COD,
Suspended solids,
other)

Sri Lanka’s
National
Environment Act
and IFC-WB EHS
guidelines 2007
(under revision)

Timing of
major
disturbance
activities :
prior to start of
construction
activities
Construction
period

307
308

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule

110% volume to contain spills.

Construction wastewater will not be
discharged directly onto the
surrounding soil or into surface water
system, all wastewater to be passed
through silt traps or temporary
sedimentation screens.

Oil-interceptors will be installed and oil-
containing wastewater will be
intercepted, collected and transported
to central location for further treatment
and disposal.

Contractor will provide sufficient
garbage bins at each turbine location
and ensure that they are (i) protected
from birds and vermin; (ii) emptied
regularly (using the nearest licensed
solid waste landfill); and (iii) are not left
to overflow.

Construction activities involving
significant ground disturbance (i.e.
foundation land forming) not
undertaken during the monsoon
season.

Do not undertake any works within 100
m of a water channel during the wet
season

Arrangement for storm water
management during construction
period to be made to avoid sediment
runoff from the site.

309

Potential Institutional

Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
Civil Pollution risk and waste EPC contractor to develop detailed site Pollution aspects-air, IFC-WB EHS CEB, Construction
construction of management specific Pollution Prevention and water, noise related Guidelines Contractor period
towers Control Plan (covering wind-blown to construction through

dust, soil erosion, emissions from plant contract

and vehicles, construction noise, provisions

surface water runoff, storage of fuel, oil,

chemicals, and including an emergency

response plan) based on measures set

out in the IFC-WB general EHS

Guidelines for construction and

demolition.

EPC contractor to develop detailed site

specific Site Waste Management Plan

(covering wastewater, solid waste and

hazardous wastes) based on measures

set out in the IFC-WB general EHS

Guidelines for construction and

demolition.
Construction Noise nuisance to Construction activities only undertaken Timing of IFC-WB EHS CEB, Construction
schedules neighboring properties during the day and local communities construction (noise guidelines for Contractor period

informed of the construction schedule. emissions, [dB (a)]) receptors through

In vicinity of Shell Coast Resort Daytime construction contract

(cabanas are now exempt), no piling or only provisions

other noisy construction works to be
undertaken for more than a 6-hour
period or at any time on the weekend or
public holiday

Pier construction must ensure piling
activity must not emit continuous high
impact noise (of hammer).

Turbine locations adjacent to Shell
Coast resort and other occupied
properties to be securely fenced using

309
310

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
an acoustic barrier (see IFC-WB EHS
Guidelines on noise for appropriate
design) to reduce the construction
noise disturbance
Nuisance to birds from Restrict construction work during the Timing of Biodiversity CEB, Construction
wind turbine known period of migration (Oct- Construction Management Contractor period
construction January) by the birds. Construction Plan,
period to be finalized in keeping with the Construction
construction method statement (CMS). Timing - period of
Work must be undertaken from 1 hour migration of birds
after sunrise to 1 hour before sunset.
Provision of Contamination of Construction workforce facilities to Amenities for National Solid CEB, Construction
facilities for receptors (land, water, include proper sanitation, water supply Workforce facilities Waste Contractor period
construction air) and waste disposal facilities in Management through
workers accordance with IFC-WB EHS Policy and IFC- contract
Guidelines. Solid waste and hazardous WB EHS provisions
waste to be disposed of offsite to a guidelines 2007
suitably licensed landfill. No waste to be (under revision)
disposed of to an unlicensed dump site.
No water well will be located within
minimum 100 m of a toilet facility and
vice versa.
Contractor to prepare and implement a
pollution prevention and emergency
response plan in accordance with IFC-
WB EHS Guidelines.
Surplus Runoff to cause water Any excess inert spoil material will only Location and amount Appropriate fill CEB, Construction
earthwork/soil pollution, solid waste be used as fill material onsite or offsite (m*%) of fill disposal. disposal and Contractor period
disposal after permission from local bodies. The — Soil disposal dispersal through
disposal site restored in a manner that locations and volume _ locations. contract
prevents erosion and does not block (m‘) Pollution provisions

any drainage path. No solid or
hazardous waste to be disposed of
alongside excess inert spoil.

Prevention as per
International best

311

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
practices'$3
Tree cutting/ Loss of vegetation and Construction workers prohibited from _ Illegal tree/ Complaints by CEB, Construction
vegetation deforestation harvesting trees in the project area vegetationharvesting local people or Contractor period
harvesting, cut during their employment. (area in m?, number other evidence of through
and fill Get approval for cutting female Palmyra of incidents reported) __ illegal harvesting contract
. ae provisions
operations trees from Divisional Secretary.
During the construction, CEB/EPC Monitoring for all External
contractor to record the exact number tree/shrubs to be cut monitoring
of trees/ shrubs removed from the by EPC contractor would be done
hardstand, access roads and other by Forest
areas cleared for building and other Department
facilities etc. Replanting/ restoration and Dept. of
programmes to compensate the loss of Wildlife Conser
trees/ shrubs and the habitat can be vation.
enriched '34 once the project activities
are completed.
Uprooting of EN and To ensure EPC contractor does not Hardstanding Area Ecologist will EPC Construction
endemic species of remove any locally EN or endemic ensure endemic contractor period
plants and vegetation variety of  flora/trees at any and EN plants are through
hardstanding area. Ecologist will be not removed contract
engaged by EPC contractor to oversee provisions

the above. The ecologist will mark out
and record the location all endemic and
local EN plants in and adjacent the
construction working area. EPC
Contractor staff will be given guidance
on their identification through tool box
talks and notices in site offices and
instructed not to clear them. The
ecologist will monitor the continued
presence of the endemics and EN
plants during the construction.

183 In accordance to IFC’s Environment Health and Safety Guidelines 2007.
134 Revegetation will not be done in hardstanding areas

311
312

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
No more than 5 endemic Neralu
trees 5, 9 palmyra trees and 37
coconuts '** will be removed from the
project area.
Effect on fauna Prevent work force from disturbing to Habitat loss Fauna and flora) CEB/DWC/ Construction
the flora, fauna including hunting of protection Act. CCD/DoF period
fauna and fishing in water channels. No
poaching allowed in the bird habitat
area (Vankalai sanctuary, Adam’s
Bridge National Park, Vedithalativu
Nature Reserve.)
Proper awareness programme
regarding conservation of flora, fauna
including ground vegetation to all
drivers, operators and other workers
Site clearance Vegetation removal Marking of vegetation to be removed Vegetation marking Felling of trees CEB, Construction
prior to clearance, and strict control on andclearance control (Amendment Act. Contractor period
clearing activities to ensure minimal (area in m?) N° 01 of 2000 and through
clearance. Localized sprinkling of water act of felling of contract Re-vegetation
at areas where vegetation is removed trees control). provisions cost will have
shall be undertaken for the entire Clearance strictly limited capital
duration of construction. Private limited to target cost as
trees/plantations will be compensated vegetation seedlings can
as per GoSL norms. be obtained
from
Horticulture/
Forest
Department.
Soil erosion and Construction in erosion prone areas Soil erosion Visual inspection CEB, Construction
surface runoff should be restricted to the dry season. (Turbidity and Contractor period
Outline construction Method Statement sedimentation) through

‘85 For T3 and T36 the hardstanding area will be designed and constructed to ensure that the maximum number of endemic plants are retained with
no more than 5 Neralu plants lost, and no nationally EN plants lost.
136 Same as Resettlement Plan for the project.
313

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
shall be the basis for construction contract
practice by the EPC contractor. provisions
Treat clearing and filling areas against Reengineering of
flow acceleration and foundation/road drainage channels
construction work should be carefully wit 25 m of the Wind
designed to minimize obstruction or turbine foundation as
destruction to natural drainage. well as along access
roads.
All earthwork disturbance areas shall
be stabilized within 30 days after
earthworks have ceased at the
construction site.
Mechanized Noise, vibration and Construction equipment to be well Construction Technical CEB, Construction
construction operator safety, maintained. Check for pollution equipment - specifications, Contractor period
efficient operation, prevention and oil dripping etc. from estimated noise _ safety through
equipment wear and vehicles while working in bird habitat emissions and regulations, contract
tear and other area. Adopt pollution operating schedules Noise control provisions
prevention measures in accordance regulations
with IFC-WB EHS Guidelines. (1994), Pollution
Prevention as per
Use of inherently quiet plant and International best
equipment as far as_ reasonably practices'9”
practicable and regular maintenance to
ensure noise emissions are maintained
at design levels. Turning off plant not in
use. Noise sources to be acoustically
treated, for example with silencers,
acoustic louvers and_ enclosures.
Provision of rubber paddings/noise
isolators at equipment/machinery used
for construction.
Noise and Disturbance to Integral noise shielding to be used Pile Construction Technical CEB, Construction
Vibrations habitations and fauna where practicable and provide make equipment - specifications, Contractor period
from Pier during construction for shift noise barriers near high noise estimated noise safety through

187 In accordance to IFC’s Environment Health and Safety Guidelines 2007.

313
314

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
construction pier. digging/piling (if any)/and pier erection emissions and regulations, contract
equipment to minimize horizontal operating schedules Noise control provisions
propagation of noise. regulations
(1994), Pollution
No work in coastal area during high tide Prevention as per
period. International best
practices'®®
Construction Increase in airborne Existing roads and tracks used for Access roads (length Use of CEB, Construction
of roads for dust particles construction and maintenance access and width of new _ established roads Contractor period
accessibility to the site wherever possible. New access roads to be wherever through
Increased land access ways restricted to 8m_ constructed) possible contract
requirement for carriageway width. Access road shall provisions
temporary accessibility be planned to cause minimal
disturbance to the terrain topography.
Existing surface drainage pattern to be
retained to the extent possible.
All equipment will be maintained to a
high standard to ensure efficient
running and fuel-burning. All vehicle
emissions will be in compliance with
relevant Sri Lankan — emission
standards.
All vehicles carrying soil, sand, or other
fine materials to and from the
construction sites will be covered.
Transportation Nuisance to the Transport loading and unloading of Soil, water and air National CEB/LAs Construction
and storage of general public construction materials should not to quality Environment Act period
materials cause nuisance to the people by way of Laws and
Hazardous waste from noise, vibration and dust. Every 3 months after regulations of Storage: No
machinery, generators commencement of respective LAs additional cost is
construction. National envisaged.

etc. (lube oil, hydraulic

Avoid storage of construction materials

188 In accordance to IFC’s Environment Health and Safety Guidelines 2007.
315

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
oil, waste oil etc. from beside the road, around water bodies, Emission
cranes etc.) residential or public sensitive locations Standards, Water quality
Hazardous waste monitoring cost
No storage of construction material laws and CEA ~— SLR 3,500 per
near waterways and beach area. water quality sample
standards
Construction materials should be stored Performance
in covered areas to ensure protection Weekly Suspended 7
from dust, emissions and such Solids (88),
materials should be bundled in Total dissolved
environment friendly and nuisance free solids (TDS), oil,
manner. grease,
Biological
Random stocking of raw material, oxygen demand
storage of debris, piling of loose soil etc. (BOD), Total
to be strictly controlled. Other wastes coliforms, Fecal
like wood packaging material, metal, coliforms
etc. will be sold to scrap dealers.
Housekeeping of the area to be
maintained by deputing sweepers to
remove dirt/debris from the sites on
daily basis
In case of any accidental spill the soil to
be cut and stored securely for disposal
with hazardous waste. Hazardous
waste will be stored at a secure location
and only be sold to authorized vendors.
Trimming/cutti Fire hazards Felled trees and other cleared or Species-specific tree Felling of trees CEB, Construction

ng of trees

Loss of vegetation and
deforestation

pruned vegetation to be disposed of as
authorized by the statutory bodies.
Forest trees, if any, would be planted on
basis of 1:1 replacement. Any trees that
die within 5 years are to be replaced.

retention as
approved by
statutory authorities
(average and

maximum tree height
at maturity, in meters)

Disposal of cleared

(Amendment Act. Contractor
No 01, of 2000 through

and Act of felling contract
of trees control) provisions
Presence of

target species

following

period

315
316

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
vegetation as vegetation
approved by the clearance.
statutory authorities
(area cleared in m?)
Health and Injury and sickness of EPC contractor to undertake risk Contract clauses Health and safety CEB Construction
safety workers and members assessment (named person assigned (number of incidents regulations and (Contractor —_ period
of the public for management of all medium and and total lost-work IFC-WB EHS through
above risks) and develop detailed site days caused by guidelines 2007 contract
specific Occupational Health and_ injuries andsickness) (under revision) provisions)

Safety Plan (including emergency
response plan) based on measures set
out in the IFC-WB general EHS
Guidelines for occupational and
community health and safety and the
sector IFC-WB EHS guidelines for Wind
Energy including procedures for
eliminating and reducing working at
height, working over water, and lifting
operations and use of appropriate
working methods and equipment where
elimination is not possible.

Construction site to have a well stocked
first aid box at each turbine location and
be staffed by qualified first-aid trained
personnel

Construction site around each turbine
to be securely fenced to prevent public
access with 24-hour security when

deep excavations are left open
overnight
Establish exclusion zone for all

members of the public and workforce
during working at height and lifting
operations

317

Potential Institutional
Project Environmental Monitoring Responsibilit —Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule

No construction staff to be exposed toa
noise level greater than 85 dB(A) for
more than 8 hours per day without
hearing protection. No unprotected ear
should be exposed to a peak sound
pressure level (instantaneous) of more
than 140 dB(C). Hearing protective
devices provided should be capable of
reducing sound levels at the ear to at
least 85 dB(A).

Construction staff to be provided with a
source of clean drinking water
(groundwater not suitable due to saline
intrusion) that is tested weekly to
comfirm meets Sri Lankan Drinking
Water standards.

Sufficient quantity of drinking water"?
available to construction staff and
toilet/sanitation'° facilities provided at
the construction site in accordance with
EHS general guidelines on
occupational H&S.

Contract provisions specifying
minimum requirements for construction
of day-time camps including sanitation
and welfare facilities in accordance with
IFC-WB EHS Guidelines

Contractor to prepare and implement a

139 20 liters of water availability per day person (3 litres drinking, 15 Ipd per bathing, 10 Ipd for cooking) Source; Basic waer requirements for human acitities: Meeting

140 Approx 1.5 toilets for 12-14 persons as per Table 5.31

Basic Needs, By Peter H. Gleick, Pacific Institute for studies in Development, Oakland CA, USA.

317
318

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
health and safety plan in accordance
with IFC-WB EHS _ Guidelines.
Arrangement for fire control measures.
Display of phone numbers of the
city/local fire services, etc. at site.
Ensure good housekeeping at the
construction site to avoid slips and falls.
Contractor to arrange for health and
safety awareness programmes.
Working at heights All personal protective equipment like Contract clauses Health and safety CEB Throughout
gloves, helmets, ear muffs, safety belts (number of incidents regulations and (Contractor construction
Operation of heavy etc.) for construction workers through and total lost-work IFC-WB EHS through phase
machinery the contractors. days caused by guidelines 2007 contract
injuries and (under revision) provisions)
Accidents leading to Ensure effective work permit system for sickness).
injuries fatalities hot work, electrical work, working at
height, working in confined space etc. | Operation of Cranes
Occupational health to follow a Crane
hazards Lifting /Dropping/lowering of Safety Plan
construction material or tool to be
restricted and undertaken only under
strict supervision, if required.
Nuisance to Losses to neighboring Contract clauses specifying careful Contract clauses Public Nuisance CEB Construction
nearby land uses/ values construction practices in accordance Design basis and Ordinance  No.: (Contractor —_ period
properties with IFC-WB EHS Guidelines. layout 15 of 1862. through
Incorporating good construction Reinstatement of contract Consultation
management, design engineering land status (area IFC-WB EHS provisions) with affected
practices. affected, m?) guidelines 2007 parties
Implementation —_ of immediately
Productive land will be reinstated Tree/Crop after
following completion of construction compensation completion of
(amount paid) construction

Appoint a community liaision officer to
work with the Shell Coast Resort
(cabanas not considered) to agree
319

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
appropriate construction schedule,
communicate information about
construction and be a conduit for
receipt of any grievances in relation to
disturbance
EPC
EPC Contractor to plan working days Contractor
and hours within 500m of the Shell
Coast to avoid peak seasons and times
(e.g. weekends, public holidays)
Avoid cutting any trees between the
turbines and Shell Coast (cabanas are
exempt) as these provide screening of
the turbines.
Avian Possible collision of Install Radars to determine migration _ Installations on BirdLife CEB and Construction
Collision migrant birds with wind _ period birds that may collide with wind — selected wind turbine _ International EPC period
turbine turbines. (2012) and APLIC contractor
(2012) guidance
Road Possible crossing of Ensure wind turbines and access roads Site Planto minimize IFC’s GN6 and CEB and Construction
infrastructure —_ ecological and to avoid any critical habitats such occurrence and _ incorporation of EPC period
ornithologicallly habitat. Villages will get access to all approach facilitate community good construction contractor
Access to local roads to the coast/shore built for convenience. management,
population to roads accessing the project facilities. design
infrastructure engineering
practices
Operation and Maintenance Phase
Electric shock Death or injury to the Security fences around substation. Periodic IFC-WB EHS CEB Throughout
workers and public maintenance of guidelines the operation
Establishment of warning signs fences and_ sign
boards

Careful design using appropriate
technologies to minimize hazards

Usage of appropriate
technologies (lost
work days due to

319
320

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
illness and injuries)
Number of
programmes and
percentage of staff
‘workers covered
Coastal area Erosion/Accretion of Periodic clearing of accumulated Field observations As specified by CEB/Project Throughout
erosion the coastline in the sediments. (sand) and sand and coastal surveys the Department of proponent the operations
vicinity of the pier and nourishment in the areas affected or prior to construction Coast
the surrounding areas other measures specified by the ofthe pier andatand Conservation and
Department of Coast Conservation and after the completion Coastal Resource
Coastal Resource Management of construction Management
Avian Mortality of birds Design of wind turbine to follow Conduct periodic Zero Collision CEB Throughout
Collision international good practice i.e. to surveys to check Mortality the operation
provide adequate spaces between collisions Quarterly

each turbine for movement of birds
which would reduce the potential for
accidental collision.

Do not permit free spinning of turbine
rotors under low wind conditions when
turbines are not generating

Operate radar system and implement
protocol for operation (shut down) of
turbines to ensure negligible collision
risk for birds during the migratory
season

Undertake post-construction monthly
bird surveys (vantage points and block
counts) of wind farm, review findings
and update shut down protocol as
needed to ensure negligible collision for
birds (adaptive management process)

Undertake bird and bat carcass surveys

Engage an expert to
periodically assess bat
and bird status. The
expert to train the staff
at site and address
incidents of bird hit/
injury/carcass
collection.

Monitoring cost
through external

expert (SLR
200,000 —
500,000 per
year)

321

Project
Activity

Potential
Environmental
Impact

Mitigation Action

Monitoring Scope

Monitoring
Standards

Institutional
Responsibilit
y

Implementati
on Schedule

of the wind farm area, review findings
and update shut down protocol as
needed to ensure negligible collision for
birds and bats (adaptive management
process)

Implement agreed biodiversity
management plan covering Vankalai
Sanctuary, Adam’s Bridge national park
and other critical habitats on Mannar
island

Turbine Noise Nuisance to the

generation

community around the
Wind turbine site

Operate turbines according to the
agreed noise protocol so that no
adjacent property experiences
significant noise impacts including
nuisance from impulsive or tonal noise

Noise compliance testing to be
undertaken to verify the modelled level
of noise (referring to the baseline data
obtained during SW and NE monsoon)
as well as consultation with beach
occupants regarding noise disturbance
occurances and if necessary adjust the
operational protocol to ensure that no
significant noise impacts will result
including nuisance from impulsive or
tonal noise

Nadukuda camp fishing is used during
April — August as some, fishermen may
stay there and do fishing in the northern
side of the Mannar island who may be
affected by noise around the entire
yerar

Noise level

Noise level (db)-
Once a year

CEB

Throughout
the operation

Maintenance and repair of turbines will
be undertaken on regular basis

Turbines certified by Performance

IEC to be engaged

parameters- Leq-

Project
Manager

Throughout
the operation

321
322

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule
day, Leq-night
Implement a complaint resolution Monitor noise at all and Leq- average EHS officer of Monitoring
procedure to assure that any nearby village -Annually O&M cost
complaints regarding operational noise SLR
are promptly and adequately 50,000per
investigated and resolved year
Interference in Exposure to Survey the EMI interference in Required distances IEC CEB Throughout
telecommunic — electromagnetic neighboring areas to change locations (meters) Electromagnetic the operation
ations interference of telecommunication towers or take Emission
suitable mitigatory measures such as Standard, EN
installation of cables etc. 61000-6-4— Once
a year
If complaints occur immediately survey
quality of radio/television signal during
operation and if existing quality of
radio/television signal received found to
have deteriorated provide solution to
affected properties or villages as set out
in the IFC-WB EHS Guidelines on Wind
Energy (if cable or satellite connection
provided CEB to cover cost of
subscription)
Used Oil Contamination of Used oil to be securely stored and sold + Sub-transformers National CEB Throughout
spillage land/nearby water only to approved vendors. Sub- bounding Environment Act, the operation
bodies transformers located within secure and (‘as-built” diagrams) | Bounding
impervious bundled areas in capacity and
accordance with IFC-WB EHS permeability. IFC-
Guidelines. WB EHS
guidelines 2007
(under revision)
HSE activities | Occupational and Given public access is not prohibited Wind Farm area No injury or loss CEB Throughout
community health and place warning signs on access roads of life to operation
safety and and at each turbine about hazards construction staff

(blade throw, electrocution) with 24-
hour manned emergency contact
number

Turbines selected to be operated and

or members of the
public (records of
near miss, minor,
major and_ fatal

323

Mitigation Action

Monitoring Scope

Monitoring
Standards

maintained to international good
practice standards (IEC 61400) and
have means of working at height
systems fitted to them

Immediate base of turbines to be
fenced to prevent public access to
tower ladder

Doors to towers, kiosks and substation
to be kept locked at all times to prevent
public access

EPC contractor to ensure all staff have
received appropriate health and safety
training and are competent for their role
before the commencement of work
including working at height, working
over water, and lifting operations

health and safety
incidents to be
maintained and
monitored during
the construction
phase)

Monitor vibration sensors and
immediately shut down turbine if any
anomaly is observed, do not restart
turbine until qualified and experienced
personnel has carried out blade
inspection

Qualified and experienced personnel to
carry out 2-yearly blade inspections, if
any anomaly is observed do not restart
turbine until qualified and experienced
personnel has carried out repair
inspection

Provide compensation for any damage
caused in the event of blade throw in
line with RP.

Two yearly blade
inspections

EHS Wind Energy
guidelines

Set back will be
met or if not
property
relocated to meet
the criteria

Potential
Project Environmental
Activity Impact
Blade throw
Visual Shadow flicker on
Intrusion/Shad _ properties during
ow flicker operation of turbine

Operate turbines according to the
agreed shadow flicker protocol so that
no adjacent property experiences more
than 30 hours shadow flicker per year
and 30 minutes per day based on the
pre-construction assessment

Fall of shadow from
all turbines to be
observed and
vegetative shield to
be opted if required

EHS Wind Energy
guidelines

Institutional
Responsibilit Implementati
y on Schedule
CEB Throughout
operations
CEB Throughout
operations

323
324

Potential Institutional
Project Environmental Monitoring Responsibilit Implementati
Activity Impact Mitigation Action Monitoring Scope Standards y on Schedule

Shadow flicker compliance testing
including recording of shadow flicker
occurence by beach occupants to be
undertaken and if necessary adjust the
operational protocol to ensure that no
significant shadow flicker impacts will
result

All turbines located along the edges
close to habitation to have a minimum
set off of 800 m or further'4 to negate
the spread of any distinct shadow at the
village.

To help screen turbines from view
provide tree screen planting to the Shell
Coast should owners request it at any
point within the first 3 years of turbine
operation. Maintain the tree screen for
a period of up to five years to ensure its
establishment replacing any trees that
fail. Tree screen planting to use native
species but to avoid creating new
habitat that could attract more birds to
the project area.

‘41 Based on Entura Shadow Flicker Modelling Study in Appendix 6.
325

CONSTRUCTION METHOD STATEMENT
Illustrative CMS Checklist for periodic reporting by EPC contractor

(The EPC contractor shall comply with Annexure 4 on Construction Method Statement for compliance with ADB SPS 2009.)

The EMP (Annexure 3), the EMoP (Annexure 5), and the Construction method statement (Annexure 4) shall be read together for
environmental safeguards compliance for working within the wind farm project area by the EPC contractor. The following checklist will
be reviewed by CEB and more details may be added as deemed suitable.

SNo.

Procedure to be followed

Yes/No Impact Action Taken

A

General Procedures

1

Site induction for each workman prior to commencing activities on site.
Penalties of violating any EMP/regulatory requirements must be
explained and agreed

Pre-Construction & Site Preparation

Mark work areas, exclusion areas that are situated in the coastal/private
areas. Make arrangement as per design and location finalised by
CEB/CCD for toilets at site. No water well will be located within
minimum 100 m of a toilet facility or vice versa.

Designate and fence using sheets all laydown areas, material storage
area, personnel area

Provide orientation training to construction staff on working methods
that relate to air, water, noise and soil pollution, avian, avifauna and
mammal life in the area. Instructions on not to damage any property of
local fishermen should also be given. Fishing is not allowed by
construction staff withing project area.

Designated area can only be used for storage of water, oil, construction
material etc. with marked area for construction. Park equipment within
the same area specified by CEB as per design.

Access Road to each Wind turbine site in the coastal area

Ensure minimal disturbance to flora and fauna during construction of
access route to Wind turbine footing

Nv

Ensure water channels are not blocked. Make use of culverts as required

w

Remove extra sand/soil from site and store it in areas of depression. Do
not throw any waste into the waterways to pollute ecosystem

Laydown areas next to each Wind turbine site in the coastal area

Ensure minimal disturbance to flora and fauna during construction of
laydown area next to Wind turbine footing

Make arrangements to rereoute water channels near the consruction

325
326

SNo. Procedure to be followed Yes/No Impact Action Taken
areas if avoidance is not possible in consultation with the project
Ecologist.
3 Remove extra sand/soil from site and store it in areas of depression until
it is disposed of at locations specified by local authorities offsite.
E Wind turbine Foundation construction
1 Excavator must not disturb flora and fauna while working on Wind
turbine foundation site
2 Planning for stacking of dugout sand/soil from foundation. Sheet piles

to be used to avoid caving in of the sand sidesinto the wind turbine
foundation before concreting.

3 Dewatering of the area excavated for Wind turbine foundation erection
into a pit for sedimentation and any oil removal before letting of to the
sea- prevention of pollution and damage to marine flora and fauna

4 Pre-cut/bent steel to be brought to Wind turbine site for fixing in the
dugout foundation

5 Usage of premix concrete lorry" with long boom to fill concrete.

6 Backfilling and compaction at foundation to be followed by removal of

excess soil to designated offsite location while ensuring no marine flora
or fauna is damaged/killed

F Wind turbine, Nacelle and Blades Erection

1 Crane should not traverse directly over water course — use culverts

2 Carefully position heavy cranes and structures inside hard standing area
for Wind turbine to ensure no damage

G Construction/Decommissioning of Pier for equipment

1 Noise for digging of piles to be monitored. Construction only during
prescribed working timing of the area. Night time working not allowed.

2 Decommissioned pier to be removed entirely from the project site and

the piles will be cut atleast 1 m below the coast sand to ensure that the
fishing nets do not entangle into its protruding edges

H Digging/Construction of Cable Trenches

1 To ensure minimum water course crossing in the coastal area. Trenches
to run along the access roads and be covered to avoid soil erosion.

2 Construct sheet piles at corners of waterways areas to avoid damage to
waterways

I Removal of construction waste material

1 Remove all waste material from coastal area including excess soil

142 Premix concrete shall be sourced from mainland concrete supplier and not situated in the project area
327

preventing water flow to designated waste containment areas specified
by the local body.
2 Remove all liquid waste material from coastal area

327
328

Annexure 4. Construction Method Statement
1.0 INTRODUCTION

1. The Engineering Procurement and Construction (EPC) Contractor, in agreement with
CEB, shall ensure the wind farm construction shall be carried out strictly in accordance with the
approved Environmental Management Plan (EMP) and permits of the Department of Coastal
Conservation (CCD), the Project Approving Authority (PAA).

2. This type of specialized statements can only be developed by EPC contractor who has
trained engineers and technologists and worked in coastal areas to prepare tasks, estimates,
implementation scheduling etc. EPC contract bidders must be requested to keep a flexible budget
for this activity. They will most likely include design mitigation — reduction of impacts through site
design, mitigation to reduce impacts during the construction following industry best practice. EPC
contractor must coordinate with staff officer designated by the Coastal Conservation Department
for any construction related issues, and environmental safeguard staff from CEB.

2.0 DESIGN PHILOSOPHY

3. All construction works in the wind farm will be constructed in accordance to formal
approval received from relevant statutory organizations such as Coast Conservation and Coastal
Resources Management Department (CCD) and Mannar Pradeshiya Sabha etc.

Period of Working inside wind farm

4. The period of construction must be finalized between the EPC contractor, CEB and
Department of Coastal Conservation. The seasons for construction can be decided based on the

following schedule given in Table below.

Table: Timing of Construction in wind farm

No. Season Period Construction work

1 Dry Season February-September No ecological
constraints preferred
time for construction

2 Migratory period October — January Civil works

Wet Season (NW Monsoon) Construction of

Temporary Pier,
equipment unloading
from barges

3 Breeding season for many of the native May — August Wind turbine
birds. Many of the ground nesting birds construction can be
breed in Adams Bridge National Park. done.

Migrant birds are absent
* Construction is ideally avoided, no vegetation clearance, no earthworks, no noisy construction works
(piling etc.) but CEB has requested construction and piling.

5. The table above depicts the various seasons when the work can be done by the EPC
contractor. For example, during the migratory season when the majority of birds are present in
the project area and the greatest risks from construction disturbance will occur. CEB is proposing
construction of pier and equipment unloading from barges during low wind season as the same
329

cannot be done in rough seas.

6. No work will be undertaken until one hour after sunrise to one hour before sunset.
Typically, all work prior to the commissioning, including access to the site by lorries except for the
delivery of wind turbine equipment parts and its erection shall be restricted to the hours of
08:00—18:00 except other than to prevent or remedy any environmental or health and safety risks
or where the quality of the project or construction element could be compromised. No works will
be undertaken outside the hours of 06:00-21:00.

Ecological Monitoring

7. The EPC contractor should have at least an environment specialist designated as
Environment Manager (covering construction disturbance, pollution prevention, etc) H&S
specialist, and ecologists (marine and plants) who will be stationed fulltime during construction
works.

8. An Environment Manager (EM) (with the assistance of a suitably qualified and experience
ecologists) will be appointed by the EPC contractor to demarcate areas that have
endangered/critical endangered/vulnerable/nearly threatened species of flora, fauna, avifauna
and marine life identified in the EIA documents. The EM will issue written guidelines for use by all
construction staff that will adhere to the construction method statement, the EMP and environment
monitoring plans (EMoP) as mentioned in the EIA document. The EM will also conduct onsite
monitoring during construction period, conduct regular training, and direct all construction staff to
use caution while working in water channels, birds breeding area, mammals and sensitive fauna.
The EM will serve as the key person for working together will Department of Coastal Conservation,
Department of Wildlife, Department of fisheries and project affected persons.

Wildlife/biodiversity management

9. Any marine fauna and avian fauna shall be protected from entering and becoming trapped
in any part of the civil works on the site which must be prevented by erecting fences, provide
crossings or escape routes where necessary. EPC contractor shall develop paths for their egress
from inland to the sea through water channels as well as culverts below the access roads.

10. To avoid introduction of any invasive species in the wind farm due to on-going construction
work, all barges, and newly brought in plant and machinery should be completely cleaned before
use so as to not transfer seeds/rhizomes from outside area.

Physical Cultural Resources

11. There is no archaeological sensitive area inside the proposed project boundary. The EPC
contractor shall develop a chance find procedure based Sri Lankan Laws" and get it approved
by CEB. Given that excavation and earth moving works will be involved, the chance find
procedures will be applied.

Local labor/content

12. The EPC contractor will try to use local skilled and unskilled labor, petty contractors, plant
and materials to maximize the benefit to the local community.

143 Monuments and Archaeological Sites and remains Act, 1958. Act N°24 of 1958 and Antiques Ordinance, 1960
330

Equipment Noise

13. Where available the quietest plant and/or machinery will be employed and maintained in
good working order with appropriate silencers, mufflers or acoustic covers fitted. Stationary noise
sources will be shielded by acoustic barriers.

Communications

14. Throughout the construction period, the EPC contractor will communicate with all
stakeholders of the project — bird clubs, NGOs, government agencies, and the local public, etc. A
grievance redressal committee has been setup by the PIU to ensure speedy redress to public
grievances. The EPC contractor is required to record all grievances received and will be the first
point of contact for public and any other entity.

General

15. The working plant and machinery would be well maintained and inspected regularly to
ensure that all the pollution control measures are functioning effectively and to evaluate if any
further measures are required.

3.0 | PLANNING AND PHASING OF WORKS
341 Wind turbines Generators

16. The hub height of the wind turbines proposed to be of about 80-100 m would require
extensive foundations which would extend to a depth of about 2.5 to 3m. The depth of foundation
will be dependent on soil and surface conditions. The wind turbine foundation structure will be
floating type which is essentially a gravity foundation that relies upon soil overburden and concrete
to provide sufficient weight to resist overturning of the foundation at extreme wind loads.

17. The wind towers will be initially segmented (four pieces) for ease of transportation and will
require bolting works to put the tower together during installation. The erection of tower would
require cranes and preparation of platforms for installing cranes. Crane platform will require a
maximum area of 1,300 m? ™ which will be prepared soil, rock and gravel to support the weight
of the equipment. The crane will undertake the lifting activities to erect the turbines; the nacelle
will be installed at the top of the tower followed by installation generator, rotor and blades.

18. Construction of related structures will involve civil and steel work for installation of pooling
stations, transformers, substation, and electric cables and signal wires. About 10 m° of water will
be required daily for construction on an average while the peak demand is estimated to be 20
m*/day from a ground water borewell away from any coast area by 500 m. Ready mixed
concreting will be done for all concreting activities and will be sourced from a batching plant
outside Mannar Island, However, it is set up in Mannar Island, it must be located atleast 500 m
from any sensitive receptor. The water required for construction will be arranged by the
construction contractors through authorized tanker water suppliers.

144 Hardstanding area is 150 m x 150 m less 0.7 ha. The area is sufficient. However final platform will depend on the
type of crane the EPC contractor would bring.
331

Wind turbines and Step-up Transformers

19. Soil testing will be carried out at each wind turbine foundation location using bore holes to
identify the quality of soil and water to decide the type of foundation and concrete for the
foundation. Excavation for foundations will be done as per the design drawings based on the
results of soil testing. During excavation, sheet piles will be used to avoid collapsing of side walls
of the foundations. In case of excavation below water table is necessary, dewatering will be
carried out using water pumps. This wastewater will be collected in a sedimentation pit to remove
sand and other pollutants before releasing into the sea. After completing of excavation, a lean
concrete to a thickness of at least 50 mm will be laid before laying reinforcements and foundations
bolts will be positioned as per the manufacturer’s drawings using templates. Ready-mix concrete
as per the design requirements will be used for casting the foundations. Foundations will be cured
and erection of wind turbine and step-up transformer will be carried out after verifying the strength
of concrete of the foundation.

3.2 Wind Farm Road and Hard-standing Construction

20. The final design methodology would be determined by a detailed pre-construction ground
investigation and consideration of any constraints relevant to the locations (including sand slide
risk). The route of access roads would be pegged out ahead of construction operations, preferably
500 m — 1,000 m in advance of required operations, depending on the terrain. This would allow
for minor deviations to the center line where constraints are identified according to the micrositing
requirement of the Wind Farm. Drainage crossing points and passing places would also be
identified at this stage.

21. Gravel required for the site roads and hard standing areas would be sourced from off-site
from suitable licensed quarries. A number of suitable rock sources will need to be identified. This
transportation of rock would have transport related environmental impacts of and increase traffic
impacts on the public roads as well and thus increase associated emissions.

Access Roads
22. The site road network has been planned to provide access for construction and wind
turbine delivery vehicles to each wind turbine. Main access road as shown in Map 6 is minimum

6 m exclusive of the drains and cable trenches.

23. A number of factors have influenced the design of the site road layout and these have
been incorporated into the design principles:

. Requirements to maintain water flows across the line of the road and minimize
disruption to the coastal hydrology

. Minimize the crossing of water channels and effects on local hydrology.

. Serviceability requirements for construction and wind turbine delivery vehicles

. Build ability considerations- create loops where practical in the road system, to
avoid the need for turning circles for large wind turbine delivery vehicles.

. Avoid identified environmental and archaeological constraints

. Roads shall fit into the landscape avoiding unstable ground, areas of technical

constraint and constructed to a uniform longitudinal and horizontal profile.
332

24. Where the road alignment crosses existing drainage channels, pipe bridges will be used.
The pipes will be sized according to the width of the crossing and installed in such a manner that
will not interrupt the flow of the water course or artificially raise or lower the water bed.

Laydown Areas, Site Compound and Parking

25. The daytime temporary storage area should be constructed at the one location at wind
farm site away from any water channels. The area will be selected so that trucks, concrete mixer
must have enough place to reverse without spoiling area outside the track and causing any
collision risk with other vehicles and construction crew in the area. Some site roads will also be
used as vehicle standing areas during deliveries and for parking of site vehicles.

Dust Control

26. Careful material handling would control dust. To prevent the escape of dust, relevant
delivery vehicles would be covered, materials would be stored appropriately (see below) and any
conveyors would be covered or enclosed. When necessary (e.g., under dry conditions), the area
would be watered down, and a wheel wash installed to reduce dust and prevent the escape of
dust. Run off would be collected and treated appropriately.

Concrete

27. Concrete is highly alkaline and corrosive and can have a detrimental impact on water
channels. No concrete trucks, holding pans, tools, equipment or materials must be washed in
coastal area or near waterways. Concrete mixing and material storage areas will not be situated
in the coastal area. Sulphate resistant concrete shall be used where geological conditions dictate
thereby preventing long term corrosion of concrete.

Material Storage

28. Aggregates would be stored on a hard standing area, with suitable windshields and
appropriate covering where necessary to minimize wastage and pollution through washout and
as dust. Any additives and other chemicals would be stored in a designated bunded area.

3.3 Working in the Vicinity of Water/Buffer Zones (The buffer zone extends about 1 km
before the Adam’s Bridge National Park.)

29. No work can be performed in the buffer zone of the Adam’s Bridge National Park. The
following procedures apply to the general construction activities either within water channels or in
the vicinity of water channels.

. Roads and storage areas to be built outside buffer zone and preferably away from
a water channel. If access roads have to cross water channels, a design that
maintains ecology of the water channel must be prepared and water culvert
constructed before road development works can start.

. The work should be planned in dry season in order to minimize generation of
pollutant laden runoff.
. Cement and concreting operation to be kept outside buffer zones and water

channels to avoid their contamination. If water channel is very close to the wind
turbine foundation, the foundation layout design may be altered to esure distance
333

between water channel to WT foundation is at least 25 m or the new pathway of
water channel may be so constructed to ensure no damage to inland ecosystems.

. Runoff from any tower excavation shall not be pumped directly to the sea and any
water channel. Where dewatering is required, water shall be pumped out to a
predesigned lined pool where it can be treated to remove colloids prior to reentry to
any natural drainage.

Noise

30. All works will be carried out in accordance with the Sri Lanka’s noise legislation or
IFC-WB EHS" guidelines which ever is more stringent. EPC contractor and its suppliers of
construction materials should strictly implement noise control regulations stipulated by the CEA
in 1996 (Gazette Extra Ordinance, No 924/12) for all construction vehicles and equipment.

Vegetation Clearance Works

. The coastal scrubland is present across parts of the project site. The EPC will
ensure prior clearance in the hard standing areas in line with CCD guidelines prior
to the construction of the project.

. Felling/tree cutting, selective clearing of areas will be kept minimal. Land
disturbance will be stabilized as soon as possible. Working timeframes shall take
into consideration other factors such as bird nesting season and other ecological
constraints. Approval should be undertaken from the Divisional Secretary for
cutting female Palmyra trees. Branches of trees extending over the area occupied
by the road footprint shall also be trimmed to give a clear height of 6 meters above
the road and shoulder pavement surface.

3.4 Drainage Plan
Ground and surface water table

31. Short-term lowering of the groundwater table may occur in the vicinity of the tower site
during dewatering of foundation excavations. The area is subject to changed surface and
groundwater levels frequently and dewatering would not have significant impact on aquatic
inhabitants.

Soil erosion, drainage and sediment

32. The project area is characterized by many waterways, construction of foundations may
interfere with the natural drainage systems and modify flow of surface water, and these changes
can contribute to soil erosion, flooding, channel modification, downstream scouring and
sedimentation in downstream and other drainage channels.

33. EPC contractor shall conduct temporary drainage and silt management study prior to
startup of earthworks (including preliminary or enabling works) proceeding to construct wind
turbine bases, access roads, laydown areas, buildings and other infrastructure.
Temporary bunds/fences should be erected in areas where risk of pollution to any water channels

‘45 www. ifc.org/wps/wem/connect/554e8d80488658e4b 76af76a651 5bb1 8/Final%2B-
%2BGeneral%2BEHS% 2BGuidelines.pdf?MOD=AJPERES
334
is identified.

34. Surface water drainages that run through the site and storm water discharges should be
managed to minimize water quality impacts to nearby surface water resources such as lagoon,
salt marshes and floodplain. A drainage plan will be required by the construction contract to
manage the flow of water offsite in a responsible manner.

35. Sediment control measures such as retention weirs can be used, as necessary, to
minimize sediment transport offsite. Measures such as silt fencing may also be implemented to
minimize erosion of soil stockpiles. Sediment control measures may also be required for near
access routes, particularly at stream crossings. The site drainage plan will address runoff from
the equipment staging areas.

3.5 Environmental and Waste Management

36. EMP lays out the details for environmental management and waste management
measures to be adopted during the construction phase. For waste and sanitation facilities at the
construction site, any waste will be collected and transported off site, and emergency use facilities
(if any) will be completely sealed with no discharge to waterways and coastal area. Mannar
Pradeshiya Sabah maintains a solid waste disposal site at coordinates 8°59'24.91"N
79°54'21.05"E in Sinnakadu Gram Niladhari division in Mannar Island. The project will use this
site for solid waste disposal.

Sanitary wastes

37. An offsite disposal contractor or a small package sewage treatment system can be
employed to treat sanitary wastes. Under no circumstances should untreated sewage be
discharged into local waterways.

Hazardous Waste Disposal

38. During the construction, there won't be any hazardous waste generation besides some
small amount of oil dripping from construction machinery. However, the EPC contractor will
dispose of any solid/hazardous waste (if generated at site) at a suitably licensed landfill by
transporting the solid/hazardous outside of the project area in keeping with the good international
practice. Transportation of the same shall be in sealed trucks to avoid any spillage in the wind
farm area.

39. The EPC contractor shall ensure all construction machinery and equipment are
maintained so that dripping of oil from gearboxes is contained.

3.6 Emergency Response Plan

40. A written emergency response plan should be prepared and retained on site and the
workers should be trained to follow specific procedures in the event of a spill. There must be
proper equipment available for workers to contain and treat a spill in the event of an emergency.

Danger Marking

41. The area to be used as storage for materials will only be marked at the corners using rods
and Danger Tape. Any construction site shall be clearly marked. Warning notices must be
335

displayed for each specific health and safety issue that could result in personnel accident.
4.0 CONSTRUCTION

42. The work involved and the necessary construction equipment are as follows:

. Construction of access roads, culverts and improvement to existing road network
- scrappers, dump trucks, water pumps, water bowsers and earth compacting
rollers, etc.

. Construction of foundations — excavators, water pumps, ready-mix concrete
transport trucks, poker vibrators, etc.

. Compaction of crane operating pad — dump trucks, water bowsers, earth
compacting rollers, etc.

. Transport and Installation of wind turbine and associated facilities — barges, heavy
and long trucks, cranes and winches.

. Installation of temporary meteorological towers — crane, winch, etc.

. Power evacuation system of underground cables to main collector substation - mini

excavator, soil compactor, etc.

43. The erection of wind turbines will require development of designated wind farm site which
will involve soil investigation, site survey, site leveling, construction of internal roads, etc. The
proposed site has a flat terrain adjacent to the southern coastline of Mannar Island. It may not
require extensive leveling of the entire area but each turbine location will require clearing and
grading of a 0.7 ha around the tower site. There will be removal of ground vegetation, removal of
trees and shrubs.

44. The major civil work involves wind turbine foundations and erection of wind turbines. Minor
works involved are security kiosks, roads, equipment unloading pier and drainage. For the
improvement of existing roads and for proposed new roads, the required type of soil will be
imported from approved barrow pits with relevant statutory approvals.

41 Vegetation Clearance

45. EPC contractor will ensure that for all turbines the hardstanding area and associated
infrastructure (including access tracks and cable routes) will be designed and constructed to
ensure that no endemic or nationally EN plants are lost. For example, for T3 and T36 the
hardstanding area will be designed and constructed to ensure that no more than five Neralu
endemic plants and no nationally EN plants are lost.

46. To ensure the above, prior to construction an ecologist will mark out and record the
location all endemic and EN plants in and adjacent the construction working area. EPC Contractor
staff will be given guidance on their identification through tool box talks and notices in site offices
and instructed not to clear them. The ecologist will monitor the continued presence of the
endemics and EN plants during the construction.

4.2 Access roads
47. In total, approximately 15.71 km of access roads would be upgraded or constructed with

a typical carriageway width of minimum of 6 m. There will also be some local widening on the
bends, junctions and around tower bases for the safe passage of large vehicles and working area.
336

Roads would be constructed from graded gravel, envisaged to be sourced from offsite borrow
pits. All machinery shall work within the construction corridors as indicated on contract drawings.

48. The EPC contractor shall video survey of the proposed access route and will identify any
existing defects regarding its usability by heavy cranes and large trailers carrying blades from
jetty to turbine location. This video report will be used to determine if any construction needs better
layout plan of the access roads. Well-graded granular fill will be spread and compacted in layers
to provide a homogeneous running surface. The thickness of layers and amount of compaction
required will be decided by the EM based on the design that will take into account the
characteristics of the material and the type of compaction plant to be used.

49. All roads would be surfaced with hard, durable, weather resistant material. All roads
require suitable culverts to enable free drainage along the surface as no blockage is allowed. Dust
control measures will be required to avoid excessive dust due to the road surface. Existing access
roads in the area would be upgraded by widening and placing of additional surfacing from gravel.
Once the road has been constructed, the two slopes on either side of the running width would be
reinstated with sand overburden and the verges must be revegetated.

50. A drainage channel must be formed that would intercept any rainwater runoff, which would
then be directed under the road via appropriate sized pipes or culverts. All drainage would be
intercepted before it reaches a watercourse and directed into suitably sized settlement ponds and
soak-always. Where necessary additional culverts would be installed to maintain the site
hydrology. All culverts would be installed as deemed necessary by and in consultation with the
on-site ecologist.

51. During construction, it is mandatory for EPC contractor to ensure that coastal vegetation
does not get disturbed thereby ensuring natural breeding areas for bird species are not degraded.

Cable Trenches

52. Cable trenches would be cut running parallel to the site road. Cables or cable ducts would
then be installed prior to the replacement and compacting of the excavated soil.

Road Maintenance

53. During construction, the road would be regularly inspected and maintained and road
conditions monitored to ensure other public roads in the area are not contaminated with mud or
dust. Accessed roads will need to regularly spray water onto the site tracks to dampen down the
airborne dust.

54. Great care will be taken to ensure dust/mud from the site roads does not become a hazard
on the routes in the area. A monthly monitoring regime will be set up and the weekly site safety
checklist will be amended to include a visual check once per week (minimum). The area will be
visually inspected and observations recorded daily.

55. The following regular activities shall take place:

. The road network shall be inspected for potholes, and where they occur they would
be filled;
. Drainage ditches cleared,

. Culverts, bridges and cross-drains inspected and cleared,
337

. Regular emptying of catch-pits (particularly when the road is newly constructed).

56. During the operation of the wind farm, the roads would be maintained to a sufficient
standard to enable all maintenance activities to take place, and allow emergency access to the
wind turbines. If major works are required (for example, works that require a crane) the roads
would be inspected to check they are of sufficient strength and quality to carry out the work, and
if necessary repaired to a suitable standard.

4.3 Hard standing Areas

57. The hard standing area would be formed by excavating the sand to a suitable load bearing
strata, and filling with suitable graveled rock to form an adequate bearing surface for the crane. A
hard standing area of approximately 150 m by 150 m would be constructed at each wind turbine
location. The hard standing area is required for the cranes and delivery vehicles involved in
erecting the wind turbine generator. The final dimensions of the hard standing and its location in
relation to the wind turbine may vary depending on the local topography and the wind turbine
selected.

58. Two secondary crane pads of approximately 10 m by 10 m each may be required at each
wind turbine location to assist with the set-up of the main crane (final base size will be decided by
the bidder). The requirement of these crane pads depends on the type of crane used.

59. Hardstanding area for each turbine may be required to accommodate turbine erection - a
trestle area for blades and hard standing for the assembly of the rotor.

Foundation Construction

60. Each wind turbine would require a reinforced concrete foundation buried beneath the
ground and founded on suitable bearing strata. The base would typically have a diameter of
approximately 25 m with a depth of approximately 3 m deep. The exact dimensions of the
foundation would depend on the choice of wind turbine used, and the ground conditions at the
foundation location.

61. Ground investigations would be carried out at each wind turbine location prior to
construction. The construction methodology for wind turbine foundations would depend on the
strength and depth of the sand specific to each location as well as the strength of the strata.
Where ground conditions at the level of the underside of the foundation are found to be of
insufficient bearing capacity, local ground strengthening works would be required, these would be
carried out following the appropriate guidance.

62. Excavated wind turbine foundations will result in large volumes of displaced inert
spoil/excavated materials. EPC contractor through the EM must supervise measures required to
manage silt laden runoff from spoil, silt laden runoff from pumped dewatering, and contamination
from concrete from foundation:

. Concrete mixture must not be allowed to enter water channels and drainage from
tower excavation where concrete is being poured will not be discharged
directly into existing water channels without appropriate treatment.

. Stockpiling of materials and locating essential stockpiles as at least 25 m away
from water channels or outside buffer zones (wind turbines may be relocated
based on distance from water channels or the water channels will be re-routed).
338

Excavated clays are to be battered back and covered by topsoil in order to
minimize potential for runoff from exposed clays. Any excess inert spoil from
construction must be disposed of as per directions of the regulatory body.

63. Typical method of construction for foundation in sandy soil:

. Install temporary drainage around the perimeter of excavation to prevent run off
reaching natural drainage channels or water channels.

. Construct cofferdam around the perimeter of the foundation,

. Excavate the sand up to solid strata. This would be laid aside and maintained to

be reused elsewhere on site.
Foundation Drainage

64. Whilst the foundation excavation is open, it would need to be kept free of water to allow
construction of the reinforced concrete base. Water ingress could be from ground water, surface
run-off or direct from rainfall. To prevent run off and the risk of pollution entering natural water
channels cut off ditches would be installed around the compound and all water within the
compound would be collected before being treated.

Dewatering of foundations

65. The EM must supervise dewatering activities and ensure that all dewatering from
foundation excavations is controlled and pollution prevention measures are applied.

66. It will be necessary to dewater excavations during construction of some of the facilities;
water from such operation should be disposed of properly. Water from dewatering activities has
the potential to contain suspended solids and oil and grease. Measures that may be taken to
remove settle able solids prior to discharging water from the site include the use of sediment
sumps or other sediment control structures. Any visible oil and grease can be skimmed off the
surface using absorbent pads. If required, the wastewaters from construction process should be
collected and disposed properly.

Reinforced Cement Concrete (RCC)

67. A layer of concrete blinding will be laid approximately 75 mm thick directly on top of the
newly excavated flat level surface at suitable depth. High tensile steel reinforcement will be fixed
in accordance with the designer's drawings. The foundation anchorage system will be installed,
leveled and secured to the blinding. Ductwork/formwork will be erected around the steel cage and
propped; and concrete will be placed using a concrete mixer truck and compacted when in the
forms using vibrating device in shape and size as per drawings. Upon completion of the concreting
works the foundation base will be covered and allowed to cure. Following the curing period, the
formwork will be removed and the foundation will be backfilled with a cohesive material, where
possible using the material arising during the excavation, and landscaped using the turf set-aside
during the excavation.

68. Off-site transport routes would be agreed in advance with the relevant local authority.
Transport routes would be designated, both on public roads and on-site. This will mitigate against
the impact of extra traffic on public roads and also ensure consistency in the timings of arrivals of
concrete deliveries.
339

4.4 Pier Construction

69. Apier is to be constructed to meet the transport/delivery requirements of the project. From
the pier, EPC contractor will construct access roads to reach hard landing area of all wind turbine
locations. The contractor must extend the existing roads stretches in the area for this purpose,
whenever possible. However, no other permanent ramp must be put up inside the coastal area.
Temporary structure may be used accordingly. Suitable permissions must be taken by the EPC.
contractor from the Department of Coast Conservation and Coastal Resource Management. Pier
construction and demolition could be carried out only during low wind season. CEB has informed
ADB by the letter No. PE/PL/03/2017 dated 17 March 2017 of Secretary, Ministry of Power and
Renewable Energy. A copy of the letter is attached in Appendix 1.

70. The EPC contractor shall perform detailed bathymetric survey/sea bed profile with
required resolution to plot sea bed accurately along the proposed pier axis line to a distance
having sufficient depth suitable for the barges.

71. Drilling/piling may be required to install the pier. However, it is advised not to use hammer
drill continuously as that will scare the birds due to its extreme impact noise as well as ground
vibrations.

72. As pier is highly permeable structure constructed on steel piling, the contractor must
ensure no sediment trapping and/or any significant coastal erosion or accretion takes place in the
vicinity of these piers. It is also recommended that regular assessments of coastal behavior be
carried out based on surveys and, if needed, appropriate mitigation measures be implemented,
in the form of periodic clearing of accumulated sediments to restore existing sediment transport
patterns in the vicinity of the pier and sand nourishment in the areas affected or other measures
specified by the Department of Coast Conservation and Coastal Resource Management.

4.5 Wind turbine Installation
Wind turbine Delivery

73. The wind turbine components, turbine towers, blade and nacelles, are likely to be
transported by trailers with self-steering rear axles directly to the specific wind turbine locations'*°
under construction from the temporary jetty (depending on site layout and traffic management).
The vehicles would move at set times of day to minimize disruption on the public roads. The
erection sites would be clear to allow the vehicles to drive in without hindrance. Each vehicle
would follow a detailed and designated route to ensure the minimum amount of maneuvering and
disruption to the access road network. A typical wind turbine requires approximately eight to
twelve delivery vehicles to deliver all components.

74. It is recommended to have a trained/experienced marine mammal observer on board
during barge operations to ensure no mammals are harmed by barges as well as the crew.

Cranes

75. At least two large cranes would be required for the duration of the project to assemble and
erect the wind turbines. The cranes would be delivered through the barge and unloaded at the

146 Since turbine equipment will be imported in migration season but no works permitted, they will at individual
hardstanding areas for each turbine under construction.
340

temporary jetty. At least six smaller auxiliary mobile cranes would also be used for unloading,
assembling the large crane and to assist the main crane in lifting the tower sections from the
horizontal delivery position to the vertical mounting one.

76. The cranes would be maintained where a risk assessment indicates low risk to the public,
workforce or the environment. As with all other vehicles, refueling would be carried out in
accordance with site procedures to minimize the risk of spillage or pollution. All lifting operations
would be carried out with qualified staff designing, supervising and carrying out the lifts.

77. During lifting operations, the area around the lift would be cordoned off. No members of
the public or non-essential workers would be allowed in this area. The area would be controlled
to ensure enforcement.

Tower Erection

78. The wind turbine towers would be delivered in sections. Work would not start until a
suitable weather window was available. Each section would be lifted off the trailer and bolted in
place. The delivery lorry would turn at the designated location before returning to base.

Nacelle Installation

79. The precise details of the delivery vehicle would depend on the wind turbine selected and
may lead to minor changes in the method described. The nacelle would be delivered to the desired
location. The crane would lift the unit into place on top of the tower. The installation team would
then bolt the nacelle to the tower.

Blade Installation

80. Three methods can be used to attach the blades. All these methods may be used,
depending on the terrain and the wind turbine location.

. The blades can be attached to the hub on the ground. The hub and blades are
then lifted as one unit. This is a quicker method than the other methods. However,
this method requires a large lay down area and light vehicles have to move in this
area. The forestry may limit this type of maneuver; however, it would be possible
for a number of locations.

. The hub can be attached to the nacelle and two blades attached to the hub while
the nacelle is on the ground. The nacelle is then lifted into position and the third
blade lifted into place separately. This requires maneuvering of several
components on the ground and usually repositioning of cranes.

. The third method is to lift the nacelle and hub as one unit and then lift the blades
one at a time rotating the hub between lifts. The blade lifting operations do not
require repositioning of lifting equipment. This method is generally preferred for
areas with limited room for maneuvering; such as forested areas.

Wind turbine Fitting Out and Connection

81. Once all the components have been bolted together, the wind turbines are fitted out
internally. This involves connecting the pre-assembled units installed in the major components.
The wind turbines would then be checked and left in a safe state until the electrical connection is
available. Once the electrical connection is available, the connection is made internally to the wind
341

turbine. All the systems are progressively checked to make sure the wind turbines are safe to run.
The settings on adjustable equipment are checked and safety systems tested. The wind turbines
then go through a closely monitored run in period of at least 240 hours before being cleared for
automatic operation.

4.6 Waste Management
Solid Waste

82. Construction work may involve disposal of excavated material which can flow into the sea
if not prevented by erecting barriers around it. No such material can be allowed to flow into the
sea. EPC contractor shall dispose off excess material away from the wind farm to sites approved
by local authorities. Sufficient quantity of drinking water '*’ available and toilet/sanitation '*
facilities will be provided at the construction site.

83. Solid topsoil wastes from the sites will be the main form of solid waste. Some of the
excavated soil will be reused as backfill while the rest will be disposed of to the designated areas.
Other solid wastes will include metallic pieces, wooden planks, and stone debris. All these wastes
should be disposed of properly in a designated place with the consultation from local authority.

Waste Concrete

84. Ready-mixed concrete will be sourced externally; the advantage of sourcing concrete off
site is that the dry materials and water sources are kept off site; however, the contractor would
need to control ingress quantities of materials which could lead to wastage. The associated
problems dealing with waste concrete requires more vehicle movements on public roads. There
is also less control over continuity of supply.

85. Waste concrete would be dealt with by:

. Waste Minimization. Tight controls over quantities of materials required would
largely eliminate any waste. Where required any waste would be placed in a
washout pit, where the concrete can be washed through and aggregates and sand
recovered and the wastewater treated.

. Washout Pit. Designated areas would be provided for concrete vehicle washout.
Any wastewater from the washout would be treated to remove any solids before
being recycled or discharged to an appropriately designed soak-away. The sand
and gravel would be recycled.

Storage of Fuels, Oils and Chemicals

. Plant Refueling. Where possible, mobile/immobile equipment/plant will be
refueled in a designated filling area that is lined/bunded to avoid spillage to soil
and the waterways. Any fuel and/or oil deliveries shall take place within the
designated refueling area only.

. Diesel Generators. Generators (if required) will be kept in the designated refueling

147 20 liters of water availability per day per person (3 litres drinking, 15 Ipd per bathing, 10 Ipd for cooking) Source:
Basic water requirements for human activities: Meeting Basic Needs, by Peter H. Gleick, Pacific Institute for studies
in Development, Oakland CA, USA.

148 Approx 1.5 toilets for 12-14 persons as per Table 5.31.
342

area and will be refueled every day.

. Maintenance. Plant and site vehicles are to be well maintained and any vehicles
leaking fluids must be removed from site immediately. Any servicing operations
would take place over drip trays.

Pollution Control

. In the event of a hazardous waste spillage such as oil, fuel and chemicals,
occurring on a tower construction site, mitigation measures shall be taken to avoid
any potential environmental impacts/risks associated with such hazard.

. All waste oils and lubricants from maintenance of construction equipment should
be disposed of at the notified area after collecting them
. Accidental spills of fuels, waste oil or other materials from construction equipment

pose a potential for contamination of coastal or inland waters. Precautions should
be taken to prevent spills and all workers should be trained in the proper handling,
storage, and disposal of hazardous or toxic materials.

86. Barge Operations. The barge operator has to avoid any oil/fuel dripping from barges as
they have to comply with local maritime laws, CCD laws and other international conventions such
as MARPOL. However, the operator should conduct regular maintenance and repairs of the
barges. Only barges that adhere to MARPOL and have regular maintenance service records will
be used by the project. However, any accidental oil spill from barges would badly impact on the
marine mammals, seabirds, fish and other marine organisms. Also, oil spill will have negative
bearing on sensitive marine ecosystems such as sea grass beds in offshore areas of the project
area (outside the direct project impact area). Concern here should be on an accidental oil spill if
any. Only barges that have pollution emergency response plan and equipment (e.g. booms)
available on board in case of an incident will be used by the project.

87. Temporary pier. Ecological impact issues include construction effects on vegetation and
the associated impacts on marine habitats. Specific issues include direct disturbance/pollution
caused by construction equipment or from erosion, and impacts from structure placement such
as temporary pier. Construction and dismantling of piers should be carefully handled to avoid
long-term impacts to these marine habitats and ecosystems. Prior to construction and
dismantling, a translocation exercise will be undertaken within the working area plus buffer to
remove all translocatable organisms.

5.0 RESTORE/REPAIR AFTER WORK COMPLETION
Restoration of Surface Water Channels

88. The spare sand overburden from excavated road sections and wind turbine bases, could
damage the integrity of the water channels if exposed to erosion at the site. Hence, any excess
soil must be removed by EPC contractor of offsite locations approved by the local authorities.

89. If any the access roads are decommissioned, any cross drains should be restored to the
original flow design. If any excessive volumes of wastewater containing silt and other
contaminants have collected in the drainage ditches, it must be dewatered using suitable
equipment and disposed. Any wet cement and raw concrete that is clogging them should be
manually scraped and removed from project area.
343

Preserving Top Soil

90. Permanent spoil heaps or berms left standing after completion of WTB foundations should
be covered with biodegradable matting in order to expedite establishment of vegetation.

91. The berms of access roads need to be re-vegetated to avoid erosion. Appropriate hydro
seeding techniques would be utilized for this, and where necessary would be carried out in
consultation with the on-site ecologist.

Reseeding and Restoration

92. On wet and marshy ground, it is necessary to store excavated materials on a geotextile in
order to minimize disturbance to the vegetation below. Upon completion of the project, the access
road will be decommissioned by backfilling the area with the material arising during excavation,
landscaping with topsoil and seeding with native species if advised by the DWC.

93. Cut cable trench and install cable(s) or cable ducts, replace and compact excavated sand.
Re-vegetate verges using either turfing or reseeding methods.

Disposal, Waste Management, Treatment and Storage

94. Any recyclable waste if still stored at the time of completion of wind turbine erection and
work site dismantling must be removed by a certified recycler. Care must be taken that chemical
containers, used oil and filters, solvents, paints, electrical items, contaminated materials and
hazardous refuse, if any, which are all classified as “special waste” should be removed and
disposed of through licensed contractors at licensed landfill site in keeping with international good
practice. Similarly, any inert excavated spoil/waste generated must be transported to a designated
place by the EPC contractor under advice of local regulatory body.

Restoration of Habitats

95. It is of paramount importance to minimize disturbance to flora and marine/avian fauna
whilst carrying out the construction works, and to ensure that disturbed habitats regenerate
quickly after completion of the works. Re-vegetation will be done in consultation with the
community and the CCD. After construction, the EPC contractor will conduct a review of marine
water quality, benthos, zooplankton, phytoplankton, and ichthyoplanton in comparison with the
baseline information for the project. Similarly, the EPC contractor shall also record the fish catch"*°
of the fishermen from the madels from within the project area that can be correlated with the
proposed fish monitoring program and the baseline information collected for the project.

Decommissioning of Temporary Pier

96. This temporary pier that will be installed by the contractor to ramp down the Turbine,
Nacelle, rotor and blades as well as the main tower portions will be decommissioned after the
delivery is complete. Care must be taken to ensure no permanent damage is done to the coastal
area during its removal. The piles of the pier should be cut a minimum of 1 m below the sea bed
(as beach is shifting and can easily shift 1 m) so that it should not interfere with Ma-del nets.

149 Since sea cucumber is not harvested from the project area, the EPC contractor may record the sea cucumber catch
but location specific data from where these were harvested may not be available.
344

97. The EPC contractor shall also ensure proper removal of the decommissioned pier,
reinstating the area, sea bed, shore and other affected area after completion of works. The pier
piles will be cut 1 m below the sea bed level to ensure sufficient depth so that with regular
movement of sediment, they may not become exposed and catch on fishing nets or boat bottoms
in the long term after construction is completed.

6.0 ILLUSTRATIVE CMS CHECKLIST FOR EPC CONTRACTOR

Mitigation Measures

98. Some of the mitigation measures that must be performed by the EPC contractor include:

timing/schedule of works and details of hours of working. Construction timing as
suggested in the EIA document earlier (Table attached earlier) must be adhered
to.

sediment control and pollution control measures at each tower site

measures to control the emission of dust and dirt during construction

areas for loading, unloading and temporary storage of materials used in
construction of wind turbine

movement of construction vehicles for material delivery, waste collection, cranes,
parking area, laydown areas

construction and decommissioning of Pier for unloading of heavy equipment from
barges.

construction of access route and cables to each wind turbine site

disposal of construction waste from construction work at tower site.

7.0 OTHER ENVIRONMENTAL REQUIREMENTS

99. The EPC contractor identifies environmentally safe working practices and standards for
Wind turbine erection that must be implemented by all subcontractors. In addition to the above
requirements, EPC shall implement the following plans:

Health and Safety Plan.

Emergency Procedure in the event of a contaminant spill/accident.

Water Quality Monitoring Procedure: Water quality monitoring will be undertaken
during the entire process. Parameter listed in the EIA document (such as total
suspended solids, biological and chemical oxygen demand, ammonia, nitrates and
phosphates, turbidity and presence of oils) will be monitored.

Seawater quality (including turbidity, water transparency) around the jetty location
to be monitored before, during and after the construction.
345

An illustrative checklist for the EPC contractor is attached below. The following checklist will be reviewed by CEB and more details may be
added as deemed suitable.

SNo.

Procedure to be followed

Yes/No

Impact

Action Taken

A

General Procedures

1

Site induction for each workman prior to commencing activities
on site. Penalties of violating any EMP/regulatory requirements
must be explained and agreed

Pre-Construction & Site Preparation

Mark work areas, exclusion areas that are situated in the
coastal/private areas. Make arrangement as per design and
location finalised by CEB/CCD for toilets at site. No water well will
be located within minimum 100 m of a toilet facility or vice versa.

Designate and fence using sheets all laydown areas, material
storage area, personnel area

Provide orientation training to construction staff on working
methods that relate to air, water, noise and soil pollution, avian,
avifauna and mammal life in the area. Instructions on not to
damage any property of local fishermen should also be given.
Fishing is not allowed by construction staff withing project area.

Designated area can only be used for storage of water, oil,
construction material etc. with marked area for construction. Park
equipment within the same area specified by CEB as per design.

Access Road to each Wind turbine site in the coastal area

Ensure minimal disturbance to flora and fauna during
construction of access route to Wind turbine footing

Ensure water channels are not blocked. Make use of culverts as
required

Remove extra sand/soil from site and store it in areas of
depression. Do not throw any waste into the waterways to pollute
ecosystem

Laydown areas next to each Wind turbine site in the coastal area

Ensure minimal disturbance to flora and fauna during
construction of laydown area next to Wind turbine footing

Make arrangements to rereoute water channels near the
consruction areas if avoidance is not possible in consultation with
the project Ecologist.

Remove extra sand/soil from site and store it in areas of
depression until it is disposed of at locations specified by local

SNo. Procedure to be followed Yes/No Impact Action Taken
authorities offsite.

E Wind turbine Foundation construction

1 Excavator must not disturb flora and fauna while working on Wind
turbine foundation site

2 Planning for stacking of dugout sand/soil from foundation. Sheet
piles to be used to avoid caving in of the sand sidesinto the wind
turbine foundation before concreting.

3 Dewatering of the area excavated for Wind turbine foundation
erection into a pit for sedimentation and any oil removal before
letting of to the sea- prevention of pollution and damage to
marine flora and fauna

4 Pre-cut/bent steel to be brought to Wind turbine site for fixing in
the dugout foundation

5 Usage of premix concrete lorry'®° with long boom to fill concrete.

6 Backfilling and compaction at foundation to be followed by
removal of excess soil to designated offsite location while
ensuring no marine flora or fauna is damaged/killed

FE Wind turbine, Nacelle and Blades Erection

1 Crane should not traverse directly over water course — use
culverts

2 Carefully position heavy cranes and structures inside hard
standing area for Wind turbine to ensure no damage

G Construction/Decommissioning of Pier for equipment

1 Noise for digging of piles to be monitored. Construction only
during prescribed working timing of the area. Night time working
not allowed.

2 Decommissioned pier to be removed entirely from the project site
and the piles will be cut atleast 1 m below the coast sand to
ensure that the fishing nets do not entangle into its protruding
edges

H Digging/Construction of Cable Trenches

1 To ensure minimum water course crossing in the coastal area.
Trenches to run along the access roads and be covered to avoid
soil erosion.

2 Construct sheet piles at corners of waterways areas to avoid

damage to waterways

150 Premix concrete shall be sourced from mainland concrete supplier and not situated in the project area
347

I Removal of construction waste material

1 Remove all waste material from coastal area including excess
soil preventing water flow to designated waste containment areas
specified by the local body.

2 Remove all liquid waste material from coastal area

348

Annexure 5. Environmental Parameters and Periodicity for Environmental Monitoring Plan

Environ-
mental Parameters to Rate Supervisio
component Project stage be monitored Location Frequency Standards (SLR) Implementation n
1. Air A. Pre- CO, PM10, Inside and A single time NAAQS of Per Contractor by Contractor/
Quality construction PM2.5, SPM'5' outside (0.5 Sri Lanka sample engaging approved CEB
stage (The km’®) of the SLR 9,000 monitoring agency
project after proposed wind (Sri Lankan
assigning to farm Government)
contractor)
B. Construction CO, Pb, PM10, Inside and Daily visual NAAQS of Per Contractor by Contractor/
Stage TSPM outside (0.5 inspections, Sri Lanka sample engaging approved CEB
km) of the overall monthly SLR 9,000 monitoring agency
proposed wind monitoring (Sri Lankan
farm Government)
C. Operation CO, Pb, PM10, Inside and A single time NAAQS of Per CEB by engaging CEB
Stage TSPM outside (0.5 unless Sri Lanka sample approved monitoring
km) of the exceedences SLR 9,000 agency (Sri Lankan
proposed wind noted Government)
farm
2. Surface A. Pre- EC, TSS All water A single time CEA Water Per Contractor by Contractor/
Water construction (turbidity & channels Quality sample engaging approved CEB
Quality stage (The suspended within 100m of Regulation SLR monitoring agency
project after sediment), DO, working area s 14,000 (Sri Lankan
assigning to BOD, COD, P# Government)
contractor) Oil and
grease, E Coli
(fecal
coliforms), ,
hydrocarbon
B. Construction EC, TSS One each from 1time/3months CEA Water Per Contractor by Contractor/
Stage (turbidity & water channels Quality sample engaging approved CEB
suspended inside wind Regulation SLR monitoring agency
sediment), DO, farm. s 14,000 (Sri Lankan
BOD, COD, P# Government)
Oil and
grease, E Coli
(fecal
Coliforms),
hydrocarbon

‘51 Parameter of concern is dust.

152 At all receptors within 500 m of wind farm.
349

Environ-
mental Parameters to Rate Supervisio
component Project stage be monitored __ Location Frequency Standards (SLR) Implementation n
C. Operation EC, TSS One each from 1 time/ 12 CEA Water Per CEB by engaging CEB
Stage (turbidity & water channels months Quality sample approved monitoring
suspended inside wind Regulation SLR agency (Sri Lankan
sediment), DO, farm. s 14,000 Government)
BOD, COD, P#
Oil and
grease, E Coli
(fecal
Coliforms),
hydrocarbon
3. Ground A. Pre- EC, TSS All wells within A single time CEA Water Per Contractor by Contractor/
Water construction (turbidity & 100m of Quality sample engaging approved CEB
Quality stage (The suspended working area Regulation SLR monitoring agency
project after sediment), DO, s 14,000 (Sri Lankan
assigning to BOD, COD, P# Government)
contractor) Oil and
grease, E Coli
(fecal
Coliforms), ,
hydrocarbon
B. Construction EC, TSS One from 1time/3 months CEA Water Per Contractor by Contractor/
Stage (turbidity & nearest well Quality sample engaging approved CEB
suspended around wind Regulation SLR monitoring agency
sediment), DO, farm and one s 14,000 (Sri Lankan
BOD, COD, P# — from well near Government)
Oil and coast.
grease, E Coli
(fecal
Coliforms),
hydrocarbon
C. Operation EC, TSS One from 1 time/ 12 CEA Water Per CEB by engaging CEB
Stage (turbidity & nearest well months Quality sample approved monitoring
suspended around wind Regulation SLR agency (Sri Lankan
sediment), DO, farm and one s 14,000 Government)
BOD, COD, P# — from well near
Oil and coast.
grease, E Coli
(fecal
Coliforms),
hydrocarbon

4. Marine A. Pre- EC, TSS Jetty Location. A single time CEA Water Per Contractor by Contractor/

350

Environ-
mental Parameters to Rate Supervisio
component Project stage be monitored __ Location Frequency Standards (SLR) Implementation n
Water construction (turbidity & Quality sample engaging approved CEB
Quality stage (The suspended Regulation SLR monitoring agency
project after sediment), DO, s 14,000 (Sri Lankan
assigning to BOD, COD, P# Government)
contractor) Oil and
grease, E Coli
(fecal
Coliforms), ,
hydrocarbon
B. Construction EC, TSS One from jetty 1 time/3months CEA Water Per Contractor by Contractor/
Stage (turbidity & area and one And when jetty Quality sample engaging approved CEB
suspended during time being Regulation SLR monitoring agency
sediment), DO, when one constructed/deco  s 14,000 (Sri Lankan
BOD, COD, P# barge is mmissioned can Government)
Oil and berthed at do daily test of
grease, E Coli jetty. the turbidity (and
(fecal cease
Coliforms), construction if
hydrocarbon gets elevated
above
background)
5. Noise/ A. Pre- Noise level (AB Inside park Single time National Per Contractor by Contractor/
Vibration construction level) and atnearest during NE and Environme sample engaging approved CEB
stage (The receptor of the one single time ntal (Noise SLR6,500 monitoring agency
project after wind farm'3 during SW Control) (Sri Lankan
assigning to monsoon *54 Regulation Government)
contractor) s, NAAQS
B. Construction —_ Noise level (dB__ Inside and Every month for National Per Contractor by Contractor/
Stage level) outside (0.5 construction Environme sample engaging approved CEB
km) of the noise ntal (Noise SLR6,500 monitoring agency
proposed wind Weekly during Control) (Sri Lankan
farm Piling for Regulation Government)

temporary pier s, NAAQS

C. Operation Noise level (dB Inside and 3 times during IFC-WB Per CEB by engaging CEB
Stage level) outside (0.5 SW monsoon, 3 EHS sample approved monitoring
km) of the times during NE Guidelines _ SLR6,500 _ agency (Sri Lankan

153 At receptors within 500 m of the wind farm (can choose representative receptors e.g. Shell Coast, navy outposts (declared institutional) and fishing huts (cabanas
exempt)
154 Monitor per IOA and ETSU during the SW monsoon and during the NE monsoon.
351

Environ-
mental Parameters to Rate Supervisio
component Project stage be monitored __ Location Frequency Standards (SLR) Implementation n
proposed wind monsoon year to be Government)
farm followed as
most
stringent at
receptors in
place of
(National
Environme
ntal (Noise
Control)
Regulation
s, NAAQS.

6. Soil A. Pre- P# Sulfate Inside and A single time Technical Per Contractor by Contractor/
construction (SOs), outside (just specificatio sample engaging approved CEB
stage (The Chloride, ORP, close to the ns SLR monitoring agency
project after Salinity, proposed site, 13,500 (Sri Lankan
assigning to Resistively, 2 locations) of Government)
contractor) Organic the proposed

Matter, wind farm

Moisture

Content'®>
B. Construction — P* Sulfate Inside and 1 time/3 months Technical Per Contractor by Contractor/
Stage (SOs), outside (just specificatio sample engaging approved CEB

Chloride, ORP, close to the ns SLR monitoring agency

Salinity, proposed site, 13,500 (Sri Lankan

Resistively, 2 locations) of Government)

Organic the proposed

Matter, wind farm

Moisture

Content
C. Operation P#: Sulfate Inside and A single time Technical Per CEB by engaging CEB
Stage (SOs), outside (just unless specificatio sample approved monitoring

Chloride, ORP, close to the exceedences ns SLR agency (Sri Lankan

Salinity, proposed site, noted 13,500 Government)

Resistively, 2 locations) of

Organic the proposed

Matter, wind farm

Moisture

Content

155 To determine corrosive properties of soil with concreting process and ensure, leaching etc. Resistivity important for conductivity testing, etc.
352

Environ-
mental Parameters to Rate Supervisio
component Project stage be monitored __ Location Frequency Standards (SLR) Implementation n
7. Bird and A. Pre- Bird and bat Near wind Once Negligible Installati CEB CEB
bat construction monitoring farm boundary collision on of
collision’s stage (The survey as per radar
project after Collision Risk and
assigning to Assessment mainten
contractor) Report (adopt ance
same annual
methodology cost of
for bats and $10,000
birds) per year
by CEB
Operation Bird monitoring Near wind Monthly Negligible Installati O&M operator of line CEB
stage surveys turbines as Collision on of and wind farm
per Collision radar
Bird and bat Risk and
carcasses Assessment mainten
Report (adopt ance
same annual
methodology cost of
for bats and $10,000
birds) per year
by CEB
8. EMI A. Pre- Electric Field TV/radio Once IEC $500 CEB CEB
construction (kV/m), signal at the Electrom
stage (The Magnetic Field —_ property on agnetic
project after (uT) and boundary in Emission
assigning to Antenna line of sight of Standard,
contractor) Field Electric wind farm EN
strength 61000-6-
dByV/m. 4
Operation Electric Field TV/radio Annual IEC $500 per O&M operator CEB
Stage (kV/m), signal at the Electrom annum
Magnetic Field property on agnetic
(uT) and boundary in Emission
Antenna line of sight of Standard,
Field Electric wind turbines EN
strength near receptors 61000-6-
dByV/m 4
9. Fish catch  Pre- Collate daily Madels in Daily data Coastal $5,000 Department of CEB,
construction, (for fish catch front of the Resource /annum Fisheries, Departmen
construction, data (amount wind farm Manage x3 Construction and tof Coastal

353

Environ-
mental Parameters to
component Project stage be monitored __ Location

Frequency Standards

Rate
(SLR)

Implementation

Supervisio
n

operation of catch, no
fishers, no of
boats, value of
catch etc.)) and
monthly fish
catch data for
2-year prior for
fishermen in
the project area
anda
representative
control site and
continue
through
construction
and 3 years of
operation

ment Act
no 57 of
1981

years =
$15,000

O&M operator

Conservati
on

10. Health Construction, Monitoring of Wind turbine
and Safety operation accidents to locations,
workers and access roads,
community in jetty, staff
construction quarters
and operation

Weekly IFC EHS
standards

No
addition
al costs

Construction and
O&M operator

CEB and
contractor
through
contract
provisions

BOD = biological oxygen demand, CEB = Ceylon Electricity Board, CEA = Central Environmental Authority, CO = carbon monoxide, DO = dissolved
oxygen, EC = electrical conductivity, IEC = International Electro-technical Commission, NAAQS = National Air Quality Standards, NO2 = nitrogen
dioxide, NWQS = National Water Quality Standards, Pb = lead, PM10 = particulate matter <10, SO2 = sulphur dioxide, TSPM = total suspended

particulate matter, TSS = total suspended soils.

Note: Transport and accommodation cost, NBT, VAT, etc. are not included for the EMoP. Rates valid for the period of 60 days. Information based
on the quotation provided by NBRO (National Building Research Organisation).
354

Annexure 6 Environmental Safeguard Monitoring Report

Environmental Safeguard Monitoring Report

Reporting Period {From Month, Year to Month, Year}
Date {Month, Year}

SRI: Wind Power Generation Project

Prepared by the Ceylon Electricity Board for the Asian Development Bank
355

This environmental safeguard monitoring report is a document of the borrower and made publicly available
in accordance with ADB’s Public Communications Policy 2011 and the Safeguard Policy Statement 2009.

The views expressed herein do not necessarily represent those of ADB’s Board of Directors, Management,
or staff
356

Table of Contents

Page

Executive Summary

1.0

2.0

3.0

4.0

5.0

6.0

7.0

Brief status of environmental compliance during the coverage period
Introduction

1.1 Brief Project Description
1.2 Project Progress Status and Implementation Schedule

Compliance to National Regulations
2.1 Environmental Conservation Rules 1997
Compliance to Environmental Covenants from the ADB Loan Agreement

3.1 Schedule 5 Environment (prepare a matrix to show how compliance was
achieved)

Compliance to Environmental Management Plan

(Refer to the EMP of the Project)

Compliance to Construction Method Statement

Safeguards Monitoring Results and Unanticipated Impacts

(Refer to the Environmental Monitoring Plan and document any exceedance to
environmental standards (if any), or any unanticipated impact not included in the EMP and

any correction action/measures taken)

Implementation of Grievance Redress Mechanism and Complaints Received from
Stakeholders

(Summary of any complaint/grievance and the status of action taken)

Conclusion and Recommendations
357

Annexure 7 Approval letter of IEE by Coast Conservation and Coastal Resource
Management Department, the Project Approving Authority

PERMIT FOR A DEVELOPMENT ACTIVITY ISSUED
UNDER PART IlI- SECTION 14 OF THE
COAST CONSERVATION & COASTAL RESOURCE
MANAGEMENT ACT No. 57 OF 1981
PemmitNo. P16). 98S
Additional General Manager a Transmission)

f LOOMW ‘Wind Park consist af 40: of Wind Turbine
PP ata mony oh nos anies
"Southern Coast of ‘amuar Talend (ue per: the ‘map submited with

Duration of Permit :........--.+-2+-++- o ROIDG = lberaddd

1. All constructions should be confined to the map submitted
by the Developer with ‘the approval letter No. WL/6/1/1/328
seeccesnnaeenssnsees oss dated 06.06.2046: issued: by--the Department of Witdlife’

Dsto 3:27: POU. .ssesssenssee

‘C2070 ~ 25,000 (GING) Depi. of Govt. Printing, Sri Lanke
358

10.

lL.

12.

13.

14,

This approval is only valid for installation of 40 Nos of wind turbine units in Southern
Coast of the Mannar Island.

Separate approval should be obtained from Coast Conservation & Coastal Resource
Management Department for construction of proposed pier which is used for unloading
of equipments and material for the project.

A 130 m set back area Landward from the permanent vegetation line of the beach front
should be kept for the proposed wind towers.

The Developer should inform to the Coast Conservation & Coastal Resource
Management Department to obtain assistance to demarcate the coastal set back prior to
commencement of the construction activities of the proposed project.

All constructions should be carried out in accordance with the structural plans submitted
to the Coast Conservation and Coastal Resources Management Department by the
developer.

Any alterations / extensions of the structures should not be carried out without a prior
approval of the Coast Conservation & Coastal Resource Management Department.

The Developer will be bound to adhere to any additional conditions given by the Coast
Conservation and Coastal Resource Management Department.

All mitigation measures should be implemented to mitigate the Environmental and Socio
Economic Impacts due to the proposed project during the construction and operation
period as indicated in the IEE Report.

Necessary clearance from Pradeshiya Saba — Manner, Department of Fisheries & Aquatic
Resource, Wild Life Conservation Department, Central Environmental Authority, Sri
Lanka Sustainable Energy Authority, Civil Aviation Authority and other relevant
government agencies should be obtained prior to commencement of constructions.

Environmental Protection License should be obtained from the Central Environmental
Authority prior to commencement of operation of the proposed project.

All necessary waste management measures should be taken to avoid pollution due to
proposed project activities as indicated in the IEE Report

The existing fishing activities including beach seine fishing activities and beach access
should not be obstructed by the proposed project

The developer should coordinate with the Department of Fisheries and Aquatic
Resources on fishing activities in the area in order to avoid user conflicts during
construction and operation period of the proposed project.
15.

16.

17.

18.

19,

20.

21.

22.

26.

PermitWo, :..PLIEL IES,

Awareness programme in coordination with the Department of Fisheries and Aquatic
Resource should be carried out for the relevant communities and other stakeholders
regarding the proposed activities.

The natural drainage pattern should not be obstructed by any activity of the proposed
Project.

Proper drainage system with silt traps , culverts should be implemented to avoid
disturbance of existing drainage pattem of the area as indicated in the IEE Report.

Stilt traps and drains should be incorporated in the project area to prevent soil erosion and
siltation of lowlands

All precautionary measures should be taken to avoid the flooding of the area as indicated
in the IEE report.

Existing waterways in the vicinity of the project area should not be disturbed and should
be maintained and monitored

All precautionary measures should be taken to avoid ground water pollution during the
construction period

Solid waste, sewage or waste water should not be emitted to the beach or the coastal
waters.

“The developer should implement the solid waste disposal mechanism as indicated in the
IEE report and the agreement should made with Pradeshiya Saba Mannar for disposal of
solid waste prior to commencement of construction.

All precautionary measures should be taken in consultation with the Department of
Wildlife Conservation to minimize the bird accidents from blades of wind turbines

during the operation of proposed project .

Noise level of the wind turbines should adhere to noise standards imposed by the Central
Environmental Authority.

All precautionary measures should be taken to mitigate anticipated impacts on noise,
vibration, dust and air quality during the construction period as indicated in the IEE
report.

CM 021702 — 1,000 (201602) Dept. of Govt. Printing, Sri Lanka

359
360

27.

28.

35.

37.

Permit NO, 2s.s0e0e0reeee oe

Separate approval should be obtained from Central Environmental Authority for the
maintaining of noise levels at the boundaries of the project site according to the standard
levels stipulated in the National Environmental Act.

Appropriate mitigation measures should be adopted in order to maintain the vibration
levels generated by construction activities, operation of machineries and equipments,
vehicle movements within the interim standards as stipulated by Central Environmental
Authority.

The developer should be liable to pay potential damages to the existing roads due to
transportation of equipments ,materials during the construction phase.

The developer should coordinate with the Pradeshiya Saba- Mannar and relevant
government agencies for the development ,maintenance and repairs of the existing roads,

Risk of Potential damages to the proposed project due to the natural disasters should be
born by the developer.

All mitigation measures should be implemented to mitigate the Environmental and Socio-
Economic impacts due to the proposed project.

The Environmental Management Plan (EMP) including Monitoring Plan (MP) which
should be implemented to mitigate the possible environmental impacts as indicated in the
IEE Report, Adequate amount of funds should be allocated to implement the
Environmental Management and Monitoring Plan. Competent recognized institution
should implement the monitoring plan,

. Adequate amount of funds should be allocated to make necessary arrangements to pay
compensation for affected parties or properties due to the proposed project.

The developer should take all responsibilities to mitigate the possible impacts on coastal
erosion due to proposed project activities including construction of prior.

All mitigation measures should be taken to mitigate the impacts on coastal and marine
resources including coastal vegetation, sand dunes, coastal water bodies in the area
during construction and operation of the proposed project as indicates in the IEE Report.

This permit will be invalid if violation of the any of the above conditions. In such a case
this department will take legal action according to the Coast Conservation and
Coastal Resources Management Act No. 57 of 1981,

(CM 021702 ~ 1,000 (2016/02) Dept. of Govt. Printing, Sri Lanka
PermitNo.: POL 288-

38.  Acopy of this permit should be kept in the project site at all times for purpose of perusal

by concerned agencies.

39. This Permit will not be consider the ownership of the land

Copies to :
a Chairman
(2) Chairman

@G) District Secretary
(4) Divisional Secretary
(6) Director(ISTA)

) Director General
(7) Director General

AH. Gamini he
Actg. Director (( Conservation)

For Director General / Coast Conservation &
Coastal Resource Management.

Pradeshiya Saba, Manner

Sri Lanka Sustainable Energy Authority, Colombo 07
District Secretariat, Manner

Divisional Secretariat, Island North, Manner

Central Environmental Authority, Battaramulla
Department of Fisheries & Aquatic Resources

Civil Aviation Authority

(8) Deputy Director General (EM&A) — Central Environmental Authority, Battaramulla.
(9) Director (Enforcement)-Urban Development Authority

CM 021792 ~ 1,000 (2016/02) Dept, of Govt. Printing, Sri Lanka

361
362

Annexure 8. Consent Letters from Stakeholders to CEB’s 100 MW Wind Farm

ONDA FHON>

o

10:

Letter of Approval from Department of Wildlife Conservation

Letter of Approval from Sustainable Energy Authority

Letter of Approval from Department of Agrarian Development, Mannar

Letter from Civil Aviation Authority of Sri Lanka, Fees Deposited.

CAA approval for installation of Wind turbines with low intensity red beacons.

Letter from Irrigation Department

Letter from RSC (North) National Water Supply and Drainage Board, Vavuniya

Letter from Divisional Secretariat Mannar Town

Letter from SLSEA to Coastal Conservation Department about encroachments in the
Energy Development Zone

SLSEA Request to Urban Development Authority (UDA) to declare the Energy
Development Area of Mannar Wind Power Project as Industrial Zone

UDA letter dated 02.05.2017 declaring the Energy Development Area of Mannar Wind
Power Project as an Industrial Zone

363

DaBk sodsedy cesrb}acSa~qQO
sion Sour Pansit urgusrings Same dxsmb d
DEPARTMENT OF WILDLIFE CONSERVATION

poe eines + quo S11/6, dosldigs ox, Setacude
Gypre sigiwned, Be. 11/9. munbdyy SB, viesrwpsoens
Head Office - No. SIL/A, Jayanthipera Road, Bottaramella

’ ‘ow | |
mae | wieris28 Youre, Bate 06 06.2016

Project Director,

Mannar Wind Power Project,
Ceylon Electricity Board,
Udumulla Road,
Battaramalla,

Dear Sir,

‘This refers to your letter numbered PD/MWPP/03-30 dated 2016.05.09 regarding the above

subject,

02 ‘This is to inform you, that the Department of Wildlife Conservation grants consent for the
above project, subject to the following conditions.

24 Project activities should be conducted according to the conditions and
recommendations given by the Initial Environment Examination Report (IEE)

2.2 This approval is given for 40 wind turbines (Turbine NO 1-34 and 47-52) as
shown in figure 1.3 of the IEE Report. 16 wind turbines (No 35-46 and $3-56)
proposed to locate near Adam’ National Park should be removed to
minimize the disturbance to the migratory bird pathway.

2.3. Wind turbines should be temporary shutdown at the intervals of migaratory birds
arrival and departing in such area.

2.4 If bind collisions to the wind turbines increase at considerable level, project
proponent should install a radar system within 1 year period to identify bird
migration in advance and should shut down the turbines temporally to avoid bird
strikes.

2.5 Action should be taken to minimize the damage to the environment and especially
bird habitats when installing turbines.

26 The DWC reserves the right to cancel/suspend/withdraw this approval in the
event that major environmental and /or social problems arise duc to the operation

of the project or in a situation where the surrounding environment has been
altered or changed due to the natural factors or otherwise.

inom Sec} - O11 288858) nD mDESIES / argmucrs! Head Olen: 011 2688585
Gone L atmem ioxge) - or) 2868583 Cecil / Gxpesmeonadd / Fax: 011 2883355
Sanewei8? ccm iofegh)- O11 2688582 Safe / enenesesb / E-mail: director @ cw gow hk
Tepnone | Socoe teed) 041 2088884 208 gODe | mancichatiend / Webote: www. dwe-pOV tk
364

2.7 __ All the activities should be adhered to the provisions of Flora and Flora Protection
Ordinance and National Environmental Act,

Yours Faithfully,

fanjula Amararathne Sgd/ Dr. Sumith Pilapitiya
Deputy Director (Natural Resources Management) Director General of Wildlife Conservation

6e-x
Director General,

Department of Coast Conservation & Coastal Resource Management - For Your Kind Information
Assistant Director (Mannar) = ~do-
S Com Sas DQedG camo Matias Heotupse +4) oPaayomu

Sri Lanka Sustainable Energy Authority

OoBOE & Dead q@amac Gerougy wpgud afisdA sense Ministry of Power & Energy

PROVISIONAL APPROVAL UNDER PARAGRAPH (a) OF SUB-SECTION (2) OF SECTION 17 OF THE

365

617

ACT NO 35 OF 2007
‘G-m ScSae Orne Ref No: SEA/REP/A-27520
\19 JUN 2015
Ceylon
AGM.
Name
Title (if applicable) : General Manager
Company Name (if applicable) : Ceylon Electricity Board
Address + No. 50,
Sir Chittampalam A. Gardinar Mawatha
Colombo 02, Ae Aw
Project Name : Semi Dispatchable Wind Farm - Mannar
Date of granting Provisional Approval : 09-06-2015 9 | [
Project Type : Wind ile
Project Capacity + 100000 kW {installed generating capacity) = 7,
Dar (TAD

This refers to the application submitted by you on 14-08-2013 to engage in and carry on the above
mentioned on-grid renewable energy project. The Project Approving Committee of Sri Lanka Sustainable
Energy Authority (herein after referred to as the “Authority”), acting under paragraph (a) of sub-section (2)
of section 17 of the Sri Lanka Sustainable Energy Authority Act, No. 35 of 2007, has granted Provisional
Approval to the said Project. The Provisional Approval Number specified above should be used in all future
correspondence with the Authority, and in all reports and other documentation about the Project.

You are hereby required to submit the documents and information mentioned under item A and 8 in the
Annex | hereto within six months of receipt of this communication, In the event that you are unable to
submit the required documents and the information within such period, you are entitled to request from the
Directof-General for an extension of this period, provided the maximum of such extension shall not exceed a
period of an additional six months. This Provisional Approval shall stand automatically cancelled at the end
of the validity period of one year as per sub-section (4) of Section 17 of the Act No. 35 of 2007 in the event
the documents and other information request for are not submitted within the validity period of the
provisional approval.

Block 05, 1" Floor, BMICH, Bauddbaloka Mawatha, Colombo 07, Sei Lanka,

4 haba 2pBGa0 268 qos
+ 267 ete . items Infog@energy.yov.lk  Geremanb energy. gov Ik
MK OVN-267-7445 ae \ souoii-262ss4 ae oovlk ete www. gov.
366

GENERAL

* The Authority will assist you in obtaining any approval or clearance that is required to be obtained
from any agencies, in order to engage in this project.

* Any costs incurred by you in obtaining the documents and information required as specified in this
Provisional Approval, should be borne by you and the Authority shall not be in anyway responsible
for any expenses incurred.

* Change of ownership or controlling interest of the legal person to whom a Provisional Approval is
issued, required to be duly notified to the Authority and will be effected up on the payment of an
administrative fee equivalent to the application fee.

“This Provisional Approval is granted based on the location marked in 1:50,000 topographic maps
given along with the application submitted to this Authority. Therefore, you are strongly advised
that, the change of the project location at a later stage Is not possible under any circumstances.

cod t Director General
Public Utilities Commission of Sri Lanka

: Chairman and Members of the Project
Approving Committee
1. Director General, ID

2. Conservator General, FD

3. Director General, CEA

4. Director General, DWL Map (1:50000 - 15,11-Mannar, Talaimannar)
5. Director General, MASL showing the location of the Projects is

6. Land Commissioner General, LCGD attached herewith for your information and
7. Director General, CCD necessary action.

8. Director/Secretariat, BO!

: Director General
Urban Development Authority

:  Mannar Divisional Secretariat

ened
Annex-I

Project Details Semi Dispatchable Wind Farm -MonnarWind Power Reg No. = R-127520
Project
Installed Generating Capacity - 200000kW PANO. =: —-PAr227520

Letter of intent from CEB

Grid Interconnection Proposal from CEB

'No objection letter from the Divisional Secretary
‘Approval of Construction Drawings by Local Authority/UDA
Approval of NWS&OB

[AB “Approval of the Department of Agrarian Services
| Approval of Department of irrigation

‘Approval of the Department of Coast Conservation
Approval of the Department of Forests

10 Approval of the Department of Wild Life Conservation
Report on Resource Assessment
Al2 | Detailed survey plan

A13 | Report on Comprehensive Feasibility Study

Ald Tenement list of relevant land plots

AIS | Documents in proof of availability of debt and equity funds

E

Period which covered the resource assessment
Status report on the process of granting the Environmental Clearance
Status report on the procurement of land resources required

82
83
84 | The manner in which the project is to be financed

BS | Astatus report on public perception of the project (affected public only)
6

Note:

Ukely obstacles to implementation

* © Documents and information provided by applicants is subject to validation by directly contacting
reference sources provided by the applicant,

+ *Mork vif YES, Xif NO and leave BLANK if not applicable
* If the documents were not sent before, please attach
= Applicant may use additional papers if the schedule is insufficient for a complete response

367
368

Semi Dispatchable Wind Farm -

Mannar: Divisional ae.
SEA Ref: A-27520 t EA)

369

BW[H6O BieildHd9! Plevev01 dds et Ld Lest ooritir.

endian BddOD ceendmeSand, Osim.

Department of Agrarian Development, Mannar.
@B_023-2222162

My No: 11/5/ Requesv/2015 Date:03.10.2015

Project Director 1
Mannianf Wind power Project
Ceylon Electricity Board

Sup:Request for Approval letter
Ref: Proposed Development of 100 MW Wind power plant along the Southern
Coast of Mannar Island under Mannar wind power project (MWPP)

Reference your letter number PD MWPP/PA/dated 21.09.2015 on the above subject

1 wish to inform that department of Agrarian Development Mannar do not haye any objection on
the implementation of wind power plants as it does not have any implication on the farmers of
the District.

02) This project also more usefil fo the District to supply National energy

03) 1 give my approval for the electricity Board to effectily Nationally important flagship

please.

B, Theva an

Assistant Commissioner

Dept. of Agrarian Development

Mannar District

eS: 8. Thevaranhesjonor
pattbtnaraian Boverore®
370

chores Cunéeanés: ssny seu
Civil Aviation Authority of Sri Lanka

AE/06/04 March 9, 2012

Director General

Sri Lanka Sustainable Energy Authority
3G-17, BMICH *
Bauddhaloka Mawatha

Colombo 07

Dear Sir,

Reference your letter dated SEA/RE/R/8001/Wind 2010 dated 13” February 2012 on the above
subject.

This Authority has no objection to the establishment of an 82m Wind Measuring Tower by the
Sustainable Energy Authority at Nadukuda, Mannar.

Yours faithfully,

iy

ra
drome Inspector
Director General of Civil Aviation

Te Samant REN eR eating Oe “ait loan rhe
371

f@’ 6 Gom BOE QOS eSO GOmoBo
Bomons Faicd alurens GndGoysa ggany sonu
va Civil Aviation Authority of Sri Lanka

“ey@O aS qmeoss” men 535 oro 04, G88 020, ome ® 02, F cums.

“aqonanonibast yuybgsinn eyes” 2 Gu. Boo. 535 Bor. 04, par@pcnICgus oi¥, Gasnapiny 02, Bovrivonas
“Safe Skies for All” P.O.Box 535 No. 04, Hunupitiya Road, Colombo 02, Sri Lanka,

Sect gosnce Boo

orang! Gov. pop

My Ref. No. AE/6/4 Date

Project Manager (Wind Plants)
Mannar Wind Power Project
Ceylon Electricity Board
No.12, Udumutla Road
Battaramulla

Dear Sir,

Height Clearance for Proposed Wind Power Project at Mannar Island

This has reference to your letter PD/MWPP/03 dated 4" January 2017 requesting height clearance
for proposed wind power project at Mannar.

‘This Authority has no objection for the installation of 29Nos. of wind turbines at the land area)
identified by the geographical coordinates given below as per your submission, with a maximum
\\_height of 160m above ground level.
———

Location Geographical Coordinates in WGS84
A N 8.999341° E 79.84864°
B N 9.026853° E79.81414°
Cc N 9.054853° E79.75381°
D N 9.076936° E 79.76335°
E N 9.057763° E 79.80974°
ji N 9.026708° E 79.85131°
, G N 9.013071° E 79.86061°

Please note that the painting and lighting of the wind turbines shall be done as described below and
shall be maintained in proper condition at all times.

1. The rotor blades, nacelle and at least upper 2/3 of the supporting mast of wind turbines shall
be painted in white colour.

2. A red colour low intensity (Type B) fixed obstacle light with minimum intensity of 32ed
shall be installed on the nacelle of each wind turbine.

Yours faithful 5
t
Que oe
ut one 29
Sherina C: fe )
Head of Section-Aert ork? )

Drasusosb
gdecene / Cpe) Tel; +94-11-2358800  yekes / Gpmenoypacd / Fax: +94-11-2304644 5 et / ohanehosd / e-mail: info@ennilk
372

icity
12, Udumulla Road, Battaramulla. home

Dear Sir
for 29 Wi Towers —
Reference your letter PD/MWPP/03 on 15 June 2016.
This letter replaces AE/6/4A on 20* May 2016 being charges for 56 wind power towers.

Please be informed that charges for the 29 Wind Power Towers are as follows:
Tower Charges = (Evaluation fee + Grant fee) + VAT+NBT+ Stamp Duty

LOCATION CHARGES

Southern Coast of Mannar Island 937,000.00

(29No. of Towers) _

NBT 19,517.00

VAT 146,479.00
9,425.00

Please note that the application will be processed subject to above payment.
Yours fai lly
NG
Sherina Casseer
Head of Section-Aerodromes

VAT # 409162002-7000

2 yan mens Head Office
Gyerencctet (Tel = 494-11 -23SKR00 pate prem © Fa: O11 TMOSE ame! | ataempest

web > warwick

e-mail: snfostieaa fk
373

RSC (North)
National Water Supply and Drainage Board
Mannar Road, Vavuniya.

My No: DGM (N)/Mannar/CEB/2016/02 Date: 27.03.2016

Project Director,
Mannar Wind Power Project,
Ceylon Electricity Board

This refers to your letter No: PD/MWPP/62-22 dated 08.03.2016 on the above
mentioned subject.

Based on the data given by you; NWSDB has No Objection to carry out the Proposed
Development of 100MW Wind Power Plant along the Southern Coast of Mannar
Island under Mannar Wind Power Project (MWPP) as shown by you in the map.

Th

Eng-T Barathithasan
Acting. Deputy General Manager (N)

c/c:

AddlGM(N/C) - — fy.ipls
AGM (N) - fy.i.pls
RM(G/V) - fy.i& napls

‘ATon af recycled papers saves 30 CoM of weater,27kg of air emisaion, 22CuM of lamifill space and 25 matured treest

Tips to save poper: Print on both side, /Reuse for drafts, faxes and internal comtepombencen, /Reed on Hae we ter as posse, / Avoid
unnecessary copies. /Use A-S size for altachments where possible.
374

isGee Newivew wearers

g68c egaS atimes O85
DIVISIONAL SECRETARIAT MANNAR

7 APR 20%

>
Saree

Esplanade Road, Mannar, Sri ea
segs Geo
@egs qema)> DS/MN/DPU/GEN/2016 toe 06.04.2016
My No
Inttp://www.mannartown.ds.gov.lk, e-maik: dsmnar@yahoo

Project Director

Mannar Wind Power Project
Ceylon Electricity Board
Nol2, Udumulla Road
Battaramulla.

This refers to your letter ref; PD/MWPP/03 — dated 04" April 2016 on the above subject.

We hereby inform that we have no objection on implementing the 100MW Mannar Wind
Power Project along the southern coast of Mannar island as illustrated in the map (Annex 1)
and according to the provisional approval no PA-227520 given by Sri Lanka Sustainable
Energy Authority subjected to obtaining necessary statutory approvals prior to the
commencement of construction activities and complying with the recommendations of
environment approval (IEE) by project approving authority — Coast Conservation and Coastal
Resources Management Department.

375

Beis PanQupee 266 ofantoem:
Sri Lanka Sustainable Energy Authority

@ 8 o-m One Mende gabe

07 March 2017

My Ref: A-27520

Director General,

Department of Coast Conservation & Coastal Resource Management,
4th Floor, New Secretariat Building,

Maligawatte,

Colombo 10

Dear Sir,

Construction Activities within Energy Development Area Impacting the Mannar Wind Power
Project

This refers to the proposed 100 MW Wind Farm in Mannar Island which is currently being
developed by the Ceylon Electricity Board (CEB).

| wish to inform you that Sri Lanka Sustainable Energy Authority (SLSEA) has granted the
exclusive land rights within the aforesaid Wind Farm area for CEB to carry out development
works, The same area has been included in the gazette notification 1858/2 of 2014.04.17 as an
Energy Development area. Since then, project has progressed significantly by obtaining
necessary approvals from following government agencies.

@. Divisional Secretariat Mannar Town, MannarPradeshiyaSabha, Department of Wildlife
Conservation, Coast Conservation Department, Civil Aviation Authority of Sri Lanka,
Irrigation Department, Department of Agrarian Development-Mannar, National Water
Supply Drainage Board, Forest Department and Sri Lanka Navy

b. Approval from External Resource Department to obtain a direct funding worth of USO
200 million from Asian Development Bank

ee OS amBeAG, OG O92, BIMICH, edtnenis Ser, seu 07, @ geo:
5 ac aLid, (YBAIND mp, BMICH, QumAprOsnn weoaspern, Gavi C7, | nr

= AS
wel se|_Se|_Ss
376

It has been recently observed that some construction activities, led by both private and public
institutions, are being carried out within the Energy Development area allocated to the
proposed Wind Farm (map attached). Some of these activities are illegal encroachment to the
Energy Development area whereas others have not obtained necessary permission from SLSEA.
Its to be noted that Land use change within the Energy Development area such as construction
of tall buildings and man led activities could significantly reduce the energy in the wind, as It is
dissipated on such obstacles and thereby preventing maximum economic utilization of the wind
energy resource. This would no doubt have negative impact on financial viability of the
proposed Wind Farm.

Therefore we kindly request you to take necessary actions to prevent these activities and in
future make it mandatory to refer such cases (which envisage on land use changes within Energy
Development Area) to SLSEA for case by case evaluation and consideration for approval.

‘Yours sincerely,

MMRPathmasir

Director General
Sri Lanka Sustainable Energy Authority

S8by to; Project Director (Mannar Wind Power Projéct), Electricity Soard
377

Bom om g5as AeadS qhenta
Romine PewCumms Fi spangroru
Sri Lanka Sustainable Energy Authority

Spite wo gata dipaclt aeimenved Ceeaoiee SDE
Sag! Apo Asada vA sooo her Buses. mpiasyree
A Statutory Authority of Ministey of Power & Renewabse Energy

21° April 2017
Your ref: J/DP/MUC/O2
My ref: A-27520

Mr.¥.G.K. Gunathilake
Director (Northern Province)
Urban Development Authority
Northern Province

Dear Sir,

Zone

This is further to our previous correspondences on the above subject. This letter also refers to the
recent discussions CEB officials had with the Director General of UDA and you, We write this letter
to present certain underlying concepts and processes related to the renewable energy development
and to request to declare the Energy Development Area under reference as an Industrial Zone.

Energy Development Areas

The Sri Lanka Sustainable Energy Authority Act No. 35 of 2007 requires this Authority to explore,
map and incorporate areas with good resource potential. The relevant sections of the act are
quoted below.

Section 13 The Authority shall be responsible for conserving and managing all renewable
energy resources within a Development Area and take all necessary measures to
promote and develop such energy resources with a view to obtaining the maximum.
economic utilisation of those resources.

Once such good resource sites are earmarked for development, these areas are declared as Energy
Development Areas through a regulation. The regulation ensures that the renewable energy
resource to be developed is preserved and conserved for exploitation and development. The
Provisions given in the Act to ensure this are as follows:

Section 14 Notwithstanding anything to the contrary contained in any written law, an owner or
occupier of any land situated within a Development Area shall not, except with the
written approval of the Authority and subject to any terms and conditions that may
be imposed by the Authority, for that purpose , do any act or permit any other
person to do any act, which may change the form of any renewable resource
situated within such development are or cause the depletion of any such resource in

ee

‘a0 06 enitientide, <a Sac) SCH sEeicegla HOS, Knom 1. © ose

S™ auch, ypomind wm. BMICH,
Block

07, Boater,

reaps.
S21" Foor BNC Dauadhaloka Masta, Colombo 7, Sr Lanka

egotee Petron, (952 gees

Cprenapew | — sskanssaed Bonaand

tice | Focsinvle Email ‘web Site
ota 287 7628 | oseiojnd 268 2534 | oto@energy gov. | ww enwrny ave
378

such @ manner or to such an extent, that the economic viability of developing that
resource is substantially reduced,

Energy Permit

The renewable energy resources of the country were vested in the republic through the same Act.
Thus the utilisation of such a collectively owned resource is done by way of an energy permit. The
relevant sections of the Act are as follows:

Section 16(1) Notwithstanding the provisions in any other law to the contrary and subject to the
provisions of Section 71, no person shall engage in or carry on an on-grid renewable
energy project for the generation and supply of power within a development area,
except under the authority of a permit issued in that behalf by the Authority.

The regulation issued in defining the conditions of Energy Permit is cited as On-grid Renewable
Energy Projects Regulation 2009 published in the Gazette No. 1599/6 of 27 April 2009, and
amended by Gazette 1705/22 of 2011 10" May 2011.

Exploitation of Full Potential

Any activity which causes the depletion of the renewable energy resource (obstruction of wind flow
in the case of a wind power project) will not be permissible in the Energy Development Area. In our
opinion construction of any building with more than two floors (Ground + 1) can be considered as a
factor which affects the wind resource. Given the complex nature of interaction of wind flow with
land based objects, we strongly recommend to refer any planned changes to land use within the
Energy Development Area to Sri Lanka Sustainable Energy Authority for case by case evaluation
which we carry out using advanced wind flow modeling software before approval.

When a Energy Permit holder commence construction activities of the Wind Farm and
subsequently proceed to utilize the renewable energy resource and generate electricity, the
Energy Development Area becomes an Industrial concern, having power generating equipment,
associated supporting infrastructure such as power handling transformers, current carrying
conductors, switch gear and operation & maintenance of the facility. When deploying modern
wind turbines in a good resource location, they are expected to harness the full potential of the
resource, When in such full power operation, even the best engineered modern turbines emit
noise. The noise emitted by the turbine will get quickly attenuated with few hundred meters from
the turbine location, As required we enclose herewith the expected noise distribution map of the
proposed Mannar Wind Power project within the Energy Development Area.

As emphasized in our previous letter to you, we believe that in areas where excellent wind energy
potential prevails, it is important to give priority to renewable energy development, as the economic
impacts of renewable energy far outweigh the likely economic impact of the most of the other
development programmes. As you are aware, this landmark project in the country has already
secured financing worth USD200million from the Asian Development Bank and speedy
379

implementation of same will be invaluable to the country at this moment. Accordingly we kindly
request you to declare the Energy Development Area under reference as an industrial zone to
facilitate the immediate launch of the project.

Thanking you
Yours faithfully

Director General
Sri Lanka Sustainable Energy Authority

cc: Director General, Urban Development Authority- For your kind information please
- For your kind information please
380

GIRS OF MAE

Noise Distbutton in 4B
— ae
— 4B
— sa
381

BANOHOO BM AIMGO HOA FHosrao

unity peBnd tohmd Copsdhu 20nd) somos

MINISTRY OF MEGAPOLIS & WESTERN DEVELOPMENT
) rgot6-20 2eraan-2 mde Bodb0n eBendcs
Sean frase 2078538 Bar Oleh dA oxilenysonu
ee 7 Urban Development Authority
oe Sinead aares7 conse tah oonet Op AmiL beso

File No: J/PR/SED/60

Urban Development Authority,
Sethsiripaya,

Battaramulla.

02.05.2017

The Director General,

Sri Lanka Sustainable Energy Authority,
3G-4A, BMICH,

BauddalokaMawatha,

Colombo -07

Dear Sir,

This has reference to your letter dated 21* April, 2017 regarding the above mentioned
matter.

This area (Southern Part of Mannar Island) has been identified to be developed under
proposed development plan for Mannar Island - 2030 prepared by the Urban
Development Authority (UDA) for tourism, fishery and wind energy parks as the
dominant land uses, taking in to account the prevailing development pattern and the
resource availability. All these three land uses have to be co-developed for maximum
economic use of the area.

Except for Phase I (100 MW Mannar Wind Power Project) development work submitted
to us, further wind power development shall be aligned with the relevant section of
Annex 1 given by the UDA prepared in consultation with the Ceylon Electricity Board
(CEB) and the other relevant agencies & stakeholders.

y2
382

In consideration of the identified land uses mentioned above and the request made by
you, we have decided to rezone the Energy Development area within Mannar Island
gazetted by the Sri Lanka Sustainable Energy Authority (SLSEA) under Act No. 35 of
2007 as an ‘industrial area’ for application of the National Environmental (Noise
Control) Regulations in accordance with the National Environmental Act. The same
‘industrial area’ will be incorporated into UDA plan for year 2030 which will be
gazzeted within this year. Special guidelines & development regulations for this area
has to be formulated and submitted to UDA by the SLSEA & the CEB focusing on
optimum use of the wind resource in the area.

Furthermore, you are advised to comply with all other regulations of the Central
Environment Authority and Planning & Building Requirements of the UDA before
undertaking any physical developments within this zone.

r General,
in Development Authority.

Copy: Project Director (Mannar Wind Power Project), CEB- For your information pl.
Director (Northern Province), UDA * For your information pl.

2/2
383

Annexure 9: Consolidated Summary of Public Consultations
A. Consultations with NGOs and one-on-one cummnication with Shell Coast Resort

9.1. Public Consultation on the Mannar Wind Power Project on 23 May 2017
Meeting at BMICH, Colombo

Date : 23 May 2017

Time : 15:00

Venue : Auditorium, Ceylon Electricity Board’s (CEB) Regional Centre for Lighting, BMICH
Participants: List of the participants is attached

Preamble

According to Asian Development Bank’s (ADB) Safeguard Policy Statement (SPS) 2009, public
consultation and information disclosure are to be made starting from the initial stages of project
preparation by an executing or implementing agency for projects, for which ADB financing is
requested. For environment category A projects, it is required to post a draft Environment Impact
Assessment (EIA) report in the ADB’s website for public disclosure and consultation for a period
of 120 days prior to the expected ADB Board consideration.

Consultation and information disclosure provide project-affected persons and key stakeholders
with a chance to give their views and perceptions about the proposed project, and for CEB to
understand and address their concerns to the extent possible. Suggestions and
recommendations of affected persons on mitigation measures and environmental monitoring
during project implementation will be reviewed and considered to the extent possible by CEB.

Accordingly the draft EIA for the 100 megawatt (MW) Mannar Wind Power Project was publicly

disclosed in the ADB's website on ith May 2017, and subsequently CEB arranged a public
consultation meeting with stakeholders and non-government organizations (NGOs), including

members of the Ceylon Bird Club, on agrd May 2017. This is the third such public consultation
apart from numerous discussions and information sharing sessions that CEB had with relevant
stakeholders since the inception of project preparation.

Consultation Session

The consultation session commenced at 15:00 by Eng. D. D. U. Dompege, Project Manager,
Mannar Wind Power Project of CEB. He welcomed the participants and explained the objectives
of the public consultation. Eng. A. M. A. Alwis, CEB and Prof. D. Weerakoon, University of
Colombo delivered presentations on wind turbine technology, site selection and consideration of
other alternative sites, the potential social and environmental impacts and proposed mitigation
measures. This was followed by a presentation by the Ceylon Bird Club on their request.
Thereafter, the meeting was opened for discussion and voluntarily moderated by Dr. Sumith
Pilapitiya, Environmental Specialist.

No. | Questions Reply

1 Why the Coastal| CEB explained that according to the National Environment Act,
Conservation any Project Developer has to submit the request to CEA for
Department (CCD) is| obtaining the environmental approval. CEB followed the same

384

appointed as_ the
project approving
agency instead of the
Central Environment
Agency (CEA) for the
Mannar Wind Power
Project despite there
are three most
important wetland
bodies in this area?

procedure and submitted the application for the environmental
approval to CEA. It was a decision of CEA to appoint CCD as
the Project Approving Agency for this project.

Are there feasibility
studies done by CEB
other than for Mannar,
as alternative project
sites?

CEB explained that feasibility studies based on ground based
wind measurements have been carried out for Southern low
lands and Kalpitiya peninsula. It was further explained that the
decision on implementation of wind farm projects depends on
various technical, social and environmental factors other than
wind speed.

Can CEB share such
study reports?

CEB replied that they can share the available reports.

What is the procedure
for public to comment
on the draft EIA?

CEB and ADB explained that the draft EIA has been already
published in the ADB and CEB websites. Therefore, public can
refer to this document and send their comments to CEB or ADB
within 120 days from date of publishing the document. It is
preferable to send such comments, if any, early in the process.

What is the next level
of actions to be taken
once the comments
are received from the
public?

Does CEB arrange to
publish the draft EIA
report in National
Newspapers (in three
languages) for
reference the
public?

by

CEB explained that being a responsible Government
organization, it would welcome public comments and
accommodate ll constructive suggestions in project
implementation.

CEB mentioned that they will publish a notice in National
Newspapers (in three languages) informing the general public
about the availability of the draft EIA report in the ADB and CEB
websites for public reference.

385

6 |The Ceylon Bird Club| CEB explained that they have followed all the procedures as
and other NGOs] explained under the National laws and regulations for obtaining
pointed out that the} the environmental approval.
procedure adopted for
the environmental | This EIA has been conducted in fulfilment of the requirements
approval was _ not|of the project financing agency (ADB) and will be submitted to
legitimate and ADB for the final approval of the project funding. Local project
contradict with the | approving authority is not involved in this approval.
provisions under the
National Law. ADB explained that all public comments are considered in the

approval of project financing.
Further, they asked
whether the Project
Approving Agency is
still existing or is it
different for EIA.

7 _|What is the procedure |CEB explained that such decisions shall be taken by the
for project financing if | Government.
ADB withdraws
financing of the
project?

8  |What is the extent of | CEB mentioned that 12 kilometre (km) zone will be under the
the area under | surveillance of the proposed Radar system and a wind turbine
detection through a|can be stopped within two to three revolutions.
radar system to
capture bird
movements and the
time taken to respond
after detecting the bird
movements?

10 |The Ceylon Bird Club| CEB explained that proposed Mannar site has been identified
and other NGOs|as the most suitable site for development of 1st large scale Wind
accepted wind as a| Park in the country according to the pre-feasibility and detailed
good renewable | feasibility studies.
energy resource.

However, their
concern was the
suitability of the
proposed Mannar
site?
However, CEB has been aware of the impacts on birds and that
They are of the view | is why CEB has shifted the original site layout towards South of
that Silawatura would | the island reducing the number of turbine locations to 39 instead
be a better option| of 56 as in the original plan. CEB has further agreed to control
where the negative | wind generation during the bird migration seasons to mitigate
impacts are minimum. | the impacts on birds as per the Environment Management Plan
and Biodiversity Management Plan proposed in both the original
IEE and subsequent EIA studies.
11 |Can CEB guess the|CEB mentioned that it is difficult to inform the exact number of

minimum _number_of

birds to be captured by the radar at this moment.

386

birds to be captured
on a radar system for
it to shut down a
turbine?

12 | What is the purpose of | CEB and ADB explained that the Biodiversity Management Plan
the Biodiversity | is to ensure that there is no net loss to the critical habitat in the
Management Plan | proposed project area, which is a requirement of ADB. The
proposed by CEB? Biodiversity Management Plan will be submitted to the Wildlife

Conservation Department and upon receipt of the approval
construction will be commenced.

13 |Has ADB considered} ADB explained that project viability has been evaluated for
the impacts of wind| various scenarios, including curtailment, and found to be viable.
turbine shut downs
due to bird issues in
their financial
analysis?

14 | Will ADB consider the} ADB explained that the financial feasibility is an important
financial feasibility in | consideration in project approval
approving the
project?

15 |Why ADB approved a| ADB explained that this question has been answered in several
transmission line sub | occasions and during the previous consultation meeting as well.
project before looking | ADB has considered the proposed Mannar Wind Power Project
at the feasibility of the}as an associated facility when assessing the overall
proposed wind farm| environmental impacts and mitigation measures in the process
project? of approving the EIA for the transmission line.

CEB explained that the transmission line need to be
implemented irrespective of the proposed Wind Farm, due to
poor power quality and reliability of the power supply to the
Mannar Island. Over the past years, the Mannar Island has been
fed from Vavuniya through a very long medium voltage line.
Consequently, the power supply to the Mannar Island has
suffered significantly in terms of poor power quality and frequent
failures. The situation has been aggravated owing to the
increased demand during the recent past after the conflict
ended.

16 | Why the IEE and EIA| The environmental specialist who was engaged for the studies

done by CEB
considered different
bird migrating
seasons compared to
the periods as
explained by the
Ceylon Bird Club?
(Bird migration
season is from August
to May as indicated

on behalf of CEB explained that the bird migratory seasons may
vary slightly, year to year due to various factors.

387

during the
presentation by the
Ceylon Bird Club)

17

What is CEB’s action
plan if the
independent
monitoring team in Sri
Lanka concludes that
the proposed Mannar
wind farm will
adversely
impact
environment
migratory birds?

the
and

CEB explained that the project has been initiated with all
environmental assessments and feasibility studies. However,
the Wind Farm will be monitored for a period of five years after
commissioning, during the operations. CEB will take all
mitigatory measures to minimize the environmental impacts if
any such adverse impacts are present.

18

Is it possible to set up
the wind farm in
Silavathura area and
run throughout the
year instead of the
Mannar Island with six
month operations and
with many operational
constraints?

Has CEB planned for
another wind farm at
Silawatura, as
highlighted during the
3rd meeting with
NGOs/Ceylon Bird
Club.

CEB explained that Silavatura region is characterised by large
scattered built-up areas and lots of paddy fields and lagoon and
marshy areas. Wind turbines need to be sited away from
settlements to meet noise limits. Accordingly, large number of
land parcels need to be set aside. This makes very difficult to
set up a large-scale wind farm.

CEB responded that this will affect the livelihood of the people
in these areas.

19

What is the reason for
large variation in bird
data between CEB’s
studies (low numbers)
and Ceylon — Bird
Club’s records (large
numbers).

Bird surveys were done by CEB with the assistance of
experienced and qualified ornithologists since 2014 to observe
bird mobility and their behaviour and to study the impacts to
them due to the proposed wind farm. The studies were focused
mainly for the project site area and the associated area as well.
These studies were refined with the assistance of international
experts served for CEB in the studies under the Project
Preparatory Technical Assistance (PPTA) provided by ADB.
The data presented by CEB is based on these studies and
surveys.

It was further mentioned that there are large numbers of birds in
Vankalai area but these birds do not appear in the proposed
Wind Farm area.

20

Ceylon Bird
Club/NGOs

mentioned that the
recorded birds (during

the Bird Survey

It was explained that all the birds were considered, observed
and recorded during bird surveys.

388

studies) are mostly
water birds, but
thousands of forest
birds are also
available in this area.

In concluding remarks Dr. Sumith Pilapitiya requested all parties to work with CEB and jointly
review the draft EIA considering comments given by the public and arrive at common consensus
during the 120 days’ period.

Eng. Kelum Niranjana delivered the vote of thanks and extended CEB’s appreciation for all the
participants for attending the consultation and providing valuable inputs.

The meeting was adjourned at 18:30.

Photographs of Public Consultation with NGOs

\ y Ae Ml pe

. A

390

List of Participants

Jory Zerlegsts Axociahon)
+ y24 2t+est7i sr

GA Ose Drees 23 $4
7)

Bt Singhalumnn ema :

Kawiey Vilas Rb Lhmgereo. | OPMFBISIG

Ky

ee
Imam teeonia. wap | ——*|

Mukkter Khamedishaney  /T%

Yeujung Jang bow |

Tanyas: Pao ‘i Row Ree ng en ne | 5 - 6h ey ase _ Parana

LULA,

| mm | Name & Representing institute: Comtact Detais: ‘Signature
| a | Sg fl bower COB eFOrL 44 a ;
| | ML Weoy we OK
| [Amile Wicherme singles laa aI
aes
wegen Meeiecey Rm Ere C?PT2Z 4496 | Sa

| = |

EI

» 6 isha Heiss tian. Efe emacs _ Naa
|» | Gs J. Mwy tbe erie

| |

=|

Sent Cteebge

Weeratorn

Kanchana

Ee ee a (ee
| = [uate Leth Mibicko Gert, oureaancy | QOL. |

L? | Wie 2 te
| « |ehamadra Neerackely  loyyrs1y3bt KAgheer™
|e

P| Velen Virafare

OF BOI $6) uy

Pe =
P= [Peake otae Cm fomenne |e
a

| escbioon rans ens 8 SP
=
VU. Paes E21 OTICS Ags

‘Mannar Wind Power Project ~ Venue - ACL, BACH
Date - Moy 23, 2017

NGO Consultation
Se
| = | Karat A lepemnmn | >» Cee oP) 4S OF 2H RL
[|e emir, cee |e eweary | kn
p> | bekten on bo labieteect A |
| = [Doha Makenita , ceo, (ume) OH NG e4¥1
Pe [oe ee cae
is eee ene [ee
| » | SPM. Seaneliera jCbS(neoPO 0973919768

| « [> BU Deowpege , c&e( mired S71 ¥II SEP [ZL

392

NGO Conmuttation Dote - May 28, 2017
me | Mame & Representing institute Contact Detats Signature
—
a A-A-T , ce, (urope? Ooel yr SOSG?
teemeunaty |< oe (more y OUIIO? IA

9.2 A letter dated 30 August 2017 from Center for Environmental Justice (CEJ)

No.

CEJ Comments

Actions/Replies

1

CEB only prepared an IEE

According to the Sri Lanka National Environmental Act, the
Central Environmental Authority (CEA) as a Project
Approving Authority (PAA) approved the Initial Environmental
Examination (IEE) for the proposed 100MW wind farm.
However, in line with ADB’s Safeguard Policy Statement
2009 (SPS 2009) requirements, ADB required CEB to
prepare an Environmental Impact Assessment (EIA), and
subsequently a draft EIA was posted for public disclosure and
consultation for 120 days on the ADB’s website. ADB
requested CEB to follow the public consultation procedure
and ensure that all relevant information is shared with
interested stakeholders, including NGOs. CEB has published
newspaper advertisements in Dinamina, Thinakaran and
Ceylon Daily News on 13th June 2017 in Sinhala, Tamil and
English languages respectively on publication of the EIA in
the ADB’s website.

Negative cumulative
impacts of the development
of remaining wind potential
and the transmission line

The two EIAs (for 220 kV Transmission line as well as for 100
MW Wind Farm) contain assessments of cumulative impacts
of the wind farm and the T-line. Bird collision risk modelling
both for the wind farm and T-line has been undertaken
considering the cumulative impacts. All negative impacts
have dealt with the environmental management plan (EMP)
sections and measures have been elaborated. In addition, as
per recommendation of the EIA’s, a Biodiversity Management

393

Plan (BMP) is being prepared and funded by ADB for both the
T-line and the wind farm areas to ensure no net biodiversity
loss. The BMP will be submitted to the Wildlife Conservation
Department and upon receipt of the approval construction will
be commenced.

The updated EIA for the T-line project which addressed the
comments from ADB's Peer Review Meeting and public
consultations can be found from the following link. Section 3
of Volume 2 (Page 120) provides the assessment on the
species at potential risk of collision and/or electrocution from
the T-line and species at potential risk of collision with wind
turbines of the 100 MW Wind Power Generation Project as
an associated facility, as well as the mitigation measures.
Cumulative collision risk of the T-line, and the 100 MW Wind
Power Project. (Table 8, page 164 of Volume 2).
https://Awww.adb.org/sites/default/files/linked-
documents/47037-005-Id-02.pdf

For further assurance, environmental provisions have been
included in loan agreements. Please find the following link to
the loan agreement for the T-line project. Para 3-5 in
Schedule 5 (page 21) cover loan covenants regarding the
requirements to mitigate the potential impacts from both the
wind farm and T-line projects.
https://www.adb.org/sites/default/files/project-
document/219806/47037-005-mlo 1 .pdf

The loan agreement of the wind farm, which will be disclosed
upon project approval, also has a provision that the turbines
installed on Mannar Island shall be curtailed during the bird
migratory seasons as specified in the EIA.

Bird issue:

a. the mass migration
March/April information;

b. shut down turbines as an
iron-clad prerequisite;

c. other biodiversity
concerns.

a. A three-year detailed survey was carried out from January
2014 to April 2016 and additional survey was undertaken
from June 2016 to March 2017 with the assistance of
experienced and qualified ornithologists in the Mannar island
including vantage point surveys along the transmission line
and wind farm corridor to gather detailed information on bird
movements and to study the impacts to them. Based on the
data collected, there are about 1.2 million birds which were
counted in Wedathalithuvu area but the location is almost 30
km far from windfarm or transmission line corridor. During
these studies, data on birds reported in the Mannar region in
the wetland counts do not support any mass migration of birds
anywhere near the windfarm or transmission line corridor.

b. The project has been initiated with all environmental
assessments and feasibility studies, including various
scenarios and curtailment, and found to be viable. However,
the shut down on demand criteria needs close coordination
with the radar system provider, thus more details are
available once the supplier is selected, and will be
incorporated in the BMP. To repeat, the loan agreement

394

includes assurance provision that the turbines installed on
Mannar Island shall be curtailed during the bird migratory
seasons as specified in the EIA. Further, the wind farm will be
monitored for a period of three years during the operation
phase after commissioning. All mitigatory measures to
minimize the environmental impacts will be taken if any
adverse impacts are present.

c. A BMP is being prepared and funded by ADB for both the
T-line and the wind farm areas to ensure no net biodiversity
loss. The BMP will be submitted to the Wildlife Conservation
Department and upon receipt of the approval construction will
be commenced.

9.3 A letter dated 6th September 2017 from Environmental Foundation (Guarantee) Limited
(EFL)

No. | EFL Comments Actions/Replies

1 Information disclosure The EIA was disclosed on ADB website on 18 May 2017 to
meet the 120 days’ disclosure requirement. Community level
consultations were also conducted at 20 different villages and
317 persons participated in the consultations. CEB has
published newspaper advertisements in Dinamina,
Thinakaran and Ceylon Daily News on 13' June 2017 in
Sinhala, Tamil and English languages respectively on
publication of the EIA in the ADB's website.

2 Bird survey A three-year bird study-cum-survey was conducted by CEB
from January 2014 to April 2016. The focus area of this study
is the entire Mannar Island including an off-shore belt of 500
m around the island as well as the Vankalai Sanctuary, that
is between the Mannar Island and the mainland. Another bird
study within the wind farm corridor was carried out from June
2016 to March 2017 where bird vantage point surveys at four
locations, flight path studies, and sector counts along wind
farm blocks were conducted. Further monitoring will be
conducted by biodiversity management team from
September 2017 to 2020 for bird species as well as a more
detailed mapping and assessment of their nesting and
breeding habitats. The result will be incorporated in the BMP.
Further, according to the loan agreement, the turbines
installed on Mannar Island shall be curtailed during the bird
migratory seasons (August to May) as specified in the EIA,
thus it is expected that the actual impact can be further
mitigated through this measure.

3 Model for the radar system | Based on the findings in EIA and further monitoring results,
the protocol/criteria including potential shut-down-on-demand
frequencies, will be developed. As, this requires close
coordination with the radar system supplier, more details are
available once the supplier is selected. The protocol/criteria
will be included in environmental safeguards documents (e.g.
BMP) which will be made publicly available.

9.4.

395

One-on-one communications with Shell Coast Resort at Mannar Island dated
18 August 2017

No.

EFL Comments

Actions/Replies

1

Noise disturbance and
buffer distance

The distance to the hotel from the nearest wind turbines is
about 350 m which is more than 1.5 of the wind turbine height
(155m), thus there would not be any satefy issues
considering the buffer distance.

The overall noise limit at each of the receivers around the
project is defined as the existing background noise level* + 3
dB, or the base limit (day: 50dB / night: 45dB) for each
receiver type, whichever is the greater in accordance with
international guidelines. This limit will be met through
specified mitigation measures for the shall coast hotel, these
include:

e In vicinity of Shell Coast Resort, no piling or other
noisy construction works to be undertaken for more
than a 6-hour period or at any time on the weekend
or public holiday;

e Turbine locations adjacent to Shell Coast resort and
other occupied properties to be securely fenced
using an acoustic barrier to reduce the construction
noise disturbance; and

e EPC Contractor to plan working days and hours
within 500m of the Shell Coast to avoid peak seasons
and times (e.g. weekends, public holidays).

Further, cutting trees between the turbines and Shell Coast
will be avoided as these provide screening of the turbines.

* The current noise (without wind farm) level on and around
the hotel is ranged from 25~50dBLeq.

TV and radio signal
disturbance

The baseline survey will be undertaken to determine which
properties within 5km of the wind turbines have
radio/television and test existing quality of radio/television
signal received (tests to cover all properties in 500m,
sample of properties in each village up to 5km).

If complaints occur immediately survey quality of
radio/television signal during operation and if existing quality
of radio/television signal received is deteriorated, solutions
and other measures will be provided to affected properties.

Tourism interruption and
visual impact

The recent study result in Scottland
(http://www.biggareconomics.co.uk/wp-

content/uploads/20 16/07/Research-Report-on-Wind-Farms-and-
Tourism-in-Scotland-July-16.pdf), concluded there was no
evidence to suggest windfarms had an adverse effect on tourism in
an area.

There are cases which show wind farms can attract tourist
instead. The Burgos wind farm in Philippines is an example
which has become very popular tourist destination as it is in
beautiful location, right on a wind swept beach.

396

Regarding the visual impact, it is hard to aovid the impact
entierly but the trees - to be preserved to the extent possible
- between the turbines and Shell Coast will mitigate visual

impacts.
B. Fact Finding Mission (one consultation before EIA disclosure)
9.5 Meetings with NGOs at BMICH Colombo on 20 February 2017
No Question: Answer
1 EFL Prof. Devaka
Only IEE is done for this project. We can’t actually This information is extracted before EIA, after doing
comment on this project now. Because this area is |EIA, all issues will be addressed. Further
la very sensitive area which is located in between _ [investigations will be conducted for migratory paths
three protected areas. After completing EIA and
lonce public consideration is completed,
comprehensive evaluation can be done. Is the
existing information sufficient to accept this project?
2 |Wildlife and Nature Protection Society |Answer:
This process is not clear to us. Before doing EIA EIA is required to be conducted by ADB for its
how are you conducting these things? EIA is funding.
essential in this case.
3 |Why are you conducting this meeting before doing |Prof. Devaka
EIA. You have only completed IEE. It is not clear to /E|A will be completed in April 2017. For the EIA, the
jus. Can you explain it. study focused on issues to know whether these areas
are suitable for wind farm or not.
4 Nature Protection Society Prof. Devaka
Is this EIA for only Mannar region or sites? Bird |We considered the whole region. Before starting the
activities are carried out in whole area. Have you project, suitable sites were identified while unsuitable
concerned about them? sites were rejected. Bird flight path monitoring
activities are carried out everywhere (can’t consider
all of them). Here we consider only about collisions
land damages which can occur from wind turbines and
how many birds are passing the area.
5 Nature Protection Society [These models are proposed by an international
This research team has done researches for certain |¢xpert from the United Kingdom. The relevant issues
regions and some locations are removed. Why is _|Will be addressed after generating all required
that? In addition, locations of models are information and data.
questionable?
6 |You have done EIA only for the transmission line. |ADB:

This is wrong. When you focus on a specific project
whole project should be considered as one. Doing
EIA separately for the transmission line and wind
farm is completely wrong.

'You said that EIA which has been done for the
transmission line is already accepted. Money has
been invested on the transmission line now. What
you are going to do if EIA for wind farm is not

[The wind park was considered as an associated
facility of the transmission line, and as such it was
taken into consideration in the assessment. The wind
park is likely to be accepted because according to the
EIA of the transmission line there is no critical
problem here. The question regarding process of IEE
approval in Sri Lanka can be answered by CEB.

397

Question:

Answer

laccepted? All the money spent on transmission
lines will be wasted.

how this was approved? And how go for an EIA?

7 |So you are telling that somehow this EIA will be Since this is a sensitive area, an EIA was required for
accepted. Whether it is correct or not? Since \ADB and IEE for Govt. of Sri Lanka. First EIA was
CEB/ADB has already invested money on this conducted for only transmission lines and all details
project? This is wrong. are included on CEB web site. Additional surveys are

required for migratory paths and bird collisions.
There are more than 3 projects in this area. How During migrant seasons, CEB has agreed to reduce
. " eae the impacts that can be negatively affected for birds.
many turbines can be established in this area by
CEB? In addition, what are the accumulated
impacts of this project and what is the technology
that is used for wind turbines? Birds are not only
affected party. Then what about other affected
parties?

8 | This process of EIA is out of standard. And it is Draft of EIA as per ADB requirements is on the web
required there should be a separate EIA and IEE _|site of CEB. All researches related to this project,
for this project. Will CEB conduct them in a proper |such as bird collisions, noise snd other assessments,
way? are conducted according to international standards.

9  |Are the transmission lines approved by DWLC? Yes, all instructions are given by the DWLC to

construct transmission lines.

10 |All details are related to construct transmission |ADB Power generation is an associated facility to the
lines. Then what are the impacts associated with __ [transmission lines and the effects are combined. The
power generation? If wind power project is not ok, |EIA documents prepared for the line complied with
then what is the worth of transmission lines? [ADB policies.

11. |After conducting EIA that must be open for public |Question is not answered.
comments. It should be announced by a newspaper
advertisement in all Sinhala, English and Tamil.

(Can we know when this is done for this EIA. If done
in which newspaper?

12. |If this wind power project will be created along [According to ADB policies EIA is required. Unless EIA
migratory paths, how is the project approved by is accepted, the wind farm project cannot be funded.
ADB?

13 |ADB has expressed that EIA for transmission lines |CEB conducted IEE for transmission lines and wind
is approved while CEB expressed that it is as an park under the Environmental Act. However, ADB
IEE. What is correct? requires EIA for both projects and these EIAs adhere

primarily for ADB policies.

14 Are there different funds for transmission lines and /There is no separation. If there is any critical issue
power generation? Is that the reason to discuss with the proposed park, ADB will not approve the
about only transmission lines? project. And if there is any doubt that negatively

impacts of the either of the project cannot mitigated,
the projects will not be approved by ADB.

15 IEE is not opened for the public comments. Then __|IEE is approved by CEA and CEB is not responsible

ifor it.

398

Question:

Answer

Are these researches done in a proper way?

|Although these studies were done by Prof. Devaka,
Data was analyzed by international expertise.

Have you found any alternative sites? In EIA there
must be alternative sites. Purpose of an EIA is to
find alternative sites. So there can be alternatives to
generate wind power. CEB should consider about
these alternatives instead of this Mannar region?

Master plan study was conducted for wind
development from Mannar region. Presently, no
alternative site is available.

Bird club

We have found that there is a new technology to
build wind power system without using this large
turbines and blades. Those are very environmental
friendly and sustainable things, we have already
informed to ADB and CEB about these things. Have
lyou read those documents?

We haven't. We will check it and discuss it in the EIA
(document.

Follow-up Comments

ADB follows international standards that are

satisfactory. However, if the project fails, it

will be loss to Sri Lanka. Therefore, the wish that the wind power development should be

done in a sustainable way.

Bird club suggests that a proper bird survey should be conducted by an international

competent authority.

Also, they suggested that for next EIA, their comments should be included and it will be

better to update EIA with their comments.

Sri Lanka is a small country. Development must take place with harmony with the
environment. We have to do development projects with minimum impacts. Alternatives are
better than mitigations and projects should focus in alternative solutions.

399

Photographs of Participants

400

Persons at BMICH Meeting at Colombo

Male/
No | Name of the participant Female Occupation/Status Organisation
1 | Prof Lakdas D. Fernando | Male Past President Wildlife and Nature Protection
Society
2_| Dr. Nimali de Silva Female Course Director University of Moratuwa Society
3_| Kanchan Weerakoon Female President Eco Friendly Volunteers (ECO-V)
4 | Gayani Hewawasan Female Manager Environmental Foundation
Investigations and (Guarantee) Limited
Legal Projects
5 | Hemantha Withanage Male Executive Center for Environmental Justice
Director/Environmenta
| Scientist
6 | Kamini Meendeniya Female President Ruk Rakaganno — The Tree
Vitarana Society
7 | Dishane Kalya Male Research and Projects | Environmental Foundation
Hewavithama Officer (Guarantee) Limited
8 | Uditha Hettige Male Director Bird and Wildlife Team (Pvt.) Ltd.
9 | KGSLkumara Female Project Coordinator Eco Friendly Volunteers (ECO-V)
10 | Tanyam Perera Female Member Ruk Rakaganno — The Tree
Society
11_| CEB Engineers CEB
10 | RMA team RMA
11_| Entura team ENTURA
12 | ADB team ADB

letter dated 8 March 2017 from Environmental Foundation (Guarantee) Limited (EFL)

No.

EFL Comments

Actions/Replies

1

TEE/EIA matters

According to the Sri Lanka National Environmental Act, the Central
Environmental Authority (CEA) as a Project Approving Authority
(PAA) approved the Initial Environmental Examination (IEE) for
the 220kV Mannar-Nadukuda transmission line on 24" February
2016 and the proposed 100OMW wind farm. However, in line with
ADB’s Safeguard Policy Statement 2009 (SPS 2009) requirements,
ADB required CEB to prepare Environmental Impact Assessments
(EIAs) for the two projects and to ensure the public consultation
procedure was followed.

Sequencing the wind plant and
transmission line, site
selection

Mannar Island has been selected as the best economically
and technically dispatchable wind site in the country through
various studies conducted by National Renewable Energy
Laboratories, USA and Sri Lanka Sustainable Energy
Authority. Subsequently, at the government request ADB
provided a technical assistance grant for conducting detailed
assessment of the Mannar region to forecast the wind
resource potential. The proposed Mannar wind park was
selected based on these studies.

The updated EIA for the T-line project which addressed the
comments from ADB's Peer Review Meeting and public
consultations can be found from the following link. Section 3
of Volume 2 (Page 120) provides the assessment on the
species at potential risk of collision and/or electrocution from
the T-line and species at potential risk of collision with wind
turbines of the 100 MW Wind Power Generation Project as

401

an associated facility, as well as the mitigation measures.
Cumulative collision risk of the T-line, and the 100 MW Wind
Power Project. (Table 8, page 164 of Volume 2).
https://www.adb.org/sites/default/files/linked-
documents/47037-005-Id-02.pdf

For further assurance, environmental provisions have been included
in loan agreements. Please find the following link to the loan
agreement for the T-line project. Para 3-5 in Schedule 5 (page 21)
cover loan covenants regarding the requirements to mitigate the
potential impacts from both the wind farm and T-line projects.
https://www.adb.org/sites/default/files/project-
document/219806/47037-005-mlo 1 .pdf

The loan agreement of the wind farm, which will be disclosed upon
project approval, also has a provision that the turbines installed on
Mannar Island shall be curtailed during the bird migratory seasons
as specified in the EIA.

3 Public consultations From May 2016 to February 2017

With NGOs, 3 consultations held in May 2016 and 1 consultation
in February 2017. As the result of these meetings, NGO’s feedbacks
were taken into consideration in designing the proposed wind power
project, e.g. to reduce turbines from 56 to 40, to curtail wind
turbines during the migration and breeding seasons, to adopt the
best available technologies to mitigate the potential environmental
and social impacts/risks etc...

With stakeholders, several consultations were undertaken from
December 2016 to February 2017, including e.g. 21 small groups in
five villages, community based organisations, 200 households, 7
Grama Niladharis, 32 madel owners, as well as fishery and
women’s rural development societies.

9.6 Notes on public consultations with the affected parties during ADB Fact Finding
Mission to Mannar Wind Power Development Project on 18 and 19 February 2017

9.6.a. 18 February 2017 (2:00 pm) meeting held at Sinnakarisal with the Fishery Society

Around 20 fishermen were there for the meeting.

No Concerns of Fishermen: Answer

1 |When you unload things from the ships we|Yes. The CEB will pay the compensation on the fair basics to
can’t do Ma-del fishing in that particularjeveryone those who lose their income while we do any kind of
area. So will you pay compensation for us|project related activities at the sea as well as on the sea shore.

ion those occasions?

2 |What is the distance between the beach and|The wind turbines will be built 150-160 m distance from the
the wind turbine? beach.

3. |Did the other villagers accept this project? |We are not asking consent from any other villagers. As per the
policy of the ADB we are discussing and getting their views about
this project from the people.

4 [According to me the fishing is affected|It is not part of this project. This is just a proposal and it was not
because of the Sethu Samudran plan. Is it}done. Then the fishing is affected mostly by the bottom trawling
true? lof the Indian trawlers.

5 _|Can you do something to solve this Indian|We can’t do anything but that has to be solved by the two

402

Concerns of Fishermen:

Answer

trawling problem?

government authorities.

‘These days we are mostly staying at home
without enough fishing. Can you give us
some work opportunity during the
construction time?

Surely, we will consider the people from this area according to
their qualification. Now CEB also has decided to give some
permanent job opportunity to the people those who are affected
by the project.

| have read an article which says that in
llanthaijadi (Puttalam) the fish is chased
laway from the sea shore to deep sea
because of the noise which comes from the
itower. Is it true?

Nowhere in the world these kinds of things happened and this
kind of things are not proved scientifically. We have done so
many researches on this topic and there is no possibility to occur
such kind of activity.

Will the wind turbine fall down or break
down? If it happens it will affect the people?

The project is located away from all permanent settlements. The
minimum distance between the project location and the
settlement is 800m. Besides there are some temporary Vaadies.
This project will also follow the maximum safety precautions
because the money invested in this project is quite huge. So,
everything will be done with high technology guidance and
safety.

If anything goes wrong in future what will you
do?

There is no possibility for any mistakes or problem in the project
in future. We will also be doing continuous maintenance. The
wind mill project which is there in Puttalam has been set up by
the private sector but here it is going to be erected by the CEB,
a government body. CEB will do the best which suits the people.
We will not do something that will harm the people. All erection
work will be done under the quality engineering supervision from
the government.

When the fans circulates continuously will it
create dryness, soil erosion and air pollution
in and around of the tower location?

‘When the rotors circulate they don’t produce air or heat because
they circulate due to the wind force in that area. Similarly, the
machine doesn’t release any waste gas and therefore there is no
air pollution. The noise comes from the blades, when it faces the
wind to circulate and it doesn’t come from the machine so there
is not heat generated in that area that may cause dryness.

How are you going to transmit the electricity,
produced by the wind mill?

‘The cables from the wind turbine will be laid up to the Nadukuda|
substation through the underground cable system. From there it
will be transmitted to Puthukamam substation through 220 kV)
overhead transmission line.

Will you reduce the prices of the electricity,
after this project?

The electricity prices are not fixed by us it is fixed by the Public
Utility Commission. The cost of producing electricity from this
project is very low comparing to the other methods of producing
electricity. If they reduce the price it will be for all the consumers
throughout Sri Lanka.

Will this project have any impact on water or|
water sources?

No, this project will not have any effects on water or water
sources. The project is situated away from the settlements. We
will also do some community services by setting up some dug
wells and tube wells.

Do you have any idea to build up wind farms
in the Northern costal side?

This project is not building wind mills in the Northern costal side.
Any future development of the wind turbines will use the Northern
wind energy also.

We do Ma-del by seeing the birds flying
labove the sea. So when you put up turbines}
in the costal belt the birds which go from
[Southern to Northern side will be affected.
Whether the birds follow the fish to go to the
Northern side or they go by crossing the land
area?

‘The birds follow the group of fish or they fly along the costal belt
to go to the Northern costal side. They don’t cross the land area
to go to the other side. We are studying about the birds’ behavior}
for more than 3 years. The area we have selected for the project
is a less impact area for birds.

403

Concerns of Fishermen:

Answer

If there are no negative effects, why are you
loften coming to meet us?

It is the policy of the ADB to consult the people from the project
area before, during and after the project. Therefore, we are
consulting you very often about this project.

How are you going to transmit the electricity,
from the Nadukuda substation?

From Nadukuda, the electricity will be transmitted through a 220
kV transmission line to Puthukamam, then from there onwards,
it will be transmitted to Vavuniya and then onward connect to the
national electricity supply chain.

Will you pay compensation to the Palmyra|
trees which will be cut down during the
transmission line construction?

Yes, we will value the price of the Palmyra tree. Then we will pay|
the compensation. We will also try our maximum to minimize the
numbers of the trees to be cut down because most of the women
from Mannar depend on Palmyra production.

If the transmission lines break up in any
point in its way will there be forest fire?

In Sri Lanka, there are so many transmission lines all over the
‘country. Nowhere such incident happened because the right of
way of the transmission line is 17.5m for each side and we will
clear the tall trees. So, there is no possibility for forest fire. The
project will be constructed following high international based
safety methods.

Questions from the ADB consultants

Questions

Answers

How many fishery society are there in the
project location and from which society they,
belong to?

‘There are 06 fishery societies in the project area from
Sinnakarisal.

Do all the fisher men are members of one}
society?

Yes, the mechanized boat owners, Ma-del owners and the Ma-
del labors are members in one society. But the migrant Ma-del
labors are not members in the society.

How do they pay to the Ma-del laborers?

They divide the profit into three and the Ma-del owner takes 1/3)
lof the income and the balance 2/3 income will be shared among
the labors equally. But the migrant Ma-del labors are paid fixed
salary if the owner is also from the out of the district.

Do the Ma-del fishermen stay at the beach?

‘The local Ma-del labors stay at the hut at the beach if they do the
fishing at night but the migrant Ma-del labors and the owners stay
at the hut at the beach continuously throughout the season
between October to April.

What is the time of day/night they prefer to
have the less noise at the beach?

We prefer less noise during the day time because after the night
fishing activity we sleep during the day time so we prefer less
noise during the day time. But during fishing season, we will stay,
continuously in the hut at the beach. So, we may sleep during
day and as well as night time according to we do the Ma-del
fishing.

There are 2 ways to build jetty. One is
digging the soil to deepen the sea bed and
another one is building by using iron rods.
Which one do you like?

We prefer the jetty which is going to be built by using the iron rods
because even you cover the digging area after the project
sometimes there may be soil erosion in that area. If there is soil
erosion we will not be able to do Ma-del fishing in that particular
area. If you want to clarify these issues speak with the Ma-del
owners from Pesalai because they do the Ma-del fishing in that
area.

How many of you have seen the wind mill?

‘Three of us have seen closely but others have seen it while
travelling.

Pub

ic consultation at Siinakarisal Community hall with the Fisheries societies
404

405

406

List of participants
Participant Group: Fishery Society
Venue: Sinnakarisal Community Hall
Date: 18 February 2017
No_| Name of the participant Male/Female Occupation/Status
1 C.N.Delvin Culas M Grama Niladari
2 V.Rex Culas M Fisher Man
3 A.Emiliyanis Pillai M Fisher Man
4 A.Anantham M Fisher Man
5 A.Kamildan M Fisher Man
6 T.Dinosan Coonghe M Fisher Man
7 K.Selvanayakam M Fisher Man
8 S.Jude Jenujan M Fisher Man
9 R.Nesan M Fisher Man
10 M.Sebamalai fernando M Fisher Man
1 S.Jeyachandran M Fisher Man
12 M.Theva Thayaparan M Fisher Man
13 R.Thinesh M Fisher Man
14 | S.R.Sunthar M Fisher Man
15 | C.T.C.Selvaratnam M Fisher Man
16 | S.Chandru M Social Service
17 S.Rajenram M Fisher Man
18 | AA.T.Eranjeewa M Engineer
19 | J.A.S.A.Jeyasinghe M Engineer
20 R.Y.Wijeyaratna M Engineer
21 P.Pushaparuban M Engineer
22 Ranjith Kumara M Engineer
23 Kelum Niroshana M Engineer
24 T.Sasinath M Electrical Superintendent
25 | S.Douglas M Research Assistant
26 Dr.Kamal Ranathunga M Marine Researcher
27__| Thilak Hewawasam M ADB consultant
28 Devaka Weerakoon M ADB consultant
29 Rajat Jain M ADB consultant
30__| Yun Zhou F ADB Staff
31 Emma Marsden F ADB
32 | Yoojung Jang F ADB
33 | S.A.Fernando M GN Admin
34 | Andrew Wright M Wind consultant
9.6.5 19 February 2017, meeting held at Konniyankudiyirupu church (9:45 am) with the
Women’s Rural Development Society.
Around 19 women participated in the meeting.
No_|Concerns of Fishermen: Answer
1 We heard from the people that the noise/The wind turbines are located 140m from the vegetation. The
from the wind turbine reduce the amount of}sound which comes from the wind turbine will be heard as sound
catching the fish. Is it true? jof an A/C machine after 150m. So it is not a big noise and it will
not be transmitted into water. The fish do not react to the sounds
from outside and they react to the vibration. The fish resource is
at risk because of the pollution and over fishing.
2 |Won't it affect the Ma-del fishing? We fear|It is not true. All over Sri Lanka the fishermen are struggling
that it may reduce sea shore fish resource.|without enough catchment of fish. It is because as | have said

407

No

Concerns of Fishermen:

Answer

Is it true?

earlier the fish resource is at risk because the reproduction of the
fish resource is controlled by over fishing. So you have to reduce
the number of the fishermen or have to reduce the number of
days. In other days you can use your boats and nets for tourism
such as to show the fishing methods to the tourists.

Are there any health related issues by this
project?

This project will not release any gas or gasoline wastes. It is an
environment friendly project. It will not pollute the air or water.
Therefore, there won't be any problem to the health of the people.

If there is any problem in the future where
shall we go to inform our problem about this
project?

‘There is a wind energy project office at Emil Nagar, Mannar. You
ican go there and speak with the officers about your problems or
else you can also speak through your Grama Niladhari

‘Can you give us a consent letter that
whenever we come to your office to speak
about any issues you will solve that problem
immediately?

This project is going to be done by the CEB. It is a government
organization. If they don’t listen to you in future then you can make}
‘complain to the public utility commission. They will have the rights
lover CEB to inquire about the problem.

How do you pay compensation for the trees
land land?

There will be a committee to value the trees and the properties.
‘Then through them we will pay the compensation to the public.

‘Some wells are becoming salty water, what
is the reason for that?

In Mannar area there is a good water source as well as the salt|
water source. When you use it continuously by pumping the water
through the water pump for any agricultural purposes, the salt
water also comes up.

When the fans circulates continuously will it
create dryness in and around of the tower|
location?

When the fans circulate they don’t produce air or heat because it
circulates due to the wind force in that area. The noise comes from
the blades, when it faces the wind to circulate and it doesn’t come
from the machine so there won't be heat in that area to create
dryness.

Will the turbines use the northern wind also
ito circulate?

Yes, the turbines will turn to the Northern side when there is a
windy season. It produces 2/3 electricity from the Southern windy,
season and 1/3 of electricity from the Northern windy season.

10

There is a bat colony in our village; will this

project disturb the bat colony?

No, this project will not disturb them and the bats don’t fly towards

ithe beach side.

Suggestions from the participants

There is a 1 km short cut road to the

beach from our village through the forest. 100m of

that gravel road is already there. If you can please make that balance road for us, so that

we can easily go to beach.

When selecting laborers for the construction work please give priority to our villagers.

408

List of participants
Consultation

Participant Group: Women’s Rural Development Society

Venue: Konniyankudiyirupu
Date: 19 February 2017

409

No Name of the participant

Male/Female

Occupation/Status

28 Thilak Hewawasam

ADB consultant

29 Devaka Weerakoon

ADB consultant

30 Rajat Jain

ADB consultant

31 Yun Zhou ADB Staff
32 Emma Marsden ADB
33 Yoojung Jang ADB
34 S.A.Fernando GN Admin

35 Andrew Wright

Wind Energy consultant

36 S.Parisuthan

1 V.Mary Rebeka F Student
2 R.Pilominal EF House wife
3 C.Priyatharshini F House wife
4 K.Mariya Thasan M Labor
5 J.Gnasekaram M Fisherman
6 S.Mary Kanista F House wife
7 V.Phillipa F House wife
8 M.Gnanasothy F House wife
9 J.Jenibereata EF House wife
10 L.Amalajothy F House wife
ah] K.Reginakumary ig House wife
12 P.Mary Vijilija F House wife
13 D.Washintina EF House wife
14 M.Mariyai F House wife
15 P.Mary F House wife
16 A.J.Sahayarani F House wife
17 P.Sahayamary F House wife
18 S.Thusiyanthan M G.N
19 A.A.T.Eranjeewa M Engineer
20 J.A.S.A.Jeyasinghe M Engineer
21 R.Y.Wijeyaratna M Engineer
22 P.Pushaparuban M Engineer
23 B.M.P.Singhakumara M RMA
24 S.Kaneshamoorthy M E.S
25 T.Sasinath M ES
26 S.Douglas M Research Assistant
27 Dr.Kamal Ranathunga M Researcher

M

M

M

F

F

F

M

M

M

M

M

M

M

F

37 V.Nitharsan Es

38 K.P.D.Kariyawamsam E.S

39 A.J.M.Hasumayan E.S

40 L.K.Senanayaka CEB

4 S.Anthonikama House wife

410

9.6.c

19 February 2017 meeting held at the Nadukuda community hall with the Nadukuda
Fishery society.

Questions from ADB

Questions Answers
1 How many Ma-del labors are here in the/One was present there but there are many Ma-del labors in the
meeting? village.

‘There were 5 boat owners in the meeting but there are 25
registered boats in their society. Nadukuda is their landing side -
they don’t have any other landing side. During the off season,
few boats go to the northern sea for fishing. They don’t stay in
the beach at night. They come back home after the fishing
activity.

What is your idea about the temporary jetty?

They lay nets 1 km from the sea shore for Kumbala fish. When
lyou unload the things the nets may be carried towards the jetty
by the water current which will be created by the ships that come
to the shore to unload the things. The nets may get torn when it
struck with the iron rods of the jetty.

‘They have requested earlier to shift the jetty 100 m towards|
Nadukuda so that we will also benefit by the compensation.

When the unloading of things at Jetty will
take place, Ma-del will not be able to fish in
ithe area.

CEB will pay the compensation during the time they lose their
income. The compensation will be paid after the proper
assessment by a committee designated for it.

Suggestions from the people
You can hire the boats and labors for the construction from us.
When you hire the labors for the construction give priority to villages that are very closest

to the project location.

When you pay compensation consider us more than the fishermen from Pesalai because
they have landing side and Ma-del padu in the southern and Northern costal belt.

411

Meeting with the Fishery society- Nadukuda community Hall, 19 February 2017

List of participants

Participant Group: Fishery Society

Venue: Nadukuda Community Hall

Date: 19 February 2017
No Name of the participant Male/Female _| Occupation/Status
1 T.Estan M Fisherman
2 A.Arokianathan M Fisherman
3 A.Anthony M Fisherman
4 J. Kristin M Fisherman
5 T.Manuvel Francis M Fisherman
6 T.Gnanaprakasam M Fisherman
7 M.Vivek M Fisherman
8 S.Vaseekar M Fisherman
9 V.Sebastiyan M Fisherman
10 L.Susanthan M Fisherman
11 T.M.Francis M Fisherman
12 Anthonythas M Fisherman
13 S.Jude M Fisherman
14 A.A.T.Eranjeewa M Engineer
15 J.A.S.A.Jeyasinghe M Engineer
16 R.Y.Wijeyaratna M Engineer
17 P.Pushaparuban M Engineer

412

No Name of the participant Male/Female _| Occupation/Status
18 B.M.P.Singhakumara M RMA

19 S.Kaneshamoorthy M ES

20 T.Sasinath M ES

21 S.Douglas M Research Assistant
22 Dr.Kamal Ranathunga M Marine Researcher
23 Thilak Hewawasam M ADB consultant

24 A.J.Dias M Research Assistant
25 V.Nitharsan M ES

26 Yun Zhou F ADB Staff

27 Emma Marsden F ADB

28 Yoojung Jang F ADB

29 S.A.Fernando M GN Admin

30 L.K.Senanayaka M CEB

31 S.Parisuthan M ES

32 K.P.D.Kariyawamsam M ES

33 A.J.M.Hasumayan M ES

9.6.d Meeting with the Director / Fisheries Mannar- Dept.
(Stakeholder)

413

Cc. Project Consultation (December 2016-2017)

9.7 Consultations with six villages

1. 21 small group discussions in December 2016 and January 2017, in six villages
(Konniyankudiyrippu, Uvari, Olaiththoduvai (including Valan Nagar), Nadukkuda,
Keeliyankudiyiruppu, and Selvari, about 850 m to 1.5 km from the wind power generation project
site).

Brief Description of the village Konniyankudiyiruppu

2. Konniyankudiyiruppu village has almost 300 years of history as said by the villagers. Now
there are 55 households. The villagers displaced in 1991 due to war. And after that they were
resettled in the village by a local NGO SewaLanka in 2001. SewaLanka provided them temporary
shelter. In 2006 Arbeiter-Samariter-Bund Deutschland (ASB) Germany based INGO built
permanent houses to the villagers. The main income generating activity of this village is fishing.
Most of them are fishery laborers. There is only one ma-del fishing net for the village. The villagers
are having ma-del fishing area problem with Pesalai people. The villagers also engage in
preparing Palmyra products. The women earn nearly Rs.20,000 to Rs.25,000 per year by selling
Palmyra roots. Villagers have cattle. There are nearly 60 cows and 150 goats. The animals found
in the nearby jungle are pig, deer, mongoose, wild cat, land monitor, peacock, monkey (two types:
ash color with black face, and brown color with red face), rabbit and crocodile. The village is
flooded if there is a heavy rain, mostly in November and December. A local NGO (World Vision)
is doing a 4-year project in Konniyankudiyiruppu. They provide vegetable seeds and seedlings of
trees to the villagers.

Brief Description of the village Uvari

3. Uvari is a very small village close to Olaithiduwai. There are only six households in the
village. They all are close relatives. Altogether there are 17 individuals in Uvari, five men and 12
women. There are three school going children at the village. Two girls go to Olathoduwai school
and one girl goes to St. Xavier's Girls College. Uvari people displaced from their village in 1990
due to the war. Before 1990 there were 12 families with 60 individuals.

4. There is a church in Uvari (St. Antony’s Church). Holy mass is conducted in the church
every first Tuesday of every month. The church comes under the Thoddaveli Parish.

5. Wild boar from the nearby forest damage their Palmyra seed beds while the monkeys
break the drumstick trees.

Brief Description of the village Olaiththoduwai

6. Olaiththoduwai is an old Roman Catholic Village. According to villagers the people form
Thoddaveli moved to Olaiththoduwai after the King Sankiliyan killed the Hindus who converted
themselves as Catholics. There are 15 households with 70 individuals in this village. The people
displaced form Olaiththoduwai in 1990 due to the war and returned in 2001. In 2004 NEHRP
provided a housing scheme to the villagers. The church in Olaiththoduwai is famous for Catholics.
Many Catholics from all over Mannar visit this church. This church was built in 1834. There is a
school in Olaiththoduwai. The students can continue their studies up to Grade 10.
414

7. Nine women are engaged in Palmyra juice production activity. They get fifty rupees per
liter.
8. The main environmental threat is sand mining. The private land owners mine the sand.

Villagers are afraid of this activity.

9. There is another village in Olaiththoduwai it is called Valan Nagar. People from different
areas in north who displaced due to the war were settled in this village. The 7-acre land which
belongs to Church is divided in to 1/8 acre and given to people. There are 43 households in Valan
Nagar with 150 individuals. The villagers were provided with a housing scheme by UNDP housing
project during the years of 2006-2008. Most of the villagers are fishery laborers.

Brief Description of the village Nadukuda

10. Nadukuda is a fishery village with 65 households. Total number of individuals in this village
is 225. All the families are Roman Catholics except 2 Hindu Families. Each family has nearly one-
acre land. There is a Velankanni Church in Nadukuda. Most of the Nadukuda people are from
India. In 1998 World Vision provided 15 permanent houses to the villagers. Again, in 2008 UNDP
provided another 16 permanent houses to the villagers.

11. There are 20 mechanized boats in Nadukuda. The villagers have no landing site or ma-
del fishing area for them. Nadukuda people worked as fishery laborers to Pesalai people for a
long time. Their parish and G.N Division also were joined with Pesalai. Later Nadukuda was
separated and have a separate G.N Division. However, the Maadel fishing area belongs to Alkar
Sammaddi, a famous Mudalai (vendor) from Pesalai. Nadukuda people are trying to register the
Madal fishing area for their village. And they were told that this year (2017) they might have a Ma-
del fishing site.

12. Most of the Nadukuda people wish the jetty proposed under the Mannar wind park project
to be a permanent one. Because if the jetty is permanent and it belongs to their village, they can
use the jetty for the fishing activities.

Brief Description of the village Keeliankudiyiruppu

13. Keeliankudiyiruppu is the village next to Nadukuda. It is in either side of Talaimannar -
Mannar main road. The houses are located both sides of the road. There are 63 households in
Keeliankudiyiruppu. All of them are Tamils. Forty-five families are Roman Catholic and the others
are non-Roman Catholic.

14. The villagers displaced due to war in 1990 and returned in 2004. The average household
land area in Keeliankudiyiruppu is half an acre. In 2000 World Vision supported some villagers to
build the houses. In 2006 UNDP built 27 houses for the villagers.

15. St. Xavier church and St. Xavier preschool are in this village. The preschool teachers are
paid by a local NGO called Valvuthayam. There are no primary or secondary schools in this
village.

16. Most of the villagers have cattle. There are nearly 300 cows and 500 goats in
Keeliankudiyiruppu. They take their cattle to graze to the nearby forest close to beach.
415

17. The villages said that they had seen wild boar, deer, wild cat, land monitor, fishing cat,
rabbit, palm civet, monkey (two types: ash and black, brown and red), fox, mongoose, land turtle
(three types) and crocodiles in their nearby forest area.

18. Most of the villagers are fishery laborers. There are four boat owners in the village. They
are also engaged in animal husbandry.

Brief Description of the village Selvapuram (Selvari)

19. Selvapuram is a newly settled village belongs to Kaddukarankudiyiruppu GN Division.
There are 40 households in Selvapuram with 28 Tamil families and 12 Sinhala families. The
Sinhala families were settled in 2014 and Tamils were in 2003 and 2004. There are 28 Roman
Catholic Families, 10 Hindu Families and 2 Non-Roman Catholic families in Selvapuram. The
whole land belongs to Land Reclamation Commission (LRC). The average household land area
of the villagers is 10 to 15 perches.

20. The people in Selvapuram do not have permanent houses. Only two houses are
permanent, all the other houses are temporary. Except for three houses, all other houses have
toilets. The toilets were built by the Red Cross.

21. Most of the villagers are fishery laborer (six women go to Talaimannar fish market to
process the fish), and there are laborers and masons too.

22. According to the villagers, pig, deer, wild cat, rabbit, monkey (two types: ash and black,
brown and red), fox, mongoose, land turtle (three types) and crocodiles are found in their nearby
forest.

23. There are three Thonas (water bodies) in their area. There are only four goats in
Selvapuram. But there are hens in almost every house.

24. There is an Army camp near Selvapuram. Flooding is the major environmental problem in
Selvapuram. The village gets flooded in December every year and it takes nearly one month to
drain the water.

# Questions Participants’ Opinion, Comments and Suggestions

A. General area related

1 General perception about the Wind | No objection to the project as it is a government project.
power project and the awareness | [Keeleankudiyiruppu]
about the proposed project. This project will definitely solve our district electricity

problem so we support the project. [Konnaiankudiyiruppu]
As there are no bad impacts by this project we support it.
[Nadukkuda]

The community is eager to learn more about the project.
But they support the project. [Olaiththoduvai]. As it is an
ecofriendly project we support. [Selvapuram]

The villagers support the project if there are no harmful
effects of animals’ habitats as their village is close to the
forest as well as to the project site. They fear if the animals
are disturbed they may move to the village area. [Uvari]

2 Type of agriculture/crops in the area. | All the villagers are fishery villagers. They don’t grow
crops, but in all villages [Keeleankudiyiruppu,
Konnaiankudiyiruppu, Nadukuda, Olaiththoduvai, Uvari]

416

Questions

Participants’ Opinion, Comments and Suggestions

home gardening is done in a small scale for the domestic
uses. The vegetables grown are same in all villages [snake
gourd, lady's finger, Brinjal (egg plant), long beans, green
chilly, ground nuts, beans, red onion, and bitter gourd etc.]
In Olaiththoduwai GN there is village called Valan Nagar.
Their land is very small which is not enough to keep a
home garden. In Selvapuram the villagers are not engaged
in home gardening.

households in the
population of ethnic

Number of
area/village,
minorities etc.

In Keeleankudiyiruppu there are 63 households with
nearly150 individuals. All of them are Tamils. 45 families
are Roman Catholics and others are Non-Roman
Catholics.

All the people in Konnaiankudiyiruppu are Tamils and
Roman Catholics. There are 55 households in
Konnaiankudiyiruppu.

There are 65 households with 225 individuals in
Nadukuda. 2 families are Hindu Families the other families
are Roman Catholics.

15 households are in Olaiththoduvai with 70 individuals. All
of them are Roman Catholics.

43 households are in (Valan Nagar) Olaiththoduvai and
150 individuals. All of them are Tamils.

In Selvapuram there are 40 households. 28 families are
Tamils and 12 Families are Sinhala. There are 28 Roman
Catholic Families, 10 Hindu families and 02 Non-Roman
Catholic Families.

In Uvari there are only 6 households. All of them are Tamils
and Roman Catholics.

Loss of residential/ commercial/
agricultural structures /fishermen
huts, if any due to the project

Except Nadukuda none of the villagers have any
residential/ commercial/ agricultural structures /fishermen
huts in the project area.

In Nadukuda the fishermen rest room is nearly 80 m from
the beach and St’ Antony’s church is 150 m from the
beach. And also, there is a cemetery too which is 170 m
from the beach. The area of the cemetery is 1 acre.
Furthermore, very close to the sea (nearly 70 m) there are
two temporary tea stalls. All these are not too close to the
project area and not affected by the project activities.

Type of trees in the area: Fruit/non-
fruit/commercial
protected/rare/endangered
etc.

species

The vegetation found in these areas are same in all the
villages. There are no protected/ rare / endangered spices.
Fruit trees — mango, madan, palmyra, coconut, lemon,
papaya, pomegranate and banana

Commercial crop- palmyra, coconut, drumstick, madan,
cashew

Non-fruit trees — margosa

Will the project siting adversely
impact the water or soil resource in
the area? Which water supply points
are being used by local people

The water supply point used by the villagers is private wells
in home gardens. The depth of the well is between 3 -5 m.
[Keeleankudiyiruppu, Konnaiankudiyiruppu, Nadukkua,
Olaiththoduvai, Uvari]

Selvapuram villagers collect water from a public well and
some of them having wells in the home garden.

What/how much water is sourced
from any inland water collection and
stream in that location.

People do not collect water from Thonas (inland water
channels) or inland water bodies.

417

Questions

Participants’ Opinion, Comments and Suggestions

Any endemic, endangered _birds/
mammals in the area. What type and
numbers of rare/ endangered birds
species and bats you have seen in
the area

There are no endemic, endangered birds/ reptiles, and
mammals in these areas, except Toque monkey, which is
acommon species in other parts of the country.

There are number of birds, spotted deer, land turtles (three
types- Indian star tortoise, black turtle (gal ibba), flapshell
turtle (kiri ibba), land monitor, water monitor, garden lizard,
veli katussa, fruit bats, sri lanka toque monkey, grey
langur, jungle cat, fishing cat, brown mongoose, rabbit,
wild cat, palm civet, wild boar, crocodiles (in thonas- water
channels), peacock, etc.

Have you seen any nesting turtle/
dugongs on the beach as well in the
coastal waters.

Nesting turtle is not seen recently. About three years’ ago
villagers had seen a few nesting turtles 15 — 50 m from the
sea. The villagers said these days the turtles visit Adam's
Bridge sand islands to lay eggs. The villagers say the wild
boar eats the turtles’ eggs when laid in the coastal area
close to villages. There are 14 small islands in Adams
bridge.

We often see turtles in the coastal water nearly 1 km from
the coast. And many are caught in ma-del nets during
November and December. We release them back to the
sea.

There are no sea grasses in the sea close to the coast.
Dugongs are seen in the sea very rarely. They were seen
mostly in pairs. And they were 5 — 10 km from the coast
and they were seen in March and April. Recently the
Keeliyankudijiruppu villagers have seen 4 dugongs in 1 km
from the coast (4 km form Old pier towards Mannar). The
depth of water in the sea may be about 10 m. Last year the
villagers have seen one dead dugong on the beach close
to Nadukuda.

More Dolphins are seen very often in the sea. The dolphins
are seen very close to the coast.

Loss of community life such as any
market Places or community
activities that can be affected

No loss of community life. The project will not affect any
market place or community activities.

General socio-economic standing:
What are the economic activities
besides fishing in the area? Land use
in WT area — navy, residential,
commercial, industrial etc. Average
land holding size etc.

All the villages are fishery villages [Keeleankudiyiruppu,
Konnaiankudiyiruppu, Nadukkua, Olaiththoduvai, Uvari
and Selvapuram]. Besides, fishing the villagers are
engaged in fishing related activities. [fishery laborer,
cutting fish] rather than these almost all villagers are
engaged in Palmyra related income generating activities
[cutting Palmyra stroke, cutting Palmyra trees, toddy
tapping/ collection. The villagers in Konnaiankudiyiruppu,
Nadukkua, Olaiththoduvai, and Uvari collects firewood and
sell them. During the off season the villagers are engaged
in skilled labor works. [e.g. Mason] Few adults from
Nadukuda work at Fish meal factory as laborers. And few
women from Selvapuram go to Talaiamnnar fish market to
cut fish.

Status of current environmental
conditions in the area — air, dust,
water pollution, noise conditions in
the area.

All the villages come under the low noise zone. And there
are no issues about water pollution or dust pollution. But in
Keeleankudiyiruppu and Nadukkua people informed that
they are experiencing bad smell from the Cool man ice and
fish meal factory which is 1-2 km from both villages.
Especially from September to April the smell is strong.

418

Questions Participants’ Opinion, Comments and Suggestions

13 Distance from protected areas | The distance from Vankalai Sanctuary to the 1st WT is
(national park, protected forest, | about 6.4 km. Vedithalativu Nature Reserve is about 3 km
religiously sensitive sites, historical or | from the project site. WT 33 is about 800 m from the
archaeological sites), if any in the | eastern boundary of Adam’s Bridge Marine National Park.
boundary or vicinity of wind park

B Wind turbine related

1 Are you aware that there will be noise | The villagers were explained about the noise issue but
interference- ie. the wind turbine may | they say their villages are far from the project. The shortest
have noises related gearbox as well | distance from wind turbines to a village is about 850 m
as wind shear and rotation of blade. | (from WT 34 in second row to Uvari village).

Do you think it will be a nuisance to
you.

2 Are there any livestock for cattle | None of the villages have any livestock for cattle sheds in
sheds in the area (what is the | the project area. But the cattle use the area to go to the
distance from WT) the turbines might | beach during the windy season to be free from mosquitoes
cause temporary short-term | at nights.
annoyance or disturbance, but farm
animals may eventually adjust noise
pollution produced by wind turbines.

3 The wind turbine shall cause Shadow | The community have no issue on shadow and light
and light interference on _ your | interference. Reason- the settlements are far from the
property. Do you have any issue on | project area.
this.

4 Have you seen the wind farm in | Only some villagers have seen the wind farm in Puttlam.
Puttlam, do you think there is any | They said that there would not be any negative impact by
adverse impact due to - visual impact, | this project. Most of the villagers are very eager to see the
or noise or shadow flicker of blades Puttlam wind farm.

5 Do you think many turbines in | The turbines will add beauty to our environment.
landscape will cause any problem i.e. | If the turbines are constructed in a straight line it will be
Spoiling of village or town views. (PI | more beautiful. The beach area will be beautiful after the
show Photomontages if available). | construction of these turbines.

Do you think the layouts and photos
are okay or you like to suggest some
changes,

6 Are there any WT locations proposed | In Nadukuda there are two temporary tea stalls. But they
near your belongings? Are they too | are not too close.
close?

7 Are you living in a_ temporary | There are no temporary sheds or camps beside the WT.
shed/camp which is situated besides
the WT. Are you willing to move to a
new location to avoid exposure to
noise of the WT.

8 Do you think that wind turbines would | Definitely the turbines would contribute to the reduction of
contribute to reduction in air pollution | the use of coal power plants in our country.
in Sri Lanka, oil and coal saving and
also make the need for new power
plants become less important

9 Do you think that any of the WTGs | There are bats in the forest area near the

proposed will cause danger for bats,
migratory birds and local birds

Konnaiankudiyiruppu and Nadukuda villages. But they fly
to the nearby villages for food. The project area is not the
crossing area of the migratory birds. Some migratory birds
stay in the thonas. If the thonas are not filled there won't
be any problem to the birds.

Migratory birds come mostly in November and December.

419

# Questions Participants’ Opinion, Comments and Suggestions
And they land in the water therefore the wind turbine may
not disturb them. We don’t know whether the noise from
the blades disturb the birds in the jungle.

10 WTGs could cause interference with | We don’t know

radio or television in your area. What
is the current type of
TV/Radio/Cellphone reception in your
area? Are you aware of any
Masts/towers in the area whose Line
of sight would be impacted.

Cc Impact on Fishing activity

1 Status of the fishing community and | The access roads to the beach should not be blocked
their fishing activity during | during the construction period.
construction period). CEB will identify
specific areas within the fishing area
that will not be used for the project
once the design for access road and
design for Jetty pier is completed

2 Do you think the fishing activity willbe | The fishermen who engage in ma-del fishing in the
impacted by Jetty construction | particular area will be affected during the construction and
temporarily/permanently? after the construction. The situation will continue until the

jetty is dismantled. And also, the particular place can’t be
used as landing side. The arrival of the barges may disturb
the ma-del fishing. In the other side, fish may breed in the
jetty area and they can catch some fish there.

3 What is the season that local | The villagers suggest April — August which is off season
populations suggests for construction | for them and they don’t engage in fishing during these
of jetty to minimize impacts. months in the southern coast.

4 Area fishing community can continue | Please make sure that the pier/ jetty is dismantled
to use the area after the jetty for | completely. Because the foundations of the jetty may tear
fishing purposes is dismantled. off the ma-del nets.

D Safety measures during construction

1 There is no waste generated except | Do not dump solid waste in the village areas.
the maintenance required - oil or
petroleum-based products. Wind
turbines would require a periodic oil
changes, particularly lubricants for
the nacelle, but the process (of
changing/using oil or lubricant) will be
carried out as prescribed by the
manufacturer with no problems to
surrounding communities.

2 Fencing of area is not planned except | Keep free access to the beach all the time. We need to
protection of equipment parameter graze the animals (cattle, goats) close to the beach and go

for Ma-del fishing.

3 Construction sites will be cordoned or | We have no objections for fencing only the construction
fenced off temporarily as a safety and | area of each turbine.
security measure but fencing will not
be done at the same time since wind
turbine will not be constructed
simultaneously.

4 Although it is not possible, but you | No. Even these fall off or WTGs topple it will not make

think that any blade can fall off or the
WT could topple and cause injuries.

impacts for our villages as we are more than 800 m away
from the project site.

420

as it starts to generate electricity

# Questions Participants’ Opinion, Comments and Suggestions
5 Areas that will be affected by the | Plant the trees once the constructions are over. We need
construction activities CEB and its | to see the vegetation as these areas that were before the
contractors will restore areas to their | project.
old condition that will be affected by
the construction activities
E Ecotourism Potential at Mannar
1 Do you think that Mannar has enough | Mannar has enough attractive eco-tourism potential for
attractive eco-tourism potential for | development. Mannar is famous especially for its sandy
development? beaches and sand dunes. Sand dunes are mostly found in
Pesalai and Thalaimannar. And many local and foreign
tourists visit Adam’s Bridge. The other tourist attractive
places in Mannar are Dutch Fort, Talaimannar Light
House, Thoddaveli Church, Madhu Church,
Thiruketheswarm Temple and 40 feet man’s tomb.
2 Will the wind park lead to any | The wind parks may add beauty to our environment.
interference in scenic areas/nature
3 Which stakeholder do you think is the | C- Business organizations are playing the major role in
most important roles in the process of | tourism in Mannar. [e.g. Kaluthota Finance, Shell coast
ecotourism development in Mannar? | hotel, Palmyra House etc.]
A- Government and_ related
departments
B- Non-Profit organizations (i.e.
environmental groups, NGOs)
C- Business organizations (i.e. tour
operators, travel agency)
D- Local community and people
E- Visitors
F- Others
F Benefits
1 Wind farm development will bring a | People are aware that the wind power project will bring
lot of commercial activity to the | development to the Mannar island. People suggested to
Mannar island - preparation of | hire them as laborers and semi-skilled workers for the
municipal development plan and | project during the construction and operation. People for
budget They can be assured that the | technical jobs could be hired outside. The outside workers
level of activity at the wind farm site | would stay in Mannar town or in project site facilities but
will increase with the presence of the | not in the villages.
contractors working on the civil
works, cable trenches, site surveying,
etc.
2 Hiring of staff for foot patrol for the | Villagers are expecting that they would get job
wind farm will done for operations | opportunities such as security guards/ watchers
and management
3 Will CEB increase its CSR programs | All the villagers requested to upgrade/ repair the internal

roads to their villages.

Repairing the Kalachikadu internal (Gravel) (1.5 km) road.
[Keeleankudiyiruppu]

Upgrading the internal road and if the CEB builds a
common building (community hall) for our village we will be
happy. [Konnaiankudiyiruppu]

Upgrading the internal roads and developing the beach
area for tourism. [Nadukkua]

Upgrading the internal road and constructing the parapet

421

Questions

Participants’ Opinion, Comments and Suggestions

wall to Community hall. [Olaiththoduvai]

Upgrading the internal road [Selvapuram].

Upgrading the internal road from Olaithoduvai and
repairing the street lights. (there are 3 lights, but only one
is working) [Uvari]

Others

What other organizations of an
environmental nature (NGOs/CBOs/
Civil Society) active in the area?
Name of these organizations

World Vision is the active NGO in the villages for
environmental issues. World vision is doing a four-year
(2013-2017) project in the villages. [Keeleankudiyiruppu,
Konnaiankudiyiruppu, Nadukkua, Olaiththoduvai, Uvari].
Selvapuram Village is not selected by World Vision for this
project. They provide some fruit plants such as mango,
guava coconut, pomegranate and some vegetable seeds
(beans, brinjal, bitter gourd and lady’s finger).

Palmyra Development Board also planted Palmyra seeds
in Konnaiankudiyiruppu area.

Last year (2016) Agricultural Department has given some
fruit plants (Mango and Drumstick) to Nadukkua villagers.
Keeleankudiyiruppu villagers got hens and goats from
Kachcheri (Divisional Sec. office) through Samurdhi and
Selvapuram villagers received Mango, pomegranate and
coconut plants.

Any critical environmental issue or
concern by the local people regarding
the project?

Flooding is the main issue in all the villages. During
November and December, the villages get flooded. It takes
nearly 20 days to drain. The water drain through the thonas
(water channel). The community is very concerned about
the thonas and they suggest not to change the features or
block the thonas when carrying out the project. The others
minor issues are related with grazing animals.
[Keeleankudiyiruppu] The dogs in the coastal area attack
the goats. Keeleankudiyiruppu villagers suggest to keep
enough spaces between the wind turbine which come very
close to their access roads to the beach.

Deforestation may cause drought so avoid cutting trees.
There are some Banyan trees where bats roost at day
time, avoid cutting those trees too. [Konnaiankudiyiruppu]
Soil/ sand erosion is the main environmental issue in our
village. The strong wind takes away the sand from our
village. We have to grow cover plant to control the soil
erosion. [Nadukuda]

Sand dunes are the special features of our area. Please
avoid mining sands from the dunes for the construction
work. [Olaiththoduvai]

Please avoid clearing the trees/ vegetation such as
Pandanus trees and other bushes/ shrubs in the beach.
[Uvari]

422

Small group discussions, Environmental questionnaire

(Mannar Wind Power Development Project)
Coordinates/ Distance No. of
No. | Date/Time Village from the nearest WT Name of the area Participants
1 29.12.2016 | Konniyankudiyrippu 09.02258 79.84779 Near the shop 02
1.1 km from No.5 (Shop owner -
J.Vethanayakam)
2 | 29.12.2016 | Konniyankudiyrippu 09.02347 79.84505 Near the shop 03
985 m from No.6 (Shop owner -
D.Voshingtina)
3 | 29.12.2016 | Konniyankudiyrippu 09.02226 79.84870 In a house at the 05
1.152 km from No. 4 church road (House
Owner - C.Regena
Kumari)
4 | 29.12.2016 | Uvari 09.04250 79.83150 In a house near 04
904 m from No. 34 Uvari church
(House owner -
P.Cathareena)
5 | 29.12.2016 | Olaiththoduvai 09.03677 79.84133 In a house, opposite 03
1.895 km from No. 8 to the public well
(House owner -
S.Edward)
6 | 30.12.2016 | Olaiththoduvai 09.03642 In a house opposite 05
79.84097 to Olaiththoduvai
1.830 km from No. 9 school
(House owner-
J.Mariya Koratti)
7 | 30.12.2016 | Valan Nagar 09.03903 In a house in the first 04
79.84309 lane
2.195 km from No. 9 (House Owner -
A.Amaladhas)
8 | 30.12.2016 | Valan Nagar 09.03936 In a shop near the 03
79.84198 Olaithoduwai main
2.155 from No. 9 road.
(Shop Owner -
J.G.Maxsimas )
9 | 30.12.2016 | Valan Nagar 09.03958 In a house at the 02
79.84248 second lane (House
2.225 km from No.8 Owner - V.Rex
Culas)
10 | 30.12.2016 | Konniyankudiyrippu 09.02139 In a house at the 04
79.84966 entrance of the
1.136 km from No.4 village
(House owner -
G.Mariathasan)
11 | 31.12.2016 | Nadukkuda 09.05753 In a house at the 03
79.79519 end of the village
1.005 km from No. 22 (House owner -
S.Grogory)
12 | 31.12.2016 | Nadukkuda 09.05069 In a tea stall at the 02
79.78680 beach (Tea stall
350 m from No. 22, 290 m | owner - A.Anat
from No. 23 Jancy Rani )
13 | 31.12.2016 | Nadukkuda 09.06139 In a house in front of 03
79.79341 the church (House

423

Owner -
T.M.Francis)
14 | 31.12.2016 | Nadukkuda 09.06298 In a house in the first 04
79.79489 lane (House owner -
1.532 km from No. 22 J.Christine)
15 | 22.01.2017 | Keeliyankudiyiruppu 09.06893 In a house at the 04
79.77815 beginning of the
1.251 km from No. 28 road just opposite to
the church (House
owner —
M.Emiliyanus)
16 | 22.01.2017 | Keeliyankudiyiruppu 09.06592 In a house at the 04
79.77599 end of the village.
850 m from No.22 (Sea side) (House
Owner —
S.Soosiyappu)
17 | 22.01.2017 | Keeliyankudiyiruppu 09.06831 In a house, close to 04
79.78452 Mannar —
1.495 km from No.26 Talaimannar Main
road. (House owner
— P.Xavier)
18 | 22.01.2017 | Selvari 09.07525 In a hut near the 05
79.77050 Selvari army camp
1.552 km from No. 31
19 | 22.01.2017 | Selvari 09.07580 In Selvari 05
79.77097 Community hall
1.625 km from No. 31
20 | 23.01.2017 | Uvari 09.04250 79.83150 In a house near the 04
904 m from No. 34 Uvari church (House
Owner —
P.Cathareena)
21 =| 23.01.2017 | Keeliyankudiyiruppu 09.06828 In a house in the 02
79.78214 road just opposite to

1.390 km from No. 26

the bus halt (House
owner — A. Wilfred)

424

IST OF PARTICIPANTS

Name of the Participant M/F _| Name of the village Occupation

. M.Emiliyanus M Keeleankudiyiruppu Employee in a foreign
country

2 K.Sutharsan M Keeleankudiyiruppu Fishing
3 S.Gowerytharan M Keeleankudiyiruppu Painting
4 S.Dilaxsan M Keeleankudiyiruppu Labourer
5 S.Soosaiyappu M Keeleankudiyiruppu Labourer
6 P.Arulseelan M Keeleankudiyiruppu Carpenter
7 S.Fatima F Keeleankudiyiruppu Housewife
8 S.Jenita F Keeleankudiyiruppu Student
9 P.Xavier M Keeleankudiyiruppu Fishery laborer
10__| P.Robinsion M Keeleankudiyiruppu Labourer
ih P.Rosemary F Keeleankudiyiruppu House wife
12 | P.Prinson M Keeleankudiyiruppu Student
13__| A.Wilfread M Keeleankudiyiruppu Fishing
14 | T.Esline M Keeleankudiyiruppu Fishing
15 | C.Regena Kumari F Konnaiankudiyiruppu House wife
16_| J.Amalashlee F Konnaiankudiyiruppu House wife
17__| S.C.Killer M Konnaiankudiyiruppu Mason
18 | M.Mariyai F Konnaiankudiyiruppu House Wife
19 | U.Pirakasam M Konnaiankudiyiruppu Fishing
20 | J.Vethanayakam M Konnaiankudiyiruppu Fishing
21 V.Mary Juditta F Konnaiankudiyiruppu House wife
22 | S.Francis M Konnaiankudiyiruppu Fishing
23 =| F.David M Konnaiankudiyiruppu Security Guard
24 | D.Voshingtina F Konnaiankudiyiruppu House wife
25 | M.Manoharan M Konnaiankudiyiruppu Fishing
26 | G.Mariathasan M Konnaiankudiyiruppu Fishing
27 (| S.Suba M Konnaiankudiyiruppu Fishing
28 =| J.Sebastian M Konnaiankudiyiruppu Attendant
29 | S.Grogory M Nadukkuda Fishing
30__| G.Christeena EF Nadukkuda House wife
31. (| GSilvia EF Nadukkuda Student
32_ | E.Arul Kajenthiran M Nadukkuda Fishing
33__| A-Anat Jancy Rani F Nadukkuda House wife
34 | T.M.Francis M Nadukkuda Fishing
35 | A.Pirasath M Nadukkuda Fishing
36__| F.Maria Mathalena EF Nadukkuda House wife
37__| J.Christine M Nadukkuda Fishing
38 | M.Nesanayagam M Nadukkuda Fishing
39 | C.Viyakulamery F Nadukkuda House wife
40 | N.Arokiyam F Nadukkuda House wife
41__| A.Salamon M Olaiththoduvai Fishing
42 | J.Mariya Koratti F Olaiththoduvai House wife
43 | S.Jerosiya F Olaiththoduvai House Wife
44_| S.Maristella EF Olaiththoduvai Student
45 | A.Dorin EF Olaiththoduvai Student
46 | S.Edward M Olaiththoduvai Fishing
47_| V.Pavulina EF Olaiththoduvai House wife
48 | V.Amirthanayagam M Olaiththoduvai Labourer
49 | A.Sakayam M Olaiththoduvai Fishing
50 | J.G.Maxsimas M Olaiththoduvai Fishing

425

51 | M.M.Nirmalaraj Olaiththoduvai Fishing

52__| A.Amaladhas Olaiththoduvai Fishing

53__| A.Karolin Rani Olaiththoduvai House wife

54 | A.K.Thekkilamma Olaiththoduvai House Wife

55__| S.Vimal Dabancious Olaiththoduvai Private Sector Employee
56__| V.Rex Culas Olaiththoduvai Fishing

57__| M.Theva Thayaparan Olaiththoduvai Fishing

58 | J.Koneswaran Selvapuram(Selvari) Meason

59 | S.Jegatheeswaran Selvapuram(Selvari) Fishing

60__| K.Thileepan Selvapuram(Selvari) Fishing

61 K.Mohnathas Selvapuram(Selvari) Fishery Labourer
62__| S.Jeganathan Selvapuram(Selvari) Fishing

63__| M.Vijayaluxmi Selvapuram(Selvari) Labourer

EE/ DH) 1 =Z/Z\F/F)F)F/ E/E aq TZ\=

64 | S.Ramani Selvapuram(Selvari) Fishery laborer
65__| P.Thanaluxmi Selvapuram(Selvari) Fishery laborer
66 | R.Siri Selvapuram(Selvari) Fishery laborer
67__| A.Mery Vijaya Selvapuram(Selvari) House wife

68__| P.Victoria Uvari House wife

69__| P.Cathareena Uvari House wife

70__| P.Esthar Uvari Student

71__| A.Antony Mary Uvari House wife

72 | S.Jacobu Uvari Fishery Labourer
73__| F.Jerosious Uvari Fishery Labourer

Plate 1 Small group discussion 1- Konniyankudiyiruppu
"7 Ty

Lina “Wis

Plate 3 Small group discussion 2- Konniyankudiyiruppu

Plate 4 Small group discussion 2- Konniyankudiyiruppu

Plate 9 Small group discussion -5 Olaththoduvai

\ ‘i fs Tih:
Vt N

\\
el
Ni . ie

' —

a

__| Plate 6 Small group discussion 3- Konniyankudiyiruppu
<< 2S oe ° i

oe 1

Plate 8 Small group discussion 4- Uvari
WAR V Biee

Plate 10 Small group discussion 5- Olaththoduvai

Plate 12 Small group discussion 7- Valan Nagar

Plate 13 Small

Plate 15 Small group discussion 10- Konniyankudiyrippu Plate 16 Small group discussion 10- Konniyankudiyrippu

428

Plate 21 Small group discussion 15- Keeliyankudiyiruppu

Plate 22 Small group discussion 15- Keeliyankudiyiruppu

|
Plate 27 Small group discussion 18- Selvari Plate 28 Small group discussion 18- Selvari

*

a amt
Plate 32 Small group discussion 20- Uvari

at

Plate 34 Small group discussion 21- Keeliyankudiyiruppu

9.8 Consultation with Migrant Laborer Fishermen

25. The six Grama Niladhari Divisions within which the WF cuts-across contains 418
mechanized boats (these boats are not permanently landed in a single location. They are landed
intermittently in the landing sites of Nadukuda, Thoddaveli, Thavulpadu and Olaithoduvai during
the southern fishing season); 240 non-mechanized boats and 1,497 fishermen as reported by the

respective Grama Niladharis.
26. The inventory that we prepared for the Wind Farm area which includes the land area
431

between the coastline and the main access road contains three boat landing sites, about 516
mechanized boats [1] and 10 traditional fishing crafts, 39 fishermen camps (vaadi), and 22 ma-
dels (beach-seine fishing).

27. Individual consultations were conducted with 50 migrant fish laborers who have been living
in the project impact area. Consultations were part of a rapid survey conducted with migrant
laborers. Of the 50 laborers, 47 (94%) have never heard about the wind farm project whereas the
rest three laborers knew only a very little about the project. A majority, 42 laborers (84%) did not
make any comment on the proposed project whereas another six (12%) mentioned that they are
unable to comment on the project as they are completely outsiders to the area. Of the rest two
laborers, one expressed his support for the project while the second objected to the project. The
laborer who was in support of the project thought that the project would contribute to the
development of infrastructure in the area and the illumination of the project area with lighting will
secure their boats and fishing gear from theft and fishermen would be able to clean and mend
their nets in the nights. The laborer who contended the project was of the view that the project
will restrict the fishermen’s access to the beach by fencing off the area and the noise generated
rom the wind turbines would cause depletion of fish resource and the Ma-del industry. He
suggested that wind turbines should be erected at least 500m from the areas occupied by the
ishermen.

Meetings held with Fishermen for Fish Catch/Ma-del operations

Fish camping sites and interviewing key informant from each of the fish camping site.
ems ll Vib wa

=

ae aot
Malivady (Anchu Thennampillai padu)

Oolaithoduvai

432

Uvari

| Nadukuda 1

| Nadukuda 2

Kiriyankuduyiruppu

433

Palavithotai

Old Pier — 1

434

435

Various moments of Ma-del Operations

Specially designed winches are common in
Mannar for hauling the beach seine in order to
reduce the man power

Tractor used without winch can disturb the beach

D. IEE Development (March 2016 consultation performed during the conduct of IEE

report of April 2016)
9.9 Consultation with Villages: Date of Consultation 11-14 March 2016

Name of the villages: (i) Siluvai Nagar, (ii) Thalaimannar Station, (iii) Kattukaaran Kudiyiruppu,
(iv) Konnayan Kudiyiruppu, (v) Nadukuda, (vi) Olaithoduvai, (vii) Pesalai

Name of the GNDs: (i) Thalaimannar South Village, (ii) Thalaimannar Town, (iii)
Thullukudiyiruppu MN 53, (iv) Thodaveli MN 62, (v) Thullukudiyiruppu — Nadukuda, (vi)
Olaithoduvai MN 60, (vii) Pesalai Ward - 08

Name of the DS Division: Mannar
436

No. Issues Response
discussed
i. llmmediate 'e cannot say whether the project is good or bad. We have to discuss with the parish|
response tolpriest and the church committee. Decisions with regard to village issues are taken by
proposed he church committee in the Village. ‘We all people are relations in this village. If we}
project and|want to take any decision, we have to come together, and decide. Many people in this|
critical issues village are engaged in ‘ma-del’ fishing for their livelihoods. The project may affect the|

space available for fishing. Will the project cause loss of private properties of the people?
IHow would the project take over the private land if required? Will the project supph
electricity directly to our village? Because we still have problems with electricity. If you}
jgive electricity directly to us it is good for our society. Several villagers are engaged in|
lanimal husbandry such as rearing cattle and goats. Will the project affect the grazing}
\grounds of cattle and goats? Will the project create any employment opportunities for|
people in the area? (Siluvai Nagar; Thalaimannar Station; Kattukaaran|
IKudiyiruppu; Konnayan Kudiyiruppu; Nadukuda). Huge waves and noise arise on}
ull moon (poya) days. During such times, fishermen cannot engage in ma-del fishing}
because fishes move from shallow seas to the deeper seas due to this noise.
[Thalaimannar is one of the best places in Sri Lanka for abundant fish resource,
[Thalaimannar seas have a variety of fish. We have the fear that the noise generated by|
he wind turbines will affect our fish resource. Therefore, we need to discuss this with|
he fishery cooperative society and the fishery department in Mannar. Will the projec’
laffect ground water in this area? Will the project affect fish transportation and ma-dell
industry? There is a birds’ sanctuary near the Old Pier in Thalaimannar. Can the project
laffect local and migrant birds that come to this area? (Thalaimannar Station;
|Kattukaaran Kudiyiruppu; Nadukuda); We altogether can support this project if it]
benefits the people in this village. We have to discuss with the fishery committee|
lbecause many of the people in this village depend on marine fishing. It is a concern fol
lus. We have seen wind turbines in Puttalam. Will the project affect ma-del industry?
[Because some people find their livelihoods through the engagement as laborers for ma-
\dels. There are 5-6 ma-dels in this village. Will the project fence off the area where wind!
turbines are installed? If it was done, it would interrupt our transportation services along}
he beach. Will the project affect our private land and trees? Will the wind turbines affect
jour environmental species and dry out trees and their leaves? Will the wind turbine}
jenerate heat and affect our vegetation? Will the leaves of Palmyra and coconut trees}
lbe dried up? Will the project cause any oil leakages? (Kattukaaran Kudiyiruppu;
IKonnayan Kudiyiruppu; Nadukuda). We heard that people in Puttalam picketed
gainst the construction of wind turbine in their area. Will the project cause any earth]
juakes? Will the noise of turbine fans reduce the reproduction of fish resource? How
ould the project affect ma-del industry? There are 5 ma-dels operated by fishermen]
tom Pesalai. People of Konnayan

[Kudiyiruppau do not own any ma-dels. Will the project cause any solid waste problem?|
ill there be oil leakages from the wind turbine which in turn can pollute our ground
ater levels? (Konnayan Kudiyiruppu). We have seen the wind turbine in Puttalam|
'e want to know whether this project is good or bad. Our houses are affected by sand|

jerosion during windy season. We fear whether wind tower fans will accelerate the sand}

jerosion and affect our homes. Will the fans capture lightning during rainy season and}
laffect our lives? Our settlements are closer to the project area. One participant said, ‘We|

Inever experienced any problem with lightning during rainy time until now. But, after the|

implementation of this project we can be affected’. Can the project help to rehabilitate}

jour village access road for better transportation? (Nadukuda; Olaithoduvai). Will the}
project be stopped/abandoned if it affected the fish resource and people’s livelihoods?|
‘ou mentioned that the distance between two turbines is 400 meters. If there was an
laccess road in between the two wind turbine, what would happen to those access|
roads? (Olaithoduvai). This is a good project because it can reduce the cost of
roducing electricity in Sri Lanka. We can support this project if it benefits the people.

437

No.

Issues
discussed

Response

However, we need to discuss this project with the fishery committee because many of
jour people are dependent on marine fishing. A variety of birds come to Pesalai coastal}
larea and they are both local and migrant birds from other countries. Will the project
rehabilitate the Pesalai road during the project construction period? Will the villagers
have access to use the road after its rehabilitation? A number of hotels are being built]
lby people in the coastal area within an area of 250 meters from the coastal belt. Will this|
project affect such hotel construction works? Can the wind turbines be erected beyond
250 meters? Participants expressed their desire to visit and gain experience on how the}
jother wind power projects such as the one in Puttalam operates. The Fishery|
[Department has declared 199 meters from the coastal belt as a fishery zone for ma-del
ishermen. But now if the wind turbine are erected within 150 meters from the coastal
belt, ma-del fishermen will lose 49 meters from their declared zone. Will the project affec'
Ima-del fishing? Mannar is a small island. If a buffer zone of 300 meters from the wind)
turbine is declared how the communities can expand their settlements in future? Will the}
project create employment opportunities for local communities? Will outsiders come for|
joperation and maintenance work of the project? Will that create problems for our local
communities? Can the project train and recruit local people for such maintenance work?}
ill the wind turbine be erected closer to the fishermen Vaadies? (Pesalai).

[Type
lcompensatio!
expected
losses

of|None of the villagers have private land. All land belongs to the Church. The church has}
n_ |given the land to people on a small payment. Therefore, people cannot sell land to}
forjoutsiders. They only can share land with family members or sell land to village people.
Siluvai Nagar village is always under the control of the church. The project
implementation agencies should talk with the parish priest. If the church has consented}
o the project, people will not oppose the project. There are no Palmyra or coconut trees}
lin project area. However, there are some timber trees like ‘Paalamaram’ and Naaval
maram’ in this area (Siluvai Nagar).Villagers do not own any land in the area identified}
for the project. However, we fear losing Palmyra trees for the project (Thalimannar|
Station). All the villagers in this area have private land. But, none of their land would be
laffected by this project. But, some of Palmyra trees, palu and damba trees grown in the}
project area will be affected (Kattukaaran Kudiyiruppu). All the families have their own]
private land. We do not know how the project would affect our properties because we|
live about 2 km away from the coastal area (Konnayan Kudiyiruppu). All of families
lhave private land. We do not have land in the project area. But, some Palmyra trees will
Ihave to be cut down. We do not know about compensation for losses. We always go
land do the fishing in the coastal belt (Nadukuda). Families own private land. In this}
settlement, one side is occupied by natives of the village while on the other side is|
joccupied by families resettled and who came from Batticoala, Jaffna and Kilinochchi. As}
lsuch, there are internal conflicts between the two settlers. The land identified for the|
project in this area is government land and therefore will not affect the private land. Butj
some Palmyra and other forest trees may have to be cut down (Olaithoduvai). The}
roject will not affect any private land of the villagers (Pesalai)

Socio-
economic
background

he community (Siluvai Nagar). This village is called Thalaimannar station town. It has 766 families and|

[This village is called Siluvainagar. It has 164 households who are Tamil
\Catholics/Christians. There are a pre-school, a multi-purpose community building, al
oflcommunity hall of the women’s rural development society and 2 small grocery stores}

200 housing units. The village population consists of Tamil Catholics/Christians, Hindus}
land Muslims. This village is known as a multi religious community in Mannar. The public
places are 1 preschool, 1 primary School, 1 secondary School, 1 multipurpose building,
H library, 7 shops , 1 hotel, 1 retail grocery , 2 Churches, 1 Hindu Temple, and 1 Mosque|
(Thalaimannar Station). This village is called Kattukaaran kudiyiruppu. It has 56)
households who are Tamil Catholics/Christians. The number of housing units is 47|
(Kattukaaran Kudiyiruppu). This village is called Konnayan Kudiyiruppu. It has 56)
households who are Tamil Catholics/Christians. The number of housing units is 45,
[There are a pre-school, a multi-purpose community building, a community hall of the}

438

No. Issues
discussed

Response

omen’s rural development society, a toddy selling center, and 3 retail groceries|
(Konnayan Kudiyiruppu).This village is called Nadukuda. It is located in the|
[Thullukudiyiruppu GN _ division. There are 63 households who are Tamil
\Catholics/Christians. There are a Preschool, 1 multipurpose building, 1 fish storage}
louilding which is now abandoned, and 2 retail groceries and 1 church (Nadukuda). This)
illage is called Olaithoduvai. It has 15 households who are Tamil Catholics/Christians|
(Olaithoduvai). This village is called Pesalai, ward No 8. It has 720 households who}
lare largely Tamil Catholics/Christians. There are about 5 households who are Hindus.|
[The number of housing units is 550. There are a Sathosa, Pradeshiya sabha sub office,
railway station, a pre-school, a multi-purpose community building, a community hall ofj
he women’s rural development society, two hotels - John Mary and Akward hotel, 2|
rinding mills, a cool bank, 1 small industry, and about 20 retail groceries (Pesalai).

4. Land
jownership
pattern

Every household has % acre of land on which they built houses while the rest is used|
for home gardening. Because of the coconut plantations people are unable to cultivate}
lany vegetables. During the rainy season people cannot cultivate their land because the|
larea is going under floods (Siluvai Nagar). The average size of the home garden is “|
lacre. They cultivate chilies, brinjal, drumstick, ladies finger, papaw etc. The produce}
rom coconut trees are used for family consumption (Thalaimannar Station;
|Kattukaaran Kudiyiruppu; Nadukuda). Home gardens of the families are about % acre|
jof land. Families also own another 2 to 3 acres of highland grown with Palmyra trees}
(Kattukaaran Kudiyiruppu; Konnayan Kudiyiruppu; Olaithoduvai; Pesalai). The
laverage size of the home garden of a family is 4 an acre (Olaithoduvai; Pesalai).

price
highland

pb. (Current marketlThe price of land varies with the location. Approximately, one acre of land would be}

offaround SLR 100,000 (Siluvai Nagara). A % acre of land would be around SLR 30,000}
(Thalimannar Station). One acre of land would be around SLR 300,000. An acre of
land would be around SLR 200,000 (Konnayan Kudiyiruppu). On average, % acre ofj
land would be around SLR 100,000 (Nadukuda). One acre of land would be around|
ISLR 150,000 (Olaithoduvai). One acre of land would be around SLR 800,000}
(Pesalai).

7. People’s

external
linkages

[The main source of livelihood of the people is fishing and fishing related activities. There}

livelihoods andjare 10 fiber glass boats with outboard motors, 25 Theppams and 1 ma-del in this village,

[They also engage in secondary sources of livelihoods like manufacturing Palmyra}
products, cultivation of highland crops, toddy tapping (Thalraah) etc. People engage in|
Imarine fishing, ma-del and lagoon fishing. But fishing can be conducted only for a single}
season of the year from October to March. People who do not have boats, Vallam and}
[Theppam, would work as daily paid laborers in the boats. People would also engage in|
labor work during the off season. The off season is the windy season from May to|
September. Some people are engaged in masonry and carpentry work. Women would
\go to the beach for cutting fish for dry fish making during the season. They are paid SLR}
{6.00 per kilogram of fish that they cut. Women who manufacture dried Palmyra roots}
(kottakelengu) would earn SLR 70,000 to SLR 100,000 per season. There are both men}
land women who are engaged in dry fish making and sell them to traders coming from|
joutside or in the local market (Siluvai Nagar; Thalaimannar Station; Kattukaaran
|Kudiyiruppu; Nadukuda; Olaithoduvai). The majority of the people are engaged in
Imarine fishing, ma-del and lagoon fishing in the southern coast during a single season,
[There are 5 ma-dels operated by fishermen in Thalaimannar. Only labors are used fo!
{dragging madals and no tractors are used. In addition, there are 5 fibreglass boats, 23}
[Theppams in this village. Both women and men are manufacturing Palmyra products}
such as dried/boiled Palmyra roots. Some women go to garment factories. Inadequate}
ransport facilities affect such working women (Thalimannar Station). There are fivel
Ima-dels in this village but their owners are fishermen from Pesalai. People in this village|

ork as laborers to these ma-del owners. There are about 15 toddy tappers in this village|

ho sell one litre of toddy for SLR 59/- to a small industry set up by the Palmyra Board |
[A few women make small boxes weaved out of Palmyra leaves which are used for]

439

No.

Issues
discussed

Response

jcontaining thal hakuru (juggery made out of Palmyratoddy). These small baskets are!
alled kuttan. Each kuttan is sold at SLR 3.00 to Palmyra Board industrial centre. A]

‘oman would produce about 75 kuttans per day with the help of her family members|
(Kattukaaran Kudiyiruppu). The main source of livelihoods of the people are fishing
land highland cultivation where they grow drumsticks, brinjal, papaya, ladies fingers,
|chillies, green gram, cassava and coconuts. There are 05 boat owners, 1 vallam 01, and!
2 ma-dels. People also manufacture Palmyra products and toddy (Thalraah). There are}
12 toddy tappers in this village who sell a bottle of toddy at SLR 59/- (Konnayan|
|Kudiyiruppu). Villagers are engaged in marine fishing, ma-del and lagoon fishing during
he season from October to March. People who do not have boats, Vallam and theppam,

ork as day paid laborers in the fishing vessels. There are 9 madals in this village,
[Those ma-dels belong to people who live in Pesalai. There are 16 tractors that are used!
lby people to pull those ma-dels during the season due to labor shortages. Labours are}
lused only for 3 ma-dels. There are people who take Palmyra trees on lease during its)
season to manufacture Palmyra products. It is called ‘Vaadi’. Around 25- 30 people are}
{collecting Palmyra seeds during the season. There are about 400 Palmyra trees and!
labout 50 coconut trees in the project area (Nadukuda). There are 350 boats with]
Imotors, 100 Theppams and 16 ma-del in this village. Earlier, there had been an ice|
factory to store the fish, but it does not operate now. Fishermen sell their fish catch]
\directly to the traders coming to the beach from Mannar and Colombo. There are 2}
jgrinding mills and 2 hotels. There are 2 fishing seasons. They are called as north and
south sea fishing. Fishermen carry their boats and other equipment either over the seal
jor land while they migrate from south to the north of the Island or vice versa (Pesalai).

Socio-
economic
stratification
land poverty in
he village

(Almost all the people in this village are poor. Their incomes are seasonal. In the off-}
season, people live on loans obtained from CBOs and banks, One of the male}
participants said ‘/ don’t know any other job except fishing. Therefore, | get loans during}
loff season and repay them when fishing season comes.’ The number of Samurdhil
recipient families in the village is 69 (out of 164 families). Samurdhi recipient families}
lare selected from among the families who have relatively low incomes, higher numbe:
jof members in the family and the female headed families. There are 15 female headed
families in this village. Seasonal incomes and youth unemployment are the main causes|
jof poverty (Siluvai Nagar; Thalaimannar Station). There are 85 families who receive}
Samurdhi food (Talaimannar Station). The number of Samurdhi recipient families in|
he village is 47. Families of government employees and those who own boats are not}
jentitled to receive Samurdhi subsidies (Kattukaaran Kudiyiruppu). Almost all the|
people in this village are poor. But only 32 families are given Samurdhi food stamps.
[During the off-season, men would engage in labor work. Seasonal incomes and youth}
lunemployment are the main causes of poverty (Konnayan Kudiyiruppu). Almost all
he people in this village are poor because of seasonal incomes.There are 55 families}

ho receive Samurdhi food stamps (Nadukuda). There are around 5 families who|
receive Samurdhi food stamps (Olaithoduvai).

[There are poor and middle income families. People’s incomes are seasonal. In the off-
season, people go for daily paid labor work. When such earnings are insufficient, the’

ould borrow money from money lenders. The number of Samurdhi recipient families in}
he village is 227. Samurdhi recipient families are selected from among the families who}
have relatively low incomes, higher number of children in the family and the female}
headed families. But not always correct recipients are selected. One participant said ‘i
ll have a boat, | will be rejected to be a Samurdhi beneficiary, though we don't have a|
regular income’. Fishermen who go for marine fishing go to the sea only on Mondays,
lednesdays, Fridays and Saturdays because of poaching by Indian trawlers on other
{days of the week (Pesalai).

[Unemployment
levels in the

illage

Unemployment is very serious in this village. There are about 25 males and 25 females|
ho do
Inot have permanent jobs. Most of them have GCE O/L and GCE AJL qualifications and|

440

No.

Issues
discussed

Response

some have vocational training experience as well. When youth cannot find proper
employment they go for fishing because of the poor family economy. Some youth would!
{go to Mannar town or other districts like Vavuniya and Colombo for work in the private}
jenterprises and hotels. One woman said ‘We apply for all kinds of jobs but our names|
lare never accepted by government’ (Siluvai Nagar; Thalaimannar Station; Konnayan|
IKudiyiruppu; Nadukuda). There are about 60 youth who do not have a permanent job]
(Thalaimannar Station). There are about 6 males and 4 females who do not have}
lpermanent jobs. Some of them go for daily paid jobs in Mannar or elsewhere or garment
factories in Mannar (Kattukaaran Kudiyiruppu). There are about 10 males and 15]
females who do not have permanent jobs (Konnayan Kudiyiruppu). Unemployment is|
la problem among both male and females. There are no job opportunities for people who}
lundergo vocational training. There are 40 youth who do not have permanent jobs
(Nadukuda). There are about 4 males and 3 females who do not have permanent jobs,
People are given jobs based on political favours. Poor people find it difficult to find jobs
(Olaithoduvai). More than 100 persons are graduates but none of them have al
lpermanent job. There are about 500 males and females who do not have permanent
jobs. They are either engaged in daily paid labor work or employed in garment factories,
IA boy who was qualified to go to the University to study engineering is now engaged in|
Imasonry work (Pesalai).

Source of
\drinking water

[The Water Supply and Drainage Board provides drinking water to this community. There}
lare

labout 25 families who are not connected to drinking water supplied by the Board. Some}
jof them have their own wells. People pay around SLR 100 per month for water. Water|
supply is given only for 4 hours a day from 6.00 a.m. to 8.00 a.m. and then from 5.00}
p.m. to 7.00 p.m. During flooding, wells are affected by saline water (Siluvai Nagar),
[Households expect pipe- born water facility to be supplied by the National Water Supply|
land Drainage Board (Thalaimannar Station). Households have individual wells and}
hey use water for their domestic purposes and gardening. The water quality is good.
[During the dry season most of wells are affected by saline water (Kattukaaran|
IKudiyiruppu; Konnayan Kudiyiruppu; Nadukuda; Olaithoduvai; Pesalai). Around|
15 families do not have private wells (Nadukuda). Around 3 families do not have their}
jown wells (Olaithoduvai). One woman said ‘we all people are blessed by God to gel
joure water in this area’ (Pesalai).

[Household use!
jof electricity

People use electricity for lighting, cooking, entertainment, rice cookers, education,
‘ooling, heaters etc. There are refrigerators in the 2 retail groceries. Electricity is mostly|
lused for household activities. Firewood is used for cooking purposes. The average|
electricity bill of a household is SLR 500.00 per month (Siluvai Nagar). Monthl

lectricity bill of a household varies between SLR 700-1000 (Thalaimannar Station),
People use electricity for operating small water motors which they use to irrigate the|
[Palmyra seeds buried for their germination and vegetables such as brinjal, chillies and
rumstick etc. grown in their home gardens. The average electricity bill of a household
lis SLR 500.00 per month (Kattukaaran Kudiyiruppu; Konnayan Kudiyiruppu;
|Olaithoduvai). People hardly use electricity for hot-plates, Immersing heaters, fans,
televisions, and rice cookers. Electricity is mainly used for lighting. “Although we now
|collect firewood for cooking purposes, firewood is gradually getting scarce’. Monthh
electricity bill of a household is around SLR 500 (Nadukuda). There is one refrigerator]
hat helps in retail of groceries. The average electricity bill of a household is SLR 400.00}
lper month. Two women use electricity for sewing machines (Olaithoduvai). Electricit
lis used for grinding mills, cool bank, and food businesses and in hotels. They also use
electricity for watering their home gardens with small water motors. People use}
electricity for lighting, cooking, entertainment, rice cookers, education, cooling, heaters}
fe There are refrigerators in the 20 retail groceries). Electricity is mostly used for|
a

jousehold activities. The average electricity bill of a household is SLR 2000.00 per|
Imonth (Pesalai).

441

No.

Issues
discussed

Response

Issues related
to)
electricity

Around 30 households do not have electricity facility. Power drops and fluctuations are}
requent. People said ‘our household goods like televisions, heaters, and bulbs get burnt
luring power fluctuations. In addition, people experience dim lighting from 7.00 p.m. to}
.00 p.m. daily (Siluvai Nagar). Almost 90% of the families are connected to electricity,
People experience electricity related problems during rainy season. One person died
last year due to electrocution (Thalaimannar Station). About 15 households do not
have electricity facility. Power drops and fluctuations are frequent. In addition, people
lexperience power cut 3-4 times a week (Kattukaaran Kudiyiruppu; Konnayan
[Kudiyiruppu; Olaithoduvai). Around 3 households do not have electricity facility|
(Konnayan Kudiyiruppu). There are 17 families who do not have electricity. Those]
households use kerosene for household lighting. They use 1 % litres of kerosene per|
eek. The reason for not having electricity is because their houses are situated far awa

rom the electricity line (Nadukuda). Around 3 households are not connected to}
electricity (Olaithoduvai). Some of households do not have electricity facility. Power
\drops and fluctuations are frequent every week. Power cuts are very common during}
|children’s’ exam times which badly affect the children (Pesalai).

Issues related
co) children’s|
education

[Most of students of this village go to St. Lawrence school by walking. It is about ¥ km}
rom this village. This school conducts classes upto GCE OL. Students who pursue GCE}
IA/L have to go to Thalaimannar G.T.M.S, which is 3 km from the village. Both schools}
{do not have adequate teachers. There is no science teacher for GCE O/L. There is al
pre-school in the village and attended by 22 children. The pre-school teachers are paid
partly by the church and partly from the fees collected from the parents (Siluvai Nagar),
Students attend Thalaimannar G.T.M.S school or schools in Mannar for their primar
land secondary education. They go by walking, bicycles and bus. There are no tuition]
|class facilities. Teachers available for English and Maths are inadequate. GCE AL|
students attend Thalaimannar G.T.M.S school or schools in Mannar. Thalaimannar|
school is situated around 1km away from this village (Thalaimannar Station). Children]
lattend the Thullikudiruppu primary school, G.T.M.S. School in Thalaimannar and al
secondary school in Pesalai. The schools do not have adequate teachers for science’
subjects (Kattukaaran Kudiyiruppu). Most of students of this village go to primary and!
secondary schools in Olaithoduvai and Thaarapuram. Olaithoduvai school does not}
Ihave adequate teachers. There is no mathematics teacher for GCE O/L (Konnayan|
|Kudiyiruppu). Most of students of this village go to schools in Pesalai, Thalaimannar,
IMannar and Thullukudiyiruppu schools for their primary and secondary studies. Some|
|children walk to their schools while others go by bicycle or bus. Thullukudiyiruppu school}
lis located 2 ¥ km away from the village. This school has classes upto GCE OL. Students}
{do not have tuition class facilities in this area. Students who want to pursue GCE AL|
Ihave to go to Thalaimannar G.T.M.S or Mannar schools. Thalaimannar school is|
situated 4 km away from this area. Adequate teachers are not available in Thalaimannar
land Thullukudiyiruppu schools (Nadukuda). Most of the students of this village go to}
|Olaithoduvai secondary school by walking. It is about 200 meters away from this village.
[This school conducts classes upto GCE OL. Students who pursue GCE A/L have to go}
io Thalaimannar G.T.M.S, or Pesalai which are 3 km from the village. Olaithoduvail
school does not have adequate teachers. There is no mathematics teacher for GCE O/L]
(Olaithoduvai). Most of the primary students attend St. Mary’s G.T.M.S school. The)
{go by walking because it is only about 500 meters away from this village. This schooll
{conducts classes upto grade 5. Students who pursue GCE A/L have to go to Pesalaij
[Fatima College or schools in Thalaimannar and Mannar. Children do well in their studies)
land tuition classes are available in the area. But not all parents can afford to send
{children for tuition (Pesalai).

(Other social

illage

problems in thelThere is bottled toddy as well. Males particularly during fishing season drink quite a lot

Fishing nets are stolen quite often. Availability of Palmyra toddy is a serious problem,

jof toddy and harass their wives, children and neighbours (Siluvai Nagar; Thalaimannar|
Station; Konnayan Kudiyiruppu; Nadukuda; Olaithoduvai); Fishermen consume

442

No.

Issues
discussed

Response

larrack and toddy after returning from sea. They spend SLR 80/- for a bottle of todd
(Thalaimannar Station). Alcohol use is very high. Around 1,000 bottles of toddy)
jproduced and brought from Madampe are consumed by villagers per week. Each bottle|
jcosts SLR 80/- (Kattukaaran Kudiyiruppu). The fishermen of this village mostly drink|
larrack and toddy on Sundays. They would spend SLR 5,000 per week for alcohol
(Nadukuda). There is a wine shop in Pesalai. Most of the youth consume beer and|
larrack frequently. When they are drunk, they fight with others. There is bottled toddy as}
ell. Kasippu (illicit liquor) and bottled toddy are extensively consumed due to high price|
jof arrack (Pesalai).

(Chronic
illnesses — andj
medical and|
health facilities}
in the village

[There are no chronic illnesses in the village. People go to Thalaimannar divisional
hospital for medical treatment, which is 3 km away from this village. Facilities such as
diagnostic services available for patients are limited. There is only 01 doctor. Except for]
la pharmacy, there are no private hospitals/clinics in the village or in Thalaimannar|
(Siluvai Nagar). People go to Thalaimannar divisional hospital for medical treatment. I
lis around 1 Km away from this village. In emergencies, Sri Lanka Navy located close b'
help in transporting patients to the Mannar hospital. The Navy also provide free medical]
services for school children (Thalaimannar Station). There are no chronic illnesses in|
he village. People go to Thalaimannar and Pesalai divisional hospitals for medical
treatment. There are 3 doctors both at Pesalai and Thalaimannar hospitals. There are}
Ino private hospitals/clinics in the village or in its surroundings (Kattukaaran|
|Kudiyiruppu). People go to Thalaimannar divisional hospital and the rural hospital in
[Thaarapuram for medical treatment, which is 3 km away from this village. One doctor]
comes to Tharapuram hospital daily but there is no resident doctor. Midwife comes to]
illage once a month for child care and maternal clinic (Konnayan Kudiyiruppu),
People go to Pesalai divisional hospital for medical treatment. This hospital is 3 km away}
rom the village. Hospital does not have adequate facilities for patients. Laborator
facilities are limited. Only a single doctor is available. There are no private dispensaries|
lin the vicinity of this village. There is only, a pharmacy. Anti -malaria campaigns are not
ponducted (Nadukuda). People go to Pesalai divisional hospital for medical treatment,

hich is closer to the village. Facilities such as diagnostic services available for patients|
lare limited. There are 2 doctors in the hospital. People prefer to go to Mannar Hospital|
for serious illnesses (Pesalai).

(Awareness _ on|
HIV/AIDS

[An awareness program about HIV/AIDS had been conducted by World Vision, an NGO,
Some have gained knowledge of this disease through television and leaflets. People|
requested that a good awareness program should be conducted in this village (Siluvai
Nagar; Thalaimannar Station; Kattukaaran Kudiyiruppu; Konnayan Kudiyiruppu;|
INadukuda; Olaithoduvai; Pesalai).

(Community
based
jorganizations
land their roles

[The village CBOs includes WRDS, RDS, Fishery Society, Samurdhi Society and Church]
|Committee. The WRDS provides loans to villagers in the range of SLR 40,000 at low}
interest. Samurdhi society conducts shramadana work in this village specially to clean
public places like church and school (Siluvai Nagar). They have a fishing committee}
ith 12 members, and they provide small donations for community activities like|
{conducting shramadana and other special events in the village. WRDS provides loans}
io their members in the range of SLR 50,000 which has to be repaid in 10 months,
RDS undertake contract work and it built a new multipurpose building under 100 days’
project (Thalaimannar Station). The WRDS provides loans to villagers in the range ofj
ISLR 50,000 at a low interest. There are 20 people who received loans from WRDS|
RDS motivates people to save the money by making small women groups. Women
luse the loan money to buy Palmyra nuts which are sold at SLR 1.50 per nut
(Kattukaaran Kudiyiruppu). The WRDS provides loans to villagers in the range of SLR
15,000- 40,000 at low interest rates (Konnayan Kudiyiruppu; Olaithoduvai). The}
Fishery Cooperative Society has 130 members. The Society provides little financiall
support for community activities like shramadana and special events celebrated in this}
illage. The Society also brings kerosene to the village and sells to the fishermen,

443

No. Issues
discussed

Response

RDS, RDS, Fishery Society, Samurdhi Society and Church committee are the CBOs}
lin this village. The WRDS provides loans to the value of SLR 50,000 at low interest rate.
Loans have to be repaid within 10 months. Village (Nadukuda). The village CBOs)
includes WRDS, RDS, Fishery Society, Samurdhi Society, School Committee, and
{Church Committee. WRDS conducts micro credit programs and savings schemes}
lamong small groups of women (Pesalai).

18. |Recent major
\development
lactivities in the
illage

IA multi-purpose community building was constructed in 2015 under 100 days’ project,
[The WRDs rehabilitated the pre - school building. The pre-school building was provided}

ith pipe- borne water supply and electricity (Siluvai Nagar). The Government provided
unds to build a new multipurpose building under 100 days’ project (Thalaimannar|
Station). The WRDS received financial support from the World Vision to provide toilet
facilities for people who live in this village and to rehabilitate a drinking water welll
(Kattukaaran Kudiyiruppu). This village did not get any development projects from the}
Government for the past two years. The church was built with contributions from village}
people. The Bishop also supported the construction work of the church (Konnayan|
[Kudiyiruppu). There were no development activities in this village since 2 years|
(Nadukuda). The World Vision provided cattle and poultry to poor people to improve}
heir living conditions (Olaithoduvai). RDS rehabilitated one local road and constructed
he community center in 2015. The WRDs received funds from the World Vision to build
‘oilet facilities for poor people in this village (Pesalai).

19.  |Decision-
making in the
lhousehold and
lin the
jcommunity

[The parish priest and the church committee take decisions for the benefit of the villagers}
jand
lalso intervene in problem-solving. Also, the un-resolved problems are brought to the}
notice of the Grama Niladhari and the Police (Siluvai Nagar; Kattukaaran|
|Kudiyiruppu; Nadukuda; Olaithoduvai). As the village is a multi-ethnic and multi-
religious community, village level issues and problems are brought to the notice of
Grama Niladhari and the Police (Thalaimannar Station). The parish priest visits the}
illage every Tuesday and Sunday. The church committee takes decisions for the}
benefit of the villagers and also intervenes in problem-solving. Also, the un-resolved|
jproblems are brought to the notice of the Grama Niladhari (Konnayan Kudiyiruppu),
We are all Catholics’. Therefore, the parish priest and the church committee take|
{decisions for the benefit of the villagers and also intervene in problem-solving. Also, the}
lun-resolved problems are brought to the notice of the Grama Niladhari and the Police|
(Pesalai).

List of Participants at Public Consultations

Date Venue/Village No. | Name of the Participant Occupation/Status

11.3.2016 |Thalaimannar South 1_\V. Antony Fisherman
2_|A. Gnanapragasam Fisherman
3 |S. Romold Croos Fisherman
4 \V.Spellman Fisherman
5 _\. Sakayarani Housewife
6 _|A. Sakaya Rose Mary Housewife
7_|A. Thasnevi Housewife
8. _[Y. Sakayaseeli Housewife
9 |S. Anthony Thasan Fisherman
10 |G. Anthony Pavulin Fisherman
11_|P. Anistan Fisherman
12_N. Defni Fishing
13_|R. Nevis Housewife
14 |I. Pamilarose Housewife
15 ||. Kamala Housewife

444

Date Venue/Village No. | Name of the Participant Occupation/Status
16 \V. Victoria Housewife
17_|L. Punitha Seeli Housewife
18 _|A. Yuditta Housewife
19 |B. Mariya Goratty Housewife
20 _N. Selva Pakiam Housewife
21 [T. Soosainat Fisherman
22_|A. Mariyammah Fishing
23 |R. Katharin Housewife
24 |. Nithya Housewife

112.3.2016 _|Nadukuda 25 (A. Arul Prasath Fisherman
26 [A. Nesanayakam Fisherman
27_|A. Uthistan [Student
28_|R. Anthonythas Fisherman
29 |A. Nathan Fisherman
30_[T. Mahendran Fisherman
31 [M.N. Nesanayakam Fisherman
32_|V. Sebastian Fisherman
33_ |S. Sinthuja
34 _'.Mary Magdaline
35 |S. Albons
36 _|A. Althakiya
37 _|S. Jenad
38 |S. Menirta
39_|S. Innasiyammi
40 |G. Kuna Kurthamma
41 NV. Nagam
42_|R. Mariyansi
43 _|P. Buwaneshwari
44 |S. Thewanayaki
45 |S. Christina
46 _B. Vettrimary
47_|M. Jesintha
48 [T. Shamini
49 KK. Christina
50 [M. Mariya Maththalena
51_|A. Mariyanoiline
52 _|D. Gunaseeli
53_|R. Jenirtha
54 IN. Dalsi
55 IK. Viyakulamary
56_IN. Arokkiyam
57_|D. Selriamma
58 _|A. Anthony Rani
59 |Saknayagan

12.3.2016 |Thalaimannar 60 _|R. Gnanasegaran IF.C.S
61_W. Nicluss Fisherman
62_|M.C. Vasantha Fisherman
63_IN. Nadaraj Fisherman
64 |W. Bernard Peiris Fisherman
65 _|T. Savithiri Fishing
66 |G. Riees Fisherman
67_|M.S. Roseline Fishing

445

Date Venue/Village No. | Name of the Participant Occupation/Status
68 |V. Sagayamary Fishing
69 _|A. Bumitha
70 |T. Thevaraja Fisherman
71_|S. Suhirthan
72_|S. Savalu
73 |S. Soosainathan
74 |S. Rathishwary
75 |W. Jesus Fernando
76_|R. Venthan
77_|R. Mathan
79 |S. Nalanitham
80_\V. Anthony
81 V. Mukunthira
82_\V. Vellayan
83 |W. Selvi
84 IR. Thevi
85_|K. Vinothan
86_|M. Mali
87_|A. Anton
88 _|R. Santhi

13.3.2016 |KattukaranKudi 89 \V. Menaka Housewife

iruppu

90 _|A. SelvaKumari Housewife
91. Sarkunathevi Housewife
92_|A. Panimayanayagei Housewife
93 |S. Keetha Housewife
94 UW. Aknesamma Housewife
95 _|M. Selvakumari Housewife
96 |S. Coods Merina Housewife
97 _ |S. Lawrence Housewife
98 |P. Mary Adel Queen Housewife
99 |S. Anthoniamma Housewife
100 |R. Desi Housewife
101 |S. Kolastika Housewife
102 |A. Paththinayagi Housewife
103 |W. Akanesan Housewife
104 IM. Jeyakumar Housewife
105 NJ. John Nihal Driver
106 |R. Darshani Housewife
107 |D. Anushiya Housewife
108 |S. Jeganathan Housewife
109 |A. Benedict
110 |K. Mohanthas Labourer
111 |A. Yakoran Labourer
112 |A. Jegan Land Officer
113 |A. Sakayanathan Labourer
114 |. Niroshini Housewife
115 J. Amalanayagi Housewife
116 |K. Usha Housewife
117 |M. Juvanees [Samurdhi Officer
118 |S.S. Logu Grama Niladari
119 |A. Vinson Painting

446

Date Venue/Village No. | Name of the Participant Occupation/Status
120 |S. Selvanayaki Housewife
13.3.2016 |Olaithoduvai 121 |A. Nevil Antony Pronto Lanka Pvt
122 |A. Kamildan [Student
123 |A. Anartha (Vice President
124 |S.A. Jesman Pronto Lanka Pvt
125 |A. Vethanayakan Kovil Labourer
126 |A. Salamon
127 |S.T. Sehamal
128 |S. Edward
129 |S. Jeroshiya
130 |A. Karolin Rani
131 |A. Kaythekiamma
132 J. Mary Darshini
133 |P. Katharina
134 J. Kalista Sewing
135 |A. Amalathas
136 |A. Amalaraj Insurance Agent
137 |P. Rosalyn
138 |A. Jeyatheepa
139 |A. Mary Theresa
140 |A. Gnana Theresa
141 |S. Thiyogupillai Divinaguma Development Officer
142 |M.M.D. Goos |GramaNiladari
143 |A. Joruhes
14.3.2016 |Pesalai 144 |C.M. Xavier Fernando Retired Principal
145 |A.S. Packicvathy Thueem __|W.R.D.S
146 [R. Thisaanthy Mascringhe _|W.R.D.S
147 |S. Rueeli W.R.D.S
148 J. MariyaKorinthy W.R.D.S
149 |R. Jenettri Logus W.R.D.S
150 |A. Thiresa Kulal W.R.D.S
151 |R. Lizy Croos W.R.D.S
152 |R. Jesumariya W.R.D.S
153 |A. Maria Stella W.R.D.S
154 |L. Santhavena W.R.D.S
155 |S. Moriffeeles
156 |P. Denei
157 |A. Maria Theresa
158 J.B. Pirakkiran
159 |K. Pellikilal
160 |S. Lucas W.R.D.S
161 [M. Mary
162 |A. Kamalapragasam Labourer
114.3.2016 |KonnayanKudiyiruppu| 163 |S. Jusithamman
164 |A. Mary Katherine Labourer
165 |V. Philipa Labourer
166 |M. Gnanaseeli Labourer
167 |P. Sofia Labourer
168 |S. Yogeshwaran Labourer
169 |P. Sakayamary
170 [Robinson Labourer
171 |P. Mary Vijiliya Student

447

Date Venue/Village No. | Name of the Participant Occupation/Status
172 |S. Gnana Mary Student
173 N. Jeni Pereira Housewife
174 |M. Mariyai Housewife
175 |S. Vettrimary Housewife
176 J. Mariya Rohini Housewife
177 |M.J. Avanrosi Housewife
178 |K. Gnaneswari Housewife
179 |B. Niroshan Labourer
180 |C. Agileshan Labourer
181 |S. Mary Theresa Housewife
182 |M. Santhana Housewife
183 |A. Gnanamary Housewife
184 |V. Mary Judirtha Housewife
185 |D. Voshintana Housewife
186 |P. Christina Housewife
187 |A. Gnanamary Housewife
188 |R. Kalinton Fisherman
189 |P. Sutharshan Fisherman
190 |R. Christina Fishing
191 |S. Francis Fisherman
192 |S. Simian Labourer
193 |S. Francis
194 \Y.S. Croos Pensioner

9.10 Consolidated Summary of Consultations with Women’s Groups

Name of the Project: 100 MW Wind Farm along Southern Coast of Mannar Island

Name of the villages: (i) Siluvai Nagar, (ii) Konnayan Kudiyruppu, (iii) Nadukuda

Name of the GNDs: (i) Thalaimannar South Village, (ii) Thodaveli- MN 62, (iii) Thullukudiyiruppu
Name of the DS Division: Mannar

Issues discussed

Response

Women’s response to
proposed project and
their concerns, issues
and suggestions

We have no major objection to this project, provided it does not make any harm to us.
We think this is a good project to produce electricity to this village and the country. But
we fear whether the fans of the wind turbines will fall down and harm us (Siluvai Nagar;
Nadukuda).

Response: There are 4 wind power projects in different parts of Sri Lanka and none of
them reported any falling down of fans and damaging people’s lives or properties.

We may be affected by the noise of the fans of the wind turbines. Construction of wind
turbines will therefore make our lives uncomfortable (Siluvai Nagar; Nadukuda).
Response: The height of a tower including blades will be 150 meters and the noise of
fans would be felt only for a distance of about 300 meters. The wind turbine are also
constructed 150 meters away from the coastal belt. Therefore, settlements will not be
affected by noise.

We cannot say whether this project is good or bad but the final decision is on our
husband’s hand. We do not have any major objection to this project, provided it does
not make any harm to us. One woman said that, she has seen wind turbine in Puttalam
and it is a good project to

produce electricity to this village and nation. But we fear whether the fans will make a
huge noise in the particular area. We also heard that people in Puttalam earlier
protested against this project. Will the project affect the cattle and goats that go for
grazing near the project area whether the noise would disturb their grazing practices
(Konnayan Kudiyruppu).

448

Type of compensation
(cash/kind) expected
for different losses

We would prefer to find labor work if available for women during the construction period.
Income that we can get from such employment will certainly help our families (Siluvai
Nagar; Nadukuda). We do not know whether the project will affect our private
properties. But if the Palmyra trees were cur down for the project it will affect several
families who are dependent on Palmyra based products for their livelihoods (Konnayan
Kudiyruppu).

Roles/activities that

women perform

Most of the women engage in domestic work throughout the day. One participant said
‘men only go for fishing and when they come back they take rest. But, we are doing
every work at home’.

Women also engage in poultry and animal husbandry, sewing, weaving Palmyra boxes,
collecting Palmyra nuts etc. There is no particular leisure time for women in this village.
Watching TV and chatting with friends are some leisure time activities (Siluvai Nagar;
Konnayan Kudiyruppu; Nadukuda). Most women are confined to domestic work.
Women will go for collecting firewood cutting for sale and collecting Palmyra dried
leaves for weaving (Konnayan Kudiyruppu).

Use of energy for
household activities
and economic
activities, energy

conservation and
energy related issues.

Firewood is mainly used for cooking. Only in raining season, they use rice cooker and
immersing

heater. They all use CFL bulbs. Electricity bill for a household is in the range of SLR
500.00 per month. Women would switch off fridges at night to conserve energy. And,
they are not much interested in ironing clothes and operating other electrical appliances
like grinding and hair driers. At times when electricity bills increase, they would use
firewood for cooking. One woman said ‘I always switch off all lights after 9.30 p.m. to
conserve energy and it will reduce our electricity bills’. However, they experience dim
light, and power fluctuations (Siluvai Nagar; Nadukuda). Firewood is mainly used for
cooking. Only in raining season, they use rice cooker

and immersing heater. But Pinja and Vidhari wood is used for cooking during rainy
season. They all use CFL bulbs. Electricity bill for a household is in the range of SLR
400.00 per month. There are snakes around this area and we have to have a light
outside our house to protect ourselves from snakes (Konnayan Kudiyruppu).

Women’s contribution
to
the family economy

Women engage in manufacturing Palmyra products as a source of livelihood. Most
women would produce dried Palmyra roots (kottakelengu) from Palmyra nuts. Their
incomes from such Palmyra products range between SLR 70,000 to SLR.100,000 for a
season. When women produce Palmyra products in bulk they use tractors to transport
the Palmyra nuts. The transportation by tractor costs them around SLR 3,500. Women
also engage in dried fish making and slicing fish in the fish landing sites. Women are
paid SLR 6.00 per kilogram of fish they cut. On average, a woman would cut 200 kg of
fish per day thereby earning SLR 1,200 (Siluvai Nagar). Women engage in
manufacturing Palmyra products as a source of livelihood in the Palmyra season. Some
of them sell Palmyra wood to outsiders at SLR 7/- per Palmyra stick. Most women would
produce boiled and dried Palmyra roots (kottakelengu) from Palmyra nuts. They
produce 2 ¥ kg of kottakelengu from 100 fresh roots. One kottakelengu is sold at SLR
3/-. Their incomes from such Palmyra products range between SLR 40,000 to
SLR.70,000 for a season. They have 2 to 3 acres of additional land where they bury
Palmyra nuts for germination. Women who manufacture Palmyra products in bulk use
tractors to transport the Palmyra nuts collected from gardens. The transportation by
tractor costs them around SLR 3,000. Women also engage in dried fish making and
slicing fish in the fish landing sites (Konnayan Kudiyruppu). Women manufacture
Palmyra products and earn around SLR 60,000 to 75,000 in a one season. Some
women received training in producing Palmira handicrafts are now earning around SLR
5000 per month. Around 10 women work in a garment factory in Mannar. Their monthly
earnings are around SLR 15,000 to SLR 20,000. Women spend their earnings on
children’s education and to buy some jewelry for their daughters (Nadukuda).

Disparities between
men and women

Both women and men are paid equal amounts for slicing fish and incomes vary with the
quantities of fish they can cut per day. If they work in the Crab factory, women are paid
SLR 600.00 while men are paid SLR 1,000 per day. Some women do overtime work in
this factory to get extra income. Husbands do not encourage women to go outside for

449

daily work. The daily incomes of men are in the range of SLR 1,500 (Siluvai Nagar;
Konnayan Kudiyruppu).

Women do not prefer to go out for labor work. They prefer to find work within the village
(Konnayan Kudiyruppu). Women and men do not get equal wages for daily paid work.
A woman is paid SLR 800/- a day while men are paid SLR 1,000. One woman said ‘all
males are thinking that females should be under the control of men even in wages’.
There is one woman who goes to see with her Theppam. (Nadukua).

Opportunities/facilitie
s that women/girls
have in the community
for higher education;
vocational and
technical training; and
employment

The vocational training for women in dress-making, beauty culture, and handicrafts
making are available in the Mannar town. However, long distance between the village
and Mannar town and poor transport services make it difficult for girls and women to
engage in such training programs. When women return home in late evenings, it can
pose security issues for them. Youth do not have computer knowledge or related
qualifications. This is a major reason for their unemployment. They expect vocational
training programs to be proactive because there are many women who participated in
vocational training programs, but could not find employment. One girl stated “/ have got
vocational training in makeup and other facial works. But, | don’t have enough money
to start that self- employment in this village. Now, | am doing some of work free

of charge” (Siluvai Nagar; Konnayan Kudiyruppu; Nadukuda). Youth do not have
computer practical knowledge or qualifications. This is a major reason for their
unemployment (Nadukuda).

Social, economic and

cultural barriers that
prevent women
pursuing higher
education, technical
and vocations skills
training; and
accessing

employment

Women will have security issues when they return home from Mannar after their
vocational training. Parents are worried until they return home. Most of the parents
prefer to send their children for higher education, but the financial constraints prevent
them from sending their children to pursue higher education. In case they sent their
children they spend the time in fear until they return home. Some families would find a
groom for their daughters from foreign countries because of the economic problems in
the family. One participant said ‘We spend a lot of money for children, and they too
study well. Finally they will not have job to go forward and therefore we are mentally
affected. So, we have to ask why should we send our children for higher studies?’
(Siluvai Nagar; Nadukuda). Girls who want to pursue vocational training face transport
difficulties. One woman said "my child goes to Mannar for vocational training, and it is
70 clock in evening when she returns home , therefore her father goes to Thaarapuram
to pick her up” (Konnayan Kudiyruppu; Nadukuda).

Chronic illnesses that
are generally prevalent
among women and
their root causes and

Health facilities in this village are inadequate. Only midwife comes once a month to
WRDS building to conduct child care clinic. Women go to Thalaimannar divisional
hospital for medical treatment. For normal child deliveries, mothers are admitted to
Thalaimannar hospital. For cesarean deliveries, they are admitted to Mannar base
hospital. Pregnant mothers suffer from poor transportation services. There is no medical
officer of health (Siluvai Nagar; Nadukuda). Women do not have chronic illnesses.
Health facilities in this village are inadequate. People go to Thaarapuram hospital once
a month for child care clinic. Women go to Thaarapuram rural hospital, Thalaimannar
divisional hospital and Pesalai for medical treatment (Konnayan Kudiyruppu).

frequency; issues
connected with their
access to
health/medical
services, their
satisfaction/
dissatisfaction with
health services
including maternal
and child care
Women’s knowledge

about transmission of
HIV/AIDS.

Women have some awareness on HIV/AIDS through a program conducted by the World
Vision, an NGO. They have also learnt about the disease through television and leaflets
distributed. However, they prefer to participate in another awareness raising program
(Siluvai Nagar; Konnayan Kudiyruppu; Nadukuda).

Assets (e.g. house,
land, animals, jewelry
etc.) that women
own/possess and

All land in this village is under the church committee. Long time ago (25 years), the
church donated land for people for which they had to pay SLR 500.00. The current
market value of land is now in the range of SLR 100,000 an acre. Both men and women
own houses. If a house was not given as part of dowry, ownership remains with men.

450

reasons if women
do/do not have
ownership to assets

Cultivable land is generally owned by men. Jewelry is owned by women (Siluvai
Nagar). Jewelry is owned by women and the land is divided among their female children
(Konnayan Kudiyruppu). If a girl wanted to marry a boat owner, her dowry would
include jewelry worth of 10 sovereigns and SLR 300,000. Jewelry can be kept with the
girl after marriage. Both males and females own houses. Parents divide the land among
their children when they get married. Some men would not ask for dowries and they
would buy land with their own earnings (Nadukuda).

organizations that
women are involved in

and the kind of
community
development work

they carry out

Role of women_ in|/Both men and women make joint decisions on household matters. Since men are the
decision-making breadwinners of the families, there is nothing wrong in men taking the decisions on
processes at |family finances, education and marriage of children and all other matters (Siluvai
household level. Nagar; Konnayan Kudiyruppu; Nadukuda).

Community based | The women’s rural development society (WRDS) is very active in this village. It provides

loans in the range of SLR 25,000 at 1% interest for poor people who are members of
WRDS. Members of WRDS conduct Shramadana campaigns once a month (Siluvai
Nagar; Nadukuda). The women’s rural development society (WRDS) provides loans in
the range of SLR 40,000 at 4% interest, for their members. Loans have to be repaid
within 10 months. Members of WRDS conduct Shramadana campaigns once a month.
Some women in the church committee conduct religious classes for children
(Konnayan Kudiyruppu). WRDS encourages women to engage in manufacturing
Palmyra products (Nadukuda).

Women’s participation
in

political bodies
local, regional,
national level.

at
and

Women do not have an interest to engage in active politics due to their low educational
attainment and cultural barriers.

Women are under the control of men and therefore they are unable to engage in politics
(Siluvai Nagar; Konnayan Kudiyruppu). Some of women participate in election
campaigns during the election period. We are not interested in politics. One woman
said, ‘We only look our domestic work and we do not have sufficient time for politics’
(Nadukuda).

Threats and fears of
women for their
personal security e.g.
domestic violence,
dowry issues, sexual
abuse etc.

Girl children face safety issues due to poor transportation which makes them late when
returning home after classes. Some men beat their wives and children after alcohol
consumption. Though there is no major dowry issue, some families expect the girls’
families to provide them with dowry at marriage (Siluvai Nagar; Nadukuda). Theft is a
problem in this village. There is a toddy collecting/selling centre in the village and
outsiders come to consume toddy and they engage in theft (Konnayan Kudiyruppu).
Some men beat their wives and children after use of alcohol. Some men ask for dowries
at marriage. One woman said that ‘we don’t have street lamps in this village therefore
we have to fear at night to go out’ (Nadukuda).

List of Participants at Consultations with Women

[Date enue/Village No. Name of the Participant (Occupation/Status

H1.3.2016 [Thalaimannar South iM IN. Selvapakkiyam Housewife
2 ID. Thiyopin Housewife
is IR. Catherine Housewife
4 \Seetha Housewife
iy \Sahayarani Housewife
6 IP. Dilarin Housewife
7 UJ. Sahayarani [Housewife
ie D. Defni Housewife
9 |S. Ganaswnthari Housewife
0 IG. Santhamary Housewife
Le INithya Housewife
12 Kamala Housewife
3 (Agastra Dias [Housewife
14 IR. Nevis Housewife

H2.3.2016 |Nadukuda NS IN. Arokiyam Housewife

451

H6 IK. Vijayakulamary Housewife
17 UJ. Nakomi Housewife
18 (Anat Jansi Housewife
LE) IS. Thevanayaki Housewife
20 J. Mary Magilin [Housewife
21 IS. Cristina Housewife
22 [T. Samini Housewife
23 IR. Jenita Housewife
24 Sithakiya Housewife
25 iS. Menita Housewife
26 Mariannoyalin Housewife
27 IK. Cristina Housewife
28 IM. Mariamathel Housewife
29 IS. Jenad Housewife
30 iS. Innusiyamma Housewife
31 ID. Sebastian Housewife
32 asa Housewife
33 KK. Vettrimary Housewife
34 IP. Puvaneswary Housewife
B5 iS. Alponsa Housewife
14.3.2016 [Konnayankudiiruppu B6 ID. Vasinton Housewife
37 IP. Cristina Housewife
38 . Mary Jufilta Housewife
39 Sakyarani Housewife
40 {S. Unanamalar Housewife
41 VU. Jenipierera Housewife
42 IM. Satahana Housewife
43 |S. Mary Theresa Housewife
44 IP. Sakyamary Housewife
45 IP. Maryvijiliyan Housewife
46 IS. Vettrimary Housewife
47 NJ. Mariarohini Housewife
48 IS. Nithya Housewife
49 IM. Mariyal Housewife
50 IK. Gnnaneswari Housewife
1 IH. Gnnasothi Housewife
52 . Philipa Housewife
3. IM. Gnnaseeli Housewife
4 Mary Housewife
b5 IS. Yukirthampal Housewife

9.11. Report on Public Awareness Meeting Held on 1 June 2016 for the representatives
of Fishing Community in Mannar Island

Ceylon Electricity Board Public Awareness Meeting Held on 1 June 2016 for the
representatives of Fishing Community in Mannar Island

Introduction
28. The final report of the Initial Environmental Examination (IEE) has been considered at the

Technical Evaluation committee meeting held on 16 May 2016 at the department of Coast
Conservation & coastal resources management department. In the above meeting the contents
452

of the IEE report was discussed in detail and one of the facts have been identified for further
consideration was to conduct an additional public awareness meeting among the fishing
community representatives to get their views and to clarify the concerns further so that the public
perception about the project among the local fishing community will be substantially improved.

Correspondences for Awareness Meeting

29. Accordingly, CEB took initiatives towards conducting such an awareness meeting with a
wide participation of fishing community and representatives. Highlighting the above facts CEB
requested Department of Fisheries and Aquatic resources to organize the awareness meeting at
Mannar which would be chaired by District Secretary-Mannar.

Awareness Meeting
30. The awareness meeting was held on 1 June 2016 at the Auditorium of District Secretary's

office Mannar which was chaired by the District Secretary, Mannar with a wide forum of
participation including following key government officials and Community representatives;

Key Government officials Key Community representatives

iH. District Secretary Mannar 11. Chairman- Mannar District Fishing Federation
2. Divisional Secretary Mannar 2. Ex. Chairman- Mannar Pradeshiya Sabha

8. Director Planning- Mannar District 3. Secretary- Church Pastoral Council, Pesalai

#4. Assistant Director-Mannar-department of
Fisheries & Aquatic Resources
5. Secretary Mannar Pradeshiya Saba

Minutes of Meeting

31. At the end of the awareness meeting it was agreed that the Mannar Wind Power project
has to be implemented while giving due considerations to the concerns and agreements reached
in the meeting.

Recommendations of AD Fisheries-Mannar
32. Upon receipt of Minutes of Meeting, Assistant Director, Mannar, Department of Fisheries

and Aquatic Resources issued the recommendations as per the request made by CEB and the
recommendations are summarized below:

1. Affected fishing community including beach-siene fishery during implementation of
the project should be reasonably compensated by CEB.

2. The proposed machine unloading Pier is preferred to be constructed in the vicinity
of No. 32 wind turbine.

3. Renovation of three existing by roads, Construction one new road and providing
Sanitary and drinking water facilities to the fishing community (details given)

4. When employing local work force in the project related works, the affected fishing
community due to the constructional activities of the project shall be given the
priority.

5. Interruption for fishing activities has to be minimized during undertakings of

construction
453

CEB’s Position

33. CEB fully agree with the above recommendations except No2 above of Assistant Director,
Mannar, Department of Fisheries and Aquatic Resources. CEB has already performed high
resolution bathymetric survey about 2.5 km away from the location proposed by the fishing
community for construction of pier and identified that the sea bed characteristics are almost similar
throughout the area. Therefore, CEB principally agree with the Item 2 above the
recommendations which could be considered during implementation phase of the project after
conducting fresh high resolution bathymetric survey within the proposed area by the fishing
community.

Photographs
34. Few snap shots of the Awareness meeting are attached as Annex-2.
Annex

Photographs of the Awareness Meeting

attention to the Presentation

Presentation to Participants Presentation
a y

“4

= Real —
Participants are in attention to Presentation
454

Commen
—L)

A Participant explain his concerns A Participant explain his concerns
455

AD Fisheries Mannar explain his views Secretary Pannar PS Explain his views
456

Annexure 10. Terms of Reference for Biodiversity Management Plan

Terms of Reference (TORs) for
Biodiversity Management Plan for the Implementation of
220 kV Mannar-Nadukuda Transmission Line Project within Vankalai Sanctuary and
100MW Wind Power Generation Project in Mannar Island

1.0 Background

1. A 100 megawatt (MW) wind park is expected to be developed by the Ceylon Electricity
Board (CEB) at Mannar Island, Sri Lanka. The power generated from this wind park will be
evacuated through a 220 kilovolt (kV), 29.1 kilometers\ (km) long power transmission line
between Mannar Island and the main island, starting from the proposed Nadukuda grid
substation (GSS), and ending in Mannar GSS (currently under construction), referred to as
the Mannar-Nadukuda Transmission Line (TL). Out of the 29.1 km-long transmission line,
about 7.5 km will traverse through the Vankalai Sanctuary that is declared as a designated
wetland under Ramsar Convention'®* and an Important Bird Area.'®” The sanctuary consists
of shallow wetlands and terrestrial coastal habitats. The common habitat types found in the
sanctuary are thorn scrubland, water holes and tanks, arid-zone pastures and maritime
grasslands, mangroves, salt marshes, lagoons, tidal flats, sea-grass beds and shallow marine
areas. The avian species supported by the Vankalai Sanctuary are at potential risk of collision
with the transmission line, which traverses it, as well as from the wind park. Figure 1 shows all
the ecologically or ornithologically critical habitats found in Mannar Island and the Vankalai
Sanctuary.

Figure 1: Critical Habitats in Mannar Island

156 https://rsis.ramsar.org/ris/1910
‘87 http:/Awww.birdlife.org/datazone/sitefactsheet.php ?id=15259

457

The critical habitats in Mannar Island are listed below:

1. Urumalai Point within Adam’s Bridge National Park;

2. Series of Thonas (salt water marshes) found along the south shore;

3. Korakulam within Vedithalathive Nature Reserve;

4. Saltern;

5. Erukkalampiddy lagoon and the scrub/grass habitat located immediately north-
west of the lagoon;

6 Erukkalampiddy Point within Vedithalathive Nature Reserve;

7. Scrub habitat between Pesali and Talaimannar;

8. Wetlands on either side of the railway line;

9. Wetlands on either side of the Causeway;

10. Wetlands in the northwestern edge of the Vankalai Sanctuary;

11. Periya Kalapuwa in the Vankalai Sanctuary;

12. Wetlands in the southwestern end of Vankalai Sanctuary;

13. North Shore of Mannar Island; and

14. South shore of Mannar Island.

2. The 220 kV Mannar-Nadukuda TL project will be funded by the Asian Development
Bank (ADB). It has been categorized under Safeguard Policy Statement (SPS) 2009 of ADB
as “A” on environment, as about 7.5 km of the transmission line traverses directly through
the Vankalai Sanctuary. The proposed wind park will be an associated facility to the Mannar-
Nadukuda TL for power evacuation. ADB also considers funding the 100 MW Wind Power
Generation Project. The Wind Power Generation Project is also categorized as “A” on
environment under the SPS 2009 given its proximity to the ecologically or ornithologically
critical habitats in the Mannar Island and the Vankalai Sanctuary. Two maps giving the details
of the Mannar-Nadukuda TL and the Wind Power Generation Pojects are attached as Annex
1 and Annex 2, respectively. The relevant coordinates of the angle towers, wind turbines,
boundaries, etc. of the two projects are shown in Annex 3 and Annex 4, respectively.

3. In accordance with the SPS 2009, CEB conducted an environmental impact
assessment (EIA) for the Mannar-Nadukuda TL project and submitted it to ADB; the draft EIA
was publicly disclosed in ADB’s website in July 2016. The final EIA was posted in the ADB’s
website in November 2016. CEB also prepared a draft EIA for the Wind Power Generation
Project that was publicly disclosed in the ADB’s website on 18 May 2017. The SPS 2009 sets
out the requirements to be met for natural habitat, critical habitat, and legally protected areas
(see paragraphs 5-7). For natural and critical habitats, these include (i) that “mitigation
measures will be designed to achieve at least no net loss of biodiversity. They may include
a combination of actions, such as post-project restoration of habitats, offset of losses through
the creation or effective conservation of ecologically comparable area that are managed for
biodiversity...”, and (ii) for legally protected areas, that the borrower to “implement additional
programs, as appropriate, to promote and enhance the conservation aims of the protected
area.”

4. Considering the presence of large number of migratory birds within the Vankalai
Sanctuary, the EIA included an Avian Collision Risk Assessment Report. This report shows
that Mannar Island and the Vankalai Sanctuary support a range of internationally important bird
populations. Bird populations of highest conservation importance are those species associated
with the Vankalai Sanctuary. Bird survey data show that several of the bird species are not
restricted to the Vankalai Sanctuary but range more widely and hence, could be affected by the
wind park and the transmission line. Bird collision modelling was undertaken in areas of about
458

7.5 km section of the transmission line, the Wind Park Generation Project, and potential
future wind park development. Major risk to bird species is collision to the transmission line
and the wind turbines particularly the large and less maneuverable birds.

5. The modelling highlighted key species at risk of collision with the transmission line: Indian
Spot-billed Duck, Northern Pintail, Greater Flamingo, Painted Stork, Black-headed Ibis, Spot-
billed Pelican, Indian Cormorant, and Caspian Tern. The collision risks to these species could be
potentially significant requiring implementation of appropriate mitigation measures. For the Wind
Power Generation Project, the key species potentially at risk include: Little Egret, Indian
Cormorant, Red-wattled Lapwing, Brown-headed Gull, Caspian Tern, Gull Billed Tern, and Lesser
Crested Tern.

6. Implementation of mitigation measures for the Wind Power Generation Project will be
needed to comply with the biodiversity requirements of the SPS 2009. Mitigation will include
design adjustments and measures to minimize impacts during construction and decommissioning
phase. Construction Method Statements, following industry best practice, will be enforced by
CEB, and appropriate markers to increase visibility to birds will be installed. The EIA for the
Mannar-Nadukuda TL includes the outline for the Biodiversity Management Plan (Annexure 5)
and the Construction Method Statement (Annexure 12). The EIA for the Wind Power Generation
Project also includes a Construction Method Statement (Annexure 4). CEB will complete the
Biodiversity Management Plan (BMP) including the Construction Method Statements (CMS)
which need to be approved by the Department of Wildlife Conservation (DWC) of the government
and ADB before the implementation of the Mannar-Nadukuda TL project. As provided for by
relevant loan covenants (Schedule No 5 of the ordinary operations Loan Agreement, Loan
No. 3483-SRI: Green Power Development and Energy Efficiency Improvement Investment
Program — Project 2, dated 27 December 2016) pertaining to this transmission line (Lot B1
of Package 2), CEB shall ensure that no works are undertaken within the Vankalai
Sanctuaryuntil the detailed BMP, which is consistent with the requirements of the EIA and
the Environmental Management Plan of the EIA, including the Construction Method
Statements has been submitted to and cleared by DWC.

2.0 Objective and Scope of the Biodiversity Management Plan

7. Consultants will be engaged to prepare the required details of the BMP and CMS. The
BMP will address the potential impacts of and proposed mitigation measures of the Mannar-
Nadukuda TL project, the 100 MW Wind Power Generation Project, and the potential future
wind park development, to the extent feasible, to ensure compliance to the biodiversity
requirements of the SPS 2009. The design of mitigation measures and CMS will be developed
by the Engineering, Procurement and Construction (EPC) Contractors for the transmission
line and wind power generation projects in coordination with CEB. The consultants will review
and provide inputs to ensure that appropriate working methods are utilized and to clearly
outline project avoidance, minimization, and restoration measures that will, where possible,
ensure no net loss of biodiversity as required by the SPS 2009. This information will form
Part 1 and Part 2 of the BMP.

8. Even with international best practice mitigation, however, it is anticipated that the
project will have some residual impacts on biodiversity. Building on the findings of the EIA
Reports, the Consultants will quantify the residual impacts following the implementation of
Part 1 and Part 2 of the BMP. The consultants will also determine the extent of offset
measures that will be required under the transmission line and wind power generation
projects to ensure no net loss of biodiversity at Mannar Island and the Vankalai Sanctuary.
459

9. Since there is no existing biodiversity conservation plan for Mannar Island and the
Vankalai Sanctuary, the project will fund the development of a Biodiversity Conservation Plan
(BCP) for the critical habitats and its implementation for the first five years. The BCP will form
Part 3 of the BMP. The primary focus of the BCP will be the Vankalai Sanctuary but will also
address the management of other critical habitats at Mannar Island (see Figure 1). Based
on the estimate of residual impacts from the BMP, the BCP will detail additional enhancement
and/or protection measures for identified habitats and species of conservation value
supported by Mannar Island and the Vankalai Sanctuary. This aims to offset residual impacts,
to ensure no net loss of biodiversity, and to facilitate a net gain in the critical habitats. The
BCP will also detail a program of measures to promote and enhance the conservation aims
of the Vankalai Sanctuary in accordance with the requirements of the SPS 2009 for legally
protected areas. DWC is the responsible department authorized by the Government of Sri
Lanka (GoSL) to work with the Ramsar Convention of Parties in developing and implementing
any activities and/or conservation programs in the Vankalai Sanctuary, and thus, will be
consulted throughout the development of the BCP. DWC will also take on long-term
administration of the BCP after completion of the construction phase and initial operation
phase of the transmission line project. The BCP needs to be at the level of detail, technical
complexity, targets and goals appropriate to the current institutional capacity of DWC and its
partners. Ultimately, DWC will be the lead implementer of the BCP and will facilitate
collaboration with the Ramsar Convention Secretariat for the development and operation of
the BCP so that their recommendations can be brought into it.

10. | The consultants will include suitable supervision and monitoring protocols for the
construction and operation phase to ensure that Parts 1 and Part 2 of the BMP are being
satisfactorily implemented by the CEB and their EPC Contractors.

11. The consultants shall keep a close coordination with DWC, CEB and the EPC
Contractors. The consultants will submit the draft of the detailed BMP and will address all
comments given by CEB, DWC and ADB before finalizing the detailed BMP.

3.0 Detailed Tasks for the Preparation of Biodiversity Management Plan

12. The BMP, as it relates to the transmission line and Wind Power Generation Project must
sufficiently demonstrate how the projects will achieve no net loss of biodiversity and to promote
or enhance the conservation aims of the Vankalai Sanctuary as a legally protected area. It should
focus on measures for conserving important resources, recommending avoidance of impacts by
modifying design of specific project activities and/or components if practical, management
measures for indirect or induced impacts, institutional arrangements including coordination
mechanisms that need strengthening, description of roles and responsibilities, and budgetary
resources required.

13. The BMP will be developed based on the contents and approach set out in Annex 8 of
the EIA, and this TORs, and submitted to and cleared by DWC and ADB before any works are
undertaken by CEB and the EPC Contractors. The following describes the tasks prepare the BMP:

Construction Method Statements (Part 1) — Detailed Tasks

14. Annex 5 of the EIA report for the transmission line project includes an outline of a CMS.
The route of the proposed transmission line has already been chosen to minimize habitat loss
within the Ramsar site, utilizing the same route as the existing rail track. To further minimize the
460

impacts of tower construction on this Ramsar wetlands and Important Bird Area (IBA), CEB and
their EPC Contractor will develop a detailed CMS based on the outline CMS to demonstrate how
construction and maintenance work inside the Vankalai Sanctuary will be implemented. Similarly,
CEB and their EPC Contractor for the Wind Power Generation Project will prepare a detailed CMS
for the Wind Power Generation Project.

15. The consultants will review and provide inputs to the CMS for both projects and will guide
the CEB and their EPC Contractors through the process of drafting and finalizing the CMS. The
consultants will accompany them on walk-through surveys and mark acceptable working areas
and critical habitats or breeding areas where access will be prohibited. The consultants will review
and provide comments to the draft detailed CMS to ensure that it is consistent with the EIA and
Annex 5, meets the biodiversity requirements of the SPS 2009, reflects international best
practices including the requirements of the Ramsar Convention and other relevant international
conventions prior to submission to DWC and ADB for clearance.

16. The detailed CMS for the transmission line and the Wind Power Generation Project should
have been approved by DWC before any work commences. The following need to be considered
in preparing the detailed CMS:

. Prepare a plan to protect the identified habitats during and post construction
(maintenance) based on detailed maps of habitats of conservation value
developed by DWC.

. Necessary clearance of areas suitable for breeding birds will be undertaken
outside of the breeding season. Even if work is undertaken outside of the breeding
season, areas of suitable habitat within 10 m will be checked by a qualified
ecologist from the DWC prior to commencement of works. If a bird nest is present,
a suitable exclusion area will be set up and no works will take place within an
appropriate buffer zone agreed with DWC until birds have fledged and nesting
activity is completed.

. No mature trees will be removed from the Vankalai Sanctuary area and to avoid
disturbance to birds and marine life, works will be carried out only during normal
daylight working hours as specified in the CMS and from 1 hour after sunrise to 1
hour before sunset.

. Prepare a plan for road access, including clear demarcation of areas to be cleared
during construction and get approval from the CEB and DWC.

. Prevent and reduce mortality of birds and wildlife from collision due to construction
vehicles and work practices within the sanctuary area providing details of control
measures.

. Identify and delineate temporary work area and storage or assemblage area under
ecological supervision of DWC staff.

. Facilities control (vehicle type, vehicle speed, material, spoils, etc.) within Project
Area to minimize disturbance to avian and marine species with details of control
measure.

. Create crossing points for temporary site access roads to ensure no damage to
lagoons and critical habitat/breeding areas are not disturbed.

. Review the previously conducted biodiversity surveys for species of conservation
value - plants, reptiles, amphibians and birds, etc. and update the survey results,
if necessary.

. Educate CEB and construction staff about BMP, CMS, etc.
461

. Inform construction and maintenance staff (including the EPC contractor) on the
habitats of conservation value, protected and threatened plant species, marine and
avifaunal species within Mannar Island and the Vankalai Sanctuary.

. Undertake habitat restoration within laydown and construction (tower erection and
stringing) areas in Vankalai Sanctuary.
. EPC contractor in partnership with CEB and DWC will conduct community

meetings with local people to promote awareness of the importance of habitats,
and plant and animal species of conservation value.

Operational Mi n (Part 2) - Detailed Tasks

17. Annex 8 of the EIA report for the Transmission Line project includes an outline BMP
elaborating on the operational mitigation required. Through design of the projects, CEB will
implement the operational mitigation for the habitats and species of conservation value at Mannar
Island and the Vankalai Sanctuary aiming for no net loss to biodiversity. The key risk to the bird
population is collision. Impacts related to collision of birds with transmission line will be reduced
by installation of line markers.

18. Operational mitigation for transmission line construction, potential electrocution and
collisions of bird species should be consistent with Annex 8 and following international best
practice for the following:

. Tower and line design or configuration
. Line markings and warnings
. Insulation either the Swan-Flight Diverter (at 10 m to 30 m separation) or Aerial

Marker Spheres (at 30 m to 100 m separation) as discussed in EIA Volume 2
Section 2 (Avian Collision Risk Assessment Report)

. Perch management techniques, and deterring birds from power lines

. CEB will operate and maintain any mitigation provisions such as line markings (to
ensure ongoing protection to birds) and to minimize the impacts of any
maintenance activities in the Vankalai Sanctuary.

19. Operational mitigation for the 100 MW Wind Power Generation Project will be consistent
with the measures identified in the draft EIA (May 2017) which includes:

. To stop (curtail) turbines during breeding and/or migratory seasons, as appropriate
. Installation of radar monitoring system to identify birds’ movement and auto cease
of the turbine functioning before collision of birds

20. The design work will be undertaken by CEB and their EPC Contractors with relevant
technical inputs and review from the Consultants. The Consultants will guide the CEB and their
EPC Contractors through the process of designing the operational mitigation measures. The
Consultants will ensure that the operational mitigation measures will comply with the biodiversity
requirements of the SPS 2009, reflects international best practice, and the requirements of
relevant international conventions such as the Ramsar Convention and other agreements before
submitting for approval to DWC and for clearance to ADB.

21. The detailed designs for the operational mitigation measures of the transmission line and
the Wind Power Generation Project will be approved by DWC before any work commences on
the 7.5 km length of transmission line traversed inside the Vankalai Sanctuary.

462

Supervision and Monitoring of Parts 1 and 2 — Detailed Tasks

22. The consultants will include in the BMP suitable supervision and monitoring protocols
for the construction and operation phase to ensure that Parts 1 and 2 of the BMP are being
satisfactorily implemented by CEB and their EPC Contractors.

23. Protocols will include details of roles and responsibilities including engagement of
consultants. For the construction and operational mitigation measures, this will be managed and
monitored on a day-to-day basis by the ecology staff of the EPC Contractor and reported in
accordance with the agreed management system, and the requirements of the SPS 2009 for
reporting of environmental monitoring. The monitoring protocol will include a procedure for
reporting incidents by site staff. A recording and evaluation system will be established which will
be reviewed by CEB ecological staff no less than on a weekly basis with regular spot checks by
the external ecological consultants. Corrective measures will be taken immediately, where
necessary, including appropriate actions for infringements.

24. Post-construction biodiversity monitoring will be completed for at least three years after
the end of construction, this will include habitat condition monitoring and bird surveys in
accordance with the recommendations of the Collision Risk Assessment. Monitoring
requirements will specify performance indicators to be met with respect to all critical habitat
triggers, i.e., zero reduction or an increase in the number of birds (total and by species) surveyed
yearly.

Residual Impacts and Offsets — Detailed Tasks

25. In order to consider the required amount of biodiversity offset with respect to the residual
impacts of the transmission line and the wind power generation projects, the Consultants will
develop a biodiversity offset metric that captures the type (habitat and species of conservation
value), amount, and condition of biodiversity impacted. Suitable approach to quantify loss and
gain of biodiversity shall be recommended with reference to international best practices and
agreed by DWC and ADB. The amount of biodiversity offset to be delivered through the BCP will
then be calculated based on the estimated residual impacts.

Development of Biodiversity Conservation Plan (Part 3) - Detailed Tasks

26. The Consultants, in conjunction with CEB and DWC, will undertake the following steps to
develop a BCP that aims to implement enhancement and/or protection measures for the habitats
and for identified species of conservation value. The goal is to achieve no net loss to biodiversity
and a net gain to critical habitats. Development of the BCP will be in accordance with the
management plan guidance of the Ramsar Secretariat.'®® The recommended structure of the BCP
will be consistent with those guidelines as follows:

188 http://archive.ramsar.org/cda/en/ramsar-documents-quidelines-new-guidelines-for/main/ramsar/1-31-
105%5E20857_4000_0

463

ECOLOGICAL CHARACTER SOCIO-ECONOMIC CULTURAL OTHER FEATURES

Initial baseline assessment and screening - building on data gathered through the
preparation of the EIA reports for the transmission line and the wind power generation
projects, the Consultants will work with all relevant stakeholders (including Ceylon Bird Club,
DWC, NARA, IUCN, etc.) to gather and synthesize all available information on the Mannar
Island critical habitats and the Vankalai Sanctuary, their existing management regimes,
ecological condition status on habitats, species of conservation value supported, threats to
biodiversity and opportunities for enhancement. As well as ecological survey data to inform
the assessment of ecological condition status, this information will include details of any
existing plans and strategies that relate to the legally protected areas-Vankalai Sanctuary but
also Adam's Bridge National Park and Vedithalathive Nature Reserve, existing administrative
arrangements for their management, existing staffing and budgets available for management,
management aims and objectives, any current monitoring protocols and surveys being
undertaken, and any existing enforcement arrangements. It will also include collation of
information about the use of the critical habitats by the local population — livelihoods or
recreational — conducting surveys for this purpose. The outcome of the initial baseline
assessment and screening will be documented in the detailed BCP. GIS maps, demonstrating
ecological functional zones of critical habitats at Mannar Island and Vankalai Sanctuary (with
habitat compartments as smallest units) will be prepared as part of the initial baseline.

Conservation needs assessment - facilitate a participatory dialogue process with all
relevant stakeholders (including the local population) to review the conservation needs of
Mannar Island critical habitats and Vankalai Sanctuary, taking into consideration both direct
and indirect drivers of change and threats and opportunities. This will focus on issues that can
be directly addressed through improved management (e.g. management of invasive species),
as well as external threats that may require broader scale interventions such as changes in
land use planning and policy (e.g. encroachment and conversion from other land uses
including roads, railways, transmission lines and the future wind park development). The
outcome of the conservation needs assessment will be documented in the detailed BCP.
464

Assessment of management effectiveness — undertake a baseline assessment of the
existing management arrangements and effectiveness for ensuring the ecological condition
status of the Mannar Island critical habitats and the Vankalai Sanctuary is improved or
maintained. This will use the World Bank/WWF and Global Environment Facility Protected
Area Management Effectiveness Tracking Tool to review existing management arrangements
and facilitate dialogue with relevant stakeholders on improvements to the existing
management system that can be implemented through the BCP.'®® The outcome of this
management effectiveness assessment will be documented in the detailed BCP.

Monitoring arrangements- undertake a review of existing monitoring protocols and surveys.
Taking note of this, develop protocols for an appropriate long-term monitoring program
consistent with the requirements of the EIA reports. Monitoring of implementation and success
of CEB and EPC Contractor construction and operational mitigation measures are not the
subject of the BCP. Nonetheless, the BCP will include long term-monitoring indicators that
can measure the Mannar Island critical habitats and Vankalai Sanctuary’s ecological
condition/status, and thus the impact of the projects. The monitoring program will include:(a)
regular monitoring of habitats and vegetation (habitat mapping of types, areas, conditions);
(b) targeted species monitoring (particularly for migratory, congregational, and threatened
species), and (c) threat monitoring (e.g. invasive species, poaching). Monitoring will include
bird species as well as a more detailed mapping and assessment of their nesting and breeding
habitats. The monitoring program will be used both to assess the effects of the projects on the
bird population, and thus, must be in accordance with the recommendations of the Collision
Risk Assessment Reports. This may require inclusion in the BCP of additional baseline studies
on bird species that may be potentially affected by the projects to inform future management
of the Mannar Island critical habitats and the Vankalai Sanctuary. The results of monitoring
activities will feed into updates to the construction and operational mitigation measures as
well as broader critical habitat management. The monitoring plan will be documented as part
of the detailed BCP, including a mechanism for annual public reporting of the results of the
long-term monitoring program by DWC.

Preparation of site biodiversity conservation plan and budget —based on the outcome of
the above assessments, the Consultants will work closely with DWC to develop (with support
of CEB) a detailed operational BCP for the Mannar Island critical habitats and the Vankalai
Sanctuary that prioritizes key conservation actions as well as monitoring, enforcement, and
associated stakeholders’ engagement and partnerships. The detailed BCP will include the
outcome of the above steps, and draw on these outcomes and existing baseline data to define
a conservation (species and habitat) management program.

This will, in effect, be the future management plan for the Mannar Island critical habitats and
the Vankalai Sanctuary legally protected areas. It should, thus, be not only comprehensive
but also readily implementable — including simple, clear tables of necessary management
actions. For each management action, the BCP should detail the frequency at which actions
should be implemented, responsible parties, relevant monitoring indicators to assess success
of actions, and financial resource needs. The scale and complexity of planned actions should
be tailored to the context, with a level of prioritization where necessary to reduce annual
actions to a manageable and affordable level. The BCP will also include recommendations for
sustainable financing options. Sustainable financing may be generated from careful
structuring of initial investment and/or outside income to the sanctuary (e.g., from user fees
from eco-tourism by birdwatchers). It is anticipated that annual costs for management of the

159 https:/www.thegef.org/documents/gef-biodiversitytracking- tool

465

Mannar Island critical habitats and the Vankalai Sanctuary are unlikely to be high. Careful
structuring of initial project investment in some kind of trust fund mechanism may thus provide
the best opportunity to generate sufficient annual income for management into the long-term
and so such options should be explored in detail.

e Identification of management actions to be prioritized as project biodiversity offsets —
the Consultants will select priority management actions, with agreement of DWC, to provide
a biodiversity offset for residual project impacts (determined as above) as well as additional
conservation support to comply with the requirements of SPS 2009. Implementation of the
BCP will be financed by the project for the first five years. Prioritized management actions will
be financed over other actions to ensure that the necessary offsets are delivered. If
appropriate trust fund mechanisms are identified in the BCP, careful investment of project
resources may enable funding of the BCP into the longer-term.

Areas for prioritization are particularly likely to include those which can produce measurable
conservation gains in terms of habitat extent or quality, or species populations, thus providing
clear offsets for any project residual impacts. These are likely to include habitat restoration —
such as revegetation, invasive plant species management, and management of wetland
hydrology to suit priority bird species — and should be sufficient in scale to compensate for
any residual impacts estimated by the Consultants. Other actions for prioritization will focus
on those that promote and enhance the conservation aims of the protected area, such as: (i)
protection of breeding and nesting habitats from future development and disturbance; (ii)
habitat protection, including boundary demarcation, signs and patrols; (iii) awareness-raising
and collaboration with local communities and stakeholders on conservation goals and
sustainable management; and (iv) sustainable conservation-orientated tourism development,
such as eco-trails and bird-watching facilities.

4.0 Resource Requirements

27. The assignment will require a Team of Experts in the relevant fields, assisted by a field
team of support personnel. Professionals with adequate experience in the following areas/fields
are preferred as the Team of Experts:

. International Team leader (biodiversity management)

The international team leader will lead and coordinate all consultants in developing the
BMP including the review of the CMS and the detailed design and operational mitigation
measures for both project (transmission line and wind power generation), and the
development of the BCP. The output requirements are given in the previous discussions.

The Team Leader should have a minimum of a Master’s Degree in Wildlife Conservation
or Ecosystem Management or related discipline. It is essential to have working knowledge
of ADB’s Safeguard Policy Statement 2009, familiarity with similar safeguard policies, able
to bring in and/or incorporate relevant international best practices to the projects.

The consultant should have a minimum of 15 years of applied experience in wetland
habitat management, biodiversity conservation-related activities involving protected areas
including experience working with government conservation authorities, NGOs, and
project developers. He/She must have adequate working experience and knowledge in
designing and implementing protected areas or other site-based biodiversity management
plans including managing construction of infrastructure in wetland habitats, and design of
466

detailed biodiversity offset plans. The working experience should include stakeholders’
engagement, development of monitoring plans to measure project impacts on biodiversity,
designing management measures with measurable outcomes that can balance residual
project impacts, and in quantifying and documenting such a plan to achieve no net loss in
a natural habitat or net gain in critical habitat.

Ornithological expertise and/or working experience (particularly in relation to waterbirds)
would be highly preferred to understand project residual impacts on birds, and potential
management measures that could provide appropriate gains to compensate for these
impacts. Specific experience in management of invasive plant species and in
management of hydrology for wetland birds would be beneficial, as these are likely to be
key site management actions. It would be helpful to have prior experience leading
conservation needs assessments, identifying sustainable funding solutions (including trust
funds), and using the World BankWWF/Global Environment Facility Protected Area
Management Effectiveness Tracking Tool.

Strong communication skills and good oral and written English are essential. Working
experience in Sri Lanka or the South Asia region is preferred.

. International Ornithologist

Under the Team Leader and together with other consultants, the Ornithologist will provide
technical inputs in developing the BMP, the CMS including the design of operations
mitigation measures, and the development of the BCP (see previous paragraphs on the
requirements of the outputs).

He/She should have a minimum of a Master’s Degree in Wildlife Conservation or
Ecosystem Management and related subjects. He/She should have a minimum of 15
years of applied experience in designing and implementing high tension transmission line
projects and wind farm projects specifically with respect to impacts on ornithology and
stakeholders’ engagement. It is essential to have working knowledge of ADB’s Safeguard
Policy Statement 2009, familiarity with similar safeguard policies, and able to bring in
and/or incorporate relevant international best practices to the projects. It would be helpful
to have prior experience in conservation needs assessments, identifying sustainable
funding solutions (including trust funds), and using the World Bank/WWF/Global
Environment Facility Protected Area Management Effectiveness Tracking Tool.

Strong communication skills and good oral and written English are essential. Working
experience in Sri Lanka or the South Asia region would be preferable.

. National Zoologist with an ornithological background

The National Zoologist with ornithological background will provide technical support to the
International Ornithologist, Team Leader, and other BMP Consultants on relevant data
and information required to develop the BMP, CMS, design of operations mitigation
measures (refer to previous paragraphs on requirements of the outputs. Aside from this,
the activities include but are not limited to the following:

° Together with the team of Consultants of the BMP, work closely with the
technical design team of CEB to identify the breeding areas of bird species
of national and global conservation status and delineate the buffer zone to
467

guide EPC Contractors during construction phase of the transmission line
and wind power generation project. Identify clear demarcation of areas to
be cleared for access roads, right-of-way for transmission line, and identify
species of terrestrial flora and fauna of conservation status that will be
affected.

Provide inputs, as appropriate, on the requirements to apply/use the World
Bank/WWF/Global Environment Facility Protected Area Management
Effectiveness Tracking Tool.

Recommend areas within the Vankalai Sanctuary that can be used for
temporary work, storage and assembly, and other relevant works needed
to install the transmission line.

Provide inputs in developing the biodiversity monitoring plan,
implementation arrangements, costs estimates which will be incorporated
in the BMP.

Provide inputs in developing biodiversity offset metric, suitable approach in
quantifying loss and gain of biodiversity.

Provide estimates of budget for implementation of the BMP and BCP.
Together with CEB, EPC Contractors, and DWC supervise the clearing
works for the transmission line within Vankalai Sanctuary.

Support the Team Leader and other BMP consultants in developing the
BMP, BCP and CMS.
Together with other national consultants, organize and document
stakeholders’ engagement in designated areas, participatory dialogue
process, and invite local stakeholders to participate.

He/She should have a PhD in zoology, ornithology, or wildlife biology with a minimum of

15 years app!

ied experience in ornithological studies, impacts on migratory birds from high

tension transmission line and wind farm projects, developing and implementing
biodiversity conservation and/or management plan, and stakeholders’ engagement. Work

experience s|

hould be able to demonstrate that he/she can bring in relevant best practices

to the project in dealing with impacts on birds associated with the construction and
operation of transmission line and wind power generation including biodiversity offset at

the national

level. It is essential to have strong communication skills and good oral and

written English.

. Natio

nal Ecologist

The National

Ecologist will provide technical support to the Team Leader and other BMP

consultants on relevant data and information required to develop the BMP, CMS, design
of operations mitigation measures (refer to previous paragraphs on requirements of the
outputs). Aside from this, the activities include but are not limited to the following:

°

Provide inputs, as appropriate, on the requirements to apply/use the World
Bank/WWF/Global Environment Facility Protected Area Management
Effectiveness Tracking Tool.

Guide the CEB and their EPC Contractors on appropriate areas for
temporary work, storage/warehouse, etc. within the Vankalai Sanctuary
and the project area for the Wind Power Generation.

Provide guidance to CEB and their EPC Contractors on habitat restoration
within laydown and tower construction areas within Vankalai Sanctuary as
well as in the Mannar area for wind power generation.
468

° Provide inputs in developing the biodiversity monitoring plan,
implementation arrangements, costs estimates which will be incorporated
in the BMP.

° Provide inputs in developing biodiversity offset metric, suitable approach in
quantifying loss and gain of biodiversity.

° Provide estimates of budget for implementation of the BMP and BCP.

° Together with other national consultants, organize and document

stakeholders’ engagement in designated areas, participatory dialogue
process, and invite local stakeholders to participate.

He/She should have a PhD in Ecology or related discipline with expertise in biodiversity
conservation, natural resources management, environmental management or related
areas and a minimum of 15 years relevant working experience. Professional experience
on impacts to biodiversity and ecosystems from the implementation of high tension
transmission line and wind farm projects will be given preference. Work experience should
be able to demonstrate that he/she can bring in relevant best practices to the project in
dealing with ecological impacts associated with the construction and operation of
transmission line and wind power generation including biodiversity offset and biodiversity
offset metric at the national level. Strong communication skills and good oral and written
English are essential.

. National Marine Biologist

The National Marine Biologist will provide technical support to the Team Leader and other
BMP consultants on relevant data and information required to develop the BMP, CMS,
design of operations mitigation measures (refer to previous paragraphs on requirements
of the outputs). Aside from this, the activities include but are not limited to the following:

° Provide inputs, as appropriate, on the requirements to apply/use the World
Bank/WWF/Global Environment Facility Protected Area Management
Effectiveness Tracking Tool.

° Guide the CEB and their EPC Contractors on appropriate areas for
temporary work, storage/warehouse, etc. within the project area in Mannar
Island for the Wind Power Generation.

° Provide guidance to CEB and their EPC Contractors on habitat restoration
within the project area in Mannar Island for wind power generation.
° Provide inputs in developing the biodiversity monitoring plan,

implementation arrangements, and costs estimates for the areas affected
by the wind power generation which will be incorporated in the BMP.

° Provide relevant inputs in developing biodiversity offset metric, suitable
approach in quantifying loss and gain of biodiversity within the areas
affected by the wind power generation.

° Identify areas (if any) that will require restoration near Adam's Bridge
Marine National Park that will be included in the BMP.

° Identify suitable fishing practices and compliance monitoring to be
incorporated in the BMP.

° Provide estimates of budget on marine conservation and resources
management for implementation of the BMP and BCP.

° Together with other national consultants, organize and document

stakeholders’ engagement in designated areas, participatory dialogue
process, and invite local stakeholders to participate.
469

He/She should have at least a Master’s Degree in Marine Biology with minimum 10 years
of relevant experience on marine conservation management. Professional experience on
reef ecology, benthic communities, visual mapping, and relevant field deployment will be
given preference. Strong communication skills and good oral and written English are

essential.

. National GIS expert

The National GIS expert will provide technical support to the Team Leader and other BMP
consultants on relevant data, information, and mapping required to develop the BMP,
CMS, design of operations mitigation measures (refer to previous paragraphs on
requirements of the outputs). Aside from this, the activities include but are not limited to

the following:

Create maps from the results of initial baseline assessment and screening
showing ecological functional zones of critical habitats at Mannar Island
and Vankalai Sanctuary.

Interpret available relevant satellite photos and imagery, remote sensing
data, and maps that can be useful in developing the BMP.

In coordination with national experts in the Team, create maps showing the
breeding sites in Mannar Island, Vankalai Sanctuary, and Adam’s Bridge
Marine National Park.

Conduct the mapping and create the required maps for the BMP.

He/She should have at least a minimum of Bachelor's Degree in GIS or related discipline
with more than 10 years work experience in mapping, reporting, and autoCAD drawing.
Strong communication skills and good oral and written English are essential.

¢ National Social Specialist

The National Social Specialist will provide technical support to the Team Leader and other
BMP consultants on relevant data and information required to develop the BMP, CMS,
design of operations mitigation measures (refer to previous paragraphs on requirements
of the outputs). Aside from this, the activities include but are not limited to the following:

Carry out data collection, research and analysis of socioeconomics and
gender

In coordination with other consultants in the Team, conduct stakeholder
mapping, consultation and engagement to ensure that social dimension is
incorporated in the BMP.

Provide inputs, as appropriate, on the requirements to apply/use the World
Bank/WWF/Global Environment Facility Protected Area Management
Effectiveness Tracking Tool.

Provide guidance on social aspects to CEB and their EPC Contractors on
habitat restoration within laydown and tower construction areas within the
Vankalai Sanctuary as well as in the Mannar area for wind power
generation.
470

. Provide inputs on social aspects in developing the biodiversity monitoring
plan, implementation arrangements, costs estimates which will be
incorporated in the BMP.

. Provide inputs in developing biodiversity offset metric, suitable approach in
quantifying loss and gain of biodiversity relevant to social dimensions.
. Provide estimates of budget relevant to social aspects (if required) for the

implementation of the BMP and BCP.

He/She should have a minimum of Bachelor’s Degree in social science or related
discipline with at least 10 years relevant work experience in social impact assessment of
power development projects focusing on renewable energy. Strong communication skills
and good oral and written English are essential.

5.0 Institutional Arrangements
CEB

28. CEB, in consultation with DWC, can “design” and “implement” mechanisms for
implementation of the “biodiversity management plan” as it relates to the transmission line and
Wind Power Generation Project. The delivery of other aspects of the biodiversity management
plan will be through a combination of governance, legal and institutional arrangements to
administer future management to enhance biodiversity value of the Mannar island critical habitats
and the Vankalai Sanctuary. In the long-term, the biodiversity conservation plan will be
administered by DWC.

DWC

29. DWC is the responsible department authorized by GoSL to work with the Ramsar
Convention of Parties to develop and implement any activities/conservation programs in the
Vankalai Sanctuary area. Accordingly, DWC will provide inputs to the needs assessment study
and help develop the detailed biodiversity conservation plan and long-term monitoring program,
which will form part of the BMP. GoSL, acting through DWC, will ensure formal collaboration with
the Ramsar Convention Secretariat in developing and operating the biodiversity conservation
plan. DWC will ensure fulfilling any environmental mitigation measures during construction and
operation stages of the project and its associated facilities mandated by the Secretariat and its
partners at any time in the future.

6.0 Completion Schedule and Final Deliverables

30. The BMP will be completed within three months from the date of signing of consulting
contract agreement. The Consultants will submit the final report in both hard and soft copy within
3 weeks of acceptance by CEB, DWC and ADB.

Deliverables Duration
1. Inception Report containing the work plan, outline of the Within 7 days from the date of signing of the
BMP including key issues to be covered and methodology contract
2. Complete Draft Final Report (DFR) including all annexures | Within two months from the date of signing of
for review by CEB the contract
3. CEB to provide comments Within 5 days from submission of DFR

471

Deliverables

Duration

4. Revised DFR incorporating CEB comments

Within 5 days from the date of issue of such
comments

5. Submit revised DFR to ADB and DWC for review

Within 5 days from completion of revised DFR

6. ADB and DWC to provide comments

Within two weeks from the date of receipt of the
revised DFR

7. Submit the Final Report incorporating comments from
ADB and DWC

Within 5 days from completion of revised DFR

9. ADB and DWC accept the Final Report

Within 5 days from receipt of the Final Report

472

Annexure 11: Addressing Noise issues in sleeping areas

@om HLGBE OsIDEO
Bouse Asieng senu
CEYLON ELECTRICITY BOARD

Your ref: My ref: PD/MWPP/72-104 Date; August 30, 2017

Mr. Mukhtor Khamudkhanov
Principal Energy Specialist
Asian Development Bank

Dear Sir,

This has reference to the agreements reached in the Meeting and Teleconference held on 23.08.2017 at
ADB-SLRM Colombo to discuss draft ELA and proposed Bio Diversity management plan (BMP) for
the Mannar Wind Power Project and associate facility Mannar Nadukuda Transmission Project.

‘There, it was discussed that the necessary initiative measures have been taken by MWPP-CEB for
relocating the sleeping quarters of Sri Lanka Navy and for acquiring of lands from the M/s Kaluthota
Hotels (Pvt) Itd. to comply with the Noise Receptor table requirements prepared by ADB Due Diligence
consultants.

Further, it was agreed to provide the relevant correspondence on the matter, and the consent letter from
SL Navy to relocate the sleeping quarters is anticipated in next weeks. It will be forwarded promptly
onee it is received by CEB.

We herewith submit the copy of the letter indicating the commitment for initiating formal Land
Acquisition process by General Manager-GM, CEB for acquiring of lands from the M/s Kaluthota
Hotels (Pvt) Itd.

Yours Faithfully
CEYLON ELECTRICITY BOARD

hese Eng LR Vidanapathirana
—
Eng. LR Vidanapathirana once Project

Project Director (Mannar Wind Power Pioject)

PROJECT DIRECTOR ~ MANNAR WIND POWER PROJECT

‘Ceylon Electricity Board, No. #2, Udumulta Road, Battararmatla 10120, Sri Lanka.
Tel: #94 11 288 9640 / Fax: +94 11 2869631 | e-mail: pdinnwnpiiceb.Ik | www.ceb.Ik |
Office of Project Director
Mannar Wind Power Project
Ceylon Electricity Board
No, 12, Udumulla Road
BATTARAMULLA 10120

Date: August 18, 2017

Your Ref:
My Ref: PD/MWPP/72

a
General Manager (CEB) a roe

Through Ww, Woes

Additional General Manager ( Hee

‘Sub: Acquisition of land plots belongs to Kaluthota Hotels (Pvt) Ltd. located within the Energy

Development Area allocated to Mannar Wind Power Project
Ref: 100 MW Wind Power Project in Mannar Island - Ceylon Electricity Board

‘This is further to the discussions between PMU of Mannar Wind Power Project and Asian Development
Bank (ADB) on matters related to social safeguards & resettlements works pertaining to Mannar Wind
Power Project which took place during final stages of EIA, carried out for fulfilling the requirements
of ADB.

‘The project design and proposed layout of Mannar Wind Farm has been achieved subjected to wide
range of constraints such as technical, environmental and social issues. During the project design stages
‘we observed that M/s. Kaluthota Hotels (Pvt) Ltd has initiated unauthorized constructions works
(Cabanas) within the Energy Development Area (EDA) of Mannar Wind Power Project. They have
already setup series of Cabanas in clase proximity to Wind Turbine positions (WTG positions 08, 09,
16, 17 & 18) which are well within the EDA allocated to Mannar Wind Power Project, We also noted
that none of these Cabanas were constructed prior to the declaration of EDA (Gazette notification no:
1858/2 of 2014.04.17) by Sri Lanka Sustainable Energy Authority (SLSEA). These construction
activities can be considered as illegal encroachment to the EDA and most of these activities commenced
even after the project approval. We have already brought these developments to the notice of SLSEA
(correspondence with SLSEA are given in Annex 2).

‘The construction of these Cabanas has resulted in underutilization of wind resource due to direct and
indirect reasons, namely, depletion of wind resource due to presence of structures within EDA and
curtailment of wind plant operation because in accordance with the ADB Safeguard Policy , even for
illegal encroachments/constructions to the EDA those should adequately be compensated (removing
WTG positions 08, 17 and curtailing operation of WTG positions 07, 09, 15, 16, 18, 19, 38 & 39 in
‘order to be compliant with noise limits imposed by ADB) respectively.

However, this issue can be addressed in a manner acceptable to ADB's Safeguard Policy by formal
acquisition of Lunds and buildings claimed by M/s. Kaluthota Hotels (Pvt) Lid by properly
compensating. Therefore, itis recommended to acquire the specific land blocks which includes Cabanas

‘Tek (4 11) 288 9600 Fane (0 11) 286 9631 Mail. pdomwpp@oeb Ik

473
474

(Annex 1) of M/s. Kaluthota Hotels (Pvt) Ltd., which are directly impacting on wind farm operation.
Potential benefits of acquiring these land blocks are outlined below.

Potential benefits

Significant increase of energy generation capability of the project site can be achieved through saving
‘of two wind turbine positions (WTG8 & WTG 17). In addition to this restrictions in operation of number
of Wind Turbines can be relaxed. With this total energy generation capability of the project site can be
increased by 30 GWh pet year; approximately which corresponds to annual revenue gain of LKR 485
million (assuming an average selling price of 16,18/kWh).

Cost implications

Estimate cost of proposed acquisition need to be assessed, as per the prevailing land acquisition policy.
The cost of land alone can be estimated at the rate of LKR 2 million per hectare. Amount of land which
needs to be acquired to ensure free operation of wind farm is approximately 2} hectares. Accordingly,
‘as per the present valuation rates the cost of land acquisition is LKR 60 million. In addition to this
according to prevailing land acquisition policy, affected party need to be properly compensated
considering the cost of structures and loss of income,

Recommendation
It is recommended to initiate the process to acquire the identified land plots belongs to M/s. Kaluthota
Hotels (Pvt) Ltd., by properly compensating as per the prevailing land acquisition policy.

Approval sought

‘Your approval is sought for the above recommendation, please,

disse ays yD,

Bag LR VOM projet Dyactor OW

Annex | - WTG positions indicating land plots recommended for acquisition
Annex 2 - Correspondences with SLSEA

‘Tel (94 11) 288 9640 Fane (04 11) 2865631 =Mail: pamwpp@cod tk

475

Annex 1

13.4 hectares needed to be acquired near WTG 17
476

APPENDICES

Appendix 1:
Appendix 2:
Appendix 3:
Appendix 4:
Appendix 5:
Appendix 5a:
Appendix 6:
Appendix 7:
Appendix 8:
Appendix 9:
Appendix 10:

MAPS
Map 1:
Map 2:
Map 3:
Map 4:
Map 5:
Map 6:
Map 7:

Temporary Pier Construction

Avian Collision Risk Assessment Model
Critical Habitat Analysis

Bathymetric Study

Noise Modelling Report

Background Noise Measurements Report
Shadow Flicker Assessment Report
Visual Impact Assessment Report
Terrestrial Ecology Survey Report

Future Tourism Potential Report

Action Plan for Future Wind Potential in Mannar

Project Boundary
Locations of Wind turbines
Laydown Areas

Locations of Access Roads
Locations of Cable trenches
Access Road design
Design of Toilets etc.
